     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1 of 1189
                      REDACTED – PUBLIC VERSION


                   UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MOLINA HEALTHCARE, INC.,
                                  Plaintiff,    Civil Action No. 16-MD-2724
     v.
                                                HON. CYNTHIA M. RUFE
ACTAVIS ELIZABETH, LLC;
ACTAVIS HOLDCO US, INC.;                        Individual Case No. 2:20-cv-
ACTAVIS PHARMA, INC.;                           00695-CMR
AKORN, INC.;
ALVOGEN, INC.;
AMNEAL PHARMACEUTICALS, LLC;                    AMENDED COMPLAINT
APOTEX CORP.;
ASCEND LABORATORIES, LLC;                       JURY TRIAL DEMANDED
AUROBINDO PHARMA USA, INC.;
BARR PHARMACEUTICALS, LLC;
BAUSCH HEALTH AMERICAS, INC. F/K/A VALEANT
PHARMACEUTICALS INTERNATIONAL, INC.;
BAUSCH HEALTH US, LLC F/K/A VALEANT
PHARMACEUTICALS NORTH AMERICA LLC;
BRECKENRIDGE PHARMACEUTICAL, INC.;
CAMBER PHARMACEUTICALS, INC.;
CITRON PHARMA, LLC;
DAVA PHARMACEUTICALS, LLC;
DR. REDDY’S LABORATORIES INC.;
EMCURE PHARMACEUTICALS, LTD.;
ENDO INTERNATIONAL PLC;
EPIC PHARMA, LLC;
FOUGERA PHARMACEUTICALS INC.;
G&W LABORATORIES, INC.;
GENERICS BIDCO I, LLC;
GLENMARK PHARMACEUTICALS INC., USA;
GREENSTONE LLC;
HERITAGE PHARMACEUTICALS INC.;
HIKMA PHARMACEUTICALS USA INC. F/K/A WEST-
WARD PHARMACEUTICALS CORP.;
HI-TECH PHARMACAL CO., INC.;
IMPAX LABORATORIES, LLC F/K/A/ IMPAX
LABORATORIES, INC.;
JUBILANT CADISTA PHARMACEUTICALS INC.;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC.;
MAYNE PHARMA, INC.;
MORTON GROVE PHARMACEUTICALS, INC.;
MUTUAL PHARMACEUTICAL COMPANY, INC.;
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 2 of 1189
                      REDACTED – PUBLIC VERSION


MYLAN, INC.;
MYLAN, N.V.;
MYLAN PHARMACEUTICALS, INC.;
OCEANSIDE PHARMACEUTICALS, INC.;
PAR PHARMACEUTICAL COMPANIES, INC.;
PAR PHARMACEUTICAL, INC.;
PERRIGO COMPANY PLC;
PERRIGO NEW YORK, INC.;
PFIZER, INC.;
PLIVA, INC.;
SANDOZ, INC.;
STRIDES PHARMA, INC.;
SUN PHARMACEUTICAL INDUSTRIES, INC.;
TARO PHARMACEUTICALS INDUSTRIES LTD;
TARO PHARMACEUTICALS USA, INC.;
TELIGENT, INC. F/K/A IGI LABORATORIES, INC.;
TEVA PHARMACEUTICALS USA, INC.;
TORRENT PHARMA INC.;
UDL LABORATORIES INC.;
UPSHER-SMITH LABORATORIES, LLC;
URL PHARMA, INC.;
VERSAPHARM, INC.;
WOCKHARDT USA LLC; AND
ZYDUS PHARMACEUTICALS (USA) INC.,

                                  Defendants.
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 3 of 1189
                                     REDACTED – PUBLIC VERSION

                                              TABLE OF CONTENTS

I.     NATURE OF THE CASE                                                                                                                                2

II.    THE DRUGS SUBJECT TO THE CONSPIRACY                                                                                                               7

III.   JURISDICTION AND VENUE                                                                                                                          31

IV.    THE PARTIES                                                                                                                                     32

            Plaintiff ...................................................................................................................................32

            Defendants ............................................................................................................................33

            Co-Conspirators....................................................................................................................48

V.     REGULATORY AND ECONOMIC BACKGROUND                                                                                                              49

            Generic Drugs Should Provide Lower-Priced Options for Purchasers .......................49

            The Prescription Drug Market ...........................................................................................51

            The Prescription Drug Distribution System.....................................................................52

            The Market for Generic Drugs is Highly Susceptible to Collusion ..............................54

VI.    GOVERNMENT INVESTIGATIONS OF THE CONSPIRACY                                                                                                     57

            Congress Launched an Investigation into Generic Price Hikes ....................................57

            The DOJ Investigates Criminal Generic Drug Collusion ..............................................60

            State Attorneys General Launch Their Own Investigation ............................................67

VII.   THE GENERIC DRUG MARKET                                                                                                                         70

            The Cozy Nature of the Industry and Opportunities for Collusion .............................70

            1.           Trade Association Meetings and Conferences....................................................71

                         a.           National Association of Chain Drug Stores ..........................................73

                         b.           Generic Pharmaceutical Association ......................................................73

                         c.           Healthcare Distribution Management Association ..............................76

                         d.           Efficient Collaborative Retail Marketing ...............................................77

                         e.           Minnesota Multistate Contracting Pharmacy Alliance .........................78
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 4 of 1189
                                     REDACTED – PUBLIC VERSION


                         f.           Healthcare Supply Chain Association ....................................................78

             2.          Industry Dinners and Private Meetings ...............................................................79

             3.          Personal Telephone Calls, E-Mails, and Text Message Communications ......82

             The Overarching Conspiracy Between Generic Drug Manufacturers – Playing
             Nice in the Sandbox .............................................................................................................83

             Generic Drug Price Spikes Since 2013 ..............................................................................99

VIII.   THE CONSPIRACY                                                                                                                             100

IX.     HERITAGE                                                                                                                                   102

             Market Allocation Agreements to Maintain Market Share and Avoid Price
             Erosion ................................................................................................................................ 102

             1.          Nimodipine ........................................................................................................... 102

                         a.           The Heritage/Sun Agreement .............................................................. 102

                         b.           The Heritage/Ascend Agreement........................................................ 106

             2.          Zoledronic Acid ................................................................................................... 108

             3.          Meprobamate ........................................................................................................ 111

             4.          Doxy DR ............................................................................................................... 112

                         a.           The Heritage/Mylan Agreement .......................................................... 112

                                      i.           Wholesaler A                                                                                    114

                                      ii.          The Pharmacy                                                                                    115

                                      iii.         Other Customer Accounts                                                                         117

                         b.           The Heritage/Mayne Agreement ......................................................... 117

             5.          Hydralazine HCL ................................................................................................. 125

             Agreements to Fix Prices.................................................................................................. 125

             1.          Doxy Mono........................................................................................................... 125

             2.          Heritage 2014 Price Increases ............................................................................ 132

                         a.           Acetazolamide ......................................................................................... 136


                                                                     ii
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 5 of 1189
                             REDACTED – PUBLIC VERSION


                             i.          Acetazolamide tablets                                                                          136

                             ii.         Acetazolamide ER capsules                                                                      145

                   b.        Fosinopril HCTZ ................................................................................... 148

                   c.        Glipizide-Metformin .............................................................................. 150

                   d.        Glyburide ................................................................................................. 151

                   e.        Glyburide-Metformin ............................................................................ 153

                   f.        Leflunomide ............................................................................................ 155

                   g.        Methimazole ............................................................................................ 157

                   h.        Nystatin .................................................................................................... 160

                             i.          Nystatin Cream                                                                                 160

                             ii.         Nystatin Ointment                                                                              162

                             iii.        Nystatin Tablets                                                                               167

                   i.        Paromomycin .......................................................................................... 171

                   j.        Theophylline ER..................................................................................... 172

                   k.        Verapamil................................................................................................. 176

X.   TEVA                                                                                                                               179

            Early 2013 Teva Business Strategies, Hiring of Patel, and Ranking Competitors ... 179

            1.     April 2013: Teva Hires Nisha Patel ................................................................... 180

            2.     Ranking “Quality of Competition” to Identify Price Increase Candidates . 183

                   a.        The “High Quality” Competitor Relationships ................................. 184

                   b.        Mylan (+3) ............................................................................................... 185

                   c.        Watson/Actavis (+3) ............................................................................. 186

                   d.        Sandoz (+3) ............................................................................................. 187

                   e.        Glenmark (+3) ........................................................................................ 187

                   f.        Taro (+3) ................................................................................................. 188


                                                          iii
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 6 of 1189
                            REDACTED – PUBLIC VERSION


                g.          Lupin (+2) ............................................................................................... 188

     Price Increase Hiatus......................................................................................................... 189

     New Relationships Emerge .............................................................................................. 190

     Competitors Become “High Quality” After Successfully Colluding With Teva ...... 190

     Quality Competitors Collude With Each Other, Sandoz/Mylan ............................... 191

     Commitment to the Overarching Conspiracy ............................................................... 191

     Low Quality Competitors Comply with the Overarching Conspiracy ...................... 193

     Individual Relationships ................................................................................................... 193

     1.         Ara Aprahamian ................................................................................................... 194

     2.         David Berthold ..................................................................................................... 194

     3.         Jim Brown ............................................................................................................. 196

     4.         Maureen Cavanaugh ............................................................................................ 197

     5.         Marc Falkin ........................................................................................................... 197

     6.         Jim Grauso ............................................................................................................ 199

     7.         Kevin Green ......................................................................................................... 202

     8.         Armando Kellum ................................................................................................. 204

     9.         Jill Nailor ............................................................................................................... 205

     10.        James Nesta........................................................................................................... 207

     11.        Konstantin Ostaficiuk ......................................................................................... 208

     12.        Nisha Patel ............................................................................................................ 209

     13.        David Rekenthaler ............................................................................................... 210

     14.        Rick Rogerson ...................................................................................................... 212

     15.        Tracy Sullivan ....................................................................................................... 212

     Teva Profitability Increases Dramatically....................................................................... 213

     Teva and its Executives Knowingly Violated the Antitrust Laws .............................. 214


                                                           iv
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 7 of 1189
                              REDACTED – PUBLIC VERSION


           Price Increases Slow Dramatically After Government Investigations Commence . 217

XI.   TOPICAL DRUGS CONSPIRACY                                                                                          219

           Overview of the Topical Drugs Conspiracy .................................................................. 219

           1.        The Early Days—Collusion From 2009 To Early 2012 ................................ 231

                     a.        Key Relationships Among Generic Topical Manufacturers ............ 231

                               i.        Fougera/Perrigo/Taro                                                           232

                               ii.       Actavis and Taro/Perrigo                                                       233

                               iii.      Sandoz/Taro                                                                    234

                     b.        Long-Standing Competitor Relationships Lead to Collusion. ......... 235

                               i.        Clotrimazole Betamethasone Dipropionate Cream and Lotion
                                                                                             235

                                                   March And April 2011 - Actavis Raises Prices
                                                   And Fougera And Taro Follow                                          235

                                                   Taro Increases Prices On CBD Cream In April
                                                   2012 While Actavis And Fougera Play Nice In
                                                   The Sandbox                                                          239

                                                   Fougera And Taro Raise CBD Lotion Prices In
                                                   Late 2012/Early 2013                        240

                               ii.       Erythromycin Base/Ethyl Alcohol Solution                                       242

                     c.        G&W And Its Relationships................................................................. 250

                               i.        G&W/Fougera                                                                    250

                                                   Calcipotriene Solution                                               252

                               ii.       G&W/Glenmark                                                                   253

                     d.        Additional Collusive Relationships ...................................................... 254

           2.        Focus On Price Increases Intensifies – Collusion From Late 2012 - 2016 . 254

                     a.        Shifts In The Market Foster Collusion ............................................... 254

                     b.        Post-Fougera Acquisition, Sandoz Sales Executives Feel
                               Pressure To Demonstrate Their Value ............................................... 256

                                                        v
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 8 of 1189
                    REDACTED – PUBLIC VERSION


           c.        Key Relationships Emerge And Existing Relationships
                     Strengthen................................................................................................ 257

                     i.          Sandoz/Taro                                                                                 258

                                             CW-3’s Relationships With Aprahamian And
                                             H.M. Of Taro                                                                    258

                                             CW-4’s Relationship With D.S. Of Taro                                           261

                                             CW-3’s Relationship With T.P. Of Perrigo                                        262

                                             Perfetto’s Relationship With Boothe Of Perrigo                                  263

                                             Sandoz Management Knew Of, And
                                             Encouraged, The Collusion With Competitors                                      264

     3.    Taro Emerges As A Leader Among Generic Topical Manufacturers ......... 265

           a.        Increased Focus On Fair Share And Price Increases ........................ 265

                     i.          Setting the Stage For Future Collusion—Aprahamian And
                                 CW-3 Collude On Products Where Sandoz And Actavis
                                 Competed                                              270

                     ii.         Aprahamian Moves To Taro And Immediately Begins
                                 Colluding With CW-3 On Products On Which Sandoz And
                                 Taro Overlap                                      270

                     iii.        Aprahamian And Perfetto Orchestrate And Lead Price
                                 Increases On A Number Of Key Products In May 2013 270

                     iv.         Aprahamian And Perfetto Communicate And Coordinate
                                 With Their Competitors In Advance Of The May 2013
                                 Increases                                         271

                     v.          Taro’s Competitors Uniformly Declined To Bid On Taro
                                 Customers And Followed The May 2013 Increases        277

           b.        Building Upon Early Successes—Taro's Continued Collusion
                     Over The Ensuing Years ....................................................................... 283

                     vi.         Taro's June 2014 Price Increases                                                            284

     4.    Sandoz And Its Other Relationships ................................................................ 290

           a.        Collusion Between Sandoz And Perrigo ............................................. 292

                     i.          Calcipotriene Betamethasone Dipropionate Ointment                                           292

                                                  vi
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 9 of 1189
                             REDACTED – PUBLIC VERSION


                              ii.         Tacrolimus Ointment                                                                               300

                              iii.        Methazolamide Tablets                                                                             303

                 b.           Collusion Between Sandoz And Glenmark ........................................ 306

                              i.          Fluticasone Propionate                                                                            307

                              ii.         Desoximetasone Ointment                                                                           314

                                                       Sandoz Entry (September 2012)                                                       314

                                                       Glenmark Entry (September 2013)                                                     317

                 c.           Collusion Between Sandoz And Aurobindo ...................................... 320

                              i.          Oxacillin Sodium and Nafcillin Sodium Injectable Vials                                            321

                              ii.         Cefpodoxime Proxetil Oral Suspension and Tablets                                                  323

                 d.           Collusion Between Sandoz and non-defendant Rising ..................... 329

     5.          G&W And Its Other Relationships .................................................................. 329

                 a.           Collusion Between G&W And Perrigo ............................................... 332

                              i.          Hydrocortisone Acetate Suppositories                                                              333

                 b.           Collusion Between G&W And Actavis............................................... 338

                              i.          Promethazine HCL Suppositories                                                                    339

                 c.           Collusion Between G&W And Glenmark .......................................... 346

                              i.          Mometasone Furoate                                                                                346

                 d.           Collusion Between G&W And Lupin ................................................. 351

                              i.          Ethambutol HCL Tablets                                                                            351

     The Defendants' Profitability Increases Dramatically As A Result Of Collusive
     Conduct ............................................................................................................................... 355

     1.          Taro And Perrigo's Profits Increased Over 1300% From 2008 To Early
                 2016 ........................................................................................................................ 356

                 a.           Taro .......................................................................................................... 356

                 b.           Perrigo ...................................................................................................... 358

                                                            vii
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 10 of 1189
                                    REDACTED – PUBLIC VERSION


             2.         Other Defendants' Revenues And Profits Also Multiply From 2008 To
                        Early 2016 ............................................................................................................. 359

XII.   THE OVERARCHING CONSPIRACY IN OPERATION WITH RESPECT TO THE
       SUBJECT DRUGS                                              361

             Customer and Market Allocation Agreements to Maintain Market Share and
             Avoid Price Erosion .......................................................................................................... 361

             1.         Teva/Mylan........................................................................................................... 361

                        a.          Fenofibrate .............................................................................................. 361

                        b.          Clonidine TTS......................................................................................... 364

                        c.          Tolterodine ER ....................................................................................... 369

                        d.          Capecitabine ............................................................................................ 373

             2.         Teva/Sandoz......................................................................................................... 376

                        a.          Ethinyl Estradiol and Levonorgestrel (Portia and Jolessa) .............. 376

                        b.          Temozolomide ........................................................................................ 377

                        c.          Tobramycin ............................................................................................. 381

                        d.          Dexmethylphenidate HCL ER ............................................................. 383

             3.         Teva/Lupin ........................................................................................................... 385

                        a.          Lamivudine/Zidovudine (Combivir) .................................................. 385

                        b.          Irbesartan ................................................................................................. 389

                        c.          Drospirenone and Ethinyl Estradiol (Ocella) .................................... 390

                        d.          Norethindrone/Ethinyl Estradiol ........................................................ 393

             4.         Teva/Greenstone ................................................................................................. 394

                        a.          Oxaprozin ................................................................................................ 394

                        b.          Tolterodine Tartrate ............................................................................... 398

                        c.          Piroxicam ................................................................................................. 400

                        d.          Cabergoline.............................................................................................. 403

             5.         Teva/Actavis ........................................................................................................ 404

                                                                 viii
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 11 of 1189
                       REDACTED – PUBLIC VERSION


            a.          Amphetamine/Dextroamphetamine ER ............................................ 404

            b.          Amphetamine/Dextroamphetamine IR ............................................. 405

            c.          Dextroamphetamine Sulfate ER .......................................................... 407

            d.          Clonidine TTS......................................................................................... 410

            e.          Budesonide inhalation ........................................................................... 412

            f.          Celecoxib ................................................................................................. 413

      6.    Teva/Par ............................................................................................................... 415

            a.          Omega-3-Acid Ethyl Esters .................................................................. 415

            b.          Entecavir .................................................................................................. 417

            c.          Budesonide DR....................................................................................... 419

      7.    Teva/Taro ............................................................................................................. 420

            a.          Enalapril Maleate .................................................................................... 420

            b.          Nortriptyline HCL.................................................................................. 428

      8.    Teva/Zydus .......................................................................................................... 432

            a.          Fenofibrate .............................................................................................. 432

            b.          Paricalcitol ............................................................................................... 436

            c.          Niacin ER ................................................................................................ 439

            d.          Etodolac ER ............................................................................................ 442

      9.    Teva/Glenmark.................................................................................................... 444

            a.          Moexipril HCL........................................................................................ 444

            b.          Desogestrel/Ethinyl Estradiol (Kariva) .............................................. 446

            c.          Gabapentin .............................................................................................. 447

      10.   Teva/Amneal ........................................................................................................ 448

            a.          Norethindrone Acetate .......................................................................... 448

      11.   Teva/ Dr. Reddy’s ............................................................................................... 449


                                                      ix
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 12 of 1189
                        REDACTED – PUBLIC VERSION


             a.         Oxaprozin ................................................................................................ 449

             b.         Paricalcitol ............................................................................................... 451

      12.    Mylan / Sandoz .................................................................................................... 456

             a.         Valsartan HCTZ ..................................................................................... 456

      Taking the Overarching Conspiracy to a New Level: Price Fixing (2012 – 2015) .. 459

      1.     July 31, 2012 Price Increase ................................................................................ 459

             a.         Nadolol .................................................................................................... 460

             b.         Labetalol HCL ........................................................................................ 462

             c.         Nitrofurantoin MAC .............................................................................. 465

      2.     February – April 2013: Increasing Prices Before a New Competitor
             Enters the Market: Budesonide Inhalation Suspension ................................. 465

      3.     May 13, 2013 Price Increase – Tizanidine ........................................................ 466

      4.     May 24, 2013 First List of Price Increases ....................................................... 469

             a.         Glenmark ................................................................................................. 471

             b.         Sandoz ...................................................................................................... 474

             c.         Taro .......................................................................................................... 477

      5.     July 3, 2013 Price Increases ................................................................................ 478

             a.         Upsher-Smith .......................................................................................... 480

             b.         Mylan ........................................................................................................ 481

             c.         Sandoz ...................................................................................................... 486

      6.     Impact of July 3, 2013 Price Increases on Teva .............................................. 487

      7.     July 19, 2013 Price Increase – Enalapril Maleate............................................. 488

      8.     August 9, 2013 Price Increases .......................................................................... 493

             a.         Mylan ........................................................................................................ 497

             b.         Etodolac ................................................................................................... 500

             c.         Niacin ER ................................................................................................ 505

                                                       x
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 13 of 1189
                         REDACTED – PUBLIC VERSION


      9.     July 2013 – January 2014: Competitors Seek to “Follow” Price Increases:
             Haloperidol and Trifluoperazine HCL ............................................................. 508

      10.    April 4, 2014 Price Increases .............................................................................. 512

             a.          Cephalexin ............................................................................................... 518

             b.          Azithromycin and Medroxyprogesterone ........................................... 520

             c.          Clarithromycin ER ................................................................................. 523

             d.          Ketoconazole .......................................................................................... 526

             e.          Estradiol/Norethindrone Acetate and Cyproheptadine HCL......... 529

             f.          Diflunisal.................................................................................................. 531

             g.          Ethosuximide .......................................................................................... 532

      11.    Impact of April 4, 2014 Price Increases to Teva ............................................. 533

      12.    August 28, 2014 Price Increases ........................................................................ 535

             a.          Enalapril Maleate .................................................................................... 536

             b.          Prochlorperazine .................................................................................... 536

             c.          Mylan ........................................................................................................ 537

             d.          Taro .......................................................................................................... 541

             e.          Zydus........................................................................................................ 544

      13.    January 28, 2015 Price Increases........................................................................ 545

             a.          Ciprofloxacin HCL and Glimepiride ................................................... 547

             b.          Griseofulvin Microsize Oral Suspension ............................................ 549

      Competitors Become “High Quality” After Successfully Colluding With Teva ...... 550

      1.     Apotex ................................................................................................................... 550

      2.     Zydus ..................................................................................................................... 551

      3.     Heritage ................................................................................................................. 553

             a.          Albuterol Sulfate ..................................................................................... 557

             b.          Fosinopril HCTZ ................................................................................... 558

                                                        xi
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 14 of 1189
                           REDACTED – PUBLIC VERSION


               c.           Glipizide-Metformin .............................................................................. 560

               d.           Glyburide ................................................................................................. 561

               e.           Glyburide-Metformin ............................................................................ 563

               f.           Hydralazine HCL.................................................................................... 566

               g.           Meprobamate .......................................................................................... 567

               h.           Methimazole ............................................................................................ 569

               i.           Metronidazole ......................................................................................... 571

               j.           Nimodipine ............................................................................................. 586

                            i.           The Heritage/Sun Agreement                                                                        586

                            ii.          The Heritage/Ascend Agreement                                                                     589

               k.           Paromomycin .......................................................................................... 591

               l.           Zoledronic Acid...................................................................................... 592

      4.       Lupin ...................................................................................................................... 594

      5.       Par .......................................................................................................................... 596

      6.       Greenstone ............................................................................................................ 597

      7.       Amneal................................................................................................................... 598

      8.       Rising ..................................................................................................................... 600

      9.       Breckenridge ......................................................................................................... 601

      10.      Glenmark............................................................................................................... 602

      11.      Camber .................................................................................................................. 603

      Other Examples of Price Fixing and Customer Allocation ........................................ 608

      1.       Adapalene Cream ................................................................................................. 608

      2.       Albuterol Sulfate .................................................................................................. 618

      3.       Alclometasone Dipropionate ............................................................................. 618

      4.       Allopurinol ............................................................................................................ 624


                                                          xii
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 15 of 1189
                       REDACTED – PUBLIC VERSION


      5.    Amantadine HCL ................................................................................................. 626

      6.    Amitriptyline ......................................................................................................... 627

      7.    Atenolol Chlorthalidone ..................................................................................... 629

      8.    Atropine Sulfate Ophthalmic Solution ............................................................. 630

      9.    Balsalazide Disodium .......................................................................................... 631

      10.   Betamethasone Dipropionate............................................................................. 633

      11.   Betamethasone Dipropionate Clotrimazole ..................................................... 635

      12.   Betamethasone Valerate ...................................................................................... 641

      13.   Bromocriptine Mesylate ...................................................................................... 648

      14.   Butorphanol Tartrate ........................................................................................... 654

      15.   Captopril ................................................................................................................ 655

      16.   Carbamazepine ..................................................................................................... 656

      17.   Carisoprodol tablets ............................................................................................. 663

      18.   Cefuroxime Axetil ................................................................................................ 664

      19.   Chlorpromazine HCL ......................................................................................... 665

      20.   Cholestyramine ..................................................................................................... 667

      21.   Ciclopirox .............................................................................................................. 669

      22.   Clindamycin Phosphate....................................................................................... 681

            a.          The First Coordinated Price Increase (60ml Solution – Fougera
                        and Greenstone) ..................................................................................... 681

            b.          The Second Coordinated Increase (October 2012 – All
                        Formulations – Sandoz and Greenstone) ........................................... 683

            c.          New Entrants on Clindamycin Solution – Actavis, Perrigo and
                        Taro – Do Not Significantly Erode Pricing ....................................... 687

            d.          The Third Coordinated Price Increase (2014 – All Formulations
                        Except Solution – Sandoz and Greenstone) ...................................... 696

      23.   Clobetasol Propionate ......................................................................................... 698


                                                     xiii
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 16 of 1189
                       REDACTED – PUBLIC VERSION


      24.   Clotrimazole Cream ............................................................................................. 706

      25.   Desonide ............................................................................................................... 709

      26.   Digoxin .................................................................................................................. 719

      27.   Diphenoxylate Atropine...................................................................................... 722

      28.   Divalproex Sodium ER ....................................................................................... 723

      29.   Doxy Hyclate ........................................................................................................ 726

      30.   Econazole .............................................................................................................. 730

      31.   Exemestane tablets .............................................................................................. 735

      32.   Fluocinolone Acetonide ...................................................................................... 736

      33.   Fluocinonide ......................................................................................................... 741

      34.   Griseofulvin Microsize Tablets .......................................................................... 757

      35.   Halobetasol Propionate ....................................................................................... 764

            a.          The September 2012 Price Increase .................................................... 764

            b.          The March/April 2013 Price Increase ................................................ 767

            c.          Sandoz Launches Halobetasol Cream ................................................. 768

            d.          Taro Launches Halobetasol Cream and Ointment ........................... 774

      36.   Hydrocodone Acetaminophen tablets .............................................................. 776

      37.   Hydrocortisone Valerate ..................................................................................... 778

      38.   Latanoprost ophthalmic solution ...................................................................... 779

      39.   Isosorbide Dinitrate ............................................................................................. 786

      40.   Lidocaine HCL ..................................................................................................... 788

      41.   Metformin ER ...................................................................................................... 794

      42.   Methadone HCL .................................................................................................. 795

      43.   Methylphenidate ................................................................................................... 796

      44.   Methylprednisolone ............................................................................................. 806


                                                     xiv
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 17 of 1189
                          REDACTED – PUBLIC VERSION


      45.      Metronidazole ....................................................................................................... 808

      46.      Naproxen Sodium ................................................................................................ 810

      47.      Neomycin Polymyxin Hydrocortisone ............................................................. 811

      48.      Nystatin Triamcinolone cream and ointment .................................................. 812

      49.      Oxycodone Acetaminophen............................................................................... 813

      50.      Oxycodone HCL oral solution and tablets ...................................................... 816

      51.      Permethrin ............................................................................................................ 818

      52.      Perphenazine ........................................................................................................ 820

      53.      Pentoxifylline ........................................................................................................ 821

      54.      Phenytoin Sodium................................................................................................ 823

      55.      Pilocarpine HCL .................................................................................................. 828

      56.      Potassium Chloride .............................................................................................. 829

      57.      Prednisone............................................................................................................. 832

      58.      Prednisolone Acetate ........................................................................................... 834

      59.      Prochlorperazine Maleate Suppositories .......................................................... 835

      60.      Prochlorperazine Maleate Tablets ..................................................................... 838

      61.      Propranolol HCL capsules ................................................................................. 838

      62.      Silver Sulfadiazine cream .................................................................................... 840

      63.      Spironolactone HCTZ ........................................................................................ 841

      64.      Triamcinolone Acetonide ................................................................................... 842

      65.      Timolol Maleate.................................................................................................... 847

      66.      Tobramycin Dexamethasone ............................................................................. 848

      67.      Trazodone HCL ................................................................................................... 849

      68.      Triamterene HCTZ.............................................................................................. 850

      Involvement of Distributors in the Overarching Conspiracy. .................................... 852


                                                        xv
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 18 of 1189
                  REDACTED - PUBLIC VERSION


      1.    Introduction .......................................................................................................... 852

      2.    ABC........................................................................................................................ 857

                                                  ........................................................................................ 857

                                                                                          .............................................. 858

                                             ............................................................................................. 859

                                        .................................................................................................. 860

                                                                                             ........................................... 862

      3.    Cardinal.................................................................................................................. 869

                                           ............................................................................................... 870

      4.    H.D. Smith ............................................................................................................ 881

                                        .................................................................................................. 882

                                                .......................................................................................... 883

      5.    Harvard .................................................................................................................. 886

                                            .............................................................................................. 887

                                                                   ...................................................................... 889

      6.    McKesson ............................................................................................................. 889

                                        .................................................................................................. 890

                                                   ...................................................................................... 891

      7.    Morris & Dickson ................................................................................................ 894

                                             ............................................................................................. 895

      8.    Walgreens / WBAD ............................................................................................ 897

                                          ................................................................................................ 898

                                            .............................................................................................. 898

                                                            .............................................................................. 899

                                                                                 ........................................................ 900


                                                      xvi
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 19 of 1189
                     REDACTED - PUBLIC VERSION


                                                                 ............................................................. 901

                                   ............................................................................................. 902

XIII.   CONCIOUSNESS OF GUILT                                                                                                903

XIV.    SPOILATION OF EVIDENCE                                                                                               906

XV.     OBSTRUCTION OF JUSTICE                                                                                               907

XVI.    PLAINTIFF’S PURCHASES AND ANTITRUST INJURY                                                                           908

XVII. INTERSTATE TRADE AND COMMERCE                                                                                          909

XVIII. TOLLING AND FRAUDULENT CONCEALMENT                                                                                    910

XIX.    DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY                                                            911

XX.     CAUSES OF ACTION                                                                                                     911

XXI.    DEMAND FOR JUDGMENT                                                                                                1169

XXII. JURY DEMAND                                                                                                          1169




                                           xvii
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 20 of 1189
                               REDACTED – PUBLIC VERSION

        Plaintiff Molina Healthcare, Inc. (“Molina” or “Plaintiff”) files this Complaint against

Defendants Actavis Elizabeth, LLC, Actavis Holdco US, Inc., Actavis Pharma, Inc., Akorn, Inc.,

Alvogen, Inc., Amneal Pharmaceuticals, LLC, Apotex Corp., Ascend Laboratories, LLC, Aurobindo

Pharma USA, Inc., Barr Pharmaceuticals, LLC, Bausch Health Americas, Inc. f/k/a Valeant

Pharmaceuticals International, Inc., Bausch Health US, Llc f/k/a Valeant Pharmaceuticals North

America LLC, Breckenridge Pharmaceutical, Inc., Camber Pharmaceuticals, Inc., Citron Pharma,

LLC, Dava Pharmaceuticals, LLC, Dr. Reddy’s Laboratories Inc., Emcure Pharmaceuticals, Ltd.,

Endo International, plc, Epic Pharma, LLC, Fougera Pharmaceuticals Inc., G&W Laboratories, Inc.,

Generics Bidco I, LLC, Glenmark Pharmaceuticals Inc., USA, Greenstone LLC, Heritage

Pharmaceuticals Inc., Hikma Pharmaceuticals USA Inc. f/k/a West-Ward Pharmaceuticals Corp.,

Hi-Tech Pharmacal Co., Inc., Impax Laboratories, LLC f/k/a/ Impax Laboratories, Inc., Jubilant

Cadista Pharmaceuticals Inc., Lannett Company, Inc., Lupin Pharmaceuticals, Inc., Mayne Pharma,

Inc., Morton Grove Pharmaceuticals, Inc., Mutual Pharmaceutical Company, Inc., Mylan, Inc.,

Mylan, N.V., Mylan Pharmaceuticals, Inc., Oceanside Pharmaceuticals, Inc., Par Pharmaceutical

Companies, Inc., Par Pharmaceuticals, Inc., Perrigo Company PLC, Perrigo New York, Inc., Pfizer,

Inc., Pliva, Inc., Sandoz, Inc., Strides Pharma, Inc., Sun Pharmaceutical Industries, Inc., Taro

Pharmaceutical Industries, Ltd., Taro Pharmaceuticals USA, Inc., Teligent, Inc., Teva

Pharmaceuticals USA, Inc., Torrent Pharma Inc., UDL Laboratories Inc., Upsher-Smith

Laboratories, LLC, URL Pharma, Inc., VersaPharm, Inc., Wockhardt USA LLC, and Zydus

Pharmaceuticals (USA) Inc., (collectively “Defendants”) and alleges based on personal knowledge as

to the facts pertaining to it and information made public during ongoing government investigations

of Defendants and other generic drug companies, and upon information and belief as to all other

matters, as follows:
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 21 of 1189
                               REDACTED – PUBLIC VERSION


I.       NATURE OF THE CASE

         1.    Plaintiff brings this action to recover damages it incurred from egregious overcharges

it paid for certain widely-used generic drugs, arising from a far-reaching conspiracy among

Defendants and others to blatantly fix the price of such drugs. This conspiracy increased the

Defendants’ profits, and that of others working with them, at the expense of Plaintiff, a private

health benefit provider, as well as consumers and the government.

         2.    In the pharmaceutical industry, generic drug entry predictably and typically results in

increased price competition, which reduces the price of drugs for wholesalers, retailers, consumers,

and third-party payers (“TPPs”) like Plaintiff. Defendants here, however, along with other generic

drug manufacturers, conspired to manipulate the relevant markets, allocate these markets amongst

themselves, and obstruct generic competition in an ongoing scheme to fix, increase, stabilize, and/or

maintain the price of the drugs identified in Section II below (the “Subject Drugs”). The

Defendants’ scheme continues to affect the generic drug markets for the Subject Drugs. While this

Complaint alleges facts as to the Subject Drugs, this scheme and conspiracy extends to other generic

drugs.

         3.    Defendants orchestrated their conspiracy through secret communications and

meetings, both at private and public events, like trade association meetings held by the Generic

Pharmaceutical Association (“GPhA”) (n/k/a Association for Accessible Medicines), the Healthcare

Distribution Management Association (“HDMA”) (n/k/a Healthcare Distribution Alliance), the

Efficient Collaborative Retail Marketing organization (“ECRM”), the Minnesota Multistate

Contracting Alliance for Pharmacy (“MMCAP”), and the Healthcare Supply Chain Association

(“HSCA”), among others.

         4.    The conspiracy, which infected the entire generic marketplace, was designed to evade

detection. Pursuant to a “fair share” scheme, Defendants predetermined market share, fixed prices,



                                                  2
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 22 of 1189
                                REDACTED – PUBLIC VERSION

and rigged bids on the over 200 Subject Drugs listed below, as well as additional drugs. This fair

share understanding was often referred to by Defendants as the “rules of engagement” for the

generic drug industry and permeated every segment of the industry. The modus operandi was to

avoid competition among generic manufacturers that would normally result in significant price

erosion and significant savings for purchasers, particularly insurers – like Plaintiff – responsible for

paying the bulk of the prescription drug costs in the United States. This overarching conspiracy,

effectuated by a series of drug-specific conspiracies, thwarted competition across the generic drug

industry

        5.      Predictably, the results of the conspiracy were severe. The prices of generic drugs

skyrocketed at unprecedented rates, some by more than 1000%., like for example, Albuterol

(3,400%), Amitriptyline (2,400%), Clobetasol Propionate (1,800%), Clomipramine (2,600%),

Doxazosin Mesylate (1053%), Doxycycline (8,000%), Fluconazole (1,570%), Leflunomide (1,300%),

Nadolol (2,762%), Oxybutynin Chloride (between 1,100 and 1,500%), Propranolol HCL (1,000%),

and Ursodiol (1,000%).

        6.      These price increases are consistent with Medicare Part D price increases found by

the Government Accountability Office (“GAO”) for many of the Subject Drugs, including

Acetazolamide ER, Acyclovir, Alclometasone Dipropionate, Allopurinol, Amantadine HCL,

Amiloride HCL/HCTZ, Amitriptyline, Atenolol Chlorthalidone, Baclofen, Benazepril HCTZ,

Betamethasone Dipropionate, Betamethasone Dipropionate Augmented, Betamethasone

Dipropionate Clotrimazole, Betamethasone Valerate, Bumetanide, Butorphanol Tartrate,

Carbamazepine, Cefuroxime Axetil, Cephalexin, Chlorpromazine HCL, Cimetidine, Ciprofloxacin

HCL, Clarithromycin ER, Clindamycin Phosphate, Clobetasol Propionate, Clomipramine,

Clotrimazole, Desonide, Dextroamphetamine Sulfate, Digoxin, Diltiazem HCL, Divalproex Sodium

ER, Doxazosin Mesylate, Doxycycline Hyclate, Econazole, Enalapril Maleate, Ethosuximide,



                                                    3
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 23 of 1189
                                REDACTED – PUBLIC VERSION

Etodolac, Fluconazole, Fluocinolone Acetonide, Fluocinonide, Fluoxetine HCL, Halobetasol

Propionate, Haloperidol, Hydrocortisone Valerate, Isosorbide Dinitrate, Ketoconazole, Labetalol

HCL, Lidocaine, Methadone HCL, Methotrexate, Methylprednisolone, Nadolol, Nitrofurantoin

MAC, Nystatin, Oxaprozin, Oxybutynin Chloride, Permethrin, Pilocarpine HCL ER, Piroxicam,

Potassium Chloride, Pravastatin, Prazosin HCL, Prednisone, Prochlorperazine, Ranitidine HCL,

Theophylline ER, Timolol Maleate, Tobramycin, Triamcinolone Acetonide, Trifluoperazine HCL,

and Ursodiol. 1

        7.        By 2012, Heritage Pharmaceuticals, Inc. (“Heritage”), Teva Pharmaceuticals USA

Inc. (“Teva”), and their co-conspirators embarked on one of the most egregious and massive price-

fixing conspiracies in the history of the United States. They leveraged the culture of cronyism in the

generic drug industry to avoid price erosion, increase prices for targeted products, and maintain

artificially-inflated prices across their respective product portfolios without triggering a “fight to the

bottom” among competitors. While Heritage and Teva spearheaded the particular conspiracies that

are the subject of this Complaint, these conspiracies are part of an even larger, overarching

conspiracy and understanding of how the generic manufacturers fix prices and allocate markets to

suppress competition.

        8.        Defendants routinely and systematically communicated with one another to

determine and agree on how much market share, and which customers, each conspirator was

entitled to. They effectuated their market allocation by either refusing to bid for particular customers

or providing outrageously high cover bids. This created an artificial equilibrium that enabled the

conspirators to then collectively raise and/or maintain prices for a particular generic drug.




1
 Generic Drugs Under Medicare: Part D Generic Drug Prices Declined Overall, but Some Had
Extraordinary Price Increases, GAO-16-706 (August 2016) (“the GAO Report”).


                                                     4
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 24 of 1189
                                REDACTED – PUBLIC VERSION

        9.      Defendants understood and acted upon an underlying code of conduct widespread

in the generic drug industry: any time a competitor enters a particular drug market, it can contact its

competitors and allocate the market according to a generally agreed-upon standard of “fair share” in

order to avoid competing and keep prices high. While different drugs may involve different

competitors, this understanding remains constant and is the backbone of the industry wide

conspiracy.

        10.     As one example of this conspiracy, Teva selected a core group of “High Quality”

conspirators that it had existing conspiratorial relationships with, and targeted drugs that Teva and

High Quality competitors overlapped on for price increases. Teva and the High Quality competitors

understood that they would lead and follow each other’s price increases, and did so frequently and

successfully.

        11.     The market for each of the Subject Drugs was small enough to foster collusion, but

still large enough that prices should have remained at their historical, near marginal cost

levels. Defendants overcame this obstacle and produced extraordinary price increases, as reflected in

industry-wide data, by engaging in a concerted effort to grow their conspiracy and dominate the

market for the Subject Drugs.

        12.     This industry-wide data is consistent with the substantial price increases Plaintiff

suffered for the Subject Drugs.

        13.     At the peak of the collusive activity involving Teva, during a 19-month period from

July 2013 through January 2015, Teva significantly raised prices on dozens of different generic

drugs. Teva colluded with High Quality conspirators on most of them.

        14.     Similarly, Heritage around this same time significantly raised prices on 15 drugs in

collusion with many of the Defendants.




                                                   5
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 25 of 1189
                                  REDACTED – PUBLIC VERSION

        15.      ` Defendants knew their conduct was unlawful. They limited their communications

to in-person meetings, or mobile phone calls, to avoid creating a record of their conduct. When

communications were reduced to writing or text messages, Defendants often destroyed the evidence

of those communications.

        16.      Executives and others at the highest levels in many of Defendant companies,

including among others, Ara Aprahamian (Actavis/Watson, Sun/Taro), David Berthold (Lupin),

Mitchell Blashinsky (Glenmark, Sun/Taro), Douglas Boothe (Actavis, Perrigo), James (Jim) Brown

(Dr. Reddy’s, Glenmark), Maureen Cavanaugh (Teva), Tracy Sullivan DiValerio (Lannett), Marc

Falkin (Actavis/Teva), James (Jim) Grauso (Aurobindo, Glenmark, G&W), Kevin Green (Teva,

Zydus), Walter Kaczmarek (Fougera, Mallinckrodt), Armando Kellum (Fougera/Sandoz), Rajiv

Malik (Mylan, Ranbaxy, Sandoz), Satish Mehta (Emcure/Heritage), Jill Nailor (Greenstone), James

(Jim) Nesta (Mylan), Kurt Orlofsky (G&W), Konstantin (Kon) Ostaficiuk (Camber), Nisha Patel

(Teva), Michael Perfetto (Actavis, Sun/Taro), David Rekenthaler (Apotex, Teva), Richard (Rick)

Rogerson (Actavis/Teva), Erika Vogel-Baylor (G&W), and John Wesolowski (Perrigo) conceived,

directed, and ultimately benefitted from these schemes.

        17.      This scheme to fix and maintain prices, allocate markets, and otherwise stifle

competition caused, and continues to cause, significant harm to the United States healthcare system.

Defendants’ scheme violates Section 1 of the Sherman Act, 15 U.S.C. § 1, and various state antitrust

and unfair competition laws, as alleged herein. As a result of the conspiracy, Plaintiff paid

substantially inflated and anticompetitive prices for generic pharmaceutical drugs, and Defendants

illegally profited as a result.

        18.      Plaintiff seeks treble damages and injunctive relief on account of Defendants’

unlawful scheme to fix, maintain, and stabilize prices for the Subject Drugs.




                                                   6
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 26 of 1189
                                REDACTED – PUBLIC VERSION


II.     THE DRUGS SUBJECT TO THE CONSPIRACY

        19.      Acetazolamide. Acetazolamide is an extended release anhydrase inhibitor medicine

used to treat glaucoma, epilepsy, altitude sickness, periodic paralysis, and heart failure. It may be sold

in an extended release (“ER”) formulation.

        20.      Acyclovir. Acyclovir is an antiviral drug used to treat herpes, chickenpox, shingles,

and post-transplant viral infections by preventing the viruses from using human host cells to

replicate their DNA.

        21.      Adapalene. Adapalene is a topical retinoid used to treat acne and other skin

conditions. Adapalene comes in different forms including gels and creams.

        22.      Albuterol Sulfate. Albuterol sulfate is a bronchodilator that targets the β-2 receptor

of the lungs to relax muscles in the airways to increase pulmonary airflow. It is used to treat

shortness of breath caused by asthma and chronic obstructive pulmonary disease. It was first

discovered in the 1960s and is listed as an “Essential Medicine” by the World Health Organization

(“WHO”).

        23.      Alclometasone Dipropionate. Alclometasone dipropionate is used to treat the

inflammation and itching caused by a number of skin conditions such as allergic reactions, eczema,

and psoriasis.

        24.      Allopurinol. Allopurinol is a xanthine oxidase inhibitor used to treat gout and certain

kinds of kidney stones. It is included on the WHO’s list of Essential Medicines.

        25.      Amantadine HCL. Amantadine hydrochloride is an antiviral drug used to prevent or

treat symptoms of infections caused by strains of the Influenza A virus. It is also used to treat

Parkinson’s Disease and similar conditions.

        26.      Amikacin. Amikacin is an antibiotic used to treat multi-drug resistant bacterial

infections. It is included on the WHO’s list of Essential Medicines.



                                                    7
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 27 of 1189
                                REDACTED – PUBLIC VERSION

        27.     Amiloride HCL/HCTZ. Amiloride hydrochloride (“HCL”) and amiloride

hydrochlorothiazide (“HCTZ”) are diuretics typically used in combination to treat hypertension,

heart failure, or extra fluid in the body (edema). They also help to treat or prevent low potassium

levels. Both medications are included on the WHO's list of Essential Medicines.

        28.     Amitriptyline. Amitriptyline is a tricyclic antidepressant. Amitriptyline is included on

the WHO’s list of Essential Medicines.

        29.     Ammonium Lactate. Ammonium lactate is a topical medication used to treat dry or

scaly skin and ichithyosis vulgaris, a hereditary dry skin condition.

        30.     Amoxicillin/Clavulanate. Amoxicillin/clavulanate is an antibiotic consisting of

amoxicillin and clavulanate potassium. Amoxicillin is an antibiotic used to treat bacterial infections

such as middle ear infections, strep throat, pneumonia, skin infections, urinary tract infections, and

others. Clavulanate potassium is an inhibitor to bacterial resistance. Amoxicillin/clavulanate is

included on the WHO's list of Essential Medicines.

        31.     Amphetamine/Dextroamphetamine. Amphetamine/dextroamphetamine is a

combination stimulant used to treat attention deficit hyperactivity disorder (ADHD) and narcolepsy.

The medication comes in both ER and instant release (IR) forms.

        32.     Atenolol Chlorthalidone. Atenolol chlorthalidone is a combination beta blocker used

to treat hypertension.

        33.     Atropine Sulfate. Atropine sulfate is an antimuscarinic agent used to treat

bradycardia.

        34.     Azithromycin. Azithromycin is an antibiotic used to treat bacterial infections,

sexually-transmitted infections, and malaria. It is included on the WHO's list of Essential Medicines.




                                                    8
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 28 of 1189
                                REDACTED – PUBLIC VERSION

        35.     Baclofen. Baclofen is a muscle relaxant and an anti-spastic agent. It is used to treat

muscle symptoms caused by multiple sclerosis, including spasms, pain, and stiffness. It is also used

to treat muscle spasms in people with spinal injury or disease.

        36.     Balsalazide Disodium. Balsalazide disodium is an anti-inflammatory drug used in the

treatment of ulcerative colitis and inflammatory bowel disease.

        37.     Benazepril HCTZ. Benazepril hydrochlorothiazide is an angiotensin converting

enzyme (“ACE”) inhibitor. It is used to treat hypertension (high blood pressure).

        38.     Betamethasone Dipropionate. Betamethasone dipropionate is a topical corticosteroid

used to treat redness, itching, swelling, or other discomforts caused by a variety of skin conditions

such as eczema, dermatitis, allergies, and rash.

        39.     Betamethasone Dipropionate Augmented. Betamethasone dipropionate augmented

is a topical corticosteroid used to treat itching, redness, and swelling caused by certain skin

conditions. It is a form of betamethasone dipropionate that penetrates the skin more rapidly and is

therefore more potent.

        40.     Betamethasone Dipropionate Clotrimazole. Betamethasone dipropionate

clotrimazole is a combination of betamethasone dipropionate with clotrimazole, a topical anti-fungal

mediation. It is used to treat fungal skin infections such as ringworm, jock itch, and athlete’s foot.

        41.     Betamethasone Valerate. Betamethasone valerate is a topical corticosteroid used to

help relieve redness, itching, swelling, or other discomfort caused by a variety of skin conditions

such as eczema, dermatitis, allergies, and rash.

        42.     Bethanechol Chloride. Bethanechol chloride is used to treat dry mouth and bladder

problems such as the inability to urinate or empty the bladder completely.




                                                    9
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 29 of 1189
                                REDACTED – PUBLIC VERSION

        43.     Bromocriptine Mesylate. Bromocriptine mesylate is used to treat certain hormone

imbalances by inhibiting the secretion of prolactin. It is also used to treat Parkinson’s Disease,

Acromegaly, and certain tumors.

        44.     Budesonide. Budesonide is a Buspirone HCL corticosteroid. The inhaled form is

used for long-term management of asthma and chronic obstructive pulmonary disease. It can also be

used to treat allergic rhinitis and nasal polyps. The pill form is delayed release (DR) and is used to

treat inflammatory bowel diseases including Crohn's disease, ulcerative colitis, and microscopic

colitis. Budesonide is included on the WHO's list of Essential Medicines.

        45.     Bumetanide. Bumetanide is a diuretic used to treat swelling as a result of heart

failure, liver failure, or kidney problems. It is also be used to treat high blood pressure.

        46.     Buprenorphine. Buprenorphine is an opioid used to treat chronic and acute pain. It

is also used to treat addiction to opioids.

        47.     Buspirone Hydrochloride. Buspirone hydrochloride is used for the short-term

treatment of anxiety disorders, particularly generalized anxiety disorders.

        48.     Butorphanol Tartrate. Butorphanol tartrate is an opioid pain reliever used to treat

moderate to severe pain, including pain from surgery, muscle pain, and migraine headaches.

        49.     Cabergoline. Cabergoline is a dopamine receptor agonist used in the management of

prolactinomas. It is also used as an antidepressant and lactation suppressor.

        50.     Calcipotriene. Calcipotriene is a topical form of Vitamin D used to treat psoriasis.

        51.     Calcipotriene Betamethasone Dipropionate. Calcipotriene betamethasone

dipropionate is a combination topical medication consisting of calcipotriene as described above and

a topical corticosteroid used to treat psoriasis.

        52.     Capecitabine. Capecitabine is a chemotherapy medication used to treat breast cancer,

gastric cancer, and colorectal cancer. It is included on the WHO's list of Essential Medicines.



                                                    10
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 30 of 1189
                                 REDACTED – PUBLIC VERSION

        53.       Captopril. Captopril is an angiotensin-converting enzyme (ACE) inhibitor used to

treat hypertension and some types of congestive heart failure.

        54.       Carbamazepine. Carbamazepine.is an anticonvulsant medication used to treat

epilepsy and neuropathic pain. It is also used to treat schizophrenia and bipolar disorder. It is

included on the WHO's list of Essential Medicines.

        55.       Carbidopa Levodopa. Carbidopa levodopa is a combination of carbidopa, a

decarboxylase inhibitor, and levodopa, a central nervous system agent that causes the production of

dopamine used to treat Parkinson’s disease and other conditions that cause symptoms similar to

those of Parkinson’s disease.

        56.       Carisoprodol. Carisoprodol is a muscle relaxer used to treat skeletal muscle injuries

and conditions.

        57.       Cefdinir. Cefdinir is an antibiotic used to treat pneumonia, otitis media, strep throat,

and cellulitis.

        58.       Cefpodoxime Proxetil. Cefpodoxime proxetil is used to treat a variety of bacterial

infections.

        59.       Cefprozil. Cefprozil is a cephalosporin antibiotic used to treat ear infections, skin

infections, and other bacterial infections.

        60.       Cefuroxime Axetil. Cefuroxime axetil is an antibiotic used to treat a wide variety of

bacterial infections.

        61.       Celecoxib. Celecoxib is a nonsteroidal anti-inflammatory drug (NSAID) used to treat

pain and inflammation from osteoarthritis, acute pain in adults, rheumatoid arthritis, ankylosing

spondylitis, painful menstruation, juvenile rheumatoid arthritis, and to reduce the number of colon

and rectal polyps in people with familial adenomatous polyposis.




                                                     11
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 31 of 1189
                                 REDACTED – PUBLIC VERSION

        62.     Cephalexin. Cephalexin is a cephalosporin antibiotic used to treat bacterial infections

including otitis media, streptococcal pharyngitis, bone and joint infections, pneumonia, cellulitis, and

urinary tract infections. It is included on the WHO's list of Essential Medicines.

        63.     Chlorpromazine HCL. Chlorpromazine hydrochloride is an antipsychotic medication

used to treat schizophrenia, psychotic disorders, bipolar disorder, and severe behavioral disorders. It

is included on the WHO’S list of Essential Medicines.

        64.     Cholestyramine. Cholestyramine is a bile acid-binding resin used to lower cholesterol

and to treat itching in individuals with partial biliary obstruction.

        65.     Ciclopirox. Ciclopirox is a topical medication used to treat fungal infections, such as

in the nails.

        66.     Cimetidine. Cimetidine is a histamine receptor antagonist that inhibits stomach acid

production and is used to treat heartburn and peptic ulcers.

        67.     Ciprofloxacin HCL. Ciprofloxacin hydrochloride is an antibiotic used to treat

bacterial infections including bone and joint infections, intra-abdominal infections, infectious

diarrhea, respiratory tract infections, skin infections, typhoid fever, and urinary tract infections. It is

included on the WHO's list of Essential Medicines.

        68.     Clarithromycin ER. Clarithromycin is an antibiotic used to treat bacterial infections

including strep throat, pneumonia, skin infections, h. pylori infection, and Lyme disease, among

others. It can be taken in extended release tablet form. It is included on the WHO's list of Essential

Medicines.

        69.     Clemastine Fumarate. Clemastine fumarate is an antihistaminic compound used to

treat hay fever and allergy symptoms including sneezing, runny nose, red itchy tearing eyes, and to

relieve the itching and swelling of hives.




                                                     12
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 32 of 1189
                                REDACTED – PUBLIC VERSION

           70.   Clindamycin Phosphate. Clindamycin phosphate is an antibiotic used to treat certain

serious bacterial infections, including acne vulgaris.

           71.   Clobetasol Propionate. Clobetasol propionate is a steroid and anti-inflammatory

agent. It is used to treat inflammation and itching caused by several skin conditions, such as allergic

reactions, eczema, and psoriasis. Clobetasol propionate is one of the most prescribed dermatological

drugs in the United States. It comes in a variety of forms, including a cream, foam, gel, lotion,

ointment, shampoo, solution, and spray.

           72.   Clomipramine. Clomipramine is a tricyclic antidepressant. It is used to treat

symptoms of obsessive-compulsive disorder. It is included on the WHO’s list of Essential

Medicines.

           73.   Clonidine TTS. Clonidine transdermal therapeutic system (“TTS”) is used to treat

high blood pressure, ADHD, drug withdrawal (alcohol, opioids, or tobacco), menopausal flushing,

diarrhea, and certain pain conditions. Clonidine TTS is sold in transdermal patches.

           74.   Clotrimazole. Clotrimazole is an antifungal medication used to treat vaginal yeast

infections, oral thrush, diaper rash, pityriasis versicolor, and types of ringworm including athlete's

foot and jock itch. Clotrimazole is sold as a topical solution applied as a cream at various doses. It is

included on the WHO's list of Essential Medicines.

           75.   Cyproheptadine HCL. Cyproheptadine hydrochloride is an antihistamine used to

relieve allergy symptoms such as watery eyes, runny nose, itching eyes and nose, sneezing, hives, and

itching.

           76.   Danazol. Danazol is an androgen used to treat endometriosis, fibrocystic breast

disease, and hereditary angioedema.




                                                    13
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 33 of 1189
                                 REDACTED – PUBLIC VERSION

        77.     Desmopressin Acetate. Desmopressin acetate is used to treat diabetes insipidus,

bedwetting, hemophilia a., von Willebrand disease, and high blood urea levels. It is included on the

WHO's list of Essential Medicines.

        78.     Desogestrel/Ethinyl Estradiol (Kariva). Desogestrel/ethinyl estradiol, brand name

Kariva, is a progestin medication used in birth control pills for women and also for treatment of

menopausal symptoms in women.

        79.     Desonide. Desonide, which includes .05% topical ointment and .05% topical cream,

is a topical corticosteroid anti-inflammatory used to treat skin disorders including eczema, psoriasis,

and dermatitis. It is a low-potency medication and, therefore, is more commonly prescribed for

children or for adults to use in sensitive areas like the eyelids.

        80.     Desoximetasone. Desoximetasone is a topical medication used to treat a variety of

skin conditions including eczema, dermatitis, allergies, and rash.

        81.     Dexmethylphenidate HCL ER. Dexmethylphenidate hydrochloride is a central

nervous system (“CNS”) stimulant used to treat ADHD. It can be taken in an extended release

form.

        82.     Dextroamphetamine Sulfate ER. Dextroamphetamine sulfate is a CNS stimulant and

amphetamine enantiomer used to treat ADHD and narcolepsy. It can be taken in an extended

release form.

        83.     Diclofenac Potassium. Diclofenac potassium is an NSAID used to treat pain,

inflammatory disorders, and dysmenorrhea.

        84.     Dicloxacillin Sodium. Dicloxacillin sodium is an antibiotic of the penicillin class used

to treat mild-to-moderate staphylococcal infections.

        85.     Diflunisal. Diflunisal is an NSAID used to treat mild to moderate pain,

osteoarthritis, and rheumatoid arthritis.



                                                     14
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 34 of 1189
                                  REDACTED – PUBLIC VERSION

        86.       Digoxin. Digoxin is a cardiotonic glycoside. It is used to treat heart failure and atrial

fibrillation (irregular and/or rapid heart rate). It is included on the WHO’s list of Essential

Medicines.

        87.       Diltiazem HCL. Diltiazem hydrochloride is a calcium channel blocker used to treat

hypertension, angina, and heart arrhythmias.

        88.       Diphenoxylate Atropine. Diphenoxylate atropine is an anticholinergic used to treat

acute diarrhea.

        89.       Disopyramide Phosphate. Disopyramide phosphate is an antiarrhythmic medication

used to treat ventricular tachycardia.

        90.       Disulfiram. Disulfiram is an alcohol antagonist used to treat alcoholism by blocking

the processing of alcohol by the body.

        91.       Divalproex Sodium ER. Divalproex sodium extended release is used to treat various

types of seizure disorders, to treat manic episodes related to bipolar disorder, and to prevent

migraine headaches. It works by restoring the balance of neurotransmitters in the brain.

        92.       Doxazosin Mesylate. Doxazosin mesylate is used to treat symptoms of an enlarged

prostate and hypertension.

        93.       Doxycycline. Doxycycline is a tetracycline antibiotic. It is used to treat bacterial

infections, such as acne, urinary tract infections, intestinal infections, eye infections, gonorrhea,

chlamydia, and periodontitis. It is also used to treat symptoms of rosacea. It is included on the

WHO’s list of Essential Medicines. Doxycycline hyclate (“Doxy Hyclate”) is a water-soluble form of

doxycycline that absorbs quickly into the bloodstream. A delayed release version of doxycycline

hyclate (“Doxy DR”) is used to treat acne. Doxycycline monohydrate (“Doxy Mono”) is

significantly less water soluble and absorbs more slowly than Doxy Hyclate. It is also used to

prevent malaria.



                                                     15
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 35 of 1189
                               REDACTED – PUBLIC VERSION

        94.     Drospirenone and Ethinyl Estradiol (Ocella). Drospirenone and ethinyl estradiol,

brand name Ocella, is a progestin medication used in birth control pills and menopausal hormone

therapy.

        95.     Econazole. Econazole refers to econazole nitrate cream 1%. Econazole is a topical

antifungal agent used to treat skin infections caused by fungus or yeast, including ringworm, tinea

versicolor, and yeast infections. Econazole is available in topical cream, ointment, emollient-cream,

or gel form.

        96.     Enalapril Maleate. Enalapril maleate is used to treat hypertension, symptomatic heart

failure, asymptomatic left ventricular dysfunction, and diabetic kidney disease.

        97.     Entecavir. Entecavir is an antiviral medication used to treat hepatitis B virus

infection. It is included on the WHO's list of Essential Medicines.

        98.     Epitol. Epitol is a branded generic form of Carbamazepine, described above.

        99.     Eplerenone. Eplerenone is an aldosterone receptor blocker used to treat

hypertension, high blood pressure, and congestive heart failure after a heart attack.

        100.    Erythromycin Base Ethyl Alcohol. Erythromycin base ethyl alcohol is a topical

antibiotic medication combined with alcohol to dry oils from the skin used to treat acne.

        101.    Estazolam. Estazolam is a benzodiazepine used to treat sleep disorders.

        102.    Estradiol. Estradiol is used in menopausal hormone therapy to prevent and treat

moderate to severe menopausal symptoms such as hot flashes, vaginal dryness, and atrophy. It is

also used to treat osteoporosis.

        103.    Estradiol/Norethindrone Acetate (Mimvey). Estradiol/norethindrone acetate, brand

name Mimvey, is a combination estradiol and norethisterone acetate used to treat vasomotor

symptoms, vulvar and vaginal atrophy, and osteoporosis associated with menopause.

        104.    Eszopiclone. Eszopiclone is a sedative-hypnotic drug used to treat insomnia.



                                                   16
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 36 of 1189
                                 REDACTED – PUBLIC VERSION

        105.    Ethambutol HCL. Ethambutol hydrochloride is an antibiotic used to treat

tuberculosis. It is included on the WHO’s list of Essential Medicines.

        106.    Ethinyl Estradiol/Levonorgestrel (Portia and Jolessa). Ethinyl

estradiol/levonorgestrel, brand names Portia and Jolessa, is a combined birth control pill comprised

of ethinyl estradiol, an estrogen, and levonorgestrel, a progestin. It is also used to treat symptoms of

menstruation and endometriosis, and for emergency contraception. It is included on the WHO's list

of Essential Medicines.

        107.    Ethinyl Estradiol/Norethindrone (Balziva). Ethinyl estradiol/norethindrone, brand

name Balziva, is a combination of ethinyl estradiol, an estrogen, and norethisterone, a progestin. It is

used for birth control, and to treat menstruation symptoms, endometriosis, and menopausal

symptoms. It is included on the WHO's list of Essential Medicines.

        108.    Ethosuximide. Ethosuximide is used for absence seizures. It is included on the

WHO's list of Essential Medicines.

        109.    Etodolac. Etodolac is an NSAID used for the management of mild to moderate

pain, fever, and inflammation.

        110.    Exemestane. Exemestane is an aromatase inhibitor used to treat breast cancer.

        111.    Fenofibrate. Fenofibrate is used to treat abnormal blood lipid levels. It also used to

treat high cholesterol to reduce the risk of cardiovascular disease and diabetic retinopathy in those

with diabetes mellitus.

        112.    Fluconazole. Fluconazole is an antifungal medication used to treat fungal infections

including candidiasis, blastomycosis, coccidioidomycosis, cryptococcosis, histoplasmosis,

dermatophytosis, and pityriasis versicolor. It is included on the WHO's list of Essential Medicines.




                                                   17
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 37 of 1189
                                 REDACTED – PUBLIC VERSION

        113.     Fluocinolone Acetonide. Fluocinolone acetonide is a topical corticosteroid used to

treat a variety of skin conditions such as itching and inflammation caused by eczema, dermatitis,

allergies, and rash.

        114.     Fluocinonide. Fluocinonide, which includes 0.05% and 0.1% topical cream, 0.05%

topical ointment, and 0.05% topical gel, is a topical glucocorticoid used to treat psoriasis and

eczema. It reduces the swelling, itching, and redness that can occur in these types of skin irritations.

        115.     Fluoxetine HCL. Fluoxetine hydrochloride is an antidepressant of the selective

serotonin reuptake inhibitor (SSRI) class used for treatment of major depressive disorder, obsessive-

compulsive disorder, bulimia nervosa, panic disorder, and premenstrual dysphoric disorder. It is

included on the WHO's list of Essential Medicines.

        116.     Flurbiprofen. Flurbiprofen is an NSAID primarily used as a pre-operative antibiotic

as well as for arthritis or dental pain.

        117.     Flutamide. Flutamide is a nonsteroidal antiandrogen used to treat prostate cancer. It

is also used to treat androgen-dependent conditions such as acne, excessive hair growth, and high

androgen levels in women.

        118.     Fluticasone Propionate. Fluticasone propionate is a topical corticosteroid used to

treat a variety of skin conditions including eczema, psoriasis, allergies, and rash.

        119.     Fluvastatin Sodium. Fluvastatin sodium is a statin used to treat high cholesterol and

to prevent cardiovascular disease.

        120.     Fosinopril HCTZ. Fosinopril hydrochlorothiazide is a combination of an ACE drug

with a diuretic used to treat hypertension and heart failure.

        121.     Gabapentin. Gabapentin is an anticonvulsant medication used to treat seizures,

neuropathic pain, hot flashes, and restless pain syndrome. Some doctors also prescribe it to treat

anxiety disorders, insomnia, and bipolar disorder.



                                                    18
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 38 of 1189
                                  REDACTED – PUBLIC VERSION

        122.    Glimepiride. Glimepiride is used to treat diabetes mellitus type 2 by controlling high

blood sugar.

        123.    Glipizide-Metformin. Glipizide-metformin is a combination of glipizide (a

sulfonylurea that stimulates the body’s natural insulin production) with metformin (a biguanide that

reduces the body’s absorption of sugar) that works to control blood sugar in patients with type-2

diabetes.

        124.    Glyburide. Glyburide is an oral medication used to control blood sugar in patients

with type-2 diabetes.

        125.    Glyburide-Metformin. Glyburide-metformin is a combination medication used to

control blood sugar in patients with type-2 diabetes.

        126.    Griseofulvin. Griseofulvin is an antifungal medication used to treat dermatophytosis

(ringworm). It is included on the WHO's list of Essential Medicines.

        127.    Halobetasol Propionate. Halobetasol propionate is as high-potency topical

corticosteroid used to treat a variety of skin conditions such as itching and inflammation caused by

eczema, dermatitis, psoriasis, and rash.

        128.    Haloperidol. Haloperidol is an antipsychotic used to treat schizophrenia, tics in

Tourette syndrome, mania in bipolar disorder, nausea and vomiting, delirium, agitation, acute

psychosis, and hallucinations caused by alcohol withdrawal. It is included on the WHO's list of

Essential Medicines.

        129.    Hydralazine HCL. Hydralazine hydrochloride is a vasodilator used to treat

hypertension and heart failure.

        130.    Hydrocodone Acetaminophen. Hydrocodone acetaminophen is a combination

medication consisting of an opioid and non-opioid used to treat moderate to severe pain.




                                                  19
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 39 of 1189
                                 REDACTED – PUBLIC VERSION

           131.   Hydrocortisone Acetate. Hydrocortisone acetate is a topical corticosteroid. In rectal

suppository form, it is used to treat hemorrhoids and itching and swelling in the rectum and anus.

           132.   Hydrocortisone Valerate. Hydrocortisone valerate is a topical corticosteroid used to

relieve redness, itching, swelling, or other discomfort caused by skin conditions.

           133.   Hydroxyurea. Hydroxyurea is used to treat sickle-cell disease, chronic myelogenous

leukemia, cervical cancer, polycythemia vera, and psoriasis. It is included on the WHO's list of

Essential Medicines.

           134.   Hydroxyzine Pamoate. Hydroxyzine pamoate is an antihistamine used to treat

itchiness, anxiety, and nausea due to motion sickness.

           135.   Imiquimod. Imiquimod is a topical cream used to treat certain types of actinic

keratoses, superficial basal cell carcinoma, and warts on the skin.

           136.   Irbesartan. Irbesartan is used to treat hypertension, heart failure, and diabetic kidney

disease.

           137.   Isoniazid. Isoniazid is an antibiotic used to treat tuberculosis and atypical

mycobacterial infections. It is included on the WHO's list of Essential Medicines.

           138.   Isosorbide Dinitrate. Isosorbide dinitrate is used to treat angina by dilating blood

vessels, making it easier for blood to flow through them and easier for the heart to pump. It is

included on the WHO’s list of Essential Medicines.

           139.   Isotretinoin. Isotretinoin is a retinoid used to prevent severe acne and treat skin

cancers.

           140.   Ketoconazole. Ketoconazole is an antifungal medication used to treat fungal

infections such as tinea, cutaneous candidiasis, pityriasis versicolor, dandruff, and seborrheic

dermatitis. It is also used to treat excessive hair growth and Cushing's syndrome.




                                                     20
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 40 of 1189
                                  REDACTED – PUBLIC VERSION

        141.    Ketoprofen. Ketoprofen is a propionic NSAID that has analgesic and antipyretic

effects. It is used to treat arthritis-related inflammatory pains, severe toothaches, musculoskeletal

pain, and nerve pain.

        142.    Ketorolac Tromethamine. Ketorolac tromethamine is an NSAID used for the

management of moderate to severe pain.

        143.    Labetalol HCL. Labetalol hydrochloride is used to treat hypertension and for the

long-term management of angina.

        144.    Lamivudine/Zidovudine (Combivir). Lamivudine/zidovudine, brand name

Combivir, is a combination antiretroviral medication used to treat human immunodeficiency virus

(HIV) / acquired immunodeficiency syndrome (AIDS). It is included in the WHO’s list of Essential

Medicines.

        145.    Lamotrigine ER. Lamotrigine extended release is an anticonvulsant drug that treats

or prevents epileptic seizures.

        146.    Latanoprost. Latanoprost is a prostaglandin analog used to treat glaucoma and ocular

hypertension. It is included on the WHO’s List of Essential Medicines.

        147.    Leflunomide. Leflunomide is an immunosuppressive and anti-inflammatory agent. It

is used to reduce inflammation that causes pain and swelling in patients with rheumatoid arthritis.

        148.    Levothyroxine. Levothyroxine is a manufactured, synthetic form of the thyroid

hormone, thyroxine. It is used to treat hypothyroidism, a condition in which the thyroid gland fails

to produce enough hormone. It is also used to treat goiter (enlarged thyroid gland), thyroid cancer,

and cretinism (congenital hypothyroidism). First manufactured in 1927, levothyroxine is included on

the WHO’s list of Essential Medicines. Levothyroxine was, by number of prescriptions, the second

most popular prescription drug in the United States in the first quarter of 2016. Over 120 million




                                                   21
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 41 of 1189
                                REDACTED – PUBLIC VERSION

prescriptions are written, per annum, for levothyroxine in the U.S, treating 15% of Americans over

the age of 55.

        149.     Lidocaine. Lidocaine is a local anesthetic agent. It is used to numb an area of the

body to reduce pain or discomfort caused by invasive medical procedures. It is sold in several

formulations and combinations, including lidocaine-prilocaine and lidocaine HCL.

        150.     Loperamide HCL. Loperamide hydrochloride is used to treat diarrhea caused by

gastroenteritis, inflammatory bowel disease, or short bowel syndrome. It is included on the WHO’s

list of Essential Medicines.

        151.     Medroxyprogesterone. Medroxyprogesterone is a progestin used to treat conditions

such as absent or irregular menstrual periods and abnormal uterine bleeding. It is also used with

estrogens to decrease the risk of endometrial hyperplasia. A derivative, medroxyprogesterone

acetate, is a progestin used as a method of birth control and in menopausal hormone therapy. It is

also used to treat endometriosis, abnormal uterine bleeding, abnormal sexuality in males, and certain

types of cancer. It is included on the WHO's list of Essential Medicines.

        152.     Meprobamate. Meprobamate is an oral tranquilizer used to treat short term anxiety,

tension, and insomnia.

        153.     Metformin ER. Metformin extended release (F) is a medication used to improve

blood sugar control and control hypertension in adults with type 2 diabetes mellitus.

        154.     Methadone HCL. Methadone hydrochloride is an opioid pain reliever used to treat

severe ongoing pain. It is also used to treat addiction to opioids. It is included on the WHOs list of

Essential Medicines.

        155.     Methazolamide. Methazolamide is a carbonic anhydrase inhibitor used to treat

glaucoma.

        156.     Methimazole. Methimazole is an oral medication used to treat hyperthyroidism.



                                                   22
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 42 of 1189
                                 REDACTED – PUBLIC VERSION

        157.    Methotrexate. Methotrexate is a chemotherapy agent and immune system

suppressant used to treat cancer, autoimmune diseases, and ectopic pregnancy, and also for medical

abortions. It is used to treat cancers such as breast cancer, leukemia, lung cancer, lymphoma, and

osteosarcoma, and autoimmune diseases such as psoriasis, rheumatoid arthritis, and Crohn's disease.

It is included on the WHO's list of Essential Medicines.

        158.    Methyldopa. Methyldopa is an antihypertensive used to treat high blood pressure. It

is included on the WHO’s List of Essential Medicines.

        159.    Methylphenidate. Methylphenidate is used to treat ADHD and narcolepsy.

        160.    Methylprednisolone. Methylprednisolone is a corticosteroid hormone that decreases

the immune system’s inflammation response. It is used to treat arthritis, blood disorders, severe

allergic reactions, certain cancers, eye conditions, diseases of the skin, kidney, intestines, and lungs,

and immune system disorders. It is included on the WHO’s list of Essential Medicines.

        161.    Metoprolol Succinate ER. Metoprolol succinate extended release is a beta blocker

used to treat high blood pressure, chest pain, and heart failure. It can also be used to lower the risk

of death after a heart attack.

        162.    Metronidazole. Metronidazole is an antibiotic available in cream, jelly, and lotion

form. It is used to treat vaginal infections, among other infections.

        163.    Modafinil. Modafinil is used to treat sleep disorders including narcolepsy and

obstructive sleep apnea.

        164.    Moexipril HCL. Moexipril hydrochloride is an ACE inhibitor used to treat

hypertension and congestive heart failure.

        165.    Moexipril HCL/HCTZ. Moexipril hydrochlorothiazide is a combination of

moexipril HCL, as described above, and hydrochlorothiazide, a diuretic.




                                                    23
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 43 of 1189
                                 REDACTED – PUBLIC VERSION

        166.     Mometasone Furoate. Mometasone furoate is a topical corticosteroid used to treat a

variety of skin conditions including eczema, psoriasis, allergies, and rash.

        167.     Montelukast Sodium. Montelukast sodium is used to treat wheezing and shortness of

breath caused by asthma and to prevent asthma attacks. It is also used to treat symptoms of hay

fever and allergic rhinitis.

        168.     Nabumetone. Nabumetone is an NSAID used to treat pain and inflammation.

        169.     Nadolol. Nadolol is used to treat hypertension and for long-term treatment of angina

pectoris. It is also used for heart rate control in people with atrial fibrillation, prevention of migraine

headaches, prevention of bleeding veins in people with cirrhosis, and to treat people with high levels

of thyroid hormone.

        170.     Nafcillin Sodium. Nafcillin sodium is an antibiotic used to treat staphylococci and

other bacterial infections.

        171.     Naproxen Sodium. Naproxen sodium is an NSAID used to treat pain, menstrual

cramps, inflammatory diseases such as rheumatoid arthritis, and fever.

        172.     Neomycin Polymyxin Hydrocortisone. Neomycin polymyxin hydrocortisone is a

combination medication consisting of two antibiotics and a corticosteroid used to treat outer ear

infections caused by bacteria.

        173.     Niacin ER. Niacin is an organic compound that is a form of vitamin B3. It is an

essential human nutrient and the extended release form is used to treat high blood cholesterol and

niacin deficiency.

        174.     Nimodipine. Nimodipine is a dihydropyridine calcium channel blocker used to

manage and reduce problems caused by bleeding blood vessels in the brain.

        175.     Nitrofurantoin MAC. Nitrofurantoin microcrystal (“MAC”) is an antibiotic used to

treat bladder infections. It is included on the WHO's list of Essential Medicines.



                                                    24
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 44 of 1189
                                 REDACTED – PUBLIC VERSION

        176.      Norethindrone Acetate. Norethindrone acetate is a progestin used in birth control

pills, menopausal hormone therapy, and for treatment of gynecological disorders such as abnormal

uterine bleeding.

        177.      Nortriptyline HCL. Nortriptyline hydrochloride is used to treat depression,

neuropathic pain, ADHD, and anxiety and is also used for smoking cessation.

        178.      Nystatin. Nystatin is an antifungal medication. It is used to treat yeast infections,

diaper rash, thrush, and esophageal candidiasis. It is included on the WHO’s list of Essential

Medicines.

        179.      Nystatin Triamcinolone. Nystatin triamcinolone is a combination topical drug

consisting of nystatin, an antifungal medication, and triamcinolone, an anti-inflammatory

corticosteroid. It is used to treat fungal skin infections.

        180.      Omega-3-Acid Ethyl Esters. Omega-3 acid ethyl esters are the omega-3 fatty acids

eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) found in fish oil. The combination is

used to reduce triglyceride levels in adults with severe hypertriglyceridemia.

        181.      Omeprazole Sodium Bicarbonate. Omeprazole sodium bicarbonate is a combination

medication consisting of a proton pump inhibitor and an antacid. It is used to treat gastroesophageal

reflux disease.

        182.      Ondansetron. Ondansetron is used to prevent nausea and vomiting that may be

caused by surgery, chemotherapy, or radiation treatment. It is included on the WHO’s List of

Essential Medicines.

        183.      Oxacillin Sodium. Oxacillin sodium is an antibiotic used to treat staphylococci and

other bacterial infections.

        184.      Oxaprozin. Oxaprozin is an NSAID used to relieve inflammation, swelling, stiffness,

and join pain associated with osteoarthritis and rheumatoid arthritis.



                                                     25
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 45 of 1189
                                REDACTED – PUBLIC VERSION

        185.    Oxybutynin Chloride. Oxybutynin chloride is used to treat an overactive bladder. It

is also used to treat bed wetting in children and excessive sweating.

        186.    Oxycodone Acetaminophen. Oxycodone acetaminophen is a combination

medication consisting of an opioid pain reliever and a non-opioid pain reliever used to treat

moderate to severe pain.

        187.    Oxycodone HCL. Oxycodone hydrochloride is an opioid used to treat moderate to

severe pain.

        188.    Paricalcitol. Paricalcitol is used for the prevention and treatment of secondary

hyperparathyroidism associated with chronic kidney disease.

        189.    Paromomycin. Paromomycin is a broad-spectrum oral antibiotic. It is used to treat

parasitic infections in the intestines and complications of liver disease. It is included on the WHO’s

list of Essential Medicines.

        190.    Penicillin VK. Penicillin VK potassium (“VK”) is an antibiotic used to treat bacterial

infections including strep throat, otitis media, and cellulitis. It is also used to treat rheumatic fever

and to prevent infections following removal of the spleen. It is included on the WHO's list of

Essential Medicines.

        191.    Pentoxifylline. Pentoxifylline is a xanthine derivative used to treat muscle pain,

cramping, numbness, or weakness in people with peripheral artery disease. It is also used for the

treatment of chronic venous leg ulcers and alcoholic hepatitis.

        192.    Permethrin. Permethrin is a topical insecticide used to treat scabies and lice. It is

included on the WHO’s list of Essential Medicines.

        193.    Perphenazine. Perphenazine is an antipsychotic medication used to treat

schizophrenia, bipolar disorder, and schizoaffective disorder.




                                                    26
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 46 of 1189
                                  REDACTED – PUBLIC VERSION

        194.    Phenytoin Sodium. Phenytoin sodium is an anticonvulsant medication used to

prevent and control seizures. It is included on the WHO’s list of Essential Medicines.

        195.    Pilocarpine HCL. Pilocarpine hydrochloride is a cholinergic agonist used to treat

dryness of the mouth and throat caused by a decrease in the amount of saliva that may occur after

radiation treatment for cancer.

        196.    Pioglitazone Metformin HCL IR. Pioglitazone-metformin instant release is a

combination drug used to improve blood sugar control in adults with type-2 diabetes who do not

use daily insulin injections.

        197.    Piroxicam. Piroxicam is an NSAID used to treat rheumatoid arthritis and

osteoarthritis, primary dysmenorrhea, and post-operative pain, and is also used as an analgesic in the

treatment of inflammatory conditions.

        198.    Potassium Chloride. Potassium chloride is used to prevent and to treat hypokalemia

(low potassium). It is included on the WHO’s list of Essential Medicines.

        199.    Pravastatin. Pravastatin is statin used to lower cholesterol and triglycerides in the

blood. Pravastatin was, by number of prescriptions, the twenty-third most popular prescription drug

in the United States in the first quarter of 2016.

        200.    Prazosin HCL. Prazosin hydrochloride is used to treat hypertension, symptoms of an

enlarged prostate, and posttraumatic stress disorder.

        201.    Prednisolone Acetate. Prednisolone acetate is a synthetic glucocorticoid

corticosteroid used to treat swelling, redness, and itching in the eyes due to inflammation or injury.

        202.    Prednisone. Prednisone is a corticosteroid used to treat conditions such as arthritis,

blood disorders, breathing problems, severe allergies, skin diseases, cancer, eye problems, and

immune system disorders.




                                                     27
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 47 of 1189
                                REDACTED – PUBLIC VERSION

        203.    Prochlorperazine. Prochlorperazine is used to treat nausea, schizophrenia, migraines,

and anxiety.

        204.    Progesterone. Progesterone is a female sex hormone produced by the human body

that is also available as a drug to treat amenorrhea, abnormal uterine bleeding, severe symptoms of

premenstrual syndrome, and conditions relating to pregnancy.

        205.    Promethazine HCL. Promethazine hydrochloride is an antihistamine used to treat

allergy symptoms, nausea, and vomiting caused by a reaction to anesthesia or motion sickness.

        206.    Propranolol HCL. Propranolol hydrochloride is a beta-blocker used to treat

hypertension, heart rhythm disorders, tremors, and other heart and circulatory conditions, and to

prevent heart attacks, migraine headaches, and angina. Propranolol is available as a capsule, a tablet,

an oral liquid solution, and an injection. It is included on the WHO’s list of Essential Medicines.

        207.    Raloxifene HCL. Raloxifene hydrochloride is used to prevent and treat osteoporosis

in postmenopausal women and those on glucocorticoids. It is also used for reduction of risk and

treatment of invasive breast cancer and to reduce breast density.

        208.    Ranitidine HCL. Ranitidine hydrochloride is used to treat peptic ulcer disease,

gastroesophageal reflux disease, Zollinger-Ellison syndrome, and hives. It is included on the WHO's

list of Essential Medicines.

        209.    Silver Sulfadiazine. Silver sulfadiazine is a topical antibiotic used to prevent and treat

infections of burns. It is included on the WHO’s List of Essential Medicines.

        210.    Sotalol HCL. Sotalol hydrochloride is a beta blocker used to treat tachycardia and

other fast and/or irregular heartbeats.

        211.    Spironolactone HCTZ. Spironolactone hydrochlorothiazide is a diuretic used to treat

hypertension, heart failure, and edema.




                                                   28
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 48 of 1189
                               REDACTED – PUBLIC VERSION

        212.    Sumatriptan. The Sumatriptan autoinjector is a spring-loaded syringe delivering a

selective serotonin receptor agonist used to treat symptoms of migraine headaches.

        213.    Tacrolimus. Tacrolimus is a topical calcineurin inhibitor used to treat eczema.

        214.    Tamoxifen Citrate. Tamoxifen citrate is used to prevent and treat breast cancer. It is

included on the WHO's list of Essential Medicines.

        215.    Temozolomide . Temozolomide is an oral chemotherapy drug used to treat some

brain cancers, astrocytoma, and glioblastoma multiforme.

        216.    Terconazole. Terconazole is a topical antifungal medication used to treat yeast

infections.

        217.    Theophylline ER. Theophylline ER is used to treat asthma and airway constriction

associated with long-term asthma and other lung problems including chronic bronchitis and

emphysema.

        218.    Timolol Maleate. Timolol maleate is a beta blocker ophthalmic medication that

lowers pressure inside the eyes due to glaucoma or other eye diseases such as ocular hypertension. It

is included on the WHO’s list of Essential Medicines.

        219.    Tizanidine. Tizanidine is used to treat muscle spasticity due to spinal cord injury or

multiple sclerosis.

        220.    Tobramycin. Tobramycin is an antibiotic used to treat various bacterial infections,

particularly gram-negative infections.

        221.    Tobramycin Dexamethasone. Tobramycin dexamethasone is a combination

medication consisting of an antibiotic and a corticosteroid used to treat bacterial infections in the

eye.




                                                   29
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 49 of 1189
                                REDACTED – PUBLIC VERSION

        222.    Tolmetin Sodium. Tolmetin sodium is an NSAID used to reduce hormones that

cause pain, swelling, tenderness, and stiffness in conditions such as osteoarthritis, rheumatoid

arthritis, and juvenile rheumatoid arthritis.

        223.    Tolterodine. Tolterodine is used to treat frequent urination, urinary incontinence,

and urinary urgency. It is sold in extended release form and as tolterodine tartrate.

        224.    Topiramate Sprinkle. Topiramate sprinkle is used to treat epilepsy and alcohol

dependence and to prevent migraines.

        225.    Trazodone HCL. Trazodone hydrochloride is a tetracyclic antidepressant used to

treat depression and anxiety disorders.

        226.    Triamcinolone Acetonide. Triamcinolone acetonide is a topical corticosteroid used

to treat inflammation caused by conditions such as allergic reactions, eczema, dermatitis, and

psoriasis.

        227.    Triamterene HCTZ. Triamterene hydrochlorothiazide is a diuretic medication used

to treat water retention and high blood pressure.

        228.    Trifluoperazine HCL. Trifluoperazine hydrochloride is an antipsychotic used to treat

schizophrenia and for the short-term treatment of generalized anxiety disorder.

        229.    Ursodiol. Ursodiol is a naturally-occurring bile acid that is manufactured and sold as

a prescription medication to dissolve gallstones made of cholesterol in patients whose gallbladders

do not need to be removed or where surgery is not an option. It is also used to prevent the

formation of gallstones and to treat primary biliary cirrhosis (an autoimmune disease in which the

bile ducts in the liver are destroyed). Ursodiol can also be used to prevent organ rejection in liver

transplant patients.

        230.    Valganciclovir. Valganciclovir is an antiviral drug used to treat cytomegalovirus

infections in people with HIV/AIDS or patients having received an organ transplant.



                                                    30
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 50 of 1189
                                REDACTED – PUBLIC VERSION

        231.    Valsartan HCTZ. Valsartan hydrochlorothiazide is used to treat hypertension, heart

failure, and diabetic kidney disease.

        232.    Vancomycin HCL. Vancomycin hydrochloride is an antibiotic used to treat bacterial

infections in the intestines, such as colitis. It is included on the WHO’s list of Essential Medicines,

        233.    Verapamil. Verapamil is a calcium channel blocker. It is used to treat hypertension,

angina, and certain heart rhythm disorders. It is included on the WHO’s list of Essential Medicines.

        234.    Warfarin Sodium. Warfarin sodium is an anticoagulant used to treat blood clots such

as deep vein thrombosis and pulmonary embolism. It is also used to prevent stroke in people who

have atrial fibrillation, valvular heart disease, or artificial heart valves. It is included on the WHO's

list of Essential Medicines.

        235.    Zoledronic Acid. Zoledronic acid is a biphosphate used to prevent bone fractures in

cancer patients. It is included on the WHO’s list of Essential Medicines.

III.    JURISDICTION AND VENUE

        236.    This Court has jurisdiction over this action pursuant to 15 U.S.C. § 26, and 28 U.S.C.

§§ 1331 and 1337. Plaintiff asserts claims for relief under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, and Section 4 of the Clayton Act, 15 U.S.C. § 15. This Court has jurisdiction over the state law

claims alleged in this action pursuant to 28 U.S.C. § 1367, as the state law claims are so related to the

federal antitrust claims as to form part of the same case or controversy.

        237.    This Court has personal jurisdiction over Defendants because each Defendant

transacted business throughout the United States (including in this District), sold and distributed one

or more of the Subject Drugs throughout the United States (including in this District), has registered

agents in the United States (including in this District), may be found in the United States (including

in this District), engaged in an unlawful conspiracy to artificially increase prices for one or more of

the Subject Drugs that was directed at and had the intended effect of causing injury to persons



                                                    31
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 51 of 1189
                                REDACTED – PUBLIC VERSION

residing in, located in, or doing business throughout the United States (including in this District),

and is otherwise subject to the service of process provisions of 15 U.S.C. § 22.

        238.    Venue is proper in this District pursuant to 15 U.S.C. § 22 and 28 U.S.C. §§ 1391(b)-

(d). Defendants transact business within this District, have agents and can be found in this District,

and the relevant interstate trade and commerce is carried out, in substantial part, in this District.

        239.    Defendants sold and distributed generic pharmaceuticals in a continuous and

uninterrupted flow of interstate commerce, which included sales of the Subject Drugs in the United

States (including in this District). Defendants’ conduct had a direct, substantial, and reasonably

foreseeable effect on interstate commerce in the United States (including in this District).

IV.     THE PARTIES

                Plaintiff

        240.    Molina Healthcare Inc. is a publicly traded healthcare management organization

headquartered in Long Beach, CA. Molina provides health care services to families and individuals

who qualify for government-sponsored programs like Medicaid. Molina is driven by the belief that

each person deserves quality care.

        241.    Molina Healthcare was founded in 1980 by Dr. C. David Molina, an emergency

room physician, who recognized that many low-income patients were coming to the emergency

room for treatment for common illnesses because they did not have family doctors to provide care

and information. Dr. Molina established a network of primary care clinics with the goal of treating

this underserved community.

        242.    In 1996, as the need to more effectively manage and deliver health care services to

low-income populations grew, Molina became a licensed health plan in California. Subsequently,

Molina expanded to numerous other states across the nation, operating through state-licensed




                                                   32
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 52 of 1189
                               REDACTED – PUBLIC VERSION

subsidiaries. Molina currently serves approximately 3.3 million members across 14 states and Puerto

Rico.

        243.   Molina Healthcare Inc. (“MHI”) is the parent company, and assignee of the claims,

of subsidiaries and affiliates that provide health insurance that cover medical expenses incurred by

the plan’s beneficiaries. These assignor subsidiaries include: Molina Healthcare of California,

Molina Healthcare of California Partner Plan, Inc., Molina Healthcare of Florida, Inc., Molina

Healthcare of Illinois, Inc., Molina Healthcare of Kentucky, Inc., Molina Healthcare of Michigan,

Inc., Molina Healthcare of Mississippi, Inc., Molina Healthcare of Missouri, Inc., Molina Healthcare

of New Mexico, Inc., Molina Healthcare of New York, Inc., Molina Healthcare of Ohio, Inc.,

Molina Healthcare of Puerto Rico, Inc., Molina Healthcare of South Carolina, Inc., Molina

Healthcare of Texas, Inc., Molina Healthcare of Texas Insurance Company, Molina Healthcare of

Utah, Inc. (d/b/a Molina Healthcare of Utah and Molina Healthcare of Idaho), Molina Healthcare

of Virginia, Inc., Molina Healthcare of Washington, Inc., and Molina Healthcare of Wisconsin, Inc.

Collectively, the purchases of these entities are referred to as the “Molina Purchases.”

        244.   The benefits for these health plans include prescription drug coverage under which

claims for the Subject Drugs have been, and continue to be, submitted and paid. Under Molina’s

prescription drug coverage, if a provider orders a brand name drug and there is a generic available,

Molina will cover the generic medication.

               Defendants

        245.   Defendant Actavis Holdco US, Inc. (“Actavis Holdco”) is a Delaware corporation

with a principal place of business in Parsippany, New Jersey. In March 2015, Actavis plc, the then-

parent company of Defendants Actavis Elizabeth, LLC and Actavis Pharma, Inc., merged with

Allergan, Inc. and changed its name to Allergan plc (“Allergan”). In August 2016, Teva

Pharmaceutical Industries Ltd., the Israeli parent company of Defendant Teva Pharmaceuticals



                                                  33
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 53 of 1189
                               REDACTED – PUBLIC VERSION

USA, Inc., purchased Allergan’s generics business, which included Defendants Actavis Elizabeth,

LLC and Actavis Pharma, Inc. The assets and liabilities of Allergan’s generics business were

transferred to the newly-formed Actavis Holdco. Actavis Holdco is a wholly-owned subsidiary of

Teva Pharmaceuticals USA, Inc.

       246.    Defendant Actavis Elizabeth, LLC (“Actavis Elizabeth”) is a Delaware limited

liability company with a principal place of business in Elizabeth, New Jersey. It is a wholly-owned

subsidiary of Actavis Holdco and is a research and development and manufacturing entity for the

Actavis generics operations.

       247.    Defendant Actavis Pharma, Inc., is a Delaware corporation with a principal place of

business in Parsippany, New Jersey. It is a wholly-owned subsidiary of Actavis Holdco and is a

principal operating company in the U.S. for Teva’s generic products acquired from Allergan plc. It

manufactures, markets, and/or distributes generic pharmaceuticals.

       248.    Actavis Holdco, Actavis Elizabeth, and Actavis Pharma, Inc. are collectively referred

to herein as “Actavis.” At all times relevant to the Complaint, Actavis marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

       249.    Defendant Akorn, Inc. (“Akorn”) is a Louisiana corporation with its principal place

of business in Lake Forest, Illinois. Akorn is the parent company of Defendant Hi-Tech Pharmacal

Co., Inc. At all times relevant to the Complaint, Akorn marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

       250.    On May 20, 2010, Akorn filed for bankruptcy and on September 4, 2020, the United

States Bankruptcy Court for the District of Delaware entered its Order conferring the Modified

Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates (including Hi-Tech and VersaPharm)

(“Order”). By this Amended Complaint, Molina is not seeking to commence or continue this action

as to Akorn and its Debtor Affiliates except as to treat them as a nominal defendant or to take any



                                                 34
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 54 of 1189
                                REDACTED – PUBLIC VERSION

action that would violate the Injunction entered by the Order. Furthermore, Akorn and its Debtor

Affiliates are not named as a Defendant with respect to those claims that have been added by

amendment to this complaint (even where Akorn and its Debtor Affiliates are referenced as a co-

conspirators as to these added claims) and Molina does not seek to hold Akorn and its Debtor

Affiliates accountable for those claims either arising from their own conduct or from joint and

several liability based on the conduct of their co-conspirators.

        251.    Defendant Alvogen, Inc. (“Alvogen”) is a Delaware corporation with a principal

place of business in Pine Brook, New Jersey. It is a privately held company that was founded in 2009

by a former CEO of Actavis. On March 7, 2016, Alvogen acquired County Line Pharmaceuticals

(“County Line”) and is the successor in interest to County Line. Unless addressed individually,

Alvogen and County Line are collectively referred to as “Alvogen.” At all times relevant to the

Complaint, Alvogen marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

        252.    Defendant Amneal Pharmaceuticals LLC (“Amneal”) is a Delaware limited liability

company with a principal place of business in Bridgewater, New Jersey. At all times relevant to the

Complaint, Amneal marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

        253.    Defendant Apotex Corp. (“Apotex”) is a Delaware corporation with a principal place

of business in Weston, Florida. At all times relevant to the Complaint, Apotex marketed and sold

one or more of the Subject Drugs in this District and throughout the United States.

        254.    Defendant Ascend Laboratories, LLC (“Ascend”) is a New Jersey limited liability

company with a principal place of business in Parsippany, New Jersey. At all times relevant to the

Complaint, Ascend marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.



                                                   35
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 55 of 1189
                                REDACTED – PUBLIC VERSION

          255.   Defendant Aurobindo Pharma USA, Inc., (“Aurobindo”) is a Delaware corporation

with a principal place of business in Dayton, New Jersey. At all times relevant to this Complaint,

Aurobindo marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

          256.   Defendant Barr Pharmaceuticals, LLC (“Barr”) is a Delaware limited liability

company with a principal place of business in North Wales, Pennsylvania. Barr is a wholly-owned

subsidiary of Teva Pharmaceutical Industries Ltd., which acquired Barr (then called Barr

Pharmaceuticals, Inc.) in 2008. Prior to its acquisition by Teva Pharmaceutical Industries Ltd., Barr

was a holding company that operated through its principal subsidiaries Barr Laboratories, Inc.,

Duramed Pharmaceuticals, Inc., and PLIVA, d.d. (a Croatian corporation with its headquarters in

Zagreb, Croatia). At all times relevant to the Complaint, Barr marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

          257.   Defendant Bausch Health Americas, Inc. f/k/a Valeant Pharmaceuticals

International, Inc. is a Delaware corporation with US headquarters located in Bridgewater, New

Jersey. Bausch Health Americas, Inc. is the parent company of Defendant Bausch Health US, LLC.

          258.   Defendant Bausch Health US, LLC f/k/a Valeant Pharmaceuticals North America

LLC is a Delaware limited liability company with a principal place of business in Bridgewater, New

Jersey.

          259.   Unless addressed individually, Bausch Health Americas, Inc. and Bausch Health US,

LLC, together with Defendant Oceanside Pharmaceuticals, Inc., described below, are collectively

referred to as “Valeant.” At all times relevant to the Complaint, Valeant marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

          260.   Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a Delaware

corporation with a principal place of business in Fairfield, New Jersey. At all times relevant to the



                                                   36
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 56 of 1189
                                REDACTED – PUBLIC VERSION

Complaint, Breckenridge marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       261.      Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation with

a principal place of business in Piscataway, New Jersey. At all times relevant to the Complaint,

Camber marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

       262.      Defendant Citron Pharma, LLC (“Citron”) is a Delaware limited liability company

with a principal place of business in East Brunswick, New Jersey. At all times relevant to the

Complaint, Citron marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       263.      Defendant DAVA Pharmaceuticals, LLC (“DAVA”) is a Delaware limited liability

company with a principal place of business in Fort Lee, New Jersey. Defendants Par Pharmaceutical,

Inc., Par Pharmaceutical Companies, Inc., Generics Bidco I, LLC, and DAVA are wholly-owned

subsidiaries of Defendant Endo International plc (“Endo”), as described below. At all times relevant

to the Complaint, DAVA marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       264.      Defendant Dr. Reddy’s Laboratories Inc. (“Dr. Reddy’s”) is a New Jersey

corporation with a principal place of business in Princeton, New Jersey. Dr. Reddy’s is a wholly-

owned subsidiary of Dr. Reddy’s Laboratories Ltd., an Indian company with its principal place of

business in Hyderabad, India. At all times relevant to the Complaint, Dr. Reddy’s marketed and sold

one or more of the Subject Drugs in this District and throughout the United States.

       265.      Defendant Emcure Pharmaceuticals, Ltd., (“Emcure”) is an Indian corporation with

its principal place of business in Pune, India. Emcure is the parent company of Defendant Heritage

Pharmaceuticals, Inc. and Emcure Pharmaceuticals USA, Inc., both of which have a principal place



                                                  37
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 57 of 1189
                                REDACTED – PUBLIC VERSION

of business in East Brunswick, New Jersey. Emcure participated in and at times directed the

business activities of Heritage Pharmaceuticals, Inc. At all times relevant to the Complaint, Emcure

participated in the alleged conspiracy, and marketed and sold one or more of the Subject Drugs in

this District and throughout the United States.

          266.   Defendant Endo International plc (“Endo”) is an Irish company with global

headquarters in Dublin, Ireland, and U.S. headquarters in Malvern, Pennsylvania. Endo is the parent

company of Defendants Par Pharmaceutical, Inc., and Par Pharmaceutical Companies, Inc.,

Generics Bidco I, LLC, and DAVA. In August 2014, Endo’s subsidiary, Generics International (US),

Inc. d/b/a Qualitest Pharmaceuticals, acquired DAVA. In September 2015, Endo completed the

acquisition of Par Pharmaceuticals Holdings, Inc. and its subsidiaries, including Par Pharmaceutical,

Inc. and Par Pharmaceutical Companies, Inc., and merged Par’s business with Endo’s subsidiary co-

conspirator Qualitest Pharmaceuticals, Inc. (“Qualitest”), naming the segment Par Pharmaceutical,

Inc. Par is thus the successor in interest to both DAVA and Qualitest. At all times relevant to the

Complaint, Endo marketed and sold generic pharmaceuticals in this District and throughout the

United States, and also participated in and directed the business activities of its subsidiaries as listed

above.

          267.   Defendant Epic Pharma, LLC (“Epic”) is a Delaware limited liability company with

its principal place of business in Laurelton, New York. At all times relevant to the Complaint, Epic

marketed and sold one or more of the Subject Drugs in this District and throughout the United

States.

          268.   Defendant Fougera Pharmaceuticals Inc. (“Fougera”) is a New York corporation

with a principal place of business in Melville, New York. It is under common ownership with

Defendant Sandoz, Inc., as both are wholly-owned subsidiaries of Novartis AG (“Novartis”).

Fougera specializes in the production, marketing, and sale of dermatological products. At all times



                                                    38
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 58 of 1189
                                REDACTED – PUBLIC VERSION

relevant to the Complaint, Fougera marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

       269.      Defendant G&W Laboratories, Inc. (“G&W”) is a New Jersey corporation with a

principal place of business in South Plainfield, New Jersey. At all times relevant to the Complaint,

G&W marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

       270.      Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware limited liability

company with its principal place of business in Huntsville, Alabama, and formerly conducted

business as Qualitest. Generics Bidco is a wholly-owned subsidiary of Endo, and affiliate of Par

(defined below). At all times relevant to the Complaint, Generics Bidco marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

       271.      Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”) is a Delaware

corporation with a principal place of business in Mahwah, New Jersey. At all times relevant to the

Complaint, Glenmark marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       272.      Defendant Greenstone LLC, (“Greenstone”) is a limited liability company with a

principle plae of business in Peapack, New Jersey. Greenstone is a wholly-owned subsidiary of

Defendant Pfizer, Inc. (“Pfizer”), a global pharmaceutical company headquartered in New York,

New York, and has at all relevant times operated as the generic drug division of Pfizer. Greenstone

operates out of Pfizer’s Peakpack, New Jersey campus, and a majority of Greenstone’s employees

are also employees of Pfizer’s Essential Health Division, including Greenstone’s President, and use

an @pfizer.com e-mail address. Greenstone employees also use Pfizer for financial analysis, human

resources, and employee benefit purposes, making the two companies essentially interchangeable. At

all times relevant to the Complaint, Greenstone marketed and sold one or more of the Subject



                                                  39
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 59 of 1189
                                REDACTED – PUBLIC VERSION

Drugs in this District and throughout the United States under the direction and control of Pfizer.

Unless individually addressed, Greenstone and Pfizer are collectively referred to as “Greenstone.”

          273.   Defendant Heritage Pharmaceuticals Inc. (“Heritage”) is a Delaware corporation

with a principal place of business in Eatontown, New Jersey. Heritage is a wholly-owned subsidiary

of Emcure. At all times relevant to the Complaint, Heritage marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

          274.   Defendant Hikma Pharmaceuticals USA Inc. (f/k/a West-Ward Pharmaceuticals

Corp.) (“West-Ward”) is a Delaware corporation with a principal place of business in Eatontown,

New Jersey. West-Ward is the United States agent and subsidiary of Hikma Pharmaceuticals PLC, a

London-based global pharmaceutical company. At all times relevant to the Complaint, West-Ward

marketed and sold one or more of the Subject Drugs in this District and throughout the United

States.

          275.   Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware corporation with

its principal place of business in Amityville, New York. Hi-Tech is a wholly-owned subsidiary of

Defendant Akorn. Upon information and belief, in or around 2009, Defendant Hi-Tech obtained 5

generic ANDA applications from DFB Pharmaceuticals, Inc. At all times relevant to the Complaint,

Hi-Tech marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

          276.   As set forth above, on May 20, 2020, Akorn, Inc. and certain of its subsidiaries,

including Akorn Sales, Inc., Hi-Tech Pharmacal Co., Inc., and VersaPharm, Inc. filed voluntary

petitions for relief under 11 U.S.C. §§ 101-1532 in the United States Bankruptcy Court for the

District of Delaware and on September 4, 2020, the United States Bankruptcy Court for the District

of Delaware entered its Order conferring the Modified Joint Chapter 11 Plan of Akorn, Inc. and its

Debtor Affiliates.



                                                   40
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 60 of 1189
                                REDACTED – PUBLIC VERSION

       277.      Defendant Impax Laboratories, LLC f/k/a Impax Laboratories, Inc. (“Impax”) is a

Delaware limited liability company with a principal place of business in Hayward, California. At all

times relevant to the Complaint, Impax marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

       278.      Defendant Jubilant Cadista Pharmaceuticals Inc. (“Cadista”) is a Delaware

corporation with a principal place of business in Salisbury, Maryland. It is a wholly-owned subsidiary

of Jubilant Life Sciences Company, an Indian pharmaceutical company. At all times relevant to the

Complaint, Cadista marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       279.      Defendant Lannett Company, Inc. (“Lannett”) is a Delaware corporation with a

principal place of business in Philadelphia, Pennsylvania. At all times relevant to the Complaint,

Lannett marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

       280.      Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is a Delaware corporation with a

principal place of business in Baltimore, Maryland. Lupin is a wholly-owned subsidiary of Lupin

Limited, an Indian company with its principal place of business in Mumbai, India. At all times

relevant to this Complaint, Lupin marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

       281.      Defendant Mayne Pharma Inc. (“Mayne”) is a Delaware corporation with a principal

place of business in Paramus, New Jersey. Mayne is a wholly-owned subsidiary of Mayne Pharma

Group Limited, an Australian company with a principal place of business in Salisbury, Australia. In

2012, Mayne acquired Metrics, Inc. and its division Midlothian Laboratories (“Midlothian”) and has

operated under the name Midlothian since that time. At all times relevant to the Complaint, Mayne




                                                  41
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 61 of 1189
                               REDACTED – PUBLIC VERSION

marketed and sold one or more of the Subject Drugs in this District and throughout the United

States.

          282.   Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a Delaware

corporation with a principal place of business in Morton Grove, Illinois. Morton Grove is a wholly-

owned subsidiary of Defendant Wockhardt, Ltd. At all times relevant to this Complaint, Morton

Grove marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

          283.   Defendant Mutual Pharmaceutical Company, Inc. (“Mutual”) is a Delaware

corporation with a principal place of business in Philadelphia, Pennsylvania. As described below,

Mutual and its parent, Defendant URL Pharma, Inc., are owned by Defendant Sun Pharmaceutical

Industries, Inc. At all times relevant to the Complaint, Mutual marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

          284.   Defendant Mylan Inc. is a Pennsylvania corporation with a principal place of

business in Canonsburg, Pennsylvania. It is the parent company of Defendant Mylan

Pharmaceuticals, Inc.

          285.   Defendant Mylan Pharmaceuticals, Inc. is a West Virginia corporation with a

principal place of business in Morgantown, West Virginia.

          286.   Defendant Mylan N.V. is a Dutch company with a principal place of business and

global headquarters in Canonsburg, Pennsylvania. Mylan N.V. is the direct parent of Mylan Inc. and

the ultimate parent of Mylan Pharmaceuticals, Inc. and UDL Laboratories Inc.

          287.   Mylan Inc., Mylan Pharmaceuticals, Inc., Mylan N.V., and UDL are collectively

referred to as “Mylan.” At all times relevant to this Complaint, Mylan marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.




                                                  42
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 62 of 1189
                               REDACTED – PUBLIC VERSION

        288.    Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a Delaware corporation

with a principal place of business in Aliso Viejo, California. Oceanside is a wholly-owned subsidiary

of Bausch Health US, LLC f/k/a Valeant Pharmaceuticals North America LLC.

        289.    Defendant Par Pharmaceutical Companies, Inc., is a Delaware corporation with a

principal place of business in Chestnut Ridge, New York.

        290.    Defendant Par Pharmaceutical, Inc. is a New York corporation with a principal place

of business in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a direct subsidiary of Par

Pharmaceutical Companies, Inc.

        291.    Unless addressed individually, Par Pharmaceutical, Inc. and Par Pharmaceutical

Companies, Inc., along with Endo, Generics Bidco I, and DAVA, discussed above, are collectively

referred to herein as “Par.” At all times relevant to the Complaint, Par marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

        292.    Defendant Perrigo Company plc (“Perrigo plc”) is an Irish company with a principal

place of business in Dublin, Ireland. Perrigo plc’s North American base of operations is located in

Allegan, Michigan. Perrigo plc’s prescription drug business focuses primarily on the manufacture

and sale of extended topical prescription pharmaceuticals.

        293.    Defendant Perrigo New York, Inc. (“Perrigo New York”) is a Delaware corporation

with a principal place of business in Bronx, New York. Perrigo New York is a wholly-owned

subsidiary of Perrigo plc.

        294.    Perrigo plc and Perrigo New York are collectively referred to as “Perrigo.” During

the relevant time period, Perrigo marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

        295.    Defendant Pfizer, Inc., (“Pfizer”) is a Delaware corporation with its principal place

of business in New York, N.Y. Pfizer is a global biopharmaceutical company and is the corporate



                                                  43
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 63 of 1189
                                REDACTED – PUBLIC VERSION

parent of Defendant Greenstone. At all times relevant to the Complaint, Pfizer has participated in

and directed the business activities of Defendant Greenstone.

          296.   Defendant PLIVA, Inc. (“PLIVA”) is a New Jersey corporation with a principal

place of business in East Hanover, New Jersey. PLIVA is a wholly-owned subsidiary of Teva

Pharmaceutical Industries Ltd., which acquired the PLIVA assets as part of the Barr acquisition, as

described above. At all times relevant to the Complaint, PLIVA marketed and sold one or more of

the Subject Drugs in this District and throughout the United States.

          297.   Defendant Sandoz, Inc., (“Sandoz”) is a Colorado corporation with a principal place

of business in Princeton, New Jersey. Sandoz is a subsidiary of Novartis AG, a global

pharmaceutical company based in Basel, Switzerland. At all times relevant to the Complaint, Sandoz

marketed and sold one or more of the Subject Drugs in this District and throughout the United

States.

          298.   Defendants Strides Pharma, Inc. (“Strides”) is a New Jersey corporation with its

principle place of business in East Brunswick, New Jersey. Strides is the U.S. subsidiary and sales

agent of Strides Pharma Science Limited, an Indian pharmaceutical conglomerate. At all times

relevant to the Complaint, Strides marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

          299.   Defendant Sun Pharmaceuticals Industries, Inc. (“Sun”) is a Michigan corporation

with a principal place of business in Cranbury, New Jersey. Until February 2011, Sun was known as

Caraco Pharmaceutical Laboratories, Ltd. Since 2011, Sun has been a wholly-owned subsidiary of

Sun Pharmaceutical Industries Ltd., an Indian company with a principal place of business in

Mumbai, India, which also owns, and owned throughout the relevant period, a large majority stake

of Defendants Taro Pharmaceutical Industries Ltd. and Taro Pharmaceuticals USA, Inc. In late

2012, Sun acquired Defendant URL Pharma, Inc. (“URL”) and its subsidiary, Mutual Pharmaceutical



                                                  44
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 64 of 1189
                                REDACTED – PUBLIC VERSION

Company, Inc. (“Mutual”), both of which have their principal place of business in Philadelphia,

Pennsylvania. Sun also does business under the name Caraco Pharmaceutical Laboratories

(“Caraco”), a company Sun acquired in 1997. Unless addressed individually, Sun, URL, Mutual and

Caraco are collectively referred to herein as “Sun.” At all times relevant to the Complaint, Sun

marketed and sold one or more of the Subject Drugs in this District and throughout the United

States.

          300.   Defendant Taro Pharmaceutical Industries Ltd. is an Israeli company with a principal

place of business in Haifa Bay, Israel. Throughout the relevant time period, the Indian parent

company of Defendant Sun has owned a large majority stake of Taro Pharmaceutical Industries Ltd.

At all times relevant to the Complaint, Taro Pharmaceutical Industries Ltd. participated in and

directed the business activities of Defendant Taro Pharmaceuticals USA, Inc.

          301.   Defendant Taro Pharmaceuticals USA, Inc. is a New York corporation with a

principal place of business in Hawthorne, New York.

          302.   Taro Pharmaceutical Industries Ltd. and Taro Pharmaceuticals USA, Inc. are

collectively referred to herein as “Taro.” At all times relevant to the Complaint, Taro marketed and

sold one or more of the Subject Drugs in this District and throughout the United States.

          303.   Defendant Teligent, Inc. f/k/a IGI Laboratories, Inc. (“Teligent”) is a Delaware

corporation with a principal place of business in Buena, New Jersey. At all times relevant to the

Complaint, Teligent marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

          304.   Defendant Teva Pharmaceuticals USA, Inc., (“Teva”) is a Delaware corporation with

a principal place of business in North Wales, Pennsylvania. Teva is a wholly-owned subsidiary of

Teva Pharmaceutical Industries Ltd., an Israeli corporation with its principal place of business in

Petah Tikva Israel. Unless addressed individually, Teva, Barr, and Pliva, discussed above, are



                                                  45
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 65 of 1189
                                REDACTED – PUBLIC VERSION

collectively referred to herein as “Teva.” At all times relevant to the Complaint, Teva marketed and

sold one or more of the Subject Drugs in this District and throughout the United States.

       305.    Defendant Torrent Pharma Inc. (“Torrent”) is a Delaware corporation with a

principal place of business in Basking Ridge, New Jersey. Torrent is a wholly-owned subsidiary of

Torrent Pharmaceuticals Ltd., an Indian pharmaceutical company. At all times relevant to the

Complaint, Torrent marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       306.    Defendant UDL Laboratories Inc. (“UDL”) is an Illinois corporation with its

principal place of business in Rockford, Illinois. UDL is a subsidiary of Defendant Mylan Inc. At all

times relevant to the Complaint, UDL marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

       307.    Defendant Upsher-Smith Laboratories, LLC, (“Upsher-Smith”) is a Minnesota

limited liability company with a principal place of business in Maple Grove, Minnesota. Upsher-

Smith is a subsidiary of Sawaii Pharmaceutical Co., Ltd., a large generics company in Japan. At all

times relevant to the Complaint, Upsher-Smith marketed and sold one or more of the Subject Drugs

in this District and throughout the United States.

       308.    Defendant URL Pharma, Inc. (“URL”) is a Delaware corporation with a principal

place of business in Philadelphia, Pennsylvania. It is a subsidiary of Sun Pharmaceutical Industries

Ltd. At all times relevant to the Complaint, URL marketed and sold one or more of the Subject

Drugs in this District and throughout the United States.

       309.     246.   Defendant VersaPharm, Inc. (“VersaPharm”) is a Georgia corporation with

its principal place of business in Marietta, Georgia. On August 12, 2014, Akorn, Inc. acquired VPI

Holdings Corp., the parent company of VersaPharm. At all times relevant to the Complaint,




                                                     46
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 66 of 1189
                                REDACTED – PUBLIC VERSION

VersaPharm marketed and sold one or more of the Subject Drugs in this District and throughout

the United States.

       310.      As set forth above, on May 20, 2020, Akorn, Inc. and certain of its subsidiaries,

including Akorn Sales, Inc., Hi-Tech Pharmacal Co., Inc., and VersaPharm, Inc. filed voluntary

petitions for relief under 11 U.S.C. §§ 101-1532 in the United States Bankruptcy Court for the

District of Delaware and on September 4, 2020, the United States Bankruptcy Court for the District

of Delaware entered its Order conferring the Modified Joint Chapter 11 Plan of Akorn, Inc. and its

Debtor Affiliates.

       311.      Defendant Wockhardt USA LLC, (“Wockhardt”) is a Delaware limited liability

company with a principal place of business in Parsippany, New Jersey. Unless addressed individually,

Wockhardt and Morton Grove, discussed above, are collectively referred to herein as

“Wockhardt.”At all times relevant to the Complaint, Wockhardt marketed and sold one or more of

the Subject Drugs in this District and throughout the United States.

       312.      Defendant Zydus Pharmaceuticals (USA) Inc. (“Zydus”) is a New Jersey corporation

with a principal place of business in Pennington, New Jersey. At all times relevant to the Complaint,

Zydus marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

       313.      When any allegation of the Complaint refers to any representation, act, or

transaction of Defendants, or any agent, employee, or representative thereof, such allegation shall be

deemed to mean that such principals, officers, directors, employees, agents, or representatives of

Defendants acted within the scope of their actual or apparent authority, and performed such

representations, acts, or transactions on behalf of Defendants.




                                                   47
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 67 of 1189
                               REDACTED – PUBLIC VERSION


                Co-Conspirators

        314.    Various other persons, firms, entities, and corporations not named as defendants in

this Complaint have participated as co-conspirators with Defendants in the violations alleged herein,

and have aided, abetted, and performed acts and made statements in furtherance of the conspiracy.

        315.    Kavod Pharmaceuticals LLC, f/k/a Rising Pharmaceuticals, LLC and Rising

Pharmaceuticals, Inc. (collectively “Rising”) is a Delaware limited liability company with a principal

place of business in Saddle Brook, New Jersey. On December 3, 2019, Rising admitted to fixing

prices and allocating customers for Benazepril-HCTZ. It has been charged with one count of a

felony conspiracy in restraint of trade and agreed to a deferred prosecution agreement with the

Department of Justice. Rising sold and conspired regarding drugs other than Benazepril-HCTZ. At

all times relevant to the Complaint, Rising marketed and sold one or more of the Subject Drugs in

this District and throughout the United States.

        316.    On February 19, 2019, Rising and certain of its affiliated entities filed voluntary

petitions for relief under 11 U.S.C. §§ 101-1532 in the United States Bankruptcy Court for the

District of New Jersey.

        317.    Mallinckrodt Inc. is a Delaware corporation with a principal place of business in

Webster Groves, Missouri.

        318.    Mallinckrodt LLC is a Delaware limited liability company with its principal place of

business in St. Louis, Missouri.

        319.    Mallinckrodt PLC is an Irish public limited company. It is the parent company of

Mallinckrodt Inc., Mallinckrodt LLC, and Defendant SpecGx LLC.

        320.    SpexGx LLC is a Delaware limited liability company with its principal place of

business in Webster Groves, Missouri. It is a subsidiary of Mallinckrodt PLC.




                                                   48
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 68 of 1189
                                REDACTED – PUBLIC VERSION

          321.   Mallinckrodt Inc., Mallinckrodt LLC, Mallinckrodt PLC, and SpecGx LLC are

collectively referred to as “Mallinckrodt.” At all times relevant to the Complaint, Mallinckrodt

marketed and sold one or more of the Subject Drugs in this District and throughout the United

States.

          322.   On October 12, 2020, Mallinckrodt plc and certain of its affiliated entities, including

Mallinckrodt LLC and SpexGx LLC, filed voluntary petitions for relief under 11 U.S.C. §§ 101-1532

in the United States Bankruptcy Court for the District of Delaware.

          323.   The true names of additional co-conspirators are presently unknown to Plaintiff.

Plaintiff may amend this Complaint to allege the true names of additional co-conspirators as they are

discovered.

          324.   The wrongful acts alleged to have been done by any one Defendant or co-

conspirator were authorized, ordered, or done by its directors, officers, managers, agents, employees,

or representatives while actively engaged in the management, direction, or control of such

Defendant’s or co-conspirator’s affairs.

V.        REGULATORY AND ECONOMIC BACKGROUND

                 Generic Drugs Should Provide Lower-Priced Options for Purchasers

          325.   Generic drugs provide a lower-cost but therapeutically equivalent substitute for

brand-name drugs. Congress enacted the Hatch-Waxman Act (“Hatch-Waxman”) in 1984 to

encourage the production and sale of cheaper generic drugs by simplifying the regulatory hurdles

that generic pharmaceutical manufacturers must clear to market and sell their drug products. 2




2
 Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585
(1984).


                                                   49
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 69 of 1189
                               REDACTED – PUBLIC VERSION

        326.    To obtain marketing approval for a generic drug, an Abbreviated New Drug

Application (“ANDA”) must be filed with the Food and Drug Administration’s (“FDA”) Center for

Drug Evaluation and Research’s (“CDER”), Office of Generic Drugs (“OGD”).

        327.    When the FDA approves an ANDA, that generic drug receives an “AB” rating from

the FDA. This signifies the generic drug is therapeutically equivalent to a reference listed drug

(“RLD”). RLD can either be a brand-name drug or a generic drug if the brand is not currently

marketed. Therapeutic equivalence indicates the generic is both pharmaceutically equivalent (having

the same active ingredient(s), same dosage form and route of administration, and identical strength

or concentration) and bioequivalent (no significant difference in the rate and extent of absorption of

the active pharmaceutical ingredient) to the RLD.

        328.    Typically, AB-rated generic versions of brand-name drugs are priced significantly

below their brand-name counterparts. The only material difference between a generic and its brand

name counterparts is price. When multiple generic manufacturers enter the market, prices erode,

sometimes by as much as 90%, as price competition increases. An FDA study recently noted that

“generic competition is associated with lower drug prices, with the entry of the second generic

competitor being associated with the largest price reduction.” Because of this, AB-rated generic

drugs gain market share rapidly. As more generic drugs enter the market, the price of those drugs

should progressively decrease, resulting in lower costs for purchasers, like Molina. These cost

reductions were the intent of Hatch-Waxman’s expedited generic approval pathway.

        329.    Because each generic of the same RLD is readily substitutable for another generic,

the products behave like commodities; price is the only differentiating feature, and the basis for

competition. 3 Generic competition, therefore, when functioning in a market undisturbed by


3
  See, e.g., Federal Trade Commission, Authorized Generic Drugs: Short-Term Effects and Long-Term
Impact, at 17 (Aug. 2011) ("[G]eneric drugs are commodity products marketed to wholesalers and



                                                  50
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 70 of 1189
                               REDACTED – PUBLIC VERSION

anticompetitive forces, reduces drug costs by driving prices down for AB-rated generic versions of

brand-name drugs. Predictably, the longer generic drugs remain on the market, the lower their prices

will become, ever nearing closer to a manufacturer’s marginal costs.

       330.    In the United States, a prescription drug may be dispensed to a patient only by a

licensed pharmacist pursuant to a doctor’s prescription that identifies the drug. The prescription may

only be filled with either the brand-name drug identified or an AB-rated generic version.

Pharmacists may (and, in most states, must) substitute an AB-rated generic for the brand-name drug,

without seeking or obtaining permission from the prescribing doctor (unless the prescribing

physician indicated “dispense as written” on the prescription).

       331.    Generic competition enables purchasers like Molina to purchase a generic version of

a brand-name drug at substantially lower prices. In fact, studies have shown that use of generic drugs

saved the United States healthcare system $1.68 trillion between 2005 and 2014. 4

               The Prescription Drug Market

       332.    The United States is a venue ripe for illegal anticompetitive exploitation of

prescription drug prices due to laws that regulate how prescription drugs are prescribed and filled.

       333.    For most consumer products, the person responsible for paying for the product

selects the product. When the payer is also the user of the product, the price of the product plays an




drugstores primarily on the basis of price."), available at
https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-drugs-short-
term-effects-and-long-term-impact-report-federal-trade-commission/authorized-generic-drugs-
short-term-effects-and-long-term-impact-report-federal-trade-commission.pdf; U.S. Cong.
Budget Office, How Increased Competition from Generic Drugs Has Affected Proceed and Returns in the
Pharmaceutical Industry (July 1998), available at https://www.cbo.gov/sites/default/files/105th-
congress-1997-1998/reports/pharm.pdf.
4
  GPhA, Generic Drug Savings in the U.S. (7th ed. 2015) at 1, available at
http://www.gphaonline.org/media/wysiwyg/PDF/GPhA_Savings_Report_2015.pdf.


                                                  51
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 71 of 1189
                               REDACTED – PUBLIC VERSION

appropriate role in the person’s choice. This incentivizes manufacturers to lower the price of their

product. The pharmaceutical marketplace departs from this norm.

        334.    In most instances, a pharmacist dispenses a prescription pursuant to a doctor’s

prescription, and the patient and his/her health insurer pay for the prescription drug. The

pharmacist may dispense only the brand-name drug named in the prescription or its AB-rated,

FDA-approved generic equivalent, as set forth above.

        335.    Therefore, the doctor’s prescription defines the relevant product market, because it

limits the consumer’s (and the pharmacist’s) choice to the drug named therein.

        336.    Brand pharmaceutical sellers exploit this departure from consumer norms by

employing “detailing” teams that persuade doctors to prescribe the branded product without

advising the doctor on the cost of the product. The most important tool that insurers, like Molina,

who bear the overwhelming majority of the cost of these prescription drugs, have is the availability

of generic drugs in a competitive market. When drug manufacturers begin selling AB-rated generic

drugs, insurers, along with others in the distribution chain, are able to substantially drive down the

prices paid for those drugs.

        337.    For example, TPP health insurers, like Molina, have complex formulary structures

that incentivize doctors, pharmacists and insureds to prescribe, dispense, and fill AB-rated generic

drugs when available.

                The Prescription Drug Distribution System

        338.    Drug manufacturers supply drug products. Rather than develop new drugs, generic

manufacturers focus on manufacturing drugs that can be substituted for the brand drug product.

Generic drugs can be manufactured in a variety of forms, including tablets, capsules, injectables,

inhalants, liquids, ointments, creams, solutions, emollients, and gels. A manufacturer seeking to sell a




                                                   52
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 72 of 1189
                               REDACTED – PUBLIC VERSION

drug in the United States must obtain FDA approval. The FDA typically evaluates whether the drug

is safe and efficacious, the manufacturing process, labelling and quality control.

        339.    Generic manufacturers operate facilities and compete with one another to sell the

drugs they produce to wholesalers, distributors, retail pharmacy chains, mail-order and specialty

pharmacies, hospital chains, and some health insurance plans. Competition among generic drug

manufacturers is dictated by price and supply; as such generic manufacturers do not differentiate

their products. Consequently, generic drugs are usually marketed only by the name of the active

ingredient.

        340.    Drug suppliers include the manufacturers or other companies that contract with a

manufacturer to sell a drug product made by the manufacturer. Drug manufacturers typically sell

their products through supply agreements negotiated with wholesalers, distributors, pharmacy

benefit managers, mail-order or specialty pharmacies.

        341.    Generic manufacturers report list prices for each generic drug that they offer,

including the average wholesale price (“AWP”) and wholesale acquisition cost (“WAC”). The WAC

represents the manufacturers’ list price, and typically does not represent discounts that may be

provided. Manufacturers may supply the same generic drug at several different prices depending on

the customer or type of customer.

        342.    Generic manufacturers must also report their average manufacturer prices (“AMP”)

to the Centers for Medicare and Medicaid if they enter into a Medicaid rebate agreement. AMP is

the average price paid to the manufacturer for the drug in the United States by (a) wholesalers for

drugs distributed to retail community pharmacies and (b) retail community pharmacies that purchase

drugs directly from the manufacturer.




                                                   53
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 73 of 1189
                               REDACTED – PUBLIC VERSION

        343.    Wholesalers and distributors purchase pharmaceutical products from manufacturers

and distribute them to a variety of customers. Wholesalers and distributors pay lower prices to

acquire generics than the corresponding branded drug.

        344.    Pharmacies purchase drugs, either directly from manufacturers or from

wholesalers/distributors. Pharmacies may be traditional retail pharmacies, specialty pharmacies, or

mail-order pharmacies. Pharmacies also pay lower prices to acquire generic drugs than to acquire the

corresponding branded drug.

        345.    Finally, insurers and insureds purchase the prescribed drug, typically in some type of

cost sharing arrangement, depending on an insurer’s formulary placement, among other things.

        346.    To combat rising costs, some third-party payers and PBMs have implemented

Maximum Allowable Costs (“MACs”) that set the upper limit on what they will pay for a generic

drug. TPPs and PBMs set MACs based on a variety of factors, including the lowest acquisition cost

in the market for that generic drug. MAC pricing effectively requires pharmacies, retailers, and

PBMs to purchase the lowest-price version of a generic drug on the market, regardless of WAC. As

a result, a manufacturer should not, in a properly functioning market, be able to significantly increase

its price without incurring the loss of a significant volume of sales. A manufacturer can only raise its

price in the presence of MAC pricing if it knows it is conspiring with competitors to raise their

prices too.

                The Market for Generic Drugs is Highly Susceptible to Collusion

        347.    Defendants’ anticompetitive conduct is a per se violation of Section 1 of the Sherman

Act, as it constitutes a conspiracy to fix prices and allocate markets and customers. As such, Molina

is not required to define relevant markets. However, there are certain features characteristic of the

market for generic drugs which indicate that it is susceptible to collusion and that collusion caused

the price increases.



                                                   54
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 74 of 1189
                                REDACTED – PUBLIC VERSION

        348.     Factors showing that a market is susceptible to collusion include:

                 a.     High level of industry concentration: A small number of competitors

control roughly 100% of the market for each of the Subject Drugs. Beginning in 2005, the

generic pharmaceutical market has undergone remarkable and extensive consolidation,

rendering it ripe for collusion. As a result, for most of the Subject Drugs, there were

between two and four manufacturers providing that drug for sale in the United States during

the relevant time period, rendering each market sufficiently concentrated to carry on

collusive activities.

                 b.     Sufficient numbers to drive competition: While the market for each

of the Subject Drugs had a small enough number of competitors to foster collusion, the

number of sellers or potential sellers was large enough that prices should have remained at

their historical, near marginal cost levels absent collusion.

                 c.     High barriers to entry: The high costs of manufacturing, developing,

testing, securing regulatory approval, and oversight are among the barriers to entry in the

generic drug market. The Defendants here control virtually all of the market for the Subject

Drugs and sell those drugs pursuant to FDA approvals granted years before the price hikes

began in 2012. Any potential new entrant would have to go through the lengthy ANDA

approval process before commercially marketing its product. This type of barrier to entry

increases a market's susceptibility to a coordinated effort among the dominant players to

maintain supracompetitive prices.

                 d.     High inelasticity of demand and lack of substitutes: Each of the

Subject Drugs are generally a necessity for each patient it is prescribed, regardless of price.

Substituting non-AB rated drugs presents challenges, and both patients and physicians are




                                                    55
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 75 of 1189
                                REDACTED – PUBLIC VERSION

unwilling to sacrifice patient wellbeing for cost savings. For many patients, the particular

Subject Drug they are prescribed is the only effective treatment.

                e.      Commoditized market: Defendants’ products are fully

interchangeable because they are bioequivalent. Thus, pharmacists may freely substitute one

for another. The only differentiating feature, and therefore the only way a Defendant can

gain market share, is by competing on price.

                f.      Absence of departures from the market: There were no departures

from the market during the relevant period that could explain the drastic price increases.

                g.      Absence of non-conspiring competitors: Defendants have maintained

all or virtually all of the market share for each of the Subject Drugs between 2010 and the

present. Thus, Defendants have market power in the market for each of the Subject Drugs,

which enables them to increase prices without loss of market share to non­conspirators.

                h.      Opportunities for contact and communication among competitors:

Defendants participate in the committees and events of the GPhA, HDMA, ECRM,

MMCAP, HSCA, and other industry groups, as set forth below, which provide and promote

opportunities to communicate. The grand jury subpoenas to Defendants targeting inter-

Defendant communications further support the existence of communication lines between

competitors with respect to generic pricing and market allocation.

                i.      Size of Price Increases: The magnitude of the price increases involved

in this case further differentiates it from examples of parallelism. Oligopolists testing price

boundaries must take a measured approach. But the increases are not 5% or even 10%

jumps— they are of far greater magnitude. A rational company would not implement such

large increases unless it was certain that its conspirator-competitors would follow.




                                                   56
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 76 of 1189
                                REDACTED – PUBLIC VERSION

                j.      Reimbursement of Generic Drugs: The generic market has

institutional features that inhibit non-collusive, parallel price increases. These features

include MAC pricing, insurers’ formulary placements, and required substitution at the

pharmacy level. As a result, the usual hesitance of an oligopolist to unilaterally raise prices is

embedded in the generic reimbursement system.

VI.     GOVERNMENT INVESTIGATIONS OF THE CONSPIRACY

        349.    Defendants’ and other generic drug manufacturers’ conduct has resulted in extensive

and widespread scrutiny by federal and state regulators, including the United States Department of

Justice Antitrust Division, the United States Senate, the United States House of Representatives, and

the Attorneys General of 46 states, the District of Columbia, and Puerto Rico (“the State AGs”).

        350.    The DOJ’s and State AG’s investigations followed a Congressional hearing and

investigation, which itself was prompted by a January 2014 letter from the National Community

Pharmacists Association (“NCPA”) to the United States Senate Committee on Health, Education,

Labor, and Pensions (“Senate HELP Cmte.”) and the United States House Energy and Commerce

Committee highlighting nationwide spikes in prices for generic drugs.

                Congress Launched an Investigation into Generic Price Hikes

        351.    In January 2014, the NCPA urged the Senate Help Cmte. and the House Energy and

Commerce Committee to hold hearings on significant generic pharmaceutical price spikes, citing

surveys and data from over 1,000 community pharmacists who reported price hikes on essential

generic pharmaceuticals exceeding 1,000%.

        352.    On October 2, 2014, Senator Bernie Sanders, then Chair of the Subcommittee on

Primary Health and Retirement Security of the Senate HELP Cmte. and Representative Elijah E.

Cummings, Ranking Member of the House Committee on Oversight and Government Reform, sent

letters to 14 drug manufacturers, including Defendants Actavis, Apotex, Dr. Reddy’s, Endo,



                                                    57
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 77 of 1189
                               REDACTED – PUBLIC VERSION

Heritage, Lannett, Mylan, Par, Sun, Teva, West-Ward and Zydus, requesting information about the

escalating prices of generic drugs. 5 More recently on August 13, 2019, Senator Sanders and Rep.

Cummings sent letters to executives of Mylan and Teva – companies that did not produce

documents in response to the 2014 letters – asking for drug pricing information as part of their

ongoing probe into the rising cost of generics.

          353.   Senator Sanders and Rep. Cummings issued a joint press release, advising that

“[w]e are conducting an investigation into the recent staggering price increases for generic drugs

used to treat everything from common medical conditions to life-threatening illnesses.” They

noted the “huge upswings in generic drug prices that are hurting patients” and having a “very

significant” impact, threatening pharmacists’ ability to remain in business. 6

          354.   On February 24, 2015, Senator Sanders and Rep. Cummings sent a letter

requesting that the Office of the Inspector General (“OIG”) of the Department of Health and

Human Services (“HHS”) “examine recent increases in the prices being charged for generic

drugs and the effect these price increases have had on generic drug spending within the

Medicare and Medicaid programs.” 7 The OIG responded to the request on April 13, 2015,

advising it would examine pricing for the top 200 generic drugs to “determine the extent to

which the quarterly [AMP] exceeded the specified inflation factor.” 8


5
 Press Release, U.S. Senator Bernie Sanders, Congress Investigating Why Generic Drug Prices
Are Skyrocketing (Oct. 2, 2014), available at https://www.sanders.senate.gov/newsroom/press-
releases/congress-investigating-why-generic-drug-prices-are-skyrocketing.
6
    Id.
7
  Letter from Bernie Sanders, United States Senator, and Elijah Cummings, United States
Representative, to Inspector Gen. Daniel R. Levinson, Dep't of Health & Human Servs. (Feb.
24, 2015), available at https://www.sanders.senate.gov/download/sanders-cummings-
letter?inline=file.
8
 Letter from Inspector Gen. Daniel R. Levinson, Dep't of Health & Human Servs., to Bernie
Sanders, United States Senator (Apr. 13, 2015), available at
https://www.sanders.senate.gov/download/oig-letter-to-sen-sanders-4-13-2015?inline=file.


                                                  58
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 78 of 1189
                               REDACTED – PUBLIC VERSION

         355.   In August 2016, the OIG issued the GAO Report, a study examining Medicare

Part D prices for 1,441 generic drugs between 2010 and 2015. The study found that 300 of the 1,441

drugs experienced at least one “extraordinary price increase” of 100% or more. Among the drugs

with extraordinary price increases were 72 of the Subject Drugs: Acetazolamide ER, Acyclovir,

Alclometasone Dipropionate, Allopurinol, Amantadine HCL, Amiloride HCL/HCTZ,

Amitriptyline, Atenolol Chlorthalidone, Baclofen, Benazepril HCTZ, Betamethasone Dipropionate,

Betamethasone Dipropionate Augmented, Betamethasone Dipropionate Clotrimazole,

Betamethasone Valerate, Bumetanide, Butorphanol Tartrate, Carbamazepine, Cefuroxime Axetil,

Cephalexin, Chlorpromazine HCL, Cimetidine, Ciprofloxacin HCL, Clarithromycin ER,

Clindamycin Phosphate, Clobetasol Propionate, Clomipramine, Clotrimazole, Desonide,

Dextroamphetamine Sulfate, Digoxin, Diltiazem HCL, Divalproex Sodium ER, Doxazosin

Mesylate, Doxycycline Hyclate, Econazole, Enalapril Maleate, Ethosuximide, Etodolac, Fluconazole,

Fluocinolone Acetonide, Fluocinonide, Fluoxetine HCL, Halobetasol Propionate, Haloperidol,

Hydrocortisone Valerate, Isosorbide Dinitrate, Ketoconazole, Labetalol HCL, Lidocaine,

Methadone HCL, Methotrexate, Methylprednisolone, Nadolol, Nitrofurantoin MAC, Nystatin,

Oxaprozin, Oxybutynin Chloride, Permethrin, Pilocarpine HCL ER, Piroxicam, Potassium Chloride,

Pravastatin, Prazosin HCL, Prednisone, Prochlorperazine, Ranitidine HCL, Theophylline ER,

Timolol Maleate, Tobramycin, Triamcinolone Acetonide, Trifluoperazine HCL, and Ursodiol. 9




9
    GAO Report at Appx. III.


                                                59
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 79 of 1189
                                REDACTED – PUBLIC VERSION


                The DOJ Investigates Criminal Generic Drug Collusion

        356.    The DOJ opened a criminal investigation into collusion in the generic

pharmaceutical industry in 2014 that initially focused on just two drugs. 10 Most of the Defendants

here have come under DOJ scrutiny.

        357.    The DOJ first charged Heritage executives Jeffrey Glazer and Jason Malek with

criminal counts related to price collusion for generic doxycycline hyclate and glyburide. The two

pleaded guilty to violating Section 1 of the Sherman Act for their participating in conspiracies to fix

prices, rig bids, and allocate customers for generic drugs, including Glyburide and Doxycycline.

        358.    The Hon. Barclay Surrick of this Court determined that there was a factual basis for

both Glazer’s and Malek’s pleas, and convicted each individual of a felony violation of the Sherman

Act. Sentencing for both Glazer and Malek was originally set for April 2017, but both sentencings

have been repeatedly rescheduled as Glazer and Malek continue to cooperate with the DOJ.

        359.    Defendants Actavis, Aurobindo, Dr. Reddy’s, Endo, Fougera (through Sandoz),

Lannett, Mylan, Par, Sandoz, Sun, Taro, and Teva admitted to receiving grand jury subpoenas from

the DOJ. The DOJ executed a search warrant on Mylan in the fall of 2016. In 2017, Perrigo

disclosed that its offices were searched as well. 11 DOJ also executed a search warrant against Aceto

Corporation (which purchased Citron’s generic drugs business in December 2016).




10
  Joshua Sisco, DoJ believes collusion over generic drug prices widespread-source, POLICY AND REGULATORY
REPORT (June 26, 2015), available at http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-
Drug-Prices-2015.pdf; David McLaughlin and Caroline Chen, U.S. Charges in Generic-Drug Probe to be
Filed by Year-End, BLOOMBERG MARKETS (Nov. 3, 2016), available at
https://www.bloomberg.com/news/articles/2016-11-03/u-s-charges-in-generic-drug-probe-said-
to-be-filed-by-year-end.
11
  A search warrant will only be issued if DOJ was able to persuade a federal judge that there was
probable cause to believe that one or more antitrust violations had occurred, and that evidence of
these violations would be found at the corporate offices of Mylan.


                                                   60
           Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 80 of 1189
                                 REDACTED – PUBLIC VERSION

           360.   Upon information and belief, the DOJ has granted conditional amnesty to one

Defendant.

           361.   Information disclosed by some Defendants evidence the broad scope of the

conspiracy.

           362.   In Lannett’s November 3, 2014 quarterly report filed with the Securities and

Exchange Commission (“SEC”), it disclosed that its “Senior Vice President of Sales and Marketing

of the Company was served with a grand jury subpoena relating to a federal investigation of the

generic pharmaceutical industry into possible violations of the Sherman Act.” 12 Lannett added that

“[t]he subpoena requests corporate documents of the Company relating to communications or

correspondence with competitors regarding the sale of generic prescription medications, but is not

specifically directed to any particular product and is not limited to any particular time period.” 13

           363.   Mylan has also disclosed that it received DOJ subpoenas relating to various generic

drugs, and that DOJ executed search warrants in connection thereto. 14 Defendants Actavis, Sandoz,

Par, Taro, and Teva also received DOJ subpoenas relating to their marketing and pricing of generic

pharmaceuticals, and communications with competitors. 15 It is also believed that Aurobindo, Citron,

Dr. Reddy’s, Greenstone/Pfizer, Heritage, Impax, Lupin, Mallinckrodt, Mayne, Perrigo, Rising, Sun,

West-Ward and Zydus received subpoenas.




12
     Lannett Company, Inc., Quarterly Report (Form 10-Q) at 16 (Nov. 6, 2014).
13
     Id.
14
  Mylan Inc., Annual Report (Form 10-K) at 160 (Feb. 16, 2016); Mylan Inc., Quarterly Report
(Form 10-Q) at 58 (Nov. 9, 2016).
15
  Novartis, 2016 ANNUAL REPORT at 217, available at
https://www.novartis.com/sites/www.novartis.com/files/novartis-20-f-2016.pdf; Par
Pharmaceutical Companies, Inc., Annual Report (Form 10-K) at 37 (Mar. 12, 2015); Taro
Pharmaceutical Industries Ltd., Report of Foreign Private Issuer (Form 6-K) (Sept. 9, 2016); Teva
Pharmaceutical Industries Ltd., Report of Foreign Private Issuer (Form 6-K) at 33 (Nov. 15, 2016).


                                                    61
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 81 of 1189
                                 REDACTED – PUBLIC VERSION

          364.    A DOJ grand jury subpoena is significant; it indicates “staff [ ] considered the

likelihood that, if a grand jury investigation developed evidence confirming the alleged

anticompetitive conduct, the Division would proceed with a criminal prosecution.” 16

          365.    The DOJ has intervened in numerous civil antitrust actions that are now part of the

consolidated and coordinated proceedings styled In re Generic Pharmaceuticals Pricing Antitrust Litigation,

No. 16-MD-2724 (E.D. Pa.), stating that these cases overlap with the DOJ’s ongoing criminal

investigation.

          366.    On May 31, 2019, the DOJ released a statement that Heritage admitted that it

“conspired to fix prices, rig bids, and allocate customers for glyburide,” and agreed to pay $7 million

in criminal penalty and civil damages, and to cooperate fully with ongoing parallel investigations into

the generics industry. In that agreement, Heritage admitted, accepted, and acknowledged that it is

responsible under United States law for the acts of its officers, directors, employees, and agents as

charged in the Information. Jason Malek and Jeffrey Glazer are two of the “officers, directors,

employees, and agents” whose acts for which Heritage admitted, acknowledged, and accepted

responsibility.

          367.    On December 3, 2019, Rising was charged by the DOJ with conspiring to fix prices

and allocate customers for one generic drug. 17 The DOJ and Rising entered into a deferred

prosecution agreement resolving the charge against Rising, under which the company admits that it

conspired to fix prices and allocate customers for Benazepril HCTZ with a competing manufacturer

of generic drugs and its executives from about April 2014 until at least September 2015.


16
     DOJ, ANTITRUST DIV. MANUAL (5th ed. 2015) at III-82.
17
   Press release, Department of Justice Office of Public Affairs, Second Pharmaceutical Company
Admits to Price Fixing, Resolves Related False Claims Act Violations, Rising Pharmaceuticals
Agrees to Pay Over $3 Million in Criminal Penalty, Restitution, and Civil Damages (December 3,
2019), available at https://www.justice.gov/opa/pr/second-pharmaceutical-company-admits-price-
fixing-resolves-related-false-claims-act.


                                                    62
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 82 of 1189
                                REDACTED – PUBLIC VERSION

        368.     Rising agreed to pay $1,543,207 as restitution to victims of the charged conduct. In

light of the separate civil penalties that Rising agreed to pay, the deferred prosecution agreement

called for an offset of Rising’s restitution, to $438,066. The agreement also required Rising to pay a

$1.5 million monetary penalty, reduced from the fine of approximately $3.6 million called for under

the U.S. Sentencing Guidelines, due to Rising’s financial condition and liquidation. Under the

deferred prosecution agreement, Rising agreed to cooperate fully with the DOJ’s ongoing criminal

investigation.

        369.     On February 4, 2020, the DOJ charged Ara Aprahamian, a former top executive at

Taro, with participating in conspiracies to fix the prices and allocate the market for generic drugs,

including Carbamazepine, Carbamazepine ER, Clobetasol (multiple formulations), Clotrimazole

(cream and topical solution 1%), Desonide ointment, Etodolac IR and ER tablets, Fluocinonide

(cream, emollient cream, gel, and ointment), Lidocaine ointment, Nystatin Triamcinolone (cream

and ointment), and Warfarin. 18 Aprahamian was also charged with making false statements to the

FBI.

        370.     On February 14, 2020, Hector Armando Kellum, a former senior executive at

Sandoz, pled guilty to conspiring to fix prices, rig bids, and allocate customers for generic drugs

including, but not limited to, Clobetasol and Nystatin Triamcinolone cream. 19 As part of Kellum’s

plea deal, he agreed to cooperate with the DOJ’s ongoing investigation into criminal antitrust

violations in the generic drug industry.


18
  Press release, Department of Justice Office of Public Affairs, Generic Drug Executive Indicted on
Antitrust and False Statement Charges (Feb. 4, 2020), available at
https://www.justice.gov/opa/pr/generic-drug-executive-indicted-antitrust-and-false-statement-
charges.
19
  Press release, Department of Justice Office of Public Affairs, Former Generic Pharmaceutical
Executive Pleads Guilty for Role in Criminal Antitrust Conspiracy, Fourth Executive to Be Charged
in Ongoing Investigation (Feb. 14, 2020), available at https://www.justice.gov/opa/pr/former-
generic-pharmaceutical-executive-pleads-guilty-role-criminal-antitrust-conspiracy.


                                                   63
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 83 of 1189
                               REDACTED – PUBLIC VERSION

        371.    On March 2, 2020, Sandoz was charged by the DOJ with conspiring to allocate

customers, rig bids, and fix prices for five generic drugs. 20 The DOJ charged Sandoz with

participating in four criminal antitrust conspiracies, each with a competing manufacturer of generic

drugs and various individuals. Count One charged Sandoz for its role in a conspiracy, with a generic

drug company based in New York and other individuals, relating to drugs including Desonide

ointment, Nystatin triamcinolone cream, and multiple formulations of Clobetasol. The second count

charged Sandoz for its role in a conspiracy with Rising to allocate customers and fix prices of

Benazepril HCTZ. The third count charged Sandoz for its role in a conspiracy with a generic drug

company, based in Michigan, relating to drugs that included Desonide ointment. The fourth count

charged Sandoz for its role in a conspiracy with a generic drug company, based in Pennsylvania,

relating to drugs including Tobramycin inhalation solution.

        372.    The DOJ also announced a deferred prosecution agreement resolving the charges

against Sandoz, under which the company agreed to pay a $195 million criminal penalty and

admitted that its sales affected by the charged conspiracies exceeded $500 million. Under the

deferred prosecution agreement, Sandoz admitted to conspiring with others to suppress and

eliminate competition by allocating customers, rigging bids, and increasing and/or maintaining

prices for certain generic drugs, including Benazepril HCTZ, Clobetasol (cream, emollient cream,

gel, ointment, and solution), Desonide ointment, Nystatin Triamcinolone cream, and Tobramycin

inhalation solution. It also agreed to cooperate fully with the ongoing criminal investigation.




20
  Press release, Department of Justice Office of Public Affairs, Major Generic Pharmaceutical
Company Admits to Antitrust Crimes, Sandoz Inc. Agrees to Pay a $195 Million Criminal Penalty,
the Largest for a Domestic Antitrust Case (March 2, 2020), available at
https://www.justice.gov/opa/pr/major-generic-pharmaceutical-company-admits-antitrust-crimes.


                                                  64
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 84 of 1189
                                REDACTED – PUBLIC VERSION

        373.     On May 7, 2020, Apotex was charged by the DOJ with fixing the price of one

generic drug. 21 The DOJ brought a one-count felony charge alleging Apotex and other generic drug

companies agreed to increase and maintain the price of Pravastatin beginning in May 2013 and

continuing through December 2015. The single count charged that Apotex communicated with

competitors about the price increase and subsequently refrained from submitting competitive bids to

customers that previously purchased Pravastatin from a competing company

        374.     The DOJ also announced a deferred prosecution agreement resolving the charge

against Apotex. The company agreed to pay a $24.1 million criminal penalty and admit that it

conspired with other generic drug sellers to artificially raise the price of Pravastatin. Under the

deferred prosecution agreement, Apotex agreed to cooperate fully with the DOJ’s ongoing criminal

investigation.

        375.     On July 14, 2020 and August 25, 2020, a grand jury indicted Glenmark on charges

that it conspired to increase and maintain prices of Pravastatin and other generic drugs 22, beginning

in or around May 2013 and continuing until at least in or around December 2015. Apotex and Teva

were specifically identified as being involved in the conspiracy.

        376.     On July 23, 2020, Taro was charged by the DOJ with participating in two criminal

antitrust conspiracies 23, each with a competing manufacturer of generic drugs and various



21
  Press release, Department of Justice Office of Public Affairs, Generic Pharmaceutical Company
Admits to Fixing Price of Widely Used Cholesterol Medication (May 7, 2020), available at
https://www.justice.gov/opa/pr/generic-pharmaceutical-company-admits-fixing-price-widely-used-
cholesterol-medication.
22
  Press release, Department of Justice Office of Public Affairs, Fifth Pharmaceutical Company
Charged In Ongoing Criminal Antitrust Investigation (June 30, 2020), available at
https://www.justice.gov/opa/pr/fifth-pharmaceutical-company-charged-ongoing-criminal-
antitrust-investigation.
 Press release, Department of Justice Office of Public Affairs, Sixth Pharmaceutical Company
23

Charged In Ongoing Criminal Antitrust Investigation (July 23, 2020), available at



                                                   65
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 85 of 1189
                                REDACTED – PUBLIC VERSION

executives, to fix prices, allocate customers, and rig bids for numerous generic drugs between 2013

and 2015. One of the two charged conspiracies involved Sandoz, former Taro Vice President of

Sales and Marketing Ara Aprahamian, and other individuals.

        377.     The Antitrust Division also announced a deferred prosecution agreement resolving

the charges against Taro, under which the company agreed to pay a $205,653,218 criminal penalty

and admitted that its sales affected by the charged conspiracies was in excess of $500 million. Under

the DPA, Taro U.S.A. has agreed to cooperate fully with the Antitrust Division’s ongoing criminal

investigation.

        378.     On August 25, 2020, Teva was indicted by the grand jury for conspiring to fix prices,

rig bids, and allocate customers for generic drugs 24 by participating in three conspiracies from at

least as early as May 2013 until at least in or around Dec. 2015. The first count charged Teva for its

role in a conspiracy that included Glenmark, Apotex, and unnamed co-conspirators agreeing to

increase prices for pravastatin and other generic drugs. The second count charged Teva for its role

in a conspiracy with Taro U.S.A., its former executive Ara Aprahamian, and others agreeing to

increase prices, rig bids, and allocate customers for generic drugs including, but not limited to, drugs

used to treat and manage arthritis, seizures, pain, skin conditions, and blood clots. The third count

charges Teva for its role in a conspiracy with Sandoz Inc. and others agreeing to increase prices, rig

bids, and allocate customers for generic drugs including, but not limited to, drugs used to treat brain

cancer, cystic fibrosis, arthritis, and hypertension.




https://www.justice.gov/opa/pr/sixth-pharmaceutical-company-charged-ongoing-criminal-
antitrust-investigation.
24
  Press release, Department of Justice Office of Public Affairs, Seventh Generic Drug Manufacturer
Is Charged In Ongoing Criminal Antitrust Investigation (August 25, 2020), available at
https://www.justice.gov/opa/pr/seventh-generic-drug-manufacturer-charged-ongoing-criminal-
antitrust-investigation.


                                                    66
           Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 86 of 1189
                                 REDACTED – PUBLIC VERSION


                  State Attorneys General Launch Their Own Investigation

           379.   In July 2014, the State of Connecticut initiated a non-public investigation into

suspicious price increases for certain generic pharmaceuticals. Based on evidence procured through

their own subpoena-power, the State AGs filed a civil action alleging a wide-ranging series of

conspiracies implicating numerous generic drugs and manufacturers. The Connecticut Mirror reported

that the State AGs “suspected fraud on a broader, nearly unimaginable scale,” that “new subpoenas

are going out, and the investigation is growing beyond the companies named in the suit.” 25 Then-

CTAG George Jepsen called the evidence obtained in that investigation “mind-boggling.” 26

           380.   Mr. Jepsen confirmed the scope of the State AGs’ action in a press release in

December 2016:

                  My office has dedicated significant resources to this investigation for
                  more than two years and has developed compelling evidence of
                  collusion and anticompetitive conduct across many companies that
                  manufacture and market generic drugs in the United States. . . While
                  the principal architect of the conspiracies addressed in this lawsuit was
                  Heritage Pharmaceuticals, we have evidence of widespread
                  participation in illegal conspiracies across the generic drug industry.
                  Ultimately, it was consumers - and, indeed, our healthcare system as
                  a whole - who paid for these actions through artificially high prices
                  for generic drugs. 27

           381.   In their consolidated amended complaint filed on June 18, 2018, the State AGs

broadened their case to include fifteen drugs, many of which are Subject Drugs in this Complaint.




25
  Mark Pazniokas, How a small-state AG's office plays in the big leagues, THE CONN. MIRROR (Jan. 27,
2017), available at https://ctmirror.org/2017/01/27/how-a-small-state-ags-office-plays-in-the-big-
leagues/. The Connecticut Mirror further reported that the DOJ grand jury was convened in this
District shortly after the CTAG issued its first subpoena. Id.
26
     Id.
27
  Press Release, Attorney General George Jepsen, Connecticut Leads 20 State Coalition Filing
Federal Antitrust Lawsuit against Heritage Pharmaceuticals, other Generic Drug Companies (Dec.
15, 2016), available at https://portal.ct.gov/AG/Press-Releases/2016-Press-Releases/Connecticut-
Leads-20-State-Coalition-Filing-Federal-Antitrust-Lawsuit-against-Heritage-Pharmaceutica.


                                                    67
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 87 of 1189
                                   REDACTED – PUBLIC VERSION

At the time, CTAG Jepsen stated that “[t]he issues we’re investigating go way beyond the two drugs

and six companies. Way beyond…We’re learning new things every day.” 28 According to a recent

interview with Joseph Nielsen, the court-appointed Liaison Counsel for the State AGs in these

consolidated MDL proceedings, “[t[his is most likely the largest cartel in the history of the United

States.” 29

           382.    On May 10, 2019 the State AGs filed a new complaint, as amended on November 1,

2019, focusing on a conspiratorial web Teva constructed with various other Defendant generic drug

manufacturers, named herein, that led to either artificial stabilization or price increases on over 100

generic drug products (“State AG Complaint No. 2”). 30 The allegations in the State AG Complaint

No. 2 were based on “(1) the review of many thousands of documents produced by dozens of

companies throughout the generic pharmaceutical industry, (2) an industry-wide phone call database

consisting of more than 11 million phone call records from hundreds of individuals at various levels

of Defendant companies and other generic manufacturers, and (3) information provided by several

as-of-yet unidentified cooperating witnesses who were directly involved in the conduct alleged…” 31

Many of the drugs identified in that complaint are the subject of this Complaint.


28
  Kaiser Health News, How Martinis, Steaks, and a Golf Round Raised Your Prescription Drug Prices, THE
DAILY BEAST, Dec. 21, 2016, http://www.thedailybeast.com/how-martinis-steaks-and-a-golf-round-
raised-your-prescription-drug-prices?source=twitter&via=desktop.
29
  Christopher Rowland, Investigation of Generic “Cartel” Expands to 300 Drugs, THE WASHINGTON
POST, December 9, 2018, available at
https://www.washingtonpost.com/business/economy/investigation-of-generic-cartel-expands-to-
300-drugs/2018/12/09/fb900e80-f708-11e8-863c-
9e2f864d47e7_story.html?utm_term=.a838a7f671cd.
30
     Connecticut, et al v. Teva Pharmaceuticals USA, Inc., No. 2:19-cv-02407 (E.D. Pa.).
31
  State AG Complaint No. 2 at ¶4. The State AGs detail their extensive investigatory efforts in State
AG Complaint No. 2. They have compiled over 7 million documents, issued more than 300
subpoenas to telephone carriers, issued over 30 subpoenas to generic drug manufacturers and
examined the names and contact information of over 600 drug manufacturer employees, giving the
State AGs a “unique perspective to know who in the industry was talking to who, and when” Id.



                                                       68
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 88 of 1189
                                REDACTED – PUBLIC VERSION

        383.    On June 10, 2020, the State AGs filed a new complaint focusing on rampant

collusion among various Defendant generic drug manufacturers, named herein, of topical products

that led to either artificial stabilization or price increases additional generic drug products (“State AG

Complaint No. 3). Many of the drugs identified in that complaint are the subject of this Complaint.

        384.    During the course of their investigation, the States AGs obtained cooperation from a

number of individuals. The expected testimony from certain of those individuals will directly

support and corroborate the allegations throughout the State AG Complaint No. 2 and this

Complaint. Some of those cooperating witnesses include:

                a.      A former pricing executive at Sandoz during the time period relevant to this

                        Complaint [referred to herein as CW-1];

                b.      A former sales and marketing executive at Rising and Sandoz during the time

                        period relevant to this Complaint [referred to herein as CW-2];

                c.      A former senior sales executive at Sandoz during the time period relevant to

                        this Complaint [referred to herein as CW-3];

                d.      A former senior sales executive at Sandoz during the time period relevant to

                        this Complaint [referred to herein as CW-4];

                e.      A former senior executive at Glenmark during the time period relevant to

                        this Complaint [referred to herein as CW-5]; and

                f.      Jason Malek (“Malek”), former Vice President of Commercial Operations at

                        Heritage.

        385.    In addition, Teva has, at all times relevant to the Complaint, maintained a live

database that it refers to as Delphi where it has catalogued nearly every decision it has made



¶¶ 64-65. The State AGs have also corroborated these allegations through cooperating witnesses,
including senior executives and employees of many Defendants named here.


                                                   69
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 89 of 1189
                                 REDACTED – PUBLIC VERSION

regarding the products it sells, including those decisions that were made collusively – which Teva

often referred to as “strategic” decisions. Although the State AGs do not have full access to that

database, they have obtained static images of the database that were internally disseminated over

time by Teva, which were referred to as Market Intel Reports. Through its review and investigation

of some of those reports, in combination with the phone records, the State AGs have, to date,

identified over 300 instances of collusion where Teva spoke to competitors shortly before or at the

time it made what the company referred to as a “strategic” market decision. A number of those

instances are detailed throughout this Complaint.

VII.    THE GENERIC DRUG MARKET

                The Cozy Nature of the Industry and Opportunities for Collusion

        386.     The collusion alleged herein infested the generic drug industry.

        387.    At all relevant times, Defendants conspired, combined, and contracted to fix, raise,

maintain, and stabilize prices, rig bids, and engage in market and customer allocation concerning the

Subject Drugs, along with other drugs, which had the actual and intended effect of causing Molina

to pay artificially inflated prices at supracompetitive rates.

        388.    In formulating and effectuating their conspiracy, Defendants engaged in various

forms of anticompetitive conduct, including but not limited to:

                a.       Participating in, directing, authorizing, or consenting to the participation of

                         subordinate employees in meetings, conversations, and communications with

                         co-conspirators to discuss the sale and pricing of the Subject Drugs in the

                         United States;

                b.       Participating in, directing, authorizing, or consenting to the participation of

                         subordinate employees in meetings, conversations, and communications with




                                                     70
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 90 of 1189
                              REDACTED – PUBLIC VERSION

                       co-conspirators to engage in market and customer allocation or bid-rigging

                       for the Subject Drugs sold in the United States;

               c.      Agreeing during those meetings, conversations, and communications to

                       engage in price increases, market and customer allocation, and/or bid-rigging

                       for the Subject Drugs sold in the United States;

               d.      Agreeing during those meetings, conversations, and communications not to

                       compete against each other for certain customers with respect to the Subject

                       Drugs sold in the United States;

               e.      Submitting bids, withholding bids, and issuing price proposals in accordance

                       with the agreements reached;

               f.      Selling the Subject Drugs in the United States at collusive and

                       noncompetitive prices; and

               g.      Accepting payment for the Subject Drugs sold in the United States at

                       collusive and noncompetitive prices.

       389.    The Defendants ensured that all conspirators were adhering to their collective

scheme by communicating (1) at trade association meetings and conferences; (2) at private meetings,

dinners, and outings among smaller groups of employees of various generic drug manufacturers; and

(3) through individual, private communications between and among Defendants’ employees by use

of the telephone, electronic messaging, and similar means.

               1.      Trade Association Meetings and Conferences

       390.    Throughout the year, many healthcare entities within the generic drug industry hold

multi-day conferences wherein generic manufacturers are invited to attend. Further, Defendants and

other generic drug manufacturers attend various trade shows throughout the year, including those

hosted by the National Association of Chain Drug Stores (“NACDS”), the Healthcare Distribution



                                                 71
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 91 of 1189
                               REDACTED – PUBLIC VERSION

Management Association (“HDMA”)(now the Healthcare Distribution Alliance), the Generic

Pharmaceutical Association (“GPhA”) (now the Association of Accessible Medicine), Efficient

Collaborative Retail Marketing (“ECRM”), the Minnesota Multistate Contracting Pharmacy Alliance

(“MMCAP”), and the Healthcare Supply Chain Association (“HSCA”). Between February 20, 2013

and December 20, 2014, there were at least forty-four different tradeshows or customer conferences

where Defendants had the opportunity to, and actually did, meet in person, which gave rise to the

opportunity to reach these agreements without fear of detection.

        391.    At the various trade shows and conferences, Defendants’ employees interacted with

one another and discussed their respective businesses. Many of these events included social and

recreational outings such as golf, lunch, cocktail parties, and dinners that provided additional

opportunities to meet with competitors. Defendants used these opportunities to share

competitively-sensitive information concerning upcoming bids, specific generic drug markets,

pricing strategies and pricing terms in their contracts with customers, and in turn to implement

schemes that unreasonably restrain competition in the United States’ market for generic drugs.

        392.    In fact, in the Association for Accessible Medicine’s Antitrust Compliance Policy

Manual updated in January 2018 (well after litigation and investigation surrounding generic drug

pricing conspiracies began), the trade association explicitly stated, “Meetings, communications and

contacts that touch on antitrust matters present special challenges. A simple example will illustrate

this. Suppose that competitors were to discuss their prices at a meeting or in a document, and that

their prices increased shortly afterward. A jury might view this as evidence that their discussions led

to an agreement on pricing, and thus violated the antitrust laws.” It went on to warn “Do not

discuss any subjects that might raise antitrust concerns (including prices, market allocations, refusals

to deal, and the like) unless you have received specific clearance from counsel in advance.” The

Association also warns members to avoid creating written records, and “avoid language that might



                                                   72
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 92 of 1189
                                REDACTED – PUBLIC VERSION

be misinterpreted to suggest that the Association condones or is involved in anticompetitive

behavior.”

                        a.       National Association of Chain Drug Stores

        393.    NACDS “advances a pro-patient and pro-pharmacy agenda. For the ultimate benefit

of the customers served by NACDS members, the mission of NACDS is to advance the interests

and objectives of the chain community pharmacy industry, by fostering its growth and promoting its

role as a provider of healthcare services and consumer products.”

        394.    NACDS hosts an Annual Meeting, attended only by member companies’ executives,

that it claims is “the industry’s most prestigious gathering of its most influential leaders. It is the

classic ‘Top-to-Top’ business conference, attended by industry decision makers.” It boasts that it

will give companies “a unique opportunity to gain new insights into today’s changing marketplace

and set your course for the future,” and the “opportunity to meet and discuss strategic issues with

key trading partners” to “set [] the stage for profitable business.”

        395.    NACDS also hosts a Total Store Expo annually, which similarly boasts that is it “the

industry’s largest gathering of its most influential leaders. It will give you and your company a unique

opportunity to gain new insights into today’s evolving marketplace and set your course for the

future.”

        396.    NACDS members include Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s,

Glenmark, Lannett, Lupin, Mylan, Par, Sandoz, Taro, Teva, Upsher-Smith, Wockhardt, and Zydus.

                        b.       Generic Pharmaceutical Association

        397.    GPhA is the “nation’s leading trade association for manufacturers and distributors of

generic prescription drugs…” 32 GPhA was created in 2000 from the merger of three industry trade



 GPhA, Membership, available at http://web.archive.org/web/2015041303008/http://
32

www.gphaonline.org:80/about/membership.


                                                    73
           Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 93 of 1189
                                REDACTED – PUBLIC VERSION

associations: the Generic Pharmaceutical Industry Association, the National Association of

Pharmaceutical Manufacturers, and the National Pharmaceutical Alliance. Regular members are

“corporations, partnerships or other legal entities whose primary U.S. business derives the majority

of its revenues from sales of (1) finished dose drugs approved via ANDAs; (2) products sold as

authorized generic drugs; (3) biosimilar/biogeneric products; or (4) DESI products.” 33

           398.   GPhA’s website offers members the opportunity to “participate in shaping the

policies that govern the generic industry.” GPhA’s “member companies supply approximately 90

percent of the generic prescription drugs dispensed in the U.S. each year.” It boasts networking

opportunities as one of the cornerstone benefits of membership: “GPhA provides valuable

membership services, such as business networking opportunities, educational forums, access to

lawmakers and regulators, and peer-to-peer connections.” 34

           399.   Actavis, Amneal, Apotex, Dr. Reddy’s, Glenmark, Heritage, Impax, Lupin, non-

defendant Mallinckrodt, Mylan, Par, Perrigo, Sandoz, Sun, Teva, West-Ward, Wockhardt, and Zydus

are regular members of GPhA, and have been since 2013. Furthermore, executives of these

companies frequently attend GPhA meetings and events.

           400.   Executives from Actavis, Amneal, Apotex, Impax, Lupin, Mylan, Par, Perrigo,

Sandoz, Sun, Teva, West-Ward, and Zydus served on GPhA’s Board of Directors during

overlapping times at various points both prior to and after 2013, including:

                  a. 2011 Board of Directors: Debra Barrett, Senior Vice President Global Affairs

                     and Public Policy, Teva; Douglas S. Boothe, CEO, Actavis; Don DeGolyer,

                     President and CEO, Sandoz; Tony Mauro, President, Mylan North America, as

                     Vice-Chair; Pat LePore, CEO, Par; and Joe Renner, CEO, US Division, Zydus.


33
     Id.
34
     Id.


                                                  74
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 94 of 1189
                             REDACTED – PUBLIC VERSION

               b. 2012 Board of Directors: Charlie Mayr, Senior Vice President Watson

                  Pharmaceuticals, now a division of Teva; Joe Renner, CEO, US Division, Zydus;

                  Douglas S. Boothe, CEO, Actavis; Debra Barrett, Senior Vice President Global

                  Affairs and Public Policy, Teva; Don DeGolyer, President and CEO, Sandoz;

                  Tony Mauro, President, Mylan North America as Chair; and Chirag Patel,

                  President, Amneal.

               c. 2013 Board of Directors 35: Tony Mauro, President, Mylan North America, as

                  Chair; Don DeGolyer, President and CEO, Sandoz, as Vice Chair; Debra

                  Barrett, Senior Vice President, Global Government Affairs & Public Policy, Teva

                  Pharmaceuticals; Carole Ben-Maimon, President, Global Pharmaceuticals (div.)

                  of Impax 36; Charlie Mayr, Chief Communications Officer - Global, Actavis Inc.;

                  Doug Boothe, Executive Vice President & General Manager, Perrigo Company;

                  Jeffrey Glazer, President and CEO, Heritage; Joseph Renner, President & CEO,

                  Zydus; Chirag Patel, President, Amneal; and Jeff Watson, President, Apotex.

               d. 2014 Board of Directors 37: Carole Ben-Maimon, President, Global

                  Pharmaceuticals (div.) of Impax; Doug Boothe, Executive Vice President &

                  General Manager, Perrigo Company; Peter Goldschmidt, President, Sandoz US;

                  Jeffrey Glazer, President and CEO, Heritage; Tony Mauro, President, Mylan

                  Inc.; Allan Oberman, CEO and President, Teva Americas Generics; Joseph


35
  GPhA Announces 2013 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
https://www.gphaonline.org/gpha-media/press/gpha-announces-2013-board-of-directors.
 In 2016, Ben-Maimon joined Teligent’s Board of Directors. She also previously held positions at
36

Qualitest and Teva. While at Global Pharmaceuticals at Impax, she worked with Teligent’s Grenfell-
Gardner on a development, supply, and marketing agreement for another generic topical drug.
37
  GPhA Announces 2014 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
https://www.gphaonline.org/gpha-media/press/gpha-announces-2014-board-of-directors.


                                                75
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 95 of 1189
                              REDACTED – PUBLIC VERSION

                   Renner, President & CEO, Zydus; Jeff Watson, President, Apotex; and Paul

                   McGarty, President, Lupin, as at-large director.

               e. 2015 Board of Directors 38: Debra Barrett, Senior Vice President, Global

                   Government Affairs & Public Policy, Teva Americas; Doug Boothe, Executive

                   Vice President & General Manager, Perrigo Company; Peter Goldschmidt,

                   President, Sandoz US; Jim Kedrowski, Executive Vice President, Sun; Marcie

                   McClintic Coates, Head of Global Regulatory Affairs, Mylan Inc.; Marcy

                   Macdonald, Vice President of Regulatory Affairs, Impax; Paul McGarty,

                   President, Lupin; Jeffrey Glazer, President and CEO, Heritage; Tony Pera,

                   President, Par Pharmaceuticals; Joseph Renner, President & CEO, Zydus; and

                   Jeff Watson, President, Apotex.

               f. 2016 Board of Directors: Debra Barrett, Senior Vice President, Global

                   Government Affairs & Public Policy, Teva Americas; Heather Bresch, CEO,

                   Mylan N.V. as Chair; Peter Goldschmidt, President, Sandoz US; Marcy

                   Macdonald, Vice President of Regulatory Affairs, Impax; Jim Kedrowski,

                   Executive Vice President, Sun; Paul McGarty, President, Lupin; Tony Pera,

                   President, Par Pharmaceuticals as Secretary-Treasurer; Joseph Renner, President

                   & CEO, Zydus; Richard Stec, Vice President, Perrigo Company; and Jeff

                   Watson, President, Apotex as Vice Chair.

                      c.      Healthcare Distribution Management Association

       401.    HDMA, now called HDA, is a national trade association that represents “primary

pharmaceutical distributors,” connecting the nation’s drug manufacturers to over 200,000


38
  GPhA Announces 2015 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
https://www.gphaonline.org/gpha-media/press/gpha-announces-2015-board-of-directors/.


                                                 76
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 96 of 1189
                                REDACTED – PUBLIC VERSION

pharmacies, hospitals, long-term care facilities, and clinics. 39 HDMA holds regular conferences at

which its members, including generic drug manufacturers, meet to discuss various issues affecting

the pharmaceutical industry.

          402.   Several Defendants were members of HDMA at overlapping times between 2013

and the present. For instance, as of July 2015, HDMA’s manufacturer membership list included

Amneal, Apotex, Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Heritage, Impax, Lannett, Lupin,

non-defendant Mallinckrodt, Mayne, Mylan, Par, Sandoz, Sun, Teva, Upsher-Smith, Wockhardt, and

Zydus, as well as Allergan, now a division of Actavis. 40 As of March 2016, HDMA’s manufacturer

membership list included Amneal, Apotex, Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Heritage,

Impax, Lannett, Lupin, Mallinckrodt, Mayne, Mylan, Par, Perrigo, Sandoz, Sun, Teva, Upsher-Smith,

Wockhardt, and Zydus, as well as Allergan. 41

                         d.     Efficient Collaborative Retail Marketing

          403.   ECRM hosts strategic events and offers innovative technology solutions to help

buyers and manufacturers improve sales, reduce expenses, and enter the market faster and more

efficiently. 42 It conducts “Efficient Program Planning Sessions” (“EPPS”), in which generic drug

manufacturers, purchasers, and other industry professionals meet “to discuss new business



39
     About, HAD, https://healthcaredistribution.org/about.
40
  Manufacturer Members, HDMA,
https://web.archive.org/web/20150715222616/http://www.healthcaredistribution.org:80/about/
membership/manufacturer/manufacturer-members#.Wrj50y7wZpg.
41
  Manufacturer Members, HDMA,
https://web.archive.org/web/20160329122456/http://www.healthcaredistribution.org:80/about/
membership/manufacturer/manufacturer-members
42
  See Company Overview of Efficient Collaborative Retail Marketing Company, LLC, Bloomberg ,
https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=106996762; See also
Alkaline Water Co. Enjoys Valued Participation at National Retail Marketing Trade Show, The Alkaline
Water Co., http://thealkalinewaterco.com/2013/08/06/alkaline-water-co-enjoys-valued-
participation-national-retail-marketing-trade-show/.


                                                  77
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 97 of 1189
                                REDACTED – PUBLIC VERSION

opportunities, review contracting strategies, and future business planning activities.” 43 Sessions

include one-on-one strategic meetings meant to maximize time, grow sales, and uncover trends.

        404.    At annual meetings organized by ECRM, generic drug manufacturers schedule

meetings with generic drug buyers at chain drug stores, supermarkets, mass merchants, wholesalers,

distributors, and buy groups for independent pharmacies.

                        e.      Minnesota Multistate Contracting Pharmacy Alliance

        405.    MMCAP hosts various meetings and conferences throughout the year that are

regularly attended by Defendants’ representatives with price setting capabilities. According to its

website, MMCAP is a “free, voluntary group purchasing organization [(“GPO”)] for government

facilities that provide healthcare services. MMCAP has been delivering pharmacy and healthcare

value to members since 1985. MMCAP’s membership extends across nearly every state in the

nation, delivering volume buying power. Members receive access to a full range of pharmaceuticals

and other healthcare products and service; such as medical supplies, influenza vaccine, dental

supplies, drug testing, wholesaler invoice auditing and returned goods processing.”

                        f.      Healthcare Supply Chain Association

        406.    HSCA is a trade association that represents leading healthcare GPOs, including for-

profit and not-for-profit corporations, purchasing groups, associations, multi-hospital systems and

healthcare provider alliances. According to its website, “HSCA and its member GPOs are

committed to delivering the best products at the best value to healthcare providers, to increasing

competition and innovation in the market, and to being supply chain leaders in transparency and

accountability.” HSCA’s annual event, the National Pharmacy Forum, connects supply chain

professionals, pharmaceutical industry representatives, including generic drug manufacturers and


43
  ECRM, Health System/Institutional Pharmacy EPPS,
https://ecrm.marketgate.com/Sessions/2019/06/HospitalAlternateSitePharmacyPharmaceuticals.


                                                   78
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 98 of 1189
                                     REDACTED – PUBLIC VERSION

suppliers, and others to provide “top-level educational opportunities coupled with one-to-one

networking and business-building opportunities.”

          407.    GPhA, HDMA, ECRM, MMCAP, and HSCA frequently held meetings and events

between 2012 and the present, and high-level representatives and corporate officers from

Defendants, including employees with price-setting authority, attended these meetings. A list of

those meetings and attendees is attached as Exhibit A.

          408.    At these various conferences and trade shows, Defendants’ employees and

representatives, as well as representatives of other generic drug manufacturers, discussed their

respective businesses and customers, and discussed the conspiratorial price increases alleged in this

Complaint. In many of the conferences described above, attendees for each conspirator Defendant

include individuals with generic drug pricing authority. Their discussions also occurred at lunches,

cocktail parties, dinners, and golf outings that would typically accompany these events. Defendants’

representatives used these opportunities to discuss and share upcoming bids, generic drug markets,

pricing strategies, and contractual pricing terms specific to certain customers. 44

                  2.      Industry Dinners and Private Meetings

          409.    Senior executives and sales representatives also frequently gathered in small groups,

providing inconspicuous facetime with their competitors where they could discuss sensitive

information.

          410.    Many Defendants are headquartered in close proximity, providing them with easy

and frequent access to one another. At least forty-one (41) different generic drug manufacturers are

located between New York City and Pennsylvania, including, among others, Actavis, Ascend,




44
     See, e.g., AG Compl. at ¶ 79.


                                                    79
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 99 of 1189
                                REDACTED – PUBLIC VERSION

Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Fougera, Glenmark, Heritage, Lannett, Mylan, Par,

Perrigo, Sandoz, Sun, Taro, Teva, Wockhardt, and Zydus.

        411.    Defendants’ high-level executives frequently gathered for “industry dinners.” In

January 2014, while generic drug prices were soaring, at least thirteen (13) high-ranking executives,

including CEOs, Presidents, and Senior Vice Presidents of various generic drug manufactures, met

at a steakhouse in Bridgewater, New Jersey. Executives (including Berthold, Falkin, and Ostaficiuk)

from Actavis, Aurobindo, Breckenridge, Dr. Reddy’s, Lannett, and Sun among others, attended this

particular dinner.

        412.    At these dinners, one company is typically responsible for paying the bill for all

attendees. For example, in December 2013 a Dr. Reddy’s executive joked “[y]ou guys are still buying

for Mark and I, right?” Another executive responded “Well…I didn’t think the topic would come up

so quickly but…we go in alphabetical order by company and [another company] picked up the last

bill.…PS….no backing out now! Its [sic] amazing how many in the group like 18 year-old single malt

scotch when they aren’t buying.”

        413.    Other groups of competitors routinely gathered for golf outings. One such annual

event was organized by a packaging contractor in Kentucky. From September 17-19, 2014, high-

level executives from Teva, Apotex, Actavis, Amneal, Lannett, Par, Zydus, and others attended the

event at a country club in Bowling Green, Kentucky. Rekenthaler was in attendance. Rekenthaler

and Apotex’ Vice President of Commercial Operations, US and Latin America, Jeffrey Hampton,

actually stayed together in the home of the owner of the packaging company. By the end of the

outing, Ostaficiuk sent an email to the other attendees, stating “This is a crazy biz but I am grateful

to have friends like all of you!!!! Happy and honored to have you all as ‘fraternity brothers.’”

        414.    Generic drug manufacturer employees also regularly convened for “Girls’ Night

Out” or “Women in the Industry” meetings and dinners. At these events, generic drug companies’



                                                   80
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 100 of 1189
                              REDACTED – PUBLIC VERSION

employees met with their competitors and discussed proprietary and competitive information. Upon

information and belief, several of these events occurred in May 2015 in Baltimore, Maryland, and in

August 2015 in Denver, Colorado.

       415.    Many “Women in the Industry” dinners were organized by Anne Sather, a

salesperson from Heritage. Other participants in these meetings were employees of other generic

pharmaceutical manufacturers located in Minnesota or salespeople residing or traveling to the area.

In November 2014, Sullivan of Lannett sent Sather (Heritage) a text message asking “[w]hen is your

next industry women event? I’m due for a trip out there and I’d love to plan for it if possible…”

Sather responded: “There is an Xmas [sic] party at Tanya’ house on Dec 6th. Yes that is a Saturday.

We do it about once a quarter and usually it is during the week – this was an exception.”

       416.    Dinners were also planned around visits of certain out-of-town competitors. When

organizing one of these such dinners, Sather commented “Sorry if the meeting/dinner invite is a

little short notice, but Kate Neely of Dr. Reddy’s will be in MN on Sept 29th and it would be a great

time for everyone to get together! So much has been happening in the Industry too – we can recap

all our findings from NACDS over a martini or glass of wine! � Plus the food is super yummy!”

       417.    Several different GNOs were held in 2015, including (1) at the ECRM conference in

February (involving Citron, Dr. Reddy’s, Heritage, Lannett, Teva, Upsher-Smith, and Zydus, among

others); (2) in Baltimore in May (involving Citron, Dr. Reddy’s, Heritage, Lupin, and Teva, among

others); and (3) at the NACDS conference on August 24, 2015 (involving Citron, Dr. Reddy’s, and

Heritage, among others). The Baltimore GNO in May 2015 consisted of a professional baseball

game, drinks, and a spa day on May 13, wherein the competitors could discreetly and privately

discuss competitively-sensitive information.




                                                 81
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 101 of 1189
                               REDACTED – PUBLIC VERSION


                3.      Personal Telephone Calls, E-Mails, and Text Message Communications

        418.    Defendants routinely conferred with one another on bids and pricing strategy. This

included forwarding customer bid packages to a competitor, either on the forwarding company’s

own initiative or at the competitor’s request.

        419.    Defendants also shared information regarding the terms of their contracts with

customers, including various terms relating to pricing, price protection, and rebates. Defendants

used this information from their competitors to negotiate potentially better prices or terms with

their customers, which ultimately harmed consumers like Molina.

        420.    Representatives of several Defendants with pricing responsibility had frequent

telephone calls with representatives of competitors. For example, executives at Teva had at least

1,501 contacts with competitors, including from Actavis, Apotex, Ascend, Aurobindo, Citron, Dr.

Reddy’s, Glenmark, Lannett, Par, Sandoz, and Zydus. Further, executives at Heritage had at least

513 contacts with executives from would-be competitors including from Actavis, Apotex, Dr.

Reddy’s, Glenmark, Lannett, Mayne, Par, Sandoz, Sun, Teva, and Zydus.

        421.    For example, Teva’s Director of Strategic Customer Marketing, Nisha Patel, met

Heritage’s then-Senior Vice President Malek when she worked at Amerisource Bergen, which was a

Heritage customer that Malek managed. When Patel moved to Teva in April 2013, she contacted

Malek to determine which generic drugs both Teva and Heritage sold so that they could coordinate

pricing. As detailed below, Malek and Patel orchestrated a number of price increases between 2013-

present—some led by Teva, others by Heritage.

        422.    Malek and Patel’s relationship was valued and accepted by Malek’s supervisors. For

example, in April 2014, Malek and Glazer (Heritage) met with Mehta and President Vikas Thapar of

Emcure, Heritage’s parent company, to discuss potential price increases for several drugs. During

that meeting, Malek told Mehta and Thapar about Patel. Malek, who had been discussing price



                                                 82
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 102 of 1189
                               REDACTED – PUBLIC VERSION

increases for Nystatin with Patel since mid-2013, told them that Patel could be a vehicle for

communicating with Teva about price increases and customer allocation. Mehta and Thapar

approved of Malek’s strategy to coordinate prices and allocate customers with Teva.

                The Overarching Conspiracy Between Generic Drug Manufacturers – Playing
                Nice in the Sandbox

        423.    As a result of the cozy nature of the industry, sales and marketing executives in the

generic pharmaceutical industry are well aware of their competitors’ current and future business

plans. This reciprocal sharing of inside information greatly facilitates agreements among competitors

to allocate markets to avoid price competition.

        424.    The overarching conspiracy among generic manufacturers – which ties together all

of the agreements on the Subject Drugs identified in this Complaint – is an agreed- upon code that

each competitor is entitled to its “fair share” of the market, whether that market is a particular

generic drug, or a number of generic drugs. That term is generally understood as an approximation

of how much market share each competitor is entitled to. Fair share is based on the number of

competitors in the market, with a potential adjustment based on the timing of entry or the

anticompetitive allocation of buyers amongst similar or the same competitors in another generic

drug market. Once a manufacturer has achieved its “fair share,” it is generally understood that it will

no longer compete for additional business. The common goal or purpose of this overarching

agreement is to keep prices high, avoid price erosion, and serve as the basis for further supra-

competitive price increases.

        425.    This overarching agreement is widespread across the generic drug industry and is

broader than the Defendant manufacturers named in this Complaint. Molina focuses here on the

role of these named Defendants and their participation in, and agreement with, this overarching

conspiracy as applied to the sale of the Subject Drugs, as well as how these specific conspiracies are

also part of the larger overarching conspiracy.


                                                   83
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 103 of 1189
                               REDACTED – PUBLIC VERSION

         426.   The exact contours of this “fair share” understanding, which has been in place for

many years (and pre-dates any of the specific conduct detailed herein), has evolved over time during

the numerous in-person meetings, telephonic communications, and other interactions between

generic manufacturers about specific drugs. These business and social events occur with such great

frequency that there is an almost constant ability for Defendants to meet in person and discuss their

business plans. For example, between February 20, 2013 and December 20, 2013 (a 41-week period),

there were at least forty-four (44) different tradeshows or customer conferences where the

Defendants had the opportunity to meet in person, some of which are described above. These in-

person meetings gave the Defendants the opportunity and cover to have these conversations, and

reach these agreements, without fear of detection.

         427.   As described in more detail below, when necessary, this larger understanding was

reinforced through phone calls and text messages between the Defendants to discuss “fair share”

and the desire to maintain or raise prices with respect to specific drugs. These types of

communications occur with great frequency across the industry, including among Defendants.

         428.   For example, from January 1, 2013 through December 31, 2013, senior sales

executives and other individuals responsible for the pricing, marketing, and sales of generic drugs at

Teva spoke to representatives of every significant competitor by phone and/or text on multiple

occasions. Phone calls and text messages with several of those key competitors during the 2013

calendar year are set forth below. The following Table, which is conservative because it is based on

phone and text message records from only some of the executives and salespeople at issue and

therefore shows only some of the phone calls and text messages between the Defendants during that

period, illustrates the frequency with which Defendants communicated with each other throughout

2013.




                                                  84
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 104 of 1189
                               REDACTED – PUBLIC VERSION


              Teva phone/text communications with other Defendants (by month)
                             January 1, 2013 – December 31, 2013




Source: State AG Complaint No. 2 (Table 1).

       429.     Of the 1,389 calls listed in Table 1, 1,234 of them – or 89% – involved Green, Patel

and Rekenthaler of Teva speaking with competitors. Many – though not all – of those

communications involve matters that are addressed throughout this Complaint.

       430.     Similarly, from January 1, 2014 through December 31, 2014, senior sales executives

and other individuals responsible for the pricing, marketing and sales of generic drugs at Teva

continued to speak to representatives of every significant competitor by phone and/or text on

multiple occasions. Phone calls and text messages with several of those key competitors during the

2014 calendar year are set forth below. The following Table, which is conservative because it is

based on phone and text message records from only some of the executives and salespeople at issue,

and therefore shows only some of the phone calls and text messages between the Defendants during

that period, sheds similar light on the frequency with which Defendants communicated with each

other throughout 2014.




                                                 85
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 105 of 1189
                               REDACTED – PUBLIC VERSION


              Teva phone/text communications with other Defendants (by month)
                             January 1, 2014 – December 31, 2014




Source: State AG Complaint No. 2 (Table 2).

       431.     Of the 941 calls listed in Table 2, 778 of them – or 83% – involved Patel and

Rekenthaler of Teva speaking with competitors (by this time, Green no longer worked at Teva).

Many – though not all – of those communications involve the Subject Drugs that are addressed

throughout this Complaint. It was not just Teva personnel speaking to their competitors, however.

All of these individuals were speaking to each other, when needed, hundreds or even thousands of

times to ensure adherence to the overarching conspiracy, as illustrated in the graphic on page 37 of

the State AG Complaint No. 2.

       432.     In order to provide some organizational principle around the massive amount of

collusive behavior by the Defendants described in this Complaint, certain sections are centered

around the relationship between Teva and another conspirator. However, this convenience should

not imply that the Complaint is solely concerned with bilateral relationships involving Teva.

       433.     The specific drug agreements often involve overlapping sets of Defendants in

communication with each other, all following their agreed-upon “fair share” code of conduct. For

example, to view only a small portion of the interlocking, overlapping web of collusion formed by

Defendants: Teva, Taro and Wockhardt discussed amongst themselves the allocation of the

Enalapril Maleate market; Teva and Taro communicated with Sandoz concerning the prices for

Ketoconazole cream; Sandoz worked with Mylan to allocate the market for Valsartan HCTZ; and

Teva, Mylan and Par all communicated with each other in the spring of 2014 concerning the market


                                                 86
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 106 of 1189
                                REDACTED – PUBLIC VERSION

for Budesonide DR capsules. These are not isolated, one-off agreements, but rather demonstrate the

ongoing, sprawling nature of the Defendants’ overarching conspiracy.

          434.   Referred to sometimes as the “rules of engagement” for the generic drug industry,

the fair share understanding among Defendants dictates that, when two generic manufacturers enter

the market at the same time, they generally expect that each competitor is entitled to approximately

50% of the market. When a third competitor enters, each competitor expects to obtain 33% share;

when a fourth competitor enters, each expects 25%; and so on, as additional competitors enter the

market.

          435.   When a generic drug manufacturer is the first to enter a particular drug market on an

exclusive basis, it is commonly understood that that manufacturer is entitled to a little more than its

proportional share of the market. For example, when Dr. Reddy’s was about to enter the market for

a drug in January 2013, the Vice President of Sales and Marketing explained during negotiations with

his competitor that “he views it this way. If they [Dr. Reddy’s] are first and others come out after, he

deserves 60%. If he launches with others on day [one], he considers fair share 2-50%, 3-33%, 4-

25%, etc.”

          436.   Conversely, those generic manufacturers that enter later are typically entitled to a

little less than their proportional share. One of the many examples of this occurred in March 2014,

when – as discussed more fully below – Lupin entered the Niacin ER market after Teva had

previously been exclusive. Patel (Teva) and Berthold (Lupin) spoke directly by phone a number of

times during this period, including three (3) calls on March 24, 2014. That same day, Rekenthaler

(Teva) sent an internal e-mail to Patel stating: “We should concede Optum then defend everything

else. This should be it for Lupin. I believe this should be the 40% we were okay with conceding.”

Here, Teva’s expectation to maintain 60% share in a two-player market, after being the first in that

market, was consistent with the overarching conspiracy.



                                                    87
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 107 of 1189
                                 REDACTED – PUBLIC VERSION

        437.    Taro went so far as to create a graphic representation of that understanding, taking

into account both the number of competitors and order of entry to estimate what its “fair share”

should be in any given market:




        438.    Although these general parameters are well-known, there is no precise method for

apportioning “fair share” because market share is ultimately determined by either winning or

maintaining the business of various customers, which is inherently variable in a given year. The

shared objective, however, is to attain a state of equilibrium, where no competitors are incentivized

to compete for additional market share by eroding price.

        439.    This common goal was stated succinctly by Aprahamian, who advised the Taro

Pricing Department in training documents from September and November 2013 that “[g]iving up

share to new entrant (as warranted) shows responsibility and will save us in the long run” and

“[d]on’t rock the boat – [g]reedy hogs go to slaughter.” Ironically, it was this exact greed that

inspired this conspiracy. As demonstrated throughout the Complaint, Aprahamian’s idea of

“responsibility” meant constantly reaching out to competitors in order to coordinate giving up share

to reach a “fair” allocation and keep prices high.

        440.    This scheme to strangle competition and allocate “fair share” is typically

implemented as follows. First, Defendants allocate the market for an individual drug based on the



                                                     88
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 108 of 1189
                                REDACTED – PUBLIC VERSION

number of competitors and the timing of their entry so that each competitor obtains an acceptable

share of the market. Then, the competitors agree on ways to avoid competing on price and, at times,

significantly raise price. This pattern is frequently followed even in the absence of direct

communication between the competitors, demonstrating the universal code of conduct Defendants

agreed to.

        441.     The “fair share” understanding has been particularly effective when a new

competitor enters the market – a time when, in a free-functioning, competitive market for generic

drugs, prices would be expected to go down. In today’s generic drug markets, a new competitor will

either approach or be approached by existing competitors. Existing competitors will agree to “walk

away” from a specific customer or customers by either refusing to bid or submitting a cover bid.

The new competitor’s transition into the market is seamless; the new entrant is ceded market share

and immediately charges a supra-competitive price. The competitors then continue this process of

dividing up customers until the market reaches a new artificial equilibrium. This is referred to as a

“stable” market.

        442.     “Fair share” principles also dictate how generic drug manufacturers respond when a

competitor experiences supply issues. If the disruption is temporary, the existing competitors will

refrain from taking any action that might upset the market balance. By contrast, if the disruption is

for a longer term, the competitors will divide up customers until each player achieves a revised “fair

share” based on the number of players remaining in the market. For example, in July 2013, a retail

pharmacy customer e-mailed Taro stating that one of Mylan’s products was on back order and asked

Taro to bid for the business. Aprahamian sent an internal e-mail stating “Not inclined to take on

new business . . . Wholesalers have product, let them pull from there temporarily and we can

certainly review if shortage persists. Don’t want to overreact to this product. Not sure how long

Mylan is out.”



                                                   89
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 109 of 1189
                               REDACTED – PUBLIC VERSION

        443.    These rules about “fair share” apply equally to price increases. As long as everyone is

playing fair, and the competitors believe that they have their “fair share,” the larger understanding

dictates that they will not seek to compete or take advantage of a competitor’s price increase by

bidding a lower price to take that business. Doing so is viewed as “punishing” a competitor for

raising prices – which is against the “rules.” Indeed, rather than competing for customers in the face

of a price increase, competitors often use this as an opportunity to follow with comparable price

increases of their own.

        444.    For example, in May 2013, after a Glenmark price increase on a number of different

drugs (discussed more fully below), Teva was approached by a large retail customer requesting a bid

for several drugs. Green immediately sought to determine whether this request was due to a

competitor price increase, in order to determine what Teva’s strategy should be:




        445.    Teva declined to bid, after conversations with its competitors confirming that the

reason for the request was due to a competitor’s price increase.

        446.    When a generic manufacturer participates in this scheme, and prices stay high, this is

viewed as “playing nice in the sandbox.” For example – as discussed more fully below – in

December 2014, Teva was approached by a large retail customer on behalf of Greenstone. The

customer indicated that Greenstone was entering the market for Cabergoline and was seeking to

target specific customers. The customer specifically requested that Teva give up a large customer to

the new entrant and indicated that “Greenstone has promised to play nice in the sandbox.” After

discussing the matter internally, a Teva representative responded to the customer: “[t]ell Greenstone

we are playing nice in the sandbox and we will let them have [the targeted customer.]”


                                                  90
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 110 of 1189
                               REDACTED – PUBLIC VERSION

       447.     Similarly, when a generic manufacturer is “playing nice in the sandbox,” it is

generally referred to as a “responsible” or “rational” competitor. For instance, in May 2013, R.T., a

senior sales and marketing executive at Sandoz, sent an internal e-mail to J.G., another Sandoz

senior executive, stating “My sense is that Sandoz is viewed by customers and competition as a

respectful/responsible player in the market, which we should be proud of and has taken years to

develop. I would be very careful to destroy this through behavior that is too aggressive or

desperation.”

       448.     Sandoz, in turn, uses that same terminology to refer to its competitors that are acting

in accordance with “fair share” principles. For example, in internal company presentations

throughout 2014, Sandoz consistently referred to Actavis as a “responsible competitor” and Taro as

a “very responsible price competitor.”

       449.     Teva had its own term of art – referring to the competitors it had the most collusive

relationships with as “high quality” competitors. As explored more fully below, Teva had long-

standing relationships with these competitors, including several of the Defendants, which affected

nearly every overlapping drug they sold. As just one example, Patel (Teva) exchanged seven (7) text

messages and had two (2) long phone calls with Aprahamian (Taro) on June 3 and 4, 2014. After a

lengthy twenty-five (25) minute call with Aprahamian on the morning of June 4, Patel sent an

internal e-mail to K.G., a Teva senior marketing executive, stating “[w]e should probably discuss

how we want to handle all Taro increase items. Taro is a high quality competitor – I think we need

to be responsible where we have adequate market share.”

       450.     Adherence to the rules regarding “fair share” is critical in order to maintain high

prices. Indeed, that is the primary purpose of the agreement. If even one competitor does not

participate (and, thus behave in accordance with) the larger understanding, it can lead to unwanted

competition and lower prices. In the relatively few instances where a competitor prioritizes gaining



                                                  91
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 111 of 1189
                               REDACTED – PUBLIC VERSION

market share over the larger understanding of maintaining “fair share,” that competitor is viewed as

“irresponsible,” and is spoken to by other competitors. For example, in March 2015, Upsher-Smith

learned that Sandoz had submitted a bid on a product not identified in this Complaint at one of

Upsher-Smith’s GPO customers. B.P., a senior account manager at Upsher-Smith, forwarded that

information internally stating “I can’t believe they have chosen to compete against us since we had

this business. How does this help us? We play fair and they don’t?”

        451.    “Fair share,” “playing nice in the sandbox,” “rationalizing the market,” and similar

terminology have become part of the industry lexicon, and thus part of the larger understanding

between Defendants. Generic drug manufacturers actively and routinely monitor their fair share and

that of their competitors, as well as discuss customer allocation amongst each other within the

context of agreements on specific drugs, as well as allocation spanning across numerous drugs. For

example, in July 2013, L.J., a senior marketing executive at Sandoz, sent an internal e-mail identifying

47 products where Sandoz did not have “fair share” of the market. After some back-and-forth

internal joking among Sandoz executives about the idea that Sandoz might actually attempt to

compete for business in those markets by driving prices down, Kellum responded by emphasizing

the truly industry-wide nature of the agreement:




        452.    The concept of “fair share” is so well ingrained in the generic pharmaceutical

industry that even customers are aware of, and at times facilitate, collusion among generic

manufacturers. For example, in June 2013, Dr. Reddy’s was entering the market on a product not



                                                   92
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 112 of 1189
                               REDACTED – PUBLIC VERSION

identified in the Complaint where Par had previously been exclusive. K.N., a senior account

executive at Dr. Reddy’s, sent an internal e-mail reporting that “[a GPO customer] has indicated that

Par will walk away, so we have put together a proposal based on that information.”

        453.    Similarly, in September 2014, a large wholesale customer reached out to several large

generic manufacturers, including Teva, asking them to submit a “Priority Wishlist of items to gain

increased volume in the market.” The customer reported to Teva that “7 of the global suppliers have

created and submitted wishlists and that [the customer] will be reviewing next week and taking a

look at how they can move things around. He said they are hoping to be able to horse trade without

having to do ROFR [right of first refusal].”

        454.    Further, in January 2015, Teva was in discussions with a large retail customer about

the possibility of becoming its supplier for Moexipril HCL/HCTZ tablets. The customer stated

“Yes, I would like a OTB [One Time Buy]. Can you provide pricing? And yes, we should discuss an

ongoing offer as well. I think you are way under your ‘fair share’ on this one if I remember

correctly.”

        455.    Customers at times also facilitate price increases, asking competitors to “rationalize”

a market by raising prices. For example, in November 2013, S.G., a senior account executive at

Sandoz, sent an internal e-mail stating “[a large wholesale customer] is indicating that Glenmark and

Caraco had taken a price increase on [a drug not identified in the Complaint] in June. [The

customer] is asking if Sandoz will be rationalizing the market. . . . Please advise on next steps. Our

[lower] pricing is disrupting the market.”

        456.    The “fair share” agreement is not limited to any one market; these principles

constantly inform and guide the market actions that generic drug manufacturers decide to take (or

not take) both within and across product markets. “Fair share” decisions consider factors across

multiple generic drug markets. Customers in one drug market might be traded for customers in



                                                   93
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 113 of 1189
                               REDACTED – PUBLIC VERSION

another drug market so to create a global “fair share” outcome. Or a putative competitor may

decline to complete meaningfully on a bid for one drug in exchange for the opportunity to provide a

pre-determined bid for a different drug. Or competitors might avoid challenging a price increase on

one generic drug based on a quid pro quo arrangement from other competitors on different drugs.

       457.    Indeed, Defendants understood that to effectuate a successful price-fixing and

market allocation agreement on one drug, they would need to effectuate an agreement across each

Defendant’s portfolio of drugs. If the agreement were limited to one or two drugs, it could easily fall

apart. For example, an agreement between two Defendants to raise prices or to allocate market share

on one drug would not likely hold where those same two Defendants engaged in vigorous price

competition on another drug, or where a third manufacturer not party to that agreement entered the

market with an intent to compete on price.

       458.    There are many examples of Defendants conspiring across drug markets. As set

forth below, Teva implemented collusive price increases on several drugs at a time in a series of

price increases detailed below and communicated with certain putative competitors as to multiple

drugs as part of each such wave of price increases.

       459.    Defendants also conspired across drug markets to maintain their market allocation

scheme. For example, in November 2013, Dr. Reddy’s won the “B” slot45 business at a large

wholesale customer on a product not identified in the Complaint. Dr. Reddy’s had previously won

the “A” slot business at that customer because Mylan had “walked away” from the business. J.A., a

senior account executive at Dr. Reddy’s, sent an internal e-mail stating “My concern here is that




45
  Some large customers contract with multiple suppliers – referring to them as primary (“A slot”) or
secondary (“B slot”) suppliers – so that in the event of a supply disruption for a particular drug,
there is a secondary source of supply.


                                                  94
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 114 of 1189
                               REDACTED – PUBLIC VERSION

[Mylan] will retaliate somewhere else. I’m unsure of the $ volume, but this would pull somewhere

around 4% share from Mylan, and I don’t think they would take that lying down.”

       460.    Similarly, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an

internal e-mail, including to Kellum, stating that Sandoz had decided not to bid on two drugs not

identified in the Complaint at a large retail customer. CW-1 explained his reasoning as follows: “We

have been running up against Mylan a lot lately (Nadolol/Benaz/Hctz), and fear blowback if we take

any more products at this moment. Trying to be responsible in the sandbox.” And in June 2014,

Sandoz again chose not to bid at a customer on a product not identified in this Complaint out of

concern that Mylan would retaliate. As CW-1 explained, “I do not want to pursue, I believe this is

due to a Mylan increase. We have a lot of products crossing with Mylan right now, I do not want to

ruffle any feathers.” As discussed more fully below, these decisions were made by Sandoz executives

as a direct result of communications between the competitors, and in the context of an ongoing

understanding between Sandoz and Mylan to fix prices and avoid competition on a number of

different drugs, including Nadolol.

       461.    A similar scenario occurred in August 2015, when Taro declined to bid on Etodolac

ER tablets at a large supermarket chain where Zydus was the incumbent. Taro voiced concerns

internally that Zydus might retaliate and take share from them on another product, Warfarin Sodium

tablets. As C.L., an analyst at Taro, reasoned in an internal e-mail, Zydus “could hit us on Warfarin.

Not worth a fight in the sandbox over 300 annual units for Etodolac.” As discussed more fully

below, both Etodolac ER and Warfarin Sodium were drugs where Taro had previously agreed with

its competitors, including Teva and Zydus, to fix prices and allocate customers in 2014. Taro’s focus

on playing nice in the sandbox was merely an extension of those already-existing agreements.

       462.    As these and other examples alleged below make clear, the interdependence among

generic manufacturers transcends product markets as these companies make decisions not only



                                                  95
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 115 of 1189
                               REDACTED – PUBLIC VERSION

based on what impact their actions will have in a given product market, but also on how those

actions will impact other product markets where the competitors overlap and any future markets

where they might eventually compete.

        463.    In fact, as explained in more detail below, certain Defendants had long-standing

agreements with some of their competitors to limit competition on any products on which the

companies overlapped. For example, shortly after Patel was hired by Teva in 2013, she reached out

to CW-1 and asked how Sandoz handled price increases. Patel explained that she had been hired by

Teva to identify products where Teva could increase prices. CW-1 told Patel that Sandoz would

follow any Teva price increases and that Sandoz would not poach Teva’s customers after Teva

increased price. CW-1 reiterated his conversation to Kellum, who understood and approved.

        464.    As set forth above, generic manufacturers often communicated about, and colluded

on, multiple drugs at any given time. For example, in July 2013, Teva increased pricing on a list of 21

different products. There was a great deal of internal pressure from management at Sandoz –

including from Kellum and CW-1 – to obtain a copy of the Teva price increase list. As a result, CW-

2 (then a Sandoz employee) reached out to his former colleague, Rekenthaler, (Teva), to obtain a

copy of the full Teva price increase list. Rekenthaler forwarded the list to his own personal e- mail

address before then forwarding it to CW-2’s personal e-mail address. Upon receiving the list, CW-2

read it to his supervisor – CW-1 – over the phone. Notably, the Teva list included a number of

products that Sandoz did not even sell.

        465.    It was not uncommon for generic manufacturers to communicate with each other

about products that they did not sell. As another example, Teva, Wockhardt, and Mylan collusively

raised pricing on Enalapril Maleate in July 2013 (discussed more fully below). After a lengthy

conversation with Patel in the midst of the price increases, Aprahamian (Taro) (not in the market for

Enalapril Maleate at that time) sent an internal e-mail, including to M.P., a senior Taro executive,



                                                  96
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 116 of 1189
                               REDACTED – PUBLIC VERSION

stating “[t]here has been some significant changes in the market landscape with this product and I’d

like to get product back in Taro label (and fast).” And Taro did move fast. By December 2013,

Aprahamian spoke again with Patel, M.A., an account manager at Mylan, and M.C., a senior sales

and marketing executive at Wockhardt. Taro then re-entered the Enalapril Maleate market and

matched competitor pricing.

       466.    As another example, on January 1, 2013 – the day before a substantial Mylan price

increase on a number of items –Green (Teva) spoke five (5) times with Nesta (Mylan). The next day,

Green spoke with Kellum (Sandoz). Kellum then sent an internal e-mail to the Sandoz team stating

“[j]ust heard from a customer that – Teva and Mylan . . . have raised price on Nadolol to our levels

and Mylan took a significant price increase on Levothyroxine. Let’s please be cautious on both these

products.” Despite that fact that Teva did not sell Levothyroxine, Green still conveyed to Sandoz

that Mylan raised price on that product.

       467.    Unlike their branded counterparts, generic drugs are commodities and generic

manufacturers are constantly making decisions to enter new markets and leave existing markets.

Often these decisions are made, at least in part, based on who the competitors are and how strong

the relationship is between the two companies. For example, in July 2013, Sandoz was looking to

implement a “Taro Strategy” that involved temporarily delisting ten products that they overlapped

on with Taro. This strategy would allow Taro to raise price on these products while Sandoz was out

of the market, and then Sandoz could re-enter later at the higher price.

       468.    This interdependence between generic manufacturers is further demonstrated by the

countless examples of companies sharing sensitive information with competitors as a matter of

course. The State AGs have gathered evidence going back more than a decade of generic companies

routinely communicating and sharing information with each other about bids and pricing strategy.




                                                  97
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 117 of 1189
                                REDACTED – PUBLIC VERSION

This includes forwarding bid packages received from a customer (e.g., a Request for Proposal or

“RFP”) to a competitor, either on their own initiative, or at the request of a competitor.

        469.    Defendants and other generic drug manufacturers also share information among

themselves regarding the terms of their contracts with customers, including pricing terms, price

protection, and rebates. Defendants use this information to negotiate prices or terms that are more

favorable to them, often to the ultimate detriment of payors and consumers. For example, in

December 2013, Teva was negotiating new price increase language in its customer contracts and

wanted some comfort that its competitors had similar language. On December 23, 2013,

Rekenthaler spoke with Nesta (Mylan) three times, including a 13-minute call. Immediately after

hanging up the phone with Nesta after the third call, Rekenthaler sent the following e-mail:




        470.    Defendants were well aware that what they were doing was illegal and took steps to

cover up evidence of the overarching conspiracy. For example, in May 2014, a large customer of

Taro’s received a bid on a product not identified in this Complaint and gave Taro an opportunity to

bid to retain the business. A.L., a senior contracting executive at Taro, sent an internal e-mail stating

“FS ok, will not protect.” E.G., a senior managed care executive at Taro, responded “explain FS,

(Fair share)?” Aprahamian replied:




                                                   98
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 118 of 1189
                              REDACTED – PUBLIC VERSION

       471.    Similarly, handwritten notes from an internal Sandoz business review presentation

from May 2017 – after the States’ investigation was well underway – read: “Avoid Fair share

terminology on slides – underdeveloped or overdeveloped is better.”

       472.    To avoid creating a potentially incriminating paper trail, Kellum (Sandoz) routinely

admonished colleagues for putting information that was too blatant in e-mails, understanding that it

could lead to significant legal exposure for both the company and the individuals involved.

       473.    The examples referenced in this section, and in the sections that follow, include only

illustrative examples of the types of conduct described. Indeed, to date, many of the Defendants

have made no document productions in connection with the State AGs’ investigation, including

Amneal, Apotex, Breckenridge, Glenmark, Lupin, and Zydus, and several other Defendants have

made only limited productions focused on particular drugs or custodians, including Actavis, Mylan,

Par, and Wockhardt. Even Teva, the central figure in this Complaint, has to date only produced

documents from two custodians to the State AGs.

               Generic Drug Price Spikes Since 2013

       474.    Against this industry backdrop, the prices for a large number of generic

pharmaceutical drugs skyrocketed throughout at least 2013 and 2014. As Senator Sanders noted, the

prices of more than 1,200 generic medications increased an average of 448 percent between July

2013 and July 2014. 46 An analysis conducted by Sandoz showed that during the calendar years 2013

and 2014, there were 1,487 “large price increases” (increases of the WAC price greater than 100%),

of which 12% (178) were increased by greater than 1,000%.




46
  Why are Some Generic Drugs Skyrocketing in Price?: Hearing on S. 113-859 Before the S. Comm.
on Health, Education, Labor, and Pensions, 113th Cong. 2 (2014) (statement of Sen. Bernie Sanders,
Chairman, S. Subcommittee on Primary Health and Aging).


                                                 99
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 119 of 1189
                               REDACTED – PUBLIC VERSION

        475.    These increases in 2013 and 2014 were staggering compared to prior years. The

following table (which contains information about WAC pricing changes through October 2014

only) demonstrates the dramatic surge in the number of large drug price increases per year in 2013

and 2014:




        476.    A January 2014 survey of 1,000 members of the National Community Pharmacists

Association (“NCPA”) found that more than 75% of the pharmacists surveyed reported higher

prices on more than 25 generic drugs, with the prices spiking by 600% to 2,000% in some cases.

        477.    More than $500 million of Medicaid drug reimbursement during the twelve months

ending on June 30, 2014 was for generic drugs whose prices had increased by over 100%.

VIII. THE CONSPIRACY

        478.    When entering a generic drug market, Teva and the other Defendants routinely and

systematically sought out their competitors in an effort to reach agreement to allocate market share,

maintain high prices and/or avoid competing on price. These agreements had the effect of

artificially maintaining high prices for a large number of generic drugs and creating an appearance of

competition where in fact little to none existed.

        479.    Illustrative examples of these agreements are set forth below, organized by company

relationship and describing specific examples relating to many of the Subject Drugs.

        480.    By 2012 the overarching “fair share” conspiracy was well established in the industry,

including among the Defendants. Generic manufacturers replaced competition with coordination in



                                                    100
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 120 of 1189
                               REDACTED – PUBLIC VERSION

order to maintain their fair share of a given generic drug market and avoid price erosion. The

structure and inner workings of the agreement were well understood and adopted throughout the

industry.

        481.    Around this time, however, manufacturers began to focus more on price increases

than they had in the past. They were no longer satisfied to simply maintain stable prices – there was

a concerted effort by many in the industry to significantly raise prices. Manufacturers started

communicating with each other about those increases with greater and greater frequency.

        482.    Starting sometime in 2012 or even earlier, and continuing for several years,

competitors would systematically communicate with each other as they were identifying

opportunities and planning new price increases, and then again shortly before or at the time of each

increase. The purpose of these communications was not only to secure an agreement to raise prices,

but also to reinforce the essential tenet underlying the fair share agreement – i.e., that they would not

punish a competitor for leading a price increase or steal a competitor’s market share on an increase.

There was an understanding among many of these generic drug manufacturers – including the

Defendants – that a competitor’s price increase be quickly followed; but even if it could not, the

overarching conspiracy dictated that the competitors who had not increased their prices would, at a

minimum, not seek to take advantage of a competitor’s price increase by increasing their own

market share (unless they had less than “fair share”).

        483.    Generic drug manufacturers could not always follow a competitor’s price increase

quickly. Various business reasons – including supply disruptions or contractual price protection

terms with certain customers that would result in the payment of significant penalties – could cause

such delays. In those instances when a co-conspirator manufacturer delayed following a price

increase, the underlying fair share understanding operated as a safety net to ensure that the

competitor not seek to take advantage of a competitor’s price increase by stealing market share.



                                                  101
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 121 of 1189
                                REDACTED – PUBLIC VERSION

         484.    Examples of specific collusive price increases on many of the Subject Drugs are set

forth below.

IX.      HERITAGE

                 Market Allocation Agreements to Maintain Market Share and Avoid Price
                 Erosion

         485.    When entering a generic drug market, Defendants routinely sought out their

competitors in an effort to reach agreement to allocate market share, maintain high prices, and/or

avoid competing on price. These agreements had the effect of artificially maintaining high prices for

a large number of generic drugs and creating an appearance of competition where in fact little to

none existed.

         486.    The allegations immediately below focus on Heritage’s conduct with respect to

market entry, while the allegations in section XI.A focus on Teva’s conduct in similar circumstances.

                 1.     Nimodipine

                        a.      The Heritage/Sun Agreement

         487.    As of June 2012, Heritage and Sun, through its division Caraco, were the only two

competitors in the market for Nimodipine, as Teva had recently left the market. Heritage saw Teva’s

departure as an opportunity to raise prices.

         488.    In June 2012, Malek asked Anne Sather to contact Caraco to discuss raising the price

of Nimodipine.

         489.    Sather subsequently exchanged numerous text messages and participated in calls with

her Caraco contact throughout June 2012. On June 28, 2012, in an e-mail titled “Caraco”, Sather

wrote:

                 [Sun Senior Sales Manager Susan Knoblauch] brought up nimo[dipine] to her boss

                 [Sun President GP Singh Sachdeva], his only concern was that they get their fair

                 share of the market. She was not so much help on the pricing discussion- because


                                                  102
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 122 of 1189
                                REDACTED – PUBLIC VERSION

                she does not have much control over it. All pricing goes through [GP Singh

                Sachdeva (Sun)] and [GP Singh Sachdeva (Sun)] sets is. I do not know [GP Singh

                Sachdeva (Sun)] but [Knoblauch (Sun)] mentioned our discussion with him so I can

                only hope the ground work has been set. I reiterated that we would like to see $ go

                up and we would be fair.



        490.    Malek responded: “Thanks for the info. Not sure what this means ‘his only concern

was that they get their fair share of the market.’ They are getting their fair share of the market at a

price they don’t need to go to is what I wanted to communicate to them.”

        491.    In her e-mail response, Sather agreed:

                That is exactly how I stated it to [Knoblauch] too! She made it almost seem like he

                did not care about the price of even this product. She admitted she knew nothing

                about the item – it is not a big/key item for them. I said it is big for us and with only

                two players it should command more $. I’d like to see if [Knoblauch] can

                communicate back to [GP Singh Sachdeva (Sun)] and the Nimo[dipine] on the

                Cardinal RFP (when it gets closer to the close of the RPF) – specifically mentioning

                the pricing we are going at so that Caraco can bring their price up too. This could

                demonstrate how communication can and should work between us to get the $ up.



        492.    The same day Sather sent an analysis of the upcoming Cardinal RFP to Malek and

others at Heritage. The notes section regarding Nimodipine reflected that Heritage should “keep

price high for Caraco.” The plan for Heritage was that it would bid at a high price, which would be

communicated to Sun beforehand, and would allow Sun to raise its price and still retain the Cardinal

business.



                                                   103
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 123 of 1189
                                REDACTED – PUBLIC VERSION

        493.    Heritage and Caraco were both able to significantly raise prices to other customers as

a result of this agreement.

        494.    On July 20, 2012, Fleming, a Contract Analyst at Heritage, circulated proposed

pricing for the Cardinal RFP which included pricing for Nimodipine that was lower than that

proposed by Sather. In an e-mail exchange that same day, Sather and Malek discussed raising prices:

                Sather: My only concern is Nimodipine – and situation with Caraco and raising our

                market pricing. If we don’t let them increase pricing here – will it always be a fight to

                the bottom with them?



                Malek: I don’t have a problem with it but, we need another account. Who is that

                account? They took CVS from us and we let it go and now they are getting

                aggressive at public and at GPO’s.



                Sather: I understand – I just think the timing is critical if we want to raise our pricing

                everywhere. This Cardinal RFP was mentioned in previous conversations – and now

                with NACDS coming – it is a perfect time to have those off-show conversations

                with the right folks and reiterate the ‘plan.’ Plus the RFP pricing will not be effective

                until Oct 1st – we would have time to discuss our pricing with Cardinal (and others)

                before that final date. Ie: I think we could still lowball the Nimo a little later if

                necessary.



                Malek: If you feel comfortable we can have those conversations and benefit from

                this then I agree. We can talk off line.




                                                    104
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 124 of 1189
                                REDACTED – PUBLIC VERSION

                Sather: If I don’t continue the conversations now (and at NACDS) and if we lowball

                right of the gate on the RFP, I think we close the door for a long time.



                Malek: Ok, lets give it a shot. So we will increase the price, you should tell them that

                so they can do the same without any comp.



        495.    That same day, Sather spoke to Knoblauch. During this and other communications

in the succeeding weeks, the two companies reached an understanding about raising the price and

avoiding competition for Nimodipine. Pursuant to the agreement, Heritage provided a cover bid so

that Sun would be able to significantly raise its price and still retain the Cardinal business.

        496.    When Malek learned that Sun would potentially be subject to FDA recall on

Nimodipine, he directed employees to contact their Sun counterparts to inquire about the recall. A

Heritage employee later reported that her contact at Sun was “not aware or [sic] any

problems/issues and supply was fine.”

        497.    Then, on April 16, 2013, after an employee reported that Caraco has not been

bidding as it was unsure when it would have product, Malek responded “Great feedback, time for

next increase!” He later reiterated “to make sure if/when they are back [on the market] they talk to

us first so we can be smart about it.”

        498.    On May 23, 2013, Sather again spoke with Knoblauch, who indicated that Caraco

may be returning to the market for Nimodipine in June or July. Sather immediately reported this

news to Malek: “Caraco’s Nimodipine has an estimated ship date of June/July but frankly that looks

even too hopeful. And there’s a small rumor they may not come back with it. A reminder was

provided about our recent changes on that item.”

        499.    This resulted in the following e-mail exchange between the two:



                                                   105
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 125 of 1189
                                REDACTED – PUBLIC VERSION

                Malek: OK...Where did you hear this from!!

                Sather: Vendor/friend [Knoblauch]

                Malek: Are they raising theirs?

                Sather: They are not yet but admit it would be nice to

                Malek: Well we would follow in one second……

                Sather: I did say that!

                Malek: hahahahahahaha

        500.    During the next year, Caraco did not return to the market. Heritage was able to

continue charging the artificially inflated prices previously agreed to by Caraco, and at times higher

prices, as a result – knowing that if Caraco did return to the market, the original agreement between

the companies would continue.

                        b.      The Heritage/Ascend Agreement

        501.    When the FDA approved Ascend’s Nimodipine generic in early April 2014, Malek

immediately reached out to Ascend’s Executive Vice President of Sales and Marketing, John

Dillaway, through LinkedIn, asking if Dillaway had “time to catch up tomorrow afternoon or

Thursday morning.” Dillaway responded, “I would like to catch up.”

        502.    On April 22, 2014, Heritage identified Nimodipine as one of eighteen different drugs

designated for a price increase. As discussed below, a large majority of the price increases were to be

achieved through collusive efforts. During a “Price Increase Discussion” conference call with

members of the Heritage sales team, led by Malek, Heritage noted that Ascend was going to launch

Nimodipine. Malek took responsibility within Heritage to communicate with Ascend about market

shares. Heritage planned to offer Ascend one-third (1/3) market share, so that Ascend would not

compete with Heritage on price.




                                                  106
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 126 of 1189
                               REDACTED – PUBLIC VERSION

        503.    Malek took this responsibility to communicate with Ascend because he already had a

relationship with Dillaway. The pair had previously met in February 2013. Malek had also been

communicating frequently with Dillaway through the website LinkedIn in the weeks leading up to

the April 22, 2014 Price Increase Discussion.

        504.    Later in the day after the Heritage “Price Increase Discussion” on April 22, 2014

described below, Malek called Dillaway and the two spoke for nineteen (19) minutes. Upon

information and belief, during this conversation they agreed on a plan where Heritage would raise its

prices, Ascend would enter the market at a high price to avoid erosion, and in exchange Heritage

would walk away from certain accounts that Ascend had targeted so that Ascend could gain market

share at favorable pricing.

        505.    On May 9, 2014, Heritage had another internal conference to discuss price increases.

After obtaining buy-in from Ascend during the April 22 telephone call between Malek and Dillaway,

Heritage confirmed that it would be raising prices of Nimodipine across the board. Heritage also

identified specific customers that it would “let go” to the “new entrant into market” Ascend.

        506.    In June 2014, Malek sought to continue his conversations with Dillaway regarding

Nimodipine. He e-mailed Dillaway on June 6, 2014 seeking to arrange a phone call. After they were

unable to connect by phone, Dillaway suggested they meet in person and “grab coffee” at the

NACDS conference in Boston.

        507.    At the end of June, Heritage implemented the price increase. Heritage raised the

price of Nimodipine to at least twelve customers.

        508.    Malek e-mailed Dillaway on October 29, 2014, again asking to “catch up.” The two

spoke by phone for ten minutes the next day. On November 4, 2014, Malek e-mailed Dillaway to

“[l]et me know when we re-connect to continue our discussions from the other day.” Instead of




                                                 107
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 127 of 1189
                               REDACTED – PUBLIC VERSION

communicating specifics over e-mail, Malek and Dillaway made plans to have lunch together when

Malek returned from India.

        509.    Two weeks later, on November 18, 2014, Malek e-mailed Dillaway stating “[j]ust sent

you a text. Fresh back from India. Wanted to pick up discussions. Let me know if you can chat.” On

November 25, 2014, Malek e-mailed Dillaway again asking if Dillaway “had a few minutes to

connect.”

        510.    On January 22, 2015, Malek asked Heritage employee R.S. to reach out to Ascend to

see if Ascend had Nimodipine in its warehouse. Malek stressed that this inquiry should be kept

confidential.

        511.    R.S. reached someone at Ascend. By January 24, 2015, Malek was able to inform his

sales team that Ascend had Nimodipine in its warehouse.

        512.    By May 1, 2015, Ascend had fully launched Nimodipine. Instead of trying to

compete with Heritage upon entry, Ascend’s WAC price, per tablet, was even higher than Heritage’s.

        513.    Notwithstanding this higher pricing per tablet, Ascend began to gain market share

throughout the second half of 2015.

                2.     Zoledronic Acid

        514.    At all relevant times, Dr. Reddy’s and Heritage dominated the marketed for

Zoledronic Acid.

        515.    Zoledronic Acid was marketed singularly by the brand manufacturer, Novartis, until

the spring of 2013, when it came off patent. It was sold in two formulations: a 4 mg and a 5mg, both

injectables. Heritage initially sought only to launch the 5mg formulation.

        516.    In early 2013, Heritage received FDA approval to market Zoledronic Acid in the

United States. Heritage began communicating with potential competitors before then to avoid price

competition and to carve up market share.



                                                 108
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 128 of 1189
                              REDACTED – PUBLIC VERSION

       517.    On January 21, 2013, Malek e-mailed O’Mara (Heritage) directing him to reach out

to Dr. Reddy’s, the only other competitor Malek believed would be marketing Zoledronic Acid.

Malek wrote:

               Would like you to have a call with [Austin (Dr. Reddy’s)] on Zoledronic.

               Right now, only us and DRL have a tentative on the 5mg (reclast).

               Need to know if he’s going to be there day one and see if he’s willing to
               discuss strategy at all.

               This is huge right now if it’s only a two player market and we need to lock in
               our strategy.

       518.    In a follow-up communication to O’Mara the next day, Malek outlined what O’Mara

should ask Austin:

               OK. Here are the questions if you would.



               Are they going to be there day one (March 4)



               Have they heard of any others there say [sic] one?



               Are they launching the 4mg (Zometa) at risk?



               Have they heard of anyone else launching the 4mg at risk?



               What’s their market share goal?



       519.    Through numerous phone calls in late January 2013 between Heritage and Dr.

Reddy’s sales representatives, an agreement was reached to allocate the market for Zoledronic Acid



                                                 109
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 129 of 1189
                               REDACTED – PUBLIC VERSION

between Heritage and Dr. Reddy’s. As O’Mara described it, “[Austin] views it this way. If they are

first and others come out after, he deserves 60%. If he launches with others on day [one], he

considers fair share 2-50%, 3-33%, 4-25%, etc.”

         520.   Communications between the two companies continued in March 2013 in

preparation for Heritage’s market entry, including communications on March 1, 4, 6, 12, and 13,

2013.

         521.   On March 1, O’Mara e-mailed Malek informing him that he had left Austin a

message “to have him call me back.” He added, “Did not leave anything that would incriminate

me—very generic.” O’Mara and Austin then spoke for almost eight (8) minutes on March 4, 2013.

         522.   The March 6 communication arose from Malek’s concern that Dr. Reddy’s initial

pricing to at least one customer appeared to be lower than he had hoped. Malek e-mailed O’Mara

asking, “[a]ny chance you can talk to them and educate them on supply and demand economics?”

O’Mara’s response was “[y]es, they were working on it yesterday, but [I] will give him a call and

discuss.”

         523.   On March 13, M.E., a Senior National Accounts Manager at Heritage, told Malek

that he had called his counterpart at Dr. Reddy’s about Zoledronic Acid and they would “talk about

it soon.” The two spoke on April 3, 2013 and M.E. confirmed that Dr. Reddy’s had begun shipping

the 5mg product that day and that pricing would be “in the 500 range.” The two continued to speak

throughout April.

         524.   On April 19, 2013, Malek instructed his sales team not to put any collusive

discussions on Zoledronic Acid or other drugs in writing to ensure the conspiracy remained hidden:

“Team: please hold off on emails regarding zoledronic indication, insert, prescribing, etc. take all

questions off line.”




                                                  110
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 130 of 1189
                                REDACTED – PUBLIC VERSION

        525.    Heritage and Dr. Reddy’s continued to police their market allocation agreement. For

example, in November 2013, Dr. Reddy’s offered a lower price for Zoledronic Acid to one of

Heritage’s customers. When Malek learned of this, he e-mailed M.E., “When you spoke to [your

counterpart at Dr. Reddy’s], weren’t they going to chill on share[?]” M.E. replied. “He told me that

he was going to speak to their injectable people and let them know that they should chill.”

        526.    For most of 2013 and 2014, the market for Zoledronic Acid remained stable with

Dr. Reddy’s maintaining roughly 60 percent share to Heritage’s 40 percent share for the 5mg

formulation.

                3.      Meprobamate

        527.    In 2013, Heritage and Dr. Reddy’s were the only manufacturers for Meprobamate.

The two companies had an agreement in place to allocate market share between them and not

compete on price.

        528.    On March 21, 2013, Malek e-mailed members of his team that he is “Looking to take

a price increase on [mepro]. Only other competition is DRL [Dr. Reddy’s]. We don’t want to make

any waves and we are not looking for additional share, just want to maintain what we have at a

minimum of a 4x price. Anyone want to reach out to DRL and communicate to feel out?” His team

confirmed that they will touch base with counterparts at Dr. Reddy’s.

        529.    On a call on March 22, the two companies agreed to set and increase prices on

Meprobamate. The agreement was confirmed in an e-mail later that day from a Heritage

representative: “DRL is on board with price increase. I will fill you in later.”

        530.    On March 27, 2013, Heritage received a request for a bid from a national wholesaler

on Meprobamate that was a Dr. Reddy’s customer. The Heritage employee reported to Malek that

“Due to my conversation with [Dr. Reddy’s] the other day, I think we should tread lightly or else bid

a high price to show them where we are going.” Malek replied “Unless [the national wholesaler] calls



                                                   111
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 131 of 1189
                               REDACTED – PUBLIC VERSION

you and asks for supply, I recommend letting the market dry up a bit and showing DRL we stayed

away from their business.”

        531.    In April 2013, Dr. Reddy’s requested Heritage “walk away” from a national

pharmacy chain. Heritage then e-mailed the large pharmacy chain that it was increasing

Meprobamate prices. The pharmacy replied that it “made a business decision to name another

manufacturer as our primary supplier of Meprobamate tablets.”

        532.    The following month, Malek told his employee to explain to Heritage “we decided to

walk away based on the conversation we had two weeks ago. This makes the playing field for market

share more even and I assume since you were looking for one more customers that you are good

now. Tell him you don’t think the team is going to walk from anymore share at this point.”

        533.    Both Heritage and Dr. Reddy’s were able to significantly raise prices across the

board, nearly simultaneously, as a result of their agreement, in late April 2013 and early May 2013,

respectively.

        534.    Over the next several years, the market remained highly stable, but at

supracompetitive levels.

                4.     Doxy DR

                       a.      The Heritage/Mylan Agreement

        535.    Mylan served as the exclusive generic in the market for Doxy DR until July 2013

when Heritage entered the market. Mylan and Heritage then dominated the market for Doxy DR

until Mayne entered the market in 2014.

        536.    While Mylan held exclusivity over the Doxy DR generic market, prices remained

high, as would be expected without competition. By 2013, Heritage considered entering the Doxy

DR market. Aware that the entrance of a second manufacturer typically drives down prices, Heritage




                                                 112
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 132 of 1189
                              REDACTED – PUBLIC VERSION

contacted Mylan before entering the market for Doxy DR to coordinate pricing and market share in

alignment with their “fair share” agreement to prevent price from eroding when Heritage entered.

       537.    In April 2013, Glazer and Malek traveled to India to meet with two executives of

Heritage’s parent company, Emcure. Glazer and Malek met with Satish Mehta, the CEO of Emcure,

and Vikas Thapar, the President of Emcure. The purpose of their trip was to discuss Heritage’s

plans to enter the Doxy DR market and to coordinate how Heritage and Mylan could minimize

competition. These discussions resulted in a decision to work out an agreement between Heritage

and Mylan relating (at least) to Doxy DR. Mehta would reach out to Rajiv Malik, President and

Executive Director at Mylan, in order to facilitate subsequent communications between Glazer and

Malek and their counterparts at Mylan.

       538.    In early May, upon return to the United States, Heritage employees at many levels

began to reach out to their counterparts at Mylan to discuss Doxy DR pricing and market allocation.

       539.    For instance, On May 3, 2013, Malek asked O’Mara (Heritage) to set up a call

between Malek and his counterpart, the Vice President of Sales at Mylan. The next day, Malek

learned that the Vice President of Sales had little to do with the National Accounts and O’Mara

instead provided Malek with contact information for James Nesta, a Vice President and Executive

Director at Mylan. Malek immediately connected with Nesta through LinkedIn. Malek and Nesta

communicated by phone on multiple occasions and continued to communicate about various drugs,

including Doxy DR.

       540.    Additionally, on May 7, 2013, Glazer e-mailed Malik, copying both Mehta and

Thapar: “Rajiv [Malik]: Would like to schedule a time for a call to catch up and discuss some recent

Heritage news. Please let me know when you are available and we’ll pencil it in.” Malik responded

with a phone number where he could be reached in England and the two spoke the next day.




                                                113
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 133 of 1189
                              REDACTED – PUBLIC VERSION

       541.    During their May 8, 2013 phone call, Glazer and Malik reached an agreement to

refrain from competing in the Doxy DR market. Glazer told Malik that Heritage intended to pursue

two of Mylan’s large Doxy DR customers (wholesaler McKesson and retail pharmacy CVS), who

collectively comprised 30% of the market. Glazer confirmed they would not price aggressively

(lower than Mylan) and Malik responded that Mylan would “play fair,” agreeing to give up the two

accounts to Heritage.

       542.    Over the course of several discussions, Malik reached an agreement with Glazer

whereby Mylan would give up its accounts with McKesson and CVS based on the understanding

that Heritage would coordinate with Mylan to keep prices of Doxy DR elevated. Malik made clear

that Mylan entered this agreement willingly because Heritage had abided by its “fair share”

agreements with Mylan in the past on other drugs by allowing Mylan to enter the market without

competition. Malik told Glazer he would inform others at Mylan about their agreement. Similarly,

Glazer kept Malek informed on his conversations with Mylan.

       543.    In the months that followed, Mylan surrendered the McKesson and CVS accounts to

Heritage.

                               i.      Wholesaler A

       544.    In June 2013, Malek met with a senior executive from “Wholesaler A” (believed to

be McKesson) at an HDMA Conference in Orlando to discuss potential product opportunities,

including Doxy DR. Very shortly thereafter, Heritage submitted a detailed product proposal to

Wholesaler A and Malek continued to reiterate to them Heritage’s strong interest in entering a

supply agreement for Doxy DR over the following days.

       545.    Heritage and Mylan executives remained in touch and continued to discuss their

market allocation scheme during this time. On June 11, Michael Aigner, a National Account

Manager at Mylan, called O’Mara and spoke for nearly ten minutes. O’Mara then immediately called



                                                114
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 134 of 1189
                               REDACTED – PUBLIC VERSION

Malek to report his conversation, initially leaving a voicemail, but connecting 15 minutes later for a

7-minute conversation.

        546.    On June 18, 2013, a senior manager at Wholesaler A contacted Lance Wyatt, a

National Account Manager at Mylan, to inform him of the unsolicited bid he received from a new

entrant (Heritage) on Doxy DR and offer Mylan the opportunity to submit a bid to retain the

business by June 21, 2013. This is a customary practice in the industry referred to as “Right of First

Refusal” (“ROFR”) and if often included in the terms of supply contracts between manufacturers

and their customers, allowing the incumbent manufacturer an opportunity to beat a competitor’s

price and retain the business. Keeping its agreement with Heritage to cede a customer, Mylan failed

to submit a bid.

        547.    On June 27, 2013, with no counterbid from Mylan, Wholesaler A entered a

distribution agreement with Heritage to serve as the wholesaler’s primary supplier of Doxy DR. To

date, Heritage maintains Wholesaler A’s Doxy DR business without any competition from Mylan.

                                ii.     The Pharmacy

        548.    In July 2013, Mylan upheld its agreement with Heritage to cede the “Pharmacy”

(believed to be CVS) account for Doxy DR.

        549.    On July 8, 2013, Heritage submitted a proposal to the Pharmacy to bid for Doxy DR

business. The Pharmacy rejected the bid the following morning because the pricing was too high,

and Heritage submitted a revised bid on July 11, 2013.

        550.    Heritage maintained communications with Emcure, its parent company, throughout

the bidding period so that Emcure could communicate with Mylan to ensure they maintained their

agreement not to compete. Mehta spoke with Malik on July 18, 2013 and then Thapar followed up

by e-mailing Glazer, “Satish spoke to Rajiv. Call me when free.” Glazer spoke with Thapar and then




                                                  115
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 135 of 1189
                               REDACTED – PUBLIC VERSION

e-mailed Malik asking if he had time for a call that day. Malik responded that he could call Glazer

later that evening.

         551.   Malik called Glazer, left a voicemail, and Glazer returned the call fifteen minutes

later. They had a 4-minute conversation where Glazer conveyed Heritage’s strategy and position

about the Pharmacy bid and Doxy DR in general. Glazer told Malik that Mylan’s reaction to

Heritage’s bid with the Pharmacy would “set the tone of whether this is a high priced item or more

erosion.”

         552.   Malik immediately spoke to certain Mylan employees and Mylan ultimately walked

away from the Pharmacy.

         553.   On August 6, 2013, Aigner (Mylan) called O’Mara (Heritage) and had a 13-minute

conversation.

         554.   On August 15, 2013, an executive at the Pharmacy contacted Gary Tighe, a National

Account Manager at Mylan, to inform him it had received an unsolicited bid for Doxy DR business

and provide a short window for Mylan to submit a counter bid to retain the business.

         555.   In keeping with its agreement with Heritage, Mylan submitted a counter bid, but only

lowered its price by $10, knowing the price adjustment would not be enough to retain the business.

The pharmacy contacted Tighe again later that day to notify him Mylan’s price reduction would not

be enough to maintain the business and offer Mylan a second opportunity to lower its price. Tighe

responded that he would let the pharmacy know by morning. Mylan declined to submit a revised bid

to retain the Doxy DR business at the Pharmacy.

         556.   In September 2013, the Pharmacy awarded its Doxy DR business to Heritage. To

date, Heritage still maintains the Doxy DR business at the Pharmacy without any competition from

Mylan.




                                                  116
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 136 of 1189
                                  REDACTED – PUBLIC VERSION


                                  iii.   Other Customer Accounts

        557.     Once Heritage entered the market and Mylan allowed Heritage to obtain the

business of these two large customers, Heritage maintained their agreement by ensuring the new

market share equilibrium remained intact. Heritage walked away or refrained from competing on

Mylan customers so as not to upset the balance.

        558.     In November 2013, Heritage refrained from competing against Mylan on one of

their large retailer accounts for Doxy DR. Malek wanted to check in with Mylan to see if this was an

account they intended to keep as part of the market re-allocation agreement before soliciting the

business. On November 25, 2013, Malek tasked O’Mara (Heritage) to check in with Mylan. Malek e-

mailed O’Mara, “can you reach out?” and O’Mara responded: “I have tried with [Aigner (Mylan)]

and nothing. Will try again.”

        559.     Malek also e-mailed Glazer, suggesting Heritage expected an agreement to transfer

one more account from Mylan to Heritage, “Mylan is trying to protect [the one large account at

issue]. We should reach out to rajiv [sic.] [Rajiv Malik (Mylan)], we need one more account and we

are done.” Heritage clearly sought to gain Mylan’s permission before taking any action that might

disrupt their market share agreement.

        560.     After checking in with Mylan, Heritage ultimately declined to pursue the Doxy DR

business at the large retailer.

                         b.       The Heritage/Mayne Agreement

        561.     In February 2014, a new competitor, Mayne (formerly Midlothian Labs) entered the

Doxy DR market. Even before launching their product, Mayne approached Heritage to discuss its

plan, recognizing that it would need to establish an agreement to coordinate a re-balancing of market

share for each company. On January 7, 2014, Gloria Peluso-Schmidt, a Director of National




                                                   117
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 137 of 1189
                               REDACTED – PUBLIC VERSION

Accounts for Mayne, called Sather, a National Account Manager at Heritage, for 12 minutes and

Mayne agreed not to compete with Heritage in the Doxy DR market.

       562.    Mayne’s initial strategy was to target Mylan customers because Mylan held

approximately 60% of the Doxy DR market at the time. This proved to be difficult, however,

without an agreement yet in place with Mylan.

       563.    For instance, Mayne bid on a large wholesaler currently held by Mylan. The

wholesaler asked Heritage to submit a competing bid as well, but Heritage declined, consistent with

their arrangement not to compete against Mylan. Mylan retained the business and Mayne’s Executive

Vice President of Generic Products, Chris Schneider, provided Peluso-Schmidt his assessment of

the situation based on his experience in the industry: “How I read this is Mylan has given up several

large customers to Heritage and they are not giving any more. We need to go after business at

Heritage also.” Peluso-Schmidt replied “Perhaps. . . .”

       564.    Paluso-Schmidt maintained conversations with Sather about Doxy DR as she

continued to pursue a customer base for Mayne. They spoke by phone on March 13, 2014 and again

for 17 minutes on March 17, 2014.

       565.    After her conversation with Paluso-Schmidt on March 17th, Sather e-mailed Malek

and others at Heritage to recount their latest conversation and the understanding they reached. In an

e-mail titled “Midlothian [Mayne] intel on Doxy DR,” Sather stated:

               I just spoke with [G.S.] of Midlothian (Mayne Pharma) about Doxy DR. She is the

               “one-man” show for that company -- she has all accounts including GPOs. She has

               not been able to get much share on the product yet, so she says.



               She did not bid OneStop, we have that customer. She did not bid Optisource, we

               have that customer, and she was aware that Rick had no interest in switching.



                                                 118
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 138 of 1189
                              REDACTED – PUBLIC VERSION




               She has been shut down at WalMart (Walmart said they couldn’t go back to Mylan to

               reduce price again after we bid); and she was shut down at Rite Aid, Cardinal and

               ABC -- stating Mylan does not seem to want to give up any share. I shared info that

               we chose not to bid at Cardinal when asked.



               She will be bidding it on the HD Smith RFP. She will be targeting M&D now. She

               may go after NC Mutual but the usage is very small there. She already has some

               GPO business and they already have Publix and WinnDixie business. (Important for

               tracking reports). They are nowhere near a contract with WAG yet so she feels like

               that is not an option.



               She is feeling pressure from the Mayne Pharma folks to get some share on this

               product asap. I let her know what accounts we had locked up -- and I got the

               impression she would not target those folks.



       566.    Malek replied “[t]hanks for the notes below. How well do you know [Paluso-

Schmidt]?” And Sather responded, “I know her pretty well from over the years in the industry.”

       567.    Two weeks later, however, Heritage learned Mayne made an unsolicited bid for

Doxy DR to one of Heritage’s large retail pharmacy accounts. Malek e-mailed Sather on March 31,

2014, saying Mayne “[t]ook a shot at our doxy dr [at the large pharmacy account]. Can you reach

out?” Sather (Heritage) responded “Yes - I can.”

       568.    On April 1, 2014, Sather spoke with Paluso-Schmidt for 27 minutes, then

immediately texted Malek: “[s]poke with [Paluso-Schmidt] of Midlothian. Said she had to go to [the



                                                119
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 139 of 1189
                              REDACTED – PUBLIC VERSION

large pharmacy customer]. Just got declined at Walgreens and went back a second time to cardinal

and got declined again.” Malek replied, insisting that Heritage “can’t walk from [the large pharmacy

customer]. Tell her to try Walmart.”

       569.    Paluso-Schmidt and Sather spoke again the next day for 11 minutes. Malek also e-

mailed Glazer, relaying the news about Mayne and their status with the pharmacy: “[w]e are going to

have to take doxy dr 30% lower at [the large pharmacy customer]. They don’t pick up the phone for

less than 20% difference. In this case, we spoke with Midlothian and they have struck out

completely on getting share. They have gone to wag [Walgreens] and cah [Cardinal Health] twice and

mylan won’t budge. Please let me know your thoughts.”

       570.    Paluso-Schmidt and Sather spoke again on April 9, 2014 for 3 minutes. Sather then

reported their conversation to Malek and O’Mara: “Just got a call from [Paluso-Schmidt] at

Midlothian and she said she has offers in to One Stop and Econdisc.”

       571.    On April 10th, 2014, Paluso-Schmidt and Sather exchanged a series of text messages.

Sather told Paluso-Schmidt that Heritage would “protect” the accounts they don’t currently hold

because they are “strategically aligned” with both, implying their ongoing agreement with Mylan:

               (1:14pm) Sather: Hi! It is [Sather]! Just getting back to you on our discussion

               yesterday. I don’t have either account but my boss said since we are strategically

               aligned with both they will probably not move. We will protect. Sorry – I know it is

               not the news you wanted to hear.



               (1:16pm) Paluso-Schmidt: Thanks. Had he given up CVS we would not have gone

               after the other two. We’ll just keep going back as soon as we can.




                                                 120
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 140 of 1189
                               REDACTED – PUBLIC VERSION

               (1:18pm) Sather: I am bummed for you. I am keeping my ears open to understand

               the landscape too. I will let you know what I find out. Best bets are the RFPs that are

               out now.



               (1:19pm) Paluso-Schmidt: Need volume. Need one Large account.



       572.    Mayne continued to pursue large customers for the several months and Heritage

walked away from one account in May 2014 when Mayne underbid Heritage’s price. Upon learning

of Mayne’s bid, Keith Fleming, Associate Director of Pricing and Contracts at Heritage, asked

Malek, “[l]et me know what you want me to do on this. Would like to keep, but at the same time,

Midlothian will keep going after accounts.” Malek replied, “[w]e will walk.”

       573.    In November 2014, Mayne again placed bids with McKesson One Stop (a

wholesaler) and Econdisc Contracting Solutions (“Econdisc”) (a GPO that includes Express Scripts,

Kroger, and Supervalu). On November 20, 2014, Matthew Edelson, a Senior National Account

Manager at Heritage, e-mailed Malek and others at Heritage, conveying that “Midlothian has taken

another shot at our business on the Doxy 150mg at Econdisc and we have to respond to this in a

timely manner.”

       574.    The next morning, Sather sent a text message to Paluso-Schmidt: “Happy Friday! Do

you have a minute to talk about Econdisc?” Paluso-Schmidt (Mayne) responded, “Yes. Call me.”

Sather called Paluso-Schmidt and the two spoke for 15 minutes.

       575.    Sather asked Paluso-Schmidt what her goals were for Doxy DR and Paluso-Schmidt

responded that Mayne was looking for market share and needed a “big customer like Econdisc.” She

explained Mayne submitted an offer to McKesson 10 days earlier and Sather suggested that Heritage




                                                 121
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 141 of 1189
                              REDACTED – PUBLIC VERSION

might be willing to walk from Econdisc if Mayne agreed to withdraw its offer from McKesson and

not to price Doxy DR aggressively.

       576.    Right after her conversation with Paluso-Schmidt, Sather e-mailed Malek with the

subject, “spoke with [Paluso-Schmidt]” and saying “[c]an discuss any time.” Sather conveyed her

conversation to Malek and exchanged several text messages and voicemails with Paluso-Schmidt

over the course of the day.

       577.    Later that afternoon, November 21st, O’Mara e-mailed Malek and others at Heritage,

saying “Midlothian coming after us @ McKesson. Will discuss with you on Monday.” Malek

forwarded the e-mail to Sather, who responded, “[Paluso-Schmidt] and I played phone tag after I

had spoken to you for the second time so we will definitely connect Monday.”

       578.    On November 24, 2014, Sather and Paluso-Schmidt connected and spoke for 6

minutes. Sather then e-mailed Malek with an update, “Just spoke with her ... can you call me

anytime?” After speaking with Malek, Sather formally offered Paluso-Schmidt an agreement via text

message: “If you retract McK[esson] - we will give up Econ[disc]. I can talk anytime.”

       579.    On November 25, 2014, Malek e-mailed Sather asking “[d]id you speak with [Paluso-

Schmidt]?” Sather responded “Yes -- told her exactly what we talked about. She is on vacation this

week but was going to try to rescind McKesson. . . .” Malek ended the conversation by saying

“[s]ounds like we know what we need to do.”

       580.    In the weeks following, Glazer confirmed through internal e-mail communications

that Heritage was “walking away from one [customer] so pricing would stabilize” and that Heritage

“wanted to give Midlothian [market share so they stop eroding” the price for Doxy DR.

       581.    Communications between Sather and Paluso-Schmidt continued throughout

December, including text messages and an in-person meeting at the American Society of Health-

System Pharmacists (“ASHP”) conference on December 9, 2014.



                                                122
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 142 of 1189
                               REDACTED – PUBLIC VERSION

       582.    Econdisc put the Doxy DR business out to bid again in January 2015 and Heritage

intentionally bid higher than Mayne, providing a “cover bid” and fulfilling Heritage’s agreement to

“walk away” from Econdisc. In March 2015, a Heritage employee confirmed this, saying “[w]e

basically walked from Doxy DR” at Econdisc.

       583.    The agreements between Heritage, Mayne, and Mylan on Doxy DR business and

pricing continued and all three companies held the understanding that they would refrain from

competing on market share and eroding price. In September 2015, a large nationwide pharmacy

chain approached Heritage requesting a bid on Doxy DR. Sather confirmed internally that Heritage

had the capacity to bid, but Malek cautioned that “[w]e need to know why this is out to bid and find

out who the incumbent is” before providing a response.

       584.    Upon learning that Mayne served as the incumbent supplier, Sather contacted

Paluso-Schmidt. Paluso-Schmidt conveyed that Mayne had no supply issues and that the pharmacy

chain was simply shopping for a better price. Keeping with their agreement, Heritage refused to

provide a bid. Sather sent a follow-up text message to Paluso-Schmidt reiterating Heritage’s intent to

keep their agreement, “Confirming we are not bidding.” Paluso-Schmidt replied, “Thank you.”

       585.    In a competitive market, Heritage and Mayne’s entry into the Doxy DR market

should have spurred price competition across all customers and lowered market prices. Instead, by

allocating large accounts, Mylan and later Heritage were able to stabilize Doxy DR prices across the

market at supracompetitive levels.

       586.    These Defendants also maintained their communications at trade association events

throughout this period, providing them ample opportunity to coordinate pricing and market share

agreements in-person. Key pricing executives from Heritage, Mayne, and Mylan all attended the Feb.

20-22, 2013 GPhA Annual Meeting in Orlando, Florida. And key pricing executives from these




                                                 123
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 143 of 1189
                              REDACTED – PUBLIC VERSION

three companies attended the October 28-30, 2013 GPhA Fall Technical Conference in Bethesda,

Maryland. See Exhibit A.

       587.    NADAC data confirms that average market prices for Doxy DR increased

dramatically between November 2012 and February of 2014 and remained artificially high thereafter.

Pricing for various dosages are depicted below.




                                                  124
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 144 of 1189
                               REDACTED – PUBLIC VERSION


                5.      Hydralazine HCL

        588.    While not arising in the context of market entry, Heritage engaged in conduct similar

to that alleged above in connection with Hydralazine HCL.

        589.    Heritage agreed with another generic manufacturer that is not a Defendant in this

Complaint to allocate customers for Hydralazine HCL pursuant to the larger fair share agreement

alleged throughout this Complaint.

                Agreements to Fix Prices

        590.    In addition to reaching agreements with competitors to allocate markets in

connection with entry of a new competitor, Heritage and the other Defendants routinely sought and

obtained agreements with competitors to fix and raise prices.

        591.    This was often done by “socializing” a competitor to a price increase. This involved

a generic manufacturer such as Heritage reaching out to competitors to first raise the possibility of a

price increase, and then obtaining an agreement to join the price increase or that the competitor

would not take advantage of the proposed price increase by bidding to take the initiating

manufacturer’s customers. Such an agreement would allow each competitor to maintain its market

share and avoid competition despite the price increase.

        592.    Often, a generic manufacturer such as Heritage would identify a large group of drugs

for which it would like to increase prices, and then seek to socialize its competitors to obtain their

agreement as described above for as many of these drugs as possible. Heritage engaged in such

collusive multi-drug price increases, as set forth immediately below. Teva also engaged in such

collusive multi-drug price increases, as set forth in Section XI.B below.

                1.      Doxy Mono

        593.    In February 2013, Heritage learned from a customer that demand for some

Doxycycline products was increasing and wanted to use this as a pretext to raise the prices of Doxy



                                                  125
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 145 of 1189
                               REDACTED – PUBLIC VERSION

Mono. Heritage reached out to its competitors in the Doxy Mono market – Lannett, Mylan, and Par

– to discuss and form agreements on price increases and prevent loss of market share.

       594.     On March 7, 2013, Sather spoke to Tracy Sullivan, the Director of National

Accounts at Lannett, for fourteen minutes.

       595.    On March 13, 2013, Sather e-mailed Sullivan, saying “Hi! I just had a question for

you on Doxycycline Monohydrate. Would you have a chance to chat today? Or tomorrow? Let me

know a convenient time for you…” Later that day, they spoke for five minutes and discussed

Heritage’s intent to increase Doxy Mono prices.

       596.    On March 17, 2013, Malek e-mailed himself a spreadsheet of various items for him

to follow-up on, including “Price Increases: Take Doxy Mono up more than 3x asap.” On March 21,

2013, Malek e-mailed Glazer that he intended to increase the price for Doxy Mono by as much as

four times the current price and asked for Glazer’s thoughts.

       597.    On March 25, 2013, Malek e-mailed his sales team, indicating that Heritage would be

“taking a price increase in the market this week” for Doxy Mono and another drug. Heritage

continued to contact its Doxy Mono competitors throughout 2013. Sather spoke, texted, and met in

person with several different Lannett employees during this time.

       598.    On March 25, 2013, Sullivan e-mailed her boss relaying news of the price increase

Heritage intended to institute. The e-mail was titled “Recap” and in it she claimed to be “[w]orking

on a WAC & SWP review” for certain drugs, including Doxy Mono, but heard that “there will be a

price increase on Doxycycline from Heritage soon. We are waiting to find out when and why.”

Sullivan and Sather continued to communicate through numerous phone calls, text messages, and

in-person meetings over the next several months.

       599.    On April 25, 2013, Sather called Sullivan and left a message. When Sullivan returned

the call the next day, they spoke for approximately eight minutes.



                                                  126
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 146 of 1189
                              REDACTED – PUBLIC VERSION

        600.   In April 2013, as outlined above, Malek and Glazer traveled to India to meet with

Mehta and Thapar of Emcure, where they discussed how Heritage could implement price increases

without instigating competition, particularly in the Doxy DR market. Afterward, Mehta contacted

Malik of Mylan, a competitor in both the Doxy DR and Doxy Mono markets, to facilitate

communications between Mylan and Heritage counterparts.

        601.   Continued communications between Doxy Mono competitors often overlapped with

trade association meetings they attended together. For example, on May 13, 2013, Sullivan and

Sather spoke for approximately six minutes and the next day, they attended a conference together

where they discussed Doxy Mono.

        602.   On May 14, 2013, Sather and Sullivan exchanged text messages to coordinate time to

speak at the conference, which confirmed plans for a “market wide increase,” seemingly in Doxy

Mono:

                Sather: Meeting in parking lot at Cardinal at 5:45 to carpool over. Can
                meet you at Cardinal then or at the bar? Should be to bar a little after
                6.

                Sullivan: I have a conference call in a half hour about a market wide
                increase. I might have to meet you at the bar.

                Sather: Ok sounds good – see u there

                Sather: Is it doxy mono?

                Sullivan: Headed over now.

        603.   On June 4, 2013, Sather reached out to Grace Wilks, Director of National Accounts

at Lannett by phone and text message. On June 5, 2013, Sather, Wilks, and Sullivan attended the

same conference, during which Sather and Sullivan exchanged numerous calls and text messages.

This conference, the HDMA June 2-5 Business and Leadership Conference in Orlando, Florida, was

also attended by key executives for generic sales and pricing from Mylan and Par.




                                                 127
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 147 of 1189
                              REDACTED – PUBLIC VERSION

       604.    Heritage, Lannett, Mylan, and Par agreed to implement their price increases during

the summer of 2013 and communicated frequently throughout this period, including the days

surrounding Lannett’s June 12 Doxy Mono price increase.

       605.    On June 11, 2013, O’Mara (Heritage) spoke to Aigner (Mylan) for nearly ten

minutes.

       606.    Sullivan also communicated regularly with Karen O’Connor, Vice President of

National Accounts at Par during this time. They were friends and saw each other frequently at trade

shows and customer conferences, discussing anticompetitive information.

       607.    O’Connor communicated frequently with Aigner in June and July of 2013, including

several phone calls on June 7, 2013 and June 13, 2013.

       608.    O’Connor also communicated frequently with Wilks, including through nine text

messages exchanged on June 11 and 12, 2013.

       609.    Lannett increased its price for Doxy Mono on June 12, 2013. One customer

contacted Lannett in July of 2013 to request a lower price for Doxy Mono and a Lannett National

Account Manager responded, “We just took a price increase on this item effective 6/12/13. This is

our standard pricing across the board going forward. Any pricing you see out there right now will

not be that low for long.”

       610.    Heritage maintained communications with Lannett and other competitors. Due to

concerns about supply issues, Heritage was slower to raise its prices. In October 2013, Sather

informed a customer that “[w]e are expecting continued supply issues with” Doxy Mono and that

“supply will be tight through Oct and Nov.” In a competitive environment, other Doxy Mono

competitors would have viewed Heritage’s supply problems as opportunities to gain market share.

However, Defendants’ “fair share” agreement mitigated any customer losses for Heritage. To ensure

their market share stability, Heritage kept in frequent communication with their competitors,



                                                 128
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 148 of 1189
                                REDACTED – PUBLIC VERSION

reaffirming Heritage’s commitment to their agreement. For instance, Sather met in person with

Sullivan and O’Connor during a conference in Arizona on August 1 and 2, 2013.

       611.    A flurry of communications between the four competitors followed throughout

August 2013. As Heritage planned its Doxy Mono price increase, Malek asked Sather to obtain

specifics regarding Lannett’s price increases. Accordingly, Sather and Sullivan, while both attending

the NACDS 2013 Total Store Expo August 10-13, exchanged text messages on August 12, 2013:

                Sather: From our conversation, [i]ncreasing WAC too?

                Sullivan: Yes

                Sather: When are you guys changing WAC or have u already?

                Sullivan: Are you free at 4:30?

                Sather: Yes—but still need to hang around for 5pm mtg

                Sullivan: OK I'll swing by

       612.    Notably, Aigner and O’Connor also attended this conference.

       613.    On August 13, while still together at the conference, Sather texted Sullivan, saying

“Let's connect sometime today—need a little more specifics on the $ we discussed.” Sather also

exchanged several text messages and phone calls with Lauren Carotenuto, National Accounts

Representative for Lannett and another conference attendee. O’Connor, who also attended the

conference, received a text message from Wilks the same day.

       614.    Later that evening, the Senior Vice President of Generic Sales at Par (likely Jon

Holden, who attended the conference) sent an e-mail to Par’s Vice President of Marketing and

Business Analytics (likely Michael Altamuro, who also attended the conference), reading: “I hear that

Lannett is taking a price increase on doxy mono and Heritage will follow.” The e-mail was

forwarded internally at Par with the instruction: “FYI…we will follow. . . . No new opps until we see

where pricing ends up.”



                                                  129
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 149 of 1189
                               REDACTED – PUBLIC VERSION

         615.   On August 20, 2013, Sather e-mailed Malek, confirming that Lannett “tripled WACs

and did/will do similar to contract prices.”

         616.   Mylan and Par announced their price increases for Doxy Mono in the summer of

2013.

         617.   By the spring of 2014, Heritage also increased their prices. On January 23, 2014,

Sather informed a large supermarket chain customer that “I also wanted to let you [know] that we

are looking to take a price increase on all the Doxy Monohydrate skus some time in 2014.” In March

2014, Heritage increased its Doxy Mono prices with at least one customer and on April 22, 2014,

Malek held a teleconference with Heritage’s sales team to discuss strategy for increasing prices on

eighteen drugs, including Doxy Mono, which was slated for a “big price increase.”

         618.   Sather was responsible, among others, for communicating with Lannett about Doxy

Mono. Right after the Heritage conference call on April 22, she contacted three different

competitors and reached pricing agreements covering Doxy Mono and four other drugs (Glyburide-

Metformin, Verapamil, Nystatin, and Paromomycin). One of those communications included a 29-

minute phone call with Sullivan about pricing for Doxy Mono.

         619.   O’Mara was primarily responsible for communicating with Mylan and contacted

Aigner the next day (April 23) to reach an agreement on price increases for Doxy Mono (as well as

Glipizide-Metformin and Verapamil). Immediately after his conversation, O’Mara e-mailed Malek

and Sather, with the subject line “Mylan:” “Just let me know a day before we price adjust on the

three Mylan products and they will put the word out to the reps to leave us alone. They are looking

at price increases as well on a number of products.”

         620.   On May 8, 2014, Malek sent an e-mail to O’Mara asking, “Did you ever to [sic] with

[Michael Burton] at Par?” Par was a competitor with Heritage for two of the target drugs on the list,

Doxy Mono and Methimazole. O’Mara and Burton spoke on the phone on June 2, 2014.



                                                 130
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 150 of 1189
                               REDACTED – PUBLIC VERSION

        621.    Malek also e-mailed the entire Heritage sales team on May 8, asking for confirmation

on everyone’s progress on speaking with their competitor counterparts about price increases. Sather,

responsible for communicating with Lannett responded: “Jason: I made contact with all my take

aways -- with positive results. I can resend those notes or talk with you on any details.”

        622.    Sather then attended the MMCAP Conference in Bloomington, Minnesota May 12-

15, 2014, where she met in person with numerous competitors to discuss price increases, including

with Sullivan regarding Doxy Mono. Sather reported back to Malek via e-mail on her success

reaching pricing agreements, including with Lannett: “Hi Jason: At the MMCAP meeting yesterday,

spoke with some other industry reps and found similar like minding on the pricing strategies we

discussed. Overall, spoke with … Lannett…” Par and Mylan executives also attended this

conference, including O’Connor.

        623.    Sather continued her outreach to other Doxy Mono competitors through joint

attendance at conferences. On June 3, 2014, while attending the HDMA 2014 Business and

Leadership Conference in Arizona, Sather met O’Connor and Sullivan for dinner and drinks along

with other competitors. Their continued communications during the price hike implementations

provided opportunities to re-affirm their collusive agreements and coordinate pricing.

        624.    By way of example, Heritage’s IMS NSP price for 50mg Doxy Mono tablets more

than tripled between February and July 2013. Lannett’s IMS NSP price for 75mg tablets steadily

increased between February and July 2013, more than doubling during that period. Mylan also

increased IMS NSP prices for 75mg tablets in the summer of 2013, as its prices nearly doubled from

a low in June to a high in November. Lannett’s IMS NSP price for 100mg Doxy Mono tablets

approximately doubled between January and August of 2013. Heritage, Mylan, and Par IMS NSP

prices for 150mg Doxy Mono tablets all increased significantly between the spring and fall of 2013.




                                                  131
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 151 of 1189
                               REDACTED – PUBLIC VERSION

        625.   Between the summer of 2013 and spring of 2014, Heritage, Lannett, Mylan, and Par

had ample opportunity to coordinate their price increases and market share agreements in person.

Key pricing executives from at least Heritage, Mylan, and Par attended the February 20-22, 2013

GPhA Annual Meeting in Orlando, Florida. Key pricing executives from at least Heritage, Lannett,

Mylan, and Par attended the June 2-5, 2013 HDMA Business & Leadership Conference in Orlando,

Florida; the June 4-5, 2013 GPhA CMC Workshop in Bethesda, Maryland; the October 28-30, 2013

GPhA Fall Technical Conference in Bethesda, Maryland; the February 23-26, 2014 ECRM Retail

Pharmacy EPPS in Amelia Island, Florida; the May 12-15, 2014 MMCAP National Member

Conference in Bloomington, Minnesota; the June 1-4, 2014 HDMA Business & Leadership

Conference in Phoenix, Arizona; and the June 3-4, 2014 GPhA CMC Workshop in Bethesda,

Maryland.

               2.      Heritage 2014 Price Increases

        626.   In early 2014, Malek held a meeting with Heritage pricing executives, Keith Fleming,

Associate Director of Pricing and Contracts, and Daniel Lukasiewicz, Heritage’s Senior Manager,

Marketing Operations, to ask them to begin analyzing the impact of numerous planned price

increases.

        627.   On April 15, 2014, Heritage’s Jason Malek called Nisha Patel, Teva’s Director of

Strategic Customer Marketing, to discuss price increases on Acetazolamide ER, Glipizide-

Metformin, Glyburide, Glyburide-Metformin, Leflunomide, Nystatin, Theophylline, and others. On

their 17-minute conversation, Patel agreed that if Heritage increased the prices for those drugs, Teva

would either follow or not challenge Heritage’s price increases by underbidding.

        628.   Because Teva was already planning a price increase on Nystatin and Theophylline,

Malek and Patel agreed Teva would take the lead on those increases. In subsequent months, Malek

and Patel spoke several more times on Heritage’s price increases and timing.



                                                 132
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 152 of 1189
                               REDACTED – PUBLIC VERSION

        629.    On April 22, 2014, Heritage held a “Price Increase Discussion” teleconference in

which Malek identified 18 drugs that Heritage would target for increase. Prior to the call, Malek

circulated to his sales team a spreadsheet (“the Heritage list”) which listed each drug, the

competitors, and their respective market share. The Heritage list included Acetazolamide ER, Doxy

Mono (which was slated for a “big price increase,” as described above), Fosinopril HCTZ,

Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide, Meprobamate, Nimodipine,

Nystatin, Paromomycin, Theophylline ER, and Verapamil, among others. Malek instructed members

of the team to immediately reach out to contacts at each competitor for the drugs on the list and

attempt to reach agreement on price increases. Different Heritage employees were identified as

being primarily responsible for communication with different competitors.

        630.    The Heritage sales team promptly began to contact their competitors. For example,

Sather communicated with three counterparts at different competitors, reaching agreements with all

of them to increase prices. First, she spoke with Knoblauch (Sun/Caraco) for 45 minutes and agreed

to increase prices for Nystatin and Paromomycin. Then, she spoke to Michael Dorsey, a National

Account Manager at Actavis for 9 minutes, which led to an agreement to increase prices for

Verapamil and Glipizide Metformin. Finally, she spoke to Sullivan (Lannett) for 29 minutes and they

agreed to raise the price of Doxy Mono.

        631.    Heritage’s O’Mara also reached an agreement on April 23 with his Mylan

counterpart, Michael Aigner, Director of National Accounts, to increase the prices of Doxy Mono,

Verapamil and Glipizide-Metformin. O’Mara summarized in an e-mail to Malek and Sather titled

“Mylan”: “Just let me know a day before we price adjust on the three Mylan products and they will

put the word out to the reps to leave us alone. They are looking at price increases as well on a

number of products.”




                                                  133
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 153 of 1189
                               REDACTED – PUBLIC VERSION

       632.    A few days later, Malek sent an e-mail to Heritage employee D.L. titled “bindo”

referring to Aurobindo stating: “Let me know when you speak with [Paul McMahon, Senior

Director of Commercial Operations at Aurobindo.]” On the Heritage list, D.L. was charged with

responsibility for communication on Fosinopril HCTZ, of which Aurobindo was a competitor.

Aurobindo was also a competitor with Heritage on Glyburide and Glyburide-Metformin. D.L.

exchanged numerous voicemails with McMahon on April 28 and 29, 2014.

       633.    In addition to Teva, Malek took responsibility for reaching out to Ascend regarding

Nimodipine. Following the market-wide “fair share” agreement, as a new entrant into the

Nimodipine market, Ascend agreed to enter at a high price to avoid price erosion as set forth above.

In exchange, Heritage agreed to walk away from certain accounts Ascend targeted to help increase

Ascend’s market share.

       634.    On May 8, 2014, Malek sent an e-mail to the Heritage sales team stating:

                Two weeks back we had a teleconference regarding 13 [sic] products
                where the pricing dynamics may change.

                We each had takeaways, can everyone confirm or not who they
                have/not spoken with since our call?

                Need to move forward with the plan asap.

       635.    Heritage’s Matt Edelson, Senior Director of Sales, responded immediately “Spoke

with everyone and waiting in [sic] feedback on Mepro[bamate].” Malek tasked Edelson with

communication with Dr. Reddy’s on Meprobamate. He exchanged six text messages with Jake

Austin, Director of National Accounts at Dr. Reddy’s, on April 24, 2014, and then spoke with

Austin on May 6, 2014.

       636.    Sather responded: “Jason, I made contact with all my take aways – with positive

results. I can resend those notes or talk with you on any details.” Sather had been tasked with




                                                 134
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 154 of 1189
                               REDACTED – PUBLIC VERSION

communicating with Lannett on Doxy Mono, Actavis on Glyburide-Metformin and Verapamil, and

Sun on Nystatin and Paromomycin, among others.

        637.   Also on May 8, 2014, D.L. and McMahon held a 16-minute phone call and then an

18-minute phone call on June 25, 2014. They spoke again for 3.5 minutes on July 7, 2014.

        638.   On May 9, 2014, Heritage held another teleconference to discuss price hikes during

which the sales team shared their results in forming agreements with competitors.

        639.   On June 23, 2014, Heritage employees had a “Price Change Call” to discuss the

specific percentage amounts by which they would seek to increase the pricing of certain drugs,

including drugs for which they had already obtained agreement from all competitors (or potential

future competitors), and the strategies for achieving this goal. The drugs discussed on the call

included Acetazolamide ER (75% increase); Paromomycin (100% increase); Glyburide (200%

increase); Nimodipine (48% increase); Theophylline ER (150% increase); and Nystatin (95%

increase).

        640.   Two days later, on June 25, 2014, Malek spoke with Patel and informed her that

Heritage would shortly be increasing prices for a number of drugs that Teva was a competitor for.

        641.   On June 26, 2014, Sather sent a text message to a large wholesaler customer stating:

                As of 7/1 [m]arket wide we are increasing prices on Paromomycin,
                Nimodipine, Acetazolamide ER, Fosi/HCTS, Glip/Met, Glyburide
                and Theophylline ER. You will see only the Paro and Nimo increases
                – you have those letters.

        642.   Sather quickly followed up: “Here are the approximate/average $ increases on the

other items: Acetazolamide 75% increase, Fosi/HCTS 200%, Glip/Met 100%, Glyburide 200%,

Theo ER…150%.”

        643.   On July 1, 2014, Malek e-mailed Heritages sales team:

                Team:

                Looks like you are making good traction with our July 1 price increase.


                                                  135
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 155 of 1189
                                REDACTED – PUBLIC VERSION


                 Going forward, send a summary to [K.F.] and me at each cob of who
                 is not yet signed with a status and plan.

                 Please send each day until further notice or until all or [sic] accounted
                 for.

                 Any questions please call me directly.

        644.    In the following weeks Heritage employees continued to reach out to their

competitors to obtain additional agreements to raise prices. Heritage was ultimately able to increase

prices on at least Acetazolamide ER, Fosinopril HCTZ, Glipizide-Metformin, Glyburide,

Leflunomide, Nimodipine, and Nystatin, as well as others, as set forth below.

                        a.      Acetazolamide

                                i.       Acetazolamide tablets

        645.    Even before the Heritage 2014 price increase, Acetazolamide in tablet form was the

subject of price-fixing and a “fair share” allocation.

        646.    Acetazolamide tablets are sold in two dosages: 125 mg and 250 mg.

        647.    Since at least 2010, Taro and Lannett have been the only major suppliers of

Acetazolamide Tablets. Taro and Lannett both supply the 250mg dosage and Taro is the only major

supplier of the 125mg dosage.

        648.    Since 2010, Taro and Lannett have coordinated three lockstep price increases on

Acetazolamide: in December 2010, April 2012, and late fall 2013. The graph below shows both the

lockstep nature of the price increases and their growth in size:




                                                   136
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 156 of 1189
                               REDACTED – PUBLIC VERSION




       649.    Since at least 2010, each time Taro increased the WAC price of its 250mg dosage of

Acetazolamide, it also increased the WAC of its 125mg dosage. At the start of 2010, Taro and

Lannett's WAC prices for the 250mg dosage of Acetazolamide were $34.21 and $32.70, respectively.

These prices remained unchanged until December 2010 when Taro and Lannett raised their prices

to almost identical levels within two days of each other. On December 6, 2010, Taro increased its

WAC price for the 250mg dosage by 15% to $40.48. Two days later, on December 8, 2010, Lannett

increased its WAC by 24.26% to $40.75.

       650.    The day that Taro increased its prices, December 6, 2010, J.F., a member of

Lannett's Board of Directors and an executive at a generics wholesaler, e-mailed K.S., a senior sales

and marketing executive at Lannett, about the                that

                 . K.S. responded early the next morning stating,




                                                 137
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 157 of 1189
                               REDACTED – PUBLIC VERSION

       651.    By April 2012, Taro and Lannett were ready to impose a larger price increase. On

April 3, 2012 at 7:37 in the morning, Defendant Blashinsky, then a senior Taro marketing executive,

called K.S. at Lannett. The call lasted one (1) minute. That same day, Taro increased its WAC price

for the 250mg dosage by 44.5% to $61.43. Lannett followed and matched Taro's increase two (2)

days later on April 5, 2012. M.B. and K.S. would not speak again until May 9, 2012.

       652.    The day of the Taro increase, a Cardinal representative called D.S., a sales executive

at Taro, and told him that the customer would be putting Acetazolamide Tablets, as well as other

Taro products, out to bid unless the company agreed not to increase prices on those products. D.S.

summarized the call in an e-mail to Blashinsky and asked him how to respond. Blashinsky replied

that Acetazolamide was one of several                  and that the pricing on the product should

               What Defendant Blashinsky meant was that Taro had an understanding with Lannett

that Lannett would follow Taro’s price increase and it would not poach any of Taro’s customers. On

April 10, 2012, Taro submitted reduced pricing to Cardinal for several of the products, but the price

of Acetazolamide remained unchanged.

       653.    Also on April 3, 2012, Tracy Sullivan., a Lannett sales executive, e-mailed her

supervisor, K.S., about bidding on a Target RFP and listed several products including Acetazolamide

for which Taro was the current supplier. Consistent with the ongoing agreement with Taro, K.S.

directed Sullivan not to bid on the Acetazolamide business. The next day, April 4, 2013, Lannett

submitted a response to the Target RFP that did not include Acetazolamide.

       654.    In early 2013, Taro slightly increased prices on both Acetazolamide tablets and by

the middle of 2013, Taro and Lannett’s market share stabilized as a result of their market sharing

agreement. Lannett held approximately 56% of the 250 mg tablet market and Taro held

approximately 44%. As the only manufacturer at this time, Taro maintained 100% of the market for

125 mg tablets. When market sales for both tablets are evaluated together, Taro and Lannett’s dollar



                                                 138
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 158 of 1189
                               REDACTED – PUBLIC VERSION

sales across both products remained virtually even. The combined market share (total dollar sales)

for both 125 mg and 250 mg Acetazolamide tablets is depicted in the graph below.




       655.    With their respective market shares allocated by agreement, Taro and Lannett were

well-positioned to raise prices without losing customers.

       656.    In March 2013, Taro hired Defendant Aprahamian as a senior sales and marketing

executive. Aprahamian and A.B., a senior-most executive officer at Lannett, had a social relationship

that preceded Aprahamian's tenure at Taro. The two men met up for meals, contemplated joining a

horse racing investment group, and did other favors for each other.

       657.    Shortly after Aprahamian began working at Taro, in the late fall of 2013, that

relationship became collusive and Taro and Lannett coordinated to again raise the price of

Acetazolamide – this time by raising it more than 220%.

       658.    In the months leading up to the increases, representatives of Taro and Lannett had

the opportunity to discuss and coordinate the late fall 2013 price increases in person at trade

association meetings and other social occasions.


                                                   139
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 159 of 1189
                               REDACTED – PUBLIC VERSION

       659.    For example, from August 10 to August 13, 2013, the NACDS held its Total Store

Expo in Las Vegas, Nevada. Representatives from Taro, including Defendant Aprahamian and D.S.,

and representatives from Lannett, including Sullivan, K.S., A.B., and M.B., a Lannett business and

development manager, attended the conference. Further, representatives from Sun Pharmaceuticals,

Taro’s parent company, also attended, including G.S., a senior executive, and S.K., a sales executive.

       660.    After the conference, on August 16, 2013, M.B. of Lannett and J.F., a Lannett Board

member, had dinner with G.S. and S.K. of Sun. M.B. of Lannett followed up by e-mail a few days

later thanking G.S. for dinner and also

          M.B. further noted that



       661.    Representatives from Taro and Lannett also attended the GPhA Fall Technical

Conference in Bethesda, Maryland from October 28 through October 30, 2013.

       662.    Approximately two weeks later, on November 15, 2013, A.B. of Lannett called

Aprahamian twice. Both calls lasted two (2) minutes. A.B. called Aprahamian again the next day, on

November 16, 2013. The call lasted one (1) minute. According to available phone records, the calls

on November 15, 2013 were the first calls between the two competitors since August 22, 2012, as

well as the first time that they had spoken by phone since Aprahamian joined Taro.

       663.    Shortly after these calls, on November 26, 2013, Lannett raised its WAC price on

Acetazolamide by 275.5% to $230.65.

       664.    Following the increase, Lannett customers reached out to Taro asking the

competitor to bid on Acetazolamide. Consistent with its ongoing understanding with Lannett, Taro

turned the business away.

       665.    For example, Wal-Mart, a Lannett customer, e-mailed D.S. of Taro on November

26, 2013, asking if Taro was interested in bidding on its Acetazolamide business. In response,



                                                 140
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 160 of 1189
                               REDACTED – PUBLIC VERSION

Aprahamian sent an internal e-mail to D.S., and others at Taro, instructing them

                                                       Aprahamian further advised that they should



       666.    Later that same day, another Lannett customer, Meijer, reached out to S.B., a Taro

sales executive, asking for a bid on Acetazolamide. S.B. responded,



                   But that explanation was a lie; Taro was not having supply issues at that time.

       667.    Following Lannett's increase, Taro's customers, including Cardinal, McKesson, and

Morris & Dickson, tried to increase their Acetazolamide orders with Taro at the lower pricing,

anticipating that Taro might try to raise its prices as well. Aprahamian told Taro’s supply chain

personnel to monitor these increased orders and cut them to historical levels. He explained that




       668.    On December 4, 2013, Econdisc, a GPO customer, asked Sullivan of Lannett why

the company had increased its pricing on Acetazolamide, noting

                    Sullivan drafted a response that blamed the increases on general market

conditions and higher costs of production and forwarded the draft to R.F., a Lannett marketing

manager, asking                    R.F. responded:




                                                 141
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 161 of 1189
                               REDACTED – PUBLIC VERSION




       669.    Later that day, Sullivan replied to Econdisc stating that Lannett raised the price on

Acetazolamide because



       670.    At the same time customers were reacting to Lannett's increase, Taro was in the

midst of implementing its own price increase. On December 1, 2013, Aprahamian e-mailed pricing

information for the Acetazolamide increase to the Taro sales team and asked them to coordinate

getting Taro's price increase letters out. Taro sent the letters to its customers on December 11 and

December 12, 2013.

       671.    On December 13, 2013, Taro raised its WAC price on the Acetazolamide 250mg

dosage by 226.5% to match Lannett's pricing at $230.65.

       672.    The next day, on December 14, 2013, Aprahamian called A.B. of Lannett. The call

lasted two (2) minutes. Aprahamian and A.B. would not speak again until April 8, 2014, according to

available phone records.




                                                 142
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 162 of 1189
                                REDACTED – PUBLIC VERSION

        673.     Taro held firm to its increase even when a large distributor, McKesson, asked for a

price reduction. In support of a price reduction, McKesson noted that one of Taro’s competitors

could sell Acetazolamide for 18.42% below McKesson's current contract price. Aprahamian

responded that

                                                                 and suggested that the McKesson

representative                                      McKesson subsequently closed the issue.

        674.     Similarly, on December 16, 2013, Taro's customer MMCAP e-mailed asking why

Taro had increased pricing on Acetazolamide. L.R., a business analyst at Taro, forwarded the request

to M.L., a Taro pricing executive, asking for advice on how to respond. M.L. instructed L.R. to tell

MMCAP the increase was

        675.     That same day, on December 16, 2013, in a Sales and Marketing conference call,

Aprahamian noted to the invitees, including M.L., that the Acetazolamide pricing adjustments



        676.     Taro’s and Lannett’s revenue from Acetazolamide grew substantially with the

coordinated price increases. In 2012, total sales for Acetazolamide were $16,480,000. Revenue from

sales in 2013 rose to $21,270,000 and, in 2014 after the late fall 2013 price increases, total sales of

Acetazolamide reached $60,680,000.

        677.     Throughout the period of the price increases referenced above, Lannett and Taro

maintained a virtually even split of the 250mg market, with each having around 50% of the market.

Overall, combining the markets for the 125mg dosage and 250mg dosage, Taro had approximately

56% of the total market and Lannett had 43%. The price increases imposed by Taro and Lannett,

initially in 2012, then by Taro in early 2013, then most significantly in late 2013, can be seen on the

graph below.




                                                   143
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 163 of 1189
                                REDACTED – PUBLIC VERSION




        678.    According to NADAC data, the average market price for generic Acetazolamide

tablets saw the following price increases from November 2013 to February 2014

                 Acetazolamide 125mg: increased by 241%

                 Acetazolamide 250mg: increased by 265%

        679.    NADAC data shows that average market prices of Acetazolamide tablets remained

artificially high thereafter, as depicted below.




                                                   144
                                  Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 164 of 1189
                                                          REDACTED – PUBLIC VERSION


                                                                 Acetazolamide Tablets

                                  $2.50
 NADAC price per unit (dollars)




                                  $2.00


                                  $1.50


                                  $1.00
                                                                                                125mg      250mg

                                  $0.50


                                    $-




                                                                           Date


                                    680.   The lockstep price increases with nearly perfect market share splits by Taro and

Lannett contradicts expected pricing behaviors in a competitive market; it is, however, consistent

with Defendants’ “fair share” agreement.

                                                          ii.     Acetazolamide ER capsules

                                    681.   As of April 2014, Heritage and Teva controlled 78% of the market for

Acetazolamide ER capsules. The only other competitor was Zydus.

                                    682.   As part of the market-wide conspiracy to increase generic drug prices, Heritage

began communicating with high level executives at Teva, a competitor on seven of the Heritage list

drugs. On April 15, 2014, Malek spoke with Nisha Patel, Teva’s Director of Strategic Customer

Marketing for more than 17 minutes to discuss increasing the price of Acetazolamide ER capsules

and other drugs. Patel had already secured Heritage’s agreement to support Teva’s price increases in

Nystatin and Theophylline. During the April 15 call, Patel agreed that if Heritage raised prices for

Acetazolamide ER capsules, Teva would follow suit or at minimum refrain from competing for




                                                                            145
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 165 of 1189
                                REDACTED – PUBLIC VERSION

Heritage’s accounts. Malek and Patel’s conversations would continue through the spring and

summer to coordinate and confirm their price increases.

        683.    After speaking with Malek on April 15, Teva executives reached out to Zydus

executives to coordinate the price increases. Between April 16 and 17, 2014, Patel and Kevin Green,

the Senior Director of National Accounts at Zydus, spoke twice regarding Acetazolamide ER prices,

first for approximately twenty minutes, then for twelve. They communicated frequently over the

next several months, along with other Teva and Zydus executives, as outlined below.

        684.    As set forth above, on April 22, 2014, Malek held a telephone conference call with

the Heritage sales team to dictate a pricing strategy that targeted 18 drugs for price increases,

including Acetazolamide ER. In order to implement the price increases without losing customers,

Heritage coordinated with competitors to form agreements that prevented competition.

        685.    To coordinate with Zydus, Malek contacted Kristy Ronco, Zydus’ Vice President of

Sales, on April 24, 2014 through LinkedIn. Malek wrote: “Hi Kristy, I hope this email finds you

doing well. I wanted to see if you have a few minutes to chat. Let me know when you are free.”

Ronco responded that day “Hi Jason – I’m out in Arizona. I can give you a call tomorrow afternoon

or call me anytime.”

        686.    Heritage came to agreements with both Teva and Zydus on price increases and

market share. In an internal Heritage e-mail, Malek confirmed the Acetazolamide ER price-fixing

agreements and reiterated that Heritage needed to refrain from bidding on contracts held by

competitors. Malek previously asked Anne Sather to refrain from responding to a large GPO

customer that requested a price quote on Acetazolamide ER. In e-mails on May 6 and 7, 2014,

Malek told Sather that he formed agreements to raise the price of Acetazolamide ER and not to

compete on customers. Malek said, “[w]e have buy in from all to go up…” and Heritage agreed not




                                                  146
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 166 of 1189
                               REDACTED – PUBLIC VERSION

to reduce its price in response to the request from the GPO customer. As Malek stated: “We are

going to pass [on reducing the price] and most likely are taking an increase within the next week.”

       687.    Teva and Zydus also remained in close contact during this time as well. On May 14,

2014, Jessica Peters, an Associate Director of National Accounts at Teva, exchanged numerous text

messages with Ronco.

       688.    Defendants had many opportunities to speak in person about their agreements. On

May 12-15, 2014, Sather attended the MMCAP National Member Conference in Bloomington,

Minnesota. She used this opportunity to speak in person with a number of different competitors on

pricing agreements. Executives from Teva also attended, such as Nick Gerebi, National Account

Manager. On June 1-4, 2014, Heritage’s Sather, Glazer, and Malek all attended the HDMA Business

and Leadership Conference at the JW Marriott Desert Ridge in Phoenix, Arizona, along with Teva’s

Patel and Gerebi and Zydus' Green, among others. At this conference, Sather met in person for

dinner and drinks with O’Connor and Sullivan, as well as Christopher Bihari, Director of National

Accounts at Sandoz. Defendants used these meetings as an opportunity to confirm agreements on

pricing and market share.

       689.    During these months, Heritage avoided soliciting or bidding on Acetazolamide ER

customers supplied by Zydus in order to maintain the artificial equilibrium their conspiracy created.

       690.    As set forth above, on June 23, 2014, Heritage held a “Price Change Call” to discuss

specific price increases on certain drugs and related strategies, including for Acetazolamide ER,

which was targeted for a 75% increase. According to the discussion, the increases on the six drugs

discussed would amount to an additional $16 million in profit per year for Heritage and assumed no

loss in market share.

       691.    On June 25, 2014, Malek spoke with Patel for approximately 14 minutes, confirming

that Heritage would soon be increasing prices for a number of drugs sold by Teva.



                                                 147
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 167 of 1189
                                REDACTED – PUBLIC VERSION

        692.    On June 26, 2014, Heritage began sending out price increase notices to customers

for nine different drugs, including Acetazolamide ER. Sather sent a text message to a large

wholesaler customer:

                 As of 7/1, [m]arket wide we are increasing prices on: Paromomycin,
                 Nimodipine, Acetazolamide ER, Fosi/HCTZ, Glip/Met, Glyburide
                 and Theophylline ER. You will see only the Paro and Nimo
                 increases—you have those letters.” She followed up with another text
                 moments later, “Here are the approximate/average $ increases on the
                 other items: Acetazolamide 75% increase, Fosi/HCTZ 200%,
                 Glip/Met 100%, Glyburide 200%, Theo ER . . . 150%.

        693.    On July 1, 2014, Malek e-mailed the Heritage sales team with the subject “update -

price increase” that read:

                 Team:

                 Looks like you are making good traction with our July 1 price increase.

                 Going forward, send a summary to [K.F.] and me at each cob of who
                 is not yet signed with a status and plan.

                 Please send each day until further notice or until all or [sic] accounted
                 for.

                 Any questions please call me directly.

        694.    By July 9, 2014, Heritage was able to raise Acetazolamide ER prices to at least 17

customers nationwide. Heritage, Teva, and Zydus collectively implemented a successful 75% on

prices for Acetazolamide ER.

                         b.     Fosinopril HCTZ

        695.    At all relevant times, Heritage, Aurobindo, Citron, Sandoz, and Glenmark dominated

the market for Fosinopril HCTZ. By April 2014, Heritage had a 47% market share for this drug.

        696.    On May 2, 2014, Edelson (Heritage) contacted Glenmark’s Vice President of Sales,

Jim Brown via LinkedIn. Heritage’s Lukasiewicz spoke with McMahon (Aurobindo) on May 8, 2014

via phone. That same day, McMahon called Glenmark’s Executive Vice President of Generics,




                                                   148
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 168 of 1189
                               REDACTED – PUBLIC VERSION

James Grauso, and they spoke on the phone. On May 9, 2014, Aurobindo’s Tim Gustafson spoke

with Glenmark’s Director of Sales and Marketing, Jeff Johnson. All of these calls were regarding

price increases for Fosinopril HCTZ.

       697.    That same day, Heritage held another internal call regarding price increases where

Fosinopril HCTZ was on the agenda. Within one month, Anne Sather of Heritage spoke to

Aurobindo and Sandoz representatives about the Heritage “price increase strategies” for Fosinopril

HCTZ and other generics during an MMCAP conference.

       698.    After in-person meetings with Aurobindo’s Gustafson and Sandoz’ National

Accounts Executive, Christopher Bihari, on May 14, Sather confirmed to Malek that the three were

of “similar like minding on the pricing strategies we discussed.” The next day, representatives of

Aurobindo and Sandoz spoke numerous times.

       699.    On June 3, 2014, Sather texted Bihari and invited him to meet with a group of

competitors at the Sandbar Restaurant while at an HDMA conference in Phoenix. This initiated a

series of communications during the summer of 2014 that included three calls between Gustafson

and Bihari and five calls, and multiple texts, between Gustafson and Johnson. Gustafson would have

one final call with Johnson on August 26, 2014, before going radio silent until April 8, 2015.

       700.    Heritage’s Lukasiewicz and Aurobindo’s McMahon spoke on June 25, 2014 via

phone, and again on July 7, 2014.

       701.    On June 25, 2014, Sather texted Citron’s Kaitlin Alexander to find out if Citron was

entering the market for Glyburide but found out that Citron was actually entering the market for

both Glyburide and Fosinopril HCTZ. Sather informed Alexander of the pricing scheme. Then, on

July 1, Citron’s Executive Vice President of Sales & Marketing, Karen Strelau called Lukasiewicz,

informing him that she had been “looped” in on the pricing plan and that Heritage employees

should not contact Citron employees via e-mail. Strelau also told Lukasiewicz that Sather should



                                                 149
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 169 of 1189
                                REDACTED – PUBLIC VERSION

communicate through Citron’s Vice President of Sales, Laura Short, if she had sensitive information

about Fosinopril HCTZ or other price increases. The following day, Short and Sather spoke for over

20 minutes. Their conversations continued through July and August 2014.

       702.    Lukasiewicz also spoke directly with Grauso on July 18, 2014 and July 30, 2014. On

July 28, 2014, Short called and texted McMahon to discuss Fosinopril HCTZ.

       703.    On June 26, 2014, Heritage began sending out Price Increase Notices to its

Fosinopril HCTZ customers. On June 27, McMahon and Grauso spoke twice.

       704.    By July 9, 2014, Heritage successfully raised prices on 18 different customers for

Fosinopril HCTZ. That same day, Citron confirmed that it was trying to match Heritage’s price

increases. On July 14, 2014, Strelau and Grauso spoke. The next day, Citron matched Heritage’s

supracompetitive prices.

       705.    Sandoz also increased its pricing for Fosinopril HCTZ. By early January 2015, it was

charging twice as much for Fosinopril HCTZ than it had been one year earlier.

                       c.       Glipizide-Metformin

       706.    At all relevant times, Heritage, Mylan, and Teva dominated the market for Glipizide-

Metformin.

       707.    On April 15, 2014, Malek discussed with his Teva counterpart their intention and

agreement to raise the price of Glipizide-Metformin and other drugs.

       708.    O’Mara (Heritage) spoke to Mylan’s Michael Aigner on April 23, 2014 and reached

an agreement to raise prices.

       709.    To complete the conspiratorial triangle, Teva and Mylan were also in frequent

contact with one another, including a May 9, 2014 phone call between a Vice President of Sales at

Mylan and a National Accounts Director at Teva.




                                                150
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 170 of 1189
                                REDACTED – PUBLIC VERSION

          710.   Heritage slated Glipizide-Metformin for a price increase on an internal May 9, 2014

call. Heritage informed customers by the end of June of a 100% price increase on Glipizide-

Metformin.

          711.   By July 9, 2014, Heritage increased the price nationwide to 27 different customers

for Glipizide-Metformin. Mylan did not challenge Heritage’s price increases, while Teva actually

increased its bids to potential customers to protect Heritage’s increases. By November 2014, K.S. of

Heritage reported to Malek that most of Heritage’s price increases “had stuck.”

                        d.       Glyburide

          712.   At all relevant times, Aurobindo, Heritage, and Teva dominated the Glyburide

market.

          713.   On April 15, 2014, Malek spoke with Patel and discussed Heritage’s intention to raise

prices on Glyburide. Patel agreed that if Heritage raised the price, Teva would follow suit.

          714.   Heritage also brought Aurobindo into the scheme. On May 8, 2014, Lukasiewicz

contacted McMahon (Aurobindo) by phone to discuss Glyburide price increases.

          715.   On May 9, 2014, Heritage held an internal call on price increases, and included

Glyburide on the list of drugs set for an increase.

          716.   One week later, Heritage and Aurobindo representatives spoke to one another at the

MMCAP conference in Minnesota. The Heritage representative reported to Malek that the

Aurobindo representative expressed “similar like minding on the pricing strategies we discussed.”

          717.   On June 23, 2014, Heritage held a “Price Change Call” where it listed Glyburide for

a 200% increase.

          718.   In June 2014, Heritage learned of a potential new competitor in the Glyburide

market. Sather texted a Citron employee, Alexander, inquiring into whether Citron would be

entering the Glyburide market.



                                                  151
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 171 of 1189
                       REDACTED – PUBLIC VERSION


       Sather: Work question: is Citron launching Glyburide anytime soon?

       Alexander: Yes we currently have the product in our warehouse.

       Sather: We are raising the price right now – just letting you know.
       Teva says they will follow.

       Sather: Aurobindo agrees too.

       Alexander: ?

       Alexander: You have micronaise brand equivalent.

       Alexander: And are you also raising your wacs?

       Sather: Sorry – was on conference call. Ours is Micronaise? Is yours
       Micro or Diabeta?

       Alexander: Micro

       Sather: I don’t think we are changing WAC – verifying now

       Alexander: Okay i talked to [K.S., Executive Vice President, Sales &
       Marketing at Citron] we are def in to raise pricing…are doing this
       immediately, i know she was mentioning teva can take a while to raise
       prices

       Sather: Teva is slow but conversations have been good.

       Sather: No change to WAC for us

       Sather: We are raising our customers 200% over current market price.

       Alexander: Okay ill make sure the appropriate people find out

       Sather: Teva has 66% of mkt – great target for share! By [sic] [t]hey
       should play fair. Aurobindo and us each have about 18% share.
       Good luck!

       Alexander: Thanks! Is this something you will be doing like this
       week?

       Sather: Letters going out this week! A lot of customers have 30 days
       notices and price protection so real price will be felt in 30+ days

       Alexander: Perfect makes sense…Your not going anything with
       glyb/met pricing right?

       Sather: Not yet – but is on a short list!



                                          152
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 172 of 1189
                                 REDACTED – PUBLIC VERSION


                  Sather: Glyburide and Fosi/HCTZ are increasing too – those are
                  Aurobindo items too

                  Alexander: Okay yeah we have that too…Thanks for the info!

           719.   Sather quickly reported to the Heritage sales team. Then, on July 2, 2014, Strelau of

Citron called Lukasiewicz confirming Citron’s agreement to raise prices and informing him that she

had been “looped” in on Heritage’s plan. On July 2, a different Citron representative spoke to

Sather. They continued to communicate throughout the summer of 2014.

           720.   By the end of June, Heritage had cemented its price raising agreements with

Aurobindo, Citron, and Teva and notified its customers of the hikes. By July 9, Heritage increased

the price for Glyburide on at least 17 customers. When Heritage customers, wary of the price

increases, contacted Teva to supply alternative bids, Teva representatives instructed their teams “we

will not be bidding. Thanks.”

           721.   Teva also increased its WAC pricing on Glyburide by July 9, 2014. Not even one

week later, on July 15, 2014, Citron raised its WAC and AWP for Glyburide to meet Heritage’s

levels.

           722.   Teva and Aurobindo both declined to provide bids when a Heritage customer,

outraged with the price increases, requested bids from both companies. Teva and Aurobindo acted

at the direction of Heritage’s Malek.

                         e.      Glyburide-Metformin

           723.   At all relevant times, Actavis, Aurobindo, Heritage, and Teva dominated the

Glyburide-Metformin market. As of April 2014, Heritage had 5% market share and was eager to

raise prices.

           724.   On April 15, 2014, Malek contacted Patel and discussed Heritage’s price increase

goals with respect to Glyburide-Metformin, as well as other drugs. Patel agreed that if Heritage

raised the price on Glyburide-Metformin, as well as the other drugs, Teva would follow with its own


                                                   153
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 173 of 1189
                               REDACTED – PUBLIC VERSION

price increases or would not challenge Heritage’s price increases by underbidding on Heritage’s

accounts. Their communications continued over the next several months.

        725.    Anne Sather of Heritage called Actavis’ Director of National Accounts Michael

Dorsey. On an April 4, 2014 telephone call, on information and belief, they reached an agreement to

increase the price of Glyburide-Metformin and Verapamil.

        726.    Shortly thereafter, Dorsey informed the sales and pricing team at Actavis of

Heritage’s intention to raise prices on these two drugs. In an internal April 28 e-mail, an Actavis

pricing manager stated, “[Dorsey] made mention of keeping an eye out for an increase on

Glyburide/Met and Verapamil IR.”

        727.    On May 1, 2014, Actavis’ Vice President of Marketing, Pricing and Contracts, Marc

Falkin, who was a recipient of the e-mail described above, called a Teva counterpart. Their

communications continued over the next several months.

        728.    On May 12, Falkin spoke twice with Aurobindo’s CEO. Falkin also exchanged thirty

(30) text messages with a Teva representative between May 19 and May 22, 2014.

        729.    Around this same time, several Heritage employees communicated with their

counterparts at Aurobindo about the Glyburide-Metformin price increase.

        730.    For example, Lukasiewicz made contact with P.M. of Aurobindo by phone on May

8, 2014, and then in person on May 14. He reported that he had “found similar like minding on the

pricing strategies we discussed.”

        731.    On May 9, 2014, Heritage slated Glyburide-Metformin for a price increase on an

internal call. Heritage continued to plan price increases through the next month.

        732.    On June 25, 2014, Sather exchanged text messages with a Citron representative

about raising prices for Glyburide wherein the Citron representative agreed to raise prices for that

drug, and then inquired “Your [sic] not doing anything with glyb/met pricing right?” Sather



                                                  154
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 174 of 1189
                               REDACTED – PUBLIC VERSION

responded, “Not yet- but is on a short list!” Although Citron had approval to sell Glyburide-

Metformin, it was not yet actively selling the drug.

        733.    Heritage increased its WAC prices for Glyburide-Metformin in July 2014.

        734.    In an August 20, 2014 text message exchange with a Sun representative, a Heritage

representative admitted that Heritage had reached an agreement with Actavis to increase the prices

of Glyburide-Metformin and Verapamil:

                 Sun representative: Have you heard anything about an Actavis price
                 increase?

                 Heritage representative: I heard they were on board with it. What item
                 specifically?

                 Sun representative: I don’t know. I am just hearing about an increase
                 but no details. What product have you heard about

                 Heritage   representative: We     were         communicating       on
                 Glyburide/Metformin and Verapamil

                        f.      Leflunomide

        735.    At all relevant times, Apotex, Heritage, and Teva dominated the market for

Leflunomide. Heritage held a 61% share by April 2014.

        736.    During Heritage’s April 2014 “Price Increase Discussion” teleconference as

described above, Malek identified Leflunomide as one of the eighteen drugs targeted for a price

increase. Malek was responsible for communicating with Teva about the Heritage’s price increase on

this drug (among others).

        737.    On April 15, 2014, Malek called Patel about the drugs on his list and Patel agreed

that if Heritage increased its prices, Teva would follow or, at a minimum, would not compete with

Heritage by underbidding. In the following months, Malek and Patel spoke frequently and Malek

kept her informed on the strategy for price increases.




                                                  155
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 175 of 1189
                               REDACTED – PUBLIC VERSION

        738.    Heritage’s Edelson was tasked with communicating with Apotex regarding the

Leflunomide price increase. On May 2, 2014, Edelson called Deborah Viera, a Sales Manager at

Apotex, regarding Leflunomide prices and they spoke for more than thirteen minutes.

        739.    Also, in May 2014, Heritage learned Teva might be leaving the Leflunomide market.

On May 6, 2014, Sather e-mailed Malek that “the Teva discontinuation of Leflunomide has everyone

in a fuss! Wow – can we take more share???” Malek responded “we may give some to apotex and

follow our strategy we discussed. Will have clarity by tomorrow.”

        740.    That same day, Edelson had two more phone calls with Viera. Edelson then reported

to Malek that Apotex “has taken another shot at our Leflunomide….I am waiting for a callback

from the VP of Apotex before we do anything.” Malek replied, “Let’s walk from leflunomide,”

confirming the strategy he mentioned to Sather. Beth Hamilton, Vice President of Sales at Apotex,

called Edelson. They connected four times in two days – first for nine minutes and shortly thereafter

for eight minutes on May 6th; then twice on May 7th. Heritage and Apotex representatives thereafter

held four phone calls within two days. Upon information and belief, Heritage and Apotex agreed to

avoid competition and increase prices on Leflunomide during these calls.

        741.    In response to Malek’s May 8 e-mail to the Heritage sales team requesting

confirmation on agreements reached with competitors, Edelson responded that he spoke “with

everyone” and was only waiting for feedback regarding the drug Meprobamate.

        742.    On Heritage’s May 9 call on “Price Increases,” Leflunomide remained on the list of

target drugs.

        743.    On May 27, 2014, Heritage learned that Apotex increased prices on Leflunomide and

Malek confirmed with Edelson, “we are going to increase.” By July 9, 2014, Heritage successfully

increased prices on Leflunomide for at least fifteen different customers.




                                                 156
              Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 176 of 1189
                                                                                       REDACTED – PUBLIC VERSION

                       744.            On June 25, 2014, Malek told Patel that Heritage would be increasing prices for

several drugs sold by Teva.

                       745.            By July 2014, Teva began to exit the market. In conformity with its agreement, Teva

never challenged Heritage’s price increases. This decision countered Teva’s self-interest, as it could

have benefitted by undercutting the higher prices charged by Apotex and Heritage and thereby

gained market share.

                       746.            NADAC data shows that the average market price for Leflunomide rose dramatically

between June 2015 and December 2015 and remained artificially high thereafter:

                                       Leflunomide (10mg): increased by 730%; and

                                       Leflunomide (20mg): increased by 617%.


                                                                                                                                 Leflunomide
                       $6.00

                       $5.00

                       $4.00
    NADAC price/unit




                       $3.00

                       $2.00                                                                                                                                                                                                                                           10mg

                       $1.00                                                                                                                                                                                                                                           20mg

                         $-
                                            1/21/2014
                                                        3/21/2014
                                                                    5/21/2014
                                                                                7/21/2014
                                                                                            9/21/2014


                                                                                                                     1/21/2015
                                                                                                                                 3/21/2015
                                                                                                                                             5/21/2015
                                                                                                                                                         7/21/2015
                                                                                                                                                                     9/21/2015


                                                                                                                                                                                              1/21/2016
                                                                                                                                                                                                          3/21/2016
                                                                                                                                                                                                                      5/21/2016
                                                                                                                                                                                                                                  7/21/2016
                                                                                                                                                                                                                                              9/21/2016
                               11/21/2013




                                                                                                        11/21/2014




                                                                                                                                                                                 11/21/2015




                                                                                                                                                                                                                                                          11/21/2016




                                                                                                                                              Date



                                                               g.                           Methimazole

                       747.            Starting in late 2013, Defendants Heritage, Par, and Sandoz—with non-Defendant

Qualitest joining in 2014—colluded to maintain supracompetitive prices and prevent further price

erosion that had been occurring in the market for Methimazole since Heritage aggressively entered

the market in February 2012.


                                                                                                                                                 157
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 177 of 1189
                               REDACTED – PUBLIC VERSION

        748.    In August 2013, a large wholesaler received a price challenge from Sandoz and was

                              Instead of soliciting a competitive bid from Heritage, it

                    that Heritage

                      Heritage understood the communication to come from Sandoz, as retaliation

for the aggressive prices Heritage had adopted when entering the market the year before. Three days

later, Malek sent an email with the subject line                instructing K.F. simply to

               to which K.F. responded                   This low price at the wholesaler caused other

customers to approach Heritage for price reductions, which it declined to do.

        749.    When another customer requested a price reduction at the end of August 2013,

Jason Malek instructed a Heritage employee to collude with non-Defendant Boca Pharmacal, Inc.

(“Boca”) stating,                                                    However, Heritage ultimately

backed off from this strategy because of a lack of personal relationships with employees at Boca.

        750.    In winter 2013-14, however, two events occurred that facilitated greater collusion.

First, Qualitest announced its acquisition of Boca, a small manufacturer that had been aggressively

pursuing share and lacked the personal relationships with the other manufacturers that facilitated

collusion. Second, Sandoz went into extended backorder on Methimazole from January to May of

2014, allowing prices to rebound. The competitors saw a renewed opportunity to halt price erosion.

When Qualitest employees took over sales and marketing of Methimazole in February from Boca, it

sought to leverage its relationships to keep Methimazole prices high. On February 25, a Senior

Director of National Accounts at Qualitest called Defendant Armando Kellum at Sandoz and the

two spoke for thirteen minutes. The two spoke again frequently in late April, on April 23, 25, 27,

and 29, as Sandoz grew ready to reenter the market following their extended backorder.

        751.    Heritage learned of Sandoz’s backorder in January. Instead of challenging Sandoz’s

share, Heritage saw an opportunity to cooperate. Prior to Heritage’s April 22, 2014 Price Increase



                                                   158
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 178 of 1189
                                REDACTED – PUBLIC VERSION

discussion call, Malek circulated a spreadsheet listing all drugs targeted for a price increase, the

competitors for each such drug, and their respective market shares. Methimazole was among the

drugs listed.

        752.    Malek identified Heritage employees to reach out to the two biggest competitors in

the market, Par and Sandoz. N.O. was identified as the Heritage employee primarily responsible for

communicating with Par on Methimazole, with A.S. identified as the Heritage employee primarily

responsible for communicating with Sandoz.

        753.    In mid-May, 2014, A.S. attended the MMCAP conference and met with K.O. of Par

and C.B. of Sandoz. On May 15, A.S. emailed Malek from MMCAP reporting that she had “Spoke

with Sandoz today at the MMCAP meeting yesterday (they have methimazole and [another

overlapping drug]),” and that Sandoz had agreed to follow any price increase and to refrain from

targeting Heritage customers. Specifically, A.S. reported that “our pricing strategies are well

received” and that Sandoz “react[s] slowly as a company to market conditions but our work will be

well received and fairly played.”

        754.     With this agreement in place, Heritage declined to provide a price adjustment to a

small customer seeking a price reduction on Methimazole the following week, with Malek instructing

his team to “Deny Methimazole for now.”

        755.    From June 1st to 4th, relevant employees from the four competitors attended the

HDMA 2014 Business and Leadership Conference. While there, N.O. (Heritage) called a Senior

Director of National Accounts at Par on June 2. Furthermore, Sandoz—which had been in

communication with Qualitest through Kellum—communicated further with Heritage. A.S.

(Heritage) and C.B. (Sandoz) texted on June 3 before both meeting with K.O. of Par at the Sandbar

Restaurant.




                                                   159
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 179 of 1189
                               REDACTED – PUBLIC VERSION

       756.     Following these communications, the competitors were able to arrest and/or

markedly slow down further price erosion by agreeing not to compete for customers and stabilizing

the market at supracompetitive levels above those seen in August 2013. Collusion continued even

after corporate acquisitions changed the composition of the market. For instance, following Endo’s

acquisition of Par, resulting in the merger of Qualitest and Par, Methimazole was divested to Non-

Defendant Rising Pharmaceuticals, transferring at the end of September 2015. Immediately upon

taking over Methimazole, the Vice President of Sales at Rising called C.B. of Sandoz, speaking on

September 29 as well as four times on October 1, and again on October 2 for eight minutes.

                       h.      Nystatin

       757.    Various forms of Nystatin were already subject to market allocation and price fixing

even before Heritage’s 2014 price increase.

       758.    During the relevant times, Actavis, Par, Perrigo, Sandoz, and Taro dominated the

market for Nystatin cream; Actavis, Perrigo, and Sandoz dominated the market for Nystatin

ointment; and Teva, Heritage, and Sun (through Mutual) dominated the market for Nystatin tablets.

                               i.      Nystatin Cream

       759.    Actavis, Par, Perrigo, Sandoz, and Taro all experienced fluctuations in their

respective market shares for Nystatin cream until these market shares suddenly stabilized in 2013. As

detailed below, prices increased for all these Defendants, even as those with smaller market shares

captured more of the market. This runs counter to economic theory, which dictates that competitors

must lower prices to gain market share.

       760.    As late as 2009, Sandoz enjoyed approximately a 50% market share for Nystatin

cream, Taro had 40%, Perrigo had approximately 7%, and Par and Actavis controlled the remainder.

Through 2009 and into 2010, Sandoz’s market share began to decline. By the summer of 2010,

Sandoz was effectively out of the market. By this time, Actavis and Par also were effectively out of



                                                 160
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 180 of 1189
                               REDACTED – PUBLIC VERSION

the market. Although Sandoz, Actavis and Par appear to have continued making de minimis sales,

they each had a market share of less than 1% by the spring of 2011. By May 2011, Taro had

captured as much as 96% of the Nystatin cream market, leaving Perrigo approximately a 4% share.

        761.    Beginning in June of 2011, Taro and Perrigo dramatically increased their prices for

Nystatin cream largely in unison and Actavis, Par, and Sandoz joined these price increases as their

market shares increased.

        762.    In June of 2011, Taro initiated a large price increase of more than 600%. Rather than

compete on price to gain market share, Perrigo almost immediately followed Taro’s increase and

raised its own prices to nearly identical levels. Perrigo ramped up production and managed slowly to

gain some market share over the next two years, but—as contemplated by the overarching “fair

share” agreement—market prices remained elevated and stable.

        763.    In August, although it had only approximately 1% of the market, Par followed the

Taro and Perrigo price increase in lockstep, also choosing to eschew price-competition. Par also

managed to grow its market share over the next couple of years, but it did so without eroding the

elevated prices imposed by Taro and Perrigo, just as the “fair share” agreement intended.

        764.    In November 2011, Actavis ramped up production of Nystatin cream and re-joined

the market. It, too, immediately elevated its prices to match that of Taro, Perrigo and Par, also

choosing to forego price competition and the prospect of winning a larger share of the market. Even

a fourth entrant into the Nystatin cream market did not cause prices to erode.

        765.    Sandoz’s share of the Nystatin cream market was close to 0% until the fall of 2013,

at which point it ramped up production for re-entry into the market. Like Perrigo, Par and Actavis

before it, rather than compete on price to regain lost market share, Sandoz priced its Nystatin cream

at the same inflated level as its co-conspirators. Prices remained stable and elevated even with a fifth

seller in the market.



                                                  161
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 181 of 1189
                                REDACTED – PUBLIC VERSION

        766.     WAC prices for each Defendant demonstrate that Nystatin cream prices remained

relatively stable prior to May 2011 until they increased dramatically and largely in unison around

June of 2011, remaining artificially inflated thereafter.




        767.     AWP prices for Nystatin cream show the same trend of dramatically inflated and

nearly identical prices.

        768.     These price increases followed the March 6-10, 2011 ECRM EPPS Retail Pharmacy

Conference, February 2012 ECRM EPPS Retail Pharmacy Conference; October 2012 GPhA Fall

Technical Conference in Bethesda, Maryland; and June 4-5, 2013 GPhA CMC Workshop in

Bethesda, Maryland, among others, which representatives from Actavis, Par, Perrigo, Sandoz, and

Taro attended.

                                 ii.     Nystatin Ointment

        769.     In early 2011, Fougera and Perrigo were the only players in the market for generic

Nystatin Ointment.

        770.     On February 7, 2011, J.E., a Fougera sales executive, circulated internally a list of

products and their potential for price increases. While Nystatin Ointment was one of the products


                                                   162
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 182 of 1189
                               REDACTED – PUBLIC VERSION

deemed worthy of consideration, the initial conclusion was that its



       771.    Undaunted, key Fougera employees turned to rival Perrigo for a creative solution to

the problem of low prices and low profits on Nystatin Ointment. Between February 7 and February

28, 2011, CW-6 of Fougera and T.P. of Perrigo were in frequent communication with each other,

exchanging twenty-seven (27) calls and three (3) text messages, with eleven (11) of the calls taking

place on February 28, 2011. During these calls, the competitors hatched a plan for Fougera to leave

the market temporarily, allowing Perrigo to significantly raise prices, at which point Fougera would

return to the market at that new, higher pricing.

       772.    By March 1, 2011, word of the plan formulated during those phone calls had begun

to spread into the market, reaching J.E. at Fougera by way of a customer. Perplexed, J.E. e-mailed

Defendant Kaczmarek, asking:




       773.    Defendant Kaczmarek responded in the affirmative:



                                                               In fact, other Fougera personnel were

already preparing a draft letter announcing the discontinuation of the product.

       774.    Fougera subsequently discontinued Nystatin Ointment effective March 15, 2011.

       775.    By late March 2011, numerous large customers including Meijer, Morris & Dickson,

Rite Aid, Giant Eagle, and NC Mutual, had switched their Nystatin Ointment business to the only

remaining alternative in the market – Perrigo.

       776.    With essentially the entire market transferred to Perrigo, and customers left with no

alternative suppliers, the stage was set for the next phase of the plan. On June 1, 2011, Perrigo



                                                    163
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 183 of 1189
                                REDACTED – PUBLIC VERSION

instituted a large WAC price increase on Nystatin Ointment. Indeed, the price of a 15gm tube

increased by 493%, and the price of a 30gm tube increased by 269%.

        777.    That same day, CW-6 of Fougera called T.P. of Perrigo. The two competitors spoke

for six (6) minutes. Nine days later, on June 10, 2011, CW-6 and T.P.’s discussions intensified with

the two competitors exchanging seven calls that day.

        778.    As those phone calls were taking place – and less than three months after it had

discontinued the product – Fougera was taking the first steps towards re-launch by starting to

market the remaining inventory of Nystatin Ointment that it had on hand when it discontinued the

product.

        779.    On June 12, 2011, senior Fougera executive D.K. requested an update on

discontinued items that the company might want to bring permanently back into its product line.

J.S., a Fougera marketing executive, sent back a list the next morning, calling special attention to

Nystatin Ointment:

                      Recognizing the lucrative opportunity presented by following Perrigo’s price

hike, D.K. replied,



        780.    But Fougera was not the only company that was motivated by the size of the price

increase that Perrigo had managed to implement. Late in the evening on June 14, 2011, Defendant

Perfetto, then a senior sales and marketing executive at Actavis, sent an e-mail to Defendant

Aprahamian and other Actavis colleagues with the subject line:

                                                The text that followed was simple and clear:



        781.    The next day, Actavis marketing executive J.M. responded with some projections on

the financial implications of Actavis entering the Nystatin market. The recent sharp WAC increase



                                                  164
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 184 of 1189
                                REDACTED – PUBLIC VERSION

by Perrigo made the prospect of entry surprisingly irresistible. J.M. wrote:



               J.M. estimated that if Actavis secured a 30% share of the current two-player market,

the company would realize more than $3.8 million in sales. Aprahamian agreed that the time was

right to capitalize on the Perrigo price hike, saying:




        782.    Meanwhile, Fougera continued selling off its previously stockpiled inventory of

Nystatin Ointment and made plans to fully re-enter the market at the new higher WAC prices. On

June 27, 2011, D.K. of Fougera e-mailed Kaczmarek asking:




        783.    Actavis made its move in early November 2011. On November 4, 2011, just days

before the launch, Actavis executive D.M. opined in an e-mail to Aprahamian, Perfetto and other

colleagues that conditions were favorable for a very successful launch, including the 187% increase

in the price of Nystatin Ointment over the past year, and the fact that Fougera had not re-entered

the market as yet. Aprahamian inquired how much share Actavis could handle. In response, D.M.,

mindful of the fair share rules of the game, replied:




        784.    On November 7, 2011, Actavis re-entered the market with WAC prices that exactly

matched Perrigo’s.

        785.    On the day of the Actavis launch, the phone lines among the three competitors were

alive with activity. In the morning, T.P. at Perrigo placed two calls to CW-6 at Fougera to discuss the



                                                   165
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 185 of 1189
                                 REDACTED – PUBLIC VERSION

Actavis development. After the second call, T.P. called M.D., an Actavis sales executive, setting off a

chain of three more calls back and forth between them totaling more than twenty-three (23) minutes

collectively. During these calls, the competitors discussed which customers Actavis should target to

obtain its market share goals without eroding the high prices currently in the market.

         786.     In the coming weeks, having coordinated its entry with market leader Perrigo,

Actavis began collecting its share of accounts, winning business at Omnicare, Publix, and Rite Aid,

among others.

         787.     Meanwhile, unable to gear up its production for an immediate re-launch, Fougera set

its sights on a June 2012 re-launch date for Nystatin Ointment.

         788.     On June 15, 2012, a Fougera marketing executive provided Kaczmarek with WAC

pricing data for Perrigo and Actavis and asked what Fougera’s re-launch WAC prices would be. The

competitors’ prices were identical to the penny with each charging $14.00 for a 15gm tube, and

$21.00 for a 30gm tube. Later that day, Kaczmarek announced to his colleagues that Fougera would

also fall in line, saying:

         789.     On June 21, 2012, Kaczmarek instructed CW-6 to gather intelligence on price points

and                     for Nystatin Ointment. CW-6 initially e-mailed Cardinal asking for contract

pricing, emphasizing that Fougera did not                                     Knowing that the most

accurate source of competitor intelligence was the competitors themselves, however, CW-6 reached

out directly to T.P. at Perrigo, initiating a call that lasted two (2) minutes that morning.

         790.     The competitors moved forward to claim the market shares to which they had

agreed each was entitled, all the while taking great care not to erode the lucrative market pricing. On

June 22, 2012, for example, Aprahamian at Actavis rejected a colleague’s suggestion to offer a

competitive price on Nystatin Ointment to one customer by saying,

                                     On the same day, CW-6 sent the following message to another



                                                   166
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 186 of 1189
                               REDACTED – PUBLIC VERSION

customer:




        791.    On June 25, 2012, CW-6 asked Kaczmarek for Fougera’s market share goal for

Nystatin Ointment. Kaczmarek’s reply acknowledged the importance of playing by the rules of the

competitors’ agreement:

        792.    That same day, CW-6 called T.P. at Perrigo, and they spoke for ten (10) minutes.

Immediately after hanging up with T.P., CW-6 called Kaczmarek, and they spoke for three (3)

minutes

        793.    With all decisions made and cleared with its competitors, Fougera re-entered the

Nystatin Ointment market on June 29, 2012 at WAC prices identical to its competitors. Consistent

with the fair share understanding in place between the three competitors, Fougera proceeded to

claim its share of accounts over the coming weeks, including business at HEB, Giant Eagle, and

Cardinal Health.

                                iii.    Nystatin Tablets

        794.    In 2010 and 2011, the Nystatin tablet market was split between Teva and Sun (sold

at least in part through its subsidiary, Mutual). During that time, Teva held approximately 60% of

the market, Sun held 40%, and they had nearly identical list prices for Nystatin tablets.

        795.    In the summer of 2012, Heritage entered the Nystatin tablet market. Rather than

undercut Teva and Sun’s prices to gain market share, Heritage matched Teva and Sun’s prices,

consistent with the “fair share” agreement they and the other Defendants maintained throughout

the generics market.

        796.    Sun, through its division Mutual, increased Nystatin tablet prices on April 15, 2013.




                                                  167
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 187 of 1189
                               REDACTED – PUBLIC VERSION

         797.   As detailed below, Patel was hired by Teva in April 2013 to “run the pricing team.”

On July 9, Patel called Malek and they spoke for 21 minutes. The two spoke again on July 23 (for ten

minutes), and twice on July 30, 2013 (once for more than 12 minutes).

         798.   Between July 23 and July 30, 2013, Anne Sather (Heritage) spoke with Susan

Knoblauch, Senior Sales Manager at Sun, for eleven minutes. Heritage remained in close contact

with Sun before and after Sun (through Mutual) took its price increase in April 2013. On April 16,

2013 – the day after Mutual increased Nystatin tablet prices – Knoblauch called Sather and they

spoke for nearly 40 minutes. The two continued to communicate throughout the summer of 2013.

         799.   By late July 2013, Teva’s “Price Increase Candidates” list, created by Patel, included

Nystatin, with the note “Heritage involved; follow Mutual.”

         800.   On August 1, 2013, Malek e-mailed O’Mara (Heritage), Edelson (Heritage), and

Sather, saying “Team: Pricing dynamics may be changing for us for Nystatin. Please advise when

Mutual/URL/ (now Caraco) took their Nystatin price increase and if they kept it.” On August 20th,

2013, Malek e-mailed Fleming (Heritage) and copied Glazer with the subject “PRICE

INCREASES,” saying: “We need [to] analyze the following product price increases and understand

how much to increase and which customers to extend.” Malek provided a list of four drugs,

including Nystatin.

         801.   As described below, Patel was on maternity leave from August 2013 through

December 2013 and decisions regarding Teva’s and Heritage’s Nystatin price increases were put on

hold.

         802.   Also, as described below, on February 7, 2014 Patel created a spreadsheet titled “PI

Candidates,” which included Nystatin. The Nystatin notes read “Shared with Heritage and

Mutual/Caraco” and “WAC increase likely.” Patel called Malek on February 14, 2014 and the two

connected the next day.



                                                  168
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 188 of 1189
                               REDACTED – PUBLIC VERSION

       803.    Malek and Patel continued to talk throughout March and April of 2014. On a 17-

minute phone call on April 15, 2014, Malek and Patel came to an agreement on all of the identified

drugs involving Teva (at least seven drugs, including Nystatin). They agreed Teva would take the

lead on the Nystatin (and Theophylline) price increase, which Heritage would follow and match.

       804.    On April 4, 2014, Teva announced an increase of more than 100% on Nystatin,

doubling WAC price from $47.06 to $100.30.

       805.    During the April 2014 Heritage “Price Increase Discussion” teleconference, Malek

identified Nystatin as one of the eighteen drugs targeted for a price increase. Sather was tasked with

reaching out to Sun regarding Nystatin (and other drugs). Immediately after the April call, Sather

reached out to Knoblauch. They spoke for 45 minutes and agreed to increase prices for Nystatin

(and Paromomycin). Afterward, Sather reported to Malek and Glazer, “Caraco notified and on

board.” Glazer quickly responded, “No emails please.”

       806.    On the June 23 Heritage “Price Increase Call,” Nystatin was designated for a 95%

price increase. Heritage’s Kate Brodowski, Associate Director of International Sales, noted that

Heritage had to increase its WAC pricing for Nystatin because Teva “increased WAC already.”

       807.    On June 25, 2014, Heritage held another internal call regarding “Product Price

Changes” and Nystatin again appeared on the list of drugs slated for a price increase. During the

call, Sather texted Knoblauch to update Sun on Heritage’s anticipated Nystatin price increase:

                Sather: Work news: we are raising price on Nystatin. Just letting you
                know. :)

                Knoblauch: How much

                Sather: Double the price

                Sather: On conf call- will call you back

                Knoblauch: Yes




                                                 169
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 189 of 1189
                               REDACTED – PUBLIC VERSION

       808.    On June 25, 2014, Malek spoke to Patel again for nearly 14 minutes, explaining

Heritage would soon be increasing prices for a number of Teva’s drugs.

       809.    In June 2014, Heritage announced a price increase of nearly 100% on Nystatin. By

July 9, 2014, Heritage successfully raised the price for at least fourteen customers nationwide.

       810.    Sun implemented a similar price increase by August 2014.

       811.    In conformity with their agreement, Teva refused to bid or challenge Heritage’s price

increases when requested by incumbent Heritage customers.

       812.    On July 8, a large retail customer e-mailed Teva requesting a quote for Nystatin

tablets because of a recent large price increase instituted by the incumbent supplier. A Teva

representative forwarded that e-mail to Patel, asking “Are you aware of the below? Should we

engage?” Patel responded that she was aware, and that Heritage would be “following Teva on the

Nystatin.” She confirmed “we will not be bidding. Thanks.”

       813.    NADAC data for Nystatin tablets is only available dating back to April 2014. As

depicted on the chart below, the average price for Nystatin 500,000 unit oral tablets continued to

increase after the first price increase implemented by Sun in April 2013 and the subsequent price

increases implemented by Heritage, Sun, and Teva around April and June of 2014:




                                                  170
                                                   Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 190 of 1189
                                                                             REDACTED – PUBLIC VERSION



                                                            NADAC - NYSTATIN 500,000 UNIT ORAL TAB PRICE AVERAGES
 National Average Drug Acquisition Cost Per Unit



                                                   $0.75



                                                   $0.65



                                                   $0.55



                                                   $0.45



                                                   $0.35



                                                   $0.25
                                                       Apr-14 Jun-14 Aug-14 Oct-14 Dec-14 Feb-15 Apr-15 Jun-15 Aug-15 Oct-15 Dec-15 Feb-16 Apr-16


                                                                     i.      Paromomycin

                                                     814.    At all relevant times, Heritage and Sun, through its division Caraco, dominated the

Paromomycin market.

                                                     815.    In April 2014, Heritage had approximately 65% of the market. Sun had

approximately 35% market share.

                                                     816.    On April 22, 2014, a Heritage representative spoke to a Sun counterpart for 45

minutes. Shortly thereafter, the Heritage representative notified her superiors via e-mail that Caraco

was on board with price increases, to which a superior responded, “No emails please.”

                                                     817.    On May 8, 2014 a Heritage employee e-mailed Malek, who had asked for an update

on pricing agreement progress, explaining “I made contact with all my take aways – with positive

results.”

                                                     818.    Heritage held another internal pricing call on May 9, 2014. Paromomycin was on the

list for a price increase.




                                                                                                171
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 191 of 1189
                                REDACTED – PUBLIC VERSION

        819.    On May 20, a Sun employee informed a Heritage employee that Sun would be

“temporarily discontinuing” Paromomycin production to transfer its operations to another facility.

The employee immediately relayed the information to Malek who responded “Need price increase to

go immediately. Jack it up.”

        820.    On a June 23, 2014 internal pricing call, Heritage slated Paromomycin for a 100%

increase. By July 9, 2014, Heritage successfully increased prices for over a dozen nationwide

customers.

        821.    Sun continued to sell the drug through January 2015, maintaining a 40% market

share. Despite this, Heritage continued to increase its prices with no fear of losing market share as

an agreement was already in place.

                         j.      Theophylline ER

        822.    At all relevant times, Heritage and Teva dominated the market for Theophylline ER.

        823.     Prior to Heritage’s entry into the market for 300mg and 450mg Theophylline ER

tablets in late 2011, Teva held nearly 100% of market share.

        824.    When Heritage entered the market, rather than price its product below Teva’s to gain

market share, it listed its products identical to or even slightly above Teva’s prices. As a result,

Theophylline ER prices remained relatively stable despite the entry of a new competitor and, upon

information and belief, Heritage gained market share through collusive agreements in accordance

with their market-wide “fair share” agreement.

        825.    In early 2014, Teva began to consider raising the price of Theophylline ER. On

February 4, 2014, Patel called Malek upon her return from maternity leave and the two spoke for

over an hour the next day. On February 7, Patel (Teva) created a spreadsheet titled “PI Candidates,”

targeting Theophylline for a price increase.




                                                   172
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 192 of 1189
                                 REDACTED – PUBLIC VERSION

        826.    Patel and Malek spoke numerous times in February and March 2014. They came to

an agreement that Teva would lead the Theophylline ER price increase and Heritage would follow,

matching Teva’s pricing.

        827.    Effective April 4, 2014, Teva began implementing across-the-board price increases

for Theophylline ER. By late April 2014, Teva fully implemented a price increase for Theophylline

by approximately 150% and Heritage planned to follow.

        828.    On April 24, 2014, shortly after implementing the price increases, Teva received the

following e-mail with the subject line “PLIVA.com [Info] Price Gouging”: 47

                 I have been a consultant to virtually every major pharma company
                 including Teva and Pliva (before it was acquired and located in E.
                 Hanover). Since retiring I have been asked to participate with a US
                 Senate Special Committee on the issue of pharmaceutical price
                 gouging in the U.S.A. Today, I acquired my usual Rx of Theophylline
                 ER from Costco for which I usually pay $19.01 and was charged
                 $53.28 an increase of almost 200%. Costco Pharmacy confirmed that
                 this increase is correct and was instituted sometime earlier this year
                 (2014.). Before having this listed in our national report as another
                 example of Pharmaceutical Price Gouging, [w]e respectfully request a
                 confirmation response from you, the manufacturer, relative to the
                 accuracy of our data. Please respond to me at the above email address.
                 If you prefer you can respond to Senator Schumer a New York State
                 representative.

        829.    A member of Teva’s Government Affairs Department received the internally

forwarded e-mail and responded: “Can I get some details on the specifics of this product and the

price increase. I’m hoping someone increased the price and we had to follow it up. Or, API or

something I can give the senate.” Patel ultimately received the correspondence and replied, “I don’t

have a great story. I’ll take a closer look.”




47
   Teva marketed and/or sold its generic Theophylline ER, at least in part through Pliva, Inc.
(“PLIVA”), a wholly-owned subsidiary of Teva USA. Teva USA acquired PLIVA’s assets as part of
its acquisition of Barr Pharmaceuticals, LLC.


                                                 173
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 193 of 1189
                                 REDACTED – PUBLIC VERSION

       830.    At the April 22, 2014 Heritage “Price Increase Discussion,” Malek instructed his

team that Heritage would follow Teva’s pricing on Theophylline ER. On May 9, Heritage again

slated Theophylline ER for a price increase. On June 23, during a Heritage “Price Change Call,”

Heritage targeted Theophylline ER for a 150% price increase.

       831.    On June 25, 2014, Heritage held one last call regarding “Product Price Changes”

before the price increases were to be implemented. On the same day, Malek and Patel spoke for 14

minutes. Malek reported that Heritage would be sending out its price increases in the coming weeks.

       832.    Heritage began sending price increase notices to customers the next day. On June 26,

2014, Sather texted a large wholesaler customer that “As of 7/1, [m]arket wide we are increasing

prices on: …Theophylline ER…” She followed with another text message, “Here are the

approximate/average $ increases on the other items: …Theo ER . . . 150%.”

       833.    On June 30, 2014, Patel e-mailed her team that “[i]t appears that Heritage took an

increase to follow Teva. The new pricing looks like it will be effective tomorrow and matches Teva’s

WACs.” She continued that this “will likely trigger some bid requests/activity,” but Teva “should

not be considering decreases.”

       834.    By July 9, 2014, Heritage successfully increased prices to at least 20 customers

nationwide, following in lock step with Teva.

       835.    According to NADAC data, the average market price for generic Theophylline ER

saw the following price increases between April 2014 and January 2015:

                Theophylline ER 100mg: increases from $0.12 per unit to $0.37 per
                unit, a 250% increase

                Theophylline ER 200mg: increases from $0.16 per unit to $0.40 per
                unit, a 150% increase

                Theophylline ER 300mg: increases from $0.20 per unit to $0.35 per
                unit, a 75% increase.




                                                 174
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 194 of 1189
                               REDACTED – PUBLIC VERSION

        836.    NADAC data shows that the average market prices for Theophylline ER were stable

prior to April 2014, then rose dramatically and remained artificially high thereafter.




                                                  175
                Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 195 of 1189
                                              REDACTED – PUBLIC VERSION

                       837.    The 300mg dosage of Theophylline ER saw an even larger price increase in 2016,

increasing from an average of $0.36 per unit in April 2016 to $2.46 in July 2016, a 580% increase.

                                                          Theophylline
                       $2.50



                       $2.00
    NADAC price/unit




                       $1.50



                       $1.00
                                                                                                         300mg


                       $0.50



                         $-




                                                             Date




                                      k.      Verapamil

                       838.    From 2009 forward, Actavis and Mylan dominated the market for Verapamil.

Combined, the two companies enjoyed nearly 100% market share until Heritage began to gain share

in 2013.

                       839.    Heritage entered the Verapamil tablet market in the second half of 2011, but its share

remained around 5% until 2013. When Heritage entered, it announced list (WAC) prices identical to

Mylan and slightly higher than Actavis for 80mg tablets. Heritage announced prices slightly higher

than both Mylan and Actavis for 120mg tablets. Heritage did not begin to sell 40mg Verapamil

tablets until the second half of 2015, at which point it set list prices identical to Actavis, the only

seller of 40mg tablets at that time.

                       840.    In other words, in conformity with the market-wide “fair share” agreement between

Defendants, when Heritage entered the market for Verapamil, it set prices at or above competitors


                                                                176
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 196 of 1189
                               REDACTED – PUBLIC VERSION

Actavis and Mylan. In October 2012, Mylan then increased its tablet prices by approximately 50%,

allowing Heritage to gain more than 25% market share. Shortly thereafter, market share between

Actavis, Heritage, and Mylan quickly stabilized.

       841.    On Heritage’s April 2014 “Price Increase Discussion,” Verapamil was targeted for a

price increase. O’Mara (Heritage) was primarily responsible for communicating with Mylan about

Verapamil, among other drugs, and reached out to Aigner (Mylan). On an April 23rd, 2014 phone

call, O’Mara and Aigner reached an agreement to raise prices for Verapamil (and two other drugs).

O’Mara immediately sent an e-mail to Malek, titled “Mylan,” saying “Just let me know a day before

we price adjust on the three Mylan products and they will put the word out to the reps to leave us

alone. They are looking at price increases as well on a number of products.”

       842.    Sather was responsible for communicating with Actavis about Verapamil (and

another drug). Within hours of the April 22 call, she called Michael Dorsey, Director of National

Accounts at Actavis and they spoke for nine minutes, reaching an agreement to raise the price of

Verapamil (and Glyburide-Metformin).

       843.    Dorsey immediately thereafter called Christina Koleto and Michael Reed, two Senior

Pricing Managers at Actavis, to update them on the pricing strategy. In an April 28, 2014 internal e-

mail, an Actavis pricing manager said “[Dorsey] made mention of keeping an eye out for an increase

on … Verapamil IR.” Marc Falkin, Actavis’ Vice President of Marketing, Pricing, and Contracts,

received the e-mail.

       844.    On May 6, 2014, Falkin called Nesta (Mylan). The two spoke regularly over the next

several months, including a three-minute call on May 7th and a seven-minute call on May 19. They

continued to speak regularly for the next several months.

       845.    In response to Malek’s May 8 e-mail to the Heritage sales team trying to finalize price

increase agreements, Sather responded, “Jason: I made contact with all my take aways -- with



                                                   177
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 197 of 1189
                                REDACTED – PUBLIC VERSION

positive results. I can resend those notes or talk with you on any details.” This would have included

her conversation with Actavis on Verapamil.

        846.    When Heritage held another call about the “Price Increases” on May 9, 2014,

Verapamil remained on the list of drugs targeted for increase.

        847.    Heritage did not initially increase prices market-wide for Verapamil, but it did raise

prices to at least one customer as part of its price increase initiative in July 2014.

        848.    Heritage announced its price increase in June 2014, and Actavis and Mylan (along

with Epic) soon followed with similar price increases.

        849.    On August 20, 2014, Sather exchanged text messages with Knoblauch (Sun)

describing the agreements Heritage reached with Actavis to increase the prices of Verapamil (and

Glyburide-Metformin):

                 Knoblauch: Have you heard anything about an Actavis price
                 increase?”

                 Sather: I heard they were on board with it. What item specifically?

                 Knoblauch: I don’t know. I am just hearing about an increase but no
                 details. What product have you heard about

                 Sather: We were communicating on Glyburide/Metformin and
                 Verapamil

                 Knoblauch: We haven’t touched verapamil yet

        850.    NADAC data shows that average market prices for Verapamil rose dramatically, with

price increases continuing throughout 2016, as depicted below.




                                                    178
              Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 198 of 1189
                                               REDACTED – PUBLIC VERSION


                                                              Verapamil
                        $5.00
                        $4.50
                        $4.00
                        $3.50
     NADAC price/unit




                        $3.00
                        $2.50
                        $2.00
                        $1.50
                        $1.00                                                             360mg Capsule Pellet

                        $0.50
                          $-




                                                                     Date




X.                      TEVA

                                Early 2013 Teva Business Strategies, Hiring of Patel, and Ranking
                                Competitors

                        851.    Despite Teva’s initial attempts to increase its revenues through price increases in

2012 and early 2013, as set forth below, its generic business was struggling as of early 2013.

Throughout the first quarter of 2013, Teva realized it needed to do something drastic to increase

profitability. On May 2, 2013, Teva publicly announced disappointing first quarter 2013 results.

Among other things: (1) net income was down 26% compared to the prior year; (2) total net sales

were down 4%; and (3) generic sales declined by 7%.

                        852.    By this time, Teva had already started to consider new options to increase its

profitability, including more product price increases. Over the next several years, Teva embarked on

an aggressive plan to conspire with its competitors to increase and sustain price on many generic

drugs – completely turning around the company’s fortunes.




                                                                  179
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 199 of 1189
                                REDACTED – PUBLIC VERSION


                1.      April 2013: Teva Hires Nisha Patel

        853.    In April 2013, Teva took a major step toward implementing more significant price

increases by hiring Patel as its Director of Strategic Customer Marketing. In that position, her job

responsibilities included, among other things: (1) serving as the interface between the marketing

(pricing) department and the sales force teams to develop customer programs; (2) establishing

pricing strategies for new product launches and in-line product opportunities; and (3) overseeing the

customer bid process and product pricing administration at Teva.

        854.    Most importantly, she was responsible for – in her own words – “product selection,

price increase implementation, and other price optimization activities for a product portfolio of over

1,000 products.” In that role, Patel had 9-10 direct reports in the pricing department at Teva. One of

Patel’s primary job goals was to effectuate price increases. This was a significant factor in her

performance evaluations and bonus calculations and, as discussed more fully below, Patel was

rewarded handsomely by Teva for doing it.

        855.    Prior to joining Teva, Patel had worked for eight years at a large drug wholesaler,

ABC, working her way up to Director of Global Generic Sourcing. During her time at ABC, Patel

had routine interaction with representatives from every major generic drug manufacturer and

developed and maintained relationships with many of the most important sales and marketing

executives at Teva’s competitors.

        856.    Teva hired Patel specifically to identify potential generic drugs for which Teva could

raise prices, and then utilize her relationships to effectuate those price increases.

        857.    Even before Patel started at Teva, she was communicating with potential future

competitors about the move, and about her new role. For example, on April 2, 2013 - nearly three

weeks before Patel started at Teva - Aprahamian (Taro) sent an e-mail to the Chief Operating

Officer (“COO”) at Taro stating: “Nisha Going To Teva - Hush Hush for now....” The COO



                                                   180
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 200 of 1189
                                REDACTED – PUBLIC VERSION

responded by saying “[m]aybe the industry will be better for it. Teva can only improve.” Teva had,

up to that point, acquired a reputation in the industry for being slow to follow price increases, and

the Taro COO viewed Patel as someone who would change that mindset at Teva. Patel had also

worked with Aprahamian several years earlier at ABC.

        858.    Patel’s last day at ABC was April 11, 2013 and she started at Teva on April 22, 2013.

Patel began communicating with competitors, by phone and text, the day after she left ABC, before

she even started at Teva. For example:




        859.    Once Patel began her employment at Teva, her communications with certain

competitors became much more systematic and frequent - and focused around market events such

as price increases, market entry, customer challenges and loss of exclusivity.

        860.    When she joined Teva, Patel’s highest priority was identifying drugs where Teva

could effectively raise price without competition. On May 1, 2013, Patel began creating an initial

spreadsheet with a list of “Price Increase Candidates.” As part of her process of identifying

candidates for price increases, Patel started to look very closely at Teva’s relationships with its

competitors, and also her own relationships with individuals at those competitors. In a separate tab

of the same “Price Increase Candidates” spreadsheet, Patel began ranking Teva’s “Quality of




                                                   181
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 201 of 1189
                                REDACTED – PUBLIC VERSION

Competition” by assigning companies into several categories, including “Strong Leader/Follower,”

“Lag Follower,” “Borderline” and “Stallers.”

          861.   Patel understood – and stressed internally at Teva – that “price increases tend to

stick and markets settle quickly when suppliers increase within a short time frame.” Thus, it was very

important for Patel to identify those competitors who were willing to share information about their

price increases in advance, so that Teva would be prepared to follow quickly. Conversely, it was

important for Patel to inform Teva’s competitors of Teva’s increase plans so those competitors

could also follow quickly. Either way, significant coordination would be required for price increases

to be successful – and quality competitors were those who were more willing to coordinate.

          862.   As she was creating the list, Patel was talking to competitors to determine their

willingness to increase prices and, therefore, where they should be ranked on the scale. For example,

in one of her first conversations with CW-1 after Patel joined Teva, Patel told CW-1 that she had

been hired by Teva to identify drugs where Teva could increase its prices. She asked CW-1 how

Sandoz handled price increases. CW-1 told Patel that Sandoz would follow Teva’s price increases

and, importantly, would not poach Teva’s customers after Teva increased. Not surprisingly, Sandoz

was one of Teva’s highest “quality” competitors. Patel and Teva based many price increase (and

market allocation) decisions on this understanding with Sandoz over the next several years.

          863.   Patel had several different ways of communicating with competitors. This Complaint

references various phone calls and text messages that she was exchanging with competitors. But she

also communicated with competitors in various other ways, including but not limited to instant

messaging through social media platforms such as LinkedIn and Facebook; encrypted messaging

through platforms like WhatsApp; and in-person communications. Although the Plaintiff States

have been able to obtain some of these communications, many of them have been destroyed by

Patel.



                                                  182
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 202 of 1189
                              REDACTED – PUBLIC VERSION

        864.   Through her communications with her competitors, Patel learned more about their

planned price increases and entered into agreements for Teva to follow them. On May 2, 2013, Patel

spoke to her contacts at Glenmark, Actavis and Sandoz several times:




        865.   After one of her calls with CW-5 of Glenmark, Patel sent an internal e-mail to one of

her subordinates directing him to add six (6) different Glenmark drugs to Teva’s “high priority”

price increase list: Adapalene gel; Nabumetone; Pravastatin; Ranitidine HCL; Moexipril HCL; and

Moexipril HCL/HCTZ. As discussed more fully below, these are all drugs that Glenmark increased

prices on two weeks later, on May 16, 2013. Teva followed with its own price increases shortly

thereafter.

               2.      Ranking “Quality of Competition” to Identify Price Increase
                       Candidates

        866.   By May 6, 2013, Patel had completed her initial ranking of fifty-six (56) different

manufacturers in the generic drug market by their “quality.” Patel defined “quality” by her

assessment of the “strength” of a competitor as a leader or follower for price increases. Ranking was

done numerically, from a +3 ranking for the “highest quality” competitor to a -3 ranking for the

“lowest quality” competitor. The top ranked competitors at that time included the following

companies:




                                                 183
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 203 of 1189
                               REDACTED – PUBLIC VERSION




       867.    The lowest ranked competitors were:




       868.    Patel created a formula, which heavily weighted those numerical ratings assigned to

each competitor based on their “quality,” combined with a numerical score based on the number of

competitors in the market and certain other factors including whether Teva would be leading or

following the price increase. According to her formula, the best possible candidate for a price

increase (aside from a drug where Teva was exclusive) would be a drug where there was only one

other competitor in the market, which would be leading an increase, and where the competitor was

the highest “quality.” Conversely, a Teva price increase in drug market with several “low quality”

competitors would not be a good candidate due to the potential that low quality competitors might

not follow Teva’s price increase and instead use the opportunity to steal Teva’s market share.

       869.    Notably, the companies with the highest rankings at this time were companies with

whom Patel and other executives within Teva had significant relationships. Some of the notable

relationships are discussed in more detail below.

                       a.      The “High Quality” Competitor Relationships

       870.    The highest quality competitors in Patel’s rankings were competitors where Teva had

agreements to lead and follow each other’s’ price increases. The agreements and understandings



                                                    184
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 204 of 1189
                               REDACTED – PUBLIC VERSION

regarding price increases were what made each of those competitors high quality. As part of their

understandings, those competitors also agreed that they would not seek to compete for market share

after a Teva price increase.

                        b.     Mylan (+3)

        871.    Mylan was Teva’s highest-ranked “quality” competitor. The relationship between

these two competitors was longstanding and deeply engrained. It survived changes in personnel over

time and pre-dated Patel’s creation of the quality competitor rankings.

        872.    Green, who was employed by Teva beginning in 2006 through late October 2013,

first began communicating with Nesta of Mylan by telephone on February 21, 2012. From that time

until the time Green left Teva, Green and Nesta were in almost constant communication, speaking

by phone at least three-hundred and ninety-two (392) times, and exchanging at least twelve (12) text

messages – including at or around every significant price increase taken by either company. This

amounts to an average of nearly one call or text message every business day during this period.

        873.    Shortly after Patel started her employment at Teva, she called Nesta on May 10, 2013

and the two spoke for over five (5) minutes. Because Green had already established a relationship

with Mylan, Patel did not need to speak directly with Nesta very often. Typically, Patel would e-mail

Green and ask him to obtain market intelligence about certain Mylan drugs; Green would then speak

to Nesta – often about a long list of drugs – and report his findings back to Patel. Several examples

of these communications are outlined more fully in various sections below.

        874.    When Green left Teva to join Zydus in late October 2013, the institutional

relationship and understanding between Teva and Mylan remained strong. Rekenthaler promptly

took over the role of communicating with Nesta. Starting in December 2013, through the time that

Rekenthaler left Teva in April 2015, Rekenthaler spoke to Nesta one hundred (100) times. Prior to




                                                 185
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 205 of 1189
                               REDACTED – PUBLIC VERSION

Green leaving Teva in late-October 2013, Rekenthaler and Nesta had only spoken by phone once,

more than a year earlier in 2012.

       875.    The relationship between Teva and Mylan even pre-dated the relationship between

Green and Nesta. For example, between January 1, 2010 and October 26, 2011, R.C., a senior

executive at Teva, communicated with R.P., a senior executive counterpart at Mylan, by phone or

text at least one hundred and thirty-five (135) times. The pace of communications between the two

companies slowed dramatically in November 2011 after R.C. left Teva and before Green began

communicating with Nesta – but continued as needed through communications between

Rekenthaler and R.P. at Mylan.

                       c.        Watson/Actavis (+3)

       876.    Actavis was Teva’s next highest quality competitor by ranking. Patel had strong

relationships with several executives at Actavis, including Rogerson, the Executive Director of

Pricing and Business Analytics, and A.B., a senior sales executive at Actavis. Rekenthaler also

communicated frequently with A.S., a senior sales executive at Watson – a relationship that pre-

dated Patel joining Teva.

       877.    Patel contacted A.B. shortly after she started her employment at Teva, as she was

creating the quality competitor rankings. She called him on April 30, 2013, and the two exchanged

several text messages the next day, May 1, 2013. But as detailed herein, Patel communicated on a

more frequent basis with Rogerson, her counterpart in the pricing department at Actavis. From May

2, 2013 through November 9, 2015, Patel spoke and/or texted with Rogerson 157 times, including

calls at or around every significant price increase taken by the respective companies.

       878.    In August 2013, Falkin joined Actavis and the relationship between Teva and Actavis

grew stronger through his communications with Rekenthaler. From August 7, 2013 through the date




                                                 186
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 206 of 1189
                               REDACTED – PUBLIC VERSION

that Rekenthaler left Teva in April 2015, Rekenthaler and Falkin communicated by phone or text at

least four hundred and thirty-three (433) times.

         879.   Cavanaugh also had a very strong relationship with Falkin. The two communicated

with great frequency. From August 7, 2013 through the end of May 2016, Cavanaugh and Falkin

spoke or texted with each other four hundred and ten (410) times.

                       d.      Sandoz (+3)

         880.   Teva also considered Sandoz a top-quality competitor. Patel had a very strong

relationship with CW-1 at Sandoz.

         881.   Beginning on April 12, 2013 – the day after Patel’s last day at ABC – until August

2016, Patel and CW-1 spoke one hundred and eighty-five (185) times by phone, including at or

around every significant price increase taken by either company. As detailed above, in one of her

initial calls with CW-1 after she joined Teva, Patel asked CW-1 how Sandoz handled price increases.

Patel explained that she had been hired at Teva to identify products where Teva could increase

prices. CW-1 reassured Patel that Sandoz would follow any Teva price increases on overlapping

drugs, and that Sandoz would not poach Teva’s customers after Teva increased price.

         882.   Green and Rekenthaler of Teva also both had a very strong relationship with CW-2,

who was – at that time – a senior Sandoz executive. These relationships pre-dated Patel joining

Teva.

                       e.      Glenmark (+3)

         883.   Glenmark was one of Teva’s highest-ranked competitors primarily because Patel had

very significant relationships with several different individuals at Glenmark, including CW-5, Brown

and J.C., a sales and marketing executive at Glenmark.

         884.   As stated above, Patel began communicating with CW-5 even before she began her

employment at Teva. Patel was also communicating frequently with both CW-5 and J.C. during the



                                                   187
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 207 of 1189
                               REDACTED – PUBLIC VERSION

time she created the quality competitor rankings, and agreed to follow several Glenmark price

increases, in May 2013.

       885.    Patel and CW-5 communicated by phone with great frequency – including at or

around the time of every significant price increase affecting the two companies – until CW-5 left

Glenmark in March 2014, at which point their communication ceased for nearly six (6) months.

After CW-5 left Glenmark, Patel began communicating with Brown with much greater frequency to

obtain competitively sensitive information from Glenmark. Patel and Brown had never spoken by

phone before Patel started at Teva, according to the phone records produced.

                          f.   Taro (+3)

       886.    Taro was highly rated because of Patel’s longstanding relationship with the Vice

President of Sales at Taro, Aprahamian. Patel had known Aprahamian for many years, dating back

to when Patel had started her professional career as an intern at ABC.

       887.    Even though she knew Aprahamian well, they rarely ever spoke or texted by phone

until Patel started at Teva. From April 22, 2013 through March 2016, however, Patel and

Aprahamian spoke or texted at least one hundred (100) times, including calls or text messages at or

around the time of every significant price increase affecting the companies during those years.

                          g.   Lupin (+2)

       888.    Although initially not the highest ranked competitor, Lupin was assigned a high

rating because of Patel’s strong relationship with Berthold, the Vice President of Sales at Lupin. The

relationship between Teva and Lupin, however, pre-dated Patel. Prior to Patel starting at Teva,

Green and others at Teva conspired directly with Berthold. Several of those examples are discussed

below. Between January 2012 and October 2013, Berthold and Green, for example, communicated

by phone one hundred and twenty-five (125) times.




                                                 188
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 208 of 1189
                               REDACTED – PUBLIC VERSION

        889.    From May 6, 2013 through April 8, 2014, Patel and Berthold communicated by

phone 76 times, including at or around the time of every significant drug price increase where the

two companies overlapped.

        890.    Demonstrating the strength of the relationship between the two companies, the price

increase coordination continued between Teva and Lupin even when Green had left Teva and when

Patel was out on maternity leave. For example, as discussed more fully below, in October 2013

Lupin was preparing to increase its pricing on the drug Cephalexin oral suspension. Without Green

or Patel to communicate with, Berthold instead communicated with Rekenthaler and T.S. of Teva in

order to coordinate the price increase.

                Price Increase Hiatus

        891.    Shortly after the August 9, 2013 price increase described below went into effect,

Patel left the office for several months while on maternity leave.

        892.    This slowed down Teva’s plans for its next round of price increases. During the time

period while Patel was out on maternity leave, Teva did not implement or plan any additional price

increases, instead waiting for Patel to return and continue her work. Patel began to return to the

office on a part-time basis beginning in November 2013.

        893.    During this time period, Green left Teva to join Zydus as the Associate Vice

President of National Accounts. His last day of employment at Teva was October 23, 2013. This

prompted Rekenthaler to assume the role of communicating with specific competitors, including

Mylan. Rekenthaler also identified and began communicating on a more frequent basis with co-

conspirators at different companies to facilitate the price increase process for Teva.

        894.    As discussed more fully below, although Patel’s absence slowed Teva in its plans for

price increases on additional drugs, it did not stop certain competitors – in particular Lupin and

Greenstone – from attempting to coordinate with Teva regarding their own price increases. In



                                                  189
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 209 of 1189
                                REDACTED – PUBLIC VERSION

Patel’s absence, they communicated through different channels. These communications were

conveyed to Patel upon her return and she included the information in her efforts to identify new

price increase candidates.

        895.    By early 2014 Patel had picked up right where she left off planning for the next

round of Teva increases.

                New Relationships Emerge

        896.    By early 2014, the generic drug industry was in the midst of a price increase

explosion. In an internal Teva presentation given shortly after the April 2014 price increases – titled

“2014 US Pricing Strategy” – Teva reflected on the current state of the industry, noting that the

“[c]ompetitive landscape is supportive of price increases.” In commenting on the future implications

for Teva’s pricing strategy, the company stated: “Mature competitors participate in price

appreciation; immature competitors are starting to follow.”

        897.    Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors when

implementing its April 4, 2014 price increases, specific examples of which are described below.

                Competitors Become “High Quality” After Successfully Colluding With Teva

        898.    A little more than a year after she first circulated her Quality of Competitor List,

Patel finalized an updated list on May 9, 2014. This updated list reflected changes in Teva’s

conspiratorial relationships.

        899.    Although certain competitors retained a high-quality ranking throughout the entire

relevant time period – like Mylan, Sandoz, Actavis and Taro – other competitors saw their ranking

increase (sometimes dramatically) after successfully colluding with Patel or others at Teva on one or

more drugs during the prior twelve-month period. These changes demonstrate that Teva’s quality




                                                  190
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 210 of 1189
                               REDACTED – PUBLIC VERSION

competitor rankings were, in reality, a list of co- conspirators that Teva could trust to adhere to the

illegal agreements.

                Quality Competitors Collude With Each Other, Sandoz/Mylan

        900.    In addition to conspiring with Teva, the “quality” competitors also colluded with

each other on drugs that Teva did not market. Indeed, each of the quality competitors had their own

set of relationships with their counterparts at competitor companies that they used to facilitate

agreements regarding drugs where they overlapped. The relationship highlighted in this section is the

relationship between executives at Sandoz and Mylan. However, to the extent that some of the drugs

at issue involve additional competitor companies, those relationships are also discussed.

        901.    In September 2012, CW-4, concerned about her job security at Sandoz, sought to

network with executives at competing companies in the hope of obtaining new employment. CW-4

contacted Nesta because she was interested in potentially working at Mylan. CW-4 obtained Nesta’s

phone number from a mutual contact and called to introduce herself. During that phone call, Nesta

immediately started talking about competitively-sensitive information. Although CW-4 was surprised

that Nesta was being so blatant, she did not stop him.

        902.    In the year that followed, between September 2012 and October 2013, CW-4 and

Nesta developed an ongoing understanding that they would not poach each other’s customers and

would follow each other’s price increases. Notably, CW-4 and Nesta were not friends and

communicated almost exclusively by phone. Examples of their coordination with respect to specific

drugs are discussed in more detail below.

                Commitment to the Overarching Conspiracy

        903.    As detailed above, the overall understanding among the co-conspirators required a

commitment that each competitor was entitled to its “fair share” of a given market. When a

competitor was satisfied that it had its “fair share” of a particular drug market, competition waned



                                                  191
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 211 of 1189
                                REDACTED – PUBLIC VERSION

and prices rose. These “fair share” principles were the foundation upon which the price increases

were built. So long as each competitor had its “fair share,” no competitor was incentivized to

compete for business when another competitor increased price. In short, competition resulted in

lower prices; and as far as Defendants were concerned, nobody won in that scenario. Indeed, it was

generally understood that when a competitor increased price, the other competitors in the same drug

market would either decline to bid for the business or would bid high so as not to punish the party

that took the price increase. Often, the competitor would then follow with its own comparable price

increase.

        904.    There are numerous examples throughout this Complaint of competitors refusing to

compete in the face of a price increase so as not to “punish” the leader or “steal” market share. As

just one example, when Teva was approached by a large retail customer in May 2013 to bid on a

drug for which Greenstone had increased prices, Green expressed caution stating, “not sure I want

to steal it on an increase.” Teva later declined to bid on the business.

        905.    The concept of “fair share” and price increases went hand in hand. For example, as

discussed above the ongoing understanding between Teva and Sandoz that they would follow each

other’s price increases was predicated on the agreement that the follower would not poach the

leader’s customers after the increase. The same was true for the understanding between Sandoz and

Mylan. As discussed below, Nesta specifically cautioned CW-4 that Mylan did not appreciate having

its prices challenged after an increase – i.e., Mylan did not want Sandoz to steal its business by

underbidding its customers. Similarly, Aprahamian (Taro) often spoke with CW-3 (Sandoz) about

coordinating price increases between the two companies. Almost invariably, he would conclude the

conversations with phrases like “don’t take my fucking customers,” “don’t take my business” or

“don’t be stupid.”




                                                  192
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 212 of 1189
                               REDACTED – PUBLIC VERSION

       906.    Further, because of this “fair share” understanding, it was not essential for the

competitors to communicate with each other in advance of every price increase, although they often

did so anyway. So long as the competitor knew before it was approached by customers that the

reason for the solicitation was due to a price increase by the incumbent supplier, the competitor

knew not to compete for the business. Similarly, the competitor knew it would have the opportunity,

which it often took, to follow the increase with its own comparable price increase.

               Low Quality Competitors Comply with the Overarching Conspiracy

       907.    As a further demonstration that the fair share understanding was universally accepted

and understood in the generic pharmaceutical industry, even companies that Patel and Teva referred

to as “low quality competitors” – because they were not viewed as strong leaders or followers for

price increases – consistently complied with the principles of “fair share” and “playing nice in the

sandbox.” Several examples of this with respect to some of the Subject Drugs are alleged below.

               Individual Relationships

       908.    The relationship between CW-4 and Nesta discussed above is just one example of

two competitors capitalizing on their relationship to fix prices and allocate markets on drugs that

both companies manufactured. Each of the individuals identified below had their own relationships

with contacts at competitor companies that they utilized to allocate markets and raise prices on

overlapping drugs. Many of these relationships are discussed throughout this Complaint.

       909.    The following sections profile each of these individuals and their primary contacts at

competitor Defendants, including cataloging the number of phone calls and/or text messages

exchanged between them. The charts that follow are limited to communications with employees at

other Defendants and do not include communications these individuals may have had with

executives at competitor companies that are not named in this Complaint.




                                                 193
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 213 of 1189
                               REDACTED – PUBLIC VERSION


               1.      Ara Aprahamian

       910.    Aprahamian is the Vice President of Sales at Taro and has held that position since he

moved to Taro from Actavis in March 2013. Aprahamian regularly communicated with competitors,

including with several of his former colleagues at Actavis, and has established relationships with

individuals at many of the Defendants and other pharmaceutical companies. For example, between

March 2013 and October 2018, Aprahamian exchanged at least seven hundred and six (706) phone

calls and text messages with his contacts at Actavis, Amneal, Aurobindo, Dr. Reddy’s, Glenmark,

Greenstone, Lannett, Mylan, Sandoz, Teva, and Wockhardt. These communications are detailed in

the table below:




               2.      David Berthold

       911.    Berthold is the Vice President of Sales at Lupin and has held that position since June

2006. During his tenure at Lupin, Berthold has been the primary person at the company

communicating with competitors. Indeed, Berthold has relationships with individuals at many of the

Defendants and other pharmaceutical companies and is one of the most prolific communicators of

all the individuals identified in this Complaint. For example, between March 2011 and October


                                                 194
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 214 of 1189
                              REDACTED – PUBLIC VERSION

2018, Berthold exchanged at least four thousand one hundred and eighty-five (4,185) phone calls

and text messages with his contacts at Actavis, Amneal, Aurobindo, Breckenridge, Dr. Reddy’s,

Glenmark, Greenstone, Lannett, Mylan, Sandoz, Teva, Wockhardt, and Zydus. These

communications are detailed in the table below:




                                                  195
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 215 of 1189
                              REDACTED – PUBLIC VERSION


               3.      Jim Brown

       912.    Brown is the Vice President of Sales at Glenmark and has held that position since

November 2012. Brown was one of several Glenmark executives that conspired with competitors.

Although not as prolific in his communications with competitors as some of the other individuals

identified in this Complaint, he did communicate when necessary to further the agreements. For

example, between June 2012 and August 2018, Brown exchanged at least three hundred and ninety-

five (395) calls and text messages with his contacts at Actavis, Amneal, Apotex, Aurobindo,

Breckenridge, Lannett, Lupin, Par, Sandoz, Taro, Teva, Wockhardt, and Zydus. These

communications are detailed in the table below:




                                                  196
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 216 of 1189
                                 REDACTED – PUBLIC VERSION


                  4.      Maureen Cavanaugh

        913.      Cavanaugh was the Senior Vice President and Commercial Officer, North America,

at Teva until April 2018. She is currently the Senior Vice President and Chief Commercial Officer at

Lannett. During her employment at Teva, Cavanaugh knew that her subordinates were

communicating with competitors about pricing and customer allocation. In addition, Cavanaugh

maintained her own relationships with certain competitors and coordinated with them directly when

necessary to further the agreements. For example, between January 2011 and August 2017,

Cavanaugh exchanged at least six hundred and twelve (612) phone calls and text messages with her

contacts at Actavis, Amneal, Glenmark, Greenstone, Sandoz, and Zydus. These communications are

detailed in the table below:

               Contact Name                     Count Min Date              Max Date
               Falkin, Marc (Actavis)              410  9/10/2013             7/29/2016
               A.B. (Actavis)                      113  8/12/2015             7/25/2016
               S.R.(1) (Amneal)                     45  1/18/2011            11/14/2012
               A.S. (Actavis)                       17  8/21/2015             7/26/2016
               K.R. (Zydus)                         10  9/16/2013             5/20/2016
               Green, Kevin (Zydus)                  8  5/14/2017              8/3/2017
               J.K. (Actavis)                        4  4/29/2014             3/31/2015
               R.S. (Sandoz)                         2  10/6/2016             10/6/2016
               M.K. (Zydus)                          1  3/15/2011             3/15/2011
               Grauso, Jim (Glenmark)                1   7/8/2015              7/8/2015
               Nailor, Jill (Greenstone)             1  12/5/2012             12/5/2012

                  5.      Marc Falkin

        914.      Falkin was the Vice President of Marketing, Pricing and Contracts at Actavis until

Actavis was acquired by Teva in August 2016. For a period of time, Falkin was also the Senior Vice

President, US Generic Sales, at Teva. During his employment at Actavis, which is the focus of this

Complaint, Falkin was a prolific communicator and had established relationships with executives at

many of the Defendants and other pharmaceutical companies. For example, between August 2013

and July 2016, Falkin exchanged at least two thousand five hundred and sixty-two (2,562) phone



                                                   197
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 217 of 1189
                               REDACTED – PUBLIC VERSION

calls and text messages with his contacts at Amneal, Apotex, Aurobindo, Glenmark, Greenstone,

Lannett, Lupin, Mylan, Par, Sandoz, Taro, Teva, Wockhardt, and Zydus. These communications are

detailed in the table below:




                                              198
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 218 of 1189
                              REDACTED – PUBLIC VERSION


               6.     Jim Grauso

       915.    Grauso was employed as a Senior Vice President of Commercial Operations at

Aurobindo until Janua1y 2014. In February 2014, Grauso moved to Glenmark and currently holds

the position of Executive Vice President, North America, Commercial Operations. Grauso regularly

communicated with competitors while he was at Aurobindo and continued those relationships when

he transferred to Glenmark. For example, between December 2011 and January 2014, Grauso

exchanged at least one thousand seven hundred and sixty-three (1,763) phone calls and text

messages with his contacts at Actavis, Amneal, Breckenridge, Glenmark, Greenstone, Lupin, Taro,

Teva, Wockhardt, and Zydus. These communications are detailed in the table below:




                                               199
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 219 of 1189
                              REDACTED – PUBLIC VERSION




       916.    Similarly, after moving to Glenmark, Grauso continued to communicate frequently

with his contacts at competitor companies, including his former colleagues at Aurobindo. For

example, between February 2014 and October 2018, he exchanged at least two thousand and

eighteen (2,018) phone calls and text messages with his contacts at Amneal, Aurobindo,




                                               200
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 220 of 1189
                             REDACTED – PUBLIC VERSION

Breckenridge, Dr. Reddy’s, Greenstone, Lupin, Mylan, Par, Rising, Sandoz, Taro, Teva, Upsher-

Smith, Wockhardt, and Zydus. These communications are detailed in the table below:




                                               201
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 221 of 1189
                              REDACTED – PUBLIC VERSION


                7.     Kevin Green

         917.   Green worked at Teva as a Director of National Accounts until November 2013

when he took a position with Zydus, where he is still employed as the Vice President of Sales. Green

developed a number of relationships with individuals at many of the Defendants and other

pharmaceutical companies. He regularly communicated with competitors while at Teva and then

carried those relationships over to his time at Zydus. For example, between January 2010 and

October 2013, Green exchanged at least one thousand four hundred and ten (1,410) phone calls and

text messages with his contacts at Aurobindo, Breckenridge, Dr. Reddy’s, Greenstone, Lannett,

Lupin, Mylan, Sandoz, Wockhardt, and Zydus. These communications are detailed in the table

below:




                                                202
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 222 of 1189
                              REDACTED – PUBLIC VERSION




       918.    Similarly, when Green became employed at Zydus, he continued to communicate

frequently with competitors, including with his former colleagues at Teva. For example, between

November 2013 and August 2018, Green exchanged at least nine hundred and sixty-nine (969)

phone calls and text messages with his contacts at Amneal, Aurobindo, Dr. Reddy’s, Glenmark,

Greenstone, Lannett, Lupin, Mylan, Rising, Sandoz, and Teva. These communications are detailed in

the table below:




                                               203
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 223 of 1189
                              REDACTED – PUBLIC VERSION




               8.     Armando Kellum

       919.    Kellum was the Director of Pricing and Contracts at Sandoz until July 2015. While at

Sandoz, Kellum directed his subordinates, including CW-1, CW-2, CW-3, and CW-4, to enter into

price fixing and market allocation agreements with competitors. In addition, Kellum had his own

relationships with certain competitors and communicated with those contacts directly when

necessary to further the agreements. For example, between May 2011 and April 2015, Kellum

exchanged at least one hundred and eighty-two (182) phone calls and text messages with his contacts

at Actavis, Amneal, Dr. Reddy’s, Greenstone, Lupin, non-defendant Rising, Teva, Upsher-Smith,

and Zydus. These communications are detailed in the table below:




                                               204
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 224 of 1189
                              REDACTED – PUBLIC VERSION




               9.      Jill Nailor

       920.    Nailor has worked at Greenstone since August 2010 and is currently the Senior

Director of Sales and National Accounts. Nailor directed her subordinate R.H., a national account

executive, and others at Greenstone to fix prices and allocate customers with competitors on

overlapping drugs, including with several of the Defendants. She also instructed them to avoid

putting any evidence of such communications into writing.

       921.    In addition, Nailor regularly communicated directly with competitors herself. For

example, between August 2010 and May 2017, Nailor exchanged at least four thousand four

hundred and thirty-nine (4,439) phone calls and text messages with her contacts at Actavis, Amneal,

Apotex, Aurobindo, Dr. Reddy’s, Glenmark, Lupin, Lannett, Mylan, Par, Sandoz, Taro, Teva,

Upsher-Smith, Wockhardt, and Zydus. These communications are detailed in the table below:




                                                205
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 225 of 1189
                  REDACTED – PUBLIC VERSION




                               206
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 226 of 1189
                              REDACTED – PUBLIC VERSION


               10.    James Nesta

       922.    Nesta started his employment with Mylan in 2000 and is currently the Vice President

of Sales at Mylan. Nesta communicates regularly with his counterparts at many of the Defendants

and other pharmaceutical companies. For example, between January 2011 and February 2016, Nesta

exchanged at least five thousand two hundred and ninety-three (5,293) phone calls and text

messages with his contacts at Actavis, Amneal, Aurobindo, Greenstone, Dr. Reddy’s, Lannett,

Lupin, Par, Sandoz, Taro, Teva, and Zydus. These communications are detailed in the table below:




                                               207
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 227 of 1189
                              REDACTED – PUBLIC VERSION


               11.     Konstantin Ostaficiuk

       923.    Ostaficiuk is the President of Camber and has held that position since 2009. During

his tenure at Camber, Ostaficiuk has been the primary person responsible for furthering price fixing

and market allocation agreements with his competitors. Indeed, Ostaficiuk regularly communicated

with competitors and maintained relationships with executives at many of the Defendants and other

pharmaceutical manufacturers. For example, between March 2011 and August 2017, Ostaficiuk

exchanged at least four hundred and sixty-four (464) phone calls with his contacts at Actavis,

Amneal, Aurobindo, Breckenridge, Dr. Reddy’s, Glenmark, Lannett, Lupin, Rising, Sandoz, Taro,

Teva, Wockhardt, and Zydus. These communications are detailed in the table below:




                                                 208
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 228 of 1189
                              REDACTED – PUBLIC VERSION



               12.     Nisha Patel

       924.    Patel worked at Teva from April 2013 to December 2016, first as a Director of

Strategic Customer Marketing and then as a Director of National Accounts. As discussed in great

detail throughout this Complaint, Patel was in frequent communication with her counterparts at the

Defendants and other pharmaceutical companies to fix prices and allocate markets. For example,

during her time at Teva, Patel exchanged at least one thousand two hundred and forty (1,240) phone

calls and text messages with her contacts at Actavis, Amneal, Apotex, Aurobindo, Breckenridge, Dr.

Reddy’s, Glenmark, Greenstone, Lannett, Lupin, Mylan, Par, Sandoz, Taro, Upsher-Smith, and

Zydus. As discussed in this Complaint, Patel also frequently communicated with competitors using

Facebook Messenger, LinkedIn messaging, and the encrypted messaging application WhatsApp. The

communications detailed in the table below include only telephone calls and text messages:




                                                209
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 229 of 1189
                              REDACTED – PUBLIC VERSION




               13.     David Rekenthaler

       925.    Rekenthaler was the Vice President of Sales, US Generics at Teva until April 2015.

Rekenthaler is now the Vice President of Sales at Apotex. During his time at Teva, Rekenthaler

knew that his colleagues, including Green and Patel, were colluding with competitors. Indeed,

Rekenthaler was also in frequent contact with competitors himself and had relationships with

executives at nearly all the Defendants and other pharmaceutical companies. For example, between

January 2011 and March 2015, Rekenthaler exchanged at least one thousand and forty-four (1,044)

phone calls and text messages with his contacts at Actavis, Amneal, Apotex, Aurobindo,


                                                210
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 230 of 1189
                             REDACTED – PUBLIC VERSION

Breckenridge, Dr. Reddy’s, Glenmark, Greenstone, Lannett, Lupin, Mylan, Par, Rising, Sandoz,

Taro, Wockhardt, and Zydus. These communications are detailed in the table below:




                                              211
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 231 of 1189
                              REDACTED – PUBLIC VERSION


               14.     Rick Rogerson

       926.    Rogerson was the Executive Director of Pricing and Business Analytics at Actavis

until Actavis was acquired by Teva in August 2016. Rogerson now works at Amneal as a Senior

Director of Marketing and Business Analytics. During his time at Actavis, Rogerson communicated

with his contacts at several Defendants. For example, between February 2010 and July 2016,

Rogerson exchanged at least six hundred and thirty-five (635) phone calls and text messages with his

contacts at Dr. Reddy’s, Glenmark, Lannett, Sandoz, Taro, Teva, Wockhardt, and Zydus. These

communications are detailed in the table below:

         Contact Name                             Count         Min Date      Max Date
         K.A. (Wockhardt)                                 316     3/11/2010    1/28/2016
         Patel, Nisha (Teva)                              157      5/2/2013    11/9/2015
                 N.M. (Dr. Reddy’s and                     43        10/15/       3/6/20

        Sandoz                                                         2013               18

         J.M. (Lannett and Glenmark)                      32      6/24/2010      1/6/2012
         K.G. (Teva)                                      29     12/15/2015     7/29/2016
         Teva Pharmaceuticals                             27      9/24/2015     7/29/2016
         C.B. (Teva)                                      17      2/26/2016     7/26/2016
         Aprahamian, Ara (Taro)                            4      6/17/2013     4/16/2014
         S.G. (Glenmark)                                   3       2/8/2010      2/8/2010
         Kellum, Armando (Sandoz)                          3       5/5/2011     9/28/2011
         Taro Pharmaceuticals                              2      6/14/2013    11/20/2013
         J.W. (Zydus)                                      2      6/24/2014     6/25/2014

               15.     Tracy Sullivan

       927.    Tracy Sullivan has been employed at Lannett since 2007 and is currently the Director

of National Accounts. Sullivan regularly communicated with competitors and maintained

relationships with executives at many of the Defendants and other pharmaceutical companies. For

example, between March 2011 and August 2016, Sullivan exchanged at least four hundred and

ninety-five (495) phone calls and text messages with her contacts at Amneal, Aurobindo,




                                                  212
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 232 of 1189
                               REDACTED – PUBLIC VERSION

Breckenridge, Dr. Reddy’s, Greenstone, Mylan, Par, Teva, Wockhardt, and Zydus. These

communications are detailed in the table below:




               Teva Profitability Increases Dramatically

       928.    As discussed more fully below, from July 3, 2013 through January 28, 2015, Teva

conspired with its competitors to raise prices on dozens of different drugs. The impact of these

price increases on Teva’s profitability was dramatic.

       929.    After these price increases – on July 30, 2015 – Teva reported strong results and

raised its guidance for the full year 2015. Among other things: (1) net income was up 15% compared

to the prior year; (2) operating income was up 16% compared to the prior year; and (3) cash flow

from operations was up 41% compared to the prior year. Teva reported a gross profit margin of

62.8%, which was up from 58.1% the prior year. Teva’s stock prices also soared. By July 2015,


                                                  213
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 233 of 1189
                               REDACTED – PUBLIC VERSION

Teva’s stock price was trading at an all-time high. These significant results were obtained largely as a

result of the anticompetitive conduct detailed herein.

                Teva and its Executives Knowingly Violated the Antitrust Laws

        930.    Teva was aware of the antitrust laws and paid them lip service in its Corporate Code

of Conduct. For example, Teva’s Code of Conduct from the summer of 2013 states specifically:




        931.    But high-level executives at Teva were aware that those laws were being violated

systematically and egregiously, and never instructed Teva employees to stop or to rescind the

agreements that Teva reached with its competitors.

        932.    For example, when Patel started at Teva in late-April 2013, she immediately began

ranking Teva’s competitors by their “quality.” It was well known internally at Teva that Patel was

identifying price increase candidates based on who Teva’s competitors were for those drugs, and

whether she or others at Teva had an understanding in place. Indeed, Patel already had a short list of

price increase candidates in place on the day she started at Teva, which was based at least in part on




                                                  214
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 234 of 1189
                                REDACTED – PUBLIC VERSION

conversations she had already been having with Teva’s competitors before she started, including

Aprahamian at Taro.

          933.   As Patel was starting to create her ranking of quality competitors and identify price

increase candidates, she sent her very first iteration of the quality competitor ranking to her

supervisor, K.G. – a senior marketing executive at Teva – on May 1, 2013. That ranking included,

within the category of “Strong Leader/Follower,” the following competitors: Mylan, Actavis,

Sandoz, Glenmark, Taro, and Lupin. The preliminary list of price increase candidates also included

the formula that Patel would use to identify price increase candidates using the quality of competitor

scores.

          934.   With K.G.’s approval of her methodology for identifying price increase candidates,

Patel continued communicating with competitors and agreeing to price increases. She also routinely

provided K.G. with intelligence that she had received from her communications with competitors.

For example, when Patel sent her very first formal “PI Candidates” spreadsheet to K.G. on May 24,

2013, she identified, for example, that the drug Nabumetone was a price increase candidate because,

among other things, “Sandoz [was] also bidding high.” For the drug Adapalene gel, Patel noted that

there were “[r]umors of a Taro increase” – even though Taro had not yet increased its prices for

Adapalene gel. Patel had obtained this competitively sensitive information directly from her

communications with competitors.

          935.   K.G. immediately forwarded that information to Cavanaugh (Teva), who approved

of the price increases based on the reasoning that Patel provided for each drug. As discussed more

fully below, Teva raised prices on those drugs (and others) on July 3, 2013.

          936.   Cavanaugh was well aware that Patel was communicating with competitors about

price increases and making recommendations based on those communications, because Patel told

her so directly. For example, during a 2013 meeting of Teva sales and pricing personnel where



                                                  215
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 235 of 1189
                              REDACTED – PUBLIC VERSION

Cavanaugh was present, Patel was discussing her communications with certain competitors about

price increases when Cavanaugh smiled, put her hands over her ears, and pretended that she could

not hear what was being said. Not once, however, did Cavanaugh ever tell Patel or anyone else at

Teva to stop conspiring with Teva’s competitors or rescind the agreements that had been reached.

       937.    Patel continued to send intelligence that she had obtained from competitors to her

supervisor, K.G. On August 7, 2013, Patel sent to K.G. a summary list of drugs slated for a price

increase on August 9, 2013. In the “Reasons for Increase” column, Patel again included specific

information that could only have come from her communications with competitors, including:




       938.    This time, K.G. – recognizing that it was inappropriate for Teva to have this

information in writing – asked Patel to change those references above, to remove the offending

language:




       939.    As discussed more fully below, Teva increased prices on those three drugs two days

later. Not once did K.G. ever tell Patel to stop communicating with competitors, or to rescind any

of the agreements she had reached on behalf of Teva.

       940.    Patel also spoke regularly to both Rekenthaler and Green about their

communications with competitors. Patel was aware that both Rekenthaler and Green were


                                                216
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 236 of 1189
                               REDACTED – PUBLIC VERSION

communicating with competitors, sometimes at her direction. Green and Rekenthaler, in turn, were

also both aware that Patel was communicating with competitors and implementing price increases

based on those communications.

        941.    Rekenthaler – the Vice President of Sales at Teva – was aware that communicating

with competitors about pricing and market allocation was illegal and took steps to avoid any

evidence of his wrongdoing. For example, as discussed more fully above, on July 15, 2013 CW-2

(Sandoz) called Rekenthaler (Teva) and left a message. Rekenthaler called CW-2 back immediately

and they had a three (3) minute conversation during which CW-2 asked Rekenthaler to provide him

with a full, comprehensive list of all drugs that Teva had recently increased pricing on – not just

those drugs where Teva overlapped with Sandoz. Rekenthaler complied. Understanding, however,

that it was improper to share competitively sensitive pricing information with a competitor, and in

an effort to conceal such conduct, Rekenthaler first sent the Teva price increase list from his work e-

mail account to a personal e-mail account, then forwarded the list from his personal e-mail account

to CW-2’s personal e-mail account.

                Price Increases Slow Dramatically After Government Investigations
                Commence

        942.    As further evidence that the price increases discussed above were not the result of

normal market factors, the massive price spikes that were occurring in the industry in 2013 and 2014

slowed dramatically after the State of Connecticut commenced its antitrust investigation in July

2014. This was not a coincidence. Generic drug manufacturers in the industry – including the

Defendants in this case – understood that they were under scrutiny and did not want to draw further

attention to themselves.

        943.    In January 2015, Sandoz conducted an analysis of the price increases in the generic

drug industry in 2013 and 2014, with an early look toward 2015. In its report, Sandoz found that

“[g]eneric drug price increases in 2013 and 2014 were very common.” Specifically, the report stated:


                                                  217
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 237 of 1189
                                 REDACTED – PUBLIC VERSION

“For the years 2013 and 2014, there were 1,487 SKU ‘large price increases’ (WAC increase greater

than 100%)[;] of this 12% (178 SKUs) were increased by more than 1000%.”

        944.    The report went on to state that “[t]he number and level of price increases declined

noticeably in 4Q 2014.” The following graphic, which was included in the Sandoz report,

demonstrates that the number of price increases started to decline dramatically after the second

quarter of 2014 – the same time that the Plaintiff States commenced their investigation:




        945.    The massive price spikes in the industry may have declined, but the already-high

prices for most of these drugs did not go down. To date, prices for many of these drugs remain at

significantly inflated, anti-competitive levels.




                                                   218
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 238 of 1189
                              REDACTED – PUBLIC VERSION


XI.    TOPICAL DRUGS CONSPIRACY

               Overview of the Topical Drugs Conspiracy

       946.    Going back many years–from at least 2009 through early 2016–collusion has been

rampant among manufacturers of generic topical products. Topical products include any drug that is

administered by means of contact, most often with an external body surface. Such products typically

face higher barriers to entry because technical hurdles associated with demonstrating bioequivalence

to branded products are more time consuming and expensive, and manufacturing costs are high,

compared to other types of generic drugs.

       947.    The greater barriers to entry generally associated with topical products limit the

number of competitors in any particular topical product market, creating an environment that is ripe

for collusion. Many topical products have only two or three competitors. As a result, the sales and

pricing executives at these companies know each other well and have used those business and personal

relationships as a means to collude to limit competition, allocate customers, and significantly raise

prices on dozens of generic topical products.

       948.     Indeed, the larger and more prominent topical manufacturers—including Taro,

Perrigo, Fougera (now Sandoz), and Actavis—had long-standing agreements over the course of

several years not to compete for each other’s customers and to follow each other’s price increases. To

maintain these unlawful agreements, the competitors stayed in nearly constant communication—

meeting regularly at trade shows and customer conferences and communicating frequently by phone

and text message to reinforce their understandings. This Complaint is replete with examples

demonstrating how these understandings manifested themselves with respect to specific products over

a period of many years.

       949.    These understandings were not limited to just the largest manufacturers of generic

topical products, however. The other manufacturers of those products—including all the Defendants



                                                 219
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 239 of 1189
                               REDACTED – PUBLIC VERSION

named in this Complaint—understood the rules of the road and took the necessary steps to limit

competition among them.

       950.     As set forth above, for many years, the larger generic pharmaceutical industry has

operated pursuant to an overarching understanding to avoid competing with each other and to instead

settle for what these competitors refer to as their "fair share." This understanding has permeated every

segment of the industry, and the purpose of the agreement was to avoid competition among generic

manufacturers that would normally result in lower prices and greater savings to the ultimate consumer.

       951.    Nowhere was this understanding more pronounced than with regard to the sale of

generic topical products, where the competition is limited and the product overlap extensive. Indeed,

companies recognized that reality and celebrated the fact that they operated in this segment of the

industry. For example, G&W remarked in an internal e-mail from May 2013




       952.    Since at least 2007, the top three manufacturers, by sales, of generic topical products

have consistently been Taro, Perrigo, and Fougera (now Sandoz). Between 2007 and 2014, these three

companies controlled approximately two-thirds of the topical market segment. Several other

manufacturers make up the remaining third, including Actavis, G&W, Glenmark, Mylan and others,

as discussed throughout this Complaint. The following graphic shows the market share breakdown

on generic topical products for June 2007 through June 2012:




                                                  220
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 240 of 1189
                  REDACTED – PUBLIC VERSION




                               221
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 241 of 1189
                               REDACTED – PUBLIC VERSION


       954.    Once the competitors had their “fair share” of a particular drug market, it was time to

increase prices. Indeed, it was generally understood that when a competitor increased prices, the other

competitors in the same drug market would either decline to bid for the business or would bid high

so as not to take advantage of the price increase. Typically, the competitor would then follow with a

comparable price increase of its own.

       955.     Although manufacturers of generic topical products have been colluding on price

increases since at least 2009, the size and frequency of those increases grew exponentially in 2013 and

2014. During that time period, the prices of hundreds of generic drugs—including many at issue in

this Complaint—skyrocketed without explanation, sparking outrage from politicians, payers, and

consumers across the country whose costs have doubled, tripled, or even increased by 1,000% or

more. Generic drug manufacturers argued publicly that the significant price increases were due to a

myriad of lawful factors, such as industry consolidation, FDA- mandated plant closures, or elimination

of unprofitable generic drug product lines.

       956.     However, these reasons were far from the truth. In reality, there were several

structural and personnel changes among generic topical manufacturers in late 2012 and early 2013 that

fostered and facilitated collusion in that segment of the industry. These changes increased

opportunities for coordination between competitors—and coordinate they did.

       957.    First, in July 2012, Sandoz finalized its purchase of Fougera, a niche dermatology

manufacturer, making Sandoz a much more prominent manufacturer of generic topical products.

Sandoz publicly touted that the purchase positioned it “as the new #1 in generic dermatology

medicines both globally and in the U.S.”

       958.     As a result of the acquisition, all of Fougera’s sales executives lost their jobs, except

for one executive who is now cooperating with the Plaintiff States (referred to herein as CW-3).

Because of Sandoz's size, and the fact that it was an active participant in many different product


                                                  222
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 242 of 1189
                               REDACTED – PUBLIC VERSION

markets, many competitors reached out to CW-3 when they learned he had transitioned to Sandoz

because they viewed it as a strategic opportunity to collude on overlapping products. For example,

Blashinsky, then a senior executive at Glenmark approached CW-3 at an industry event August 2012

and told                                       and

       959.     Over the ensuing years, CW-3 would leverage his competitor relationships—including

his contacts at many of the Defendants—to prove his worth to Sandoz management by using those

relationships to allocate customers and increase prices on dozens of products. His competitor contacts

included Blashinsky, Aprahamian, and Kaczmarek, but there were many others. Indeed, CW-3 took

contemporaneous notes to keep track of all the different prices and products he was discussing at any

given time. CW-3 maintained this direct evidence of anticompetitive conduct in a notebook (of which

there are two volumes) that his colleague, referred to hereafter as CW-1, coined the

              as described more fully below. Various excerpts from the notebooks are referred to

throughout this Complaint to support the allegations herein.

       960.      Second, in the months following the Fougera acquisition, three key Actavis

executives—Boothe, Perfetto, and Aprahamian—left Actavis to assume senior-level positions at

competitor companies that were also prominent manufacturers of topical products. Boothe became

an executive at Perrigo and Perfetto and Aprahamian became executives at Taro. These former

colleagues turned competitors would use their longstanding relationships and new high-level positions

as an opportunity to collude with their key competitors on overlap products.

       961.     Perfetto and Aprahamian, in particular, wasted no time working together to implement

changes designed to improve Taro’s financial bottom line and firmly position the company as a price

increase leader. Although Taro had been successful in implementing price increases in the past, the

increases taken by Taro in 2013 and 2014 would be much more significant. These increases caught

the attention of other generic drug manufacturers across the industry. Indeed, one sales executive at a


                                                 223
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 243 of 1189
                               REDACTED – PUBLIC VERSION

generic manufacturer not named in this Complaint remarked in an internal e-mail that



                               To that, his colleague responded



       962.    For example, in June 2014, Taro initiated significant price increases on more than a

dozen different drug products. As a result of the June 2014 increases, Credit Suisse analysts increased

their price target for Taro and its parent company, Sun, from $85 to $150 per share. As justification

for the increase, Credit Suisse emphasized that Taro’s competitors had consistently followed the

increases and prices remained high:




                                                 224
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 244 of 1189
                               REDACTED – PUBLIC VERSION

       963.    Taro's success in implementing price increases depended, in large part, on the strength

of the ongoing collusive relationships that Perfetto and Aprahamian had fostered with their contacts

at competitor companies—both with manufacturers of topical products and beyond. These included

Boothe, Blashinsky, Orlofski, and Vogel-Baylor, but there were others. Numerous examples of how

this collusion unfolded with respect to specific products are discussed in detail below.

       964.    The price increases taken by generic topical manufacturers during this time period

resulted in the accrual of significant profits. Between 2008 and 2016, Taro and Perrigo both saw their

profits from the sale of generic topical products increased by over 1300%. The other Defendants

profited handsomely from this conduct as well.

       965.    As set forth above, the Plaintiff States have obtained contemporaneous handwritten

notes taken by CW-3 during the time period relevant to this Complaint, containing direct evidence of

his collusion with several competitors. CW-3 maintained these notes in a two-volume notebook that

his colleague, CW-1, referred to as the “Diary of Collusion” (referred to herein as the “Notebook”).

The Notebook contains CW-3’s notes from internal Sandoz meetings, as well as some, but not all, of

his phone calls with competitors. CW-3 took these notes chronologically between 2009 and 2015. In

2012 and 2013, the notes are fairly comprehensive; however, the Notebook is less comprehensive

starting in 2014 because CW-3 changed his note-taking practices. CW-3 took notes because he was

discussing many different prices and products with competitors and he could not keep track of it all

without notes. CW-3 generally traveled with the Notebook and did not hide it from people, including

competitors. Indeed, competitors often joked with him about his “little black books.” References to

the Notebook will be discussed throughout this Complaint to support the allegations alleged herein.

       966.    Certain Defendants had separate long-standing agreements with some of their key

competitors in the dermatology sector to limit competition on any products on which the companies

overlapped. For instance, Sandoz had agreements going back many years with Taro and Perrigo that



                                                 225
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 245 of 1189
                                REDACTED – PUBLIC VERSION

they would not poach each other’s customers and would follow each other's price increases on overlap

products.

       967.       G&W had similar understandings with its key competitors Taro and Perrigo. For

example, in February 2012, Vogel-Baylor exchanged e-mails with her supervisor, Orlofski, regarding

responding to the annual McKesson One Stop RFP. Vogel-Baylor stated that she was waiting for

McKesson                                                                                         Once

she confirmed the incumbents, she conveyed that information to Orlofski who replied:



                                       As discussed in more detail below, shortly thereafter, Vogel-

Baylor would strike up relationship with CW-5, a senior executive at Glenmark, and begin

communicating and colluding with that company in earnest as well.

       968.       Further, in June 2014, Sandoz created a                                     that was

specifically designed to track Sandoz’s market share with respect to dermatology products. As T.O., a

Sandoz marketing executive, described in an internal e-mail:

                                                                               Similarly, in November

2015, Sandoz compiled a spreadsheet containing various product opportunities that contained

comments demonstrating its agreements with certain competitors, such as:

            and                  or

       969.       It was also common for these manufacturers to communicate about, and collude on,

multiple products at any given time, regardless of whether the competitors were currently in the market

for those products. For example, in April 2013, while speaking with T.P., a sales executive at Perrigo,

CW-3, a Sandoz senior sales executive, took the following notes in his Notebook concerning nine (9)

different products that Perrigo had recently increased prices on:




                                                 226
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 246 of 1189
                               REDACTED – PUBLIC VERSION




CW-3 later conveyed that information to Kellum in an e-mail stating:

                                                                                     Notably, this list

included several products that Sandoz did not sell at that time, including Halobetasol Propionate

cream.

         970.    Similarly, in April 2013, Orlofski of G&W asked his colleague Vogel-Baylor to run a

report listing                                               Vogel-Baylor responded:

                                                                                             Orlofsky

answered:

         971.    Unlike their branded counterparts, generic drugs are commodities and generic

manufacturers are constantly making decisions to enter new markets and leave existing markets. Often

these decisions are made, at least in part, on who the competitors are and how strong the relationship

is between the two companies. As one example, in July 2013, Sandoz was looking to implement a

                  that involved temporarily delisting ten (10) products on which it overlapped with




                                                 227
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 247 of 1189
                               REDACTED – PUBLIC VERSION

Taro. This strategy would allow Taro to raise price on these products while Sandoz was out of the

market, and then Sandoz could re-enter later at the higher price.

       972.    This interdependence between generic manufacturers is further demonstrated by the

countless examples of generic manufacturers sharing sensitive information with competitors as a

matter of course.

       973.    For example, in June 2012, Grauso, then a senior executive at Aurobindo, forwarded

a customer’s bid request for multiple products to Orlofski, his former colleague at G&W. The request

included Prochlorperazine Maleate suppositories—a product that G&W manufactured, but

Aurobindo did not.

       974.    Defendants and other generic drug manufacturers also share information among

themselves regarding the terms of their contracts with customers, including pricing terms, price

protection, and rebates. Defendants use this information to negotiate prices or terms that are more

favorable to them, often to the ultimate detriment of payors and consumers. For example, in August

2010, CW-6, then a senior sales executive at Fougera, sent the following e-mail regarding

               to his supervisor, Kaczmarek:




                                                 228
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 248 of 1189
                               REDACTED – PUBLIC VERSION




         975.   Before sending this e-mail, CW-6 had spoken that same day with his contacts at several

of the competitors listed, including Grauso, then a senior sales executive at G&W, T.P., a sales

executive at Perrigo, D.C., a sales executive at Glenmark, M.R., a sales executive at West-Ward

Pharmaceuticals, and V.M., a sales executive at Core Pharma LLC. These calls are detailed in the chart

below:




                                                 229
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 249 of 1189
                                REDACTED – PUBLIC VERSION


        976.    Defendants understood that what they were doing was illegal and took steps to cover

up evidence of the overarching conspiracy. For example, in May 2014, a large customer received a bid

on Betamethasone Dipropionate lotion and gave Taro an opportunity to bid to retain the business.

A.L., a pricing executive at Taro, sent an internal e-mail stating: "FS ok, will not protect." E.G., a Taro

sales executive, responded, "explain FS, (Fair Share)?" Aprahamian replied:




        977.    To avoid creating a potentially incriminating paper trail, Kellum routinely admonished

colleagues for putting information that was too blatant in e-mails, understanding that it could lead to

significant legal exposure for both the company and the individuals involved. Similarly, handwritten

notes from an internal Sandoz business review presentation from May 2017—after the Plaintiff States'

investigation was well underway—read: “Avoid Fair Share terminology on slides—underdeveloped or

overdeveloped is better.”

        978.    The examples referenced in this section, and in the sections that follow, include only

illustrative examples of the types of conduct described. Indeed, to date, many of the Defendants have

made only limited document productions to the Plaintiff States, including Actavis, Amneal, Glenmark,

Greenstone, Lannett, Mylan, Perrigo, and Wockhardt.

        979.    As detailed above, the overall understanding among the co-conspirators required a

commitment that each competitor was entitled to its “fair share” of a given product market. Once the

competitors were satisfied that they had their “fair share,” they often turned to increasing prices. So

long as each competitor had its “fair share,” no competitor was incentivized to compete for business

when another competitor increased price. It was generally understood that when a competitor

increased price, the other competitors in the same drug market would either decline to bid for the




                                                   230
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 250 of 1189
                              REDACTED – PUBLIC VERSION

business or would bid high so as not to take advantage of the price increase. Often, the competitor

would then follow with a comparable price increase of its own.

       980.    The concept of “fair share” and price increases went hand in hand. For example, and

as discussed in more detail below, Sandoz's ongoing understandings with Taro and Perrigo that they

would follow each other’s price increases was predicated on the agreement that the follower would

not poach the leader’s customers after the increase. Aprahamian often spoke with CW-3 of Sandoz

about coordinating price increases between the two companies. Almost invariably, he would conclude

the conversations with phrases like "don't take my fucking customers," "don't take my business," or

"don't be stupid."

       981.    Because of this “fair share” understanding, it was not essential for the competitors to

communicate with each other in advance of a price increase, although they often did so anyway. So

long as the competitor knew before it was approached by customers that the reason for the solicitation

was due to a price increase by the incumbent supplier, the competitor knew not to compete for the

business. Similarly, the competitor knew it would have the opportunity, which it often took, to follow

the increase with a comparable price increase of its own.

               1.      The Early Days—Collusion From 2009 To Early 2012

                       a.      Key Relationships Among Generic Topical Manufacturers

       982.    The key manufacturers of generic topical products during this early time period—

Fougera (and later Sandoz), Perrigo, Taro, and Actavis—had ongoing understandings going back

many years not to poach each other's customers and to follow each other's price increases. These

competitors met with each other regularly at trade shows and customer conferences—in addition to

speaking frequently by phone—and specifically discussed and agreed on allocating customers and

coordinating price increases on the products they had in common. The following section focuses on




                                                 231
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 251 of 1189
                              REDACTED – PUBLIC VERSION

these relationships and provides illustrative examples of how these ongoing understandings

manifested themselves with respect to the Subject Drugs and other drugs.

                               i.        Fougera/Perrigo/Taro

       983.    CW-6 was a senior sales executive at Fougera between October 2004 and August 2012

and a central player in the collusion taking place among generic topical manufacturers at that time.

Prior to working at Fougera, CW-6 was a lead buyer in the generics group at Cardinal Health where

he developed extensive contacts in the industry.

       984.    Upon moving to Fougera, CW-6 was instructed by his supervisor, Kaczmarek, a senior

Fougera executive, to reach out to his contacts at competitor companies to discuss market allocation,

price increases, and other commercially sensitive topics. If CW-6 did not have a contact at a

competitor, Kaczmarek directed him to pass messages to that competitor through his contacts that

did. This practice—facilitating anticompetitive conduct through a third competitor—was pervasive

throughout the industry. During his tenure at Fougera, CW-6 frequently attended trade shows and

customer conferences. At these events, he would regularly discuss competitively sensitive topics with

his competitors. CW-6 was also a prolific communicator by phone and exchanged thousands of calls

and text messages with his competitors. After speaking with a competitor, CW-6 would often report

the competitive intelligence back to his supervisor, Kaczmarek, and Fougera would use that

information to make competitive decisions, including which customers to give up to a competitor or

what pricing actions to take and when.

       985.    CW-6 had a particularly collusive relationship with T.P., a sales executive at Perrigo,

dating back to at least 2010. CW-6 and T.P. were not social friends. If the two were communicating,

it was to coordinate behavior on products where Fougera and Perrigo overlapped. CW-6 and T.P.

regularly met at trade shows and customer conferences and discussed competitively sensitive topics.

The goal of these conversations was always to keep prices as high as possible. CW-6 and T.P. also



                                                   232
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 252 of 1189
                              REDACTED – PUBLIC VERSION

spoke often by phone. For example, between February 2010 and August 7, 2012, CW-6 and T.P.

exchanged at least three hundred and two (302) phone calls.

       986.    CW-6 also had a collusive relationship with H.M., a sales executive at Taro, dating

back to at least 2011. CW-6 spoke with H.M. in person at trade shows and customer conferences, as

well as by phone. During these conversations, the competitors coordinated customer allocation and

price increases on products where Fougera and Taro overlapped. Between January 2011 and August

2012, CW-6 and H.M. exchanged at least eighty-six (86) phone calls.

       987.    There were several products where all three companies—Fougera, Perrigo, and

Taro—sold a particular drug. In these instances, CW-6 would facilitate the communications, passing

messages from one competitor to the other to ensure the anticompetitive agreement was understood

by all three competitors. This was necessary because T.P. and H.M. did not have an independent

relationship and depended on CW-6 to serve as a conduit to effectuate their collusion on overlapping

products.

       988.    During this early time period, T.P. and H.M. were acting at all times at the direction

of, or with approval from, their superiors, including Wesolowski of Perrigo and Blashinsky of Taro.

                               ii.    Actavis and Taro/Perrigo

       989.    Perfetto, then a senior sales and marketing executive at Actavis, had a collusive

relationship with Blashinsky, then a senior marketing executive at Taro. Between January 2011 and

May 2012, when Blashinsky moved to Glenmark, the competitors exchanged at least one hundred and

twenty (120) phone calls.

       990.    Similarly, M.D., a sales executive at Actavis, had a collusive relationship with T.P. of

Perrigo going back many years. The two discussed market allocation and coordinated price increases

on products where Actavis and Perrigo overlapped. Between August 2011 and December 2013, the

two competitors exchanged at least eighty-three (83) phone calls.



                                                 233
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 253 of 1189
                                  REDACTED – PUBLIC VERSION

       991.    During this early time period, M.D. was acting at all times at the direction of, or with

approval from, his superiors at Actavis, including Perfetto.

                                  iii.   Sandoz/Taro

       992.    CW-4 worked as a senior sales executive at Sandoz for many years, including during

this early time period (between 2009 and early 2012). At Sandoz, CW-4 was evaluated based on her

ability to acquire competitive intelligence. Competitive intelligence included information concerning

product launches, customer alignment, price increases, and supply disruptions.

       993.    CW-4 obtained competitive intelligence from customers as well as competitors with

whom she had relationships. CW-4 viewed providing this information as a way to demonstrate value

to the company. CW-4 reported competitive intelligence to superiors, including Kellum and CW-1,

both senior pricing executives at Sandoz. When CW-4 felt pressure from superiors to deliver useful

information, she tended to engage in more anticompetitive conduct.

       994.    CW-4 had a longstanding relationship with D.S., a sales executive at Taro. CW-4 first

met D.S. when he was a buyer at a large grocery chain. The two developed a friendly relationship, in

addition to a professional one.

       995.    In 2009, shortly after D.S. joined Taro, he and CW-4 met in person at an industry

event and had a high-level discussion about Taro’s and Sandoz’s philosophies with respect to market

share and pricing. The two competitors agreed that both of their employers believed in price increases

and maintaining higher pricing. D.S. explained that companies that compete on price to get more

market share were bad for the market because they brought prices down. CW-4 agreed and the two

discussed the importance of maintaining a fair share balance, not being greedy about market share,

and following price increases on overlapping products.

       996.    After this conversation, CW-4 and D.S. were confident that they had a consistent

understanding, and that neither Sandoz nor Taro would compete aggressively against the other. This



                                                 234
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 254 of 1189
                                REDACTED – PUBLIC VERSION

conversation paved the way for them to work cooperatively in orchestrating Sandoz’s and Taro’s

movements on several drugs in the coming years.

       997.    In addition to communicating frequently in-person, CW-4 and D.S. also spoke often

by phone. Between January 2011 (which is as far back as the Plaintiff States have phone records) and

October 2013 (when D.S. left Taro), the two exchanged at least seventy-three (73) phone calls.

       998.    During this early time period, CW-4 and D.S. were acting at all times at the direction

of, or with approval from, their superiors including Kellum of Sandoz and Blashinsky of Taro

                       b.       Long-Standing Competitor Relationships Lead to Collusion.

       999.    The following Sections will discuss specific examples of how the long-standing

competitor relationships detailed above manifested themselves regarding the Subject Drugs and other

drugs between 2009 and early 2012.

                                i.     Clotrimazole Betamethasone Dipropionate Cream and Lotion

       1000. Clotrimazole Betamethasone Dipropionate (“CBD”) comes in both a cream (“CBD

Cream”) and a lotion (“CBD Lotion”). In 2013, annual sales of CBD Cream and Lotion in the United

States exceeded $150 million.

                                               March And April 2011 - Actavis Raises Prices And
                                               Fougera And Taro Follow

       1001. In early 2011, the competitors in the generic market for CBD Cream were Fougera,

Taro, and Actavis and the competitors in the generic market for CBD Lotion were Fougera and Taro.

       1002. On March 9, 2011, J.R., a senior Actavis pricing executive, circulated internally a

proposed price increase plan for four products, including CBD Cream, to take effect on March 28,

2011. Actavis planned to raise WAC prices for CBD Cream by 227% and to increase contract prices

to customers by as much as 1100%. Notably, Actavis had not yet conveyed the proposed increases to

its customers. In fact, in that March 9, 2011 e-mail, J.R. specifically told his colleagues




                                                 235
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 255 of 1189
                               REDACTED – PUBLIC VERSION

        1003. Even though Actavis had not yet told its customers of these substantial price increases,

its competitors, Fougera and Taro, were already aware. On March 9, 2011—the same day that J.R.

circulated the price increase proposal internally at Actavis—D.H., a Fougera sales executive, sent a

National Accounts Monthly Recap report for February 2011 to Kaczmarek. In that recap, D.H.

reported that for CBD                                         Further, D.H. reported:

                               The reference to                         is a reference to all of Taro’s

betamethasone products, including CBD Cream and CBD Lotion. Taro had not yet raised its prices

on those products.

        1004. Fougera was already aware of its competitors’ price increases for CBD products

because, in the preceding month, representatives of Actavis, Fougera, and Taro were in contact with

one another to ensure that each competitor would follow the other’s price increases.

        1005. For example, from February 1, 2011 to March 9, 2011, Perfetto, then a senior Actavis

sales and marketing executive, spoke with Blashinsky, then a senior Taro marketing executive, eight

(8) times for a total of approximately fifty-two (52) minutes. During that same time, H.M., a Taro sales

executive, spoke with CW-6 of Fougera three (3) times for a total of approximately fifteen (15)

minutes.

        1006. On March 25, 2011, Actavis informed its customers of the price increases for CBD

Cream. By chance, just days before the announcement, Actavis learned that its API costs for CBD

Cream would increase. Actavis immediately recognized that it could use this news to mislead its

customers and provide cover for its illegal price-fixing conspiracy.

        1007. Before the announcements went out, Perfetto e-mailed the Actavis sales executives,

telling them to               and to stick to the story that the price increase is

                                               One sales executive even went so far as to tell Econdisc

that the increase was necessary because Actavis’s                                    In reality, Actavis



                                                  236
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 256 of 1189
                               REDACTED – PUBLIC VERSION

knew the API                                                                        and were

           for the pricing of prescription medications such as CBD Cream.

        1008. In furtherance of their conspiracy to raise prices, Actavis, Taro, and Fougera remained

in contact during the days leading up to Actavis’s formal price increase announcement on March 25,

2011, including calls between the following individuals:




        1009. On March 30, 2011—just three business days after Actavis sent out its price increase

notices for CBD Cream—Fougera sent out notices to its customers stating that it was raising prices

for CBD Cream. Those increases, which took effect April 1, 2011, increased Fougera’s WAC prices

for CBD Cream by 54% and increased contract prices across the board, in some cases by over 1200%.

The day after Fougera announced those price increases, CW-6 of Fougera and H.M. of Taro spoke

three separate times for a total of eighteen (18) minutes.

        1010. Within days, on April 4, 2011, Taro implemented its own substantial price increases

across the board for both CBD Cream and CBD Lotion. For some customers, Taro raised prices for

CBD Cream by approximately 1350% and raised prices for CBD Lotion by approximately 960%. The

next day, H.M. called CW-6 and they spoke for eighteen (18) minutes.

        1011. On April 14, 2011, Fougera followed Taro with a price increase on CBD Lotion raising

its WAC by 71% and increasing its contract prices across the board, in some cases by over 900%. At

the time, Fougera's gross profit margin on CBD Lotion was already 67%, yet, with this price increase,




                                                  237
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 257 of 1189
                                REDACTED – PUBLIC VERSION

their gross profit percentage would soar to 96%. Fougera estimated that these increases accounted for

an extra $1.8 million in profit for the rest of 2011 alone.

        1012. In furtherance of the conspiracy, Fougera refrained multiple times from taking

customers that approached it for bids. For example, after Taro’s increase, Wal-Mart, a Taro customer

for CBD Cream and Lotion, asked Fougera to bid for that business. Kaczmarek cautioned

                                                    In an effort to conceal the reason for not bidding,

Kaczmarek instructed his colleagues that the

                              Likewise, when Rite-Aid approached Fougera, Fougera did not even

consider making a competitive offer. Instead, a Fougera employee asked internally: “Do we bid high

or tell them we can’t supply?” Kaczmarek determined that Fougera should opt for the latter.

        1013. Shortly after pulling off one massive coordinated price increase, Taro wasted no time

planning the next. In an e-mail to Kaczmarek on May 6, 2011, D.K., a senior Fougera executive,

detailed how Taro had already approached Fougera about raising CBD prices again:




                                                   238
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 258 of 1189
                               REDACTED – PUBLIC VERSION


                                               Taro Increases Prices On CBD Cream In April 2012 While
                                               Actavis And Fougera Play Nice In The Sandbox

       1014. By March 5, 2012, Taro reignited its desire to raise prices on CBD Cream. Over the

next several weeks, representatives of Taro spoke several times with their contacts at Actavis and

Fougera. During these calls, Taro conveyed to its competitors its intentions to increase prices and

secured their commitments not to poach Taro’s customers. These calls are detailed in the chart below:




       1015. The day after the final calls detailed above, on March 30, 2012, Taro increased its WAC

prices for CBD Cream by approximately 7% and its contract prices by 15% for most of its existing

customers.

       1016. In May 2012, McKesson twice asked Taro to reduce its price based on comparable

sales by competitors. Both times Taro declined, comfortable that its competitors would not poach its

business. Taro’s confidence was well placed.

       1017. On May 23, 2012, McKesson contacted L.P., an Actavis sales executive, asking if

Actavis’s recent RFP bid still stood because

                  At 5:02 p.m., L.P. forwarded McKesson’s request to Perfetto and Aprahamian, then

a senior pricing executive at Actavis. Perfetto said he was


                                                 239
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 259 of 1189
                                REDACTED – PUBLIC VERSION

          and that Actavis                          Aprahamian replied,

                   The following day, Perfetto exchanged three calls with Blashinsky of Taro, including

one call lasting fourteen (14) minutes. Following his calls with Blashinsky, Perfetto instructed

Aprahamian to call him. Aprahamian called Perfetto the next morning on May 25, 2012. After that

call, an Actavis employee suggested that Actavis should stick by their RFP price and take the business

because it was                                                                  Aprahamian, however,

responded simply and directly: “[n]o bid”

                                                Fougera And Taro Raise CBD Lotion Prices In Late
                                                2012/Early 2013

        1018. In the fall of 2012, a fourth competitor (Prasco) was entering the CBD Cream market.

However, Taro and Sandoz (which acquired Fougera in July 2012) were still the only competitors in

the CBD Lotion market. Facing new competition on CBD Cream, Sandoz and Taro sought to

maximize profits by raising the price of CBD Lotion.

        1019. Starting in late August 2012, Sandoz began planning a 100% price increase on CBD

Lotion to take place in October, which—assuming                                                    would

bring in an estimated additional $3.9 million to Sandoz annually. In the weeks leading up to its planned

increase, Sandoz made repeated overtures to Taro to secure that                behavior, including the

following calls:




                                                  240
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 260 of 1189
                                 REDACTED – PUBLIC VERSION




       1020. On October 18, 2012, Sandoz increased prices for CBD Lotion, doubling WAC price

(from $61.90 to $123.80) as well as its contract prices. As expected, Taro did not attempt to poach

Sandoz’s customers. For example, when MMCAP e-mailed Taro on October 26, 2012 to request a

bid from Taro for a dual award in light of Sandoz’s increase, Taro did not even respond to the

customer’s request.

       1021. Taro also made plans to follow the Sandoz price increase. On January 4, 2013, J.J., a

senior Taro sales executive, instructed Taro sales executives, including H.M. and D.S., to gather

competitive intelligence on CBD Lotion in anticipation of Taro’s planned price increase. That same

day, H.M. spoke with CW-3 of Sandoz for five (5) minutes. The pair spoke again on January 7, 2013

for thirteen (13) more minutes. Three days later, on January 10, 2013, D.S. spoke with CW-4 of Sandoz

for twenty-three (23) minutes.

       1022. On February 12, 2013, Taro instituted its price increase on CBD Lotion, raising WAC

by approximately 80% and contract prices by approximately 60%.



                                                241
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 261 of 1189
                               REDACTED – PUBLIC VERSION

       1023. After Taro’s increase was issued, news of it spread throughout Sandoz. One Sandoz

employee remarked                                              Just as Taro did not poach Sandoz’s

customers when Sandoz raised CBD Lotion prices, Sandoz was careful not to poach Taro’s customers.

In fact, CW-1, a Sandoz senior pricing executive, specifically instructed Sandoz employees to

                          for CBD Lotion bids, because

                               ii.     Erythromycin Base/Ethyl Alcohol Solution

       1024. In the summer of 2011, Fougera and Wockhardt were the only two competitors in the

market for Erythromycin Base/Ethyl Alcohol solution (“Erythromycin Solution”). However, both

manufacturers would experience intermittent supply issues that would require their exit from the

market for periods of time. Because of these supply problems, extensive coordination was necessary

between competitors to maintain a stable market.

       1025. Between May 17 and May 19, 2011, Perrigo discussed internally whether to re-enter

the Erythromycin Solution market. The next day, May 20, 2011, T.P. of Perrigo called CW-6 of

Fougera and they spoke for seven (7) minutes. Immediately after that call, T.P. called his supervisor,

Wesolowski, and they spoke for three (3) minutes. The following Monday, on May 23, 2011,

Wesolowski gave the green light to move forward with Perrigo’s plans to re-launch the product within

six months.

       1026. On August 5, 2011, CW-3 of Fougera e-mailed his supervisor, Kaczmarek, stating,




       1027. Thereafter, on August 9, 2011, CW-6 of Fougera called M.C., a Wockhardt sales

executive, three times, including one call lasting ten (10) minutes. Notably, these were the first phone

calls ever between the two competitors according to available phone records. CW-6 and M.C. were




                                                  242
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 262 of 1189
                               REDACTED – PUBLIC VERSION

not friends and did not socialize together. If they did speak, it was to coordinate anticompetitive

conduct relating to products on which Fougera and Wockhardt overlapped.

        1028. Over the next week, CW-6 exchanged several calls with M.C. of Wockhardt and T.P.

of Perrigo, the prospective new entrant. Because T.P. and M.C. did not have an independent

relationship, CW-6 acted as the go-between—relaying information between the two. After speaking

with his competitors, CW-6 called his supervisor, Kaczmarek, to report back what he had learned.

These calls are detailed in the chart below:




        1029. On August 19, 2011, after the final call listed above, Fougera held an internal meeting

to discuss Erythromycin Solution and the intelligence that CW-6 had gained from phone calls with

competitors.

        1030. On November 15, 2011, Wesolowski of Perrigo sent an internal e-mail to the Perrigo

sales team, including to T.P., stating that Perrigo planned to launch Erythromycin Solution the

following month in December 2011. Wesolowski stated,

                                     Beginning that day, and over the next few days, T.P. exchanged

several calls with CW-6 of Fougera. At the same time, CW-6 was speaking with M.C. of Wockhardt.

These calls are detailed in the chart below:




                                                 243
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 263 of 1189
                             REDACTED – PUBLIC VERSION




       1031. The next day, on November 18, 2011, K.K., another Wockhardt sales executive, called

CW-3 of Fougera. The call lasted two (2) minutes. Later, CW-3 sent the following e-mail to his

supervisor, Kaczmarek:




       1032. It was CW-3’s customary practice to state that he learned information from a customer

when he actually learned it from a competitor because he wanted to keep that information out of

writing. In response to CW-3’s e-mail, Kaczmarek stated simply:

       1033. On November 30, 2011, M.C. of Wockhardt called CW-6 and they spoke for four (4)

minutes. Later that same day, CW-6 sent the following e-mail to Kaczmarek regarding Erythromycin

Solution:




                                               244
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 264 of 1189
                                 REDACTED – PUBLIC VERSION

           1034. Kaczmarek forwarded the e-mail along internally to A.R., a Fougera operations

manager. A.R. reminded Kaczmarek that Fougera was also having supply issues and had temporarily

exited the market.

           1035. A few weeks later, on December 19, 2011, Perrigo entered the Erythromycin Solution

market and set WAC pricing that was significantly higher—about 200%--than the market WAC

pricing at that time.

           1036. CW-6 of Fougera exchanged several calls with T.P. of Perrigo in the weeks leading up

to, and surrounding, Perrigo’s launch, including on the date of the launch itself. On these calls, the

competitors discussed pricing and the allocation of market share to the new entrant, Perrigo. These

calls are detailed in the chart below:




           1037. Several months later, between April 24 and April 27, 2012, the NACDS held its annual

meeting in Palm Beach, Florida. Representatives from Fougera, Perrigo, and Wockhardt attended,

including CW-6 and CW-3 of Fougera, Wesolowski of Perrigo, and M.C. of Wockhardt.

           1038. At that time, Fougera was readying to re-enter the Erythromycin Solution market.

Shortly after the NACDS annual meeting, on April 30, 2012, Kaczmarek e-mailed his sales team

stating,

CW-3 responded with the following e-mail:




                                                  245
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 265 of 1189
                               REDACTED – PUBLIC VERSION




        1039. Fougera’s re-launch caused a flurry of communications among the three competitors

on May 1 and May 2, 2013. Following his consistent practice, CW-6 reported these conversations back

to his boss, Kaczmarek. These calls are detailed in the chart below:




        1040. The next day, on May 3, 2012, Fougera re-entered the market and matched Perrigo’s

increased WAC pricing. That morning, Kaczmarek sent the following e-mail to his sales team:




        1041. That same day, CW-3 of Sandoz spoke with K.K. of Wockhardt for five (5) minutes

and called A.F., a sales executive at Perrigo. Further, CW-6 called his contact at Perrigo, T.P., and the



                                                  246
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 266 of 1189
                              REDACTED – PUBLIC VERSION

two competitors spoke for fifteen (15) minutes. Immediately after hanging up with T.P., CW-6 again

called his supervisor, Kaczmarek, and they spoke for five (5) minutes.

        1042. The following Monday, on May 7, 2012, Wesolowski of Perrigo sent the following e-

mail regarding Erythromycin Solution to other Perrigo executives:




        1043. On that same day, Kaczmarek circulated a proposed customer pricing grid for

Erythromycin Solution to the Fougera sales team. Kaczmarek advised:

                                                       As he explained, blanketing the market with

offers is

        1044. Over the next several days, CW-3 and CW-6 exchanged calls with their respective

contacts at Perrigo, A.F. and T.P. As was his practice, after hanging up with T.P., CW-6 immediately

reported back to Kaczmarek what he had learned. These calls are detailed in the chart below:




                                                247
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 267 of 1189
                               REDACTED – PUBLIC VERSION




        1045. On May 14, 2012, the date of the last calls detailed above, Kaczmarek sent the

following internal e-mail to his sales team, lying about the source of his information to avoid putting

evidence of illegal conduct into writing:




        1046. Less than two months later, on June 7, 2012, Fougera recalled Erythromycin Solution

and again placed the product on back order. By that time, Fougera had approached and secured

approximately 12% market share on the product, including several customers on its target list such as

Rite Aid, Cardinal, Optisource, and SUPERVALU.




                                                 248
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 268 of 1189
                               REDACTED – PUBLIC VERSION

       1047. By August 2012, Fougera had resolved those supply issues. Around this same time,

Sandoz had completed its acquisition of Fougera. As Fougera (now Sandoz) prepared to re-enter the

Erythromycin Solution market, the company set an internal market share goal of 20% on the product.

       1048. After the Fougera acquisition was completed, CW-6 left the company for another

position. At some point before he left Fougera, CW-6 introduced CW-3—who would be remaining

at Sandoz after the acquisition—to T.P. at Perrigo. This was the beginning of a collusive relationship

that would last several years and will be discussed in detail in subsequent Sections of this Complaint.

       1049. The first ever phone calls between CW-3 and T.P., according to the available phone

records, were on August 8, 2012. They spoke two times that day. The competitors spoke again on

August 21, 2012, as Sandoz was preparing to re-enter the market for Erythromycin Solution.

       1050. On September 5, 2012, S.G., a Sandoz sales executive, e-mailed CW-3 and Kellum to

advise them that Sandoz had an opportunity to bid on Erythromycin Solution at Walgreens. Kellum

responded,                                    On September 6, 2010, CV-3 called T.P. of Perrigo and

they spoke for eleven (11) minutes.

       1051. The next day, on September 7, 2012, CW-3 sent an internal e-mail including to CW-1,

a Sandoz senior pricing executive, recommending that Sandoz target the same customers that Fougera

had targeted when it re-launched Erythromycin Solution in May 2012. Not wanting to have a

discussion in writing, CW-1 responded to CW-3 directly, stating,

       1052. On September 13, 2012, CW-3 called T.P. of Perrigo and they spoke for three (3)

minutes. CW-3 hung up and called R.T., a senior sales and marketing executive at Sandoz. The call

lasted one (1) minute. Later that day, CW-3 called K.K. of Wockhardt. The call lasted one (1) minute.

       1053. The following Monday, on September 17, 2012, CW-1 instructed CW-3 to put

together offers for Cardinal and Wal-Mart and advised that they would be the only customers Sandoz




                                                 249
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 269 of 1189
                               REDACTED – PUBLIC VERSION

would be bidding on at this time. That same day, K.K. of Wockhardt called CW-3 and they spoke for

four (4) minutes.

        1054. Between September 20 and September 21, 2012, CW-3 and T.P. of Perrigo exchanged

six (6) calls, including two calls lasting eight (8) minutes and seven (7) minutes, respectively. By

October 2012, Perrigo had conceded the Erythromycin Solution business at Cardinal and Wal-Mart

to Sandoz.

                       c.       G&W And Its Relationships

        1055.   Although G&W is not a large company and does not manufacture as many topical

products as some of the larger generic manufacturers discussed above, G&W has actively conspired

with its competitors in the topical space for many years. During this early time period, G&W had

anticompetitive relationships with Fougera and Glenmark and used those relationships to allocate

markets and fix prices on a number of products on which those companies overlapped. These

relationships, as well as some illustrative examples of how these relationships manifested themselves

regarding specific products, are discussed in detail below.

                                i.      G&W/Fougera

        1056.   Grauso, then a senior sales and marketing executive at G&W, had a relationship with

CW-6 of Fougera. Although Grauso and CW-6 were social friends, they also had an ongoing

understanding, on behalf of the companies they represented, not to poach each other's customers and

to follow each other's price increases. The two competitors conspired with regard to several products

on which G&W and Fougera overlapped, one example of which are discussed below.

        1057. Grauso was a prolific communicator who frequently engaged in anticompetitive

conduct with his contacts at competitor companies. When CW-6 of Fougera needed to communicate

with a competitor at which he did not have a contact, but Grauso did, Kaczmarek, CW-6’s supervisor




                                                  250
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 270 of 1189
                               REDACTED – PUBLIC VERSION

at Fougera, would direct him to call Grauso and ask him to convey the message to that competitor on

behalf of Fougera.

       1058. One example of this involved Grauso’s relationship with Perfetto, then a senior sales

and marketing executive at Actavis. Between January 1, 2010 and December 28, 2011, the two

competitors exchanged at least eighty-nine (89) phone calls. Because CW-6 did not have a contact at

Actavis, he used Grauso’s relationship with Perfetto to collude on products that Fougera and Actavis

overlapped on.

       1059.     During this early time period, Grauso was acting at all times at the direction of, or

with approval from, his superior Orlofski.

       1060.     Grauso left G&W in December 2011 to take a position as a senior executive at

Aurobindo. With Grauso's departure, CW-6 no longer had a contact at G&W and it became necessary

for him to use Grauso to convey messages to Grauso’s former colleagues, Orlofski and Vogel-Baylor.

Orlofski was the President of G&W and Vogel-Baylor assumed Grauso's role as Vice President of

Sales and Marketing after his departure.

       1061.     This worked well for the first few months of 2012. However, soon Orlofski believed

it prudent to cut out the middleman and communicate directly with CW-6. Berthold, the Vice

President of Sales at Lupin, introduced Orlofski to CW-6 and they set up a dinner meeting at an

industry conference, which was also attended by Vogel-Baylor.

       1062. At dinner, the competitors engaged in a high-level discussion to ensure that both

companies continued to "play nice in the sandbox" and minimize competition with each other even

though Grauso had left. No specific products were discussed at the meeting. The focus was to ensure

that the competitors stayed the course and continued to coordinate customer allocation and price

increases on products that G&W and Fougera overlapped on.




                                                 251
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 271 of 1189
                               REDACTED – PUBLIC VERSION

        1063.   After the dinner, Vogel-Baylor began to communicate directly with CW-6. Between

May 2012 and May 2013, when CW-6 left the industry, the two exchanged at least one hundred and

thirty-three (133) phone calls and text messages. During this time period, Vogel-Baylor was acting at

all times at the direction of, or with approval from, her superior Orlofski.

        1064. The following sections discuss specific examples of how the long-standing competitor

relationships detailed above manifested themselves regarding particular products between 2010 and

early 2012.

                                                Calcipotriene Solution
        1065. In early 2010, the market for Calcipotriene was shared by Fougera, Hi-Tech Pharmacal

Co. Inc. (“Hi-Tech”), and Impax Pharmaceuticals, Inc. (“Impax”). Even with three competitors in the

market, pricing remained high and the product was “hugely profitable” for the sellers.

        1066. On July 23, 2010, however, Hi-Tech received a warning letter from the FDA detailing

numerous violations found during a recent manufacturing facility inspection. Even though G&W was

not in the Calcipotriene market at the time, Grauso knew his contact at Fougera would be interested

in the information. On July 28, 2010, he forwarded a copy of the FDA letter to CW-6 at Fougera.

Pleased with the news, CW-6 replied:

        1067. By the end of July 2010, Hi-Tech had discontinued the product, leaving its

approximate 35% market share open for competitors to claim.

        1068. One year later, on June 6 and 7, 2011, CW-6 and Grauso exchanged several phone

calls, with one call lasting eight (8) minutes. During those calls, Grauso informed CW-6 that G&W

would soon be launching its own Calcipotriene. Shortly after speaking with Grauso, CW-6 e-mailed

Kaczmarek and other colleagues at Fougera sharing the news that he had just learned from his

competitor—G&W was launching that week.




                                                  252
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 272 of 1189
                               REDACTED – PUBLIC VERSION

       1069. G&W did, indeed, launch Calcipotriene that week, on June 10, 2011. As G&W was

entering the market, CW-6 and Grauso continued to speak, including exchanging two calls on June

23, 2011 and one call on June 24, 2011 lasting sixteen (16) minutes.

       1070. A few months later, between November 10 and November 17, 2011, CW-6 and

Grauso exchanged at least seven separate phone calls. The topic of conversation during these calls

was a G&W price increase that was about to become effective for Calcipotriene.

       1071. At the end of this series of phone communications between Grauso and CW-6, G&W

instituted a 54% price increase on Calcipotriene, effective November 18, 2011. Grauso sent an internal

e-mail advising the team to



       1072. Shortly after the G&W price increase became effective, on November 21, 2011, CW-

6 of Fougera called his supervisor, Kaczmarek. Immediately upon hanging up, CW-6 called Grauso

and they spoke for five (5) minutes. Within minutes after that call ended, CW-6 called Kaczmarek

again to report the results of his call with the competitor. Almost simultaneously, Grauso was also

reporting the substance of his conversation with CW-6 to his G&W colleagues, by placing calls to

Orlofski and Vogel-Baylor.

       1073. Fougera acted quickly. Just two days later, it followed G&W’s price increase. Fougera’s

new WAC price on Calcipotriene went into effect on November 23, 2011.

                               ii.     G&W/Glenmark

       1074. In addition to colluding with CW-6 at Fougera, Vogel-Baylor at G&W also had a

collusive relationship during these early days with CW-5, a senior executive at Glenmark. Although

G&W and Glenmark did not overlap on a large number of products, Vogel-Baylor and CW-5

capitalized on their relationship to collude and enter into anticompetitive agreements on those

products that they did have in common.



                                                 253
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 273 of 1189
                              REDACTED – PUBLIC VERSION

       1075. Vogel-Baylor and CW-5 first met at a Rite Aid event in Las Vegas, Nevada in March

2012. In the months that followed, the two stayed in constant communication through e-mails, text

messages, and phone calls, while also meeting in person at various trade shows and customer

conferences. Vogel-Baylor and CW-5 exchanged hundreds of text messages and phone calls in April

2012 alone. Between April 2012 and the end of that year, Vogel-Baylor and CW-5 exchanged at least

2,037 phone calls and text messages.

       1076. A later Section of this Complaint will address additional collusion between the two

competitors in March 2013 regarding various formulations of Mometasone Furoate.

                       d.      Additional Collusive Relationships

       1077. The key relationships discussed above are examples and are not meant to be an

exhaustive list of all the collusive relationships that the Defendants had with each other during this

time period. Indeed, even if a company was not a prominent manufacturer of topical products, if there

were product overlaps and a relationship, there was an opportunity to collude.

       1078.    The relationship between CW-6 of Fougera and E.B., a senior sales executive at Hi-

Tech, is a good example. During his tenure at Fougera, CW-6 had only eight (8) calls with E.B.,

according to available phone records. However, Fougera overlapped with Hi-Tech on the product—

Lidocaine Ointment—and CW-6 used his connection with E.B. to significantly raise price on that

product prior to Hi-Tech’s entry in early 2012.

               2.      Focus On Price Increases Intensifies – Collusion From Late 2012 - 2016

                       a.      Shifts In The Market Foster Collusion

       1079.    In late 2012 and early 2013, there were several changes in and among various

manufacturers of topical products—at both the corporate and personnel levels—that facilitated and

fostered a heightened focus on collusion among many of these competitors.




                                                  254
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 274 of 1189
                                REDACTED – PUBLIC VERSION

        1080. For example, in July 2012 Sandoz finalized its purchase of Fougera, a specialty

dermatology company, making Sandoz a much more prominent manufacturer of topical products.

Sandoz publicly touted that the purchase positioned it "as the new #1 in generic dermatology

medicines both globally and in the U.S."

        1081. As a result of the acquisition, most Fougera executives, including Kaczmarek and CW-

6, eventually lost their jobs. Out of the five Fougera sales executives in place prior to the acquisition,

CW-3 was the only one to retain a long-term position with Sandoz.

        1082. Because of Sandoz's size and the fact that it manufactured and sold a large number of

generic drugs, many competitors reached out to CW-3 when they learned he had transitioned to

Sandoz because they viewed this as a strategic opportunity to collude on more overlapping products.

In turn, and as discussed in further detail below, CW-3 would use these contacts to his own advantage

by engaging in anticompetitive conduct in order to prove his worth to Sandoz management.

        1083. Further, in the months following the Fougera acquisition, three key Actavis

executives—Boothe, Perfetto, and Aprahamian—left Actavis to assume senior-level positions with

competitors. In December 2012, Boothe became the Executive Vice President and General Manager

of Perrigo. One month later, in January 2013, Perfetto became the Chief Commercial Officer of Taro.

And, in March 2013, Aprahamian followed his colleague Perfetto to Taro and assumed the role of

Vice President of Sales and Marketing.

        1084.   As discussed below, these former colleagues—now competitors—would use their

longstanding relationships and new high-level corporate positions to collude with their key

competitors on many overlapping products.

        1085. During this time, multiple waves of price increases were initiated and followed by

various competitors. As part of the overarching fair share conspiracy, Teva led an effort with




                                                   255
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 275 of 1189
                               REDACTED – PUBLIC VERSION

Actavis, Amneal, Dr. Reddy’s, Heritage, Lannett, Mylan, Par, Sandoz, and Taro to anticompetitively

increase prices on numerous drugs, as well as allocate market shares amongst the manufacturers.

       1086. On January 28, 2015, Teva raised prices on a number of different drugs, including

the drugs Carbidopa/Levodopa, Danazol, and Methyldopa, detailed in a spreadsheet found in a

Teva Excel file. Nisha Patel or David Rekenthaler arranged these price increases on calls with

Defendants Actavis, Amneal, Dr. Reddy’s, Heritage, Lannett, Mylan, Par, Sandoz, and Taro. A May

29, 2015 version of the spreadsheet contained additional notes on the coordinated price increases

led by Teva: for example, on Danazol capsules (90% increase), someone had noted “Lannett

followed February 2015”.

       1087. Following the same pattern, Patel also spoke to CW-5 of Glenmark to coordinate on

a list of price incases implemented on May 16, 2013. Effective that day, Glenmark increased price

on several drugs where there was an overlap with Teva, including Ondansetron. Patel also spoke to

her contacts at Glenmark multiple times on May 17. After the implementation of the Glenmark

price increases, and before Teva had the opportunity to follow those increases, Teva was

approached by several customers looking for a lower price. Teva refused to bid on most of these

solicitations in order to maintain market stability. When it did provide a customer with a bid, Teva

intentionally bid high so that it would not win the business. As Patel stated to a Teva colleague

when a large wholesaler approached Teva about bidding on several Glenmark increase drugs: “IF we

bid, we need to bid high, or we will disturb the market.”

                       b.      Post-Fougera Acquisition, Sandoz Sales Executives Feel
                               Pressure To Demonstrate Their Value

       1088. As a result of the Fougera acquisition, Sandoz had more dermatology products than

anyone else. Although Teva and Mylan were comparable in size to Sandoz, they had fewer topical

products. The other key players in the topical space, Perrigo and Taro, were smaller companies.




                                                 256
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 276 of 1189
                               REDACTED – PUBLIC VERSION

       1089. Sandoz moved at a much faster pace than Fougera and sold many more products. At

the time, the company was also launching several high-value products and bringing even more new

products to market. CW-3 was thrown into the position and spent a lot of time learning about new

(to him) oral solid products. The mindset at Sandoz was not to celebrate work accomplishments, but

to move quickly from one launch to the next. As a result, CW-3 experienced a significant amount of

culture shock and felt stressed and overwhelmed with his new circumstances.

       1090. In addition to his regular job duties and responsibilities, CW-3 was also required to

participate in an informal working group created by Sandoz management to evaluate the profitability

of the Fougera product line. Shortly after the acquisition, it quickly became apparent that Fougera

sales were lagging below Sandoz’s initial financial projections. As the lone holdover from Fougera,

CW-3 felt a great deal of pressure from Sandoz management to come up with a plan to make the

Fougera product line more profitable. CW-3 was responsible for identifying areas to help Sandoz meet

its numbers, including recommending where to increase prices or where to increase market share.

       1091.    Other Sandoz sales executives were also feeling anxieties resulting from the Fougera

acquisition. For example, CW-4, a longtime Sandoz senior sales executive, was required to re-interview

for her position and felt an immense amount of pressure to perform. Although she ultimately retained

her job, CW-4 continued to feel nervous about having to learn a whole new line of topical products

and to prove her value to Sandoz management.

                       c.      Key Relationships Emerge And Existing Relationships
                               Strengthen

       1092. The pressures that the Sandoz sales executives were experiencing translated into the

emergence of new collusive relationships, and the strengthening of existing relationships, among many

of the competitors for topical products. For example, just as his predecessor CW-6 had done, CW-3

would forge ongoing understandings over the next several years with his key competitors—Taro and

Perrigo – with regard to overlapping products. Similarly, Perfetto would capitalize on his relationship


                                                 257
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 277 of 1189
                               REDACTED – PUBLIC VERSION

with his former colleague Boothe to collude with respect to products on which Taro and Perrigo

overlapped. Lastly, CW-4 would find solace in her existing relationship with D.S. of Taro who

provided confirmation that the companies’ understanding would continue unchanged despite the

Fougera acquisition. Each of these relationships is explored in greater detail below.

                                i.      Sandoz/Taro

                                                CW-3’s Relationships With Aprahamian And H.M. Of
                                                Taro

        1093. Around the time of the Fougera acquisition, CW-3 was approached by Aprahamian,

then a senior pricing executive at Actavis. CW-3 and Aprahamian had known each other since 2006,

when CW-3 worked at Cardinal and Aprahamian worked at ABC. The two men had lost touch over

the years as they changed jobs, but they still saw each other throughout the years at trade shows and

customer conferences.

        1094.   Once CW-3 became a Sandoz employee, he and Aprahamian started communicating

regularly again. Although they had exchanged only two (2) calls in 2011 according to available phone

records, CW-3 and Aprahamian exchanged at least two hundred and thirty-five (235) phone calls

between April 2012 and August 2016 (when CW-3 left Sandoz to take a sales position with a

competitor). CW-3 and Aprahamian almost always communicated by phone and rarely met in person.

        1095.   CW-3 and Aprahamian engaged in anticompetitive conduct with regard to several

products that Sandoz and Actavis overlapped on while Aprahamian was still at Actavis. Once

Aprahamian moved to Taro in March 2013, the extent of the product overlap between the two

competitors increased significantly, and so did their collusion.

        1096.   Aprahamian's move to Taro was a promotion. As Vice President of Sales and

Marketing, Aprahamian had the power to set prices. Similarly, when Aprahamian told CW-3 that Taro

would give up a customer, CW-3 was confident, given Aprahamian’s senior role, that he could rely on

that representation.


                                                  258
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 278 of 1189
                                REDACTED – PUBLIC VERSION

        1097.   Over the years, Sandoz and Taro, primarily through CW-3 and Aprahamian,

developed an ongoing understanding not to poach each other's customers and to follow each other's

price increases. Every time that Taro increased prices on a product for which Sandoz was a competitor,

Aprahamian informed CW-3 about the increases in advance and provided him with specific price

points. CW-3 would write this information down and then pass the information along to his superiors,

CW-1 and Kellum. The expectation was always that Sandoz would follow the increases—and Sandoz

did.

        1098. When there were other competitors in the market beyond Taro and Sandoz, CW-3

understood that Aprahamian was also coordinating with those competitors as he was coordinating

with him. Many examples of this are discussed below in subsequent sections of this Complaint.

        1099.   Although Sandoz consistently followed Taro’s price increases, the company could not

always do so right away. This did not mean that there was not an agreement to follow. Because price

increases could trigger price protection penalties from customers, Sandoz would sometimes push the

increases to the next quarter to ensure it hit its financial targets. In the meantime, Kellum would order

that Sandoz place the product on strict allocation—meaning that Sandoz would allocate product to a

customer based on regular usage—so that there was not a run on Sandoz’s inventory resulting from a

competitor's increase.

        1100. Further, when Taro increased prices, Aprahamian typically warned CW-3 not to take

Taro’s customers. Aprahamian was very animated and would say things like: "Don't take my f***ing

customers," "Don't take my business," or "Don't be stupid." CW-3 understood these warnings to

mean that if a Taro customer asked for an offer in response to a Taro price increase, Sandoz should

not compete for the business.

        1101.   Aprahamian and CW-3 also coordinated on product launches. For a Taro launch into

a Sandoz market, Aprahamian would share with CW-3 the customers Taro was targeting. CW-3 would



                                                  259
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 279 of 1189
                              REDACTED – PUBLIC VERSION

then pass that information along to CW-1 and Kellum, and then subsequently report their responses

back to Aprahamian.

        1102.   For a Sandoz launch into a Taro market, which was more often the case because Taro

was a smaller company and did not launch as many new products, Aprahamian would give CW-3

specific contract price points for customers that Taro agreed to relinquish. Aprahamian provided these

price points so that Sandoz did not launch at too low a price. Typically, when Aprahamian told CW-

3 that Taro would give up a customer, it did.

        1103.   CW-3 also colluded with H.M. of Taro. Shortly after the Fougera acquisition, CW-

6—who would not be staying at Sandoz—provided CW-3 with H.M.'s contact information. Although

CW-3 and H.M. had met each other at a supplier meeting several years earlier, they did not actively

start conspiring with one another until after CW-3 moved to Sandoz. According to available phone

records, the two men spoke for the first time by phone in September 2012 and then exchanged at least

fifty-one (51) phone calls and text messages through March 2014, when H.M. left Taro. CW-3 and

H.M. were not social friends. If they were communicating by phone, it was to coordinate

anticompetitive conduct with regard to products on which Sandoz and Taro overlapped.

        1104.   While at Taro, H.M. shared price points with CW-3 and Sandoz used that information

to inform Sandoz’s product launches and to obtain market share without significantly eroding prices.

CW-3 considered H.M.'s information to be reliable. However, once Aprahamian moved to Taro, he

told CW-3 not to bother calling H.M anymore and to simply call him directly because he was

responsible for pricing.

        1105.   During this time period, CW-3 and H.M. were acting at all times at the direction of,

or with approval from, their superiors, including CW-1 and Kellum of Sandoz and Aprahamian and

Perfetto of Taro. In turn, Aprahamian was acting at the direction of, or with approval from, his

superior, Perfetto.



                                                 260
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 280 of 1189
                               REDACTED – PUBLIC VERSION


                                                CW-4’s Relationship With D.S. Of Taro

         1106. As detailed above, CW-4 of Sandoz and D.S. of Taro had an ongoing understanding

going back to at least 2009 that Taro and Sandoz would behave responsibly in the market and not

compete on overlapping products. However, CW-4 was unsure what impact the Fougera acquisition

might have on that understanding and felt uneasy about having to learn a whole new product line.

         1107.   CW-4 reached out to D.S. to calm her nerves and the two competitors had several

conversations—both in person and over the phone—during which they discussed which

manufacturers of topical products were responsible and which were not. D.S. reiterated what he had

conveyed to CW-4 previously – that                                      CW-4 understood this to mean

that Taro wanted to maintain a fair market-share balance and keep prices high. Both CW-4 and D.S.

concurred (again) that this was the smart way of doing business.

         1108. After these conversations, CW-4 felt more secure and less anxious about her new

circumstances. CW-4 understood that she and D.S. would continue to be resources for each other and

collude on overlapping products as they had in the past.

         1109.   During this time period, CW-4 and D.S. were acting at all times at the direction of, or

with approval from, their superiors, including Kellum of Sandoz and Perfetto and Aprahamian of

Taro.

         1110.   Soon after the Fougera acquisition, CW-4 learned from Sandoz management that the

company was looking to increase market share and take price increases on certain drugs in the Fougera

product line to improve the profitability of the Fougera portfolio. At this time, there were several

products where Fougera had less than its fair share.

         1111.   Shortly thereafter, CW-4 conveyed this information to D.S. at Taro. CW-4 wanted to

make sure that if Sandoz tried to take a Taro customer, D.S. would not be alarmed and would

understand that it was only because Sandoz was looking for its “fair share” on that product. Similarly,



                                                  261
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 281 of 1189
                               REDACTED – PUBLIC VERSION

CW-4 wanted to signal to D.S. and Taro that if Sandoz took a price increase, Taro should follow, or

vice versa. D.S. listened to what CW-4 said and did not disagree.

                                               CW-3’s Relationship With T.P. Of Perrigo

        1112. Just as CW-6 had provided H.M.’s contact information to CW-3 shortly after the

Fougera acquisition, he also introduced CW-3 to T.P. of Perrigo. The two competitors spoke for the

first time by phone in August 2012 and then exchanged at least eighty-one (81) phone calls through

the end of 2014.

        1113.    CW-3 and T.P. were not social friends. If they were communicating, it was to

coordinate anticompetitive conduct with regard to products on which Sandoz and Perrigo overlapped.

CW-3 and T.P. generally spoke only by phone. They did not exchange e-mails or text messages because

T.P. did not want to create a written record of their communications. T.P. also did not like receiving

voicemails. On one occasion, CW-3 left a voicemail for T.P. on his office phone. T.P. thereafter called

CW-3 to admonish him, demanding that CW-3 not call his office phone but instead only call him on

his personal cell phone.

        1114.    CW-3 continued the ongoing understanding that his predecessor, CW-6, had in place

with T.P.—that the competitors would not poach each other's customers and would follow each

other's price increases.

        1115. Conversations between CW-3 of Sandoz and T.P. of Perrigo about price increases

were intended to encourage the other side to follow. Sandoz was typically a price-increase follower.

Neither company wanted to disrupt the market or do anything to lower prices. CW-3 and T.P.

provided each other with information about price increases with the understanding that the other

company would not use the price increase as an opportunity to compete for market share and take

the other’s customers.




                                                 262
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 282 of 1189
                                 REDACTED – PUBLIC VERSION

        1116.    Similarly, when Sandoz was launching into a Perrigo market, T.P. would provide CW-

3 with a list of customers to target. T.P. also had access to Perrigo's pricing file. The file was searchable

by customer and included non-public information such as contract pricing, dead nets, and cost of

goods sold. T.P. provided pricing information to CW-3 when he requested it. However, on occasion,

T.P. had to first check with his boss, Wesolowski, before he did so.

        1117.    When T.P. provided CW-3 with information, he typically cautioned that CW-3 should

be “smart” with the information; meaning that Sandoz should not use the information against Perrigo.

CW-3 could generally rely on the pricing and customer alignment information that T.P. provided to

him.

        1118. During this time period, T.P. was acting at all times at the direction of, or with approval

from, his superiors, including Boothe and Wesolowski.

                                                  Perfetto’s Relationship With Boothe Of Perrigo

        1119. Prior to Sandoz’s acquisition of Fougera, H.M. of Taro and T.P. of Perrigo used CW-

6 as a conduit to collude on overlapping products because the two competitors did not have an

independent relationship. That changed when former Actavis executives, Perfetto and Boothe, moved

to Taro and Perrigo, respectively. As a result of these moves, the two competitors could now

communicate directly to coordinate their anticompetitive conduct with regard to products on which

Taro and Perrigo overlapped.

        1120. Between January 2013 and January 2016 (when Boothe left Perrigo), the competitors

exchanged at least one hundred and nineteen (119) phone calls. During this time period, the two

former colleagues colluded on numerous overlapping products. Some examples of these products are

discussed in detail below.




                                                    263
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 283 of 1189
                              REDACTED – PUBLIC VERSION


                                              Sandoz Management Knew Of, And Encouraged, The
                                              Collusion With Competitors

       1121. Early on after the Fougera acquisition, CW-3 had a conversation with Kellum

informing him that he could provide competitive intelligence on the Fougera product line. Shortly

thereafter, CW-3 began providing Kellum and CW-1 with competitive intelligence he obtained from

competitors regarding price increases, product launches, and customer allocation. Kellum and CW-1,

Sandoz senior pricing executives, both knew that CW-3 obtained this information directly from

competitors because he told them he did.

       1122. CW-3 conveyed competitive intelligence to Kellum and CW-1 through e-mails and

phone calls. When communicating by e-mail, CW-3 would disguise the true source of his information

by stating that he had received it from a customer. When CW-3 had truly learned the information

from a customer, it was always from a customer that he worked with, and he referred to that customer

by name in his e-mail. CW-1 and Kellum understood that when CW-3 referred to hearing from a

“customer” without identifying that customer—or if CW-3 provided information relating to

customers that he did not have responsibility for—it meant that CW-3 had gotten that information

from a competitor.

       1123.    As detailed above, CW-3's strongest relationships were with Aprahamian of Taro and

T.P. of Perrigo, although he engaged in anticompetitive conduct with many others. These other

relationships are explored in greater detail in subsequent sections of this Complaint. Wherever

possible, CW-3 leveraged his relationships with competitors to demonstrate his value to Sandoz

management.

       1124. For example, due to the strength of CW-3’s relationship with Aprahamian, Sandoz

management created what it referred to as a                in July 2013 to collude on products where

Taro was a competitor. The                    had a two-pronged approach: (1) implement concerted

price increases on products where Sandoz and Taro were the only competitors in the market; and


                                                264
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 284 of 1189
                                REDACTED – PUBLIC VERSION

(2) exit the market for certain other products to allow Taro to raise prices and then Sandoz could re-

enter the market later at the higher price.

        1125. Although Kellum and CW-1 knew what they were doing was illegal, they continued to

encourage and approve of the collusion with competitors. They did, however, seek to avoid

documenting their illegal behavior. Kellum routinely admonished Sandoz employees for putting

information that was too blatant into e-mails. At one point, Kellum told CW-1

                                                            Similarly, as time went on, CW-3 became

increasingly anxious about his behavior and said to CW-1

CW-1 agreed with him.

                3.      Taro Emerges As A Leader Among Generic Topical Manufacturers

                        a.      Increased Focus On Fair Share And Price Increases

        1126. As detailed above, in early 2013 Perfetto and Aprahamian left their positions at Actavis

to take executive-level positions at Taro. The two men wasted no time working together to implement

changes at Taro designed to improve the company's bottom line.

        1127.    First, Perfetto and Aprahamian focused their efforts on ensuring that Taro had its fair

share of the market on the products it manufactured. To that end, the executives took steps to

formalize internal processes for seeking and tracking competitive intelligence obtained by sales

executives at the field level. This included compiling intelligence from not only customers, but from

competitors as well.

        1128. For example, in January 2013, at Perfetto's request, J.J., a senior Taro sales executive,

e-mailed the sales team asking them to obtain competitive intelligence relating to a list of priority

products where                                            Taro then used that information to inform

which products to bid on, at which customers, and at what price points to meet its fair share targets

without eroding the market price.



                                                  265
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 285 of 1189
                                  REDACTED – PUBLIC VERSION

           1129. Second, Perfetto and Aprahamian positioned Taro as a price-increase leader and

implemented significant price increases on a substantial portion of Taro's product portfolio in 2013

and 2014. Although Taro had had success implementing price increases in the past, the increases in

these years would be much larger than they had been in past years.

           1130. For example, in February 2013, Taro took increases on several products, including

Nystatin Triamcinolone—its highest grossing product. When an executive at Dr. Reddy's, a generic

manufacturer not named as a Defendant in this Complaint, learned of the news, he sent an e-mail

stating:

                                                      To that, a senior sales and marketing executive at

Dr. Reddy's responded,



           1131. Similarly, in June 2014, Taro took simultaneous, significant price increases on more

than a dozen different products. The chart below, which was included in a Credit Suisse investor

report, details some of the products that Taro increased prices on in the summer of 2014, the

percentage of Taro’s sales implicated, and the size of the increases.




           1132. As a result of these June 2014 increases, Credit Suisse increased its target pricing for

Taro and its parent company Sun Pharmaceuticals from $85 to $150 per share. As justification for the


                                                    266
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 286 of 1189
                               REDACTED – PUBLIC VERSION

increase, Credit Suisse emphasized that there had been zero rollbacks of Taro price increases in recent

years:




          1133. These price increases, and others taken by Taro in 2013 and 2014, resulted in the

accrual of significant profits to Taro. Between 2008 and 2016, Taro's profits increased by an

astounding 1300%. As the graph below demonstrates, Taro's financial growth experienced a sharp

uptick in 2013, when Perfetto and Aprahamian began at Taro and positioned the company as a price-

increase leader.




                                                 267
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 287 of 1189
                              REDACTED – PUBLIC VERSION




       1134. Taro's success in implementing these increases—and in obtaining its fair share on the

products it manufactured—depended, in large part, on the strength of the ongoing collusive

relationships that Perfetto and Aprahamian had with their contacts at competitor companies. Some

of these relationships have been detailed above, but there were many more.

       1135. For example, between March 2013 and October 2018, Aprahamian exchanged at least

six hundred and eighteen (618) phone calls and text messages with his contacts at Sandoz, Glenmark,

Actavis, Mylan, G&W, Wockhardt, Lannett, Amneal, non-defendant Hi-Tech, and Perrigo. These

communications are detailed in the table below:




                                                  268
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 288 of 1189
                               REDACTED – PUBLIC VERSION




       1136. Similarly, between January 2013 and February 2018, Perfetto exchanged at least six

hundred and ninety (690) phone calls and text messages with his contacts at G&W, Perrigo, Actavis,

Glenmark, Aurobindo, Wockhardt, non-defendant Greenstone, Amneal, and Lannett. These

communications are detailed in the table below:

       1137. Aprahamian and Perfetto capitalized on the foregoing relationships to set Taro apart

as a leader in the topical space. Some examples of how these relationships manifested themselves

regarding specific products are described in detail below.




                                                  269
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 289 of 1189
                               REDACTED – PUBLIC VERSION


                                i.      Setting the Stage For Future Collusion—Aprahamian And CW-3
                                        Collude On Products Where Sandoz And Actavis Competed

        1138.   The collusive relationship between Aprahamian and CW-3 dated back to

Aprahamian's days at Actavis. Two of the first examples of collusion between the two competitors

involved market allocation agreements on Ciclopirox Shampoo and Betamethasone Valerate

Ointment—both products where Sandoz was entering the market and Actavis, acting through

Aprahamian, agreed to cede share to the new entrant. A third product—Desonide Lotion—involved

Sandoz increasing price while Actavis was out of the market and Actavis re-entering later at the higher

price, in coordination with Sandoz. These agreements set the stage for how collusion would work

between the two competitors when Aprahamian moved to Taro. The collusion on these products is

discussed in greater detail later in this Complaint in Section XII.D.

                                ii.     Aprahamian Moves To Taro And Immediately Begins Colluding With
                                        CW-3 On Products On Which Sandoz And Taro Overlap

        1139. In March 2013, Aprahamian followed his former colleague, Perfetto, to Taro and

assumed a senior sales and marketing position. The product overlap between Sandoz and Taro was

much greater than it was between Sandoz and Actavis, thereby allowing the collusion between CW-3

and Aprahamian to become systematic and routine.

        1140. Indeed, immediately upon moving to Taro, and even before Aprahamian and CW-3

began colluding on several products on which Sandoz and Taro overlapped – Nystatin Triamcinolone

Cream and Ointment, Fluocinonide Ointment, and Lidocaine Ointment. The collusion on these

productis is discussed in greater detail later in this Complaint in Section XII.D.

                                iii.    Aprahamian And Perfetto Orchestrate And Lead Price Increases On
                                        A Number Of Key Products In May 2013

        1141. In addition to coordinating with Sandoz to allocate the market on several products on

which the two competitors overlapped as detailed above, Aprahamian and Perfetto also began




                                                  270
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 290 of 1189
                                REDACTED – PUBLIC VERSION

planning significant price increases on a number of products starting in early 2013, including two of

the Subject Drugs. Aprahamian and Perfetto focused their efforts on increasing prices on those

products where they had strong relationships and ongoing understandings with individuals at the

competitor companies. The two men capitalized on these relationships to coordinate price increases

and avoid competing with each other in the markets for those overlap drugs.

        1142. One early example occurred in May 2013, when Taro increased its pricing on twelve

(12) different products (the "May 2013 Increases"). As result of these price increases, Taro anticipated

approximately $110 million in additional revenue. These products, their corresponding WAC

increases, and Taro's competitors for each product are detailed in the chart below:




                                 iv.     Aprahamian And Perfetto Communicate And Coordinate
                                         With Their Competitors In Advance Of The May 2013
                                         Increases


        1143. In advance of the May 2013 Increases, Aprahamian and Perfetto spoke with their

competitors on those products–Sandoz, Perrigo, Actavis, Mylan, and Glenmark—to discuss the

increases and limit competition between them. Taro began communicating with competitors, and

formulating its list of products for the increases, as early as April 2, 2013.




                                                   271
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 291 of 1189
                              REDACTED – PUBLIC VERSION

       1144. For example, on April 2, 2013, Aprahamian spoke with CW-3 of Sandoz for six (6)

minutes. During that call, the two competitors discussed the price increases that Taro was planning

for May 2013 and CW-3 took the following contemporaneous notes in his Notebook:




       1145. Immediately upon hanging up with Aprahamian, CW-3 called another competitor,

T.P. of Perrigo, and they spoke for five (5) minutes. During that call, CW-3 discussed the May 2013

Increases with T.P. and T.P. told CW-3 that he already knew about them. When CW-3 hung up with

T.P., he immediately called Aprahamian back. The call lasted one (1) minute. A few minutes after

hanging up with Aprahamian, CW-3 called his superior Kellum. Later that morning, Aprahamian

called CW-3 and they spoke for another six (6) minutes.

       1146. Two days later, on April 4, 2013, Aprahamian called M.A. of Mylan and the two

competitors spoke for fifteen (15) minutes. Immediately upon hanging up, Aprahamian called CW-3

of Sandoz and they spoke for six (6) minutes. Mylan and Sandoz were competitors with Taro on the

product Clomipramine HCL Capsules (“Clomipramine”), one of the May 2013 Increase products.

       1147. The following Monday, April 8, 2013, Mylan circulated a list of products that it wanted

to focus on to increase its market share. For Clomipramine, Mylan noted:




                                               272
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 292 of 1189
                              REDACTED – PUBLIC VERSION




       1148. The fact that Clomipramine was a                                 had come directly from

M.A.’s conversation with Aprahamian, because Taro had not yet publicly announced its price increase

on this product and would not do so for several more weeks.

       1149. At the same time, Taro was communicating with Blashinsky of Glenmark. On both

April 2, 2013 and April 9, 2013, a Taro employee—likely Perfetto—called Blashinsky from his office

phone. The calls lasted twenty-eight (28) minutes and twenty-three (23) minutes, respectively. Also on

April 9, 2013, Aprahamian exchanged two calls with CW-3 of Sandoz, including one call lasting seven

(7) minutes. Sandoz and Glenmark were competitors with Taro on the product Alclometasone

Dipropionate Cream (“Alclometasone Cream”), one of Taro’s May 2013 Increase products.

       1150. Further, on April 15, 2013 and April 16, 2013, CW-3 exchanged several calls with

Aprahamian and Blashinsky. These calls are detailed in the chart below:




       1151. During these calls, the three competitors discussed, among other things, Taro's

planned price increase on Alclometasone Cream. During at least one of those calls, CW-3 recorded

the following contemporaneous notes in his Notebook:




                                                 273
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 293 of 1189
                              REDACTED – PUBLIC VERSION




       1152. At the same time, Perfetto and Aprahamian were communicating frequently with their

contacts at Perrigo and Actavis. Further, Perrigo and Actavis were also speaking directly with each

other during this time period. Perrigo and Actavis had at least two May 2013 Increase products in

common that overlapped with Taro, Ammonium Lactate Cream and Lotion. These calls are detailed

in the chart below:




       1153. While the competitors were communicating with each other, they kept their colleagues

apprised of their communications with competitors. For example, after several of CW-3's calls with

competitors, he immediately called Kellum or CW-1 to inform them of what he had learned. A few

of these examples are detailed below:




                                               274
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 294 of 1189
                               REDACTED – PUBLIC VERSION




        1154. By April 17, 2013, Aprahamian and Perfetto had finalized their list of products for the

May 2013 Increases. That same day, S.G., a sales executive at Sandoz, sent an internal e-mail, including

to CW-3 and CW-4, regarding potential supply issues on Carbamazepine ER Tablets—a drug on

Taro’s list. S.G. stated,



        1155. After receiving the e-mail, CW-4 and D.S. of Taro spoke twice, with the calls lasting

twelve (12) minutes and two (2) minutes, respectively. On those calls, D.S. explained that Taro did

not have any long-term supply issues. After hanging up with D.S. for the second time, CW-4

responded to S.G.'s e-mail stating:

        1156. At the same time, CW-3 forwarded S.G.'s request regarding Carbamazepine ER

directly to Kellum in a separate e-mail stating,

     —likely referring to the impending Taro price increase. To that, Kellum responded simply,

        1157. In the days leading up to the May 2013 Increases, the competitors continued to

communicate with each other in order to coordinate the price increases. Some of these

communications are detailed in the chart below:




                                                   275
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 295 of 1189
                              REDACTED – PUBLIC VERSION




       1158. Also, between April 20 and April 23, 2013, the NACDS held its annual meeting at the

Sands Convention Center in Palm Beach, Florida. Representatives from Taro, Sandoz, Perrigo,

Actavis, Mylan, and Glenmark were all in attendance. The attendees included Aprahamian and

Perfetto of Taro, A.B., a senior-most executive at Actavis, and Blashinsky of Glenmark.

       1159. One week later, on April 29 and April 30, 2013, Taro sent notices to its customers

informing them of the May 2013 Increases. The next day, on May 1, 2013, Taro published increased

WAC pricing for the affected products.

       1160. During this time, Aprahamian and Perfetto continued to communicate with their

competitors. For example, on April 30, 2013, Aprahamian and CW-3 exchanged two calls lasting

fourteen (14) minutes and two (2) minutes, respectively. During those calls, Aprahamian and CW-3

discussed the May 2013 Increases and the seven Sandoz products that Taro had increased prices on.

CW-3's notes from those phone calls are detailed below. The notes also include references to the other

competitors on these products. For example, CW-3 listed "Alclo Cream – T & G," which stood for

Taro and Glenmark:




                                                 276
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 296 of 1189
                               REDACTED – PUBLIC VERSION




After each call with Aprahamian, CW-3 hung up and immediately called Kellum to inform him of

what he had learned from Aprahamian.

        1161. At the same time, Aprahamian and Perfetto were also communicating with other

competitors about the May 2013 Increases. Some of these calls, which surround the calls with CW-3,

are detailed in the chart below.




                                   v.   Taro’s Competitors Uniformly Declined To Bid On Taro Customers
                                        And Followed The May 2013 Increases

        1162. Consistent with their ongoing understandings, Taro's competitors uniformly declined

opportunities to bid on Taro's customers after the May 2013 Increases. Taro's competitors understood

that to do so would violate the "rules of the road" and would disrupt the market-share balance that



                                                  277
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 297 of 1189
                                  REDACTED – PUBLIC VERSION

they had worked so hard to achieve. Indeed, rather than compete, these competitors began working

on implementing price increases of their own.

           1163. For example, on April 30, 2013, Publix e-mailed Sandoz stating that Taro had

increased pricing on a number of Sandoz overlap products and asked whether Sandoz wanted to bid

on them. The products included Betamethasone Dipropionate Lotion, Clomipramine, and

Carbamazepine ER. Kellum e-mailed CW-4 stating,

                                                                                          CW-4 replied:

                                                      By                  Kellum and CW-4 both meant

that this was a chance for Sandoz to raise its prices on these products as well.

           1164. That same day, April 30, 2013, Publix e-mailed Actavis to notify it that Taro had raised

pricing on Terconazole Cream and asked whether Actavis wanted to bid for the business. Two days

later, and after several calls between Aprahamian and Perfetto and their former Actavis colleagues,

M.B., a sales executive at Actavis, also refused to bid, stating:



           1165. Similarly, on May 7, 2013, CVS asked Sandoz if they would be interested in bidding

on several of the May 2013 Increase products. C.P., a pricing analyst at Sandoz, responded internally

stating,




           1166. At the same time, Taro was confident based on its conversations with competitors that

its increases would stick. For example, when Kaiser gave Taro push back on the May 2013 Increases,

including asking for

Aprahamian saw no need for explanation and in an internal e-mail responded simply,



                                                    278
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 298 of 1189
                               REDACTED – PUBLIC VERSION

                                            Ultimately, Aprahamian's approach yielded results and Taro

retained the business at the higher pricing.

        1167. Similarly, on May 8, 2013, Cardinal e-mailed D.S. of Taro stating that regarding

Desonide,

                       D.S. forwarded the e-mail internally and Aprahamian responded,



                          Perfetto added,

        1168. Further, by the time the May 2013 Increases were publicly announced, Taro's

competitors were already well on their way to implementing comparable price increases of their own.

For example, by May 1, 2013, the day that Taro published its increased WAC pricing, Actavis had

already conducted its own price increase analysis for Terconazole Cream and had revised its contract

pricing to follow the Taro increase.

        1169. Similarly, one day later on May 2, 2013, Kellum e-mailed the Sandoz Pricing

Committee recommending that Sandoz increase prices on six of the seven Sandoz products on Taro's

May 2013 Increase list. The power point presentation that Kellum submitted to the Committee

contained no detailed price increase analysis and noted simply that Sandoz should increase because

Taro had raised prices on those products:




                                                  279
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 299 of 1189
                                   REDACTED – PUBLIC VERSION




           1170. Over the next several months, and consistent with their ongoing understandings,

Taro's competitors—Sandoz, Perrigo, Actavis, Mylan, and Glenmark—followed Taro’s May 2013

Increases with increases of their own. Several of these competitor price increases, and their

corresponding dates, are detailed in the chart below: 48




48
     This list is likely not exhaustive and is based on the information available to the Plaintiff States
to date.


                                                      280
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 300 of 1189
                               REDACTED – PUBLIC VERSION

        1171. Consistent with past practice, the competitors also often spoke before they followed

with a price increase. By way of example, and as detailed in the chart above, Sandoz followed Taro’s

price increases on Alclometasone Cream and Carbamazepine ER with its own price increases on May

10, 2013, and Glenmark followed Taro’s and Sandoz’s price increases on Alclometasone Cream

shortly thereafter, on May 16, 2013. The following chart details the competitor calls surrounding those

increases:




        1172. Similarly, Sandoz followed the Taro price increases on Betamethasone Dipropionate

Cream and Lotion and Betamethasone Valerate Cream on July 28, 2013. In the days leading up to the

Sandoz price increase, Aprahamian exchanged several calls with CW-3, including a call on July 23,

2013 that lasted three (3) minutes. During that call, CW-3 conveyed to Aprahamian that Sandoz would

be increasing prices on several Taro products, including the Betamethasone products. CW-3's

contemporaneous notes from that call are detailed below:




                                                 281
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 301 of 1189
                              REDACTED – PUBLIC VERSION




       1173. Lastly, Perrigo followed the Taro price increases on Desonide Cream and Ointment

on May 21, 2013 and Actavis re-entered the Desonide Cream market and matched the competitors’

pricing on August 15, 2013. The chart below details at least some of the communications between the

three competitors in the days surrounding these market events:




       1174. Consistent with their ongoing understandings, Taro exercised restraint, just as its

competitors had done, and did not poach customers from its competitors after they followed with

price increases of their own. For example, on May 23, 2013, Econdisc reached out to Taro asking for




                                               282
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 302 of 1189
                                REDACTED – PUBLIC VERSION

a bid on Alclometasone Cream. Aprahamian asked D.S., a Taro sales executive, why Econdisc was

looking for a bid and D.S. replied:



                                                      Aprahamian responded:

     Consistent with Aprahamian’s directive, Taro subsequently declined to bid on the business.

       1175. The competitors continued to communicate about the May 2013 Increase products

even after the competitors had followed the increases. These open lines of communication were

important to ensure that the competitors did not run afoul of the delicate market share balance they

had achieved with each other.

       1176. For example, in September 2013, D.S. of Taro called CW-4 of Sandoz to tell her that

Taro's Carbamazepine ER product was being held up at the border. As a result, Sandoz would likely

be receiving requests from Taro customers for the product. By conveying this to CW-4, D.S. was

sending the message that Taro would lose customers if Sandoz sold too much and Taro would have

no choice but to compete to get its market share back. This would disrupt the market and cause prices

to deteriorate across the board.

       1177. After speaking with D.S., CW-4 sent an internal e-mail, including to Kellum, stating:




                                       Kellum responded in agreement:



                       b.       Building Upon Early Successes—Taro's Continued Collusion
                                Over The Ensuing Years

       1178. Over the next several years—indeed into at least early January 2016—Aprahamian and

Perfetto continued to use their contacts at competitor companies to collude on overlapping products

and improve Taro’s bottom line. During these years, Aprahamian and Perfetto expanded their efforts


                                                283
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 303 of 1189
                                REDACTED – PUBLIC VERSION

to allocate markets and fix prices on additional products—including several non-topical products—

and to collude with additional competitors. Although the Taro executives continued to collude with

their key competitors—Sandoz, Perrigo, Actavis, Mylan, and Glenmark—they also coordinated with

their contacts at other companies including non-defendant Rising, Lannett, Wockhardt, Amneal, and

G&W. By 2016, a large majority of the company’s business was implicated by the executives’

anticompetitive conduct.

                                vi.     Taro's June 2014 Price Increases

         1179. Building on its successes in 2013, Taro set its sights even higher in 2014, implementing

a number of significant price increases, including several of the largest WAC increases across the

industry that year. As they had done in the past, Aprahamian and Perfetto focused their efforts on

increasing prices on those products where they had strong relationships and ongoing understandings

with individuals at competitor companies.

         1180. For example, in April 2014 Taro capitalized on its relationships with Teva and

Sandoz to significantly raise prices on Ketoconazole Cream and Tablets. Defendant Aprahamian

coordinated with Nisha Patel of Teva and CW-3 of Sandoz, while CW-1 of Sandoz also

communicated directly with Patel.

         1181. In June 2014, Taro increased pricing on several different products (the "June 2014

Increases"). Some of these products had also been the subject of coordinated increases in 2013—

including Carbamazepine ER Tablets (with Sandoz) and Hydrocortisone Valerate Cream (with

Perrigo). As a result of these increases, Taro expected approximately $289 million in additional

revenues—more than 2 ½ times what Taro had expected from the May 2013 Increases. Several of

these products, their corresponding WAC increases, and Taro's competitors are detailed in the chart

below:




                                                   284
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 304 of 1189
                               REDACTED – PUBLIC VERSION




       1182. As it had done in the past, Taro communicated with several of its competitors in

advance of the June 2014 Increases and, consistent with their ongoing understandings, the competitors

agreed to follow with comparable price increases of their own.

       1183. For example, on May 14, 2014, Taro had finalized its list of products to include in the

June 2014 Increases and Aprahamian forwarded the list to K.S., a senior executive at Taro, for his

review and approval. That same day, Aprahamian exchanged eight (8) text messages and one five (5)

minute phone call with Patel of Teva. Taro overlapped with Teva on seven (7) of the June 2014

Increase products – including Fluocinonide, Carbamazepine, Clotrimazole, and Warfarin.

       1184. After speaking with Aprahamian, Patel directed a colleague to create a list of future

Teva price increase candidates, based on a set of instructions and data she had given to her Teva

colleague. On May 28, 2014, that colleague sent her a list titled "2014 Future Price Increase Candidate

Analysis." The list included several drugs from Taro's June 2014 Price Increase list – with the notation

"Follow/Urgent" listed as the reason for the increase. Notably, however, Taro had not yet increased

prices on those drugs or notified its customers that it would be doing so. The relevant portions of that

spreadsheet are set forth below:



                                                  285
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 305 of 1189
                              REDACTED – PUBLIC VERSION




       1185. Similarly, on Friday May 15, 2014, the day after Taro finalized its June 2014 Increase

list, Aprahamian called CW-3 of Sandoz and the two competitors spoke for fifteen (15) minutes. Taro

overlapped with Sandoz on seven of the June 2014 Increase products—including Carbamazepine ER

Tablets and various formulations of Clobetasol Propionate. The following Monday, on May 19, 2014,

CW-3 sent an internal e-mail, including to Kellum and CW-1, advising them of the Taro increases:




Notably, the source of the information was not "a customer," but his competitor, Aprahamian.

Further, Taro had not yet increased pricing on these products and would not do so for another several

weeks. Later that day, CW-3 called Aprahamian. The call lasted one (1) minute.




                                                286
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 306 of 1189
                               REDACTED – PUBLIC VERSION

        1186. Further, on May 27, 2014, Aprahamian exchanged three calls with M.C., a sales

executive at Wockhardt, including one call lasting nine (9) minutes. Taro overlapped with Wockhardt

on one June 2014 Increase product—Clobetasol Solution. That same day, ABC reached out to C.U.,

a sales executive at Taro, asking for a bid on Clobetasol Solution because Wockhardt was having issues

with the FDA. Having spoken with M.C. earlier in the day and knowing that the competitors had

discussed coordinating a price increase on the product, Aprahamian responded,



        1187. On June 2, 2014, Taro sent letters to its customers notifying them of the June 2014

Increases. The next day, on June 3, 2014, Taro published new WAC pricing for the affected products.

In the days leading up to these actions by Taro, and in the days that followed, Aprahamian and Perfetto

reached out to their competitors—Sandoz, Perrigo, Actavis, Teva, Hi-Tech, Wockhardt, Mylan, and

Amneal—to discuss the increases and limit competition between them. These communications are

detailed in the chart below:




                                                 287
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 307 of 1189
                                REDACTED – PUBLIC VERSION




           1188. After receiving notification of the increases, several customers complained to Taro

about the size of the increases. However, confident in their strategy and the strength of the ongoing

understandings they had with their competitors, Aprahamian advised his colleagues that Taro should

stay the course and stick with the plan.

           1189. For example, on June 24, 2014, McKesson e-mailed Taro stating,




                           E.G., a Taro sales executive, forwarded McKesson's e- mail to Aprahamian

who responded,                                                                                  E.G.

replied,                                     and Aprahamian state,




                                                  288
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 308 of 1189
                                 REDACTED – PUBLIC VERSION

        1190. Similarly, on June 27, 2014, ABC sent out a request for bids on multiple products,

including several that Taro had increased prices on, and cited the reason as including several that Taro

had increased prices on, and cited the reason as                                 C.U., a sales executive

at Taro, forwarded the ABC request along internally, stating that he had left a message with the ABC

representative to discuss the request. A.L., a Taro pricing executive, responded:



                                                                                               To that,

Aprahamian replied:



        1191. Sandoz also received the ABC request on June 27, 2014. Kellum forwarded it along

internally, including to CW-1, stating simply:                      Although CW-1 already knew that

Taro had increased prices, he responded to Kellum's e-mail asking,

Kellum replied,            and CW-1 quickly answered,                                           Kellum

responded sarcastically:                           Of course, and consistent with past practice and the

ongoing understanding between the two competitors, Kellum and CW-1 did not want bid at CVS.

Further, on July 1, 2014, Kellum e-mailed the larger Sandoz team about the ABC request stating,




        1192. Not surprisingly given Taro's understandings with its competitors, on July 11, 2014,

ABC e-mailed C.U. to advise him that Taro had retained all of its business at ABC because

                           C.U. forwarded the e-mail along to Aprahamian, stating excitedly,

Aprahamian then forwarded the e-mail to Perfetto stating:




                                                   289
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 309 of 1189
                               REDACTED – PUBLIC VERSION

       1193. Consistent with past practice, and their ongoing understandings, the competitors

uniformly followed the July 2014 Increases and matched Taro's increased WAC pricing. These

competitor price increases, and their corresponding dates, are detailed in the chart below:




               4.      Sandoz And Its Other Relationships

       1194. CW-3 colluded extensively with Aprahamian and H.M. of Taro on products that

Sandoz and Taro overlapped on and had an ongoing understanding going back many years not to

poach each other’s customers and to follow each other’s price increases. In addition, CW-3 was a

prolific communicator who regularly colluded with many other competitors.




                                                 290
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 310 of 1189
                              REDACTED – PUBLIC VERSION

       1195. Between June 2011 and August 2016, when he left Sandoz, CW-3 exchanged at least

one thousand one hundred (1,100) phone calls and text messages with his contacts at Taro, non-

defendant Mallinckrodt, Perrigo, Aurobindo, Actavis, Glenmark, G&W, Wockhardt, Mylan, Lannett,

Lupin, non-defendant Greenstone, and non-defendant Rising. These communications are detailed in

the chart below:




       1196. As detailed above, when CW-3 was coordinating with competitors, he was acting at all

times at the direction of, or with approval from, his superiors, including CW-1 and Kellum.




                                                291
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 311 of 1189
                                REDACTED – PUBLIC VERSION

        1197. Several of CW-3’s relationships—including with Perrigo, Glenmark, Aurobindo, and

non-defendants Rising and Mallinckrodt—as well as other relationships between various Sandoz

executives and certain competitors, are explored in greater detail in the following Sections.

                        a.      Collusion Between Sandoz And Perrigo

        1198. As detailed above, Sandoz and Perrigo had an ongoing understanding over many years

not to poach each other’s customers and to follow each other’s price increases. This understanding

was implemented primarily through communications between CW-3 of Sandoz and T.P. of Perrigo.

CW-3 continued the relationship with T.P. after his predecessor, CW-6, left Fougera in August 2012.

CW-3 and T.P. of Perrigo were not social friends. If they were communicating with each other, it was

to coordinate anticompetitive conduct with regard to drugs on which Sandoz and Perrigo overlapped.

        1199. During this time period, T.P. was acting at all times at the direction of, or with approval

from, his superiors, including Boothe and Wesolowski.

        1200. Several examples of CW-3’s coordination with T.P. on specific products are discussed

in detail in the following Sections.

                                i.      Calcipotriene Betamethasone Dipropionate Ointment

        1201. Calcipotriene Betamethasone Dipropionate Ointment ("CBD Ointment" or “Cal

Beta”) is available in 60gm and 100gm dosages.

        1202. In early 2014, both Sandoz and Perrigo were preparing to launch CBD Ointment.

Sandoz was preparing to launch as the first-to-file generic and Perrigo was preparing to launch as the

authorized generic (the “AG”). Under the agreement that Perrigo had reached with the brand

manufacturer, Perrigo could not launch until Sandoz, the first filer, entered the market. Typically, a

first filer interested in gaining a competitive advantage would want to keep its launch date a secret

from the company launching the AG so that the first filer could catch the AG by surprise and maintain

market exclusivity for a longer period of time. But that was not the case with regard to CBD Ointment.



                                                  292
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 312 of 1189
                               REDACTED – PUBLIC VERSION

       1203. T.P., a sales executive at Perrigo, and CW-3, a senior sales executive at Sandoz,

exchanged two calls in late February 2014. On those calls, T.P. told CW-3 that Perrigo would be

launching the AG of CBD Ointment and asked CW-3 when Sandoz planned to launch its generic

version.

       1204. When first approached by T.P. about CBD Ointment, CW-3 was not aware that

Sandoz was planning to launch it. After being approached by T.P., CW-3 reached out to others at

Sandoz to find out what Sandoz’s plans were. On March 4, 2014, A.S., a senior Sandoz launch

executive, confirmed to CW-3 that Sandoz would be launching CBD Ointment. Within minutes of

receiving A.S.’s confirmation the night of March 4, 2014, CW-3 e-mailed Kellum, stating:



       1205. The next day, on March 5, 2014, Sandoz held an internal

teleconference to discuss its plans. Kellum, A.S., CW-1, a Sandoz senior pricing executive, and other

members of the sales and launch teams attended the call. Additional meetings were held on March 10

and March 13, 2014 to coordinate the CBD Ointment launch.

       1206. Also on March 13, 2014, CW-3 called T.P. two (2) times, with one of the calls lasting

twelve (12) minutes. That same day, Perrigo scheduled its own teleconference for the following day

to discuss its CBD Ointment launch. T.P., his supervisor Wesolowski, a senior executive at Perrigo,

and over twenty (20) other Perrigo sales and launch team members attended the call. On the call, the

Perrigo sales executives were directed to go after only six (6) select customer accounts, and no others.

These accounts were referred to as

       1207. Promptly following the call, J.B., a Perrigo marketing executive, circulated a document

that was discussed on the call. The document was internally prepared at Perrigo and indicated that

Sandoz may launch on March 31, 2014 and that Perrigo’s                        was 50% of the market.

Perrigo’s information was accurate. Sandoz ultimately launched the 100gm size on March 31, 2014



                                                  293
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 313 of 1189
                               REDACTED – PUBLIC VERSION

and the 60gm size on April 1, 2014. In harmony with Perrigo’s target share goal of 50%, internal

Sandoz e-mail correspondence circulated prior to launch stated that Sandoz also had a target market

share of 50% for CBD Ointment.

          1208. While Perrigo planned to approach a small, select group of potential customers,

Sandoz was deciding which large customers to go after. Sandoz initially planned to target Walgreens

and ABC for CBD Ointment. However, Sandoz remained involved in ongoing business disputes with

Walgreens and ABC in the middle of March 2014. Sandoz was concerned that Walgreens and ABC

would not award Sandoz their CBD Ointment business if the disputes were not resolved prior to

launch.

          1209. On the night of Friday, March 14, 2014, A.S. e-mailed P.G., the President of Sandoz

US, stating that resolving the ABC and Walgreens disputes would be a                           for the

CBD Ointment launch. P.G. responded by directing A.S. to look for CBD Ointment business

                    and to

          1210. A.S. forwarded his e-mail correspondence with P.G. to Kellum and others at Sandoz

on the afternoon of March 16, 2014. Consistent with P.G.’s direction, A.S., Kellum, CW-3 and CW-1

immediately began to strategize how Sandoz could reach its market share target of 50% without

Walgreens and ABC. A.S. determined that in order to reach that goal, Sandoz would need to have

CVS as a customer. At an in-person meeting in Sandoz’s Princeton offices, Kellum told CW-3 and

CW-1 that he also wanted McKesson and Rite Aid as customers.

          1211. On the next day, March 17, 2014, CW-3 called T.P. at Perrigo to resume their

discussions about customer allocation and to exchange pricing information. Between March 17 and

March 20, 2014, CW-3 and T.P. exchanged more than ten phone calls, with one call lasting eleven (11)

minutes and another call lasting seventeen (17) minutes. Further, T.P. reported the substance of these

calls to his supervisor, Wesolowski, seeking direction from him on how to respond to CW-3. T.P.



                                                 294
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 314 of 1189
                               REDACTED – PUBLIC VERSION

often spoke with Wesolowski between calls with CW-3, sometimes even calling him immediately after

hanging up with CW-3. This call pattern is detailed in the chart below:




       1212. Although most of T.P. and CW-3’s calls were just between the two of them,

occasionally other colleagues would join them. For example, CW-3 made a call early in the week of

March 17, 2014 to T.P. from A.S.’s office in Princeton, and Kellum and CW-1 also joined the call.

       1213. As noted above, over the course of these calls, T.P. and CW-3 discussed market pricing

and customer allocation. In a call early in the week of March 17, 2014, T.P. shared Perrigo’s proposed

WAC pricing and AWP pricing for different types of customers. During that call, CW-3 took the

following contemporaneous notes in his Notebook:




                                                 295
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 315 of 1189
                              REDACTED – PUBLIC VERSION




       1214. When Perrigo launched CBD Ointment about two weeks later, its WAC and AWP

matched those price points. The two rows of WAC prices in the Notebook represent the different

pricing for the 60gm and 100gm sizes. Sandoz’s WAC prices at launch were close but slightly higher

than Perrigo’s, at $657.45 for the 60gm size and $968.40 for the 100gm size.

       1215. T.P. also shared with CW-3 what Perrigo’s non-public, “dead net” pricing would be

for its customers. Perrigo ranked its customers into five “tiers.” Customers in the same tier were

typically sold a drug at the same “dead net” price. T.P. communicated the CBD Ointment pricing tiers

to CW-3 by giving examples of the types of customers in a tier, such as large wholesalers like ABC

and Cardinal or regional wholesalers like HD Smith or Optisource, and what the corresponding “dead

net” pricing would be for that type of customer. CW-3’s contemporaneous notes regarding Perrigo’s

dead net pricing for CBD Ointment are below:




                                                296
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 316 of 1189
                               REDACTED – PUBLIC VERSION

       1216. The pricing tiers T.P. gave to CW-3 matched the pricing tiers Perrigo planned to use.

The following rows are from an internally prepared spreadsheet that shows Perrigo’s main pricing

tiers for the two different sizes of CBD Ointment:




       1217. Moreover, Perrigo’s offers to customers were in step with the “dead net” pricing noted

above. For example, Perrigo made offers to Wal-Mart and Meijer, both so-called “tier 2” customers,

that resulted in Wal-Mart and Meijer having “dead net” pricing of $426.31 and $627.94 for the 60g

and 100g sizes respectively and offers to Optisource and Morris Dickson, both so-called “tier 3”

customers, that resulted in Morris Dickson and Optisource having “dead net” pricing of $448.75 and

660.99 for the 60g and 100g sizes respectively.

       1218. As noted earlier, T.P. and CW-3 did not just use these calls to share pricing information

in anticipation of their launches. They also used them to allocate the customers that would be in the

market. When CW-3 and T.P. spoke on calls early in the week of March 17, 2014, each shared his

respective company’s position on how customers should be divided between them to achieve “fair

share.” CW-3 told T.P. that Sandoz wanted McKesson, Rite Aid, Econdisc, CVS, Cardinal, Omnicare

and Kaiser. CW-3 documented this in his Notebook:




                                                  297
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 317 of 1189
                              REDACTED – PUBLIC VERSION

       1219. T.P. responded that Perrigo wanted Anda, Walgreens, ABC, Wal-Mart, Rite Aid and

McKesson. CW-3 documented this in his Notebook:




The purpose of reaching agreement on the list of customers was to avoid competing with one another

as both companies entered the market simultaneously.

       1220. As the lists above show, with the exception of Rite Aid and McKesson, Sandoz and

Perrigo were aligned on how significant customers should be allocated. In March 2014, Rite Aid was

purchasing generic drugs through McKesson’s “OneStop Generics” program, so Perrigo and Sandoz

viewed these customers as a package or, put another way, whoever got McKesson also got Rite Aid

as a customer. Both of the competitors wanted that business.

       1221. As the negotiations continued, Sandoz recognized that the list of customers it wanted

for CBD Ointment was more than its fair share of the market. However, in keeping with its general

strategic preference for selling to a smaller number of large customers, Sandoz did not want to give

up McKesson, Rite Aid, CVS, or Cardinal. To resolve the issue, Kellum, CW-3 and CW-1

brainstormed a list of other customers that, when combined, would have about the same market share

as Rite Aid and McKesson and that Sandoz was willing to give up to Perrigo. Ultimately, the list of

customers that Sandoz created included Optisource, Publix, Morris & Dickson (MD), PBA Health

(PBA), Meijer, and Kaiser.

       1222. Thereafter, CW-3 called T.P. and proposed that Sandoz give up these customers to

Perrigo in exchange for McKesson and Rite Aid. CW-3 documented this in his Notebook:




                                                298
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 318 of 1189
                               REDACTED – PUBLIC VERSION




Perrigo agreed.

          1223. Following the plan, Perrigo submitted offers to the customers listed above and was

awarded the business at Optisource, Publix, Morris & Dickson, Meijer, and Kaiser. In addition, and

as planned, Perrigo bid on and won Anda, Walgreens, ABC and Wal-Mart, while Sandoz bid on and

won McKesson, Rite Aid, CVS, Cardinal, and Omnicare.

          1224. While Wesolowski encouraged the Perrigo sales team to go after their assigned

customers, he was also careful to make sure they adhered to the agreement reached with Sandoz. For

example, on March 21, 2014, Omnicare reached out to Perrigo asking for a bid on CBD Ointment.

Omnicare was a customer allocated to Sandoz. P.H., a Perrigo sales executive, forwarded the request

to Wesolowski who responded,                                                            Consistent with

Wesolowski’s direction, P.H. told Omnicare that Perrigo was                                       even

though Perrigo was actively sending offers to other potential customers at that time.

          1225. On March 31, 2014, CW-3 called T.P. The call lasted two (2) minutes. That same day,

Sandoz officially launched the 100gm package size of CBD Ointment and Perrigo launched both the

100gm and 60gm package sizes. The next day, on April 1, 2014, Sandoz launched the 60gm size. Early

in the morning of April 1, 2014, M.A., a Sandoz marketing executive, e-mailed Kellum and A.S. to

advise that she received an alert that Perrigo had increased prices on CBD Ointment. She noted that

she was




                                                 299
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 319 of 1189
                                REDACTED – PUBLIC VERSION

         1226. On April 7, 2014, D.A., a Sandoz launch executive, noted in an internal e-mail that

Sandoz                                            At the end of April 2014, Sandoz and Perrigo had a

virtually even split of the market for that product.

                                ii.     Tacrolimus Ointment

         1227. Tacrolimus Ointment (“Tacrolimus”) is available in 30gm, 60gm and 100gm dosages.

Recent annual sales of Tacrolimus Ointment in the United States exceeded $100 million.

         1228. In August 2014, Sandoz and Perrigo were both preparing to launch Tacrolimus.

Sandoz was the first-to-file generic and Perrigo was the authorized generic (the “AG”).

         1229. On August 13, 2014 at 3:57 p.m., E.D., a Sandoz launch executive, sent an internal e-

mail asking if anyone knew whether there would be an AG for Tacrolimus or if any other competitors

planned to enter the market. At 5:11 p.m. that same day, CW-3, a Sandoz senior sales executive, called

T.P., a Perrigo sales executive, and they spoke for fifteen (15) minutes. Prior to this call, CW-3 and

T.P. had not spoken since June 18, 2014. Within a half hour of hanging up with T.P., CW-3 sent the

following e-mail responding to E.D.’s questions:




         1230. On September 8, 2014, Sandoz held a Commercial Operations meeting during which

they discussed the Tacrolimus launch. That same day, CW-3 called T.P. four times, with one call lasting

eleven (11) minutes and another six (6) minutes. On those calls, CW-3 and T.P. discussed the




                                                   300
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 320 of 1189
                               REDACTED – PUBLIC VERSION

Tacrolimus launch and decided to model it after the CBD Ointment launch. As discussed above in

the previous section, in the spring of 2014 CW-3 and T.P. had colluded on CBD Ointment when

Sandoz was entering as the first-to-file generic and Perrigo as the AG. By using CBD Ointment as a

model, the competitors would not have to spend significant time negotiating the allocation of

customers for Tacrolimus.

       1231. That same day, on September 8, 2014, CW-3 sent the following e-mail to Sandoz

launch executives, E.D. and A.S., with a copy to CW-1, a Sandoz senior pricing executive:




       1232. Two days later, on September 10, 2014, CW-3 called T.P. and they spoke for fifteen

(15) minutes. During that call, the competitors again talked about the Tacrolimus launch. Specifically,

they discussed the allocation of certain customers to Sandoz and Perrigo so that each competitor could

reach 50% market share. Further, T.P. provided CW-3 with Perrigo’s WAC and AWP pricing for the

three dosage sizes, and the dead net pricing that Perrigo was contemplating for various classes of

customers. CW-3’s contemporaneous notes from that call are pictured below:




                                                 301
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 321 of 1189
                               REDACTED – PUBLIC VERSION




       1233. In his notes, CW-3 recorded that the competitors would                                and

listed the customers that they agreed to allocate to each other. Sandoz planned to target the customers

listed in the box in the bottom right hand corner of the note, and Perrigo planned to target the

customers listed above it.

       1234. On November 10, 2014, A.F., a Perrigo sales executive, e-mailed Wesolowski, a senior

Perrigo executive, to advise that a customer told her Sandoz was launching Tacrolimus that day. In

turn, Wesolowski e-mailed T.P. and others at Perrigo asking them if the launch could be confirmed.

That same day, T.P. and CW-3 spoke two times, with one call lasting two (2) minutes and the second




                                                 302
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 322 of 1189
                                  REDACTED – PUBLIC VERSION

lasting three (3) minutes. During those calls, CW-3 told T.P. that Sandoz had not yet formally launched

the product or started shipping to customers. Later that afternoon, T.P. reported back to Wesolowski:




In order to avoid any written evidence of his illegal activity, T.P. referred to his source as a “customer”

even though it was actually his competitor, CW-3

        1235. On November 19, 2014, Sandoz launched Tacrolimus and Perrigo launched on the

following day, November 20, 2014. Consistent with the competitors’ plans, Sandoz was awarded CVS,

Cardinal, Omnicare, and Econdisc, among other customers. As planned, Perrigo won Walgreens,

Walmart, ABC (secondary), Anda, Optisource, and Publix.

        1236. On November 20, 2014, Boothe, a senior Perrigo executive, sent around a

congratulatory e-mail to the Perrigo team that worked on the Tacrolimus launch. He specifically

congratulated C.V., a Perrigo business development executive, and Wesolowski for

          A few days later, in response to a request from the Tacrolimus brand manufacturer on how

sales were going, C.V. replied,

                                  iii.   Methazolamide Tablets

        1237. Methazolamide tablets are available in 25mg and 50mg dosages.

        1238. By the fall of 2013, there were two manufacturers marketing Methazolamide—Sandoz

and non-defendant Fera Pharmaceuticals, Inc. (“Fera”). Both competitors had posted nearly identical

WAC pricing for the 25mg and 50mg dosage sizes, respectively.




                                                   303
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 323 of 1189
                               REDACTED – PUBLIC VERSION

       1239. In early 2014, Sandoz began experiencing issues with its API supplier and was forced

to temporarily withdraw from the market. At that time, Sandoz expected that its supply problems

would be resolved in June 2014 and it would re-enter then.

       1240. At the same time that Sandoz was experiencing supply problems, Perrigo acquired

Fera’s right to distribute Methazolamide. As a result of Perrigo’s acquisition, Fera left the

Methazolamide market.

       1241. On March 6, 2014, Perrigo formally launched Methazolamide. Perrigo knew prior to

its launch that Sandoz, its only competitor, was out of the market and was not expected to re-enter

until the summer of 2014. Perrigo leveraged its temporary position as the only manufacturer with the

ability to supply by implementing a large price increase. Perrigo’s WAC pricing when it entered was

136% higher than Sandoz’s. An internal Perrigo document circulated approximately one month prior

to the launch indicated that Perrigo’s target share for Methazolamide was



       1242. On June 17, 2014, Perrigo learned from a customer that Sandoz was back in the

Methazolamide market. That same day, T.P. of Perrigo called CW-3, a Sandoz senior sales executive.

The call lasted one (1) minute. After that call, T.P. called his supervisor, Wesolowski, and they spoke

for three (3) minutes. The next day, on June 18, 2014, T.P. and CW-3 exchanged two more calls, with

one call lasting three (3) minutes. On Monday, June 23, 2014, T.P. e-mailed Wesolowski the following:




       1243. Indeed, Sandoz had re-entered the market for the 25mg with a WAC price of

$129.84—which was significantly lower than Perrigo’s WAC price of $306.47. Wesolowski was upset

that Sandoz did not reach out to Perrigo before re-entering the market. Had it done so, Sandoz would



                                                 304
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 324 of 1189
                               REDACTED – PUBLIC VERSION

have known to raise its price, and to what level. Wesolowski forwarded T.P.’s e-mail above to Boothe,

a senior Perrigo executive, and others at Perrigo with the following cover note:




        1244. In the meantime, Perrigo would make sure that Sandoz did its                 before re-

entering on the 50mg, and that it would correct its prior mistake on the 25mg.

        1245. On October 21, 2014, CW-3 and T.P. spoke for fifteen (15) minutes. During that call,

T.P. provided CW-3 with Perrigo’s increased WAC pricing for the 25mg and 50mg package sizes of

Methazolamide to ensure that Sandoz would match those prices when it re-entered the market. CW-

3’s contemporaneous notes from that call are pictured below:




        1246. Shortly after the call, in early November 2014, Sandoz began ramping up for its re-

entry into the Methazolamide market. On November 3, 2014, Sandoz held a Commercial Operations

meeting during which Sandoz discussed its plans for the Methazolamide re-launch, including

implementing significant price increases to align with Perrigo’s pricing.




                                                  305
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 325 of 1189
                                REDACTED – PUBLIC VERSION

        1247. The next day, on November 4, 2014, CW-1, a senior Sandoz pricing executive, sent an

internal e-mail asking his colleague P.C. to evaluate the                               if Sandoz raised

its WAC pricing to match Perrigo. The next day, CW-3 called T.P at Perrigo and the two competitors

spoke for twelve (12) minutes. Also on that day, CW-1 directed the Sandoz pricing team to remove

Methazolamide from any existing contracts. CW-1 explained that



        1248. The two competitors continued to coordinate over the next several weeks as Sandoz

made final preparations to re-enter the market and raise prices. On November 10, 2014, CW-3 called

T.P. twice with one call lasting two (2) minutes and the other call lasting three (3) minutes.

        1249. On December 4, 2014, CW-3 e-mailed Kellum, CW-1, and others at Sandoz regarding

Methazolamide, providing them with specific, non-public pricing information he had learned from his

competitor:




Internal Perrigo documents confirm that its so-called “dead net” pricing for group purchasing

organizations (GPOs) at that time was approximately $250 for the 25mg and $500 for the 50mg. This

pricing information was not publicly available.

        1250. On December 5, 2014, Sandoz re-launched its 50mg dosage with a WAC price of

$612.97, which matched Perrigo’s WAC price. At the same time, Sandoz increased the WAC price on

its 25mg dosage by 136% to match Perrigo’s pricing.

                        b.      Collusion Between Sandoz And Glenmark

        1251. In August 2012, not long after Sandoz acquired Fougera, Blashinsky, who had just

recently joined Glenmark as its Vice President of Sales and Marketing, approached CW-3 of Sandoz

at the NACDS conference in Denver, Colorado. During their conversation over breakfast at the


                                                  306
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 326 of 1189
                               REDACTED – PUBLIC VERSION

Marriot Hotel, Blashinsky told CW-3, among other things,                                     and



       1252. Over the next two years, the two competitors did “work together” on both market

allocation and pricing—speaking at least fifty (50) times. Their communications were all collusive in

nature. The two competitors were not friends and had no other reason to speak except to coordinate

anticompetitive conduct. During that time period, Sandoz and Glenmark conspired to fix prices and

allocate markets on at least two products: (1) Fluticasone Propionate Lotion (60ml) and

(2) Desoximetasone Ointment.

                               i.      Fluticasone Propionate

       1253. Glenmark was the first generic manufacturer to enter the market for Fluticasone

Propionate Lotion (“Fluticasone”) on March 26, 2012. As the first generic manufacturer to file an

approved ANDA, Glenmark enjoyed a 180-day period of exclusivity during which time no other

competitors could sell the product. Even before Glenmark launched, Sandoz (then Fougera) was

planning to enter the market for Fluticasone after Glenmark’s exclusivity period ended in September

2012 and understood that Perrigo was also planning to enter at the same time. Over the course of

several months, Fougera—in particular CW-6, at the direction of Kaczmarek—coordinated with

Glenmark frequently about Fluticasone, including market share targets and pricing, to prepare for its

eventual Fluticasone launch.

       1254. After the Sandoz acquisition of Fougera in July 2012, as the end of Glenmark’s 180-

day exclusivity period approached, Sandoz continued to stay in communication with Glenmark and

Perrigo about Fluticasone. As part of its launch strategy, Sandoz planned to obtain 33% of the market.

Perrigo, however, only anticipated taking about one-quarter of the market.

       1255. By mid-August 2012, Sandoz learned that its launch of Fluticasone would be delayed

until the end of November 2012 because of production problems. As a result of this delay, Kellum



                                                  307
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 327 of 1189
                                 REDACTED – PUBLIC VERSION

was concerned that Perrigo would be able to launch earlier than Sandoz and wanted to learn more

about Perrigo’s launch strategy. On August 21, 2012, Kellum sent an e-mail to his sales team asking

about                           Within minutes of receiving the e-mail, CW-3 reached out to T.P., his

contact at Perrigo, by phone.

         1256. CW-3 also sent a message to Perrigo through a customer. That same day, the customer

sent an e-mail to a Perrigo sales executive, stating:

                                     The Perrigo sales executive informed the customer that Perrigo’s

Fluticasone launch had now been                          to the first quarter of 2013. The customer then

forwarded that e-mail directly to CW-3 at Sandoz, who reported the information directly to Kellum

and others at Sandoz the next day.

         1257. Around this same time, Sandoz also began preparing to have conversations with

“customers” about its Fluticasone launch while at the NACDS Conference in Denver in late August

2012. It was at that same conference where CW-3 first spoke to Blashinsky at Glenmark about working

            and making                       In an internal e-mail to the Sandoz sales team on August 25,

2012, in advance of the NACDS Conference, R.T., a senior Sandoz sales and marketing executive,

instructed his team on the current strategy which aligned with the larger “fair share” understanding:




         1258. As its launch date for Fluticasone approached, Sandoz began to think more critically

about which customers to target and began to communicate directly with Glenmark on the subject.

On November 26, 2012, Sandoz scheduled an internal meeting to discuss which customers it should

approach as part of its Fluticasone launch. That same day, CW-3 of Sandoz spoke to Blashinsky of

Glenmark twice, with one call lasting five (5) minutes. After the second call with Blashinsky, CW-3 e-

mailed his Sandoz colleagues a list of six (6) customers he thought Sandoz should target. That list



                                                        308
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 328 of 1189
                               REDACTED – PUBLIC VERSION

would later grow to eight (8) customers. CW-3 also made it known to his Sandoz colleagues that

Glenmark was planning a potential price increase on Fluticasone at some point in the future.

       1259. The next day, November 27, 2012, a senior Sandoz marketing executive asked CW-3

to get Fluticasone                for the customers Sandoz had agreed to target. CW-3 responded

that he was                                             As promised, the next morning (November 28)

CW-3 called Blashinsky of Glenmark. The two spoke four (4) times that day, including one call lasting

eight (8) minutes. Later that same day, CW-3 was again asked if he had been able to

                                                           CW-3 responded:



       1260. The next morning, CW-3 sent an updated list of nine (9) customers that Sandoz should

target for Fluticasone—based on his conversations with Blashinsky—but did not include the pricing

information that had been requested. The senior Sandoz marketing executive responded immediately:

           CW-3 countered by referring to a then-popular song, suggesting that his boss should call

him instead of asking for the information in writing:




       1261. As Sandoz continued to prepare for its imminent launch, it also began to evaluate the

usage expected from the nine customers that it had agreed with Glenmark to target. Sandoz found

that those nine customers would not allow the company to reach its desired market share goals. As a

result, on November 30, 2012 a senior Sandoz marketing executive suggested that Sandoz approach

two large wholesaler customers, instead of one as originally agreed. CW-3 responded immediately,


                                                 309
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 329 of 1189
                                REDACTED – PUBLIC VERSION

saying                                               CW-3 then stated that



                                  A few hours later, CW-3 called Blashinsky and left a message.

Blashinsky promptly returned the call and the competitors spoke for three (3) minutes. Later that day,

CW-3 also called and spoke to his contact at Perrigo, T.P., twice.

         1262. Sandoz officially entered the market for Fluticasone on December 3, 2012, matching

Glenmark’s WAC pricing exactly. That same day, CW-3 of Sandoz called Blashinsky of Glenmark and

they had a two (2) minute call. Also that day, Blashinsky directed the sales team to relinquish the Publix

and Optisource accounts to Sandoz, two of the nine customers that Glenmark had agreed to give up

to the new entrant.

         1263. Sandoz continued to coordinate with Glenmark to make sure that it was targeting the

appropriate customers and minimizing price erosion as it entered the Fluticasone market. For example,

on December 13, 2012, a large wholesaler that Sandoz had agreed not to target approached Sandoz

looking for an offer. That same day, CW-3 spoke to Blashinsky twice. When Sandoz refused to

respond to the customer, the customer followed up again on December 21, 2012. Following the same

pattern, CW-3 spoke to Blashinsky twice that day, including one call lasting four (4) minutes.

         1264. Although Sandoz made sure to coordinate extensively with Glenmark, it had initial

difficulty meeting its market share goal, in part because some of the customers already had a significant

amount of inventory on hand. On January 9, 2013, CW-3 had a conversation with Blashinsky where

the two competitors walked through a list of customers, identifying those that Sandoz should target

and those which it should not. CW-3 took detailed contemporaneous notes of the conversation. Later

in the day, after reviewing the list, CW-3 of Sandoz began to suspect that Glenmark may have oversold

to certain customers in advance of Sandoz’s entry, stating in an e-mail that he had




                                                   310
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 330 of 1189
                                REDACTED – PUBLIC VERSION

        1265. By January 11, 2013, CW-1 of Sandoz sent around a summary of

              stating that




                                          In response, R.T. of Sandoz indicated that he was

                      but that 21.8% market share was                and that Sandoz should continue

to press for its original market share goal.

        1266. During an internal Commercial Operations meeting on January 21, 2013, Sandoz

decided to approach another customer, CVS, in order to obtain additional market share. But before

doing so Sandoz wanted to confirm that this was acceptable with Glenmark. In his contemporaneous

notes of the meeting, CW-3 recorded in his Notebook that he was supposed to

                             and let him know that Sandoz was




        1267. Sandoz subsequently learned why Glenmark was reluctant to give up more market

share to Sandoz. There was a discrepancy between the two competitors about how much market share

Sandoz had already obtained. On January 29, 2013, a senior Sandoz marketing executive reported that



                                                       Two days later, on January 31, 2013, CW-3 and

Blashinsky spoke two more times, for five (5) minutes each.




                                                 311
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 331 of 1189
                                 REDACTED – PUBLIC VERSION

        1268. Over the next several months, Sandoz and Glenmark continued to coordinate about

Fluticasone, including about a Glenmark price increase on that drug. For example, on April 16, 2013,

as Glenmark was preparing for a large-scale price increase on several different drugs (in coordination

with several different competitors), CW-3 of Sandoz had two separate calls with Blashinsky of

Glenmark, including one call lasting thirteen (13) minutes. They talked about several things, including

Glenmark’s potential entry and market share targets on a different drug, Alclometasone, as well as a

price increase on Fluticasone, as recorded by CW-3 in his contemporaneous notes of the call:




        1269. Blashinsky called CW-3 again on May 6, 2013, in advance of the Glenmark price

increase. He also called CW-3 on May 17, 2013—the day after the Glenmark price increase on

Fluticasone became effective. In all, the two competitors spoke three times on May 17, 2013, including

two separate five (5) minute calls.

        1270. Throughout this time period, Sandoz also kept in close communication with Perrigo

about the details of Perrigo’s anticipated entry into the Fluticasone market. In early April 2013 CW-3

of Sandoz spoke to T.P. of Perrigo multiple times, including calls lasting seventeen (17) and five (5)

minutes, respectively. CW-3 subsequently reported to his colleagues at Sandoz that Perrigo would be

delayed in entering the Fluticasone market                                                  On April 9,

2013, a colleague at Sandoz followed up asking CW-3 for additional information about whether

Perrigo planned to enter                                          The next day, CW-3 communicated

directly with Perrigo to obtain the answer, calling and speaking with T.P. two (2) times.

        1271. On May 21, 2013, as Perrigo was beginning to plan its entry into the market, a Perrigo

executive asked T.P. to obtain                  for Fluticasone. Two days later, on May 23, 2013, T.P.


                                                 312
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 332 of 1189
                               REDACTED – PUBLIC VERSION

called CW-3 at Sandoz. They ended up speaking twice that day, for five (5) and three (3) minutes,

respectively. Immediately after their second call, CW-3 called Blashinsky at Glenmark—the other

competitor on Fluticasone—and the two spoke for four (4) minutes.

       1272. Similarly, on May 28, 2013 a senior Sandoz executive requested additional

             about Perrigo’s entry timing on Fluticasone. That same day, CW-3 called T.P. at Perrigo

and they spoke for four (4) minutes. The next day, T.P. called CW-3 back and they spoke again for

two (2) minutes.

       1273. By July 2013, Perrigo finally began preparing in earnest to enter the Fluticasone market.

As of that time Sandoz had been able to obtain 30% market share, reaching its initial target goal for a

three-player market with Glenmark and Perrigo. Sandoz understood that, because Glenmark still had

a significant majority of the market share, Perrigo would target Glenmark customers as it entered.

       1274. In the days and weeks leading up to Perrigo’s launch, Perrigo was in frequent

communication with Sandoz, as set forth below:

    Date        Call Type   Target Name      Direction   Contact Name      Time        Duration
    7/2/2013    Voice       CW-3 (Sandoz)    Outgoing    T.P. (Perrigo)       11:13:00      0:01:00
    7/10/2013   Voice       T.P. (Perrigo)   Outgoing    CW-3 (Sandoz)        16:14:00      0:01:00
    7/15/2013   Voice       T.P. (Perrigo)   Outgoing    CW-3 (Sandoz)        12:06:00      0:01:00
    7/16/2013   Voice       T.P. (Perrigo)   Outgoing    CW-3 (Sandoz)         9:22:00      0:01:00
    7/17/2013   Voice       T.P. (Perrigo)   Outgoing    CW-3 (Sandoz)        11:22:00      0:19:00
    7/29/2013   Voice       T.P. (Perrigo)   Outgoing    CW-3 (Sandoz)        10:27:00      0:01:00
    7/29/2013   Voice       T.P. (Perrigo)   Outgoing    CW-3 (Sandoz)        13:11:00      0:01:00
    7/30/2013   Voice       T.P. (Perrigo)   Incoming    CW-3 (Sandoz)        10:09:00      0:13:00
    8/1/2013    Voice       T.P. (Perrigo)   Outgoing    CW-3 (Sandoz)        13:32:00      0:01:00
    8/1/2013    Voice       T.P. (Perrigo)   Outgoing    CW-3 (Sandoz)        13:42:00      0:05:00

       1275. Perrigo held an internal meeting to discuss its Fluticasone launch on July 16, 2013. As

can be seen in the table above, on the day of the meeting T.P. of Perrigo called CW-3 at Sandoz and

left a message. He called CW-3 again the next day, and they were able to speak for nineteen (19)

minutes. During these conversations, T.P. informed CW-3 that, consistent with the “fair share”




                                                  313
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 333 of 1189
                             REDACTED – PUBLIC VERSION

understanding, Perrigo was targeting specific Glenmark customers and looking for approximately 25%

market share. CW-3 took contemporaneous notes of his conversation with T.P., as set forth below:




       1276. On July 30, 2013, Perrigo received FDA approval to begin selling Fluticasone. That

same day, T.P. of Perrigo spoke to CW-3 of Sandoz for thirteen (13) minutes. Perrigo then formally

launched the product on August 1, 2013, with the same exact WAC pricing as Glenmark and Sandoz.

T.P. and CW-3 also spoke twice that day.

       1277. As Perrigo entered the market it planned only a “limited launch,” targeting only $1

million per year in sales. In accordance with the fair share understanding and the previous

communications between the competitors, Perrigo targeted—and Glenmark conceded—multiple

customers immediately.

                              ii.    Desoximetasone Ointment

       1278. As of the summer of 2012, Taro was the only manufacturer of Desoximetasone

Ointment.

                                             Sandoz Entry (September 2012)

       1279. Starting in August 2012, Sandoz began making plans to enter the Desoximetasone

market. Because it would be a 2-player market upon Sandoz’s entry, and because Sandoz was the

second manufacturer to enter the market, Sandoz initially decided—consistent with the “fair share”

understanding outlined above—to target 40% market share.


                                               314
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 334 of 1189
                               REDACTED – PUBLIC VERSION

        1280. On the evening of August 21, 2012, Sandoz held an internal meeting to discuss its

               and                    regarding Desoximetasone. Shortly after the meeting, a Sandoz

executive sent an initial list of eight (8) customers that Sandoz should consider approaching. The

executive indicated that Sandoz’s success would depend                                       and that

more research was necessary regarding one of the larger customers, because approaching such a

customer could cause

        1281. First thing the next morning, Sandoz began to coordinate with Taro. K.K., a national

account executive at Sandoz, called D.S., a senior sales executive at Taro, and the two spoke for nine

(9) minutes.

        1282. On August 30, 2012, Sandoz held another internal meeting to discuss its

Desoximetasone launch. That same day, K.K. of Sandoz spoke again to D.S. of Taro, this time for

two (2) minutes. The day after this internal Sandoz meeting and the phone conversation with Taro,

on August 31, 2012, CW-1 of Sandoz sent Kellum a                         for Desoximetasone, which

included specific pricing       and a more refined list of customers that would provide Sandoz with

its target market share.

        1283. As the Sandoz launch date approached, CW-3 of Sandoz also began speaking to H.M.,

an account executive at Taro, to coordinate Sandoz’s entry into the market. The two competitors were

not friends, and nearly all their conversations were collusive in nature. According to phone records,

the first ever call between the two competitors was on September 6, 2012. They spoke again on

September 21, 2012, as Sandoz was finalizing its launch plan. During these calls, H.M. provided CW-

3 with Taro price points for various customers so that Sandoz could bid as high as possible and avoid

price erosion, while still obtaining new customers as it entered the market. CW-3 passed that pricing

information and list of customer targets on to CW-1 and Kellum at Sandoz. That same day, H.M. also




                                                 315
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 335 of 1189
                                REDACTED – PUBLIC VERSION

sent an e-mail to J.M., a sales executive at Taro, relaying a           that Sandoz would be entering the

Desoximetasone market                                     and suggesting six accounts as possible targets.

        1284. Sandoz received FDA approval and formally launched Desoximetasone on September

28, 2012, matching Taro’s WAC pricing exactly. That same day, CW-3 of Sandoz also called H.M. at

Taro and left a message; H.M. returned the call almost immediately, leaving CW-3 a voicemail.

        1285. Based on the conversations with Taro, Sandoz decided to take a

in targeting customers, so                                      with its competitor. In an internal Sandoz

e-mail on October 1, CW-1 indicated that Sandoz’s initial                              for this product had

now been adjusted slightly lower based on

        1286. Shortly after receiving approval, on October 1, 2012, Sandoz began approaching a

limited set of customers, per its agreement with Taro. That same day, CW-4 of Sandoz reached out to

D.S. at Taro—with whom CW-4 had colluded with in the past—and spoke two times, including one

call lasting twenty-one (21) minutes.

        1287. Consistent with the understanding in place between the two competitors, Taro

immediately started conceding customers to Sandoz. For example, on October 11, 2012, a high-

ranking Taro executive sent an internal e-mail discussing Sandoz’s launch of Desoximetasone. In the

e-mail, the executive indicated that Taro had been aware of Sandoz’s launch                        and that

Taro had just conceded two large customers to Sandoz, with the expectation of relinquishing

                         going forward. That same day, H.M. of Taro called CW-3 of Sandoz, likely to

let him know that the customers had been conceded and confirm the plan moving forward. They

spoke twice that day, including one call lasting more than six (6) minutes.

        1288. Sandoz was able to obtain most of its targeted market share quickly, without any

market disruption. By October 12, 2012, for example, R.T., a senior sales and marketing executive at

Sandoz, provided a summary of the Desoximetasone launch, stating



                                                    316
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 336 of 1189
                               REDACTED – PUBLIC VERSION




        1289. At that point, Sandoz decided it needed to obtain at least one more customer to meet

its fair share goals. Internally, Sandoz discussed sending a message to Taro that

                       On October 23, 2012, CW-1, CW-3 and Kellum scheduled a conference call to

discuss which customers to approach to                                           That same day, CW-3

called H.M. at Taro and the two competitors spoke several times, including two separate fifteen (15)

minute calls.

        1290. As a result of these conversations, Taro agreed to relinquish additional customers to

Sandoz. By February 2013, Sandoz had captured its original goal of 40% of the Desoximetasone

market, without any significant disruption.

                                               Glenmark Entry (September 2013)

        1291. Glenmark received FDA approval to sell Desoximetasone on September 20, 2013. In

the days and weeks leading up to the Glenmark launch, Glenmark, Taro and Sandoz were speaking

frequently to coordinate Glenmark’s entry, including at least the following calls and text messages:




                                                 317
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 337 of 1189
                              REDACTED – PUBLIC VERSION




At the same time, Perfetto of Taro was also communicating with T.C., a senior-most executive at

Glenmark, through e-mail.

        1292. Glenmark’s approval came on Friday, September 20, 2013. The following Monday,

there was a flurry of additional communications between the three competitors to coordinate

Glenmark’s entry.




The day after that, September 24, CW-3 of Sandoz spoke to Aprahamian at Taro again for fifteen (15)

minutes. CW-3 then sent an e-mail to his superiors, including CW-1 and Kellum, alerting them to the

situation:

        1293. On September 26th, there was another torrent of phone calls between Glenmark, Taro

and Sandoz:


                                               318
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 338 of 1189
                               REDACTED – PUBLIC VERSION




During these calls, the competitors reached an understanding about which customers Glenmark would

target and what prices it would offer in order to avoid price erosion. That same day, September 26,

2013, CW-5, a senior executive at Glenmark, described Glenmark’s launch strategy as a



       1294. Because Taro still had a majority of the market share, it understood pursuant to the

“fair share” understanding that it would be the primary target of Glenmark and would have to

relinquish market share to Glenmark as it entered. Internally, Taro executives commented that it



       1295. Taro began to concede customers to Glenmark immediately. By October 17, 2013,

CW-5 reported internally that Glenmark had already been able to obtain 30% market share for

Desoximetasone.

       1296. Because of the discussions between the competitors in advance, and because prices

remained high, Taro was not upset about conceding this business to Glenmark. Taro executives

continued to stress that



       1297. In early November 2013, Taro was approached by a customer to bid on

Desoximetasone as part of an RFP. In deciding whether to provide a bid, Taro executives noted that

the company had already                                so that Glenmark could obtain market share.

Nonetheless, Taro still decided not to bid, stating




                                                 319
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 339 of 1189
                                REDACTED – PUBLIC VERSION


                         c.     Collusion Between Sandoz And Aurobindo

          1298. As a result of Sandoz’s acquisition of Fougera, CW-6 left his job at Fougera in August

2012 and took a position as a sales executive at Aurobindo. CW-6 followed his former friend and

colleague, Grauso, who moved to Aurobindo in December 2011 to assume a senior executive role.

          1299. As detailed above, CW-6 had a long-standing, collusive relationship with Grauso

dating back to when he worked at Fougera and Grauso worked at G&W. Further, the two had

continued that relationship even after Grauso left G&W—with Grauso serving as a conduit to

communicate messages between his former G&W colleagues, Orlofski and Vogel-Baylor, and CW-6

at Fougera.

          1300. Because many of CW-6’s key contacts worked at generic competitors that focused

primarily on topical products, his move to Aurobindo—a company focused on oral solids—was a

difficult transition. Without many of those prior relationships to rely on, CW-6 was concerned that he

might not be able to prove his value at Aurobindo. Indeed, CW-3 at Sandoz was one of the few people

that CW-6 knew who worked for a company that also manufactured a significant number of oral

solids.

          1301. For that reason, when Aurobindo sold a product that overlapped with Sandoz, CW-6

used his relationship with CW-3 to collude on that product. Although CW-6 and CW-3 were former

colleagues, they were not social friends. When CW-6 called CW-3 during this time period, they were

engaging in anticompetitive conduct. Between August 2012, when CW-6 began at Aurobindo, and

May 2013, when CW-6 left the industry, he exchanged at least one hundred and nine (109) phone calls

with CW-3.

          1302. During this time period, CW-6 was acting at all times at the direction of, or with

approval from, his superiors, including Grauso.




                                                  320
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 340 of 1189
                               REDACTED – PUBLIC VERSION

        1303. The following section will focus on the anticompetitive conduct engaged in by CW-3

and CW-6 with regard to several products on which Sandoz and Aurobindo overlapped during this

time period.

                                i.      Oxacillin Sodium and Nafcillin Sodium Injectable Vials

        1304. Oxacillin Sodium (“Oxacillin”) and Nafcillin Sodium (“Nafcillin”) are separately

marketed antibiotics used to treat similar conditions.

        1305. In 2012, non-defendant Sagent Pharmaceuticals and Sandoz were the primary generic

suppliers of Oxacillin and Nafcillin. However, in December 2012, Aurobindo began making plans to

enter the Nafcillin and Oxacillin markets as a third entrant.

        1306. In advance of Aurobindo’s entry into those markets, on December 26, 2012 for

Nafcillin and January 22, 2013 for Oxacillin, CW-6 and CW-3 spoke several times to discuss pricing

and the allocation of market share to the new entrant, Aurobindo. All the while, CW-6 kept his

supervisor, Grauso, informed of his conversations with CW-3.

        1307. On December 12, 2012, CW-6 called Grauso and they spoke for five (5) minutes. That

set off a flurry of phone calls between CW-6 and CW-3, with nearly constant reporting back by CW-

6 to his supervisor, Grauso, as the two competitors orchestrated how to avoid competition upon

Aurobindo’s entry. These calls are detailed in the chart below:




        1308. Two weeks later, on December 26, 2012, Aurobindo received FDA approval to market

Nafcillin and published WAC pricing that essentially matched Sandoz’s WAC pricing. On the date


                                                  321
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 341 of 1189
                              REDACTED – PUBLIC VERSION

that Aurobindo received approval, and in the days surrounding the launch, CW-6 spoke several more

times with CW-3 during which they discussed the launch. As he had done before, CW-6 reported back

to Grauso what they had discussed. These calls are detailed in the chart below:




       1309. The calls between the competitors continued into January 2013. On January 3, 2013,

CW-6 spoke with Grauso three times for a total of twenty-five (25) minutes. Twenty minutes later,

CW-3 called CW-6. The call lasted two (2) minutes. The next morning, CW-6 spoke with Grauso for

four (4) minutes. That same morning, CW-6 called CW-3 of Sandoz twice, with one call lasting three

(3) minutes.

       1310. Two days later, on January 6, 2013, Sandoz put together a Monthly Business review

regarding its key products, including Nafcillin and Oxacillin. Regarding Oxacillin, Sandoz noted that

Aurobindo was              to be entering the market. Sandoz stated that its

                were to

                and




                                                 322
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 342 of 1189
                               REDACTED – PUBLIC VERSION

         1311. Over the next several days, between January 7, 2013 and January 11, 2013, CW-6 and

CW-3 spoke several more times by phone. After those calls, CW-6 promptly called Grauso to keep

him apprised of his discussions. These calls are detailed in the chart below:




         1312. Two weeks later, on January 22, 2013, Aurobindo entered the Oxacillin market and

again published WAC pricing that essentially matched Sandoz’s WAC pricing. That same day, CW-6

spoke with Grauso for ten (10) minutes. Ten minutes after hanging up, CW-6 called CW-3 of Sandoz.

The call lasted one (1) minute. Over the next two days, CW-6 and CW-3 shared five (5) more phone

call.

         1313. In an e-mail dated January 30, 2013, Sandoz noted that it had                  its

Oxacillin contract at Walgreens to the entrant, Aurobindo. That same day, CW-3 and CW-6 spoke by

phone for four (4) minutes.

                                ii.     Cefpodoxime Proxetil Oral Suspension and Tablets

         1314. Cefpodoxime Proxetil (“Cefpodoxime”) is sold in both oral suspension and tablet

form.




                                                  323
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 343 of 1189
                              REDACTED – PUBLIC VERSION

        1315. On January 3, 2013, CW-3 of Sandoz called CW-6 of Aurobindo. The call lasted two

(2) minutes. The next day, on January 4, 2013, CW-6 called CW-3 twice, with one call lasting three (3)

minutes. A few minutes after hanging up, CW-3 called Kellum and they spoke for nine (9) minutes.

After that call, Kellum sent the following e-mail to R.T., a senior sales and marketing executive at

Sandoz:




R.T. responded,                          to which Kellum replied,

        1316. The following business day, on January 7, 2013, CW-6 of Aurobindo and CW-3 of

Sandoz exchanged three calls, including one lasting six (6) minutes. On these calls, CW-6 confirmed

that Aurobindo planned to launch both formulations of Cefpodoxime that week. CW-3 told CW-6

that Sandoz planned to increase pricing on both formulations by 20%. CW-6 advised that Aurobindo

was looking for 40% share and would start by targeting Cardinal and CVS. In turn, CW-3 gave his

competitor specific non-public contract price points that Sandoz was charging to those customers.

CW-6 then stated:                                              CW-3’s contemporaneous notes from

this call are below:




                                                 324
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 344 of 1189
                               REDACTED – PUBLIC VERSION




        1317. Shortly after speaking with each other, CW-6 called Grauso and CW-3 called Kellum

to report back what they had discussed. This call pattern is detailed in the chart below:




                                                  325
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 345 of 1189
                               REDACTED – PUBLIC VERSION

        1318. On January 9, 2013 and January 11, 2013, the day that Sandoz increased WAC pricing

on Cefpodoxime, CW-3 and CW-6 exchanged three more calls. After speaking with each other, CW-

3 called Kellum and CW-6 called Grauso to report back what they had discussed. This call pattern is

detailed in the chart below:




        1319. Due to an issue at its manufacturing facility, Aurobindo’s launch of Cefpodoxime was

delayed and the company was unable to launch in January 2013 as planned.

        1320. Between February 24 and February 27, 2013, ECRM held its annual Retail Pharmacy

Generic Pharmaceuticals Conference in Dallas, Texas. Representatives from Aurobindo and Sandoz

were in attendance, including CW-6 and Grauso of Aurobindo and Kellum, CW-3, and CW-2 of

Sandoz.

        1321. On February 26, 2013, CW-2, a Sandoz senior sales executive, while still at the ECRM

conference, sent the following e-mail to his Sandoz colleagues:




                                                326
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 346 of 1189
                                REDACTED – PUBLIC VERSION




           1322. On April 17, 2013, CW-6 of Aurobindo called CW-3 of Sandoz. The call lasted two

(2) minutes. Less than an hour later, CW-3 called CW-6 back and they spoke for six (6) minutes. The

next day, on April 18, 2013, CW-6 called CW-3 and they spoke for ten (10) minutes. That same day,

Aurobindo launched both formulations of Cefpodoxime and matched Sandoz’s increased WAC

pricing.

           1323. On April 30, 2013, CW-3 and CW-6 exchanged three phone calls, including one call

lasting three (3) minutes. On these calls, the competitors again discussed Aurobindo’s launch of

Cefpodoxime Tablets, including that Aurobindo was looking for 40-50% market share. The

competitors also discussed specific customers that Aurobindo was targeting. CW 3’s

contemporaneous notes from these calls are pictured below:




                                                327
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 347 of 1189
                              REDACTED – PUBLIC VERSION




       1324. In accordance with the plan, on May 22, 2013, Aurobindo made an offer to CVS for

Cefpodoxime Tablets and the customer accepted that offer the very next day on May 23, 2013.

       1325. Similarly, on August 29, 2013, Aurobindo made an offer to ABC for Cefpodoxime

Tablets. The next day, on August 30, 2013, ABC e-mailed Sandoz to advise that it had received a

competitive offer and asked whether Sandoz wanted to bid to retain the business. On September 4,

2013, S.G., a Sandoz sales executive, responded to ABC and declined the opportunity stating,

                                                Later that same day, ABC awarded the business to

Aurobindo.

       1326. Aurobindo would also win awards for Cefpodoxime Tablets at McKesson and several

other smaller customers, without substantially eroding the high pricing in the market.

       1327. On September 9, 2013, P.S., an Aurobindo sales and marketing executive, pushed

Grauso to submit a bid for Wal-Mart’s Cefpodoxime business. Grauso balked at the request stating,

                                                    P.S. responded,



       Given the market share breakdown, Grauso gave his approval to submit a bid to Wal-Mart.




                                                 328
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 348 of 1189
                              REDACTED – PUBLIC VERSION

Thereafter, on September 30, 2013, the customer accepted the bid and awarded Aurobindo its

business.

       1328. Later, in December 2013, when Sandoz was looking to identify additional products to

supply to Wal-Mart, Kellum noted with respect to Cefpodoxime:



                      d.       Collusion Between Sandoz and non-defendant Rising

       1329. CW-3 and CW-2 worked together as senior sales executives at Sandoz until August

2013 when CW-2 left Sandoz to become a senior sales and marketing executive at Rising. While at

Sandoz, the two were close friends. CW-2 was responsible for Walmart and helped transition the

account to CW-3 when he moved to Rising.

       1330. Beginning in 2013, and beyond, these former colleagues turned competitors used their

relationship to collude with regard to products on which Rising and Sandoz overlapped.

               5.      G&W And Its Other Relationships

       1331. Earlier sections of this Complaint discuss in detail G&W’s collusion with several

competitors between 2010 and July 2012, when Sandoz acquired Fougera—including collusion with

Fougera, Perrigo, and Glenmark. Another section focuses on collusion between Taro and G&W in

late 2015 and early 2016 on several products that G&W purchased from Teva.

       1332. However, G&W’s illegal behavior goes well-beyond those examples. During the time

period relevant to this Complaint, the vast majority of G&W’s business was implicated by its

anticompetitive conduct. Much of this collusion was spearheaded by Orlofski and Vogel-Baylor. Both

were prolific communicators that used their many relationships with competitors to collude on overlap

products.

       1333. Between January 2011 and December 2016, when he left G&W, Orlofski exchanged

at least one thousand eight hundred and sixty-three (1,863) phone calls and text messages with his



                                                329
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 349 of 1189
                             REDACTED – PUBLIC VERSION

contacts at Lupin, Aurobindo, Amneal, Wockhardt, Taro, Glenmark, Perrigo, Fougera, Actavis, and

Sandoz. These communications are detailed in the chart below:




       1334. Similarly, between July 2011 and February 2017, Vogel-Baylor exchanged at least nine

thousand two hundred and seventy-four (9,274) phone calls and text messages with her contacts at

Aurobindo, Glenmark, non-defendant Greenstone, Wockhardt, Actavis, Lupin, Amneal, Perrigo,

Fougera, Valeant, Taro, and Mylan. These communications are detailed in the chart below:




                                               330
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 350 of 1189
                               REDACTED – PUBLIC VERSION




        1335. At all relevant times herein, Vogel-Baylor was acting at the direction of her supervisor,

Orlofski. Orlofski was very much aware of her collusion with competitors and encouraged her to do

it. The Complaint is replete with examples of Vogel-Baylor communicating with a competitor and

then immediately calling Orlofski to report back what she had learned. Indeed, Vogel-Baylor was

evaluated, at least in part, based on the strength of her competitive relationships.

        1336. Vogel-Baylor also directed her subordinates to collude with competitors. For example,

in February 2014, G&W hired K.K., previously a sales executive at Wockhardt. Immediately upon his

arrival, K.K. began colluding in earnest with his contact at Sandoz, CW-3. Up to that point, no G&W

employee had a relationship with anyone at Sandoz. Although there had been a relationship with CW-




                                                  331
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 351 of 1189
                               REDACTED – PUBLIC VERSION

6 of Fougera prior to the Sandoz acquisition, his departure from the company left a gap. K.K.’s

relationship with CW-3 filled this void.

       1337. Although it was a smaller company, G&W celebrated the fact that it was selling topical

products, where it was able to form anticompetitive agreements with most of its primary competitors.

For example, in May 2013, Vogel-Baylor was asked to put together a report for management regarding

G&W’s sales goals for the coming year. After listing out a number of G&W’s price increases from

2012—all of which were the subject of collusion and many of which are discussed at various points

throughout this Complaint—Vogel-Baylor concluded:



       1338. The following Sections focus on G&W’s relationships with Perrigo, Actavis,

Glenmark, and Lupin, and discuss specific examples of how those anticompetitive relationships

manifested themselves with respect to particular products.

                       a.      Collusion Between G&W And Perrigo

       1339. As detailed above, after Sandoz’s acquisition of Fougera in July 2012, CW-6 left

Fougera and took a sales position at Aurobindo. Although Vogel-Baylor could no longer use CW-6

to collude with regard to products on which G&W and Fougera overlapped, she knew that CW-6 had

a contact at another one of G&W’s key competitors, T.P. at Perrigo. Over the next year, Vogel-Baylor

and T.P. would use CW-6 as a conduit to pass information between them and reach anticompetitive

agreements with regard to a number of products on which G&W and Perrigo overlapped.

       1340. This collusive relationship was critical because G&W overlapped with Perrigo on more

products than any other competitor during this time period.

       1341. In May 2013, CW-6 suffered an illness and left the industry. With CW-6 no longer

available to serve as middleman, Vogel-Baylor had no choice but to collude directly with T.P. of

Perrigo. In July 2013, she placed her first calls ever to T.P. according to the available phone records.



                                                  332
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 352 of 1189
                                    REDACTED – PUBLIC VERSION

Over the ensuing years, Vogel-Baylor and T.P. colluded on several products that are discussed in detail

below.

                                    i.   Hydrocortisone Acetate Suppositories

         1342. Hydrocortisone Acetate Suppositories (“Hydrocortisone Acetate”) is also known by

the G&W brand name Anucort-HC.

         1343. During the time period relevant to this Complaint, Hydrocortisone Acetate was

G&W’s top-selling product. As of January 2016, the 25mg formulation of Hydrocortisone Acetate

accounted for nearly half of all of G&W’s annual sales, totaling more than $119.7 million. Similarly,

Hydrocortisone Acetate was Perrigo’s second-best selling product. During that same time period,

Perrigo’s moving annual sales for the 25mg and 30mg formulations accounted for approximately $78.3

million of Perrigo’s total sales.

         1344. In 2013, the Hydrocortisone Acetate market was split between G&W with 41% market

share, Perrigo with 32%, and non-defendant County Line Pharmaceuticals ("County Line") with 25%.

However, by late June 2013, County Line made the decision to exit the market for Hydrocortisone

Acetate.

         1345. County Line's exit created an opportunity for Perrigo and G&W to collude to

significantly raise the price of Hydrocortisone Acetate in July 2013, and then again one year later in

July 2014.

         1346. On June 25, 2013, Vogel-Baylor of G&W e-mailed Wal-Mart, a County Line customer,

stating that she had heard that County Line was discontinuing Hydrocortisone Acetate and asked

whether Wal-Mart was interested in a new supplier.

         1347. Similarly, on June 26, 2013, ABC, also a County Line customer, e-mailed G&W

requesting a bid on Hydrocortisone Acetate due to a                                      Vogel-Baylor

forwarded the request to her supervisor, Orlofski, explaining:



                                                    333
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 353 of 1189
                               REDACTED – PUBLIC VERSION




       1348. Between June 27 and June 30, 2013, representatives from Perrigo and G&W, including

Vogel-Baylor, attended the annual trade show, McKesson ideaShare, at the Venetian hotel in Las

Vegas, Nevada.

       1349. While at the trade show, on June 27, 2013, Vogel-Baylor received a call from S.S., a

sales executive at Perrigo. The call lasted approximately one (1) minute. A few hours later, Vogel-

Baylor called Orlofski and they spoke for nearly fifteen (15) minutes. Shortly thereafter, Vogel-Baylor

sent an internal e-mail to her team notifying them that G&W would be implementing a price increase

for Hydrocortisone Acetate and requesting that they draft customer notifications to that effect. The

price increase included a 200% increase to WAC and would result in an estimated $27.9 million in

increased sales for G&W.

       1350. J.G., an operations manager at G&W, responded to Vogel-Baylor's e-mail stating,

                                                                   To which Vogel-Bayler responded:



       1351. The next day, on June 28, 2013, Vogel-Baylor contacted Orlofski three more times

from the trade show, including exchanging two (2) text messages and one call lasting more than

nineteen (19) minutes.

       1352. On July 8, 2013, T.P. of Perrigo and Vogel-Baylor exchanged two (2) calls and then

connected for a call lasting more than seven (7) minutes, during which they coordinated their price

increases on Hydrocortisone Acetate. After that call, both T.P. of Perrigo and Vogel-Baylor reported

the substance of their conversations back to their supervisors. Immediately upon hanging up with



                                                 334
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 354 of 1189
                               REDACTED – PUBLIC VERSION

T.P., Vogel-Baylor called Orlofski and they spoke for more than six (6) minutes. Similarly, T.P. called

Wesolowski three (3) times after speaking with Vogel-Baylor, including two calls lasting one (1) minute

and a third lasting six (6) minutes. The G&W price increases on Hydrocortisone Acetate went into

effect on July 9. That same day, Perrigo issued a product announcement notifying its customers that

it was also increasing its pricing on Hydrocortisone Acetate effective July 11, 2013. Perrigo increased

its WAC by 473% on the 25mg formulation to essentially match G&W's WAC. That same day, July

11, 2013, T.P. of Perrigo called Vogel-Baylor. The call lasted one (1) minute.

         1353. Also on July 11, 2013, ABC e-mailed Vogel-Baylor asking G&W to lower its dead net

pricing for Hydrocortisone Acetate to match Perrigo’s slightly lower dead net pricing. Vogel-Baylor

forwarded the request to Orlofski who responded:                     Vogel-Baylor replied,

             Later that day, Vogel-Baylor responded to ABC and declined to lower its pricing.

         1354. On July 19, 2013, Harvard Drug Group e-mailed Vogel-Baylor asking why G&W was

increasing its price on Hydrocortisone Acetate. Vogel-Baylor replied




         1355. Several months later, on April 9, 2014, K.K., a G&W sales executive, e-mailed Vogel-

Baylor regarding bidding on several products at Kaiser, including Hydrocortisone Acetate. Vogel-

Baylor responded that G&W could not disrupt the market and pursue the customer, reasoning that

Kaiser



         1356. On June 11, 2014, Vogel-Baylor e-mailed Orlofski recommending that G&W increase

McKesson's contract pricing for Hydrocortisone Acetate. That same day, Vogel-Baylor called T.P. of




                                                 335
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 355 of 1189
                                  REDACTED – PUBLIC VERSION

Perrigo. The call lasted less than one (1) minute. Two days later, on June 13, 2014, Vogel-Baylor tried

to reach T.P. again by phone. The call lasted less than one (1) minute.

           1357. Less than a week later, on June 26, 2014, Perrigo generated its own internal price

increase analysis for Hydrocortisone Acetate. The analysis assumed zero percent unit loss as a result

of the planned increase.

           1358. On July 22, 2014, Perrigo notified its customers that it was increasing pricing on a list

of products, including Hydrocortisone Acetate. This included a 235% increase to WAC for its 25mg

formulation, effective on July 24, 2014.

           1359. At the time the increase was announced, representatives from Perrigo and G&W,

including Vogel-Baylor, attended the annual trade show, McKesson ideaShare, at the Gaylord Palms

Hotel in Orlando, FL. Over the next several days, G&W heard from multiple customers that Perrigo

had increased pricing on Hydrocortisone Acetate.

           1360. In accordance with their ongoing understanding to follow each other’s price increases,

and consistent with past practice on this product and others, G&W went to work implementing a

comparable price increase of its own.

           1361. On July 29 and July 30, 2014, Vogel-Baylor and Orlofski exchanged e-mails finalizing

the details of the price increase for Hydrocortisone Acetate. The increase included an increase to WAC

for the 25mg, 12-count bottle that essentially matched Perrigo pricing.

           1362. Also on July 30, 2014, Vogel-Baylor learned of pricing that Perrigo had offered to

Schnucks and sent a text message to her superiors:



           1363. The next day, on July 31, 2014, A.G., a senior G&W executive, e-mailed Vogel-Baylor

stating:




                                                    336
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 356 of 1189
                                 REDACTED – PUBLIC VERSION

Vogel-Baylor responded,



        1364. The next day, on August 1, 2014, G&W began notifying its customers of the price

increase on Hydrocortisone Acetate. Vogel-Baylor sent an internal e-mail advising the team that,



                                                                                     G&W sent out a second

wave of letters to additional customers on August 5, 2014.

        1365. The increase included a 200% increase to WAC for all three package sizes. According

to an internal analysis, G&W projected an increase in Hydrocortisone Acetate sales from $41.3 million

to $111.3 million as a result of the increase, or a total of $70 million in sales.

        1366. The two competitors continued to coordinate after the price increases. On August 11,

2014, T.P. of Perrigo called Vogel-Baylor and they spoke for more than sixteen (16) minutes. One

week later, on August 18, 2014, Vogel-Baylor called T.P. and they spoke for more than ten (10)

minutes.

        1367. Several customers did not react kindly to the increase. For example, when Vogel-

Baylor e-mailed Econdisc to notify the customer of the price increase, Econdisc responded by stating

that G&W’s conduct was                                           Similarly, after learning of the increase,

Schnucks sent the following e-mail to Vogel-Baylor:




                                                    337
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 357 of 1189
                               REDACTED – PUBLIC VERSION




                       b.      Collusion Between G&W And Actavis

       1368. Vogel-Baylor met Rick Rogerson, a senior pricing executive at Actavis, while attending

the NACDS Pharmacy and Technology Conference in Denver, Colorado, from August 25 to August

28, 2012.

       1369. After returning from the NACDS conference, Rogerson sent Vogel-Baylor an e-mail

on August 30, 2012, stating:




                                               338
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 358 of 1189
                               REDACTED – PUBLIC VERSION

       1370. Later that same day, on August 30, 2012, Vogel-Baylor called Rogerson and they spoke

for seventeen (17) minutes. Over the ensuing months, the two competitors stayed in regular contact

and colluded to raise prices on Promethazine HCL Suppositories twice—once in late 2012 and again

in 2013. The collusion on this product is discussed in detail below.

                               i.      Promethazine HCL Suppositories

       1371. In late 2012 and early 2013, the competitors in the market for Promethazine HCL

were Actavis, Perrigo, and G&W.

       1372. Starting in late August 2012—around the same time that Vogel-Baylor first met

Rogerson at Actavis—G&W began planning a price increase for Promethazine HCL. Prior to

implementing that increase, and as it had done on other products, G&W reached out to its competitors

to coordinate plans.

       1373. On September 18, 2012, Vogel-Baylor sent an internal e-mail to M.S., a sales analyst

at G&W, asking her to prepare a spreadsheet containing Promethazine sales data for the price increase.

That same day, Vogel-Baylor also responded to a request from her boss, Orlofski, asking who the

incumbent manufacturers were for the major wholesalers. Vogel-Baylor stated that G&W was the

incumbent at ABC and Cardinal and Actavis supplied McKesson. The next day, on September 19,

2012, Orlofski replied:

       1374. Meanwhile, Vogel-Baylor was actively communicating with Rogerson of Actavis

regarding the increases. On September 18, 2012 alone, Vogel-Baylor exchanged thirty-four (34) text

messages with Rogerson.

       1375. Similarly, on September 19, 2012, Vogel-Baylor used her contact at Aurobindo, CW-

6, as a conduit to communicate with T.P. of Perrigo, the other competitor on Promethazine HCL.

This call pattern is detailed in the chart below. Notably, these are the same calls that Vogel-Baylor




                                                 339
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 359 of 1189
                              REDACTED – PUBLIC VERSION

used to convey information regarding the price increase on Halobetasol, another product on which

Perrigo and G&W overlapped, which was happening at the same time.




       1376. After speaking with CW-6 for the final time on September 19, 2012, Vogel-Baylor

immediately called her boss, Orlofski, and spoke to him for thirteen (13) minutes.

       1377. While Vogel-Baylor was communicating with T.P. of Perrigo through her contact CW-

6, T.P. was also communicating directly with M.D., a sales executive at Actavis, and reporting that

information back to his superior, Wesolowski. This call pattern, including the calls between T.P. and

CW-6, are detailed in the chart below:




       1378. Over the next week, G&W worked to finalize its price increase for Promethazine HCL.

On September 21, 2012, Vogel-Baylor forwarded her initial price increase analysis to Orlofski and

scheduled a one-on-one meeting to discuss it on September 24, 2012. Two days later, on September

26, 2012, Vogel-Baylor e-mailed a revised price increase analysis to Orlofski and, after obtaining his

approval, e-mailed that analysis to the team on September 28, 2012. In her e-mail, Vogel-Baylor




                                                 340
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 360 of 1189
                                REDACTED – PUBLIC VERSION

informed the team that they were to send out their price increase notices to customers on October 5,

2013.

         1379. Throughout this time period, Vogel-Baylor stayed in constant communication with

Rogerson at Actavis. Between September 25, 2012 and October 5, 2012—the day the price increase

notices were sent—Vogel-Baylor exchanged thirty-eight (38) text messages with Rogerson. Vogel-

Baylor also continued to keep T.P. of Perrigo informed of G&W's plans through her conduit CW-6.

This call pattern is detailed in the chart below:




         1380. On October 8, 2012, G&W published increased WAC pricing for Promethazine HCL,

which included an 18% increase on the 25mg dosage and a 35% increase on the 12.5mg dosage.

         1381. Perrigo followed suit on December 4, 2012, when it notified customers that it would

be increasing contract pricing on Promethazine HCL effective January 5, 2013. On February 12, 2013

and April 3, 2013, Actavis also followed and increased its WAC pricing to match G&W on the 12.5mg

and 25mg dosages, respectively. On February 12, 2013, Rogerson called Vogel-Baylor and they spoke

for nearly twenty-two (22) minutes. Knowing now that all three competitors were on board to increase

prices, they began contemplating a second increase on Promethazine HCL—and this time, it would

be much larger.




                                                    341
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 361 of 1189
                               REDACTED – PUBLIC VERSION

       1382. On March 25, 2013, M.S., a sales analyst at G&W, forwarded Vogel-Baylor updated

sales data for Promethazine HCL. That same day, Orlofski of G&W sent a text message to Boothe,

an executive at Perrigo. The next day, on March 26, 2013, Boothe called Orlofski back and they spoke

for six (6) minutes. Similarly, Vogel-Baylor continued to communicate with T.P. of Perrigo through

her conduit, CW-6, about Promethazine HCL. These calls are detailed in the chart below:




       1383. On March 28, 2013, the same day as the last calls listed above, Vogel-Baylor finalized

a price increase analysis for Promethazine HCL and, on April 1, 2013, she forwarded that information

to Orlofski. Vogel-Baylor and Orlofski discussed some revisions to the analysis and, on April 10, 2013,

Vogel-Baylor sent the revised analysis to Orlofski. G&W planned to implement the price increase on

April 15, 2013, but ultimately sent the notices on April 16, 2013.

       1384. Meanwhile, all three competitors continued to coordinate their plans on Promethazine

HCL. Vogel-Baylor of G&W was speaking with Rogerson at Actavis, while T.P. at Perrigo was

speaking to M.D. at Actavis. These calls are detailed in the chart below:




                                                 342
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 362 of 1189
                               REDACTED – PUBLIC VERSION

        1385. At the same time, Vogel-Baylor continued to use CW-6 as a conduit to communicate

with T.P. of Perrigo regarding Promethazine HCL. This call pattern is detailed in the chart below:




        1386. According to the plan, on April 17, 2013 G&W published new WAC pricing for

Promethazine HCL, increasing WAC from $38.99 to $116.97—an approximately 200% increase.

        1387. Around the time of the increase, G&W received an e-mail from a potential new

customer seeking pricing on a list of products, including Promethazine HCL. M.S. forwarded the

request to Vogel-Baylor who responded,




        1388. A few weeks later, Actavis followed G&W's price increase on Promethazine HCL and,

on June 5, 2013, published WAC pricing that matched G&W. Prior to increasing its price, and as it

had now done several times before, Actavis spoke with both G&W and Perrigo. These calls are

detailed in the chart below:




                                                343
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 363 of 1189
                               REDACTED – PUBLIC VERSION




       1389. On June 26, 2013, Vogel-Baylor e-mailed Orlofski to advise him that G&W had

received Cardinal's 2013 RFP. Vogel-Baylor explained,




                The next day, Vogel-Baylor received a short phone call from S.S., a sales executive at

Perrigo. Several hours later, Vogel-Baylor placed a phone call to Orlofski.

       1390. G&W had no reason to fear because a few weeks later, on July 30, 2013, Perrigo

notified its customers that it was increasing price on a list of products, including Promethazine HCL,

with an effective date of August 1, 2013. This included an increase to its WAC pricing that matched

G&W and Actavis. In the days leading up to Perrigo’s price increase, the three competitors again

spoke several times by phone. These calls are detailed in the chart below:




       1391. Several months later, the collusion continued for Promethazine HCL. On March 5,

2014, K.K., a G&W sales executive, informed Vogel-Baylor that Walgreens had received an offer from




                                                 344
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 364 of 1189
                               REDACTED – PUBLIC VERSION

Actavis for a one time buy on the 25mg dosage at a significantly discounted price of $42.08. G&W

would later learn that Actavis had made the offer because it had an excess of short-dated inventory

on the 25mg dosage. This information stunned Vogel-Baylor, who asked



       1392. Despite her initial surprise, Vogel-Baylor confidently reported to Orlofski:



To make good on her promise, Vogel-Baylor placed a call to Rogerson fifteen (15) minutes later. The

two competitors continued to trade phone calls over the next several days, including a call on March

6, 2014 that lasted eleven (11) minutes.

       1393. Apparently, Vogel-Baylor’s communications with Rogerson did yield a solution to her

problem. On March 18, 2014, she e-mailed Walgreens to advise the customer that G&W lowered its

price on Promethazine HCL. Aware that the details of her interactions with Rogerson would be

incriminating if reduced to writing, Vogel-Baylor offered only a vague statement to the customer:



       1394. Over the next several months, G&W would continue to decline to bid on new

opportunities for Promethazine HCL so as not to upset the market share balance it had achieved with

its competitors.

       1395. For example, on May 5, 2014, L.C., a sales executive at G&W, summed up G&W’s

commitment to playing nice in the sandbox when she told a customer, PBA Health, that she wanted

to identify opportunities for Promethazine HCL (and other drugs) only if she could do so

                              Similarly, on May 30, 2014, Vogel-Baylor instructed M.S. not to bid on

the Promethazine HCL business at another customer, IPC, because

                                                      Further, on August 8, 2014, Vogel-Baylor told

K.K. that, prior to bidding on Promethazine HCL at Humana, G&W would need to know who the



                                                345
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 365 of 1189
                                 REDACTED – PUBLIC VERSION

incumbent was and whether there was a right of first refusal, reasoning it was



           1396. Lastly, on August 25, 2014, McKesson—an Actavis customer—e-mailed K.K. asking

if G&W would like to bid on Promethazine HCL. K.K. knew that G&W would not bid but, in an

effort to get the story straight, asked Vogel-Baylor if he should provide the pre-textual justification

that G&W was at capacity. Vogel-Baylor approved that messaging in a response on August 28, 2014

stating:



                          c.     Collusion Between G&W And Glenmark

           1397. As detailed above in an earlier section, Vogel-Baylor of G&W had a long-standing

relationship with CW-5, a senior executive at Glenmark, and the competitors used that relationship to

fix prices on Ciclopirox Cream in April 2012.

           1398. One year later, on May 16, 2013, Glenmark increased pricing on at least eighteen (18)

different products, including Ciclopirox Cream and various formulations of Mometasone Furoate that

were also manufactured by G&W. 49 The anticompetitive conduct relating to the latter product is

discussed in further detail below.

                                 i.      Mometasone Furoate

           1399. Mometasone Furoate (“Mometasone”) is available in several forms, including cream,

ointment, and solution.

           1400. As of May 2013, three competitors—Glenmark, Perrigo, and G&W—controlled a

majority of the market share on the various formulations of Mometasone.


49
   Notably, while Glenmark was colluding with G&W on these products, CW-5 and his colleagues
were also colluding with competitors on other products on its price increase list. For example, several
of the products—Moexipril HCL Tablets, Moexipril HCL/HCTZ Tablets, Nabumetone Tablets,
Pravastatin Sodium Tablets, and Ranitidine Tablets—overlapped with Teva.


                                                  346
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 366 of 1189
                               REDACTED – PUBLIC VERSION

         1401. Beginning as early as May 2, 2013, Glenmark began communicating with its

competitors, including G&W, to coordinate its May 2013 price increases. Over the next several weeks,

CW-5 and Jim Brown, a senior sales executive at Glenmark, had multiple calls with Vogel-Baylor of

G&W during which they discussed and agreed to increase prices on Ciclopirox Cream and the various

formulations of Mometasone. Prior to these calls, Vogel-Baylor had never spoken to Brown before,

according to the available phone records. These calls are detailed in the chart below:




         1402. Similarly, Vogel-Baylor, as she had done in the past, used her contact, CW-6—then at

Aurobindo—to communicate with T.P. of Perrigo regarding the increases. As discussed above, CW-

6 had formerly worked at Fougera and developed relationships with Vogel-Baylor and T.P. of Perrigo

during his tenure there. At this time, G&W and Aurobindo had no products that overlapped, and

CW-6 and Vogel-Baylor were not social friends. These communications are detailed in the chart

below:




                                                 347
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 367 of 1189
                              REDACTED – PUBLIC VERSION




       1403. As a result of these conversations, Glenmark increased prices on Mometasone Cream,

Ointment, and Solution on May 16, 2013. Soon thereafter, G&W would follow with comparable

increases of its own on the various formulations of Mometasone. Over the next several weeks, G&W

consistently declined opportunities to reduce pricing on the various formulations of Mometasone so

as not to take advantage of the Glenmark price increases.

       1404. For example, on May 15, 2013—the day before the Glenmark price increases would

become effective and publicly visible—C.M., a G&W sales executive, e-mailed Vogel-Baylor to inform

her that ANDA was requesting decreased pricing on several products because the prices were higher

than their competitors. The list included Mometasone Solution and listed Glenmark’s pre-increase

pricing for Cardinal as the comparison price point. Knowing that Glenmark was increasing pricing on

this product, Vogel-Baylor advised C.M. that G&W would not lower its pricing.

       1405. Similarly, on May 17, 2013, the day after the Glenmark increases became effective,

McKesson sent G&W a request for a bid on Mometasone Ointment because it




                                                348
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 368 of 1189
                              REDACTED – PUBLIC VERSION

                                     Vogel-Baylor asked the customer who its incumbent was, and

McKesson responded that it was Glenmark. Immediately upon receiving this response, Vogel-Baylor

called CW-5 of Glenmark. The call lasted less than one (1) minute. She then hung up and called Brown

of Glenmark. That call lasted less than one (1) minute. Fifteen minutes later, Brown called Vogel-

Baylor back and they spoke for twelve (12) minutes. Later that day, Vogel-Baylor responded to

McKesson and declined the opportunity, stating



       1406. The next business day, on May 20, 2013, C.M. e-mailed Vogel-Baylor asking,



                                        Vogel-Baylor responded by sending the following e-mail to

C.M. and others on the sales team:




                                                349
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 369 of 1189
                               REDACTED – PUBLIC VERSION

       1407. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for Ciclopirox Cream

and the Mometasone line to her supervisor, Orlofski. The next day, May 24, 2013, Vogel-Baylor called

CW-5 at Glenmark twice. The calls lasted less than one (1) minute each.

       1408. On May 29, 2013, Target e-mailed C.M. of G&W stating that the customer had

received a 250% price increase on another drug, Halobetasol, and asking whether C.M. could provide

any insight into why. C.M. responded,




       1409. On May 30 and May 31, 2013, Brown called Vogel-Baylor twice. The calls lasted four

(4) minutes and less than one (1) minute, respectively.

       1410. On June 4, 2013, G&W sent price increase notifications to its customers regarding the

various Mometasone formulations. That same day, Vogel-Baylor called Brown. The call lasted less

than one (1) minute.

       1411. On June 5, 2013, Pharmacy Select e-mailed C.M. regarding the notification and asked

him to provide new WAC pricing for the Mometasone line of products. C.M. forwarded the request

to Vogel-Baylor asking,                                   Vogel-Baylor responded,



       1412. G&W and Glenmark continued to coordinate even after their price increases. For

example, on June 5, 2013, Rite Aid, a G&W customer for Mometasone, asked Glenmark whether it

wanted to bid for the business because G&W had increased price. The next day, on June 6, 2013,

Brown of Glenmark called Vogel-Baylor and they spoke for six (6) minutes. On June 7, 2013, Vogel-

Baylor called Brown back. The call lasted less than one (1) minute. That same day, CW-5 e-mailed his

colleagues Brown and Blashinsky regarding the Rite Aid opportunity stating

      Brown responded:



                                                 350
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 370 of 1189
                                  REDACTED – PUBLIC VERSION

         1413. After preparing the bid for Rite Aid, Brown e-mailed CW-5 and Blashinsky on

Saturday, June 8, 2013 stating:                                                          The following

Monday, on June 10, 2013, Brown called Vogel-Baylor. Vogel-Baylor returned the call and they spoke

for more than six (6) minutes. Within ten (10) minutes of hanging up, and having confirmed the

pricing with his competitor, Brown e-mailed his colleagues with specific price points that Glenmark

should use to bid high and not take the Rite Aid business from G&W.

                       d.         Collusion Between G&W And Lupin

         1414. Orlofski of G&W had a long-standing relationship with Berthold, a senior sales

executive at Lupin. As detailed above, it was Berthold who introduced Orlofski and Vogel-Baylor to

CW-6 of Fougera. This connection allowed G&W and Fougera to continue their collusive relationship

even after CW-6’s contact, Grauso, had left G&W to take a senior position at Aurobindo.

         1415. Notably, G&W and Lupin only overlapped on one product—Ethambutol HCL

Tablets—during the time period relevant to this Complaint. This collusion is discussed in further detail

below.

                                  i.    Ethambutol HCL Tablets

         1416. In 2012, G&W marketed the authorized generic of Ethambutol HCL Tables

(“Ethambutol”) for the manufacturer, STI Pharma (“STI”), and Lupin, VersaPharm, and Teva sold

the generic version.

         1417. By late 2012 and early 2013, both VersaPharm and Teva were experiencing supply

issues on Ethambutol. Viewing this as an opportunity, Lupin and G&W colluded to significantly raise

price on the product while their competitors were out of the market.

         1418. In November and December 2012, Orlofski and Vogel-Baylor of G&W exchanged

several calls with Berthold of Lupin to discuss Ethambutol. At the same time, Berthold was keeping

Kevin Green, a sales executive at Teva, apprised of his discussions with G&W.



                                                  351
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 371 of 1189
                               REDACTED – PUBLIC VERSION

        1419. On November 15, 2012, Orlofski exchanged at least eight (8) text messages with

Berthold. The next day, on November 16, 2012, Orlofski and Berthold spoke for nearly twelve (12)

minutes. Shortly thereafter, Berthold spoke three separate times with Green, with the calls lasting five

(5) minutes, ten (10) minutes, and five (5) minutes, respectively. That same day, G&W reached out to

several VersaPharm customers, including Econdisc, HealthTrust, and FW Kerr, to inquire whether

they were interested in a new supplier for Ethambutol due to VersaPharm’s supply issues.

        1420. Over the next month, Berthold would continue to exchange numerous calls and text

messages with Vogel-Baylor and Orlofski during which they discussed a coordinated price increase on

Ethambutol. These communications are detailed in the chart below:




        1421. On December 9, 2012, the day after the final call listed above, J.G., a finance executive

at Lupin, e-mailed Berthold at 3:41 p.m. stating:

                                                                                                  Three

minutes later, at 3:44 p.m., Berthold called Orlofski. The call lasted less than one (1) minute. The next


                                                    352
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 372 of 1189
                                REDACTED – PUBLIC VERSION

day, on December 11, 2012, Berthold called Vogel-Baylor and they spoke for nearly six (6) minutes.

A short time later, Orlofski sent a text message to Berthold and the two competitors exchanged two

(2) more calls that day, including one lasting nearly six (6) minutes.

          1422. On December 17, 2012, K.W., a Lupin sales executive, sent an internal e-mail including

Berthold, attaching the price increase letters for Ethambutol that Lupin planned to send on December

18, 2012. Between December 17, 2012 and December 19, 2012, Berthold again exchanged several calls

and text messages with Orlofski and Vogel-Baylor. These are detailed in the chart below:




          1423. On January 2, 2013, Orlofski e-mailed Vogel-Baylor suggesting that they discuss the

Ethambutol price increase during their meeting scheduled for the next day. That same day, Vogel-

Baylor called Berthold and they spoke for eleven (11) minutes. Later that evening, Vogel-Baylor e-

mailed Orlofski a price increase analysis for Ethambutol.

          1424. The next day, January 3, 2013, a customer, HEB, e-mailed C.M., a sales executive at

G&W, to advise him that VersaPharm was out of the market. C.M. responded that he was aware and

stated:                                                                  That same day, Vogel-Baylor

exchanged at least four (4) calls with Berthold, including one lasting more than four (4) minutes.



                                                   353
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 373 of 1189
                               REDACTED – PUBLIC VERSION

        1425. On January 14, 2013, another customer, Morris & Dickson, e-mailed Lupin asking for

a bid on Ethambutol. The customer explained that both VersaPharm and Teva were having supply

issues. That same day, Orlofski sent a text message to Berthold. Berthold also called Green of Teva

and they spoke for nine (9) minutes.

        1426. On January 28, 2013, the manufacturer of G&W’s authorized generic, STI, e-mailed

Vogel-Baylor to inform her that it would be shipping Ethambutol to G&W the following day stating:

                                                         Vogel-Baylor then forwarded the e-mail to

Orlofski as an              Later that day, Vogel-Baylor sent her Ethambutol price increase analysis

to the sales team and asked them to draft letters to their customers advising them of the increases.

The next day, on January 29, 2014, Orlofski sent a text message to Berthold and Berthold spoke two

times with Green of Teva by phone, with calls lasting three (3) minutes and more than five (5) minutes,

respectively.

        1427. On January 31, 2013, Vogel-Baylor called Berthold and they spoke for three (3)

minutes. The next day, on February 1, 2013, Vogel-Baylor called Berthold again. Berthold returned

the call and they spoke for five (5) minutes. The following Monday, on February 4, 2013, Vogel-Baylor

e-mailed Orlofski to inform him that G&W planned to send the Ethambutol price increase letters on

February 7, 2013 and would call customers in advance to advise that they would be coming.

        1428. Consistent with the plan, on February 6, 2013, G&W reached out to its customers to

advise them of the Ethambutol increases. As Vogel-Baylor explained in her e-mail to Wal-Mart:




        1429. Berthold continued to communicate with Orlofski and Vogel-Baylor over the next

several weeks. On February 19, 2013, Vogel-Baylor and Berthold had a joint dinner with

representatives from two customers—ABC and Kroger.



                                                 354
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 374 of 1189
                                REDACTED – PUBLIC VERSION

         1430. On April 1, 2013, STI began notifying customers that it was terminating its relationship

with G&W regarding Ethambutol. STI advised that it would be taking over the marketing and

distribution of the product effective April 15, 2013. Between April 2, 2013 and April 15, 2013,

Berthold exchanged several calls with Orlofski and Vogel-Baylor. The calls are detailed in the chart

below:




         1431. After April 15, 2013, the date of the last two text messages listed above, Berthold and

Vogel-Baylor would never communicate by phone again, according to the phone records available to

the Plaintiff States.

                 The Defendants' Profitability Increases Dramatically As A Result Of
                 Collusive Conduct

         1432. As discussed more fully above, between 2009 and early 2016, the Defendants colluded

to allocate markets and raise prices on several generic drugs. The impact of this anticompetitive

conduct on the Defendants' profitability was dramatic.




                                                  355
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 375 of 1189
                              REDACTED – PUBLIC VERSION


               1.       Taro And Perrigo's Profits Increased Over 1300% From 2008 To Early
                        2016

       1433. Both Taro and Perrigo's Prescription (Rx) Pharmaceuticals segment saw profits

increase over 1300% between 2008 and early 2016. Taro often led price increases and Perrigo's

Prescription (Rx) Pharmaceuticals segment reported revenues and profits for generic dermatology

drugs disaggregated from other operations. Accordingly, the profits of these two companies are

instructive in showing the dramatic profits the Defendants made from their collusive conduct.

                        a.     Taro

       1434. By early 2016, Taro's operating income was 1303%, or more than thirteen (13) times,

higher than it was in 2008. Similarly, in 2016, Taro's net income was 1673%, or more than sixteen (16)

times higher than it was in 2008. Indeed, in 2016, Taro's net sales revenue reached nearly $1 billion,

which was $600 million more than it made in 2008.

       1435. The graph below shows Taro's consistent financial growth from 2008 through early

2016 and highlights how the timing dovetails with Taro's price increases on products at issue in this

and other Complaints.




                                                 356
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 376 of 1189
                                   REDACTED – PUBLIC VERSION




        1436. As depicted above, as Taro increased prices, its profits increased. Consistent with the

allegations in the Complaint, Taro's profits grew steadily from 2010 through 2011, during the early

days of collusion, and then increased exponentially from late 2012 through 2015 when price increases

intensified across the industry.

        1437. In SEC filings, Taro repeatedly attributed its increases in sales revenue and gross

profits to price adjustments. For example, in its 2011 annual filing, Taro stated that its revenues and

gross profits increased in the United States “primarily due to price increases on select products.”




                                                 357
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 377 of 1189
                                REDACTED – PUBLIC VERSION

Similarly, in its 2013 annual filing, Taro stated that approximately $27 million of its increased sales in

the first quarter of 2012 “resulted from price increases on seven dermatological topical products.”

                        b.      Perrigo

        1438. Perrigo's profits also grew significantly as a result of its collusive conduct. As noted

above, this analysis focuses on the profits of Perrigo's Prescription (Rx) Pharmaceuticals segment,

which covers its U.S. generic drug sales, with a strong focus on extended topicals.

        1439. In its fiscal year 2015, Perrigo's Prescription (Rx) Pharmaceuticals segment's operating

income was 1648%, or over sixteen (16) times, higher than it was in 2008. The segment's net sales

revenue was just over $1 billion in 2015, which was over $800 million more than it made in 2008.

        1440. Perrigo's Prescription (Rx) Pharmaceuticals segment was the growth driver for Perrigo

during this time period. Perrigo's other operations grew much slower by comparison. While the

segment's operating income grew 1648%, Perrigo's operating income for all its operations when

combined grew only 278%. Similarly, while the segment's net sales revenue grew 521%, Perrigo's net

sales revenue for all its operations when combined was only 153%.

        1441. The graph below shows Perrigo's consistent financial growth from 2008 through 2015

and highlights how the timing dovetails with Perrigo's price increases on products at issue in this and

other Complaints.




                                                   358
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 378 of 1189
                              REDACTED – PUBLIC VERSION




       1442. As depicted above, as Perrigo increased prices, the company profited handsomely.

Further, and consistent with Taro's financial picture, Perrigo's profits from generic drug sales grew

steadily during the early days of collusion, between 2010 and 2011, and then accelerated around 2012

when the industry began to focus more intensely on price increases.

               2.      Other Defendants' Revenues And Profits Also Multiply From 2008 To
                       Early 2016

       1443. The other Defendants also profited from their collusive conduct. For example, G&W

and Actavis’s revenues multiplied as their focus on price increases intensified. G&W's sales tripled




                                                359
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 379 of 1189
                                 REDACTED – PUBLIC VERSION

from 2011 to 2014, increasing by over 30% each year during that period. In 2014, G&W's revenue

from sales, at over $290 million, broke $200 million for the first time ever.

        1444. Similarly, Actavis’s global generics business saw its revenues grow between 2008 and

2013 from just over $1.4 billion to approximately $6.35 billion. Over that same time period, the

company's profits from its generics business also grew from $416 million in 2008 to nearly $2 billion

in 2013.

        1445. Fougera and Sandoz also profited from their collusive conduct. In 2010 and 2011,

during the early days of collusion, and prior to its acquisition by Sandoz, Fougera had gross profits of

approximately $217 million and $304 million, respectively. Similarly, in 2010, Sandoz had over $1

billion of operating income and, in 2011, the company reported the highest operating income in its

history at that time, just over $1.4 billion.

        1446. After acquiring Fougera, Sandoz's sales in the United States rose steadily each year

from 2012, which had sales of over $2.7 billion, through 2016, when sales reached $3.7 billion.

Sandoz's operating income continued to exceed $1 billion each year during this period and, following

years of collusive activity, in 2016 Sandoz's operating income exceeded the 2011 record and reached

approximately $1.45 billion, the highest in Sandoz's history to date.

        1447. Sandoz executives wrote about the significant positive impact that the Fougera

business had on Sandoz's profits. For example, Sandoz noted in internal documents that a

                               was a driver of US sales growth in 2013, in October 2104 the Fougera

team                                                 and in 2015




                                                  360
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 380 of 1189
                               REDACTED – PUBLIC VERSION


XII.    THE OVERARCHING CONSPIRACY IN OPERATION WITH RESPECT TO
        THE SUBJECT DRUGS

                Customer and Market Allocation Agreements to Maintain Market Share and
                Avoid Price Erosion

                1.      Teva/Mylan

                       a.       Fenofibrate

        1448. As of the end of 2012, Teva and Lupin were the only major suppliers of generic

Fenofibrate 48mg and 145mg tablets, with Teva having approximately 65% market share and Lupin

having approximately 35% market share.

        1449. On February 27, 2013, K.G. (Teva) e-mailed multiple Teva colleagues asking them to

provide “any noise you may be hearing in the market relative to additional competition on

Fenofibrate 48mg and 145mg.” Specifically, K.G. was seeking “Competitive Intelligence” on

Mylan’s potential entry to the market. In order to get this information, Green called Mylan’s Vice

President of National Accounts, Nesta. Over the course of that day, Green and Nesta spoke at least

four (4) different times. That same day, Green reported back to K.G. and other Teva colleagues

what he had learned: Mylan planned to launch Fenofibrate 48mg and 145mg sometime around

November 2013.

        1450. A few months later, however, Teva learned that Mylan was moving up its launch

date for Fenofibrate. In advance of this launch, Teva, Lupin, Mylan, and Perrigo conspired to

allocate the market for Fenofibrate.

        1451. On May 8, 2013, Green (Teva) e-mailed his colleagues at Teva that “Mylan is

entering [the market for Fenofibrate] very soon.” To assist in Teva’s efforts to allocate the

Fenofibrate market, Green asked a colleague for the “typical data on Fenofibrate”. This request for

information was reiterated – and its purpose made clear – the following day when K G. sent an

internal e-mail stating that Mylan expected to launch Fenofibrate 48mg and 145mg tablets “on or



                                                  361
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 381 of 1189
                               REDACTED – PUBLIC VERSION

around May 14” and that he needed Teva’s Fenofibrate sales and profitability information “to

determine who we want to keep and who we want to concede” to Mylan.

       1452. Up to this point, executives for Teva, Mylan, and Lupin had all been in regular

contact by phone. These calls include at least those listed below. On these calls, Teva, Mylan, and

Lupin executives shared information about Mylan’s Fenofibrate launch and the plan to allocate

market share to Mylan.




       1453. In one striking example of the coordination between the three companies, Nesta

called Green at 2:42 pm on May 7, 2013 and they spoke for more than eleven (11) minutes.

Immediately after hanging up the phone – at 2:54 pm – Nesta called Berthold and spoke for nearly

three (3) minutes.

       1454. On May 10, 2013, K.G. received the Teva sales and profitability information he

requested. After having the information for barely a half hour, and before there was even a formal

price challenge by Mylan at any of Teva’s customers, K.G. concluded that “it is best to concede



                                                 362
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 382 of 1189
                                REDACTED – PUBLIC VERSION

Econdisc [to Mylan] and try to maintain the balance of our customers . . . .” By conceding Econdisc

to Mylan, Teva would walk away from its single biggest customer (in terms of gross profit) for the

48mg tablets and the third largest out of six customers (in terms of gross profit) for the 145mg

tablets. Patel, who had been at Teva for only two weeks at that point, said she “want[ed] to

understand the logic you [K.G.] use for determining this.” The logic was to allocate a customer of

sufficient size to Mylan so that Mylan would be comfortable with its “fair share” and not need to

compete on price to acquire market share.

        1455. Teva executives immediately reached out to executives at Mylan and Lupin through a

series of phone calls. These calls include at least those listed below. On these calls, executives of

Teva, Mylan, and Lupin confirmed the market allocation scheme.




        1456. Teva made good on its agreement to concede Econdisc to Mylan. On May 15, 2013,

Econdisc informed Teva that a new market entrant had submitted a competitive offer for

Fenofibrate 48 mg and 145 mg tablets and asked Teva for a counteroffer to retain Econdisc’s

business. Less than an hour after receiving the notice of the price challenge, Green recommended

conceding Econdisc based on “prior conversations.” K.G. later agreed: “this is the customer we

should concede on Fenofibrate.”

        1457. Following Teva’s internal confirmation of the market allocation scheme, Teva

executives spoke with executives at Mylan and Lupin numerous times. These calls include at least



                                                   363
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 383 of 1189
                              REDACTED – PUBLIC VERSION

those listed below. On these calls, executives of Teva, Mylan, and Lupin confirmed that Teva was

sticking to the market allocation scheme by conceding Econdisc to Mylan.




                         b.    Clonidine TTS

        1458. As of September 2011, Mylan and Teva were at rough parity in the market for

generic Clonidine TTS. Mylan had approximately 48.4% market share and Teva had approximately

44.4% market share. At the end of 2011 and beginning of 2012, however, Teva began to take more

than its “fair share.”

        1459. In November 2011, Teva took over Mylan’s business for Clonidine TTS at

Walgreens after Walgreens solicited Teva to provide a bid. Then, in late January 2012, Cardinal

Health solicited a bid from Teva for a one-time-buy to cover an alleged short-term “supply

disruption” that Mylan was experiencing. A few days after Teva submitted its offer to Cardinal for

the one-time-buy, Cardinal asked Teva to become Cardinal’s primary supplier for Clonidine TTS.



                                                364
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 384 of 1189
                               REDACTED – PUBLIC VERSION

Believing that Cardinal’s request was prompted by Mylan having supply issues, Teva accepted and

took over the primary position at Cardinal for Clonidine TTS.

       1460. On February 10, 2012, Cardinal’s move to Teva prompted K.G. (Teva) to order his

colleagues to gather intelligence on the extent of Mylan’s alleged supply issues. That same day,

Rekenthaler called B.P., a senior national accounts executive at Mylan, to obtain the information and

they spoke for six (6) minutes. Later that day, Rekenthaler reported back to his Teva colleagues that,

contrary to Teva’s assumptions, “Mylan is back in supply” and cautioned that Teva should “tread

carefully.” Rekenthaler was concerned that Mylan might retaliate against Teva for taking more than

its “fair share” without consulting with Mylan. With the awards from Walgreens and Cardinal, Teva

was projected to have between 65%-70% market share for Clonidine TTS.

       1461. To gain back some market share, Mylan challenged Teva’s Clonidine TTS business at

McKesson. To de-escalate the situation, Teva “conceded the McKesson business to Mylan.” Then,

in April 2012, Mylan aggressively challenged Teva’s Clonidine TTS business at CVS to gain back

market share and further signal its displeasure with Teva for taking the Cardinal business. Internally,

Teva lamented that Mylan was “trashing the price in pretty much a two-player market.” Ultimately,

Teva “conceded [the CVS business] due to price.”

       1462. Teva heard Mylan’s retaliatory message loud and clear. On May 4, 2012, just a few

days after losing the CVS Clonidine TTS business to Mylan, Teva was approached by Cardinal about

a different drug, Doxazosin. At the time, Mylan was the primary supplier for Doxazosin at Cardinal.

Cardinal representatives told Teva that Mylan was on backorder for one of the four Doxazosin

dosage strengths until the end of June 2012, but Cardinal wanted to move the entire Doxazosin line

to Teva. Rather than take this business, K.G. cautioned his colleagues that Teva “will need to be

cautious after what happened with Clonidine. I would rather cover them on a short-term basis

where they have an issue and revisit if it becomes a more prolonged and extensive event.”



                                                  365
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 385 of 1189
                               REDACTED – PUBLIC VERSION

        1463. On July 18, 2012, E.G., a senior Teva product manager, circulated an internal e- mail

to Teva’s national account managers that the “[m]arket rumor is Mylan may be having Clonidine

Patch supply issues.” Teva learned of this “rumor” directly from Mylan over the course of at least

two calls between Green and Nesta on July 17 and the morning of July 18, 2012. Those calls lasted

three (3) minutes and five (5) minutes, respectively.

        1464. On the morning of September 28, 2012, Nesta and Green spoke by phone at least

twice, once for four (4) minutes and once for fourteen (14) minutes. On those calls, Nesta informed

Green of Mylan’s impending temporary exit from the Clonidine TTS market. As expected, later in

the day on September 28, 2012, Teva began getting solicitations from Mylan customers, such as

Wal-Mart and CVS, seeking a bid from Teva for Clonidine TTS because Mylan had just issued a

temporary discontinuation notice.

        1465. Mylan’s exit from the Clonidine TTS market presented an opportunity to raise prices

and collusively reallocate the market at the inflated prices when Mylan fully reentered the market.

For example, in April 2012, before Mylan had challenged Teva’s Clonidine TTS business at CVS,

Teva’s direct invoice price to CVS for the .1mg, .2mg, and .3mg Clonidine TTS was $22.13, $37.81,

and $54.41, respectively. Mylan’s retaliation against Teva drove the prices for CVS down to below

$10.49, $18.17, and $26.51 for those dosages, respectively. Because of Mylan’s exit from the market,

however, when Teva took back the CVS business in October 2012, Teva was able to charge CVS a

direct invoice price of $33.28, $56.08, and $80.76, respectively.

        1466. Mylan and Teva maintained regular contact as former Mylan customers came to

Teva because of Mylan’s supply issues with Clonidine TTS. For example, Teva submitted bids to

CVS and Wal-Mart—which were ultimately accepted by those companies—on October 4, 2012 and

October 5, 2012, respectively. In the days leading up to those bids, Teva and Mylan representatives

had at least the following phone calls:



                                                  366
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 386 of 1189
                               REDACTED – PUBLIC VERSION




        1467. Teva and Mylan representatives continued to keep in contact going forward so that if

Mylan reentered the Clonidine TTS market, it could regain market share without eroding price

through competitive bidding. For example, on October 10, 2012, Green (Teva) and Nesta (Mylan)

spoke for ten (10) minutes. That same day, E.G. (Teva) sent an e-mail to Teva national account

managers and other senior representatives reiterating that Teva representatives should “advise of any

update to this market intelligence.”

        1468. In or about February 2013, Mylan relaunched Clonidine TTS and began seeking

market share. In early March 2013 Mylan sought to secure the Clonidine TTS business at Econdisc.

Rather than competitively bid for the business, Teva’s internal documents state that they chose to

“concede” Econdisc back to Mylan. By April 2013 Teva also “gave up Rite Aid” and “concede[d]”

McKesson to Mylan.

        1469. Rekenthaler (Teva) acknowledged in an internal e-mail dated February 28, 2013 that

Teva was “trying to concede the Clonidine business at CVS” to Mylan. Because Teva had been able

to increase the price at CVS following Mylan’s exit, Mylan gave a bid to CVS that was higher than

Mylan’s “previous price prior to their supply problems.” For its part, Teva was “not going to make

any effort in the form of price concessions to retain the CVS business” if CVS brought Mylan’s

price challenge to Teva’s attention. CVS pushed Mylan to lower its bid in light of its prior prices but,

confident that its brinkmanship would work because of Teva’s cooperation, Mylan refused.

Ultimately, CVS declined Mylan’s bid because of Mylan’s refusal to lower its bid in light of its prior



                                                  367
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 387 of 1189
                               REDACTED – PUBLIC VERSION

pricing. Nonetheless, because Mylan’s bid to CVS was not competitive—but rather an effort to

allocate the market without eroding price—Teva was able to maintain artificially higher prices at

CVS.

        1470. To carry out their scheme to allocate the Clonidine TTS market without eroding

price, representatives of Teva and Mylan remained in regular contact. In February and March 2013

alone, Teva and Mylan representatives called each other at least thirty-three (33) different times and

spoke for nearly 2 hours and 45 minutes.

        1471. By April 2013, Teva had “conceded all customers [it] plan[ned] on conceding.”

Having successfully allocated the market, however, Mylan and Teva were now conspiring to raise

prices on Clonidine TTS. On April 8, 2013, J.L., a marketing manager at Teva, reported internally to

his Teva colleagues, including Rekenthaler, that Mylan had agreed to raise prices:




        1472. Green knew that Mylan would follow a price increase on Clonidine-TTS because

earlier that day, Green had two phone calls with Nesta (Mylan), with one lasting one minute and the

other lasting eight minutes. In a follow up call the following day between Green and Nesta lasting




                                                 368
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 388 of 1189
                               REDACTED – PUBLIC VERSION

eleven minutes, Mylan and Teva reconfirmed their agreement that Mylan would follow a Teva price

increase on Clonidine-TTS.

                        c.     Tolterodine ER

       1473. Tolterodine Extended Release (“Tolterodine ER”) is the generic of the brand name

medication Detrol LA.

       1474. Teva planned to launch on January 2, 2014. During the first half of December 2013,

Teva was under the impression—based on conversations with potential customers—that Mylan was

not in a position to launch until 30 to 60 days after Teva launched. Nonetheless, Teva was

considering how to allocate the market with Mylan when it did eventually launch. On December 3,

2013, J.K., a marketing executive at Teva, sent an e-mail to Rekenthaler (Teva), K.G. (Teva), and

several other Teva colleagues stating “we prepared for 50-60 share… I am looking into the numbers

as far as what this means.” To prepare offers and figure out the allocation of customers that would

bring Teva its desired 50% to 60% market share, Teva executives were instructed to gather usage

from potential customers.

       1475. Through the first half of December 2013, as Teva was soliciting usage amounts from

potential customers, customers were asking Teva to send in pricing offers before the launch. Teva

resisted sending out those offers and instead did not plan to do so until the January 2, 2014 launch

date. Teva’s delay in putting together pricing for potential customers was part of a plan to drive up

the amount it could charge for Tolterodine ER. Specifically, Teva expected that on January 1, 2014,

the price of Detrol LA was going to increase. This would allow Teva to peg its price to the now

inflated price of the branded drug and thereby command a higher price for Tolterodine ER on the

January 2, 2014 generic launch date.

       1476. At the end of the day on Friday, December 20, 2013, T.C. (Teva) learned from D.H.

(Cardinal) that Mylan intended to launch its Tolterodine ER on January 2, 2014. D.H. (Cardinal)



                                                 369
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 389 of 1189
                                REDACTED – PUBLIC VERSION

further provided T.C. (Teva) with Mylan’s pricing for two dosages, and conveyed that Mylan is

“looking for a 40% market share,” and that Teva “can figure the rest out.”

        1477. T.C. (Teva) informed her Teva colleagues of Mylan’s plans. K.G. (Teva) then worked

over the weekend to turn this information into initial pricing for all of Teva’s potential customers

and then shared it internally. In a telling admission that Teva had no intention to bid competitively

for all accounts, K.G. (Teva) noted that the next step was “to pick who should receive” bids. The

goal in “pick[ing] who should receive” bids was to ensure that both Mylan and Teva received their

previously stated market share goals: Teva wanted “50-60 [%] share” while Mylan was only “looking

for a 40% market share.”

        1478. On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and several others

at Teva had a telephone conference scheduled from 8:00am to 9:00am to discuss the Tolterodine

ER launch strategy. Just minutes before the meeting was to start, Rekenthaler tried calling Nesta at

Mylan. Nesta returned Rekenthaler’s call at 8:15am, which was during Teva’s scheduled Tolterodine

ER phone conference. Rekenthaler nonetheless answered Nesta’s call on his cell phone and the pair

spoke for 1 minute, 26 seconds. Immediately after Teva’s scheduled Tolterodine ER phone

conference, Rekenthaler tried calling Nesta two more times. At 10:22am, Nesta returned

Rekenthaler’s calls and the pair spoke for an additional 12 minutes, 2 seconds. During these calls,

Rekenthaler and Nesta exchanged the details about their offers to various customers, including the

specific contractual language used in their offers.

        1479. For example, at 10:33am – while Rekenthaler was still on the phone with Nesta,

K.G. sent an e-mail to Rekenthaler and others asking about the appropriate contractual language to

use in offers about the potential for price increases. Minutes after Rekenthaler finished his call with

Nesta, he replied with the exact language, in quotes, that Mylan was using:




                                                  370
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 390 of 1189
                              REDACTED – PUBLIC VERSION




       1480. Most importantly though, during these calls between Nesta and Rekenthaler, Teva

and Mylan reached an agreement to allocate the Tolterodine ER market on launch day so that Teva

and Mylan could reach their target share without eroding pricing.

       1481. At 12:12 pm on December 23, 2013, K.G. circulated a revised version of Teva’s

pricing plan for the Tolterodine ER launch. This new version incorporated Teva and Mylan’s plan to

allocate the market, including the submission of cover bids and abstention from bidding. Notably,

the revised pricing plan included the following chart identifying the major customers (and their

associated market share percentage) that Teva would receive to reach its desired 60% market share

while Mylan would get its desired 40% share:




       1482. In exchange for Mylan either submitting cover bids or abstaining from bidding on

these customers, Teva reciprocated by submitting cover bids and/or refusing to submit bids to

customers that Mylan targeted. This is demonstrated by the fact that Teva’s newly revised pricing

plan now included considerably higher direct invoice prices for major customers allocated to Mylan;

namely Walgreens, Cigna, Humana, Optum RX Prime Therapeutics, and Kaiser. The table below




                                                 371
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 391 of 1189
                              REDACTED – PUBLIC VERSION

includes a comparison of Teva’s pricing plan for these Mylan customers before and after

Rekenthaler spoke with Nesta on December 23, 2013:




       1483. In addition to submitting inflated bids for Walgreens, Cigna, Humana, Optum RX,

Prime Therapeutics, and Kaiser, Teva agreed to refrain from bidding for certain customers, such as

Publix, Ahold, Hannaford, and PVA Health.




                                                372
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 392 of 1189
                               REDACTED – PUBLIC VERSION

       1484. The following day, on December 24, 2013, Rekenthaler and Nesta had two more

calls to confirm and refine Teva and Mylan’s market allocation agreement. Those calls lasted for nine

(9) minutes and eight (8) minutes, respectively.

                       d.      Capecitabine

       1485. To resolve patent litigation, the brand manufacturer, Roche Pharmaceuticals, entered

into settlement agreements with various generic manufacturers—including Teva and Mylan—that

would allow those generic manufacturers to sell generic Capecitabine after a certain period of time.

       1486. As early as January 2014, both Teva and Mylan were making plans for their eventual

launch of Capecitabine. Part of this planning included the sharing of information so that they could

allocate the market between them. For example, in a January 31, 2014 e-mail, J.P., a national

accounts executive at Teva, informed K.G., Rekenthaler, and others at Teva that Mylan was courting

a specific customer, Armada Health Care, and that “Mylan estimated Armada’s share on

[Capecitabine] at 37%.” Teva incorporated this data it received from Mylan into its own launch plan

for Capecitabine.

       1487. On February 26, 2014, Nesta of Mylan called Rekenthaler of Teva and the two spoke

for sixteen (16) minutes. Nesta informed Rekenthaler that Mylan would not be able to launch on

time with Teva. Rekenthaler immediately reported this news internally at Teva.

       1488. In early March 2014, Teva launched as the exclusive generic Capecitabine

manufacturer. Teva remained the exclusive generic Capecitabine manufacturer until Mylan entered

in August 2014.

       1489. On August 4, 2014, Nesta and Rekenthaler spoke by phone three times. On these

calls, Nesta informed Rekenthaler that Mylan would soon enter the Capecitabine market and the pair

discussed how to allocate the market.




                                                   373
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 393 of 1189
                                REDACTED – PUBLIC VERSION

        1490. For example, at 12:46pm that day, Nesta called Rekenthaler and they spoke for a

little more than five (5) minutes. Immediately after hanging up the phone, Rekenthaler sent the

following e-mail:




        1491. Cavanaugh (Teva) responded that she would be in the office the next day and

wanted to discuss it with Rekenthaler in person.

        1492. Less than an hour later, Rekenthaler sent another e-mail, just to Patel, asking her to

run a customer report and indicating that Mylan will “be looking at ABC, McKesson, and Econdisc

as well as a couple small guys, probably aiming at 35% share.” Mylan did seek the business for each

of these three companies and Teva conceded each of them, pursuant to the agreement Rekenthaler

had reached with Nesta.

        1493. On August 7, 2014, McKesson informed Teva that it received a bid for Capecitabine

and gave Teva the opportunity to bid to retain the business. Patel then sent an e-mail to K.G.,

Rekenthaler, and C.B. at Teva to ask if they had “[t]houghts in regards to [loss of exclusivity].” C.B.,

a senior operations executive at Teva, replied that Teva did “have a plan,” but C.B. did not want to

put the plan in writing. Instead C.B. told Patel she “wi[ll] call” to discuss it. K.G., separately,

questioned whether the competitive bid was coming from Mylan, and asked Rekenthaler whether he

had any additional information. Rekenthaler also did not want to put that “additional information”

in writing, so he responded: “I’ll catch up with you today.”




                                                    374
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 394 of 1189
                               REDACTED – PUBLIC VERSION

        1494. The “plan” was the market allocation scheme previously agreed to by Nesta and

Rekenthaler on behalf of Mylan and Teva. The same day that Mylan put a bid in to McKesson –

August 7, 2014 –Nesta and Rekenthaler spoke by phone for nearly thirteen (13) minutes. On that

call, Rekenthaler and Nesta discussed Mylan’s bid to McKesson and reconfirmed their market

allocation scheme.

        1495. This market allocation “plan” was highlighted in other e-mails as well. On August 10,

2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan. C.B. stated that C.B.’s “notes are

showing that are (sic) plan is to concede McKesson, Econdisc, Rite Aid, and Cardinal,” but that C.B.

wanted to confirm. Rekenthaler corrected C.B., stating that Mylan is “going after McKesson, ABC

(only) and Econdisc,” but that Teva “ha[s] not heard from Econdisc yet.” Rekenthaler knew Mylan

was targeting Econdisc, even though Econdisc had not contacted Teva, because he and Nesta had

previously discussed it.

        1496. The next morning, at 8:30 am on August 11, 2014, Rekenthaler alerted others at

Teva that Mylan had received formal approval to market Capecitabine and that he was “[c]hecking

on shipping status.” Five minutes later, Rekenthaler received a call from Nesta. After exchanging

voicemails, the two spoke at 8:52am. The call lasted nearly six (6) minutes. Shortly after hanging up

the phone, at approximately 9:02am, Rekenthaler e-mailed K.G., Patel and others at Teva to confirm

that Mylan’s “primary targets are ABC, McKesson and Econdisc.” He added that Teva “may hear

from some other smaller guys as well” and that he “do[es]n’t expect price to be aggressive.”

        1497. In accordance with their market allocation scheme, Mylan targeted and Teva

conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite Aid.

        1498. Teva also conceded some of the “smaller guys” as well, pursuant to the agreement.

On August 14, 2014, for example, a smaller customer – Cigna – informed Teva that it received a bid

for Capecitabine. On August 18, 2014, Rekenthaler called Nesta to discuss the market allocation



                                                 375
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 395 of 1189
                               REDACTED – PUBLIC VERSION

scheme and Mylan’s bid to Cigna. The pair talked for thirteen (13) minutes. The next day, K.G.

circulated an internal e-mail confirming that Teva “will be conceding this business” at Cigna.

                2.       Teva/Sandoz

                         a.    Ethinyl Estradiol and Levonorgestrel (Portia and Jolessa)

        1499. During the relevant time period, both Teva and Sandoz marketed Ethinyl Estradiol

and Levonorgestrel under multiple names – including both Portia and Jolessa.

        1500. In or around May 2012, Teva had much higher market share than Sandoz for both

Portia and Jolessa. Teva’s market share for Portia was 37% compared to Sandoz’s 17%, while Teva’s

market share for Jolessa was 43% compared to Sandoz’s 11%.

        1501. On May 11, 2012, Walmart contacted Teva with a right of first refusal and explained

that another supplier had made an offer for the sale of four drugs, including Portia and Jolessa. T.C.,

a senior sales executive at Teva, responded, “We really need to know who is challenging. Sandoz???

Glenmark???” The customer responded that it was Sandoz. T.C. had initially been very reluctant to

let Sandoz have the business, candidly remarking to the customer that, “[w]e are not going to let

Walmart go to Sandoz [because] we have conceded a number of accounts to Sandoz that were not

as strategic to Teva.”

        1502. After sending out a competitive offer for the sale of three drugs, including Portia and

Jolessa, to the customer on May 16, 2012 and an even more competitive offer on May 18 – Teva

abruptly backtracked on May 23, 2012 and removed Portia and Jolessa from the offer. The night

before this change in plans, on May 22, Green (Teva) spoke on the phone with CW-2, then at

Sandoz, for five (5) minutes, and agreed to withdraw the offer for Portia and Jolessa. The decision to

concede the Walmart business to Sandoz led to a more equal share split between the companies for

both Portia and Jolessa. Teva discussed the decision internally and explained that the reason for the

“change in plans” was that Teva was “going to concede this business to Sandoz . . ..”



                                                 376
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 396 of 1189
                               REDACTED – PUBLIC VERSION

       1503. Sandoz continued to coordinate with Teva to achieve its “fair share” of the markets

for both Portia and Jolessa. On July 2, 2013, another key customer contacted Teva stating it had

received bids on Portia and Jolessa and in order for Teva to retain the business, Teva would need to

submit its “best bids.” On July 9, 2013, CW-1 (Sandoz) called Patel and left a voicemail. Shortly

thereafter, they connected for a sixteen (16) minute call. On July 10, Teva learned that the challenger

was Sandoz. At 12:16pm, Rekenthaler forwarded an e-mail to Patel and posed the question, “Who’s

over at Sandoz now?” Patel did not respond by e-mail, but due to the close proximity of their offices

she likely related her conversation with CW-1 directly to Rekenthaler.

       1504. Rekenthaler then called CW-2 (Sandoz) at 1:26pm that same day and they spoke for

two (2) minutes. CW-2 called Rekenthaler back a few minutes later and they spoke for nine (9)

minutes. CW-2 and Rekenthaler would speak once more later that day, at 4:48pm, for seven (7)

minutes. Later that same evening, Teva submitted a cover bid to the customer for Portia and Jolessa,

which the customer described as “not aggressive enough” for their primary supply. Teva submitted

an intentionally inflated bid for the two drugs in order to ensure that Sandoz obtained the primary

award with the customer.

                       b.      Temozolomide

       1505. The patent on Temodar, the branded version of Temozolomide, was set to expire in

early 2014, but both Teva and Sandoz had independently obtained the right to launch in August

2013 – six months prior to the patent expiration. Leading up to the launch of the generic, Teva

coordinated with Sandoz to divide up the market.

       1506. On July 18, 2013, a large retail pharmacy customer (“The Pharmacy”) submitted an

RFP to Sandoz for Temozolomide. Playing by the rules of the road, Sandoz waited to see what Teva

was going to do before submitting their own bid. That same day, CW-1 received a telephone call




                                                 377
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 397 of 1189
                              REDACTED – PUBLIC VERSION

from Patel. Patel sought information on Sandoz’s current customers and discussed options to

allocate customers for Temozolomide. Nothing was agreed to on that call.

       1507. On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to find out

Teva’s plans with regard to The Pharmacy: “Please find out if Teva is submitting an offer to them.”

The next morning, S.G., a national accounts executive at Sandoz, spoke with The Pharmacy and

asked The Pharmacy to find out Teva’s plans. S.G. summarized his call with The Pharmacy to his

team: “I just spoke to [The Pharmacy] regarding Temozolomide. [The Pharmacy] has not yet

received an offer from Teva on the product. At this time, [The Pharmacy] is reaching out to Teva to

understand their supply and launch status. [The Pharmacy] will be circling back and I will share the

feedback we receive with everyone on this email trail.”

       1508. At the same time, CW-1 was reaching out to Teva directly to get more information.

CW-1 called Patel at approximately 1:45pm on July 23, 2013. After exchanging voicemails, they

spoke for over fourteen (14) minutes that same afternoon.

       1509. Also on the afternoon of July 23, The Pharmacy replied to Sandoz and cryptically

delivered Teva’s message regarding its plans for Temozolomide:




       1510. By using The Pharmacy as its intermediary, Teva was able to communicate to Sandoz

(a) when it was prepared to launch Temozolomide, (b) that it was not planning to compete


                                                 378
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 398 of 1189
                               REDACTED – PUBLIC VERSION

aggressively or pursue more than its fair share, (c) that it had sufficient stock of Temozolomide to

sustain around a 50% market share, and (d) an inquiry regarding Sandoz’s plans for Temozolomide.

Sandoz understood the implications of the communication and understood that “Teva is seeking a

~45-50% share.” One Sandoz executive responded internally and exclaimed that this was “[g]reat

news . . . !”

         1511. On July 30, 2013, another customer, CVS Caremark, contacted Teva asking for an

offer on Temozolomide. T.C. (Teva), discussed the matter internally and asked her boss,

Rekenthaler, “[i]s the strategy to target CVS[?]” Rekenthaler responded by alluding to the deal that

had already been struck with Sandoz: “We’ll send offers out to everyone. My instincts tell me

Sandoz will end up with them as we’ll probably be more focused on [The Pharmacy] on this one.

Again, we’ll send them out an offer same time as everyone else and respond from there.”

Rekenthaler most likely got his information from Patel. Just one day earlier, on July 29, 2013, Patel

had called CW-1 (Sandoz) and spoke for nine (9) minutes, where the two discussed how to carve up

the market for the drug.

         1512. Teva and Sandoz were also coordinating through other channels. After receiving the

RFP from The Pharmacy, S.G. of Sandoz coordinated with T.S., a senior account executive at Teva,

on a seven (7) minute call on July 29, 2013 followed by an eleven (11) minute call on July 31, 2013.

After those calls, S.G. (Sandoz) suggested in an internal e-mail on July 31 that Sandoz cede the

business and instead submit a cover bid: “[The Pharmacy] has received an offer from Teva on

Temozolomide. They are asking for an offer from Sandoz. Even if we decide not to take this

business, I would recommend that we submit an offer.”

         1513. Similarly, on July 29, 2013, Green (Teva) spoke to CW-2 (Sandoz) two (2) times. The

two spoke again on July 31, 2013 for six (6) minutes. During those calls, Green told CW-2 about




                                                 379
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 399 of 1189
                               REDACTED – PUBLIC VERSION

Teva’s launch plans and that Teva wanted the The Pharmacy’s business. The next day, August 1,

2013, D.P., another Sandoz executive, e-mailed Kellum, conveying the message from Green:




       1514. Teva and Sandoz communicated their future plans with each other for other

accounts in addition to The Pharmacy and CVS. On July 31, 2013, D.P. (Sandoz) e-mailed an update

on Temozolomide to his coworker, stating: “Teva has sent offers to ABC and [The Pharmacy] and

is planning to send to Econdisc tomorrow[.]”

       1515. Going forward, Sandoz and Teva continued to coordinate with respect to

Temozolomide. On August 12, 2013, the same day as Teva’s launch, CW-2 met in person with

Rekenthaler at the Grand Lux Café in Las Vegas during the NACDS Total Store Expo conference.

There, Rekenthaler discussed, among other things, Temozolomide and informed CW-2 that Teva

had officially launched and shipped all formulations of the drug.

       1516. Although Teva initially obtained the CVS account in August 2013 due to Sandoz’s

inability to supply the 250mg strength of Temozolomide, the companies had agreed that the account

would revert back to Sandoz once Sandoz could supply that dosage strength. In an internal e-mail

dated August 16, 2013, a Teva employee confirmed the plan: “This is perfect I spoke to [a CVS

representative] and as soon as Sandoz is available to launch the 250mg we kill the contract.”




                                                 380
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 400 of 1189
                               REDACTED – PUBLIC VERSION

       1517. CW-1 spoke to Patel both before and after Sandoz sent out any offers regarding

Temozolomide in an effort to develop and ensure the appropriate fair share balance between the

two competitors.

                       c.      Tobramycin

       1518. Beginning in October 2013, prior to the first generic launch of Tobramycin (for

which Teva would have 180-day generic exclusivity), Sandoz began making plans for its entry after

Teva’s exclusivity period. These plans included going after Sandoz’s “fair share,” but depended on

Teva being “rational.” A.S., a Sandoz executive responsible for product launches, wrote in an

internal e-mail in October 2013: “[w]e will aim to go for our fair share of the market, and exact goals

will depend on how Teva goes into the market on day 1, and how rational they behave on day 181.”

       1519. As expected, Teva was “rational” when it came time to give up share to Sandoz.

Nearing Teva’s loss of exclusivity and Sandoz’s entry, on July 1, 2014, Teva and Sandoz began

sharing information and coordinating to divide up the market for Tobramycin. Patel exchanged

seven (7) calls with CW-1 on July 1, during which they discussed Sandoz’s launch plans and how to

divide up the market for Tobramycin. Patel conveyed some of this information in an internal Teva

e-mail the same day, writing, “[A]s a heads up, I heard that Sandoz plans to ship Tobi [Tobramycin]

prior to Akorn. Hearing they are ready to ship once they secure business, and we have been

challenged.” The next day, Teva made the decision to concede two different accounts for

Tobramycin to Sandoz.

       1520. On July 7, 2014, Patel and CW-1 spoke five more times, including one call lasting

eleven (11) minutes. On these calls, CW-1 and Patel discussed how to divide up the market for

Tobramycin, including specific accounts that that each would maintain or concede to the other.

Patel then memorialized the agreement in an e-mail two days later. The result: Teva would take




                                                 381
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 401 of 1189
                               REDACTED – PUBLIC VERSION

Walgreens, McKesson, Econdisc, ABC, and Omnicare. Teva also planned to concede the Cardinal

business to Sandoz.

       1521. Patel told CW-1 specifically that Teva would not even submit a bid to CVS. This was

significant because Tobramycin was a very expensive product, and Sandoz was able to acquire the

CVS business by offering only a nominal reduction to the extremely high Teva price.

       1522. According to plan, Teva conceded the CVS business to Sandoz after CVS contacted

Teva and requested that Teva submit a lower price to retain the business. Rekenthaler wrote in an

internal e-mail, “I notified CVS that we would be conceding their business. [T.C.], never a pleasant

call so I figured I’d simply handle it myself.” Teva also went through with its plan to concede

Cardinal to Sandoz.

       1523. CW-1, in turn, told Patel that Sandoz would not pursue business from ABC and

Walgreens. CW-1 spoke with Kellum about his conversations with Patel and the agreement to stay

away from Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that agreement,

Sandoz made no effort to contact those two large customers when it entered the market.

       1524. CW-1 and Patel also discussed Sandoz’s target market share. CW-1 informed Patel

that Sandoz was seeking a 50% share, but Patel thought that was “unrealistic due to Akorn’s

expected entry.” After discussing Sandoz’s share goal with Rekenthaler, Patel went back to CW-1

and informed him “that a 25% share was reasonable.” Sandoz appeared to comply with that, as Patel

observed that Sandoz “appear[s] to be taking a responsible approach.”

       1525. On July 9, 2014, one of the above allocated customers, Kinney Drugs, approached

Teva asking for a lower price on Tobramycin. A Teva analyst stated in an internal e-mail, “[w]e are

strategically going to decline to bid on this request per Nisha.” A Teva national accounts director

was confused by this decision and responded, “Really? Do you have a little more detail? It is such a

small qty.” The analyst responded and said, “[w]e were given direction from Nisha not to pursue this



                                                 382
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 402 of 1189
                              REDACTED – PUBLIC VERSION

opportunity. My understanding of this is there is a new market entrant, (Sandoz) and we are trying to

keep our current customers instead of picking up new business.” Patel’s direction had come after

she had called CW-1 (Sandoz) twice on July 9, 2014 and left him a voicemail. CW-1 then returned

her call the same day and the two spoke for four (4) minutes.

                       d.      Dexmethylphenidate HCL ER

       1526. As Sandoz was preparing to enter the market on the 40mg strength of

Dexmethylphenidate HCL ER in February 2014, Patel (Teva) spoke frequently with CW-1 (Sandoz)

about how to divide the market so that Sandoz could obtain its fair share without significantly

eroding the price. On February 10, 2014, for example, CW-1 began internal preparations to pursue

the Rite Aid account for Dexmethylphenidate HCL ER 40mg. Later that night, CW-1 called Patel

and the two spoke for more than thirteen (13) minutes. As Patel explained in a February 12 internal

email reflecting the understanding reached between Teva and Sandoz,

                                                                On February 18, Patel left a voicemail

for CW-1. That same day, Teva conceded the Rite Aid account to Sandoz. Patel and CW-1 then

spoke again by phone on February 20, 2014.

       1527. Similarly, on February 12, 2014, Sandoz submitted a bid to ABC for the 40mg

strength of Dexmethylphenidate HCL ER. After Patel spoke with CW-1 on February 10 and again

on February 12, 2014, Teva agreed to let Sandoz have the business. In an e-mail to her team on

February 12, Patel summarized the understanding that Teva had reached with Sandoz:




                                                 383
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 403 of 1189
                               REDACTED – PUBLIC VERSION

        1528. One of the Teva national account managers on the e-mail responded by confirming

that the approach “makes total sense.”

        1529. On February 14, 2014, Teva also refused to lower its price for Dexmethylphenidate

HCL ER when approached by a GPO customer, Anda, even though Sandoz’s price was not

significantly lower than Teva’s – essentially conceding the business to Sandoz.

        1530. Further, on February 20, 2014, another large retail customer approached Teva

indicating that because a new competitor had launched for Dexmethylphenidate HCL ER, the

customer was entitled to certain price protection terms (i.e., a lower purchase price for the drug).

Patel spoke to CW-1 the same day for almost twenty-one (21) minutes. The next day, February 21,

Patel responded internally about the customer’s request, with additional inside information from

Sandoz, stating: “[t]he competitor (Sandoz) has not yet shipped. The new price will become effective

on and the price protection should be calculated on the date that Sandoz ships. The expected date is

2/28/14.”

        1531. Also on February 21, 2014, Patel sent a calendar invite to Rekenthaler and other

team members for a meeting on February 24 where one of the topics to be discussed was “Post

Launch Strategy” for “Dexmethylphenidate 40mg: Sandoz (AG) entering market.” Not surprisingly,

she called CW-1 a few days later, on February 27, to further coordinate about Dexmethylphenidate

HCL ER.

        1532. Throughout this time period, Sandoz abided by fair share principles and its ongoing

understanding with Teva. In February 2014, Sandoz’s target market share for varying strengths of

Dexmethylphenidate HCL ER varied by how many manufacturers were in the market.

        1533. Teva and Sandoz were not alone in allocating customers for certain formulations of

Dexmethylphenidate HCL ER. The agreement was also carried out by other manufacturers allowing

Sandoz to take share from them. In February 2014, for example, as Sandoz was seeking share on the



                                                  384
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 404 of 1189
                              REDACTED – PUBLIC VERSION

15mg dosage strength of Dexmethylphenidate HCL ER, Par “gave up the business to keep the

market share even.” As Sandoz was entering the market, Rekenthaler (Teva) was speaking to M.B., a

senior national account executive at Par, right around the same times that Patel had been speaking to

CW-1 – including two calls on February 10 (18 and 3 minutes), two (2) calls on February 19 (2 and

22 minutes), and calls on February 24 and 25, 2014 – in order to effectuate the scheme.

         1534. The market allocation scheme between Teva and Sandoz on Dexmethylphenidate

HCL ER continued through at least mid-2015. On May 6, 2015, for example, Teva declined to

submit a bid to Walgreens for Dexmethylphenidate HCL ER 5mg on the basis that “there is equal

share in the market between competitors.” Similarly, on June 30, 2015, Sandoz declined to put in a

bid to Managed Health Care Associates, a large GPO, on Dexmethylphenidate HCL ER 20mg, on

the basis that Sandoz already had 57% market share – greater than its sole competitor on this dosage

strength, Teva. When a Sandoz national account representative communicated this decision to the

customer, he lied and explained that the decision not to bid was based on limited supply.

               3.      Teva/Lupin

                       a.      Lamivudine/Zidovudine (Combivir)

         1535. Teva launched Lamivudine / Zidovudine (brand name Combivir) in December

2011.

         1536. In mid-May 2012, two competitors – Lupin and Aurobindo – received FDA

approval for generic Combivir and were preparing to enter the market.

         1537. Even before those two companies obtained FDA approval, Teva was

communicating with both about how to share the market with the new entrants. Rekenthaler was

speaking to R.C., a senior-most executive at Aurobindo, while Green was speaking to Berthold of

Lupin and Grauso of Aurobindo.




                                                385
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 405 of 1189
                               REDACTED – PUBLIC VERSION

        1538. For example, on April 24, 2012, T.C. (Teva) asked her co-workers whether they had

heard about any new entrants to the market for generic Combivir. Rekenthaler responded

immediately that Aurobindo was entering. When T.C. questioned that information based on her

understanding of how quickly the FDA typically approved new product applications, Rekenthaler

assured her that the information was coming from a reputable source:




        1539. That “good friend” was Aurobindo’s R.C., who had previously worked with both

T.C. and Rekenthaler while at Teva. Rekenthaler was reluctant to identify R.C. in writing as it would

evidence conspiratorial communications between the two competitors. To confirm this information,

Green also called and spoke to Grauso (Aurobindo) that same day for twelve (12) minutes and

Berthold (Lupin) for four (4) minutes.

        1540. After speaking with Berthold, Green responded separately to T.C., providing specific

information regarding Lupin’s entry plans, including commercially sensitive intelligence about Lupin’

s anticipated bid at a large wholesaler. Green and Berthold then spoke again the next day, April 25,

2012, for seven (7) minutes.

        1541. In early May, with the Lupin and Aurobindo launches just days away,

communications among all three competitors accelerated noticeably. Over the four-day period from

May 7 to May 10, for example, the three companies spoke at least thirty-two (32) times, as set forth

in the table below:




                                                 386
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 406 of 1189
                               REDACTED – PUBLIC VERSION




        1542. During this four-day period, the three individuals were negotiating and discussing the

specific customers that Teva would concede and retain in order to make Lupin and Aurobindo’s

entry into the generic Combivir market as seamless as possible. The phone records demonstrate

several instances during this 4-day period where two of the individuals referenced above (Green,

Berthold and/or Grauso) would speak, followed by a phone call by one of those two individuals to

the individual that was not part of the original conversation.




                                                  387
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 407 of 1189
                                REDACTED – PUBLIC VERSION

          1543. On May 10, 2012, at the conclusion of this four-day period of intensive

communications, K.G. of Teva informed his colleagues of the results. He confirmed that “Lupin

and Aurobindo anticipate approval and launch.” Importantly, he went on to list the specific

accounts that Teva had negotiated to retain in order to hold on to a 40% market share in generic

Combivir. K.G. also identified the specific accounts that Teva would concede to its competitors

Aurobindo and Lupin.

          1544. Even before the negotiations with Aurobindo and Lupin were finalized, K.G. made

it clear to the sales team that Teva would be cooperating with its competitors to provide them with

their fair share of the generic Combivir market. On May 9, 2012, when a major customer was

pressing Teva for a bid, K.G. instructed T.C. that Teva did not plan to keep that customer. When

T.C. asked if she should provide any bid at all, K.G. directed her to provide a sham bid, saying:




          1545. Three days later, when preparing the bid for that customer, T.C. pushed back on

K.G.’s directive on price, asking: “Can we send something that at least looks like we are trying?” But

K.G. refused, responding that they could not go any lower or else Teva might risk actually winning

the business. He concluded: “We really need to concede this business with the accounts we have

kept.”

          1546. In a separate e-mail exchange with T.C. on that same day, May 11, 2012, K.G. told

T.C. that another of her major customers was not on the list for Teva to retain with respect to


                                                 388
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 408 of 1189
                               REDACTED – PUBLIC VERSION

generic Combivir. He reminded her of the goal of the overarching conspiracy, stating that Teva

should concede that customer “... in order to preserve market pricing as much as possible.” K.G.

pointed out that such a move would give Teva its fair share as the first entrant: “40-45% market

share in a three player market.” T.C. then informed that customer that Teva would not compete for

its business because “we need to concede some share.”

       1547. Lupin was able to enter the market for generic Combivir and obtain more than a

30% market share without significantly eroding the price due to the understanding with Teva and

Aurobindo that each was entitled to its fair share of the market.

                       b.      Irbesartan

       1548. Teva received approval to manufacture generic Irbesartan in March 2012.

       1549. On March 6, 2012, Teva’s K.G. polled the Teva sales team seeking information

about competitors that were also making offers to supply Irbesartan.

       1550. At 11:27am, J.P., an account manager at Teva responded: “Lupin is promising offers

today.” Less than twenty minutes later, Green placed a call to Berthold at Lupin. They talked for

seventeen (17) minutes. Shortly after hanging up the phone, Green e-mailed his colleagues with the

information he obtained:




       1551. That same day, Rekenthaler informed the group that he still had not received “a call

from any other manufacturer on Irbesartan.” He received an immediate response from a senior

commercial operations executive at Teva, expressing his displeasure:




                                                 389
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 409 of 1189
                              REDACTED – PUBLIC VERSION




       1552. At 10:54am the next day, Green called Berthold again. They spoke for nearly seven

(7) minutes. At 12:20pm, K.G. (Teva) shared with the sales team the competitively sensitive

information Green had obtained. Included were the details Berthold had shared with Green about

which competitors were launching/not launching the drug, and the identity of the customers that

received offers. K.G. stated that Teva was in a position to take up to a 40% market share when it

launched Irbesartan on March 30, 2012.

                       c.      Drospirenone and Ethinyl Estradiol (Ocella)

       1553. Barr Pharmaceuticals received approval to market Drospirenone and Ethinyl

Estradiol (brand name Ocella) in 2008, and Teva continued to market the drug after the acquisition

of Barr in 2011 under the name Gianvi®.

       1554. In late 2012, Lupin received approval to market a generic Ocella product.

       1555. By April 2013, Lupin was making plans for a summer 2013 entry into the market and

contacted Teva to initiate negotiations on how the competitors would allocate fair share between

themselves. On April 24, 2013, Berthold of Lupin called Green at Teva. The two spoke for over

three (3) minutes. Berthold called Green two more times the following day.

       1556. The negotiations intensified the following week among Teva, Lupin, and a third

competitor – Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a colleague for current




                                                390
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 410 of 1189
                               REDACTED – PUBLIC VERSION

market share figures along with a list of Teva’s generic Ocella customers. The colleague responded

with a customer list, estimating Teva’s current share of the market at 70-75%.

       1557. The next day, April 30, A.B., a senior sales and marketing executive at Actavis, and

Rekenthaler of Teva spoke twice by phone. That same day, Patel of Teva also called A.B. On May 1,

Patel sent A.B. four (4) text messages.

       1558. The competitors’ communications continued into early May. On May 6, Patel and

Berthold spoke twice by phone; the second call lasting twenty-two (22) minutes. Green and Berthold

also spoke that same day. On May 7, Patel and Berthold had yet another call, this one lasting over

ten (10) minutes. Patel also placed a call to Rogerson at Actavis, which lasted thirty-nine seconds.

       1559. Faced with the news it had received from a major customer on May 8 – that Actavis

had bid for that customer’s business for generic Ocella – Teva doubled down on its efforts to reach

a deal with its competitors that would give each its fair share. Patel called Rogerson on May 8, and

they spoke for nineteen (19) minutes. On May 9, Green spoke with Berthold twice, for one (1) and

twelve (12) minutes, respectively.

       1560. The following day, Teva’s L.R. complied with Rekenthaler’s request for an analysis of

the business Teva would lose by conceding its two major customers for this drug to Actavis and/or

Lupin. Armed with that analysis, Patel spoke to Berthold three times that afternoon – with one call

lasting over seventeen (17) minutes. Patel also called Rogerson at Actavis and the two spoke for

more than five (5) minutes.

       1561. On May 14, 2013, K.G. of Teva recommended to Rekenthaler that Teva concede the

business to Actavis. Rekenthaler replied simply: “Agreed.”

       1562. On July 10, 2013, Green spoke to Berthold twice (for more than eight (8) minutes

and more than two (2) minutes). After the first of those calls, Green requested specific information

from a colleague to help him continue to negotiate with Lupin:



                                                  391
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 411 of 1189
                               REDACTED – PUBLIC VERSION




        1563. Later that day, Green called and spoke to Patel for more than seven (7) minutes,

conveying what he had learned from Berthold. During that call, the two decided that Patel would

call Berthold back and confirm the agreement between Teva and Lupin. Patel called Berthold shortly

after and the two spoke for more than four (4) minutes. They spoke again first thing the next

morning, for nearly one (1) minute.

        1564. The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!” Green, confused

by the e-mail, responded: “Huh... you are calling....correct?” Patel confirmed that she had indeed

called her counterpart at Lupin: “Yes. I was saying it’s all done.”

        1565. Discussions between Teva and Lupin continued on July 17, 2013 with a call between

Green and Berthold that lasted twenty (20) minutes.

        1566. On July 29, 2013, Green announced to his colleagues: “Lupin has entered and we

need to evaluate.”

        1567. The lines of communication between competitors Teva and Lupin remained open

and active over the next few months as they worked on the details of which company would take

which generic Ocella accounts. On September 5, 2013, for example, Rekenthaler conveyed to a

colleague the importance of retaining a particular customer’s account, along with his understanding




                                                  392
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 412 of 1189
                               REDACTED – PUBLIC VERSION

of Green’s discussions with Berthold about Lupin’s desired market share. Green spoke to Berthold

by phone twice the following day to confirm the understanding between the two companies.

       1568. On September 9, 2013, K.G. (Teva) sent an internal e-mail to his colleagues

conveying his thoughts about Lupin’s bid for a portion of another customer’s generic Ocella

business. He informed them that because Teva had secured two other significant customers, “we

will likely need to give up some of our formulary position to this new market entrant.”

       1569. In mid-October 2013, as Teva and Lupin finalized the allocation of accounts

between them, K.G. sent a word of caution to a co-worker, reminding her of the parameters of the

furtive arrangement. He told her to be careful before conceding large customers on a “bucket basis”

rather than drug-by-drug in order to “make sure we are not giving up volume on products where we

do not have our fair share.”

                       d.      Norethindrone/Ethinyl Estradiol

       1570. Teva markets its generic version of Norethindrone/Ethinyl Estradiol under the

name Balziva®.

       1571. On January 23, 2014, a customer informed Teva that a new market entrant was

seeking a share of its business. Teva employees surmised that the entrant was Lupin, as it had

recently obtained approval to begin marketing Norethindrone/Ethinyl Estradiol

       1572. Teva employees discussed internally how to make room for this new player in the

market, with one expressing concern that “[w]e would lose our current market lead if we were to

concede this business.”

       1573. The discussions about how to share the market with the recent entrant were not

limited to internal communications, however. On January 24, 2014, Patel spoke to Berthold (Lupin)

twice by phone.




                                                393
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 413 of 1189
                                REDACTED – PUBLIC VERSION

        1574. Five days later, on January 29, Patel informed Rekenthaler of her recommendation

based on her communications with Berthold, to take a cooperative stance towards this competitor,

saying: “Kevin and I are in agreement that we should concede part of the business to be responsible

in the market.”

        1575. On February 4, Patel received the profitability analysis she requested in order to

determine how much of the customer’s business to hand over to Lupin. That same day, she spoke to

Berthold two more times to further coordinate Lupin’s seamless entry into the market.

                  4.    Teva/Greenstone

                        a.      Oxaprozin

        1576. Oxaprozin, also known by the brand name Daypro, is a nonsteroidal anti-

inflammatory drug (NSAID). It is used to treat rheumatoid arthritis, osteoarthritis, and juvenile

rheumatoid arthritis.

        1577. Prior to July 2012, Teva and Dr. Reddy’s dominated the Oxaprozin market.

However, between July 2012 and March 2013, two additional competitors entered the market, yet

the price of the drug went up more than 500% in the process.

        1578. Sandoz entered the market in July 2012. Prior to Sandoz’s entry into the market,

Teva raised its prices by approximately 500%.

        1579. This price increase was made possible by the fair share agreement, as Teva knew that

it would not lose market share by raising prices, even with Sandoz’s pending entry into the market.

Indeed, when Sandoz did enter the market in July 2012, it matched Teva’s higher prices and was still

able to gain its “fair share” of the market.

        1580. Greenstone entered the market for Oxaprozin 600mg Tablets on March 27, 2013. It

entered with the exact same WAC pricing as Teva. In the days and weeks leading up to Greenstone’s




                                                 394
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 414 of 1189
                              REDACTED – PUBLIC VERSION

entry into the market, Green (Teva) and R.H., an account executive at Greenstone, were in frequent

communication by phone and text to coordinate the entry, as set forth in more detail below.




       1581. During these communications, Teva agreed to concede specific customers to

Greenstone in order to avoid competition and price erosion resulting from Greenstone’s entry.

       1582. Part of the understanding between the companies was that Teva would concede at

least two large customers - CVS and Cardinal - to Greenstone, and that Teva would retain Walmart

as a customer. On March 27, 2013, however, Teva learned that Greenstone had either

misunderstood the deal or was trying to cheat on the agreement by approaching Walmart.

       1583. On March 27, 2013, T.C. (Teva) forwarded an e-mail that T.C. had received from

Walmart to Green and Rekenthaler. The e-mail from Walmart, sent the same day, requested that

Teva provide a more competitive price on Oxaprozin 600mg tablets because Walmart had received a

new bid from a competitor (Greenstone).

       1584. Rekenthaler’s immediate reaction to T.C.’s e-mail was “Great. More idiots in the

market…” In subsequent e-mails between T.C. and Rekenthaler, T.C. reminded Rekenthaler that,

pursuant to the agreement with Greenstone, “[w]e just conceded at cardinal . . . remember[?]”

Rekenthaler corrected T.C., stating that Teva had conceded both Cardinal and CVS to Greenstone.

                                                395
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 415 of 1189
                               REDACTED – PUBLIC VERSION

Rekenthaler remarked that “[t]hey should not have gone to Walmart. Poor strategy on their part for

sure.” In her reply, T.C. made it clear that there was an understanding between Teva and

Greenstone:




        1585. Teva took immediate steps to address the situation. That same day – March 27, 2013

– Green called R.H. at Greenstone at 5:25pm but she did not answer. The next morning, at 8:06am,

T.C. sent an e-mail to Walmart stating: “Addressing this morning…” Less than a half hour later,

T.C. sent an e-mail to Green, stating: “CALL ME IN MY OFFICE when you get a chance.”

        1586. After Green spoke to T.C., he immediately called R.H. at Greenstone. R.H. relayed

the information from Green to her boss, Nailor, in a series of conversations and text messages over

the course of that morning, and later in the day, as set forth below:




                                                  396
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 416 of 1189
                              REDACTED – PUBLIC VERSION




       1587. During those conversations, Greenstone agreed to withdraw the offer to Walmart

and honor the agreement with Teva.

       1588. At 1:22 pm that day, after several of the communications outlined above, Walmart

sent an e-mail to T.C. at Teva confirming that Greenstone had in fact withdrawn its offer: “FYI - I

just received word from Greenstone that they have met their market share and the proposal has

expired. Please see what you can do with pricing.” T.C. forwarded the e-mail to Green, with a one-

word response making it clear that Teva would not be reducing its price for Oxaprozin: “FUNNY.”

       1589. Pursuant to the agreement between Greenstone and Teva, there was very little price

erosion as a result of Greenstone’s entry. A couple of months later, as Dr. Reddy’s was preparing to

enter the market for Oxaprozin, a Dr. Reddy’s representative commented positively that “[p]ricing

[is] still high” on Oxaprozin. That same representative had also talked to wholesaler Cardinal about

the drug and conveyed that “Cardinal switched to Greenstone. Teva was ‘fine’ with it!”




                                                 397
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 417 of 1189
                               REDACTED – PUBLIC VERSION


                       b.      Tolterodine Tartrate

       1590. Greenstone entered the market for Tolterodine 1mg and 2mg Tablets on January 23,

2014 with the exact same WAC prices as Teva for all formulations. In the days leading up to

Greenstone’s entry, R.H. and Nailor of Greenstone were speaking frequently to Patel and

Rekenthaler of Teva to coordinate Greenstone’s entry into the market. Those calls and text

messages include at least those set forth below:




       1591. During these calls and text messages, Teva and Greenstone agreed that Teva would

concede business to Greenstone in order to avoid significant price erosion in the market.

       1592. The day after Greenstone’s entry – January 24, 2014 - in a message to Teva national

account managers about how important it was for them to determine and document which

competitor was challenging Teva for business in a particular situation (because it would help Teva

determine whether to concede or not), Patel stated: “As we’ve heard, Greenstone is entering the

market for Tolterodine. I’m sure we will have to concede somewhere. . . .”




                                                   398
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 418 of 1189
                              REDACTED – PUBLIC VERSION

       1593. On January 28, 2014, Teva was informed by CVS that it had received a competitive

price challenge on Tolterodine. K.G. of Teva immediately asked: “do we know who this could be?”

Rekenthaler responded that it was Greenstone, but did not want to put the details into writing:




       1594. The next day, Patel and R.H. (Greenstone) tried to reach each other several times,

and were ultimately able to speak once, for more than two (2) minutes.

       1595. On Monday, February 3, 2014, Patel instructed a colleague at Teva to concede the

business at CVS by providing a small price reduction that she knew would not be sufficient to retain

the business. T.C. (Teva), who had the customer relationship with CVS, challenged the decision to

concede the business. Rekenthaler responded – again not wanting to put the details into writing:




       1596. The next day, Patel called R.H. (Greenstone) and the two spoke for nearly sixteen

(16) minutes.




                                                399
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 419 of 1189
                               REDACTED – PUBLIC VERSION

        1597. After some internal discussions at Teva regarding the CVS business, Teva confirmed

its decision to concede CVS to Greenstone. CVS represented more than 20% of Teva’s business on

Tolterodine.

                       c.       Piroxicam

        1598. Piroxicam, also known by the brand name Feldene, is a nonsteroidal anti-

inflammatory drug (NSAID). Piroxicam is used to treat rheumatoid arthritis, osteoarthritis, and

juvenile rheumatoid arthritis. During the period relevant to this Complaint, Greenstone, Teva, and

Mylan were the primary manufacturers of Piroxicam.

        1599. Prior to 2010, prices for Piroxicam cost pennies per dose. However, in April 2010,

Rekenthaler of Teva and J.K. of Mylan coordinated to increase prices by approximately 3000%. The

two spoke by phone on April 27, 2010, and again on May 14, 2014.

        1600. On March 3, 2014, Greenstone received FDA approval to market Piroxicam

capsules. It entered the market with the exact same WAC pricing as Teva for both the 10mg and

20mg capsules.

        1601. Greenstone immediately began seeking potential customers. At 10:07am on March 5,

2014, J.L. (Teva) sent an e-mail to Patel informing her that Greenstone had just received Piroxicam

approval and was challenging Teva on several accounts. J.L. asked Patel: “Do we have any strategy

in place for Piroxicam?”

        1602. Before responding to that e-mail, Patel sought to negotiate strategy with Greenstone.

Patel called R.H. (Greenstone) at 10:55am and they spoke briefly. Shortly after that call, Patel also

called R.H.’s boss, Nailor. At 2:14pm that afternoon, Patel and Nailor spoke briefly. Immediately

after hanging up with Nailor, Patel responded to J.L.’s e-mail:




                                                  400
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 420 of 1189
                                REDACTED – PUBLIC VERSION




          1603. Teva immediately began preparing a strategy to deal with Greenstone’s entry into the

Piroxicam market. On March 6, 2014, Patel requested a customer profitability and share analysis.

During these negotiations with competitors regarding market entry, it was typical for Teva

employees to request a “customer profitability and share analysis” (as Patel did here) so they could

easily determine which customers to concede when talking to competitors about dividing the

market.

          1604. That same day, Patel had multiple calls with Nailor and R.H. at Greenstone to

discuss their plans for dividing the Piroxicam market. At least some of those calls are set forth in the

table below:




          1605. The next day - March 7, 2014 - after the flurry of phone calls detailed above, Patel

sent an e-mail to L.R., a customer marketing manager at Teva, identifying specific customers to



                                                  401
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 421 of 1189
                               REDACTED – PUBLIC VERSION

concede to Greenstone. Based on her several conversations with Greenstone, and her understanding

of the concept of fair share, Patel also noted: “I’m guessing that Greenstone will not stop here since

we are the share leader, but for the customers listed below, we should concede. We will review

additional challenges as they come, if they come.”

        1606. Additional challenges did come. On March 12, 2014, Patel learned that Greenstone

was challenging Teva at CVS – Teva’s largest account for Piroxicam. Teva refused to concede CVS

to Greenstone because CVS represented 26.1% of Teva’s total market share for that drug. Teva

lowered its price by 20%, and the next morning CVS notified Teva that it would retain the account.

The same day, after hearing that Teva was not going to back down on the CVS challenge, R.H.

(Greenstone) called Patel at 1:41pm and they spoke briefly.

        1607. Mylan, Teva and Greenstone continued to coordinate their allocation over the

coming days and weeks. On March 11, 2014, M.A. of Mylan spoke with R.H. twice by phone. On

March 17, 2014, Patel and R.H. spoke briefly early in the day. R.H. also called Patel at 11:35pm that

same day and they spoke for fifteen (15) minutes. Immediately after speaking to Patel, R.H. called

Nailor and they spoke for ten (10) minutes. The following day, March 18, R.H. spoke with M.A. of

Mylan twice. Teva retained the CVS account but conceded other customers (representing less

market share) to Greenstone through March and April.

        1608. For example, on March 25, 2014 Teva learned of a challenge from Greenstone at

Anda, a wholesaler distributor. Following an analysis of its market share, Teva determined that it still

had more than its fair share of the market. Pursuant to the understanding among generic

manufacturers alleged above, Teva determined that it was obligated under the unwritten rules of the

fair share agreement to concede the Anda business to Greenstone on Piroxicam. J.P. of Teva spoke

with R.H. by phone briefly the next day. Patel agreed with the decision to concede on April 1, 2014.

R.H. then had a number of calls with M.A., Nesta, and Patel between April 2, and April 4.



                                                  402
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 422 of 1189
                               REDACTED – PUBLIC VERSION


                       d.      Cabergoline

       1609. In December 2014, as Greenstone was preparing to enter the market for

Cabergoline, F.H., a senior executive responsible for generic products at a large joint venture

between a retail pharmacy (“The Pharmacy”) and a large wholesaler (“The Wholesaler”) to pool the

companies’ drug purchasing globally, approached T.C. (Teva) on Greenstone’s behalf. In a

December 9, 2014 e-mail, F.H. directly sought to facilitate a customer allocation between

Greenstone and Teva:

                I need to talk to you about Cabergoline. Greenstone is now shipping
                and they are targeting [The Wholesaler] and 2 small grocery chains.
                [The Wholesaler] owes Greenstone a favor and would be ok if you
                walked away from their business. Greenstone has promised to play
                nice in the sandbox. Let me know if you are available to discuss.

       1610. The Wholesaler represented about 13% of Teva’s total business for Cabergoline, and

about $861,000 in annual net sales.

       1611. T.C. (Teva) did not respond immediately, asking for a little extra time “to figure

something out on our side.” F.H. responded: “Of course. I will let G[reen]stone know not to do

anything crazy.”

       1612. The next day, after some internal conversation at Teva, T.C. agreed to the proposed

allocation: “Tell Greenstone we are playing nice in the sandbox and we will let them have [The

Wholesaler].”

       1613. Pursuant to this agreement, Greenstone was able to acquire The Wholesaler as a

customer for Cabergoline without any fear that Teva would compete to retain the business. In

exchange, Greenstone agreed to “play nice in the sandbox” – i.e., not compete with Teva for other

customers and drive prices down in the market.




                                                 403
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 423 of 1189
                               REDACTED – PUBLIC VERSION


               5.      Teva/Actavis

                       a.      Amphetamine/Dextroamphetamine ER

       1614. During the relevant time frame, Defendants Teva, Impax and Actavis were the

primary manufacturers of Amphetamine/Dextroamphetamine ER (sometimes referred to as “Mixed

Amphetamine Salts” or “MAS-XR”) capsules.

       1615. Teva began marketing MAS-XR, after the expiration of the brand manufacturer’s

patent on Adderall XR®.

       1616. On April 9, 2012, a large customer contacted Teva to request a price reduction

because a new competitor had expressed an interest in “all or some” of its MAS-XR business. A

senior Teva sales director, T.C., insisted on knowing the identity of the competitor before deciding

what Teva’s response would be. The customer responded that the competitor was Actavis, and that

Actavis was expecting approval soon to enter the market for that drug.

       1617. Teva deferred its decision on pricing until Actavis was in a position to ship the

product.

       1618. Actavis obtained FDA approval to manufacture various formulations of

Amphetamine/Dextroamphetamine ER on June 22, 2012. At 9:58pm that same evening,

Rekenthaler instructed Teva employees to find out Actavis’ plans regarding its newly-approved

generic, including shipping details and inventory levels. At 8:32am the next morning, Teva employee

T.S. responded that she had spoken to M.P., a senior Actavis sales and marketing executive, and

conveyed to Rekenthaler the details of their conversation:




                                                 404
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 424 of 1189
                               REDACTED – PUBLIC VERSION




        1619. The customer that had sought a price reduction from Teva in April 2012 was not

among those named by Actavis as its targets.

        1620. Upon learning which customers Actavis wanted, T.C. warned colleagues that this

allocation of market share could be tricky. She cautioned that if Teva decided to concede a particular

wholesaler to Actavis, it needed to be “mindful” that the wholesaler also did product warehousing

for a different customer whose business Actavis was not soliciting.

        1621. One year later, Teva’s customer renewed its request for a price reduction on

Amphetamine/Dextroamphetamine ER, citing Actavis’ desire to gain a share of the customer’s

business for the drug. On May 7, 2013, T.C. informed the customer that Teva would agree to revise

its price in order to retain 100% of the customer’s business. T.C. made it clear that Teva had already

conceded an appropriate amount of business to its competitor. She stated: “ . . . we have plenty of

supply and want to keep you [sic] full business [sic] we have already let other customers go to activis

[sic] go to help the market dynamites [sic].”

                       b.       Amphetamine/Dextroamphetamine IR

        1622. During the relevant time frame, Defendants Teva, Sandoz and Impax 50 were the

primary manufacturers of MAS-IR tablets. Defendants Aurobindo and Mallinckrodt joined the

MAS-IR tablet market and conspiracy in 2014.



 The relevant entity at the time of the MAS-IR price increase (summer 2011) was Corepharma,
50

which was acquired by Impax in October 2014.


                                                  405
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 425 of 1189
                              REDACTED – PUBLIC VERSION

       1623. Defendants also communicated and coordinated shares in the MAS-IR market. For

example, Teva announced its list (WAC) price increase on August 17 and Sandoz followed on

August 24, 2011. Teva’s Kevin Green spoke to P.K., Sandoz Director of National Accounts, on

August 3, 9, 16, 17 and 18.

       1624. On January 24, 2014, as Mallinckrodt was preparing to enter the MAS-IR market,

K.K., the National Account Director at Mallinckrodt (who was a former National Account

Executive at Sandoz) called C.B., a former colleague and National Account Executive at Sandoz.

The two spoke for approximately 25 minutes. They spoke again for approximately 19 minutes on

February 10. Mallinckrodt entered the market at high prices the next week. Also, in internal

documents, Teva acknowledged that it had willingly conceded a number of accounts to

Mallinckrodt, the new competitor, which was wholly consistent with the fair share agreement.

       1625. In March 2014, Aurobindo was making plans to enter the market with

Amphetamine/Dextroamphetamine IR (sometimes referred to as “Mixed Amphetamine Salts” or

“MAS-IR”). On March 11 and 12, 2014, T.G., a Director of National Accounts at Aurobindo,

spoke to C.B., a National Accounts Manager at Sandoz. On March 18, 2014, Teva’s J.P. shared with

her colleagues that Aurobindo’s market share target for the impending launch was 10%. Teva’s

senior marketing operations executive, K.G., indicated that Teva was aware that both Aurobindo

and Actavis were launching.

       1626. A flurry of telephone communications between Teva and these two competitors

took place on the days surrounding the foregoing e-mail. The day before, on March 17, 2014, Patel

had spoken to Actavis’ Director of Pricing, Rick Rogerson, three (3) times. Rekenthaler and Falkin

of Actavis also spoke once on that day. On March 18, 2014, the day of the e-mail, Rekenthaler and

R.C. (Aurobindo) had a thirty (30) minute telephone conversation. Rekenthaler and Falkin spoke




                                                406
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 426 of 1189
                               REDACTED – PUBLIC VERSION

again seven (7) times on March 20, 2014. On March 21, 2014, Teva’s Patel spoke with M.V., the

Associate Director of Pricing at Sandoz.

        1627. On April 16, 2014, Teva received word from a customer that a new competitor in

the market had offered a lower price than Teva’s current price for

Amphetamine/Dextroamphetamine IR. Patel informed K.G. that the challenge was coming from

Actavis and recommended that Teva concede that customer’s account. At 1:43pm, she

communicated to another colleague that the decision had been made to concede. Apparently closing

the loop, she called Rogerson at Actavis at 1:55pm. They spoke for just over four (4) minutes.

        1628. Teva, Sandoz, Impax, Aurobindo and Mallinckrodt continued to communicate and

to monitor Fair Shares in the MAS-IR market and acted accordingly. For example, in 2014, Teva

declined to bid on one of Impax’s major customers because it did not

                                            Yet again, in March 2016, Teva passed on a large

customer because

                        c.      Dextroamphetamine Sulfate ER

        1629. Dextroamphetamine Sulfate Extended Release, also known by the brand name

Dexedrine® and sometimes referred to as “Dex Sulfate XR,” is a medication used to stimulate the

central nervous system in the treatment of hyperactivity and impulse control.

        1630. During the relevant time period, Actavis, Teva, Impax, and non-Defendant

Mallinckrodt dominated the market for Dex Sulfate XR capsules, with Teva having by far the largest

share as the first generic entrant. Additionally, during the period relevant to this Complaint,

Aurobindo, Teva, and Mallinckrodt were the primary manufacturers of Dex Sulfate XR tablets.

        1631. Impax prepared to enter the capsules market in August 2011 and communicated

these plans to Teva, which allowed Teva to increase prices substantially even prior to Impax’s entry.




                                                  407
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 427 of 1189
                                 REDACTED – PUBLIC VERSION

Consistent with the fair share rules, Impax then entered the market at the supracompetitive prices

established by Teva.

           1632. In 2012, as Mallinckrodt entered the market for both capsules and tablets, internal

Teva documents acknowledged that Teva had                      (i.e., willingly) conceded a large number

of accounts for the drug to Mallinckrodt solely because it was entering the market and sought to add

share. Moreover, with respect to tablets, Teva increased prices substantially in advance of

Mallinckrodt’s entry, based on the assurances it received from Mallinckrodt that it comply with the

fair share rules. Indeed, internal Teva documents indicate that it repeatedly conceded share to

Mallinckrodt between 2012 and 2014, in order to ensure that Mallinckrodt supported the conspiracy

pricing.

           1633. In January 2013, Teva was confronted with a request for pricing from a large

customer that had been approached by Mallinckrodt. This prompted Teva to assess Fair Shares of

the tablet market. Teva’s David Rekenthaler pointed out that Teva was expecting to cede share to

Mallinckrodt:



           Teva’s Director of Marketing responded,

                                               Ultimately, however, Teva’s Senior Director of Sales

signed off,                     By ceding customers, Teva ensured that each manufacturer obtained a

Fair Share of the market, and all manufacturers ensured that prices for Dextroamphetamine Sulfate

remained high.

           1634. Similarly, in February 2014, Teva again recognized the need to walk away from

business in order to maintain Fair Shares and higher prices. In an internal analysis describing the

Dextroamphetamine Sulfate market, Teva noted:

The conclusion was to:                 And the explanation:



                                                   408
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 428 of 1189
                                 REDACTED – PUBLIC VERSION

The underlying premise of the Fair Share agreement—less sales but higher prices—continued to

work throughout the period. That same month, Teva confirmed in an internal document that it

would not be seeking additional business:



       1635. Throughout this period, Teva, Mallinckrodt, Impax, Actavis and Aurobindo met at

trade conferences and communicated directly with each other in furtherance of their price-fixing

agreement on Dextroamphetamine Sulfate and the Fair Share agreement.

       1636. For example, representatives from Teva and Impax attended the NACDS 2011

Pharmacy & Technology Meeting in Boston on August 27 to 30, 2011, shortly before Impax entered

the Dextroamphetamine Sulfate ER capsule market in September 2011 at the inflated prices that

Teva had recently imposed.

       1637. Similarly, representatives of Mallinckrodt and Teva attended the HDMA 2012

Business and Leadership Conference in San Antonio on June 13, 2012, not long before Teva

announced list (WAC) price increases on Dextroamphetamine Sulfate tablets in July that

Mallinckrodt quickly followed.

       1638. Defendants also communicated directly with each other by phone to coordinate

pricing. For example, in January and February 2014—when Aurobindo was entering the market for

Dextroamphetamine Sulfate tablets, Teva’s Rekenthaler spoke to R.C., the CEO of Aurobindo

multiple times.

       1639. On June 19, 2014, as Actavis was entering the market for Dextroamphetamine

Sulfate ER, Patel reviewed a profitability analysis for that drug and asked Rekenthaler what share of

the market Actavis was targeting. Rekenthaler responded: “20-25%.” Rekenthaler knew Actavis’

market share goals because he and Falkin (Actavis) had spoken twice by phone that morning – once

for more than eleven (11) minutes and again for more than nine (9) minutes.



                                                 409
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 429 of 1189
                               REDACTED – PUBLIC VERSION

        1640. Five days later on June 24, 2014, Teva employee S.B. confirmed to her colleagues in

an e-mail that Actavis had entered the market for Dextroamphetamine Sulfate ER. She remarked

that Teva had a 72.2% share of this “multi-player market” and thus recommended giving up a large

customer to Actavis and reducing Teva’s market share to 58.3% – in accordance with the industry

understanding to allocate the market, and Teva’s ongoing agreement with Actavis. Later internal e-

mails confirmed Teva’s decision to concede that customer to Actavis because “Actavis is entering

the market and seeking share.”

        1641. Once again, when Aurobindo entered the market for tablets in mid-2014, Teva again

conceded share to the new entrant, and communicated to Aurobindo which customers it would

concede. Moreover, these communications with Aurobindo overlapped with collusion between the

two companies (and others) with respect to Glyburide and other drugs during this same timeframe.

                        d.       Clonidine TTS

        1642. Teva began marketing Clonidine TTS in 2010 after the expiration of the brand

manufacturer’s patent on Catapres-TTS®.

        1643. On May 6, 2014, Actavis was granted approval to market Clonidine TTS. Teva and

Actavis immediately commenced an extensive negotiation over price and market share. Rekenthaler

and Falkin spoke by phone three times that day: for fifteen (15) minutes, one (1) minute, and three

(3) minutes, respectively.

        1644. The next day, Rekenthaler announced to his colleagues that Actavis was entering the

market. K.G. (Teva) responded by requesting that Patel come up with a recommendation as to

which customers Teva should concede to Actavis. At the same time, Teva employees bemoaned

Actavis’ “ridiculous” low pricing for a new entrant, saying that price “is already eroded here.”

        1645. On May 8, 2014, Teva personnel accelerated their efforts to convince Actavis to

revise its pricing and market share plans for Clonidine TTS to more acceptable levels with an even



                                                  410
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 430 of 1189
                                REDACTED – PUBLIC VERSION

more intensive flurry of phone calls. On that day, Rekenthaler spoke to Falkin three more times (5-,

10-, and 8-minute calls). Patel spoke to Rogerson at Actavis four times, the last call coming at

9:54am. At 10:02am, she informed her colleagues of the results of the negotiations, instructing them:

“Please concede Ahold and HEB.”

        1646. The following day, May 9, 2014, Patel learned from yet another customer of a

“competitive price challenge” on this drug. Suspecting the source of the challenge was Actavis, Patel

called Rogerson three times. Following those conversations, Patel informed her colleagues that

Actavis wanted 25% of the market. She also stated that Actavis would likely want 10%-15% of that

share from Teva. During those conversations, she also likely conveyed her displeasure to Rogerson

about how low Actavis’ pricing was, because not long after those phone calls, she conveyed to her

supervisor, K.G., that “I just found out that Actavis rescinded their offer.” Shortly after that, Patel

also learned that Actavis had “resent all of their offer letters at pricing that is higher than our

[Teva’s] current.”

        1647. Rekenthaler described to his colleagues the agreement he was willing to strike with

Actavis over market share, saying: “I’m okay with adjusting 15% but we’re not going to play any

games with them. They take the 15% and I don’t want to hear about this product again.” Teva’s

senior sales executive, T.C., cautioned him on the importance of maintaining a cooperative stance

towards this competitor, saying: “now, now Mr. Rekenthaler play nice in the sand box …. If history

repeats itself activist [sic] is going to be responsible in the market….”

        1648. The market share give-and-take between Teva and Actavis continued over the

coming weeks, with Teva conceding accounts to the new entrant in order to allow Actavis to achieve

its fair share of the market for Clonidine TTS. On May 14, 2014, for example, Patel told colleagues

that Teva must be “responsible” and concede a particular wholesaler’s account to Actavis. On May

17, 2014, Teva conceded a large retailer account to Actavis. On May 20, 2014, Patel again declined



                                                   411
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 431 of 1189
                               REDACTED – PUBLIC VERSION

to bid at another customer due to the new entrant Actavis, stating: “We are trying to be responsible

with share and price.”

       1649. When L.R., Teva’s analytics manager, recommended giving up yet another Clonidine

TTS account to Actavis on May 23, 2014, after several conversations between Patel and Rogerson

the prior day, K.G. (Teva) reluctantly approved, saying: “[o]kay to concede, but we are getting to the

point where we will not be able to concede further.”

                         e.    Budesonide inhalation

       1650. Teva obtained approval to market Budesonide inhalation in November 2008. Prior

to February 2015, Teva controlled virtually the entire market for generic Budesonide inhalation, with

other competitors having less than 1% market share.

       1651. Teva knew, however, that a potential legal action challenging the validity of the

patent on the brand drug could allow additional competition into the generic market shortly. So

before any additional competition could enter the market, effective February 8, 2013, Teva raised

the WAC price for its Budesonide Inhalation Suspension by 9%. Although a very modest increase in

percentage terms, the 9% price increase added $51 million to Teva’s annual revenues.

       1652. On April 1, 2013, Actavis won a legal challenge in federal district court against the

brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid. That same

day, David Rekenthaler of Teva called his counterpart at Actavis, A.B. – a senior sales and marketing

executive – and they spoke for two minutes.

       1653. The next day, April 2, 2013, Rekenthaler spoke to A.B. of Actavis two more times,

including one call lasting eight minutes. Actavis then immediately began shipping the product.

Instead of competing to obtain market share as a new entrant, however, Actavis entered the market

with the exact same WAC price as Teva.




                                                 412
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 432 of 1189
                               REDACTED – PUBLIC VERSION

       1654. At some point thereafter, further legal action from the brand manufacturer

prevented Actavis from permanently entering the market, but in the interim Teva was able to

continue to charge the agreed-upon prices. In addition, once Actavis entered the market in 2015,

Teva immediately conceded customers to Actavis in accordance with the fair share agreement – after

calls between Rekenthaler and Falkin, by then a Vice President at Actavis.

       1655. On February 13, 2015, Rekenthaler informed other Teva employees of Actavis’ plans

to enter the market, saying: “[i]t appears that Actavis is intending on shipping” Budesonide

inhalation. Rekenthaler and Falkin of Actavis had spoken by phone three days earlier on February

10, 2015.

       1656. On February 16, 2015, Rekenthaler and Falkin had another lengthy telephone

conversation lasting twenty-three (23) minutes. The following morning, Teva’s T.C. confirmed to

her colleagues that Teva had conceded the Budesonide inhalation accounts of two major customers

to Actavis. She explained that Actavis’ sense of urgency to obtain the accounts was due to concerns

about getting its product into market before it faced legal action from the brand manufacturer. Thus,

she explained, she was working with the customers on an “exit strategy” to get Teva’s product out

of the supply channel, so as to streamline Actavis’ entry into the market.

       1657. In late July 2015, Sandoz entered the market at the elevated prices established by

Teva and Actavis. Teva – which still had more than its fair share of the market – quickly conceded

several large accounts to Sandoz so that it could get its fair share. And because Actavis and Teva

communicated to Sandoz which accounts to target, Sandoz was able to add market share without

decreasing the market price, in accordance with the fair share rules.

                        f.     Celecoxib

       1658. Teva received approval to market Celecoxib in May 2014.




                                                 413
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 433 of 1189
                                REDACTED – PUBLIC VERSION

        1659. On November 20, 2014, as Teva was preparing to launch its Celecoxib capsules, a

customer informed Teva that Actavis was vying for some of the customer’s Celecoxib business. The

customer indicated that Actavis was preparing for a launch of its own and had advocated its position

by pointing out that it was just trying to “get their share” in light of the fact that Teva had already

secured over 30% of the market.

        1660. Rekenthaler took a cooperative – rather than competitive – stance upon hearing that

news, saying: “That’s all pretty accurate and hard to argue with.”

        1661. By December 1, 2014, however, the issue of where Actavis would obtain its desired

market share remained undecided. Another customer, a large retail pharmacy chain (“The

Pharmacy”), became actively involved in trying to broker an agreement between Teva and Actavis

on how much share each company would take upon launch. Actavis reportedly sought 25% of The

Pharmacy’s Celecoxib business. A representative of The Pharmacy told Teva’s T.C. that “he would

not move this unless we are all on the same page” and that he did not have an issue with sending

Actavis “a message.”

        1662. Rekenthaler’s response was consistent with the “fair share” understanding, saying “I

don’t want to give up anything . . . . We’re at 32% and I think that’s reasonable.”

        1663. In the days leading up to Teva’s December 10, 2014 launch, Teva executives had

numerous telephone conversations with their counterparts at Actavis. Rekenthaler had a six (6)

minute call with Falkin at Actavis on November 25. The two spoke twice more on December 3 –

once for two (2) minutes and another time for one (1) minute. Patel spoke to A.B., a senior sales and

marketing executive at Actavis, for over eight (8) minutes on December 5, and for over sixteen (16)

minutes on December 8. Rekenthaler and Falkin resumed their communications the day before the

Teva launch – December 9 – with a one (1) minute phone call. On the day of the launch –




                                                   414
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 434 of 1189
                              REDACTED – PUBLIC VERSION

December 10 – Rekenthaler and Falkin spoke three times with calls of one (1) minute, nine (9)

minutes, and three (3) minutes in duration.

               6.      Teva/Par

                       a.      Omega-3-Acid Ethyl Esters

       1664. Teva launched Omega-3-Acid Ethyl Esters on April 8, 2014. During this time

period, manufacturers of the drug were all experiencing various supply problems, affecting how

much market share each would be able to take on.

       1665. On the morning of June 26, 2014, Patel e-mailed C.B., a senior operations executive

at Teva, to inform C.B. that Par had recently received FDA approval for Omega-3-Acid Ethyl

Esters. C.B. responded by asking if Par had started shipping that product. Patel replied at 10:24am

that she had not heard anything yet but promised to “snoop around.”

       1666. Patel had indeed already started “snooping around.” At 9:46am, she had sent a

message to T.P., a senior-most executive at Par, through the website LinkedIn, stating:




                                                415
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 435 of 1189
                               REDACTED – PUBLIC VERSION

         1667. T.P. did not respond through LinkedIn, but texted Patel on her cell phone later that

day, initiating a flurry of ten (10) text messages between them in the late afternoon and early evening

of June. That night, Patel followed up with C.B., informing her that the only thing Patel knew at that

point was that Par was limited on supply, but that she was “working on getting more . . ..”

         1668. The next morning, T.P. called Patel and they spoke for nearly thirty (30) minutes.

That was the first and only voice call ever between the two according to the phone records. That

same morning, Patel informed C.B. that she now had “some more color” on Par’s launch of Omega-

3-Acid Ethyl Esters and would “fill you in when we speak.” Patel also communicated this

information to Rekenthaler. At 11:27am that same morning, Rekenthaler sent an e-mail to T.C., a

Teva sales executive, with a veiled – but clear – understanding about Par’s bidding and pricing plans:

                 “You’re aware PAR receive [sic] an approval. I would imagine that
                 CVS is going to receive a one time buy offer from PAR. I’m also
                 assuming the price would be above ours so there should not be a price
                 request (which we would not review anyway). My point in the email
                 is to ensure that you are aware of all of this . . . .”

         1669. Par launched Omega-3-Acid Ethyl Esters Capsules the following Monday, June 30,

2014.

         1670. After the discussions between Patel and T.P. (Par), Teva proceeded to concede

business to Par to ensure Par’s smooth entry into the market. As of July 11, 2014, Teva’s share of

the market for new generic prescriptions had dropped 15.9 points to 84.1% and its share of the total

generic market (new prescriptions and refills) had dropped 16.3 points to 83.7%.

         1671. As new competitors entered the market, Teva coordinated with them to avoid

competition and keep prices high. For example, in an internal e-mail on October 2, 2014, Teva’s

K.G. stated that “[w]e heard that Apotex may be launching with limited supply and at a high price.”

Rekenthaler had obtained this information through phone calls with J.H., a senior sales executive at

Apotex, on September 25 and 27, 2014 – and then conveyed the information internally at Teva.



                                                 416
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 436 of 1189
                                REDACTED – PUBLIC VERSION

        1672. Because of supply limitations, Par was not able to meaningfully enter the market

until late November 2014. On November 10, 2014, Patel and T.P. exchanged five (5) text messages.

On December 1, 2014, Teva was notified by a customer that it had received a price challenge on

Omega-3-Acid Ethyl Esters. T.C. at Teva speculated that the challenge was from Apotex, but

Rekenthaler knew better, stating “I’m confident it’s Par.” Rekenthaler informed T.C. that Teva

would not reduce its price to retain the business – thus conceding the business to Par.

        1673. By mid-February 2015, Teva had conceded several large customers to Par to smooth

Par’s entry into the market and maintain high pricing. During this time, Rekenthaler was speaking

frequently with M.B., a senior national account executive at Par, to coordinate.

        1674. By April 2015, Apotex had officially entered the market, and consistent with the “fair

share” understanding, Teva’s market share continued to drop. By April 25, Teva’s share of the

market for new generic prescriptions for Omega-3-Acid Ethyl Esters had dropped to 68.3% and its

share of the total generic market (new prescriptions and refills) had dropped to 66.8%. Rekenthaler

was speaking frequently with J.H. (Apotex) to coordinate during the time period of Apotex’s entry in

the market.

                        b.      Entecavir

        1675. As Teva was preparing to enter the market for Entecavir in August 2014, T.C.

(Teva), informed an executive at WBAD that Teva was planning on launching Entecavir “shortly”

depending on when the FDA approved the drug. T.C. further noted: “We may or may not be alone

on the market at launch. Sandoz has a settlement and we do not know their terms. Apotex has

recently filed a PIV [Paragraph IV certification] but we invalidated the patent. We are hearing PAR

has the [authorized generic] and is stating they will launch after we launch, but there is still a good

chance we may be alone in the market for a short time.”




                                                   417
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 437 of 1189
                               REDACTED – PUBLIC VERSION

         1676. On August 28, 2014, Rekenthaler informed Teva sales employees that Teva had

received approval on Entecavir and would circulate offers later that day or the next day. Rekenthaler

noted: “[w]e are looking for at least a 60 share. Known competition is Par with an [authorized

generic].” Rekenthaler also noted that Teva would be pricing as if they were “exclusive” in the

market and expressed concern that customers might react negatively to the launch of this drug

“because of our recent price increase [on other drugs].”

         1677. The same day, August 28, 2014, Rekenthaler had three phone calls with M.B., a

senior national account executive at Par. The two spoke two (2) more times the next day, August 29,

2014.

         1678. On August 29, a Teva sales employee reported that a customer had informed her

that Par was launching Entecavir at a lower price point than Teva. The employee inquired whether

Teva might consider reducing its price as well. Rekenthaler, after speaking with M.B. (Par) several

times on August 28 and 29, replied that Teva would remain firm on the price and noted that he was

“doubtful PAR will be much lower.” Despite Teva’s refusal to lower its price, that customer signed

an agreement with Teva to purchase Entecavir.

         1679. Also on August 29, Rekenthaler e-mailed T.C. asking if she had received any

feedback from CVS on Entecavir. T.C. replied that she had not and followed up later saying that

ABC had indicated that it would sign Teva’s offer letter. Rekenthaler replied: “Great, that helps. We

may end up conceding our friends up north [CVS] if they make too much fuss.” T.C. dismissed that

concern: “I think they will work with us really…We need them they need us so we just have to make

it work.”

         1680. Teva and Par both launched their respective Entecavir products on September 4,

2014. Within days of its launch, Teva had captured 80% of the market for new generic prescriptions

and 90.9% of the total generic market (new prescriptions and refills).



                                                 418
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 438 of 1189
                                   REDACTED – PUBLIC VERSION

        1681. Within a few weeks, however, Teva’s share of the market was much more in line

with fair share principles – 52.6% for new generic prescriptions, and 47% of the total generic market

(new prescriptions and refills).

        1682. On October 9, 2014, another customer, who had already received a discount on

Entecavir, asked for an additional discount to “help close the gap with current market prices.” Teva

declined to do so, citing that the “pricing is competitive and in line with the market.” Rekenthaler

had spoken to M.B. (Par) twice on October 2, 2014.

        1683. The two-player market for Entecavir remained stable over time. By January 2, 2015,

Teva’s share of the market for new generic prescriptions was 52.2%, and its share of the total

generic market (new prescriptions and refills) was 46.7%.

                        c.         Budesonide DR

        1684. Teva was preparing to enter the market for Budesonide DR in or about March 2014.

At that time, it was a 2-player market: Par had 70% market share and Mylan had the remaining 30%.

        1685. Shortly before Teva received approval to market Budesonide DR, Par decided to

increase the price of the drug. On April 1, 2014, M.B. (Par) called Rekenthaler (Teva). The two

executives spoke for twenty-six (26) minutes. The next day, April 2, 2014 — which happened to be

the same day that Teva received FDA approval to market Budesonide DR — Par increased its price

for Budesonide DR by over 15%.

        1686. That same day, Teva sales employees were advised to find out which customers were

doing business with Par and which were with Mylan, so that Teva would have a better sense of how

to obtain its fair share: “it would be helpful to gather information regarding who is with mylan and

who is with par…they are the two players in the mkt…as well as usage.”




                                                   419
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 439 of 1189
                               REDACTED – PUBLIC VERSION

        1687. Par and Mylan were also communicating at this time. On April 3, 2014 – the day

after the Par price increase – K.O., a senior account executive at Par, spoke to M.A., a senior

account manager at Mylan, for fifteen (15) minutes.

        1688. On April 4, 2014, Rekenthaler informed members of Teva’s sales force that,

although the company had received approval to market and manufacture Budesonide DR, Teva was

not prepared to launch the product and he did not yet know when it would do so. Nonetheless,

Rekenthaler spoke to both Nesta, the Vice President of Sales at Mylan, and M.B., a similarly high-

level executive at Par, that same day.

        1689. Although Teva did not launch Budesonide DR until approximately June 2016,

company executives attempted to coordinate pricing and market share with its competitors in

anticipation of its product launch date.

                7.      Teva/Taro

                        a.      Enalapril Maleate

        1690. In 2009, Taro discontinued its sales of Enalapril Maleate under its own label and

effectively exited the market. It continued supplying Enalapril Maleate thereafter only to certain

government purchasers under the “TPLI” label.

        1691. By mid-2013, the Enalapril Maleate market was shared by three players: Mylan with

60.3%, Wockhardt with 27.5%, and Teva with 10.7%. Those three companies coordinated a

significant anticompetitive price increase for Enalapril Maleate in July 2013.

        1692. Mylan increased its list (WAC) price for Enalapril effective July 2, 2013. Enalapril

was on a list of drugs slated for a price increase that Teva had received from Mylan in June 2013,

before those price increases were put into effect. Teva quickly followed Mylan’s increase,

announcing its own list (WAC) price increases on July 19, 2013. Wockhardt, quickly followed the

increases as well, raising list (WAC) prices for its Enalapril on August 13, 2013. Taro, which was in



                                                  420
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 440 of 1189
                               REDACTED – PUBLIC VERSION

the process of re-entering the market in mid-2013, joined the price increases. Rather than offer

better prices to gain market share, Taro raised its list (WAC) prices

        1693. Shortly after the Mylan price increase, on July 10, 2013, Teva received a request from

a customer for a lower price on Enalapril. Interestingly, the customer indicated that the request was

due to Wockhardt having supply problems, not because of the Mylan increase. K.G. of Teva

confirmed that Enalapril “was on the Mylan increase communicated last week. They took a ~75%

increase to WAC.”

        1694. The comment from the customer sparked some confusion at Teva, which Teva

quickly sought to clarify. That same day, Green and Nesta had two phone calls, including one lasting

almost sixteen minutes. The next day, July 11, 2013, Green and Nesta spoke two more times. During

these conversations, Nesta explained to Green that Wockhardt had agreed to follow the Mylan price

increase on Enalapril. This information sparked the following e-mail exchange between Green and

Patel (starting from the bottom):




                                                  421
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 441 of 1189
                                REDACTED – PUBLIC VERSION

         1695. As it turned out, there must have been a miscommunication between Green and

Nesta because although Wockhardt did in fact plan to follow Mylan’s price increase, it had not yet

had the opportunity to do so as of July 11, 2013.

         1696. On Friday, July 12, 2013, J.P., a national account executive at Teva, asked Patel

whether Teva was “planning on increasing [its price for Enalapril]?” Patel responded: “I hope to

increase, but we’re gathering all the facts before making a determination.” J.P. then inquired whether

Teva would make an offer to the customer, and Patel responded: “Not sure yet. Need some time.

We’re exploring the possibility of an increase just on this item ... in the near future. Maybe next

week.”

         1697. That same day, Patel and Green each started “exploring the possibility” and

“gathering the facts” by reaching out to Teva’s two competitors for Enalapril. Patel called Nesta of

Mylan directly and they spoke three times, including calls lasting six and five minutes. Patel likely

called Nesta directly in this instance because Green was attending the PBA Health Conference at the

Sheraton Overland Park, Overland Park, Kansas, where he was participating in a golf outing. Upon

information and belief, K.K. – a senior national account executive at Wockhardt – attended the

same conference, and likely spoke directly to Green either at the golf outing during the day or the

trade show at night, because at 12:40 a.m. that evening (now the morning of July 13, 2013) K.K.

created a contact on his cell phone with Green’s cell phone number in it.

         1698. On Sunday, July 14, 2013, after Green returned home from the conference, Green

and Patel spoke three times, including one call lasting twenty-one minutes. During these calls, Green

conveyed to Patel what he had learned from K.K.: that Wockhardt planned to follow the Mylan

price increase.

         1699.    First thing the next morning, on Monday, July 15, 2013, Patel sent an e-mail to a

Teva executive stating: “new developments … heard that Wockhardt is taking an increase today or



                                                    422
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 442 of 1189
                               REDACTED – PUBLIC VERSION

tomorrow.” At the same time, Wockhardt began planning to raise the price of Enalapril and sought

to confirm specific price points for the increase. Internally, Wockhardt employees understood that

K.K. would try to obtain price points from a competitor. That morning, K.K. of Wockhardt called

Green for a one minute call; shortly thereafter, Green returned the call and they spoke for two more

minutes. At 9:57 a.m. that morning, K.K. reported internally the specific price ranges that he had

obtained from Green.

       1700. Armed with this competitively sensitive information, and the understanding that

Wockhardt intended to follow the Mylan increase, Teva began to plan its own price increase. On

Tuesday, July 16, 2013, Patel sent the following internal e-mail to her supervisor K.G., again using

the term “rumors” to obfuscate the true source of her information:




       The same day, Nesta called Patel and left a voice mail.

       1701. Patel’s July 16, 2013 e-mail referred to above was forwarded to Cavanaugh, who

promptly approved the price increase.

       1702. Teva and Wockhardt simultaneously implemented price increases on July 19, 2013.


                                                 423
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 443 of 1189
                               REDACTED – PUBLIC VERSION

        1703. Also, on or about July 12, 2013, Aprahamian, the Vice President of Sales and

Marketing at Taro, was considering whether to renew or adjust Taro’s price on Enalapril Maleate for

its national contract (for government purchasers), which was slated to expire in September 2013.

However, Aprahamian was also communicating with both Patel of Teva as well as M.C., a senior

sales and marketing executive at Wockhardt, about Enalapril Maleate. As a result of those

conversations, Taro’s plans changed.

        1704. On July 17, 2013 – the same day that Teva was taking steps to implement the price

increase –Patel called Aprahamian and left a message. He returned the call and the two spoke for

almost fourteen (14) minutes. Then, on July 19, 2013 – the day that both Teva and Wockhardt’s

price increases for Enalapril Maleate became effective –Aprahamian called M.C. at Wockhardt on

his office phone and left a message. He then immediately called M.C.’s cell phone, which M.C.

answered. They spoke for nearly eleven (11) minutes.

        1705. On the morning of July 19, Aprahamian sent an internal e-mail to Taro colleagues

signaling a change in plans:




        1706. Aprahamian followed up with another e-mail shortly after, adding that Taro “[w]ould

only look for 10-15% MS [market share] but with recent market changes and units on this product,

it would be incremental.”




                                                424
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 444 of 1189
                                 REDACTED – PUBLIC VERSION

        1707. In the coming months, both Teva and Taro engaged in intensive analyses of how the

market should look after Taro’s re-launch so that each competitor would have its desired, or “fair,”

share of the market.

        1708. On July 31, 2013, for example, Patel provided her analysis of the drugs Teva should

bid on in response to a request for bids from a major customer, which was largely based on whether

Teva had reached its “fair share” targets. Enalapril Maleate was one of the drugs where, according to

Patel, Teva was “seeking share,” so she authorized the submission of a bid. Prior to sending that e-

mail, Patel had spoken to Aprahamian on July 30 (11 minute call) and July 31, 2013 (4 minute call).

Based on the agreement between the two companies, and in accordance with the industry’s “fair

share” code of conduct, Taro understood that it would not take significant share from Teva upon its

launch because Teva had a relatively low market share compared to others in the market.

        1709. Meanwhile, as he worked on pricing for Taro’s upcoming re-launch, Aprahamian

emphasized to his colleagues that Taro’s final prices would be set largely based on “continued

market intelligence to secure share . . ..”

        1710. In early December 2013, Taro was fully ready to re-enter the Enalapril Maleate

market. On December 3, 2013, Aprahamian consulted twice by phone with Mylan’s senior account

executive, M.A., during conversations of two (2) and eleven (11) minutes.

        1711. On December 4, 2013, one customer that had recently switched from Wockhardt to

Teva expressed an interest in moving its primary business to Taro for the 2.5mg, 5mg, 10mg, and

20mg strengths. At 4:30pm that afternoon, Aprahamian instructed a colleague to prepare a price

proposal for that customer for all four products.

        1712. Before sending the proposal to the customer, however, Aprahamian sought the input

of his competitor, Teva. On December 5, 2013, he and Patel spoke by phone for nearly five (5)

minutes.



                                                    425
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 445 of 1189
                               REDACTED – PUBLIC VERSION

       1713. Taro’s fact sheet for the Enalapril Maleate re-launch generated on the day of

Aprahamian’s call with Teva showed a “[t]arget market share goal” of 15%, with pricing identical to

Teva’s and nearly identical to Wockhardt’s and Mylan’s.

       1714. Taro began submitting offers on Enalapril Maleate the following day, December 6,

2013. But even with the bidding process underway, Aprahamian made certain to communicate with

Mylan’s M.A. during a brief phone conversation that afternoon. This particular communication was

important since Mylan was the market share leader and Taro was targeting more of Mylan’s

customers than those of other competitors.

       1715. Over the next ten days, the discussions between Taro and Mylan continued over

how to allocate the Enalapril Maleate market. Aprahamian and M.A. talked for ten (10) minutes on

December 11, and for seven (7) minutes on December 12.

       1716. Thereafter, and with the likely consent of Mylan, Aprahamian reported on an

internal Sales and Marketing call on December 16, 2013, that Taro’s prior target Enalapril Maleate

market share goal of 15% had been raised to 20%.

       1717. Taro continued to gain share from both Mylan and Wockhardt, and to coordinate

with both. For example, in late December, Taro submitted a competitive offer to Morris & Dickson,

a Wockhardt customer. This caused M.C. (Wockhardt) to call Aprahamian on December 31, 2013,

to discuss the situation. During the call, M.C. agreed that so long as Wockhardt was able to retain

McKesson as a customer, it would concede Morris & Dickson to Taro. In an e-mail on January 2,

2014, S.K. (Wockhardt) conveyed the details to his colleagues:




                                                 426
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 446 of 1189
                                REDACTED – PUBLIC VERSION




       1718. By May 2014 the market was stable, and market share for Enalapril Maleate was

reasonably distributed among the companies. As Teva was considering whether to bid on specific

drugs for an RFP sent out by a large wholesaler customer, Patel provided the following caution with

regard to Enalapril Maleate: “no bid due to potential market/customer disruption, aka strategic

reasons.” The same day she sent that e-mail – May 14, 2014 – Patel spoke to Aprahamian for more

than four (4) minutes and exchanged eight (8) text messages with him.

       1719. By June 2014, Taro had obtained 25% market share for Enalapril Maleate in a 4-

player market. Mylan and Teva each had approximately 28% market share.

       1720. Also in the spring of 2014, Mylan led another even more extreme round of price

increases. In April 2014, it increased list (WAC) prices again, by approximately 300%. Teva followed

the increase—announcing identical WAC prices—in August. Taro did exactly the same in October.

And Wockhardt raised its list (WAC) prices again in December.

       1721. After Mylan, Teva, Wockhardt and Taro had completed their second round of

coordinated price increases, Valeant appeared to enter the market. Rather than offer better prices to

win new customers, Valeant matched the list (WAC) prices of the other sellers, and NSP prices that

were the same or even higher.

       1722. In January 2015, Aprahamian conducted a market analysis of Enalapril and noted

that Teva might be leaving the market, but that Valeant would be “entering.” In reality, Valeant had

always sold a small amount of Enalapril, with a market share of less than 1%. But Valeant was able



                                                 427
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 447 of 1189
                               REDACTED – PUBLIC VERSION

to get word to Aprahamian in January 2015 of its future plans, even though it did not ramp up

production of the drug until December 2015. Leveraging Teva’s exit from the market, the

competitors allowed Valeant to take the share forfeited by Teva, and in December 2015, Valeant

sold more Enalapril tablets than either Mylan or Taro, despite the fact that its market share was less

than 1% just a few months prior. Additionally, Valeant was able to ramp up production substantially

without disturbing price because it knew from its competitors which accounts to target. Moreover,

upon ramping up production, Valeant began charging prices that were higher than the other

competitors.

       1723. Moreover, as discussed below with respect to Captopril, Mylan agreed to concede

market share to Wockhardt for Enalapril after it exited the Captopril market, and as a result,

Wockhardt received the largest market share on Enalapril. Accordingly, as a result of the fair share

conspiracy, Defendants were able to charge supracompetitive pricing on Enalapril tablets (and also

other drugs).

                       b.      Nortriptyline HCL

       1724. While Taro was approved in May 2000 to market generic Nortriptyline HCL, it

subsequently withdrew from the market. As of early 2013, the market was shared by only two

players – Teva with a 55% share, and Actavis with the remaining 45%.

       1725. By February 2013, Taro personnel had come to believe that they should reclaim a

portion of this market, one opining that “…Nortriptyline capsules should be seriously considered

for re-launch as soon as possible.”

       1726. In early November, Taro was formulating re-launch plans, including a “Target

Market share goal” for Nortriptyline HCL of 25% that would leave Teva with 42.45% and Actavis

with 31.02%.




                                                 428
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 448 of 1189
                                REDACTED – PUBLIC VERSION

        1727. On November 6, 2013, Aprahamian pressed his team to “…get some offers on

Nortrip[tyline] out . . ..” He emphasized the need to find out who currently supplied two particular

large customers so that Taro could “determine our course (Cardinal or MCK)”.

        1728. Two days later, on November 8, Aprahamian received confirmation that McKesson

was a Teva customer.

        1729. Several days of conversations ensued among the affected competitors in an effort to

sort out how Teva and Actavis would make room for Taro in this market. For example, Rekenthaler

(Teva) and Falkin (Actavis) spoke twice by phone on November 10, 2013.

        1730. Then, on November 12, 2013, Taro’s Aprahamian called Patel (Teva). Their

conversation lasted almost eleven (11) minutes. That same day, Aprahamian announced to his

colleagues that Taro would not be pursuing Teva’s business with McKesson, saying simply: “Will

pass on MCK on Nortrip.” Accordingly, he instructed a subordinate to put together an offer for

Cardinal instead.

        1731. The discussions of how to accommodate Taro into the Nortriptyline HCL market

were far from over, however. Falkin of Actavis and Rekenthaler of Teva spoke on November 14, 15

and 18. Falkin also exchanged two text messages with Cavanaugh (Teva) on November 17, and one

on November 18, 2014.

        1732. Immediately following this series of discussions, Aprahamian began delivering a new

message to his team: Taro had enough offers out on Teva customers – it needed to take the rest of

its share from Actavis. On November 19, 2013 when a colleague presented an opportunity to gain

business from Teva customer HD Smith, Aprahamian flatly rejected the idea, saying: “Looking for

Actavis.. [sic] We have outstanding Teva offers out .. [sic]”.

        1733. The next day, November 20, 2013, another Taro employee succeeded in finding an

Actavis customer that Taro might pursue. Armed with this new information, Aprahamian wasted no



                                                  429
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 449 of 1189
                               REDACTED – PUBLIC VERSION

time in seeking Actavis’ permission, placing a call to M.D., a senior national account executive at

Actavis, less than four hours later. They ultimately spoke on November 22, 2013 for more than

eleven (11) minutes.

       1734. Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as discussed in

the negotiations with Actavis and Taro. On November 21, 2013, Teva informed its customer that

“[w]e are going to concede the business with Cardinal.”

       1735. The competitors continued consulting with each other over the coming months on

Nortriptyline HCL. On December 6, 2013, for example, Aprahamian called M.D. at Actavis and the

two spoke for over thirteen (13) minutes. On December 10, 2013, a Taro colleague informed

Aprahamian that a large customer, HEB, was with Actavis for all but one of the Nortriptyline HCL

SKUs, and that HEB was interested in moving the business to Taro.

       1736. Having already cleared the move with Actavis during his December 6th call with

M.D., Aprahamian put the wheels in motion the next day for Taro to make an offer to HEB.

       1737. Aprahamian also continued to coordinate with Teva. He called Patel on January 28,

2014, but she did not pick up. The dialogue continued on February 4, 2014 when Patel called

Aprahamian back. The two talked for nearly twenty-four (24) minutes.

       1738. Two days later, on February 6, a potential customer solicited Taro to bid on its

business. When a colleague informed Aprahamian of that fact and asked if he wanted to pursue the

opportunity, Aprahamian responded firmly that Teva had already done enough to help Taro with its

re-launch and thus only Actavis accounts should be pursued:




                                                 430
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 450 of 1189
                                REDACTED – PUBLIC VERSION




        1739. Over the first ten days of March, executives at Teva, Taro and Actavis called and

texted each other frequently in their continuing efforts to work out the details of Taro’s re-entry.

These calls include at least those listed below:




        1740. At the end of this flurry of communications, Teva documented its internal game plan

for Nortriptyline HCL. Prior to this time - particularly in early 2014 – Nortriptyline HCL had been

listed by Teva as a potential candidate for a price increase. On March 10, 2014, however, as Patel

was revising that list of price increase candidates (and the same day she spoke to Aprahamian for

more than five (5) minutes), she removed Nortriptyline HCL from contention in order to



                                                   431
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 451 of 1189
                               REDACTED – PUBLIC VERSION

accommodate Taro’s entry. The spreadsheet that she sent to a colleague on that date expressly took

into account the negotiations over Taro’s entry that had occurred over the past few weeks. With

respect to a possible Nortriptyline HCL price increase, it stated: “Delay – Taro (new) seeking share.”

Teva subsequently raised the price of Nortriptyline HCL on January 28, 2015 – in coordination with

both Taro and Actavis.

       1741. In mid-2015, Valeant entered the market for Enalapril at higher prices than the

existing competitors were charging. Valeant did so because it knew that the existing competitors

would concede to Valeant its fair share of the market, and this is precisely what happened.

               8.        Teva/Zydus

       1742. Green left Teva in November 2013 and moved to Zydus where he took a position as

an Associate Vice President of National Accounts. Once at Zydus, Green capitalized on the

relationships he had forged with his former Teva colleagues to collude with Teva (and other

competitors) on several Teva/Zydus overlap drugs.

       1743. In the spring/early summer of 2014 in particular, Zydus was entering four different

product markets that overlapped with Teva. During that time period, Green was in frequent contact

with Patel and Rekenthaler, and others, to discuss pricing and the allocation of customers to his new

employer, Zydus. Indeed, given the close timing of entry on these four products, Green, Patel, and

Rekenthaler were often discussing multiple products at any given time.

                         a.    Fenofibrate

       1744. Teva colluded with Mylan and Lupin to allocate the Fenofibrate market upon

Mylan’s entry in May 2013. To effectuate that agreement, Green was in frequent contact with Nesta

of Mylan and Berthold of Lupin.




                                                 432
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 452 of 1189
                                REDACTED – PUBLIC VERSION

        1745. In February 2014, Zydus was preparing to launch into the Fenofibrate market.

Green, now at Zydus, colluded with Patel, Rekenthaler, Nesta, Berthold, and Perrigo’s T.P. to share

pricing information and allocate market share for his new employer, Zydus.

        1746. On February 21, 2014, Teva’s Patel sent a calendar invite to Rekenthaler and to her

supervisor, K.G., Senior Director, Marketing Operations, for a meeting to discuss “Post Launch

Strategy (Multiple Products)” on February 24, 2014. One discussion item was Zydus’ anticipated

entry into the Fenofibrate market. Notably, Zydus did not enter the Fenofibrate market until a few

weeks later on March 7, 2014.

        1747. In the days leading up to the meeting, between February 19 and February 24, Patel

and Green spoke by phone at least 17 times – including two calls on February 20 lasting twenty-

seven (27) minutes and nearly nine (9) minutes, respectively; one call on February 21 lasting twenty-

five (25) minutes; and a call on February 24 lasting nearly eight (8) minutes.

        1748. On or about March 7, 2014, Zydus entered the Fenofibrate market at WAC pricing

that matched Teva, Mylan, and Lupin. In the days leading up to the launch, individuals from all four

competitors were in regular contact with each other to discuss pricing and allocating market share to

Zydus. Indeed, between March 3 and March 7, these competitors exchanged at least twenty-six (26)

calls with each other. These calls are detailed in the table below:




                                                   433
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 453 of 1189
                               REDACTED – PUBLIC VERSION




        1749. During the morning of March 17, 2014, Patel and Green had two more phone calls,

lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were discussing

how to divide the market for several products Zydus was entering the market for. A half an hour

after the second call, Patel e-mailed her supervisor, K.G., identifying “LOE Targets to Keep” for

several products on which Teva overlapped with Zydus - including Fenofibrate. With respect to

Fenofibrate, Patel recommended “Defend all large customers.” Later that same day, Patel called

Green again and they spoke for more than eleven (11) minutes.

        1750. In the months that followed, Teva “strategically conceded” several customers to

Zydus in accordance with the agreement they had reached.



                                                  434
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 454 of 1189
                               REDACTED – PUBLIC VERSION

        1751. For example, on Friday March 21, 2014, J.P., a Director of National Accounts at

Teva, sent an internal e-mail to certain Teva employees, including Patel and Rekenthaler, notifying

them that Zydus had submitted an unsolicited bid to a Teva customer, OptiSource. Patel responded

that Teva was “Challenged at Humana as well.”

        1752. That morning, Patel sent a calendar invite to Rekenthaler and to K.G. scheduling a

meeting to discuss “Open Challenges-Retain/Concede Plan.” One item on the agenda was

“Fenofibrate (Zydus at Opti and Humana-propose to concede).”

        1753. The following Monday – March 24, 2014 – Patel sent internal e-mails directing that

Teva “concede” OptiSource and Humana to Zydus. Patel further stated that Teva provided a

“courtesy reduction” to a third customer, NC Mutual, but stated that Teva should “concede if

additional reduction is requested.” That same day, Patel called Green and they spoke for more than

fourteen (14) minutes. She also spoke with Berthold of Lupin for nearly twelve (12) minutes.

        1754. In the meantime, Zydus bid at another Teva customer, Ahold. On March 25, 2014,

Patel e-mailed Rekenthaler stating “Need to discuss. NC pending, and new request for Ahold. We

may not be aligned.” Patel then sent an internal e-mail directing that Teva “concede” the Ahold

business. Later that day, Patel called Green. He returned the call and they spoke for nearly eight (8)

minutes. Patel also called Berthold of Lupin and they spoke for five (5) minutes.

        1755. On May 13, 2014, Zydus bid on Fenofibrate at Walgreens, which was also Teva’s

customer. The next day, on May 14, 2014, Patel forwarded the bid to her supervisor, K.G., and

explained “if we concede, we will still be majority share, but only by a few share points. On the other

hand, if Zydus is seeking share, they’re challenging the right supplier, but the size of the customer is

large. What are you[r] thoughts on asking them to divide the volume 25% Zydus and 75% Teva?

This way, we’ve matched, retained majority and will hopefully have satisfied Zydus, and minimize

them going elsewhere.”



                                                  435
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 455 of 1189
                                REDACTED – PUBLIC VERSION

        1756. K.G. agreed with the approach and on May 15, 2014, Patel sent an internal e-mail

directing that Teva reduce its price to Walgreens but explained that “we will retain 75% of the

award. The remainder will go to Zydus. Hopefully, this will satisfy their share targets.” Patel

emphasized that we “need to be responsible so that Zydus doesn’t keep challenging Teva in the

market.” Later that day, Green called Patel and they spoke for twenty (20) minutes.

        1757. On June 2, 2014, Green called Patel and they spoke for nearly six (6) minutes. He

also called Rekenthaler, and they spoke for two (2) minutes. Two days later, on June 4, 2014, Zydus

submitted an unsolicited bid for Fenofibrate at Anda, a Teva customer.

        1758. On June 10, 2014, T.S., Senior Analyst, Strategic Support at Teva e-mailed J.P.,

Director of National Accounts, stating “We are going to concede this business to Zydus per upper

management.” T.S. forwarded the e-mail to K.G., copying Patel and Rekenthaler, asking to “revisit

the decision to concede ANDA” because “[w]e need to send Zydus a message to cease going after

all of our business.” Rekenthaler responded, “At Anda I would suggest you try to keep our product

on their formulary in a secondary position and we’ll continue to get sales. . . . Zydus has little market

share on Fenofibrate that I can tell and they’ll continue to chip away at us until they get what they

are looking for.” A few hours later, J.P. responded that Anda would maintain Teva on secondary

and award the primary position to Zydus. Anda was fully aware that Teva was conceding Anda’s

business to Zydus because it was a new entrant.

        1759. The next day, on June 11, 2014, Green called Rekenthaler and they spoke for eight

(8) minutes. Later that day, Patel called Green. He returned the call and they spoke for nearly fifteen

(15) minutes.

                        b.      Paricalcitol

        1760. Teva entered the market on Paricalcitol on September 30, 2013. As the first generic

to enter the market, it was entitled to 180 days of exclusivity.



                                                   436
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 456 of 1189
                               REDACTED – PUBLIC VERSION

        1761. In March 2014, with the end of the exclusivity period approaching, Teva began

planning which customers it would need to concede. Teva had advance knowledge that Zydus and

another generic manufacturer not named as a defendant in this case planned to enter the market on

day 181, which was March 29, 2014.

        1762. In the month leading up to the Zydus launch, Patel and Rekenthaler spoke with

Green and discussed, among other things, which Paricalcitol customers Teva would retain and

which customers it would allocate to the new market entrant.

        1763. On February 28, 2014, T.S., a Director of National Accounts at Teva, sent an

internal e-mail to certain Teva employees, including Patel and Rekenthaler, advising that ABC was

requesting bids on two Zydus overlap drugs – Paricalcitol and Niacin ER. After receiving that e-

mail, Rekenthaler called Green. The call lasted less than one (1) minute (likely a voicemail). The next

business day, on March 3, 2014, Rekenthaler called Green again and they spoke for twenty (20)

minutes. Later that afternoon, Patel also called Green. The two exchanged four calls that day,

including one that lasted nearly twenty (20) minutes. On March 4, Patel called Green again and left a

voicemail.

        1764. On March 12, 2014, T.S. e-mailed Patel and Rekenthaler stating that Zydus had bid

on Paricalcitol at ABC. That same day, Patel sent an internal e-mail asking for a loss of exclusivity

report for Paricalcitol, listing out Teva’s customers and the percentage of Teva’s business they

represented. This was typically done by Teva employees before calling a competitor to discuss how

to divvy up customers in a market.

        1765. On March 13, 2014, Patel directed that Teva retain ABC and match the Zydus

pricing. The next day, on March 14, 2014, Patel called Green. A few minutes later, Green returned

the call and they spoke for nineteen (19) minutes. Rekenthaler then called Patel and they spoke for

eleven (11) minutes.



                                                  437
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 457 of 1189
                               REDACTED – PUBLIC VERSION

        1766. During the morning of March 17, 2014, Patel and Green had two more phone calls,

lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were discussing

how to divvy up the market for several products where Zydus was entering the market. A half an

hour after the second call, Patel e-mailed her supervisor, K.G., identifying “LOE Targets to Keep”

for several products on which Teva overlapped with Zydus – including Paricalcitol. With respect to

Paricalcitol, Patel recommended that Teva “Keep Walgreens, ABC, One Stop, WalMart, Rite Aid,

Omnicare.” Later that same day, Patel called Green again and they spoke for more than eleven (11)

minutes.

        1767. Over the next several weeks, Teva would “strategically” concede several customers

to the new entrant Zydus.

        1768. For example, on March 27, 2014, Green called Patel. Patel returned the call and they

spoke for nearly nine (9) minutes. The next day, on March 28, 2014, OptiSource, one of Teva’s

GPO customers, notified J.P., a Director of National Accounts at Teva, that it had received a

competing offer from Zydus for its Paricalcitol business. J.P. forwarded the OptiSource e-mail to

Patel. Within minutes, Patel responded “[w]e should concede.”

        1769. That same day, Teva was notified by another customer, Publix, that Zydus had

submitted a proposal for its Paricalcitol business. On April 1, 2014, Teva conceded the customer to

Zydus and noted in Delphi that the reason for the concession was “Strategic New Market Entrant.”

        1770. Also on April 1, 2014, Zydus bid for the Paricalcitol business at NC Mutual, another

Teva customer. That same day, Patel called Green and left a 22-second voicemail. The next day, on

April 2, 2014, Patel tried Green twice more and they connected on the second call and spoke for

nearly ten (10) minutes. Later that evening L.R., an Associate Manager, Customer Marketing at Teva,

sent an internal e-mail to T.S., the Teva Director of National Accounts assigned to NC Mutual,




                                                  438
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 458 of 1189
                               REDACTED – PUBLIC VERSION

copying Patel, asking: “May we please have an extension for this request until tomorrow?” Patel

responded, “I apologize for the delay! We should concede.”

        1771. On April 15, 2014, Walmart received a competitive bid for its Paricalcitol business

and provided Teva with the opportunity to retain its business. Two days later, on April 17, 2014,

K.G. responded that he thought it might be Zydus. Patel replied, “We have conceded a reasonable

amount of business (as planned) to Zydus. I would be surprised if they were going after a customer

this big after they’ve picked up business recently.” Later that day, Green called Patel. She returned

his call and they spoke for nearly twelve (12) minutes. Later that day, after her discussion with

Green, Patel sent an internal e-mail stating “After further review, I believe this is [a company not

identified as a defendant in this case].” On April 22, 2014, Patel sent an internal e-mail regarding

Walmart directing, “Need to retain. Please send an offer. Thanks.”

                        c.      Niacin ER

        1772. Teva entered the Niacin ER market on September 20, 2013 as the first- to-file

generic manufacturer and was awarded 180 days of exclusivity. Teva’s exclusivity was set to expire

on March 20, 2014.

        1773. Teva had advance knowledge that Lupin planned to enter on March 20, 2014 and

that Lupin would have 100 days or until June 28, 2014 before a third generic manufacturer would be

allowed to enter. Teva also knew that Zydus planned to enter on June 28, 2014.

        1774. Armed with that knowledge, Teva increased its price on Niacin ER on March 7,

2014 in advance of the competitors’ entry. In the days leading up to the price increase, all three

competitors exchanged several calls during which they discussed, among other things, the price

increase on Niacin ER and the allocation of customers to the new entrants, Zydus and Lupin. The

communications between Green (Zydus), Patel and Rekenthaler (Teva), and Berthold (Lupin) are

detailed in the chart below.



                                                  439
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 459 of 1189
                               REDACTED – PUBLIC VERSION




        1775. Similarly, in the days leading up to the Lupin launch on March 20, 2014, all three

competitors spoke again to discuss their plans for Niacin ER. The communications between Green,

Rekenthaler, Patel, and Berthold are detailed in the chart below.




        1776. In May 2014, Zydus began readying to enter the Niacin ER market. On May 5, 2014,

Zydus bid on the Niacin ER business at ABC - a Teva customer. The next day, on May 6, 2014,

Green called Rekenthaler and they spoke for three (3) minutes. Less than an hour later, Green called

Patel and they spoke for eight (8) minutes. A few minutes later, Green called Patel again and left a

twelve-second voicemail. Later that evening, Patel e-mailed K G. reporting what Teva had learned

on those calls:




                                                 440
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 460 of 1189
                              REDACTED – PUBLIC VERSION




       1777. K.G. responded that Patel should schedule an internal meeting to discuss their

strategy for Niacin ER and include Rekenthaler.

       1778. Over the next several days, Patel and Rekenthaler exchanged several calls with

Green. Green also exchanged several calls with Berthold (Lupin). These calls are listed below.




       1779. Ultimately, the competitors agreed that Teva would retain ABC and concede

McKesson, another large wholesaler, to Zydus.




                                                  441
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 461 of 1189
                               REDACTED – PUBLIC VERSION

        1780. On May 29, 2014, C.D., an Associate Director of National Accounts at Teva, sent an

internal e-mail to certain Teva employees, including Patel and Rekenthaler, stating: “A customer is

reporting that Zydus is soliciting usage for Niacin with an anticipated launch of June 24.” After

receiving the e-mail, Rekenthaler called Green. The call lasted two (2) minutes. Green returned the

call a few minutes later and they spoke for twenty-eight (28) minutes. Later that day, Patel called

Green and they spoke for nearly twenty-one (21) minutes.

        1781. On June 2, 2014, J.P., a Director of National Accounts at Teva, sent an internal e-

mail stating “I received a ROFR from McKesson due to Zydus entering the market. They apparently

did not secure ABC. They are launching 6/28, but are sending offers early due to Sun entering as

well.” Patel replied, “Please be sure to consult with [K.G.] on this one. Thanks.” Later that morning,

Green called Rekenthaler. The call lasted two (2) minutes. Green then called Patel and they spoke

for nearly six (6) minutes.

        1782. On June 5, 2014, J.P. sent an internal e-mail regarding “McKesson Niacin” stating

“Per Dave [Rekenthaler], Maureen [Cavanaugh] has agreed to concede this item.” J.P. also entered

the loss in Teva’s internal database – Delphi – and noted that the reason for the concession was

“Strategic New Market Entrant.”

        1783. On June 28, 2014, Zydus formally launched Niacin ER and published WAC pricing

that matched the per-unit cost for both Teva and Lupin.

                        d.      Etodolac ER

        1784. Prior to Zydus’ entry into the Etodolac ER market, Teva and Taro were the only

generic suppliers of the product. As described below, Teva and Taro -through Patel and

Aprahamian­ colluded to significantly raise the price of Etodolac ER in August 2013.

        1785. On May 12, 2014, Zydus entered the Etodolac ER market at WAC pricing that

matched Teva and Taro’s artificially high pricing. Not surprisingly, in the days leading up to the



                                                  442
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 462 of 1189
                              REDACTED – PUBLIC VERSION

Zydus launch, Patel was relaying communications back and forth between Green and Aprahamian.

During these calls, the competitors discussed, among other things, the allocation of market share to

the new entrant, Zydus.




       1786. On May 14, 2014, Anda- a wholesaler customer of Teva- notified Teva that Zydus

had submitted a bid for its Etodolac ER business. That same day, Patel exchanged eight (8) text

messages and had a four (4)-minute call with Aprahamian. The next day, on May 15, 2014, Green

called Patel and they spoke for twenty (20) minutes.

       1787. On May 20, 2014, Green called Patel and they spoke for four (4) minutes. That same

day, K.R., a senior sales executive at Zydus, also exchanged two (2) text messages and had a brief

call with Cavanaugh (Teva). The next day – May 21, 2014 – Green called Patel again and they spoke

for twenty-eight (28) minutes. That same day, K.R. (Zydus) and Cavanaugh (Teva) exchanged four

(4) text messages.




                                                 443
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 463 of 1189
                               REDACTED – PUBLIC VERSION

        1788. The next day, on May 22, 2014, T.S., Senior Analyst, Strategic Support at Teva, sent

an internal e-mail to certain Teva employees, including Patel, stating: “I have proposed we concede

Anda as they are a small percent of market share and we will have to give up some share with a new

market entrant. Anda is looking for a response today.” Patel responded: “agree with concede.”

        1789. Similarly, on June 27, 2014, Econdisc, a Teva GPO customer, notified Teva that it

had received a competitive offer for its Etodolac ER business. Later that day, Patel spoke with

Aprahamian at Taro for fourteen (14) minutes.

        1790. On July 2, 2014, Patel called Green and left a voicemail. The next day, on July 3,

2014, Patel sent an internal e-mail advising that “We will concede.” Later that day, Teva told

Econdisc that it was unable to lower its pricing to retain the business.

        1791. When Patel’s supervisor, K.G., learned that Teva had lost the Econdisc business, he

sent an internal e-mail asking “Did we choose not to match this?” Patel responded, “Yes. New

market entrant – Zydus.” K.G. replied, “Okay good. Thank you.”

                9.      Teva/Glenmark

                        a.      Moexipril HCL

        1792. Glenmark and Teva coordinated with each other to raise pricing on two different

formulations of Moexipril HCL between May and July 2013. When Patel colluded with CW-5, a

senior-most executive at Glenmark, to raise prices on Moexipril HCL, one of the fundamental tenets

of that agreement was that they would not try to poach each other’s customers after the increase and

the competitors would each maintain their “fair share.”

        1793. On August 5, 2013, Teva learned that it had been underbid by Glenmark at one of

its largest wholesaler customers, ABC. Upon hearing this news, Rekenthaler (Teva) forwarded an e-

mail discussing the Glenmark challenge to Patel, expressing his confusion over why Glenmark

would be challenging Teva’s business:



                                                  444
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 464 of 1189
                              REDACTED – PUBLIC VERSION




        1794. Rekenthaler forwarded the e-mail only to Patel because he was aware that she had

been the person at Teva who had been colluding with Glenmark.

        1795. Five (5) minutes after receiving the e-mail from Rekenthaler, Patel responded:




        1796. The call that Patel had made earlier that day was to CW-5, a senior executive at

Glenmark, to find out why Glenmark sought to underbid Teva at ABC.

        1797. Patel spoke to CW-5 three times that day. The following day – August 6, 2013 –

Brown, the Vice President of Sales at Glenmark, called Patel at 9:45am but did not reach her. Patel

returned Brown’s call at 10:08am and the two spoke for approximately thirteen (13) minutes. Later

that day, at 1:11pm, the two spoke again for approximately fifteen (15) minutes. During these calls,

Patel reminded Brown and CW-5 of their prior agreement not to poach each other’s customers after

a price increase.




                                                 445
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 465 of 1189
                                 REDACTED – PUBLIC VERSION

        1798. As a result of these communications, Glenmark decided to withdraw its offer to

ABC and honor the agreement it had reached with Teva not to compete on Moexipril HCL. Later

that same day – August 6, 2013 – T.S. (Teva) informed colleagues that “[t]oday is a new day and

today…. ABC has now informed me that they will NOT be moving the Moexipril business to

Glenmark.”

                        b.       Desogestrel/Ethinyl Estradiol (Kariva)

        1799. Desogestrel and Ethinyl Estradiol, also known by the brand names Kariva and

Mircette, is an oral contraceptive.

        1800. During the relevant time frame, Teva, Actavis and Glenmark were the primary

manufacturers of Desogestrel and Ethinyl Estradiol.

        1801. Glenmark entered the market for Desogestrel/Ethinyl Estradiol 0.15mg/0.02mg

tablets on April 4, 2012 under its own brand name of Viorele.

        1802. During the morning of May 19, 2014, Patel learned that Glenmark had bid a low

price for Kariva at Publix, a retail pharmacy purchaser. S.B., an analyst at Teva, e-mailed Patel a list

of suggested re-bid prices to send to Publix for various drugs, including generic Kariva. The chart

included a suggested re-bid price for generic Kariva of $76.14 - which was $52.64 higher than the

$23.50 price that Glenmark had offered Publix.

        1803. This sparked a flurry of communications that same day between Patel and three

different Glenmark representatives - Brown and Grauso, and J.C., a sales and marketing executive at

Glenmark - as set forth below:




                                                   446
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 466 of 1189
                              REDACTED – PUBLIC VERSION




       1804. Patel also spoke with Rogerson at Actavis that same day (May 19). In fact, Patel was

regularly in contact with Rogerson throughout May. The two spoke on at least May 8, 9, 12, 19 and

22.

       1805. After this flurry of communications with Glenmark and Actavis, Patel decided that

Teva would offer Publix a re-bid price with a nominal 10% reduction off the originally proposed re-

bid price of $76.14 - virtually guaranteeing that the business would be awarded to Glenmark.

                       c.      Gabapentin

       1806. During the time period relevant to this Complaint, Teva, Glenmark, and Aurobindo

dominated the market for Gabapentin 600mg and 800mg tablets.

       1807. In October 2014, Teva, Glenmark and Aurobindo met and communicated for the

purposes of fixing the prices of Gabapentin tablets.

       1808. Jim Grauso of Glenmark was speaking frequently with R.C., the CEO of Aurobindo,

directly by phone on October 3, 14, 26, 29 and 31. He also communicated with the Vice President

of Commercial operations at Aurobindo on October 7, 27, and 28.

       1809. Grauso (Glenmark) also communicated directly by phone with a National Account

Manager at Teva on October 3, 10, and 23.

       1810. For his part, in addition to communicating directly with Glenmark during this

period, the CEO of Aurobindo was in direct contact with Teva as well. He communicated by phone

with Teva’s Rekenthaler on October 17, 22 and 24. He also communicated with a National Account




                                                 447
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 467 of 1189
                               REDACTED – PUBLIC VERSION

Manager at Teva multiple times on October 23 (the same day that the Teva NAM communicated

with Grauso of Glenmark).

       1811. On October 13 and 14, 2014, Patel, along with a number of Defendants’ employees,

attended the Annual Meeting of the Pharmaceutical Care Management Association (“PCMA”) in

Rancho Palos Verdes, California, along with a number of Teva’s competitors. The PCMA described

its Annual Meeting as “the . . . ideal venue for senior executives from PBMs, specialty pharmacy,

payer organizations and pharmaceutical manufacturers to network, conduct business and learn about

the most current strategic issues impacting the industry.”

       1812. Shortly after returning from that meeting, during the morning of October 15, 2014,

Patel informed colleagues at Teva that Glenmark would be taking a price increase on Gabapentin

and suggested that this would be a great opportunity to pick up some market share. The Glenmark

increase had not yet been made public and would not be effective until November 13, 2014.

Nonetheless, Patel informed her colleagues in an e-mail that same day that there would be a WAC

increase by Glenmark effective November 13, and that she had already been able to obtain certain

contract price points that Glenmark would be charging to distributors. At around the time she sent

the e-mail, Patel exchanged two (2) text messages with Brown (Glenmark).

       1813. Having relatively little market share for Gabapentin, Teva discussed whether it

should use the Glenmark price increase as an opportunity to pick up some market share. Over the

next several weeks, Teva did pick up “a bit of share” to be more in line with fair share principles but

cautioned internally that it did not “want to disrupt Glenmark’s business too much.”

               10.     Teva/Amneal

                       a.      Norethindrone Acetate

       1814. On September 9, 2014, a customer approached Teva asking if Teva would lower its

pricing on certain drugs, including Norethindrone Acetate. One of Teva’s competitors for



                                                 448
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 468 of 1189
                               REDACTED – PUBLIC VERSION

Norethindrone Acetate was Amneal. The same day, Patel received phone calls from two different

Amneal employees – the first, a three-minute call from S.R.(2), a senior sales executive, and the

second from S.R.(1), a senior sales and finance executive for almost twenty-five (25) minutes. These

were the first calls Patel had with either S.R.(1) or S.R.(2) since she joined Teva in April 2013. That

same day, S.R.(1) also spoke several times with Brown, Vice President of Sales at Glenmark – the

only other competitor in the market for Norethindrone Acetate.

        1815. After speaking with the two Amneal executives, Teva refused to significantly reduce

its price to the customer; instead providing only a nominal reduction so as not to disrupt the market.

At that time, market share was almost evenly split between the three competitors. When discussing it

later, Patel acknowledged internally that Teva had “bid high” at the customer based on its

understanding “that it would be an increase candidate for Amneal. They increased shortly after.” By

bidding high and not taking the business from Amneal, in anticipation of a future price increase,

Teva reinforced the fair share understanding among the competitors in the market.

                11.     Teva/ Dr. Reddy’s

                        a.      Oxaprozin

        1816. In early 2013, Dr. Reddy’s began having internal discussions about re-launching

Oxaprozin in June of that year. In March 2013 – when Teva was still the sole generic in the market –

the plan was to target one large retail chain and one large wholesaler in order to obtain at least 30%

market share. Two months later, in May 2013, Dr. Reddy’s adjusted its market share expectations

down to 20% after Greenstone and Sandoz both re-launched Oxaprozin.

        1817. On June 13, 2013, members of the Dr. Reddy’s sales force met for an “Oxaprozin

Launch Targets Discussion” to “discuss launch targets based on the market intelligence gained by

the sales team.”




                                                  449
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 469 of 1189
                               REDACTED – PUBLIC VERSION

        1818. Dr. Reddy’s re-launched Oxaprozin on June 27, 2013 with the same WAC price as

Teva. At the time, Teva had 60% market share. Dr. Reddy’s almost immediately got the Oxaprozin

business at two customers, Keysource and Premier. Dr. Reddy’s also challenged for Teva’s business

at McKesson, but Teva reduced its price to retain that significant customer.

        1819. Eager to obtain a large customer, Dr. Reddy’s turned its sights to Walgreens. At a

July 1, 2013 sales and marketing meeting, there was an internal discussion among Dr. Reddy’s

employees about “asking to see if Teva would walk away from the business” at Walgreens. Within a

week, Dr. Reddy’s employees had learned that Teva would defend the Walgreens business and

recognized that they would have to “bid aggressively” to obtain that customer.

        1820. Dr. Reddy’s did bid aggressively at Walgreens. On or around July 14, 2013,

Walgreens informed Green, then a National Account Director at Teva, that Dr. Reddy’s had made

an unsolicited bid for the Oxaprozin business, at a price of roughly half of Teva’s current price. Per

Green, Walgreens did not “want to move but obviously want[s] the price.”

        1821. While the Dr. Reddy’s offer to Walgreens was still pending – on July 23, 2013 – J.A.

of Dr. Reddy’s called Green. That phone call – the only one ever between the two individuals that is

identified in the phone records – lasted for nearly five (5) minutes.

        1822. Two days later, Green noted that “[i]f we give D[r. Reddy’s] this business, they may

be satisfied. I will see if I can find this out.” Green also warned, however, that if Teva decided to

defend and keep Walgreens’ business, Dr. Reddy’s will “just go elsewhere” – meaning Dr. Reddy’s

would continue to offer unsolicited bids to Teva customers and drive prices down.

        1823. While deciding whether to match the Dr. Reddy’s offer at Walgreens or concede the

business to Dr. Reddy’s, Teva engaged in internal discussions about strategy. On July 29, 2013, K.G.

at Teva suggested the possibility of keeping the Walgreens business, but conceding Teva’s next

largest customer for Oxaprozin – Econdisc – to Dr. Reddy’s. Eager to avoid any further price



                                                  450
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 470 of 1189
                               REDACTED – PUBLIC VERSION

erosion from the Dr. Reddy’s entry, Rekenthaler immediately asked Patel to “look at our business on

Oxaprozin in order to accommodate Dr. Reddy’s entry.” Rekenthaler’s goal was to identify

customers other than Walgreens that Teva could concede to Dr. Reddy’s in order to satisfy its

market share goals.

        1824. At 12:33pm that day, Patel asked a colleague to “run the customer volume and

profitability analysis for Oxaprozin.” It was typical at Teva to run this type of report before

negotiating market share with a competitor. At 2:20pm, that colleague provided the information to

Patel, copying Rekenthaler and K.G. With this information in hand, less than an hour later

Rekenthaler placed a call to T.W., a Senior Director of National Accounts at Dr. Reddy’s. The call

lasted two (2) minutes and was their only telephone conversation in 2013.

        1825. After having this conversation with T.W., Teva decided to maintain the Walgreens

business, but concede the Econdisc business to Dr. Reddy’s. Teva conceded the Econdisc business

on August 7, 2013. Green listed “Strategic Market Conditions” in Teva’s Delphi database as the

reason for conceding the business to Dr. Reddy’s.

        1826. By September 10, 2013, Dr. Reddy’s had achieved its goal of obtaining 20% share of

the Oxaprozin market. At that time, its customers included Econdisc, Keysource, and Premier.

                       b.       Paricalcitol

        1827. 518.      Teva entered the market for Paricalcitol on September 30, 2013 as the first-

to-file generic and had 180 days of generic exclusivity.

        1828. Following its period of exclusivity, Teva’s “goal was to concede business on day 181”

but “to retain CVS, Walgreens and ABC. All others are not an automatic concede, but we expect to

concede.” During March and April 2014, Teva coordinated with and conceded several customers to

Zydus, as Zydus was entering the market for Paricalcitol. By mid-April 2014, Teva “ha[d] conceded

the share [it] planned for” to Zydus.



                                                  451
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 471 of 1189
                               REDACTED – PUBLIC VERSION

        1829. By May 2014, Dr. Reddy’s started preparing to enter the Paricalcitol market. On May

1, 2014, T.W. of Dr. Reddy’s spoke with Rekenthaler of Teva for nearly eleven (11) minutes.

        1830. At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales force was

instructed to find out which customers were currently purchasing Paricalcitol from which

manufacturers, and their prices. Dr. Reddy’s was targeting a 20% market share. At the time, Teva’s

share was 73%.

        1831. On June 10, 2014 – as Dr. Reddy’s was starting to approach certain customers –

including a large retail pharmacy customer (“The Pharmacy”) –Patel spoke with V.B., the Vice

President of Sales for North American Generics at Dr. Reddy’s, several times. At 8:50am, Patel

called V.B. and left a voicemail. V.B. returned the call at 9:18am, and the two spoke for more than

ten (10) minutes. Later that day, at 2:46pm, Dr. Reddy’s provided The Pharmacy with a market share

report for Paricalcitol indicating that Teva was the market leader at 60% share. A representative of

The Pharmacy responded that it “[l]ooks like Teva is the right target.” Shortly after this e-mail

exchange, at 3:21pm, V.B. called Patel again and the two spoke for nearly nine (9) minutes.

        1832. By June 19, 2014, Dr. Reddy’s had made offers to Omnicare, Cardinal, ABC, and

The Pharmacy. The internal plan was that if The Pharmacy declined, then Dr. Reddy’s would make

an offer to CVS. That same day, Teva agreed to concede its Paricalcitol business at Omnicare,

dropping its market share by 3%.

        1833. Teva also strategically conceded what remained of its Cardinal business (it had

previously conceded some of that business to Zydus). After receiving Dr. Reddy’s bid, Cardinal

approached Teva and asked whether Teva would bid to retain the 4mcg portion of the business.

Patel recommended to her boss, K.G., that Teva concede the business: “We have ~70 share and it is

ideal to concede here because of the incomplete family.” K.G. agreed. Patel then instructed S.B., a

customer analyst at Teva, to concede “due to [T]eva’s high share.” S.B. subsequently e-mailed T.C.,



                                                  452
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 472 of 1189
                               REDACTED – PUBLIC VERSION

Teva’s Senior Director of Sales & Trade Relations: “Due to the fact that we have high share and

already conceded on the other strengths, we are going to concede on this strength as well.” T.C.

relayed this statement, word-for-word, to Cardinal.

       1834. Dr. Reddy’s also submitted a bid to ABC, which was one of the customers that Teva

had targeted to keep after losing exclusivity. ABC notified Teva of Dr. Reddy’s competitive bid for

Paricalcitol on June 26, 2014. In internal e-mails discussing this price challenge, Teva employees

noted that Dr. Reddy’s was “aggressively seeking market share” and potentially eroding the price of

the drug. When asked for his thoughts on this, Rekenthaler remarked:




       1835. Despite the pricing challenge, Teva retained the ABC Paricalcitol business. As ABC

explained to Dr. Reddy’s, “Teva wanted to keep the business and has given us a competitive price.”

       1836. Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or around that date,

it sent offers to, inter alia, Winn-Dixie, Giant Eagle, and Schnucks. On June 26, 2014, Teva’s K.G.

told Patel that he was “willing to concede 10-15% share total on Paricalcitol” to Dr. Reddy’s.

       1837. Winn-Dixie informed Teva that it had received a competing offer for Paricalcitol

from Dr. Reddy’s. Patel recommended that Teva concede the business. Teva did, and Winn-Dixie

informed Dr. Reddy’s that it had won its Paricalcitol business on July 9, 2014.

       1838. Giant Eagle informed Teva that it had received a competing offer on Paricalcitol on

July 10, 2014. That same day, V.B. of Dr. Reddy’s called Patel and the two spoke for more than

twelve (12) minutes. Shortly after getting off the phone with V.B., Patel responded to a question


                                                 453
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 473 of 1189
                                REDACTED – PUBLIC VERSION

from a colleague regarding an RFP to another supermarket chain. One of the potential bid items was

Paricalcitol. Patel directed her colleague to “bid a little high on Paricalcitol. We should not be

aggressive since we are in the process of conceding share due to additional entrants.” Her colleague

responded: “I will bid higher” on Paricalcitol.

        1839. The next day, Teva conceded the Giant Eagle business to Dr. Reddy’s. S.B., a Teva

Strategic Customer Analyst, wrote in an internal e-mail, “Due to DRL recent launch and pressure to

give up share, we are going to concede.” Giant Eagle accepted Dr. Reddy’s proposal the next day.

        1840. After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for reduced

pricing in order to retain the business. Teva decided internally to concede Paricalcitol at Schnucks

“[d]ue to new entrants and having to give up some share.” In order to create the appearance of

competition with this customer, Teva engaged in what Patel referred to as “fluff pricing,” by which

it offered Schnucks an inflated price (cover bid) for Paricalcitol to ensure that Teva did not win the

business. Indeed, Schnucks was “so insulted” by Teva’s price that it moved to Dr. Reddy’s the same

day it received Teva’s offer. When Patel learned of this, she remarked to a Teva salesperson (who

she had been discussing “fluff pricing” with recently):




        1841. Schnucks accepted Dr. Reddy’s Paricalcitol proposal on June 30, 2014.

        1842. On July 16, 2014, McKesson informed Teva that it had received a competing bid for

Paricalcitol, and that Teva would need to submit its best bid in order to retain the business. Teva

initially decided to concede the One Stop portion of McKesson’s business only, while retaining the



                                                   454
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 474 of 1189
                               REDACTED – PUBLIC VERSION

RiteAid portion. Patel wrote internally to her team that “[t]his decision is based on the number of

competitors, DRL’s potential share target and our current/conceded share. (Dr. Reddy’s should be

done with challenging our business on this product.)” Patel further added that Teva had been

“looking to give up One Stop to be responsible with share” and that “[t]he responsible thing to do is

concede some share to DRL but not all.”

       1843. On July 18, 2014 – a Friday –Patel called V.B. at Dr. Reddy’s at 4:20pm and left a

message. V.B. returned the call on Monday morning, and the two spoke for more than four (4)

minutes. They spoke again the next morning, July 22, 2014, for more than six minutes. During these

calls, Patel and V.B. agreed that Dr. Reddy’s would stop competing for additional market share (and

driving price down further) if Teva conceded all of its McKesson business (One Stop and Rite Aid)

to Dr. Reddy’s. Indeed, Dr. Reddy’s confirmed to McKesson (that same day) that it “would be done

after this” – meaning it would not compete for additional business because it had attained its fair

share. McKesson passed this information along to Teva on July 22.

       1844. The next day, July 23, 2014, Teva conceded its entire McKesson business – both

RiteAid and One Stop – to Dr. Reddy’s. In making this decision, Defendant Patel noted: “NOW,

DRL should be done.” In its Delphi database, Teva noted that the McKesson Paricalcitol business

had been conceded to a “Strategic New Market Entrant.” After the fact, former customer

McKesson informed Teva that Dr. Reddy’s had been “so aggressive because [Teva was] not giving

up share.”

       1845. By early August 2014, Dr. Reddy’s had attained 15-16% of the total Paricalcitol

market, which it decided – pursuant to its understanding with Teva – it would “maintain for now.”




                                                 455
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 475 of 1189
                                REDACTED – PUBLIC VERSION


                12.     Mylan / Sandoz

                        a.      Valsartan HCTZ

        1846. The first drug that CW-4 (Sandoz) and Nesta (Mylan) coordinated about was

Valsartan HCTZ (brand name Diovan HCT).

        1847. Mylan was the first to file an ANDA to market the generic version – Valsartan

HCTZ – which, if approved, would give Mylan 180 days of generic exclusivity. Sandoz

manufactured the authorized generic. This meant that Sandoz and Mylan would be the only two

manufacturers of the generic for six months.

        1848. Mylan and Sandoz launched Valsartan HCTZ on the same day – September 21,

2012. In the days leading up to the launch, CW-4 and Nesta spoke at least twenty-one (21) times by

phone during which they discussed, among other things, allocating market share for this product.

These calls are detailed in the table below:




                                                456
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 476 of 1189
                               REDACTED – PUBLIC VERSION




        1849. During these phone calls, Sandoz and Mylan- through CW-4 and Nesta - agreed to

divide up the market so that each competitor obtained roughly a 50% market share.

        1850. Throughout this time, CW-4 also kept Kellum (her supervisor) regularly informed of

her discussions with Nesta and met with Kellum in person to discuss her customer accounts,

including a meeting on September 14, 2012.

        1851. On September 21, 2012 - the date of the Valsartan HCTZ launch - R T., a senior

sales and marketing executive at Sandoz, sent an internal e-mail stating “[a]s a cross functional team,

we have optimized this launch successfully securing ~52% market share vs. a formidable competitor

like Mylan. . . . you should be very proud!”




                                                  457
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 477 of 1189
                                     REDACTED – PUBLIC VERSION

          1852. That same day, Mylan issued a press release announcing that it had received final

FDA approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting to this

news, a Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as expected.” H.F., a

senior-most executive of Sandoz Germany responded, “…sometimes a little help from our

competition is welcome as well.” D.D., a senior-most executive of Sandoz North America, replied:




          1853. Kellum forwarded Mylan’s press release announcing the Valsartan launch to the

Sandoz pricing and sales teams. S.G., a national account executive at Sandoz, replied

“Hallelulah!!!!!!!!!!!!!!! (sic).”

          1854. On September 25, 2012 – only four days after the launch – ABC contacted Sandoz

seeking a price reduction on Valsartan HCTZ. S.G. forwarded the request to CW-1 and Kellum

stating “ABC has provided additional information regarding the market pricing on Valsartan HCTZ

(specifically to McK [a Mylan customer]). Please review and advise if Sandoz will continue to let the

market settle or move in a different direction. Kellum replied, “[n]o price change.”

          1855. On November 16, 2012, Sandoz executives met to discuss increasing sales for

Valsartan HCTZ. R.T. sent an internal e-mail in advance of the meeting asking “Are there

opportunities with non-Sandoz customers that we should evaluate?” After a colleague responded

with a list of potential Mylan customers, Kellum responded, “I’m concerned we are going to disrupt

the market. I understand the need for additional sales but we need to be thoughtful here.” R.T. then

informed the Sandoz team “Do not approach new customers, with[out] me or Armando [Kellum]’s

consent.”




                                                  458
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 478 of 1189
                               REDACTED – PUBLIC VERSION


                Taking the Overarching Conspiracy to a New Level: Price Fixing (2012 –
                2015)

                1.      July 31, 2012 Price Increase

        1856. Effective July 31, 2012, Teva increased pricing on a number of different drugs. Many

were drugs where Teva was exclusive, but several of them were drugs where Teva faced

competition, including the following 51:




        1857. Before raising prices on these drugs, Teva coordinated each of these price increases

with its competitors. For every drug on the list above, either Green or Rekenthaler was

communicating directly or indirectly with Teva’s competitors to coordinate in the days and weeks

leading up to the price increase. For example:

            a. Mylan: Green spoke to Nesta on July 23 (7 minutes), July 24 (2 calls: 4 and 8
               minutes); July 25 (4 minutes); July 26 (4 minutes); July 30 (2 calls, including one 8
               minutes); and July 31, 2012 (5 calls: 6, 2, 4, 7 and 2 minutes);

            b. Watson: Rekenthaler spoke to A.S., a senior Watson sales executive, on July 11, 2012
               (2 calls: 1 and 9 minutes);




51
  Watson Phannaceuticals, Inc. (“Watson”), acquired Actavis in or about October 2012. The two
companies operated as a single entity, albeit under separate names until January 2013, when Watson
announced that it had adopted Actavis, Inc. as its new global name. [See
https://www.allergen.com/news/news/thomson-reuters/Watson-pharmaceuticals-inc-is-now-
actavis-inc.]


                                                  459
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 479 of 1189
                               REDACTED – PUBLIC VERSION


            c. Sandoz: Green spoke to CW-2 (Sandoz) on July 29, 2012 (2 calls: 2 and 4 minutes)
               and July 31, 2012 (6 minutes).

            d. Breckenridge: Rekenthaler spoke to D.N. a senior sales executive at Breckenridge on
               July 17, 2012 (4 minutes);

            e. Alvogen: Green had several calls with Nesta (Mylan) (noted above) on July 31, 2012.
               After some of those calls between Green and Nesta on July 31, Nesta called B.H., a
               senior sales and marketing executive at Alvogen.

                       a.       Nadolol

        1858. As early as 2012, Teva was speaking to competitors about the drug Nadolol.

        1859. In 2012 and 2013, Teva’s only competitors for Nadolol were Mylan and Sandoz. All

three companies experienced supply problems of some sort during that time period, but they were in

continuous communication to coordinate pricing and market allocation in order to maintain market

stability. Nadolol was a high-volume drug and one of the most profitable drugs where Teva, Mylan

and Sandoz overlapped, so it was very important that they maintain their coordination.

        1860. By 2012, an anticompetitive understanding among Teva, Mylan and Sandoz was

firmly entrenched.

        1861. Teva raised its price on Nadolol on July 31, 2012. In the days leading up to that

increase, Green, at the time in the sales department at Teva, was in frequent communication with

executives at both Sandoz and Mylan. Green spoke to CW-2 from Sandoz twice on July 29, 2012,

and again on the day of the price increase, July 31, 2012. Similarly, Green was communicating with

Nesta of Mylan often in the days leading up to the increase, including five (5) calls on the day of the

price increase.

        1862. Sandoz followed with its own increase on August 27, 2012. The increases were

staggering – varying from 746% to 2,762% depending on the formulation. The day before the

Sandoz increase, Kellum, then the Senior Director of Pricing and Contracts at Sandoz, called Green.

They had also spoken once earlier in the month, shortly after the Teva increase. CW-2 also called



                                                  460
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 480 of 1189
                                 REDACTED – PUBLIC VERSION

Green twice on August 21, 2012 – the same day that Sandoz requested approval from its Pricing

Committee to raise the Nadolol price. The day after the Sandoz increase, Green – acting as the

conduit of information between Sandoz and Mylan – called Nesta (Mylan) twice, with one call

lasting fourteen (14) minutes.

       1863. Mylan, which returned to the market after a brief supply disruption, followed and

matched the Teva and Sandoz increases on January 4, 2013. The day before the Mylan increase

Nesta spoke to Green four (4) times. The next day, Green conveyed the information he had learned

from Nesta directly to his counterpart at Sandoz. On January 4, 2013 – the day of the Mylan

increase, Green called Kellum twice in the morning, including a six (6) minute call at 9:43am. Shortly

after hanging up with Green, Kellum reported internally on what he had learned – but concealing

the true source of the information – a convention that was frequently employed by many Sandoz

executives to avoid documentation of their covert communications with competitors:




       1864. Being “cautious” on those products meant that Sandoz did not want to steal business

away from its competitors by offering a lower price and taking their market share.




                                                 461
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 481 of 1189
                               REDACTED – PUBLIC VERSION

       1865. Kellum’s phone records demonstrate that he did not speak with any customers

during the morning of January 4, 2013. At 11:50am the same morning, Green also called CW-2 at

Sandoz and they spoke for fifteen (15) minutes.

       1866. Significantly, Green was not speaking with his Sandoz contacts solely about Nadolol,

the common drug between Teva and Sandoz, but was also conveying information to Sandoz about a

Mylan price increase on another drug that Teva did not even sell – Levothyroxine. Such

conversations further demonstrate the broad, longstanding agreement among each of these

competitors to share market intelligence in order to facilitate the scheme.

       1867. To put the Nadolol price increases into context, the Connecticut Attorney General’s

Office received a complaint from a Connecticut resident who has been prescribed Nadolol for

approximately the last 15 years. In or about 2004, that individual paid between $10 and $20 in out-

of-pocket costs for a 90-day supply of Nadolol. Today, that same 90-day supply of Nadolol would

cost the complainant more than $500.

       1868. Teva continued to conspire with Mylan and Sandoz about Nadolol and many other

drugs throughout 2013 and into the future.

                       b.      Labetalol HCL

       1869. During the relevant time frame, Defendants Sandoz, Teva, Actavis and Par were the

primary manufacturers of Labetalol. County Line Pharmaceuticals joined the Labetalol HCL market

and the Labetalol HCL conspiracy in late 2014/early 2015.

       1870. For years, the prices of Labetalol HCL tablets were relatively low and stable. For

example, list prices for 200 mg tablets sold by Sandoz, Teva, and Actavis were all below 25 cents.

Then, between May and July, 2012, all three more than doubled their list prices. Around the same

time Par entered the market at nearly identical list prices. And when County Line entered the market

in late 2014, it too matched the existing market list prices. (The same pattern held for other dosages



                                                  462
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 482 of 1189
                               REDACTED – PUBLIC VERSION

of Labetalol HCL tablets as well.) Rather than compete for share by offering lower prices, all

manufacturers abided by their Fair Share agreement, the result of which was higher prices for all

purchasers of Labetalol HCL tablets.

       1871. Throughout this period, Teva, Sandoz, Actavis, Par, and County Line met at trade

conferences, including the August 2014 NACDS Annual meeting and the October 27-29, 2014

GPhA Fall Technical conference, and communicated directly with each other in furtherance of their

price-fixing agreements on Labetalol HCL and their Fair Share agreement.

       1872. Before raising its price, Teva coordinated with its competitors. For example,

Rekenthaler spoke to A.S., a senior Actavis/Watson sales executive on July 11, 2012 (2 calls); and

Green spoke to a contact at Sandoz on July 29, 2012 (2 calls) and July 31, 2012.

       1873. After Teva increased its pricing on Labetalol HCL on July 31, 2012, it continued to

coordinate with its competitors to maintain that supra-competitive pricing for that drug. For

example, in October 2012, Teva learned that Sandoz was “no longer having supply issues” but that

“Watson is on allocation” (i.e., did not have enough supply to meet all of its demand). In an internal

e-mail sent on October 16, 2012, J.L., a senior analyst at Teva, questioned whether Teva should

consider lowering “strategic customer pricing” in order to retain its market share.

       1874. That same day, Green spoke to CW-2 of Sandoz two (2) times. After those calls with

CW-2, Green responded to the analyst’s question:




       1875. T.C. (Teva) agreed: “We need to stay the TEVA course.”




                                                 463
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 483 of 1189
                               REDACTED – PUBLIC VERSION

       1876. Rekenthaler was not satisfied, however. In order to confirm that Watson was also

still committed to maintain high pricing on Labetalol HCL, Rekenthaler called and spoke to A.S., a

senior sales executive at Watson, four (4) times on October 18, 2012.

       1877. As Par and County Line entered the market, Teva, Sandoz and Actavis incorporated

them into the Labetalol price-fixing agreement. For example, when Teva learned of a competitive

challenge from Par on Labetalol HCL tablets in February 2014, it promptly called Par to coordinate

a response. T.S., a National Account Manager at Teva, spoke to R.K., a Senior Vice President of

Sales at Par, three times on February 7, 2014, and days later, Rekenthaler called G.B., Vice President

of National Accounts at Par, twice to work out the details.

       1878. After these discussions between Teva and Par executives, Teva ultimately offered

only a nominal price reduction so that customer, knowing that this would likely result in Par gaining

the customer, and building its Fair Share of the Labetalol market.

       1879. As Alvogen prepared to enter the market in late 2014, Michael Dorsey, a National

Account Manager at Actavis and M.F., County Line’s Vice President of Sales and Marketing spoke

by phone on October 27, 2014 for 35 minutes. Michael Dorsey (Actavis) also spoke with J.R.,

County Line’s Executive VP and Founder, several times in August, October and December 2014.

       1880.    Interestingly, at the time of Michael Dorsey and M.F.’s call, the October 2014

GPhA Fall Technical Conference at which Actavis, Teva, Sandoz and Par each attended, was

occurring. Not long after the conference and Dorsey and M.F’s call, County Line announced on

December 1, 2014, identical WAC pricing for 100 mg, 200 mg, and 300 mg labetalol tablets to the

WAC pricing of Teva, Actavis, Sandoz, and Par.




                                                 464
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 484 of 1189
                                REDACTED – PUBLIC VERSION


                        c.      Nitrofurantoin MAC

        1881. Teva’s July 31, 2012 price increase on Nitrofurantoin MAC was between 90-95%

depending on the dosage and formulation. After that increase, Teva continued to coordinate with

Mylan and Alvogen to maintain those high prices.

        1882. For example, on October 10, 2012, a distributor customer approached Teva

requesting a lower price for Nitrofurantoin MAC because it was having difficulty competing with

the prices being charged by the distributor’s competitors (i.e., other distributors). At 9:49am on

October 10, 2012, K.G. (Teva) sent an internal e-mail to the Teva sales team, including Green and

Rekenthaler, among others, saying:




        1883. Immediately after receiving that e-mail, Green reached out to both Nesta at Mylan

and B.H., his counterpart at Alvogen. At 10:01am, Green called Nesta and the two spoke for ten

(10) minutes. After hanging up – at 10:11am – Green called B.H. at Alvogen for the first of three (3)

calls that day, including one call lasting fourteen (14) minutes. To close the loop, Nesta also

separately spoke to B.H. two times that same day, including a call lasting almost ten (10) minutes.

Teva did not lower its price.

                2.      February – April 2013: Increasing Prices Before a New Competitor
                        Enters the Market: Budesonide Inhalation Suspension

        1884. As of February 2013, Teva was the only company in the market for generic

Budesonide inhalation suspension. Teva knew, however, that a potential legal action challenging the

validity of the patent on the brand drug could allow additional competition into the generic market

shortly. Before any additional competition could enter the market, effective February 8, 2013, Teva


                                                  465
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 485 of 1189
                                REDACTED – PUBLIC VERSION

raised the WAC price for its Budesonide inhalation suspension by 9%. Although a very modest

increase in percentage terms, the 9% price increase added $51 million to Teva’s annual revenues.

        1885. On April 1, 2013, Actavis won a legal challenge in federal district court against the

brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid. Actavis

immediately began planning to launch the product “at risk,” which is when a generic manufacturer

puts the product on the market before all appeals in the patent lawsuit are formally resolved and

there is still a risk that the new generic entrant might ultimately be found to violate the patent. That

same day, Rekenthaler called his counterpart at Actavis, A.B. – a senior sales and marketing

executive – and they spoke for two (2) minutes. This was the first-ever phone call between them

based on the phone records produced.

        1886. The next day, April 2, 2013, Rekenthaler spoke to A.B two (2) more times, including

one call lasting eight (8) minutes. Actavis then immediately began shipping the product. Instead of

competing to obtain market share as a new entrant, however, Actavis entered the market with the

exact same WAC price as Teva. Indeed, when Teva inquired of a customer that same day to confirm

Actavis’ pricing, Teva was informed by the customer that Actavis’ pricing was “in line with [Teva’s]

current wholesale pricing.”

        1887. At some point thereafter, further legal action from the brand manufacturer

prevented Actavis from permanently entering the market. In the interim, though, Teva was able to

continue to charge the agreed-upon prices. In addition, once Actavis entered the market in 2015,

Teva immediately conceded customers to Actavis in accordance with the fair share agreement – after

calls between Rekenthaler and Falkin, by then a Vice President at Actavis.

                3.      May 13, 2013 Price Increase – Tizanidine

        1888. Tizanidine, also known by the brand name Zanaflex, is used to treat muscle spasticity

due to spinal cord injury or multiple sclerosis.



                                                   466
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 486 of 1189
                               REDACTED – PUBLIC VERSION

        1889. Tizanidine was a drug that had been on the market for many years and whose price

had eroded as many competitors entered and exited the market depending on the profitability of the

drug. As of May 2013, Defendants Apotox, Sun, Sandoz, Mylan, and Dr. Reddy’s were in the market

for Tizanidine. Dr. Reddy’s led the increase on this product on May 13, 2013, increasing its WAC

price and raising contract pricing tenfold, and by July 2013, Apotex, Mylan, Sandoz, and Sun each

followed the price increase.

        1890. Sandoz was thrilled when it learned that Dr. Reddy’s had increased its price on

Tizanidine. For example, on May 10, 2013, S.G., a national account executive at Sandoz, sent an

internal e-mail stating that “Giant Eagle just let me know that Dr. Reddy just took a price increase

on Tizanidine! Pricing on the 2 & 4 mg 150 ct went from $4.50 to $45.00. . . . We should secure

confirmation but if this is true it would be very positive ….” Kellum responded, “Wow! Thank

you.” Kellum then quickly sent out a directive to the team to “[p]lease put the product on strict

allocation to forecast. Pricing Team – no new offers.”

        1891. On May 13, 2013, Dr. Reddy’s published its new WAC pricing for Tizanidine. That

same day, Nesta of Mylan called CW-4 at Sandoz and they spoke for 4 minutes. Two days later, CW-

1 of Sandoz sent an internal e-mail to Kellum regarding “Tizanidine” stating “[l]et’s discuss.”

        1892. On May 24, 2013, Sandoz followed and matched Dr. Reddy’s WAC pricing on

several formulations, and even exceeded Dr. Reddy’s pricing on one formulation. Sandoz’s WAC

increases were significant - ranging from 248% to 344%, depending on the formulation. In the days

leading up to the Sandoz increase, Nesta of Mylan exchanged phone calls with both CW-4 of

Sandoz and J.A., a national account executive at Dr. Reddy’s, to coordinate the price increase

regarding Tizanidine. At least some of those calls are set forth in the table below:




                                                  467
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 487 of 1189
                               REDACTED – PUBLIC VERSION




       1893. Notably, after this, Nesta would not speak with J.A. again until three months later in

August 2013.

       1894. On May 29, 2013, customer Omnicare e-mailed Sandoz and asked whether it wanted

to submit a bid for Tizanidine. CW-3 of Sandoz forwarded the request internally to CW-1 and

Kellum asking “[a]re we considering additional Tizanidine market share? I’m assuming are[sic] intent

is not to be disruptive at this time.” A few minutes later, Nesta called CW-4 at Sandoz and they

spoke for nearly thirteen (13) minutes. Later that day, CW-1 replied to CW-3’s e-mail stating, “[w]e

will sit tight for now.” CW-3 then responded to Omnicare, stating that “[a]lthough we are not in a

back order situation we cannot assume additional usage at this time. If this were to change I will let

you know.”

       1895. On June 11, 2013, V.B., the VP of National Accounts at Dr. Reddy’s, spoke to T.B.,

a National Accounts Manager at Apotex. Upon information and belief, the purpose of this call was

to confirm that Apotex would support the “fair share” agreement and follow Dr. Reddy’s price

increase (which Apotex subsequently did).

       1896. On June 14, 2013, Anda, a wholesale customer, e-mailed J.A. (Dr. Reddy’s) asking

“[d]id mylan follow your increase?” J.A. responded, “We’ve heard they did.” J.A. had learned of

Mylan’s intent to follow the price increase through his prior communications with Nesta. However,




                                                  468
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 488 of 1189
                                REDACTED – PUBLIC VERSION

Mylan had not actually raised its price on Tizanidine at the time of the inquiry and would not do so

until July 2, 2013.

        1897. On June 26, 2013, Meijer, a supermarket chain customer, e-mailed Dr. Reddy’s

requesting a bid for Tizanidine. J.A. forwarded the request to N.M., a marketing executive at Dr.

Reddy’s, stating: “I’m assuming they got a price increase.” N.M. responded: “I think, given the

market situation and us leading the price adjustment, I think, we should not go behind additional

market share since it will erode the market even further.” J.A. replied, “[y]eah, I was just sending it as

an FYI, no intention to bid.” Dr. Reddy’s informed Sun’s Marketing Director that it would not bid

for Meijer’s business two days later. A few weeks later, Meijer forwarded the same request to

Sandoz. Sandoz’s response was similar: “[w]e cannot supply unfortunately.”

                4.      May 24, 2013 First List of Price Increases

        1898. When Patel began at Teva, she completed and sent her first formal list of

recommended price increases to her supervisor, K.G., on May 24, 2013. She sent the list via e-mail,

with an attached spreadsheet entitled “Immediate PI File.” The attached list included twelve (12)

different drugs where Patel recommended that Teva follow a “high quality” competitor’s price

increase as soon as possible. The spreadsheet also revealed competitively sensitive information about

future pricing and bidding practices of several of Teva’s high quality competitors – information that

Patel could have only learned through her discussions with those competitors. The relevant columns

from that spreadsheet are set forth below:




                                                   469
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 489 of 1189
                               REDACTED – PUBLIC VERSION




       1899. For every one of the relevant drugs on the list, Patel or another executive at Teva

spoke frequently with Teva’s competitors in the days and weeks leading up to May 24, 2013. During

these communications, Teva and its competitors agreed to fix prices and avoid competing with each

other in the markets for the identified drugs. For some of these drugs – including the four different

formulations of Fluocinonide – Patel knew before she even began her employment at Teva that she

would be identifying those drugs as price increase candidates because of communications she had

already had with Aprahamian of Taro.

       1900. The graphic on page 170 of AG Complaint No. 2 summarizes some of the calls

related to each of the respective competitors leading up to May 24, 2013.

       1901. The “Immediate PI File,” including the competitively sensitive information Patel had

obtained from competitors, was sent by Patel’s supervisor, K.G., to Cavanaugh – at that time the

Senior Vice President of Sales and Marketing at Teva – on May 27, 2013. Cavanaugh adopted and

approved Patel’s price increase recommendations on May 28, 2013.

       1902. The Teva price increases for the drugs identified in Patel’s May 24, 2013 “Immediate

PI File” went into effect on July 3, 2013. Patel went to great lengths to coordinate these price

increases with competitors prior to sending the list to K.G. on May 24, 2013. Some illustrative

examples of that coordination are set forth below.



                                                  470
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 490 of 1189
                                REDACTED – PUBLIC VERSION


                         a.      Glenmark

        1903. A number of the drugs identified in the “Immediate PI File” were targeted because

of a recent Glenmark price increase on May 16, 2013. As soon as Patel started at Teva, she began to

identify price increase candidates through her conversations with various sales and marketing

executives at Glenmark, including:

          a.     CW-5: four (4) calls on May 2, 2013 (5:02; 0:06; 7:18 and 11:39), two (2) calls on May
                 3, 2013 (1:53 and 0:06); one (1) text message on May 3, 2013;

          b.     J.C.: three (3) calls on May 6, 2013 (6:45; 20:44; 8:39); two (2) calls on May 7, 2013
                 (7:59 and 1:03).

        1904. For example, early in the morning on May 2, 2013, Patel informed a colleague that

she expected to have some new drugs to add to the price increase list imminently:




        1905. Less than fifteen minutes later, Patel received a call from CW-5 (Glenmark) and the

two spoke for just over five (5) minutes. Shortly after that call, at 7:44am, Patel sent a follow-up e-

mail where she identified six different “high priority” Glenmark drugs to add to the price increase

list, including: Adapalene gel; Nabumetone; Pravastatin; Ranitidine HCL; Moexipril HCL; and

Moexipril HCL/HCTZ. Glenmark had not yet increased price on any of those drugs, nor had it sent

any notices to customers indicating that it would be doing so (and would not send such notices until

May 15, 2013).

        1906. As the Glenmark price increases were approaching, Patel took steps to make sure

that Teva did not undermine its competitor’s action. During the morning on May 15, 2013, in


                                                   471
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 491 of 1189
                               REDACTED – PUBLIC VERSION

anticipation of the Glenmark price increases that had not yet been implemented or made public,

Patel instructed her Teva colleagues to alert her of any requests by customers for pricing relating to

eight different drugs that Teva and Glenmark both marketed:




       1907. In accordance with the fair share understanding outlined above Patel wanted to be

careful to avoid obtaining any market share from Glenmark after the price increases.

       1908. Patel also spoke to CW-5 (Glenmark) for nearly six (6) minutes the next day, May 16,

2013 – the day of the Glenmark price increases. Effective that day, Glenmark increased price on the

following drugs where there was an overlap with Teva: Adapalene gel; Nabumetone; Fluconazole

tablets; Ranitidine HCL; Moexipril HCL; Moexipril HCL/HCTZ; Pravastatin; and Ondansetron.

Patel also spoke to CW-5 and J.C. (Glenmark) multiple times on May 17, 2013.

       1909. After the Glenmark price increase implementation on May 16, 2013, and before

Teva had the opportunity to follow those increases, several customers approached Teva looking for

a lower price. Teva refused to bid on most of these solicitations so to maintain market stability.


                                                  472
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 492 of 1189
                               REDACTED – PUBLIC VERSION

When it did provide a customer with a bid, Teva intentionally bid high so that it would not win the

business. As Patel stated to a Teva colleague when a large wholesaler approached Teva about

bidding on several Glenmark drugs: “IF we bid, we need to bid high, or we will disturb the market.”

       1910. Patel did not immediately include all of the Glenmark price increase drugs on Teva’s

price increase list, however, because certain drugs involved non high “quality” competitors. For

these drugs, a little more work (and communication) was required before Patel would feel

comfortable moving forward with a price increase.

       1911. For example, the market for Fluconazole tablets included Greenstone as a

competitor (albeit with relatively low market share) in addition to Teva and Glenmark. As of Friday

May 17, 2013, Patel had not yet decided whether Teva should follow the Glenmark price increase on

Fluconazole, fearing that Greenstone might not be a responsible competitor. In an internal e-mail

that day, Patel indicated to colleagues – including her supervisor, K.G. – that she was “[g]athering

some revised intel” about Fluconazole in order to determine next steps. The following Monday, May

20, Patel called R.H., a national account manager at Greenstone but was unable to connect. Patel

was ultimately not able to communicate with R.H. by phone until May 28, 2013 when the two had a

twenty-one (21) minute call. The next day after speaking to R.H. – May 29, 2013 –Patel promptly

added Fluconazole to the Teva price increase list.

       1912. Teva followed the Glenmark price increase for Fluconazole tablets on July 3, 2013.

That same day, Patel spoke to R.H. for nearly sixteen (16) minutes and also spoke to CW-5

(Glenmark) for almost five (5) minutes. The Teva price increases were a staggering 875% - 1,570%,

depending on the dosage strength. Greenstone then followed with an increase of its own on August

16, 2013. Patel coordinated those increases with both Glenmark and Greenstone.

       1913. The price increase on Fluconazole Tablets is also reflective of how the overarching

conspiracy operating. The massive price increase on Fluconazole Tablets led to two additional



                                                 473
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 493 of 1189
                               REDACTED – PUBLIC VERSION

market entrants: Citron and Dr. Reddy’s. When both of these competitors entered the market for

Fluconazole Tablets, they spoke with the existing entrants to arrange for their “fair share” and to

prevent competition for the drug. For example, L.S. and K.S. (both senior sales executives at Citron)

spoke with T.C. of Teva and Jim Grauso of Glenmark to coordinate Citron’s entry into the market.

Similarly, Nisha Patel spoke with V.B. (a senior sales executive at Dr. Reddy’s) to coordinate Dr.

Reddy’s entry. As a result of these communications and the overarching fair share agreement, the

market for Fluconazole Tablets went from three competitors to five, but the supracompetitive

pricing remained in effect.

                       b.      Sandoz

       1914. In her May 24 “Immediate PI File,” Patel included competitively sensitive

information about the drug Nabumetone, indicating that she was confident following Glenmark’s

increase because Sandoz was “bidding high” on that drug. In other words, Sandoz would provide

cover bids that were too high to be successful, so that Sandoz would not take its competitors’

market share even if it did not take its own price increase. Patel had spoken to CW-1 for nearly

twenty-five (25) minutes on May 15, 2013, and again for more than eighteen (18) minutes on May

20, 2013, during which time she learned this information.

       1915. Patel also likely gained comfort from the fact that Sandoz had, one year earlier,

colluded with Dr. Reddy’s to increase prices on Ranitidine HCL capsules, when J.R. of Sandoz and

J.A. of Dr. Reddy’s twice in March 2012, just after the companies had announced 50% price

increases on that drug. Thus, Sandoz’s collusion with another competitor helped facilitate collusion

between Sandoz and Teva on Nabumetone and Ranitidine HCL.

       1916. In May 2013, Sandoz was internally discussing its “bidding high” strategy for

Nabumetone. Two days before Patel sent the “Immediate PI File” to her supervisor, a Sandoz

pricing analyst sent the following e-mail to Kellum and CW-1 confirming the strategy:



                                                 474
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 494 of 1189
                               REDACTED – PUBLIC VERSION




       1917. Patel continued to coordinate with CW-1 and other competitors about increasing

prices for drugs on the list even after she sent it to K.G. on May 24, 2013. For example, at 8:15am

on May 30, 2013, Patel spoke to CW-5 at Glenmark for nearly twelve (12) minutes. Immediately

after hanging up the phone, Patel called CW-1 at Sandoz to discuss Glenmark’s increase on the drug

Ranitidine HCL and Teva’s plans to follow that increase (Sandoz was also in the market for

Ranitidine HCL). She left CW-1 a voicemail, which he returned promptly. Patel and CW-1 then had

several substantive telephone calls over the next half hour.

       1918. After these conversations with Patel, at 10:02am, CW-1 sent an e-mail to Kellum

indicating that he believed there would be price increases in the pipeline with respect to Ranitidine

HCL, and suggesting a potentially substantial increase in Sandoz’s price:




       1919. Concurrent to Patel’s outreach to Sandoz and Glenmark, Rekenthaler reached out to

his friend S.R., the VP of sales at Amneal to confirm that it would also follow Glenmark’s price


                                                 475
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 495 of 1189
                               REDACTED – PUBLIC VERSION

increase on Ranitidine HCL capsules. Rekenthaler received confirmation from Amneal that it was

also on board in late May 2013.

        1920. The communication between Patel and CW-1 about competitively sensitive

information was constant and unrelenting during this period. For example, in June 2013 Teva was

“attempting to understand how [its] pricing for Isoniazid compares to the rest of the market.” On

June 11, 2013, L.R., a Teva marketing representative, asked Patel whether she was “aware of any

competitive market intel for this family?” According to the marketing representative, Sandoz was

also in the market for Isoniazid and had “drastically increased their pricing” in January 2013. Patel

responded: “I will try to get the scoop on Sandoz pricing tomorrow. When do you need this by?”

        1921. The next day - June 12, 2013 - Patel exchanged at least five (5) calls with CW-1 at

Sandoz, including those listed below:




        1922. At 8:27am, after the first two of the phone calls listed above, Patel sent the following

e-mail clarifying some of the information that L.R. had provided, reflecting some of the

conversations about market share she was having with CW-1:




                                                  476
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 496 of 1189
                              REDACTED – PUBLIC VERSION




       1923. Later that day, at 3:21pm, Patel passed along additional information with specific

price points she had received from CW-1 at Sandoz:




       1924. As discussed more fully below, Teva ultimately increased price on Isoniazid on

January 28, 2015 – in coordination with Sandoz. Patel spoke to CW-1 for more than sixteen (16)

minutes shortly before the increase, on January 22, 2015.

                       c.      Taro

       1925. Patel noted in her May 24, 2013 “Immediate PI File” that for the drug Adapalene

Gel, she was confident in following the Glenmark price increase because there were also “[r]umors

of a Taro increase” on that drug. In addition to Teva and Glenmark, Taro was the only other



                                                477
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 497 of 1189
                              REDACTED – PUBLIC VERSION

competitor in the market for Adapalene gel at that time. Patel had heard the “rumors” about a Taro

increase directly from Aprahamian, the Vice President of Sales and Marketing at Taro. During a

nearly eleven (11) minute phone conversation between the two on May 22, 2013, the competitors

agreed to follow the Glenmark increase. This was the first call between Patel and Aprahamian since

Patel joined Teva.

       1926. Shortly after the phone call with Patel, Aprahamian made an internal request for a

report with specific information about Adapalene gel in order to evaluate a potential Taro increase

on the drug, including volume and pricing. Aprahamian indicated that the reason for his request was

that the “[r]umor mill has some price changes in the market.”

       1927. The next day, May 23, 2013, Aprahamian directed a Taro employee to implement a

price increase on Adapalene gel:




       1928. Exactly one week after the call between Patel and Aprahamian, on May 29, 2013,

Taro increased its price on Adapalene gel. As discussed below, Teva followed with its own price

increase on July 3, 2013, which was coordinated with both Glenmark and Taro.

               5.      July 3, 2013 Price Increases

       1929. Teva implemented its first formal set of price increases using Patel’s high-quality

competitor formula on July 3, 2013, relating to twenty-one (21) different generic drugs. Many of the

drugs slated for price increases were from the May 24, 2013 “Immediate PI File,” but several others


                                                478
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 498 of 1189
                               REDACTED – PUBLIC VERSION

had been added in the interim. Patel scheduled a conference call for the day before the price

increases to discuss those increases with members of Teva’s sales and pricing departments:




       1930. Patel and/or Green spoke to every important competitor in the days and weeks

leading up to the July 3, 2013 Teva price increase to coordinate the increases and reiterate the

understanding already in place with those competitors.

       1931. The graphic on page 180 of the State AG Complaint No. 2 details some of the calls

between Teva representatives and Teva's competitors in the days and weeks leading up to the July 3,

2013 price increase; color coded to show the calls with specific competitors relating to each drug:



                                                  479
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 499 of 1189
                               REDACTED – PUBLIC VERSION

       1932. The only drugs that Patel or Green did not coordinate with Teva’s competitors

(those not highlighted in the referenced graphic) were drugs where Teva was exclusive – i.e., had no

competitors.

       1933. Patel – and other executives at Teva –went to great efforts to coordinate these price

increases with competitors prior to July 3, 2013. Some illustrative examples of generic drugs that

were added to the list after May 24, 2013 are set forth in more detail below.

                       a.      Upsher-Smith

       1934. On June 13, 2013, as Patel was in the process of finalizing the Teva price increase

list, she learned that Upsher-Smith had increased its listed WAC prices for the drug Oxybutynin

Chloride.

       1935. Apotex, Par, Teva, and Upsher-Smith dominated the market for Oxybutynin

Chloride during the time period relevant to this Complaint.

       1936. On June 13, 2013, K.G. (Teva) sent an e-mail to several Teva employees, including

Patel, asking them to “share any competitive intelligence you may have or receive” regarding

Oxybutynin Chloride. At that time, Teva had been considering whether to delete the drug from its

inventory, due to low supply and profitability. One factor that could potentially change that calculus

for Teva was the ability to implement a significant price increase. On June 14, 2013, while

considering whether to change Teva’s plan to delete the drug, a Teva employee asked Patel whether

she could “provide an estimate of the pricing we might secure business at?”

       1937. On June 15, 2013 Patel exchanged six (6) text messages with B.L., a senior national

account executive at Upsher-Smith. Around this same time, K.O. – a Vice President of Sales at Par

– was in contact with Beth Pannier, the Senior National Accounts Manager at Upsher-Smith.

       1938. Patel deemed Upsher-Smith a highly-ranked competitor (+2) in large part because of

her relationship and understanding with B.L. In the week before she began her employment at Teva



                                                 480
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 500 of 1189
                                REDACTED – PUBLIC VERSION

(after leaving her previous employment), Patel and B.L. exchanged several text messages. During her

first week on the job, as she was beginning to identify price increase candidates and high quality

competitors, Patel spoke to B.L. on April 29, 2013 for nearly twenty (20) minutes. During these

initial communications, the two competitors reached an understanding that Teva and Upsher-Smith

would follow each other’s price increases. This understanding resulted in Upsher-Smith receiving a

+2 “quality competitor” ranking from Patel.

        1939. On June 19, 2013, Teva learned that the other competitor in the market for

Oxybutynin Chloride, a company not identified as a defendant in this Complaint, also increased its

price for that drug. As a result, a national account executive at Teva sent an e-mail to Patel stating

“Did you know about the Oxybutynin? We have small share, but huge increase there!” Patel

responded: “Yes, heard late last week. The train is moving so fast, I’m worried we won’t get on!”

That same day, Patel instructed a colleague to add Oxybutynin Chloride to the Teva price increase

list and began taking steps to implement the increase.

        1940. On July 3, 2013, Teva implemented a price increase ranging between 1,100 – 1,500%

increase on Oxybutynin Chloride, depending on the dosage strength. Like the other drugs on the

list, Teva would not have increased its price without first obtaining agreement from competitors that

they would not compete with Teva or steal market share after the increase.

                        b.      Mylan

        1941. Immediately after she began at Teva, Patel began to investigate Mylan drugs as a

potential source for coordinated price increases. For example, on May 6, 2013, as she was creating

the list of “Immediate PI” candidates, Patel sent Green an e- mail with an attached spreadsheet titled

“Price Increase Candidate Competitive Landscape.” Patel asked Green to “gather as much market

intelligence as possible” for certain, specific items that she had highlighted in blue, including nine (9)

Mylan drugs: Tolmetin Sodium capsules; Doxazosin Mesylate tablets; Methotrexate tablets;



                                                   481
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 501 of 1189
                                REDACTED – PUBLIC VERSION

Diltiazem HCL tablets; Flurbiprofen tablets; Nadolol tablets; Amiloride HCL/HCTZ tablets;

Cimetidine tablets; and Estradiol tablets.

        1942. The next day, May 7, 2013, Green spoke to Nesta at Mylan three times, including

one call lasting more than eleven (11) minutes. Green also called Patel twice that day to report on

what he had learned. Green and Nesta also spoke a number of times over the next several days,

including on May 8 (3:46), May 9 (4:05) and May 10, 2013 (0:28; 10:46 and 2:19).

        1943. On May 14, 2013, Patel asked several Teva national account managers, including

Green, to obtain “price points” on certain Mylan drugs including Cimetidine and Nadolol in

preparation for a potential price increase. She indicated internally to another Teva colleague that she

was expecting “additional Mylan intel” and that she was expecting Mylan “to take an additional

increase” on those items. On May 17, 2013, Green spoke to Nesta six (6) times, including calls

lasting over eleven (11), two (2), four (4), and sixteen (16) minutes.

        1944. On May 29, 2013, after a discussion with Cavanaugh Patel added four Mylan drugs

to the Teva price increase list: Nadolol, Cimetidine, Prazosin HCL, and Methotrexate.

        1945. For Methotrexate, Par had already increased its prices in February 2013 and West-

Ward followed this price increase on May 15, 2013. Consistent with the “fair share” agreement, Par

knew it could lead this price increase without losing market share, and West-Ward knew that it could

follow Par’s increase without losing share to Mylan or Teva as well.

        1946. Discussions between Green and Nesta about specific drugs continued into June, as

Mylan was also preparing for its own major price increase on a number of drugs. From June 24

through June 28, 2013, for example, Green and Nesta had at least the following telephone calls:




                                                   482
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 502 of 1189
                                REDACTED – PUBLIC VERSION




        1947. On June 26, 2013, in the midst of this flurry of communications between Teva and

Mylan (and the same day that Green and Nesta had a one-hour phone call), one of Patel’s colleagues

sent her a suggestion with the following list of potential drugs to add to the price increase list:

         Product                                           Competitors (Mkt Share)

         Disopyramide Phosphate Capsules                   Actavis (61%)

         Ketorolac Tablets                                 Mylan (32%)

         Ketoprofen Capsules                               Mylan (63%)

         Hydorxyzine Pamoate Capsules                      Sandoz (39%); Actavis (9%)

         Nystatin Tablets                                  Heritage (35%); Mutual (32%)


        1948. In response, Patel’s supervisor, K.G., commented that “Ketoprofen would have a

high likelihood of success.” Patel also responded favorably with regard to some of the drugs,

alluding to the fact that she had inside information about at least Ketoprofen:




                                                   483
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 503 of 1189
                                REDACTED – PUBLIC VERSION

        1949. At that time, Nystatin was not considered a strong candidate for a price increase

because of the quality of the competitors in the market. Those dynamics would later change after

Defendant Patel struck up a collusive relationship with a high-level executive at Heritage.

        1950. Not surprisingly given the “rumors,” Mylan raised its price for both Ketorolac

Tromethamine and Ketoprofen (the two Mylan drugs on the list above) six days later, on July 2,

2013. Teva then quickly followed with its own price increase for both drugs (and others) on August

9, 2013. As discussed more fully below, those price increases were closely coordinated and agreed to

by Teva and Mylan.

        1951. At the end of the flurry of phone communications between Teva and Mylan

described above – on June 28, 2013 –Green and Nesta had a four (4) minute call starting at 10:59am.

Within minutes after that call, Patel sent the following e-mail internally at Teva:




        1952. Patel obtained this information directly from Green but got one significant point

wrong (which confirms that she had advance notice of the Mylan increase). In fact, Mylan did not

announce the price increases until the following Monday, July 1, 2013 – with an effective date of July

2, 2013.




                                                  484
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 504 of 1189
                              REDACTED – PUBLIC VERSION

       1953. Patel consistently used the term “rumors” in e-mails to camouflage that Teva was

communicating with competitors about future price increases. She used the term when discussing

Taro in the May 24, 2013 “Immediate PI” spreadsheet, after speaking with Aprahamian and before

Taro raised its price on Adapalene gel. She used it again on June 26, 2013 – after Green and Nesta

spoke several times in advance of Mylan’s price increase on Ketoprofen.

       1954. Similarly, on July 2, 2013 – the day before Teva’s price increases (including for the

drug Methotrexate) went into effect, a colleague asked Patel how Teva’s competitors’ pricing

compared with regard to Methotrexate. Patel responded that Mylan’s pricing was a little low on that

drug, “but we are hearing rumors of them taking another increase,” so Teva felt comfortable

increasing the price of that drug on July 3, 2013. These “rumors” – which were based on the direct

communications between Green and Nesta noted above – again turned out to be accurate: Mylan

increased its price of Methotrexate, pursuant to its agreement with Teva, on November 15, 2013.

       1955. Moreover, this collusion between Teva and Mylan – two of the largest generic

manufacturers in the country – facilitated collusion with smaller companies as well. At the same time

that senior executives from Teva and Mylan were speaking, both companies were also coordinating

with other competitors (and potential competitors) for the drugs being allocated between Teva and

Mylan. For example, Rekenthaler of Teva spoke a number of times with M.B. of Par at the same

time that Patel and Green were discussing the Doxazosin Mesylate price increase with Nesta of

Mylan. When Par – which already had an ANDA for the drug – reentered the market in early 2014,

it matched the supracompetitive pricing set by Teva, Mylan, and Apotex. Similarly, M.A. of Mylan

coordinated Greenstone’s entry into the market through discussions with R.H. of Greenstone. The

two spoke a number of times between April and July 2014, in advance of Greenstone’s August 2014

entry into the Doxazosin Mesylate market.




                                                485
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 505 of 1189
                                 REDACTED – PUBLIC VERSION

           1956. And in both instances, this coordination between Mylan and Teva allowed the new

competitors to enter the market and gain market share without disturbing the supracompetitive

pricing.

                         c.      Sandoz

           1957. After the large Teva and Mylan price increases on July 2 and 3, 2013, Sandoz sought

to obtain a “comprehensive list of items” price-fixed so that it would “not respond to something

adversely” by inappropriately competing for market share on any of those drugs. Sandoz executives

had previously conveyed to their counterparts at both Mylan and Teva that Sandoz would follow

their price increases and not steal their customers after an increase. Sandoz ensured it was aware of

every increase taken by both competitors so it could live up to its end of the bargain.

           1958. On July 9, 2013, CW-1 stated in an internal Sandoz e-mail that he would “call around

to the [Sandoz directors of national accounts] to try and gather a comprehensive list of items.”

           1959. Pursuant to that direction, on July 15, 2013 CW-2 (Sandoz) called Rekenthaler (Teva)

and left a message. Rekenthaler called CW-2 back immediately and the two had a three (3) minute

conversation during which CW-2 asked Rekenthaler to provide him with a full, comprehensive list

of all the Teva price increase drugs – not just those drugs where Teva overlapped with Sandoz.

Rekenthaler complied. Understanding that it was improper to share competitively sensitive pricing

information with a competitor, and in an effort to conceal such conduct, Rekenthaler first sent the

Teva price increase list from his Teva work e-mail account to a personal e-mail account, and then

forwarded the list from his personal e-mail account to CW-2’s personal e-mail account:




                                                  486
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 506 of 1189
                               REDACTED – PUBLIC VERSION




        1960. CW-2 later called CW-1 and conveyed the information orally to CW-1, who

transcribed the information into a spreadsheet.

        1961. One of the drugs that both Teva and Mylan increased the price of in early July 2013

was Nadolol. Sandoz was the only other competitor in that market. Shortly after the Teva increase,

CW-1 sent Patel a congratulatory message regarding the increase.

                6.      Impact of July 3, 2013 Price Increases on Teva

        1962. As she was preparing to implement Teva’s August 9, 2013 price increases described

below, Patel also calculated the quarterly increase in sales revenues resulting from the price increase

taken by Teva on July 3, 2013. The analysis also included the financial impact of the recent

Pravastatin increase. The results were staggering.



                                                  487
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 507 of 1189
                               REDACTED – PUBLIC VERSION

        1963. According to her analysis, the “Total Net Upside after Credits” as a result of the July

3 price increases, plus Pravastatin and one other drug, was a staggering $937,079,079 (nearly $1

billion) per quarter to Teva, as shown below:




        1964. Teva handsomely rewarded Patel for effectuating these price increases. In March

2014, less than a year after starting at Teva, Patel was rewarded with a $37,734 cash bonus, as well as

an allocation of 9,500 Teva stock options.

                7.      July 19, 2013 Price Increase – Enalapril Maleate

        1965. Immediately after the July 3, 2013 price increases, Patel began preparing for what she

called “Round 2” – another large set of Teva price increases. In the interim, however, Teva was

presented with an opportunity to coordinate a price increase with competitors on a single drug –

Enalapril Maleate tablets.

        1966. Mylan previously increased its price for Enalapril Maleate effective July 2, 2013. At

that time, there were only three manufacturers in the market: Mylan, Teva, and Wockhardt. Enalapril

Maleate was on the list of drugs slated for a price increase that Teva had received from Mylan in

June 2013, before those price increases were put into effect (as discussed above).

        1967. Shortly after the Mylan price increase, on July 10, 2013, Teva received a request from

a customer for a lower price on Enalapril Maleate. Interestingly, the customer indicated that the

request was due to Wockhardt having supply problems, not because of the Mylan increase. K.G. of




                                                 488
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 508 of 1189
                              REDACTED – PUBLIC VERSION

Teva confirmed that Enalapril Maleate “was on the Mylan increase communicated last week. They

took a ~75% increase to WAC.”

       1968. The comment from the customer sparked some confusion at Teva, which Teva

quickly sought to clarify. That same day, Green and Nesta had two phone calls, including one lasting

almost sixteen (16) minutes. The next day, July 11, 2013, Green and Nesta spoke two more times.

During these conversations, Nesta explained to Green that Wockhardt had agreed to follow the

Mylan price increase on Enalapril Maleate. This information sparked the following e-mail exchange

between Green and Patel (starting from the bottom):




       1969. As it turned out, there must have been a miscommunication between Green and

Nesta because although Wockhardt did in fact plan to follow Mylan’s price increase, it had not yet

had the opportunity to do so as of July 11, 2013.

       1970. On Friday, July 12, 2013, J.P., a national account executive at Teva, asked Patel

whether Teva was planning on increasing its price for Enalapril. Patel responded: “I hope to


                                                    489
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 509 of 1189
                                REDACTED – PUBLIC VERSION

increase, but we’re gathering all the facts before making a determination.” J.P. then inquired whether

Teva would make an offer to the customer, and Patel responded: “Not sure yet. Need some time.

We’re exploring the possibility of an increase just on this item . . . in the near future. Maybe next

week.”

          1971. That same day, Patel and Green each started “exploring the possibility” and

“gathering the facts” by reaching out to Teva’s two competitors for Enalapril Maleate. Patel called

Nesta of Mylan directly and they spoke three times, including calls lasting six (6) and five (5)

minutes. Patel likely called Nesta directly in this instance because Green was attending the PBA

Health Conference at the Sheraton Overland Park, Overland Park, Kansas, where he was

participating in a golf outing. Upon information and belief, K.K. – a senior national account

executive at Wockhardt – attended the same conference, and likely spoke directly to Green either at

the golf outing during the day or the trade show at night, because at 12:40am that evening (now the

morning of July 13, 2013) K.K. created a contact on his cell phone with Green’s cell phone number

in it.

          1972. On Sunday, July 14, 2013, after Green returned home from the conference, Green

and Patel spoke three times, including one call lasting twenty-one (21) minutes. During these calls,

Green conveyed to Patel what he had learned from K.K.: that Wockhardt planned to follow the

Mylan price increase.

          1973. First thing the next morning, on Monday, July 15, 2013, Patel sent an e-mail to a

Teva executive stating “new developments…heard that Wockhardt is taking an increase today or

tomorrow.” At the same time, Wockhardt began planning to raise the price of Enalapril Maleate and

sought to confirm specific price points for the increase. Internally, Wockhardt employees

understood that K.K. would try to obtain price points from a competitor. That morning, K.K. of

Wockhardt called Green for a one (1) minute call; shortly thereafter, Green returned the call and



                                                  490
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 510 of 1189
                               REDACTED – PUBLIC VERSION

they spoke for two (2) more minutes. At 9:57am that morning, K.K. reported internally the specific

price ranges that he had obtained from Green.

       1974. Armed with this competitively sensitive information, and the understanding that

Wockhardt intended to follow the Mylan increase, Teva began to plan its own price increase. On

Tuesday, July 16, 2013, Patel sent the following internal e-mail to her supervisor K.G., again using

the term “rumors” to obfuscate the true source of her information:




       1975. That same day, Nesta called Patel and left a voice mail.

       1976. Patel’s July 16, 2013 e-mail referred to above was forwarded to Cavanaugh, who

promptly approved the price increase. That same day, July 16, 2013, Patel then scheduled a “Price




                                                 491
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 511 of 1189
                               REDACTED – PUBLIC VERSION

Increase Discussion” with members of Teva’s sales and pricing teams, and sent the following

agenda:




          1977. Teva and Wockhardt simultaneously implemented price increases on July 19, 2013.

Although the timing of the price increase was coordinated among the competitors, Patel

nevertheless described the simultaneous increase as a coincidence in an internal e-mail that same

day:




                                                492
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 512 of 1189
                                REDACTED – PUBLIC VERSION




        1978. Within a few days after the increases, a customer complained to K.K. (Wockhardt),

asking: “What is going on in the market that justifies your price increases?” K.K.’s response to the

customer was direct: “Mylan took up first we are just following.” Similarly, in early August a

different customer asked Wockhardt to reconsider its increase, suggesting that Wockhardt’s

competitors were offering a lower price point. Knowing this to be untrue, K.K. replied again “we

followed Mylan and Teva for the increase.”

                8.      August 9, 2013 Price Increases

        1979. On August 9, 2013, Teva raised prices on twelve (12) different drugs. These

increases were again coordinated with a number of Teva’s competitors, including Mylan, Sandoz,

Taro, Lupin, Glenmark, Zydus and Apotex.

        1980. Patel began planning for the increase shortly after the July 3 increases were

implemented. On July 11, 2013, Patel sent a preliminary draft list of price increase candidates to a

colleague for what she referred to as “Round 2.” For the drugs on the preliminary list, Patel stated

that “this does not guarantee that [they] will end up getting an increase, but at the very least, it will

be put through the review process.”

        1981. The list included a number of drugs involving the following competitors, primarily:

Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan, and Sandoz. In the days leading up to July




                                                    493
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 513 of 1189
                                  REDACTED – PUBLIC VERSION

11, 2013, Patel was communicating directly with executives at nearly all of those competitors,

including the following:




        1982. Patel was also communicating indirectly with Mylan through Green. For example, on

July 10, 2013 - the day before Patel sent the preliminary “Round 2” increase list - Green and Nesta

spoke twice. Shortly after the second call, Green called Patel and the two spoke for just over seven

(7) minutes. The next day, on July 11, Nesta and Green exchanged several more calls. The timing of

those calls is set forth below:




        1983. Patel and other Teva executives continued to coordinate with competitors over the

next several weeks, refining the list and preparing for the next large Teva price increase.



                                                  494
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 514 of 1189
                               REDACTED – PUBLIC VERSION

       1984. By August 7, 2013, Patel had finalized the list. That day she sent an e- mail to her

supervisor, K.G., with a “Price Increase Overview” spreadsheet which she had prepared for

Cavanaugh, summarizing the increases. As shown below, the spreadsheet included competitively

sensitive information about certain competitors’ plans regarding future price increases that Patel

and/or Green could have only learned from directly colluding with those competitors:




       1985. K.G. immediately recognized that having such explicit evidence of a competitor’s

price increase plans in writing would be problematic for Teva. In response to the e-mail, K.G.

politely asked Patel to remove some of the incriminating information:




                                                 495
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 515 of 1189
                               REDACTED – PUBLIC VERSION




         1986. In accordance with the executive’s request, Patel deleted the information.

         1987. Patel and Green coordinated the increases with every important competitor in the

days and weeks leading up to the increase. The graphic on page 195 of the State AG Complaint No.

2, details some of the calls with competitors in the days and weeks leading up to the increases.

         1988. The only drug on the list that Patel and/or Green were not coordinating with

competitors on in advance (Clemastine Fumarate oral liquids) was a drug where Teva was exclusive

and thus had no competitors. That drug was slated for the lowest increase of all drugs on the list

(7%).

         1989. The day before the price increase went into effect - August 8, 2013 - Patel was

particularly busy, spending most of her morning reaching out and communicating with several key

competitors:




                                                 496
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 516 of 1189
                               REDACTED – PUBLIC VERSION




        1990. As it turned out, Mylan was also in the process of implementing its own price

increases on August 9, 2013 on several drugs (including several sold by Teva), and it is likely that

Nesta reached out to Patel to coordinate those increases.

                        a.      Mylan

        1991. Teva and Mylan were coordinating price increases consistently during this period,

including the time leading up to the August 9, 2013 increases. During each step in the process, Teva

and Mylan executives kept their co-conspirators apprised of their decisions. The communications

were typically initiated by Patel, who asked Green to communicate with Nesta of Mylan and obtain

what she referred to as “intel” on many different drugs. But at times Patel communicated directly

with Nesta.

        1992. For example, on July 22, 2013, Patel sent Green an e-mail with an attached

spreadsheet of “Round 2” increase items. She indicated that she was “seeking intel” for a group of

drugs in the attached spreadsheet with a highlighted yellow “x” and included in a column titled

“Follow Mylan/Other:”




                                                  497
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 517 of 1189
                               REDACTED – PUBLIC VERSION




A large majority were Mylan drugs.

          1993. The next day – July 23, 2013 – at 4:30pm, Green and Nesta spoke for more than six

(6) minutes. Immediately after hanging up the phone, Green called Patel to convey the intel he had

obtained from Mylan. The call lasted more than three (3) minutes.

          1994. On July 29, 2013, Green (Teva) was approached by a large retail pharmacy asking for

bids on several of the drugs that Mylan had increased prices on in early July. Green’s first step was

to request market share information for those drugs so that Teva could make a decision on how to

respond to the customer’s inquiry based on the generally accepted understanding regarding fair

share:




                                                 498
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 518 of 1189
                               REDACTED – PUBLIC VERSION

       1995. The next day, July 30, 2013, Patel sent Green the “latest” price increase file as an

attachment, saying that she “[f]igured it would help since I’ve changed a few things on you.” Patel

asked Green to obtain additional “market intel” for a group of seven Mylan drugs, some of which

varied slightly from the prior spreadsheet.

       1996. Following the same consistent pattern, Green and Nesta spoke six (6) times over the

next two days. After hanging up from the last call between the two on August 1, 2013, Green called

Patel and conveyed the results of his conversations. This series of phone calls is detailed below:




       1997. In the midst of the phone calls between Green and Nesta on July 31, 2013, Patel sent

the following e-mail with “commentary” about the customer request, with a particular focus on

balancing Teva’s desire to increase prices against its commitment to adhere to the fair share

agreement and how that may affect its market share for certain products sold by Mylan:




                                                 499
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 519 of 1189
                               REDACTED – PUBLIC VERSION




       1998. Based on all of these communications between Teva and Mylan (and at times other

competitors), Teva was able to successfully increase price on seven different drugs that it overlapped

with Mylan, on August 9, 2013, as set forth above.

                       b.      Etodolac

       1999. Etodolac, also known by the brand name Lodine, is a medication known as a

nonsteroidal anti-inflammatory drug (NSAID). It is used to reduce pain, swelling and joint stiffness

from arthritis. It works by blocking the body’s production of certain natural substances that cause

inflammation. An extended release version of Etodolac – Etodolac ER –also known by the brand

name Lodine XL, is also available.




                                                 500
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 520 of 1189
                                  REDACTED – PUBLIC VERSION

        2000. Apotex, Taro, Teva and Sandoz dominated the market for Etodolac tablets; Teva,

Taro, and Zydus dominated the market for Etodolac ER tablets; and Apotex, Teva, and Taro

dominated the market for Etodolac capsules.

        2001. In early 2012, Apotex (which had received an ANDA to market Etodolac capsules in

2000) was planning to re-enter the market for the drug while Teva was planning to exit the market.

Although the number of competitors in the market would remain the same, Apotex and Taro were

able to coordinate a large price increase due to the overarching fair share Agreement.

        2002. As a result of this coordination, Taro was able to lead a price increase that more than

tripled its previous price for Etodolac capsules from early 2012, while Apotex was able to enter the

market at the higher price and gain its “fair share.” As a result, between May and August of 2012,

Taro and Apotex were able to coordinate to increase prices by more 200%.

        2003. As of July 13, 2013, Teva sold both Etodolac and Etodolac ER. Teva’s competitors

for the standard version of Etodolac were Taro and Sandoz. For Etodolac ER, Teva had only one

competitor – Taro.

        2004. When Patel first began planning for “Round 2” of Teva’s price increases, Etodolac

and Etodolac ER were not slated for increases. For example, when she circulated a long list of

potential “Round 2” increases on July 11, 2013 (that would later be cut down substantially) – neither

of those drugs was on the list.

        2005. Around that time, Sandoz began identifying a list of drugs where it believed it could

increase price by the end of July. Etodolac was on the list, primarily because Sandoz would be able

to implement a substantial increase without incurring significant price protection penalties from its

customers.

        2006. On July 16, 2013, CW-3, then a senior executive at Sandoz, reached out to

Aprahamian (Taro) and they spoke for sixteen (16) minutes. Aprahamian called CW-3 back the next



                                                 501
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 521 of 1189
                               REDACTED – PUBLIC VERSION

day and the two spoke again for eight (8) minutes. After hanging up the phone with CW-3,

Aprahamian immediately called Patel. They exchanged voicemails until they were able to connect

later in the day for nearly fourteen (14) minutes. On July 18, 2013, Patel called CW-1 (Sandoz) and

the two spoke for more than ten (10) minutes.

       2007. During this flurry of phone calls, Sandoz, Taro and Teva agreed to raise prices for

both Etodolac and Etodolac ER.

       2008. On July 22, 2013 – before any price increases took effect or were made public, Patel

added both Etodolac and Etodolac ER to her price increase spreadsheet for the first time, with the

following notations:




       2009. Based on her conversations with CW-1 and Aprahamian, Patel understood that

Sandoz planned to increase its price on Etodolac, and that Taro would follow suit and raise its price

for Etodolac ER. During those conversations, Teva agreed to follow both price increases.

       2010. That same day, Sandoz sent out a calendar notice to certain sales and pricing

employees for a conference call scheduled for July 23, 2013 to discuss planned price increases,

including for Etodolac. Prior to the conference call on July 23, CW-1 called Patel at Teva. After

exchanging voice mails, the two were able to connect for more than fourteen (14) minutes that day.

During that call, CW-1 confirmed the details of the Sandoz price increase on Etodolac. Similarly,

CW-3 (Sandoz) called Aprahamian (Taro) that same day and the two spoke for more than three (3)

minutes.

       2011. The Sandoz price increase for Etodolac was effective July 26, 2013. That same day,

Taro received a request from a customer for a one-time buy on Etodolac 400mg Tablets. After




                                                 502
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 522 of 1189
                               REDACTED – PUBLIC VERSION

learning of the request, Aprahamian responded swiftly internally: “Not so fast. Why the request?

Market just changed on this and not apt to undercut.”

       2012. When Taro received another request on July 30 from a large wholesale customer for

a bid due to the Sandoz price increase, Aprahamian’s internal response was equally short:




       2013. Also on July 26, Patel sent an e-mail to others at Teva – including her supervisor

K.G., Rekenthaler and others – informing them of the Sandoz increase on Etodolac IR (immediate

release). She instructed them to “[p]lease watch ordering activity for both, IR and ER. The intent is

that we will follow in the near future, but a date has not been determined.”

       2014. Patel continued to coordinate with both Sandoz and Taro regarding the Etodolac

and Etodolac ER price increases (among other things). Between July 29 and August 2, 2013, for

example, Patel engaged in the following series of calls with CW-1 (Sandoz) and Aprahamian (Taro):




                                                 503
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 523 of 1189
                                 REDACTED – PUBLIC VERSION




        2015. Aprahamian was also speaking to his contact at Sandoz- CW-3 - during this time,

including the following calls:




        2016. On August 1, 2013 - shortly after speaking with Patel - Aprahamian instructed a

colleague at Taro to begin implementing a price increase on Etodolac and Etodolac ER.

Aprahamian stated “[w]e need to get these out next week.” Not wanting to provide the details in

writing, Aprahamian concluded: “Will come over and discuss with you.”

        2017. By August 5, 2013, it was well known internally at Teva that Taro would soon be

raising prices on both Etodolac and Etodolac ER. The minutes from a Teva “Marketing Ops”

meeting on August 5, 2013 - which Patel attended - reflect the following:




                                                504
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 524 of 1189
                               REDACTED – PUBLIC VERSION

        2018. When Patel sent the “Price Increase Overview” spreadsheet to her supervisor K.G.

on August 7, 2013, summarizing Teva’s upcoming August 9 price increases, she again made it clear

that the reason Teva was increasing its prices for Etodolac and Etodolac ER was because Teva

senior executives knew that Taro would be raising its prices on both drugs “this week.” K.G. quickly

instructed Patel to delete those entries, but never instructed her to stop communicating with the

company’s competitors, including Taro.

        2019. Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with the

price increases effective on August 9, 2013. Both their AWP and their WAC prices were increased to

the exact same price points. The increases were substantial. For Etodolac, Teva’s average increase

was 414%; for Etodolac ER, the average increase was 198%.

                        c.      Niacin ER

        2020. On September 20, 2013, Teva entered the market for Niacin ER as the first-to-file

generic manufacturer. As the first-to-file, Teva was awarded 180 days of exclusivity to sell the

generic drug before other generic manufacturers could enter the market.

        2021. Teva’s period of exclusivity for Niacin ER was scheduled to expire on March 20,

2014. As that date approached, Teva began to plan for loss of its exclusivity. By at least as early as

February, Teva learned that Lupin would be the only competitor entering the market on March 20.

        2022. The first thing Teva sought to do – knowing that a high-quality competitor would be

the only new entrant – was to raise its price. On February 28, 2014, Cavanaugh instructed K.G. and

others at Teva that “[w]e need to do the Niacin ER price increase before Lupin comes to market

and sends offers out.” K.G. immediately forwarded the e-mail to Patel with the instruction: “Please

see comment on Niacin ER. Please make sure you include in your price increase.” Later that day,

Patel called Berthold at Lupin and the two spoke for nearly seven (7) minutes.




                                                  505
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 525 of 1189
                                REDACTED – PUBLIC VERSION

          2023. Within a week, Teva was ready to implement the price increase. On March 5, 2014,

Patel sent an e-mail to the Teva pricing group stating “[p]lease prepare for a price increase on Niacin

ER, to be communicated [to customers] this Friday for an effective date of Monday.” The next day,

March 6, Teva notified its customers that it would be implementing a price increase on Niacin ER

effective March 7, 2014. The increase was for 10% across the board, on all formulations.

          2024. Once Teva coordinated the price increase, it next began taking the necessary steps to

divide up the Niacin ER market with new entrant Lupin so as to avoid competition that would

erode Teva’s high pricing. Patel scheduled a meeting with Rekenthaler for March 6, 2014 to discuss

an “LOE Plan” for Niacin ER. “LOE Plan,” in Teva parlance, is a plan detailing which customers

Teva would concede and which customers it would retain upon Teva’s “loss of exclusivity” in a

particular generic drug market. Teva’s LOE plans were often secretly negotiated directly with

competitors as they were entering the market, consistent with the industry understanding of fair

share discussed above.

          2025. During the morning of March 6, 2014, Patel called Berthold and they spoke for more

than seven (7) minutes. During this and several subsequent calls, discussed in more detail above,

Teva and Lupin agreed on which specific customers Teva would concede to Lupin when it entered

the market on March 20, 2014. Teva agreed that it would concede 40% of the market to Lupin upon

entry.

          2026. When Lupin entered the market for Niacin ER on March 20, 2014, it entered at the

same WAC per unit cost as Teva, for every formulation. In the days leading up to Lupin’s entry,

Patel and Berthold were in frequent communication to coordinate the entry, as set forth below:




                                                  506
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 526 of 1189
                                REDACTED – PUBLIC VERSION




        2027. In addition, Lupin entered with customer pricing only 10% below Teva’s recently

increased pricing - so it was expected that pricing would remain at least at Teva’s pre-increase

exclusive pricing levels. In other words, there was little or no price erosion as a result of Lupin’s

anticompetitive entry into the market for Niacin ER.

        2028. Over the next several days, Patel and Berthold continued to coordinate to make sure

Lupin obtained the agreed-upon customers. For example, on March 24, 2014, a Teva executive

received an e-mail from Cardinal indicating that Cardinal had received “a competitive offer for the

Niacin ER family.” Cardinal was one of the customers that Teva had already agreed to concede to

Lupin. The Teva executive forwarded the e-mail to several people internally at Teva, including Patel,

Rekenthaler, and Cavanaugh, confirming the plan:




        2029. That same day, Patel spoke to Berthold at Lupin three times, as shown below:




                                                   507
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 527 of 1189
                               REDACTED – PUBLIC VERSION

        2030. Patel responded:




        2031. The next day – March 25, 2014 – K.G. (Teva) summarized the status of Teva’s LOE

Plan and the company’s agreement with Lupin on Niacin ER: “With the four concessions (CVS,

Cardinal, Optum and Humana), we would be giving up right around 40% share as Dave noted (I

calculated 39%) . . . . We need to keep everybody else.”

                9.      July 2013 – January 2014: Competitors Seek to “Follow” Price Increases:
                        Haloperidol and Trifluoperazine HCL

        2032. As detailed above, after Mylan and Teva implemented significant price increases in

early July 2013, Sandoz executives sought to obtain a “comprehensive list” of those Teva and Mylan

price increases. Sandoz sought this information because it did not want to accidentally compete for

market share on any of the Teva or Mylan drugs that overlapped with Sandoz.

        2033. To that end, on July 15, 2013, Sandoz executives held an internal meeting during

which CW-1 instructed members of the Sandoz sales team, including CW-2 and CW-4, “to

investigate [the] list of Mylan and Teva increase items.”

        2034. That same day, as detailed above, CW-2 contacted his counterpart at Teva,

Rekenthaler, and obtained the list of drugs that Teva increased on July 3, 2013, along with the

percentage increases for each. Similarly, on July 16, 2013, CW-4 called her contact at Mylan, Nesta.

The call lasted two-and-a-half (2.5) minutes. A half hour later, Nesta returned the call and they

spoke for nearly nineteen (19) minutes.


                                                  508
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 528 of 1189
                              REDACTED – PUBLIC VERSION

       2035. During those two calls, CW-4 asked Nesta to identify the drugs Mylan had increased

prices on so that Sandoz could follow with its own price increase. Nesta provided CW-4 with a list

of drugs, highlighting that the Nadolol price increase would be large. Nesta also emphasized that

Mylan did not appreciate having its prices challenged and that prices should be kept high. After the

phone call ended, CW-4 sent the following e-mail to her superiors (the “July 2013 E-mail”):




       2036. For at least one drug on the list – Haloperidol – Mylan had yet to raise price at the

time of the July 2013 E-mail. Indeed, Mylan would not raise price on this product until August 9,

2013. On that date, Mylan also raised the price on Levothyroxine – a drug on the list that was also

increased by Mylan in January 2013 – and at least two other Sandoz overlap drugs not on the list –

Trifluoperazine HCL and Benazepril HCTZ.

       2037. Over the next several months, and consistent with their understanding, Sandoz

declined to bid and take business from Mylan customers (except in one instance where Mylan had

more than its fair share) and raised prices to match Mylan on a number of products.




                                                 509
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 529 of 1189
                               REDACTED – PUBLIC VERSION

        2038. Additionally, consistent with the overarching conspiracy’s fair share principles, the

price increases attracted new market entrants without any resulting price competition. For example,

Zydus entered the market for Haloperidol in late 2014, and Kevin Green communicated frequently

with Nesta to ensure that Zydus obtained market share without eroding market pricing.

        2039. On August 6, 2013, Nesta of Mylan called CW-4 at Sandoz twice. Both calls were

less than a minute long. Three days later, on August 9, 2013, Mylan implemented significant price

increases on both Haloperidol and Trifluoperazine HCL. For Haloperidol, Mylan increased the

WAC price by 250% on several formulations. For Trifluoperazine HCL, Mylan increased the WAC

price by 80% on all formulations.

        2040. On August 19, 2013, S.G., a national account executive at Sandoz, sent an internal e-

mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine HCL and that

Sandoz needed to “rationalize the market.”

        2041. On August 22, 2013, CW-2 e-mailed Kellum stating that CVS “wanted to know if we

will be raising price on Haloperidol and Trifluoperazine. Mylan took substantial increases.” Kellum

forwarded the request to CW-1 and F.R., a pricing manager at Sandoz. F.R. responded, “I believe

the answer is yes?? We bid at current price in RFP and did not go after this business. I would answer

yes. Thoughts?” CW-1 replied that he would obtain the pricing data, “but I would imagine we will

be fast followers.”

        2042. On September 18, 2013, CW-1 e-mailed Kellum with his price increase analyses for

Haloperidol and Trifluoperazine HCL. For Haloperidol, CW-1 indicated that Mylan had 72%

market share, Sandoz had 15%, and Zydus had 10%. For Trifluoperazine HCL, CW-1 stated that

“Mylan has 73% and we have 24%. This is a no brainer.”

        2043. On September 25, 2013, Walgreens – a Mylan customer – e-mailed Sandoz asking

for bids on Haloperidol and Trifluoperazine HCL. CW-1 sent an internal e-mail explaining that



                                                 510
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 530 of 1189
                               REDACTED – PUBLIC VERSION

“Mylan took a price increase on this product. That’s why he is asking. We are currently evaluating

tak[ing] one ourselves.”

       2044. On October 2, 2013, CW-1 e-mailed S.G., the Sandoz national account executive

assigned to Walgreens, directing S.G. to not only decline to bid at Walgreens, but also lie about the

reason for doing so:




       2045. Over the next several days, CW-4 and Nesta spoke by phone several times. These

communications are detailed in the table below. Prior to these calls, CW-4 and Nesta had not

communicated by phone since August 6, 2013.




                                                 511
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 531 of 1189
                              REDACTED – PUBLIC VERSION

       2046. On October 15, 2013 (the day after the last of the phone calls noted above), CW-1 e-

mailed the Sandoz Pricing Committee recommending that Sandoz increase pricing on Haloperidol

and Trifluoperazine HCL. After reviewing the e-mail, O.K., a senior executive responsible for

business planning at Sandoz, recommended approval of the Haloperidol price increase, but advised

that Sandoz wait to increase the price of Trifluoperazine HCL until January 2014 because of price

protection penalties that would be triggered if Sandoz increased in October 2013. As O.K.

explained, “I understand that both price increases have been taken by Mylan in August and we are

the followers. We might be sending the wrong signal to Mylan by not following promptly however

1.6m top/bottom-line hit with no upside is too big to swallow.”

       2047. Ultimately, Sandoz followed O.K.’s recommendation and increased its WAC pricing

on Haloperidol to match Mylan’s pricing on October 25, 2013 but waited to follow on

Trifluoperazine HCL until January 31, 2014.

               10.     April 4, 2014 Price Increases

       2048. On April 4, 2014, Teva raised prices on twenty-two (22) different generic drugs.

Nearly all of these increases were coordinated with a number of Teva’s high-quality competitors

including Sandoz, Taro, Actavis, Mylan, Lupin, and Greenstone. But for this price increase, Teva

also began coordinating with some of what it regarded as “lesser-quality” competitors – such as

Breckenridge, Heritage, VersaPharm and non-defendant Rising – as new sources for anticompetitive

agreements. For this price increase, Teva also decided to lead many more price increases – which

was riskier for Teva and required even greater coordination with competitors.

       2049. Leading more price increases was part of a strategy that Patel memorialized in

writing in January of 2014, documenting in many respects the successful strategy that she had

implemented in 2013, focused on leveraging Teva’s collusive relationships with high-quality

competitors. This strategy was well known, understood and authorized by individuals at much



                                                512
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 532 of 1189
                               REDACTED – PUBLIC VERSION

higher levels at Teva, including Cavanaugh and Rekenthaler, and Patel’s direct supervisor K.G. For

example, on January 16, 2014, Patel sent a document to K.G. titled “2014 Pricing Strategy

Brainstorm,” where she outlined her plan for implementing price increases:




        2050. Patel began planning for the next round of Teva price increases in early January

2014, shortly after returning to full-time status from maternity leave. On January 14, 2014, Patel sent

K.G. a preliminary draft list of price “Increase Potentials Q1 2014.” She stated: “Attached is my list

of potential items. Note that they still need to go through the review process.”

        2051. The initial list contained drugs sold by Actavis, Lupin, and Greenstone, among

others. Not surprisingly, Patel was communicating frequently with each of those competitors

throughout December 2013 and into early January 2014.

        2052. On February 7, 2014, Patel created a formal list of “PI Candidates” in a spreadsheet.

In the days leading up to February 7, Patel was feverishly coordinating by phone with a number of

different competitors to identify price increase candidates, including at least the following:




                                                  513
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 533 of 1189
                              REDACTED – PUBLIC VERSION




       2053. Those efforts were successful. By February 26, 2014, Patel had a more refined list of

“PI Candidates,” which she forwarded to another colleague for his review. That list included the

following drugs and notes about each drug:




       2054. Patel continued to refine the list over the next several weeks.



                                                514
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 534 of 1189
                               REDACTED – PUBLIC VERSION

       2055. On March 17, 2014, Patel sent a near final version of the “PI Candidates”

spreadsheet to K.G. with the statement: “Once you verify these are acceptable, we can finalize for

the increase.” Patel and Rekenthaler both were communicating frequently with competitors- in this

case Taro, Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising - to coordinate the price

increases in the week before Patel sent the price increase list to K.G. At least some of those

communications are reflected in the table below:




                                                 515
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 535 of 1189
                              REDACTED – PUBLIC VERSION




       2056. Rekenthaler had also previously spoken with his contact at VersaPharm – J.J., a

senior national accounts executive – on January 22, 2014 for five (5) minutes and March 7, 2014 for

three (3) minutes to secure VersaPharm’s agreement to follow the Teva increase on two drugs.


                                                516
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 536 of 1189
                               REDACTED – PUBLIC VERSION

Those were the only two identified telephone calls between Rekenthaler and J.J. since 2012. As

discussed more fully below, VersaPharm followed with its own price increase shortly after the Teva

increase.

        2057. In the days leading up to the price increase, Rekenthaler asked Patel for a list of

drugs and competitors associated with each of the increase items so that he could confirm that Teva

had successfully coordinated increases with everyone. On April 1, 2014, Patel responded by

providing a list of only those drugs where Teva was leading the price increase – i.e., the drugs with

the most risk if Teva did not secure an agreement beforehand with a competitor before raising its

own price.

        2058. Satisfied that Patel and Rekenthaler had confirmed agreement with all the

appropriate competitors, on April 4, 2014 Teva increased pricing on various dosage strengths of the

following drugs:




        2059. These price increases were all coordinated and agreed to between Teva and its

competitors. Patel and/or Rekenthaler communicated directly with all of their key competitors in

                                                 517
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 537 of 1189
                               REDACTED – PUBLIC VERSION

the days and weeks leading up to the increase. Many of those communications are set forth in the

graphic at page 220 of the State AG Complaint No. 2.

       2060. Patel and others at Teva again went to great efforts to coordinate these price

increases with competitors prior to April 4, 2014 – including during the time that Patel was out on

maternity leave. Some illustrative examples of those efforts are set forth below.

                       a.      Cephalexin

       2061. Throughout 2013, Berthold of Lupin colluded with two different individuals at Teva:

Patel and Green. As discussed above, at times Patel and Green would even coordinate with each

other regarding who would communicate with Berthold, and take turns doing so.

       2062. As of late October 2013, however, neither of those options was available to

Berthold. Patel was out of the office on maternity leave, and Green had left Teva to join Zydus as of

October 23, 2013.

       2063. This did not deter Berthold; he merely went further down the Teva organizational

chart to find a Teva executive to communicate with. The ongoing understanding between Teva and

Lupin was institutional, not dependent upon a relationship between specific individuals. In October

2013, when Lupin decided to raise price on Cephalexin oral suspension – a drug where Teva was the

only other competitor in the market –Berthold already knew that Teva would follow the increase.

       2064. On October 14, 2013, Berthold called Rekenthaler at Teva. They ultimately spoke

for sixteen (16) minutes that day. Communication was rare between those two executives. Prior to

October 14, 2013, the last (and only) time they had spoken by phone was November 21, 2011

according to the phone records produced.

       2065. On October 31, 2013 – the day before Lupin was scheduled to increase its price on

Cephalexin oral suspension –Berthold also called T.S., a national account executive at Teva, to notify




                                                 518
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 538 of 1189
                               REDACTED – PUBLIC VERSION

Teva of the price increase. He called T.S. at 9:18am that morning and left a message. T.S. returned

the call at 9:57am, and the two spoke for nearly five (5) minutes.

        2066. Within minutes after hanging up the phone with Berthold, T.S. notified others

internally at Teva about the substantial increase Lupin was about to take:




        2067. The Lupin increase on Cephalexin oral suspension actually became effective the next

day, November 1, 2013 – demonstrating that T.S. had advance knowledge of the increase. Shortly

thereafter, T.S. followed up her own e-mail with specific price points that Lupin would be charging

for Cephalexin.

        2068. K.G. (Teva) responded later that day, asking: “Did Lupin increase the Caps as well?”

Rekenthaler answered immediately, with information he had learned from Berthold in mid-October:

“Lupin did not increase the caps, only the susp[ension].”

        2069. On November 22, 2013, a large customer requested a bid from Teva on Cephalexin

due to the Lupin price increase. T.S. forwarded the e-mail from the customer to Rekenthaler and

others with the suggestion that, because Teva already had the majority share, it should not bid for

the business. K.G. agreed, and simultaneously forwarded the e-mail to Patel stating: “Nisha, let’s add

this to our list to discuss.” Patel called Berthold the same day and left a message.




                                                  519
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 539 of 1189
                               REDACTED – PUBLIC VERSION

       2070. When Patel drafted her initial list of possible price increase candidates and forwarded

it to K.G. in January 2014, Cephalexin oral suspension was on the list. Patel coordinated the increase

consistently with Berthold throughout the period.

       2071. On April 4, 2014, Teva raised its WAC prices on Cephalexin oral suspension to

match Lupin’s prices exactly. The increases to the WAC price ranged from 90% - 185%, depending

on the formulation.

                         b.    Azithromycin and Medroxyprogesterone

       2072. In November 2013, Greenstone began planning to increase prices on several drugs,

including some that overlapped with Teva: Azithromycin oral suspension, Azithromycin suspension,

and Medroxyprogesterone tablets. Patel and R.H., a national account executive at Greenstone, were

communicating frequently during that time, including exchanging six (6) text messages on

November 16, 2013 and a phone call on November 23, 2013. Because Greenstone was a high-

quality competitor, and because the companies had successfully conspired to raise prices previously,

it was understood between the two that if Greenstone raised prices Teva would follow and would

not seek to poach Greenstone’s customers after the increase.

       2073. On November 18, 2013 – only two days after Patel and R.H. exchanged six (6) text

messages – a senior pricing executive at Greenstone sent an e-mail to Greenstone’s General

Manager seeking approval to implement the price increases. The General Manager approved of the

price increases the next day. Then, on November 23, 2013 Patel spoke to R.H. (Greenstone) for

nearly one (1) minute.

       2074. On December 2, 2013 - the same day that Greenstone was slated to send out notices

of the price increases to its customers - Patel spoke to R.H. (Greenstone) three times within a span

of twenty (20) minutes, as set forth below:




                                                 520
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 540 of 1189
                              REDACTED – PUBLIC VERSION




       2075. After the last of those three calls, Patel sent an e-mail to several colleagues at Teva

notifying them of an impending Greenstone price increase - one that would not be effective for

another month:




       2076. On December 5, 2013, Patel continued to communicate with R.H. about the

Greenstone increases, and how Teva would react to unsolicited customer requests for bids – trading

two voicemails. The next day, Patel sent another e-mail to K.G. about Azithromycin suspension:




                                                 521
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 541 of 1189
                               REDACTED – PUBLIC VERSION




       2077. K.G. agreed with Patel’s recommendation. Later that day, J.L. of Teva sent the

following notice to several Teva colleagues:




       2078. That same day, Teva declined to bid on Azithromycin at multiple customers.

       2079. Over the next several months – during the period of time before Teva followed

Greenstone’s price increases – Teva continued to refuse to bid (and avoid taking Greenstone’s



                                               522
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 542 of 1189
                               REDACTED – PUBLIC VERSION

market share) when requested by customers, for both Azithromycin formulations and

Medroxyprogesterone tablets. For example, on January 27, 2014, Teva was approached by a large

wholesaler asking for bids on both Azithromycin suspension and Medroxyprogesterone due to a

“Change in Market Dynamics.” After speaking with R.H. (Greenstone) for more than five (5)

minutes that same day, Patel agreed with the recommendation not to provide a bid to that customer.

        2080. Similarly, on March 17, 2014 – which was the same day that Patel sent a nearly final

price increase list to K.G. – Teva was approached by another wholesaler requesting a lower price for

Azithromycin oral suspension. A national account executive at Teva asked Patel: “Can we provide

any better pricing than Greenstone? . . . I know we have picked up our target share.” Patel had

spoken with R.H. (Greenstone) twice earlier that day, including one call lasting more than fifteen

(15) minutes. Patel’s response to the national account executive was: “Let’s talk tomorrow.”

        2081. Consistent with the understanding between the two companies, Teva followed

Greenstone’s price increases for Azithromycin oral suspension, Azithromycin suspension, and

Medroxyprogesterone tablets on April 4, 2014. Patel spoke twice with R.H. (Greenstone) that same

day.

                       c.      Clarithromycin ER

        2082. Teva and Actavis were coordinating on several drugs Teva price-fixed on April 4,

2014. One of them was Clarithromycin ER tablets. As of December 2013, Teva, Actavis, and Zydus

were the only generic manufacturers actively selling Clarithromycin ER.

        2083. On December 30, 2013, however, Cardinal approached Teva looking for a bid on

Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would not

have adequate supply to be able to take on this additional market share until April 2014, but if

Cardinal could wait until then for Teva to supply, Teva would make an offer. Cardinal agreed.




                                                 523
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 543 of 1189
                                 REDACTED – PUBLIC VERSION

        2084. The Cardinal bid request was forwarded to Patel on the morning of January 2, 2014.

At 9:37am that morning, L.R., a customer marketing manager at Teva, suggested providing an offer

to Cardinal at “10% under market intel pricing for [the] Watson/Actavis product.” L.R. also stated:

“[i]f Cardinal is willing to wait until April, I suspect that Actavis isn’t interested in picking up a lot of

additional share.”

        2085. Immediately after receiving that e-mail, at 9:40am, Patel called Rogerson at Actavis

and the two spoke for more than seventeen (17) minutes. Shortly after hanging up the phone with

Rogerson, at 10:12am, Patel responded to the e-mail, saying: “I think we have an opportunity to go

higher. Let’s aim for around $148 net and request feedback.”

        2086. On January 9, 2014, Teva learned that Cardinal had accepted Teva’s bid at the higher

price. At 9:19am, Patel called Rogerson at Actavis and they spoke for more than six (6) minutes.

Shortly after that call, at 9:45am, Patel sent an e- mail internally at Teva stating: “It looks like

Cardinal accepted our bid at the higher price. We may have an opportunity to take some increases.”

        2087. When Patel sent her supervisor the initial list of “Increase Potentials Q1 2014” on

January 14, 2014, Clarithromycin ER was on the list.

        2088. Similarly, in March 2014, Actavis implemented its own price increase on several

other drugs, including some that overlapped with Teva. Consistent with the ongoing understanding

between these high-quality competitors, Actavis understood that Teva would follow the increases or,

at a minimum, would not poach Actavis customers after the increase.

        2089. At 9:54 am on March 14, 2014, Rogerson called Patel and left a message. Patel called

Rogerson back at 10:31am, and the two spoke for more than twelve (12) minutes. Within minutes

after hanging up with Rogerson, Patel informed others at Teva about the Actavis increase:




                                                    524
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 544 of 1189
                               REDACTED – PUBLIC VERSION




In fact, these increases would not become effective until April 15, 2014, again demonstrating that

Teva knew in advance of its competitors’ price increase plans.

       2090. Within half an hour of sending that e-mail, Patel instructed colleagues to add the

Actavis drugs to the Teva price increase list. She added: “We intend to follow where we can.”

       2091. Less than two hours later, at 12:37pm, Patel called Rogerson again. They spoke for

more than five (5) minutes. Shortly after hanging up the phone, at 12:51pm, Patel wrote another e-

mail to certain colleagues at Teva, stating: “Actavis took an increase. We will follow. We need to

review price per my alert list. Let’s wait to see what intel we can get and discuss Monday.”

       2092. First thing the next business day – which was the following Monday, March 17, 2014

– Patel forwarded the “PI Candidates” list to K.G. (Teva). The list included both Tamoxifen Citrate

and Estazolam. Later that morning, Patel called Rogerson. After quickly exchanging voicemails, they

spoke for more than nineteen (19) minutes. Rekenthaler (Teva) and Falkin (Actavis) also exchanged

four (4) text messages that day and had one call lasting more than six (6) minutes.

       2093. Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam less

than three weeks later, on April 4, 2014. Patel and Rogerson spoke twice by phone that day.



                                                 525
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 545 of 1189
                                REDACTED – PUBLIC VERSION

Rekenthaler and Falkin also spoke by phone that day. Because Teva was able to follow the price

increase so quickly, Teva’s increase became effective even before the Actavis price increase for those

drugs.

          2094. After the price increases became effective, Teva took consistent steps not to disrupt

the market or steal market share from Actavis. For example, on May 14, Patel declined to bid at

ABC on both Tamoxifen Citrate and Estazolam, stating: “unable to bid (strategic reasons, for

internal purposes).” When Patel and her other conspirators at Teva used the term “strategic” in this

context, it was code for the fact that there was an understanding in place with a competitor.

          2095. Similarly, on May 21, 2014, Teva received a request from a large customer for a bid

on Tamoxifen Citrate. As of that date, Teva had 58.4% of the market, and Actavis had 40.7%. A

Teva analyst forwarded the request to Patel and others, recommending (pursuant to the fair share

understanding in the industry) that Teva not bid “as we are first in a two-player market with good

share already.” Patel responded: “Agree. We should decline to bid.”

                         d.      Ketoconazole

          2096. Patel identified Ketoconazole cream and Ketoconazole tablets as price increase

candidates sometime in February 2014. They were not listed on her original “Increase Potentials” list

that she sent to K.G. on January 14, 2014, but they were on the list of “PI Candidates” that she sent

to a colleague on February 26, 2014, with the following notes about each:

                  Ketoconazole Cream              Shared with Taro and Sandoz

                  Ketoconazole Tab                Shared with Taro, Myl and Apo


          2097. Taro was a common competitor on both drugs, but there were different sets of

competitors for each formulation. For Ketoconazole cream, Teva’s competitors were Taro and

Sandoz. For Ketoconazole tablets, Teva’s competitors were Taro, Mylan, and Apotex.



                                                  526
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 546 of 1189
                                REDACTED – PUBLIC VERSION

        2098. Teva led the price increases for both drugs but made sure to coordinate with all of its

competitors before (and as it was) doing so. On April 4, 2014 – the day of the increases – Patel

spoke separately with both Aprahamian (Taro) and CW-1 (Sandoz). During each call, she let them

know that Teva was increasing the price of Ketoconazole. The same day, Rekenthaler spoke to

Nesta (Mylan); he had previously communicated with J.H., a senior sales executive at Apotex, on

March 20 and 25, 2014.

        2099. On Ketoconazole cream, co-conspirators at Taro and Sandoz were also

communicating directly with each other. On April 4, 2014, for example, Aprahamian spoke to CW-3

at Sandoz for nineteen (19) minutes. They discussed the Teva increase and the fact that Taro would

follow. CW-3 then sent an e-mail internally at Sandoz, alerting colleagues of the price increase and

conveying information about Taro’s price increase plans:




        2100. CW-1 (Sandoz) immediately told his colleagues not to bid on any new opportunities

for the drugs, and instead put the products on “strict allocation” until Sandoz determined how to

proceed.

        2101. That same day, Aprahamian sent a similar e-mail internally to his colleagues at Taro.

        2102. The following Monday, April 7, 2014, Taro received a request from MMCAP seeking

a competitive bid on Ketoconazole tablets due to the Teva price increase. After reviewing the

request, a Taro sales executive sent an internal e-mail stating: “we are not going to bid this product. .

. . Taro has 27% share in a 4-player market.” In a follow-up e-mail, E.G., a Director of Corporate




                                                  527
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 547 of 1189
                               REDACTED – PUBLIC VERSION

Accounts at Taro, confirmed that Taro would decline to bid, but indicated that Taro would need to

lie about the reason: “Yes, we are declining, but we need to advise its [sic.] due to supply.”

        2103. Four days after the Teva increase, on April 8, 2014, Aprahamian called Patel and the

two spoke for more than nineteen (19) minutes. Later that same day, he initiated a price increase for

all of Taro’s customers on both the Ketoconazole cream and tablets. Aprahamian directed that the

notice letters be sent to customers on April 16, 2014, with an effective date of April 17, 2014.

        2104. Although Sandoz immediately understood that it would follow these price increases,

it was not able to implement them until October. The delay was because Sandoz had contracts with

certain customers that contained price protection terms which would impose substantial penalties on

Sandoz if it increased its prices at that time – and those penalties would have caused Sandoz to miss

certain financial targets during the months after April 2014. At Sandoz, senior management held

monthly budget meetings where they analyzed whether it made financial sense to implement a

particular price increase. In this case, the ramifications of the price protection terms did not make

sense for Sandoz to follow until October 2014.

        2105. In the months after the Teva and Taro increases, Teva held up its end of the

agreement not to poach its competitors’ customers. For example, on May 14, 2014, Teva was

approached by Cardinal requesting a bid due to the Taro increase. The e-mail from Cardinal was

forwarded to Patel, who responded immediately:




                                                  528
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 548 of 1189
                               REDACTED – PUBLIC VERSION

       2106. Shortly before sending the e-mail, Patel exchanged several text messages with

Aprahamian (Taro). She would ultimately exchange eight (8) text messages and had one phone call

lasting more than four (4) minutes with Aprahamian on that day.

       2107. Later that same day, Patel also directed that Teva decline to bid for Ketoconazole at

ABC, citing the same logic: “unable to bid (strategic reasons, for internal purposes).”

       2108. Sandoz ultimately followed the Teva and Taro increases for Ketoconazole cream on

October 10, 2014. That same day, Patel and CW-1 (Sandoz) spoke for more than three (3) minutes.

       2109. The Teva increases on Ketoconazole were significant. For the cream, Teva, Taro,

and Sandoz all increased the WAC price by approximately 110%. For the tablets, Teva’s WAC

increases were approximately 250%, but its customer price increases were substantially larger –

averaging 528%.

                       e.      Estradiol/Norethindrone Acetate and Cyproheptadine HCL

       2110. Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors when

implementing its April 4, 2014 price increases. One of those new co-conspirators was Breckenridge.

Patel already had a relationship with S.C., a senior sales executive at Breckenridge, and Rekenthaler

had a relationship with D.N., another senior sales executive at Breckenridge, so Breckenridge was a

prime candidate to coordinate pricing.

       2111. On November 14, 2013, Breckenridge increased its pricing on both

Estradiol/Norethindrone Acetate tablets (brand name Mimvey) and Cyproheptadine HCL tablets.

Breckenridge had acquired the ANDA for Cyproheptadine HCL tablets in September 2013 from

another manufacturer, and immediately sought to raise the prices previously charged by the prior

manufacturer as it began to sell the product under its own label. For Cyproheptadine HCL,

Breckenridge increased its WAC pricing by as high as 150% and raised its customer contract pricing



                                                 529
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 549 of 1189
                               REDACTED – PUBLIC VERSION

even higher – 400%. The increases to Mimvey were a more modest 20-27% for both the WAC and

customer pricing.

       2112. In the weeks leading up to those increases – when Patel was still out on maternity

leave – Rekenthaler had several phone calls with D.N. at Breckenridge to coordinate the price

increases. The two spoke twice on October 14, 2013 and had a twenty-six (26) minute call on

October 24, 2013. After those calls, they did not speak again until mid- January 2014, when Teva

began preparing to implement its increase.

       2113. Over the next several months – during the period of time before Teva was able to

follow the Breckenridge price increases – Teva followed the “fair share” understanding to the letter.

       2114. With respect to Cyproheptadine HCL, Teva had approximately 54% market share in

a two-player market. For that drug, Teva consistently refused to bid or take on any additional market

share after the Breckenridge increase. For example, on February 7, 2014, a customer gave Teva an

opportunity to pick up new business on Cyproheptadine HCL. When she learned the news, Patel

called S.C. at Breckenridge. They ended up speaking twice that day – the first and only phone calls

ever between them. After speaking to S.C., Patel sent the following e-mail regarding the customer’s

request:




       2115. With regard to Estradiol/Norethindrone Acetate, however, Teva only had 19%

market share in a two- player market. For that drug, Teva sought to pick a few customers to level

the playing field – before raising its own prices to follow Breckenridge.



                                                  530
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 550 of 1189
                               REDACTED – PUBLIC VERSION

        2116. On April 4, 2014, Teva followed the Breckenridge price increases with substantial

increases of Estradiol/Norethindrone Acetate (contract increases of as much as 393%) and

Cyproheptadine HCL tablets (contract increases of as much as 526%). In addition, Teva increased

the WAC price on Estradiol/Norethindrone Acetate by 26% and the WAC price on

Cyproheptadine HCL Tablets by as much as 95% — to exactly match Breckenridge’s WAC price on

both products.

        2117. Further demonstrating both Teva and Breckenridge’s adherence to the fair share

rules, when Impax entered the market in mid-2015, Teva and Breckenridge both coordinated to

concede market share to the new entrant, and Impax was able to enter the market at the same

supracompetitive WAC prices and net prices as those charged by Teva and Breckenridge. Once

again, S.C. (Breckenridge) brokered Impax’s entrance through a series of texts with M.G. (a senior

sales executive from Impax) on July 20, 2015. On July 31, 2015, Impax announced list (WAC) prices

even higher than those of Teva or Breckenridge.

                        f.      Diflunisal

        2118. Rising became a more appealing potential co-conspirator when CW-2, who had

formerly been employed at Sandoz, left to join Rising in August 2013. Rekenthaler had known CW-

2 for many years, going back to when they both worked together at Teva several years prior.

        2119. Of the drugs on the Teva April 4, 2014 price increase list, Rising was a competitor

on Diflunisal. For that drug, Rising had 21% market share in a two-player market with Teva as of

March 2014.

        2120. Rekenthaler spoke to CW-2 of Rising on December 5, 2013 for fourteen (14)

minutes. When Patel sent her initial list of “Increase Potentials” to K.G. on January 14, 2014,

Diflunisal was on the list, with Teva expecting to lead the increase.




                                                  531
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 551 of 1189
                                 REDACTED – PUBLIC VERSION

        2121. Teva and Rising continued to coordinate the increase over the next several months.

For example, when Patel sent a nearly final list of “PI Candidates” to her supervisor K.G. on March

17, 2014, she included the following notation about Diflunisal:




        2122. That same day, Rekenthaler spoke with CW-2 twice. During those calls, CW-2

informed Rekenthaler that Rising was having supply problems for Diflunisal and might be exiting

the market at some point in the future. CW-2 confirmed that it would be a good opportunity for

Teva to take a price increase.

        2123. Rekenthaler and CW-2 spoke once again on March 31, 2014, shortly before the Teva

price increase for Diflunisal. On April 4, 2014, Teva increased is WAC pricing on Diflunisal by as

much as 30%, and its contract pricing by as much as 182% for certain customers.

        2124. Rising ultimately exited the Diflunisal market for a short period of time starting in

mid-July 2014. When Rising decided to exit the market, CW-2 called Rekenthaler to let him know.

Four months later – when Rising’s supply problems were cured – Rising re- entered the market for

Diflunisal. Consistent with the fair share principles and industry code of conduct among generic

drug manufacturers discussed more fully above, CW-2 and Rekenthaler spoke by phone on several

occasions in advance of Rising’s re-entry to identify specific customers that Rising would obtain and,

most importantly, to retain the high pricing that Teva had established through its price increase on

April 4, 2014. On December 3, 2014, Rising re-entered the market for Diflunisal tablets. Its new

pricing exactly matched Teva’s WAC price increase from April 2014.

                       g.        Ethosuximide

        2125. On the April 4, 2014 Teva price increase list, VersaPharm was a competitor on two

different drugs: Ethosuximide capsules and Ethosuximide oral solution.




                                                 532
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 552 of 1189
                                REDACTED – PUBLIC VERSION

        2126. When Patel began creating the price increase list, neither of these drugs was

considered a candidate for an increase. For example, when Patel sent her initial “Increase Potentials”

list to K.G. in mid-January 2014, neither drug was on the list.

        2127. VersaPharm was not considered a high-quality competitor. When Patel created the

quality competitor rankings in May 2013, VersaPharm was given a -2 score in the rankings. That did

not stop Rekenthaler, however, from calling J.J., a senior national account executive at VersaPharm,

and speaking for five (5) minutes on January 22, 2014. When Patel sent the next “PI Candidate” list

to a colleague on February 26, 2014 – Ethosuximide capsules and oral solution were both on the list,

with the following notation:




        2128. Rekenthaler called again and spoke with J.J. at VersaPharm on March 7, 2014. Teva

then raised prices on both drugs on April 4, 2014. For Ethosuximide capsules, Teva raised is WAC

price by 87%, and its contract prices by up to 322%. For Ethosuximide oral solution, Teva raised its

WAC price by 20% and its contract prices by up to 81%.

        2129. On April 9, 2014 – only five days after the Teva increase – VersaPharm increased its

pricing on both Ethosuximide capsules and oral solution to a nearly identical price to Teva.

        2130. Following their agreement on those two drugs, and with no reason to speak further,

Rekenthaler and J.J. of VersaPharm never spoke by phone again.

                11.      Impact of April 4, 2014 Price Increases to Teva

        2131. A few weeks after Teva’s April 4, 2014 price increases went into effect, Patel

calculated the impact to Teva’s net sales as a result of the April 4 increase. Based on her analysis, she

found that the April 4, 2014 price increases resulted in a net increase in sales to Teva of

$214,214,338 per year.


                                                  533
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 553 of 1189
                               REDACTED – PUBLIC VERSION

       2132. For those drugs where Teva was leading the price increases on August 28, 2014,

several of Teva’s competitors followed in short order and those price increases were also

coordinated.

       2133. For example, on October 10, 2014 Sandoz followed Teva’s price increases on three

drugs: (1) Amoxicillin/ Clavulanate chewable tablets; (2) Diclofenac Potassium tablets; and

(3) Penicillin VK tablets. Patel of Teva spoke to CW-1 (Sandoz) on the day of the Sandoz price

increases for more than three (3) minutes.

       2134. Then, on December 19, 2014, Actavis followed the Teva price increase on

Desmopressin Acetate tablets. Rekenthaler of Teva and Falkin of Actavis spoke frequently in the

days and weeks leading up to the Actavis price increase, including calls on November 18, November

21, and November 25, 2014.

       2135. Indeed, even before Actavis followed the Teva price increase, Teva knew that

Actavis planned to increase. For example, on October 15, 2014 – approximately six weeks before

Actavis raised its price – Teva received a request from a customer asking Teva to reduce its pricing

on Desmopressin Acetate because it was no longer offering competitive prices. Patel’s initial

response to the customer was “[w]e believe the market is still settling on this product. Can you

please review in a few days and advise of more current pricing intelligence?” In a subsequent internal

discussion, Patel wrote: “I can’t quite recall if Actavis followed us or we followed them….but they

definitely did not change their WACs recently.”

       2136. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price increases on

Diclofenac Potassium tablets. Rekenthaler coordinated that price increase with Nesta of Mylan

during two phone calls on February 18 and one call on February 19, 2015.




                                                  534
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 554 of 1189
                               REDACTED – PUBLIC VERSION


               12.       August 28, 2014 Price Increases

       2137. On August 28, 2014, Teva raised prices on a number of different drugs, including

those set forth below:




       2138. In the days and weeks leading up to the price increase, Patel and Rekenthaler were

communicating with every high-quality competitor on those drugs to coordinate the increases in

advance. At least some of those communications are set forth in the graphic at page 250 of the State

AG Complaint No. 2.

       2139. The day before the increase became effective – August 27, 2014 –Patel spent most of

her morning discussing the price increases with her contacts at Sandoz, Actavis, Taro, Zydus, and

Glenmark:




                                                535
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 555 of 1189
                                REDACTED – PUBLIC VERSION




        2140. In addition to those phone communications noted above, representatives from Teva

and almost every other Defendant met in Boston, Massachusetts shortly before the increase, from

August 23-26, 2014, for the NACDS annual event, which was the largest pharmaceutical industry

meeting of the year. Cavanaugh, Rekenthaler, and Patel, along with many other Teva executives, as

well as executives from every other corporate Defendant, attended.

                        a.      Enalapril Maleate

        2141. With regard to Enalapril Maleate, Patel was speaking to Aprahamian at Taro as

shown above. Aprahamian, in tum, spoke to M.C., the Vice President of Sales and Marketing at

Wockhardt, on August 8, 2014 for thirteen (13) minutes, and again twice on August 14, 2014,

including one call lasting eight (8) minutes.

                        b.      Prochlorperazine

        2142. Similarly, with regard to Prochlorperazine, Rekenthaler communicated with Nesta at

Mylan on August 7 and August 11, as shown above. Nesta, in tum, communicated with M.D., a

senior sales executive at Cadista, on the same days that he had been communicating with

Rekenthaler.




                                                536
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 556 of 1189
                               REDACTED – PUBLIC VERSION

       2143. A large number of the drugs on Teva’s August 28, 2014 price increase list were

selected because Teva was following a “high quality” competitor. The coordination between Teva

and certain co-conspirators regarding those drugs is discussed more fully below.

                       c.      Mylan

       2144. Effective April 17, 2014, Mylan increased its WAC pricing on a number of different

drugs, including several that overlapped with Teva. Mylan also increased its contract prices, but at

least some of those price increases would not become effective until mid-May 2014.

       2145. Pursuant to the established understanding between the two companies, Teva

immediately decided that it would follow the Mylan increases. On April 21, 2014, T.S., a national

account executive at Teva, forwarded to Patel two spreadsheets with WAC and AWP pricing

information for the price increases taken by Mylan. The spreadsheets were created by Mylan

personnel.

       2146. Patel, in turn, forwarded the e-mail to the Teva sales team and stated: “Our intention

is to follow Mylan on this increase. Below, you will see the list of increase items where Teva overlaps

with Mylan. Please share any pricing intelligence you are able to obtain. Thank you in advance!” The

list that Patel referred to included the following products, several of which had been the subject of

coordinated price increases in 2013 as well: Amiloride HCL/HCTZ tablets; Cimetidine tablets;

Enalapril Maleate tablets; Fluvastatin Sodium capsules; Loperamide HCL capsules; Prazosin HCL

capsules; and Sotalol HCL tablets.

       2147. Within days, Teva began receiving requests from its customers for bids due to the

Mylan price increases. On April 24, 2014, Patel began to formulate a “Mylan Increase Strategy” in

order to respond to those requests but noted that Teva was “still awaiting intel” about the Mylan

customer contract price points, which were not publicly available. Previously, Patel had relied on

Green to obtain specific Mylan customer price points (referred to as “intel”) through his



                                                 537
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 557 of 1189
                                 REDACTED – PUBLIC VERSION

communications with Nesta of Mylan, which she used to follow Mylan’s pricing. The next day, in a

follow-up e-mail about the Mylan strategy, Patel noted that one of her Mylan increase strategies

would not have been appropriate for this situation, and concluded that: “Plus, we really need some

intel” about the Mylan contract price points.

        2148. Patel continued to push for specific contract price points from Mylan. On April 28,

2014, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no intel on Mylan’s

recent increases. I realize there is a lot of travel going on, but whatever you can gather and share

would be greatly appreciated.”

        2149. On May 9, 2014, Patel sent another e-mail:




        2150. Shortly after receiving that e-mail – at 11:15am that morning –Rekenthaler called

Nesta (Mylan) and left a message. Nesta returned the call at 11:23am, and the two spoke for nearly

eight (8) minutes.

        2151. Separately, and before Rekenthaler was able to convey any information he had

obtained, Patel forwarded a customer request from ABC (relating to the Mylan increase items)

directly to T.S. (Teva), lamenting the absence of Green to obtain the Mylan intel:


                                                  538
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 558 of 1189
                                REDACTED – PUBLIC VERSION


                 I am in a really tough spot on these. Please help! There are several
                 requests open for offers, but I have ZERO intel. A little
                 frustrating/discouraging, as we are bound to hear complaints on how
                 long it took to close the Delphi request. Is there anything you are able
                 to get to help when you are back? . . . At some point, I know I’ll have
                 to find another source of magic :))

        2152. The next day, T.S. sent Patel an e-mail with an attached spreadsheet listing the Mylan

contract price points for all of the recent increases:




        2153. The e-mail was unclear on where T.S. had obtained this “dirt,” but the spreadsheet

attached to her e-mail was created by a Mylan employee.

        2154. Rekenthaler and Nesta spoke again on May 20, 2014. Armed with this new source of

“intel,” Patel was more confident that Teva could follow the Mylan price increases exactly, without

disrupting the market. That same day, as Patel began to create a new list of Teva price increase

candidates, she instructed a colleague to include the Mylan increase drugs – with specific price points

– as its own separate tab in the spreadsheet, called “follow.” Her colleague provided the list, as

requested, on May 21.

        2155. On May 27, 2014, Rekenthaler and Nesta spoke twice, including one call lasting

nearly four (4) minutes. By May 28, Teva had a much more comprehensive list of price increase

items. On that list, seven of the Mylan items were prominently listed with a “Follow Urgent”

notation listed next to each:




                                                   539
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 559 of 1189
                                REDACTED – PUBLIC VERSION




        2156. Also on the list were three additional Mylan drugs for which Teva would be leading

the price increase: Diclofenac Potassium tablets; Flurbiprofen tablets; and Prochlorperazine tablets.

        2157. With the list firmly squared away at the end of May, Rekenthaler and Nesta had no

need to speak again until August, when Teva was preparing to implement the price increases. In the

weeks leading up to the August 28, 2014 Teva price increases, Rekenthaler and Nesta spoke several

times to coordinate, including at least the calls set forth below:




                                                   540
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 560 of 1189
                              REDACTED – PUBLIC VERSION




                      d.      Taro

       2158. Taro also significantly raised its prices on the following drugs which overlapped with

Teva: Carbamazepine chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, and

Warfarin Sodium tablets.

       2159. Patel learned of the prices increases for certain of these drugs in advance, based on

her conversations with Aprahamian. It was understood that Teva would follow the Taro price

increases based on these and prior conversations. In fact, Teva agreed and made plans to follow

them before Taro had even put them into effect.

       2160. Specifically, on May 28, 2014, T.S. (Teva) sent Patel the then-current version of her

“Future Price Increase Candidate” spreadsheet. That list included the following Taro drugs, which

had not yet been increased by Taro:




       2161. Patel likely obtained this information from Aprahamian on May 14, 2014, when the

two exchanged eight (8) text messages and spoke for more than four (4) minutes by phone.




                                                541
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 561 of 1189
                                REDACTED – PUBLIC VERSION

        2162. On June 3, 2014 – the date of the Taro price increases on Fluocinonide,

Carbamazepine, Clotrimazole, Warfarin Sodium and other drugs –Patel and Aprahamian exchanged

five (5) text messages. After exchanging those text messages, Patel confirmed to her supervisor K.G.

and another Teva representative that Taro had in fact raised its pricing on Fluocinonide. Patel then

added: “I expect to provide guidance at some point in the morning. I’m also hearing Warfarin,

Carbamazepine as well. I’ll be looking at shares and intel tomorrow and will provide commentary.

(Taro is a high-quality competitor. It’s just a matter of who the others are.)” At 5:08pm that evening,

Patel called Aprahamian and the two spoke for nearly seven (7) minutes.

        2163. First thing the next morning, Patel and Aprahamian exchanged two (2) text

messages. Then, at 9:56am, the two spoke again for almost twenty-six (26) minutes. Shortly after

hanging up the phone with Aprahamian, Patel sent an e-mail to K.G. making it clear that she had

obtained additional “intel” regarding the Taro price increases that she did not want to put into

writing, stating: “I have additional intel (I can discuss with you) that will be useful.”

        2164. On June 12, 2014, Teva internally discussed future projections regarding

Carbamazepine – including the fact that its API supplier might run out of supply sometime in 2015.

One of the options discussed was a price increase. K.G. – aware that Patel had been in discussions

with Aprahamian and had “intel” regarding the Taro price increase on Carbamazepine (and other

drugs) – stated: “Nisha [Patel] would be able to provide guidance relative to [the Carbamazepine]

price increase for the analysis being put together.” In fact, Patel had communicated with

Aprahamian earlier that same day for more than nine (9) minutes.

        2165. One of the drugs that Taro increased on June 3, 2014 was Warfarin Sodium tablets.

        2166. As of June 2014, there were three competitors in the market for Warfarin Sodium:

Teva, Taro, and Zydus. Ten days after Taro increased its price, Zydus quickly followed with a price

increase of its own on June 13, 2014. In the days between the Taro and Zydus price increases for



                                                   542
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 562 of 1189
                                REDACTED – PUBLIC VERSION

Warfarin Sodium, Teva, Taro, and Zydus coordinated through various phone communications with

each other, including at least the following:




        2167. On June 13, 2014 - the date of the Zydus increase on Warfarin Sodium – Teva was

presented with an offer from a customer for a one-time buy on that drug. Patel responded that “[w]e

will review, but note that we intend to follow [the] Taro and Zydus increase price.” Later that same

day, Patel sent an internal e-mail alerting her group, including her supervisor K.G., about a list of

drugs on which Teva planned to raise prices. A number of them - including Carbamazepine

chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, Fluocinonide cream,

emollient cream, gel and ointment, and Warfarin Sodium tablets - included the notation

“Follow/Urgent - Taro” as the reason for the increase. For that list of drugs, Patel directed that “we

should not provide any decreases on these products.” Patel’s directive meant that Teva would not

seek to compete for market share against Taro or Zydus when approached by customers due to

those competitors’ price increases.

        2168. On June 18, 2014, Patel sent that same list to the entire sales team at Teva, informing

them of the status of Teva’s next price increase. She noted that Teva had already been “receiving

multiple requests on several items that are prioritized as increase candidates.” Patel continued:

“While we do not have an exact date of increase, we are taking our increase plans into consideration

and are bidding on new business at the planned increase price where our WAC allows.” Finally,

Patel stated:


                                                  543
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 563 of 1189
                               REDACTED – PUBLIC VERSION




       2169. Some of the “intelligence” referred to by Patel was gathered during a phone

conversation she had with Aprahamian (Taro) the day before, on June 17, 2014, which lasted more

than fifteen (15) minutes.

       2170. The next day, Patel continued to gather “intelligence” and made concerted efforts to

simultaneously coordinate with both Aprahamian (Taro) and Green (Zydus). The timing and

duration of those phone calls is set forth below:




       2171. On August 28, 2014, Teva followed the Taro price increases on Carbamazepine

chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, and Warfarin Sodium tablets.

As discussed more fully above, Teva coordinated those increases with Taro (and Zydus) through

direct communications with those competitors in the days leading up to the increase.

                       e.      Zydus

       2172. In addition to their agreement on Warfarin Sodium, Teva also agreed with Zydus to

raise the price of Topiramate Sprinkle capsules.

       2173. As of June 2014, Zydus and Teva had a large majority of the market share for

Topiramate Sprinkle, while Actavis had just 3% of the market.



                                                    544
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 564 of 1189
                                REDACTED – PUBLIC VERSION

        2174. In April 2014, Zydus raised its price for Topiramate Sprinkle capsules. Patel was in

frequent communication with Green at the time of the Zydus price increase.

        2175. In the days leading up to the June 13 Zydus price increase on Warfarin Sodium,

which is discussed more fully above, Green coordinated with both Patel and Rekenthaler at Teva, as

set forth in the table below:




        2176. Green was likely speaking to Patel and Rekenthaler about both Warfarin and

Topiramate Sprinkle capsules during those calls because on June 13 - the same day the Zydus price

increase on Warfarin Sodium became effective, and after the conversations noted above - Patel

added Topiramate Sprinkle capsules to Teva’s price increase list, with a notation: “Follow/Urgent -

Zydus.” Two days before that - the same day that Green had extensive phone calls with both

Rekenthaler and Patel - Rekenthaler also spoke twice with Falkin of Actavis, the only other

competitor in the market for Topiramate Sprinkle capsules.

        2177. Teva followed the Zydus price increase for Topiramate Sprinkle capsules on August

28, 2014. As noted above, Teva coordinated that increase with both Zydus and Actavis in the days

and weeks before it.

                13.     January 28, 2015 Price Increases

        2178. Shortly after the August 28, 2014 Teva price increases, Patel accepted a new position

at Teva. She left her position in the pricing department to take on the role of Director of National

Accounts at Teva. Her new position meant new responsibilities, necessitating more frequent travel




                                                 545
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 565 of 1189
                               REDACTED – PUBLIC VERSION

to customer conferences and trade shows, giving her a greater opportunity to meet and collude face-

to-face with competitors instead of over the telephone.

        2179. When Patel left the pricing department at Teva her position was not re- filled. K.G.,

Patel’s former supervisor, assumed her role and became the executive responsible for identifying

price increase candidates and implementing price increases.

        2180. On January 28, 2015, Teva raised prices on a number of different drugs. Teva’s price

increase spreadsheet – now maintained by K.G. at Teva, identified the following drugs, among

others, along with the price increase strategy and reasons for the increase:




        2181. Patel and Rekenthaler communicated with a number of Teva’s significant

competitors about these drugs in the days and weeks leading up to January 28, 2015. The relevant

phone communications between Teva and several of its competitors related to these drugs are set

forth in the chart at page 264 of the State AG Complaint No. 2.

        2182. Upon information and belief, Patel also spoke in-person with many of these

competitors. For example, in her new role as a Director of National Accounts, Patel personally

attended the following trade association events and customer conferences in the fall of 2014 and

winter of 2014-15: NACDS, Boston, MA (August 23-26, 2014); Econdisc Bidders Meeting, St.

Louis, MO (September 17-19, 2014); PCMA Annual Meeting in Rancho Palos Verdes, CA (October

13-14, 2014); Anda Strategy Meeting, Miami, FL (October 26-29, 2014); and the HDMA Round



                                                  546
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 566 of 1189
                               REDACTED – PUBLIC VERSION

Table, Washington, DC (January 8, 2015). These industry events were all well-attended by Teva’s

competitors.

         2183. Some specific examples of Teva’s coordination with competitors regarding its

January 28, 2015 price increases are set forth below.

                        a.     Ciprofloxacin HCL and Glimepiride

         2184. Dr. Reddy’s significantly increased its pricing on both Ciprofloxacin HCL and

Glimepiride on August 18, 2014. The increases to the Ciprofloxacin HCL WAC were 201% - 533%

depending on the dosage strength. The increases to the Glimepiride WAC were approximately 300%

for all dosage strengths.

         2185. In the days and weeks leading up to the Dr. Reddy’s price increases for Ciprofloxacin

HCL and Glimepiride, V.B., a senior sales executive at Dr. Reddy’s, spoke frequently with Patel

about the planned price increases. At least some of those phone communications are set forth

below:




         2186. V.B. continued to communicate with Patel after the Dr. Reddy’s price increases

became effective, in the hope that Teva would quickly follow with its own price increases. The two

exchanged four (4) text messages on August 25, 2014 - only three days before Teva’s substantial

price increase on August 28, 2014 (discussed above).

         2187. Despite Dr. Reddy’s best efforts, Teva was unable to add Ciprofloxacin HCL or

Glimepiride to its August 28 price increase. On the same day that Teva sent its price increase notices



                                                 547
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 567 of 1189
                                REDACTED – PUBLIC VERSION

out to its customers, T.W., a senior account executive at Dr. Reddy’s, obtained a complete list of

Teva’s price increases (including a number of drugs not sold by Dr. Reddy’s). Although unclear how

T.W. obtained this information, the subject line of the e-mail clearly identified the information as

“Confidential Teva increases.” In her message to several other Dr. Reddy’s colleagues, T.W. stated

that Teva initiated price increases, but did not include glimepiride:




        2188. J.M., a senior marketing executive at Dr. Reddy’s, replied: “Thanks for sending. This

was shown in the pricing compendium today. I was a little disappointed. However, some of the price

increase[s] were led by other companies more than a month ago. So I am still hopeful they may

follow.” Dr. Reddy’s anticipated that Teva would follow its price increases based on the

understanding that had been reached between V.B. and Patel during their various conversations.

        2189. In fact, Teva did follow the Dr. Reddy’s price increases – on both Ciprofloxacin

HCL and Glimepiride – during its next round of price increases on January 28, 2015. In the interim,

V.B. and Patel continued to communicate, exchanging four (4) text messages on October 10, 2014.

        2190. Actavis – the only other quality competitor in the market for Ciprofloxacin HCL –

increased its pricing for that drug on December 19, 2014 to exactly match Dr. Reddy’s WAC pricing.

In the days leading up to the Actavis price increase, Rekenthaler (Teva) spoke to Falkin (Actavis)

several times to coordinate the increase, including twice on December 17 (including one call lasting

nearly nine (9) minutes) and once on December 18, 2014.

        2191. When Teva did follow the Dr. Reddy’s (and Actavis) price increases on

Ciprofloxacin HCL and Glimepiride, on January 28, 2015, Teva raised its WAC pricing to match Dr.


                                                  548
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 568 of 1189
                               REDACTED – PUBLIC VERSION

Reddy’s WAC prices exactly. That same day, Dr. Reddy’s was (again) able to obtain a full copy of

Teva’s price increase list. That list included many drugs that Dr. Reddy’s did not market.

                       b.      Griseofulvin Microsize Oral Suspension

       2192. Throughout 2013, Rising had a virtual monopoly on the Griseofulvin tablet market,

with Valeant Pharmaceuticals maintaining only a small percentage of the share. On October 1 2013,

Sandoz began planning its launch into the tablet market. On October 1 and October 2, CW-2 of

Rising exchanged several calls with CW-3 and Luis Jorge, a Sandoz sales executive, during which

they discussed pricing for Griseofulvin and the allocation of market share to the new entrant,

Sandoz. So that Sandoz could get its fair share, Rising ultimately agreed to concede Cardinal, CVS,

McKesson, and Wal-Mart. After Rising conceded the Cardinal account in late November, CW-2 and

CW-3 spoke again Sandoz confirmed that it would not seek additional share.

       2193. On September 9, 2014, Actavis notified its customers of a price increase on

Griseofulvin microsize oral suspension. In the days leading up to September 9, 2014, Patel and

Rekenthaler of Teva communicated with Falkin and Rogerson of Actavis to coordinate the increase.

Some of those calls are detailed below:




       2194. The Actavis price increase for Griseofulvin became effective on October 6, 2014.




                                                 549
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 569 of 1189
                               REDACTED – PUBLIC VERSION

         2195. Teva promptly added Griseofulvin to its own price increase list, with the notation

“Follow Competitor- Actavis” as the reason for the price increase.

         2196. Teva followed the Actavis increase for Griseofulvin during its next price increase

event on January 28, 2015. As discussed above, in the days leading up to that price increase

Rekenthaler of Teva and Falkin of Actavis coordinated frequently. Teva’s price increase for

Griseofulvin microsize oral suspension matched Actavis’ WAC pricing exactly.

         2197. Additionally, Sandoz and Rising coordinated a price increase on Griseofulvin tablets

at the same time as Teva and Actavis were coordinating the increase on the suspension formulation.

Rising increased its prices in October 2014, and CW-2 communicated this to CW-3. Although

Sandoz did not follow the price increase until August 2015 due to price protection penalties in

certain contracts, it complied with the fair share agreement and did not take market share from

Rising after it announced the price increase.

                Competitors Become “High Quality” After Successfully Colluding With Teva

                1.      Apotex

         2198. Apotex was one of Teva’s two lowest-ranked competitors in May 2013 with a

ranking of -3. When Patel updated her Quality Competitor rankings in May 2014, however, Apotex

was rated +2 – an increase in five points over that twelve-month period.

         2199. Apotex made this jump in Teva’s quality competitor rankings in large part due to

Patel’s relationship with B.H., a sales executive at Apotex, and the successful coordination between

Apotex and Teva in 2013 on Pravastatin and Doxazosin Mesylate, the latter of which is discussed

above.

         2200. Teva increased its pricing on Doxazosin Mesylate in August 2013. Teva’s new,

increased price (a 1,053% increase) matched Apotex’s (and Mylan’s) recent price increases. Apotex

itself had increased the price of this drug on July 23, 2013. B.H. of Apotex and Patel of Teva had



                                                 550
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 570 of 1189
                                REDACTED – PUBLIC VERSION

one conversation the week before Apotex took the increase, in addition to coordinating before Teva

followed on August 9, 2013.

        2201. Apotex soared dramatically in the quality competitor rankings for one additional

reason: in April 2013, Apotex hired J.H. as a senior executive. Rekenthaler (Teva) and J.H. began

communicating regularly after J.H. was hired by Apotex. There is no record that they had ever

communicated by phone before that.

        2202. That relationship continued through 2014. On April 4, 2014, Teva increased the

price on Pentoxifylline by as much as 69%. Despite the fact that Apotex was the market leader at

that time, Teva chose to lead the price increase on Pentoxifylline. In the weeks leading up to Teva’s

price increase, Rekenthaler (Teva) engaged in numerous communications with J.H. (Apotex). The

two spoke twice on March 7, 2014, for two (2) and three (3) minutes, respectively. They spoke again

on March 20 for four (4) minutes, and again on March 25 for two (2) minutes. A week after Teva

increased its price – on April 11, 2014 – they spoke again for five (5) minutes. During these calls,

Rekenthaler gathered Apotex’s pricing plans and conveyed them to Patel.

        2203. As a result of Patel and Rekenthaler’s successful coordination with Apotex

executives, Patel dramatically increased Apotex’s quality competitor ranking in May 2014.

                2.      Zydus

        2204. Zydus – like Apotex – had been one of Teva’s two lowest-ranked competitors in

May 2013 with a ranking of -3. But, when Patel updated her quality competitor rankings in May

2014, Zydus was rated +2, an increase in five points over a twelve-month period. While Apotex’s

increase in the ranking was due to Teva’s successful collusion with Apotex on several price increases

in 2013 and 2014, Zydus’ increase was more personnel-oriented: Green, who had himself conspired

with a number of competitors while at Teva (at the direction of and in coordination with Patel and




                                                  551
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 571 of 1189
                                REDACTED – PUBLIC VERSION

Rekenthaler at Teva, among others) moved from Teva to Zydus in November 2013. With Green

firmly installed at Zydus, Patel was emboldened to more fully include Zydus in the conspiracy.

          2205. Patel’s confidence was well-founded. In the year after Green joined Zydus, the two

companies successfully conspired to divide markets and allocate customers relating to Zydus’ entry

into the market for multiple drugs, including: Fenofibrate (February – March 2014), Paricalcitol

(March – April 2014), Niacin ER (May – June 2014), and Etodolac ER (May – July 2014). These

agreements are discussed more fully above.

          2206. Teva and Zydus also agreed to increase prices on Topiramate Sprinkles and Warfarin

Sodium tablets. Zydus increased the price for both of those drugs on June 13, 2014. Teva followed

with an increase on both drugs on August 28, 2014. With respect to the Topiramate Sprinkles, Teva

was explicit in its internal communications that its increase was to “follow competitor,” namely

Zydus.

          2207. In the days leading up to both companies’ price increases, Green and Patel

communicated frequently to coordinate the price increases. On June 19, 2014 – four days before

Zydus increased its prices –Green and Patel spoke four (4) times. And on August 27, 2014 – the day

before Teva raised its prices – Green and Patel spoke three (3) times.

          2208. Green was also communicating frequently with Rekenthaler of Teva around the time

of the price increases on Topiramate Sprinkles and Warfarin Sodium tablets. On June 11, 2014, the

two men spoke for eight (8) minutes. On August 20, the two exchanged an additional pair of phone

calls.

          2209. Patel and Rekenthaler did not communicate with Green in isolation. The two Teva

executives made sure to keep each other apprised of their conversations with competitors, including

Green. In early 2014, Patel and Rekenthaler both worked largely out of Teva’s home office. After




                                                 552
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 572 of 1189
                                REDACTED – PUBLIC VERSION

either one of them engaged in a phone call with a competitor, he or she would be sure to provide an

in-person debrief of the communication so as to avoid putting such information in writing.

        2210. Even before Green joined Zydus in November 2013, Teva did have success in

coordinating price increases with Zydus with respect to Pravastatin.

                3.      Heritage

        2211. Heritage, like Apotex and Zydus, was not a highly-ranked competitor when Patel

first created the quality of competitor ranking list in May 2013. Initially, Patel gave Heritage a

ranking of “0.” However, when Patel updated her quality competitor rankings in May 2014, Heritage

received the highest possible ranking of +3.

        2212. The reason for Heritage’s significant improvement in Patel’s quality competitor

rankings was the relationship that Patel established with the Vice President of Heritage, Malek. After

moving to Teva, Patel began communicating with Malek by phone as early as July 9, 2013. From

that date until July 25, 2014, the two spoke by phone at least thirty-seven (37) times.

        2213. Heritage’s successful effort to coordinate price increases with Teva and other

conspirators on four drugs – Acetazolamide, Leflunomide, Nystatin, and Theophylline. Heritage’s

efforts to coordinate price increases with Teva and other conspirators on Albuterol Sulfate,

Fosinopril HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Meprobamate,

Metronidazole, Nimodipine, Paromomycin, and Zoledronic Acid are described more fully, below.

        2214. In early 2014, Malek (Heritage) held a meeting with Heritage pricing executives,

Keith Fleming, Associate Director of Pricing and Contracts, and Daniel Lukasiewicz, Heritage’s

Senior Manager, Marketing Operations, to ask them to begin analyzing the impact of numerous

planned price increases.

        2215. On April 15, 2014, Malek (Heritage) called Patel to discuss price increases on

Glipizide-Metformin, Glyburide, Glyburide-Metformin, and others. On their 17-minute



                                                   553
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 573 of 1189
                               REDACTED – PUBLIC VERSION

conversation, Patel agreed that if Heritage increased the prices for those drugs, Teva would either

follow or not challenge Heritage’s price increases by underbidding.

       2216. Because Teva was already planning a price increase on Nystatin and Theophylline

ER, Malek (Heritage) and Patel agreed Teva would take the lead on those increases. In subsequent

months, Malek (Heritage) and Patel spoke several more times on the price increases and timing.

       2217. On April 22, 2014, Heritage held a “Price Increase Discussion” teleconference in

which Malek (Heritage) identified 18 drugs that Heritage would target for increase. Prior to the call,

Malek (Heritage) circulated to his sales team a spreadsheet (“the Heritage list”) which listed each

drug, the competitors, and their respective market share. The Heritage list included Fosinopril

HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Meprobamate, Methimazole,

Nimodipine, and Paromomycin, among others. Malek (Heritage) instructed members of the team to

immediately reach out to contacts at each competitor for the drugs on the list and attempt to reach

agreement on price increases. Different Heritage employees were identified as being primarily

responsible for communication with different competitors.

       2218. The Heritage sales team promptly began to contact their competitors. For example,

Sather (Heritage) communicated with three counterparts at different competitors, reaching

agreements with all of them to increase prices. First, she spoke with Sun Senior Sales Manager,

Susan Knoblauch for forty-five (45) minutes and agreed to increase prices for Paromomycin. Then,

she spoke to Michael Dorsey, a National Account Manager at Actavis for nine (9) minutes, which

led to an agreement to increase prices for Glipizide-Metformin.

       2219. Neal O’Mara (Heritage) also reached an agreement on April 23 with his Mylan

counterpart, Michael Aigner, Director of National Accounts, to increase the price of Glipizide-

Metformin, among others. O’Mara (Heritage) summarized in an e-mail to Malek (Heritage) and

Sather (Heritage) titled “Mylan”: “Just let me know a day before we price adjust on the three Mylan



                                                 554
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 574 of 1189
                               REDACTED – PUBLIC VERSION

products and they will put the word out to the reps to leave us alone. They are looking at price

increases as well on a number of products.” O’Mara was also responsible for communicating with

Heritage’s Methimazole competitor Par on pricing.

       2220. A few days later, Malek (Heritage) sent an e-mail to Lukasiewicz (Heritage), titled

“bindo” referring to Aurobindo stating: “Let me know when you speak with [Paul McMahon, Senior

Director of Commercial Operations at Aurobindo.]” On the Heritage list, Lukasiewicz (Heritage)

was charged with responsibility for communication on Fosinopril–HCTZ, on which Aurobindo was

a competitor. Aurobindo was also a competitor with Heritage on Glyburide and Glyburide-

Metformin. Lukasiewicz (Heritage) exchanged numerous voice mails with McMahon (Aurobindo)

on April 28 and 29, 2014.

       2221. In addition to Teva, Malek (Heritage) took responsibility for reaching out to Ascend

regarding Nimodipine. Following the market-wide “fair share” agreement, as a new entrant into the

Nimodipine market, Ascend agreed to enter at a high price to avoid price erosion. In exchange,

Heritage agreed to walk away from certain accounts Ascend targeted to help increase Ascend’s

market share.

       2222. On May 8, 2014, Malek (Heritage) sent an e-mail to the Heritage sales team stating:

                Two weeks back we had a teleconference regarding 13 [sic] products where the
                pricing dynamics may change.

                We each had takeaways, can everyone confirm or not who they have/not spoken
                with since our call?

                Need to move forward with the plan asap.

       2223. Heritage’s Matt Edelson, Senior Director of Sales, and directly responsible for

Heritage’s Humana business, responded immediately “Spoke with everyone and waiting in [sic]

feedback on Mepro[bamate].” Malek (Heritage) tasked Edelson (Heritage) with communication with




                                                 555
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 575 of 1189
                               REDACTED – PUBLIC VERSION

Dr. Reddy’s on Meprobamate. He exchanged six text messages with Austin (Dr. Reddy’s) on April

24, 2014, and then spoke with Austin (Dr. Reddy’s) on May 6, 2014.

       2224. Sather (Heritage) responded: “Jason, I made contact with all my take aways – with

positive results. I can resend those notes or talk with you on any details.” Sather (Heritage) had been

tasked with communicating with Actavis on Glyburide-Metformin and Sun on Paromomycin,

among others.

       2225. Also on May 8, 2014, Lukasiewicz (Heritage) and McMahon (Aurobindo) held a

sixteen (16) minute phone call and then an eighteen (18) minute phone call on June 25, 2014. They

spoke again for over three (3) minutes on July 7, 2014.

       2226. On May 9, 2014, Heritage held another teleconference to discuss price hikes during

which the sales team shared their results in forming agreements with competitors.

       2227. On June 23, 2014, Heritage employees had a “Price Change Call” to discuss the

percentage amounts by which they would seek to increase the pricing of certain drugs, including

drugs for which they had already obtained agreement from all competitors (or potential future

competitors), and the strategies for achieving this goal. The drugs discussed on the call included

Paromomycin (100% increase); Glyburide (200% increase); and Nimodipine (48% increase).

       2228. Two days later, on June 25, 2014, Malek (Heritage) spoke with Patel and informed

her that Heritage would be increasing prices for a number of drugs that Teva was a competitor for.

       2229. On June 26, 2014, Sather (Heritage) sent a text message to a large wholesaler

customer stating:

                “As of 7/1 [m]arket wide we are increasing prices on Paromomycin, Nimodipine,
                Acetazolamide ER, Fosi/HCTS, Glip/Met, Glyburide and Theophylline ER. You
                will see only the Paro and Nimo increases – you have those letters.”

       2230. On July 1, 2014, Malek (Heritage) e-mailed Heritages sales team:

                Team:



                                                 556
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 576 of 1189
                                 REDACTED – PUBLIC VERSION

                 Looks like you are making good traction with our July 1 price increase.

                 Going forward, send a summary to [K.F.] and me at each cob of who is not yet

                 signed with a status and plan.

                 Please send each day until further notice or until all or [sic] accounted for.

                 Any questions please call me directly.

          2231. In the following weeks Heritage employees continued to reach out to their

competitors to obtain additional agreements to raise prices. Heritage was ultimately able to increase

prices on at least Fosinopril-HCTZ, Glipizide-Metformin, Glyburide, and Nimodipine, as well as

others.

          2232. Sather (Heritage) quickly followed up: “Here are the approximate/average $

increases on the other items: Acetazolamide 75% increase, Fosi/HCTS 200%, Glip/Met 100%,

Glyburide 200%, Theo ER…150%.”

          2233. Additional allegations as to other Subject Drugs, most of which involve Heritage, are

set forth below.

                         a.      Albuterol Sulfate

          2234. At all relevant times, Mylan and Sun dominated the market for Albuterol Sulfate.

          2235. Prior to 2013, the effective prices for Albuterol Sulfate were stable.

          2236. Beginning in March 2013, the average NADAC price for Albuterol Sulfate rose

dramatically.

          2237. For example, Mylan’s 100ct Albuterol Sulfate 2mg increased price by over 4,300%

from $.13 to $5.88 on March 6, 2013. Sun’s 100ct Albuterol Sulfate 2mg increased 3,400% from $.13

to $4.70 on April 15, 2013, as illustrated by WAC data. These price increases effected multiple doses

of Albuterol Sulfate.

Product 2MG         Defendant Old WAC New WAC Date of Increase Percentage Increase



                                                   557
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 577 of 1189
                               REDACTED – PUBLIC VERSION


100 ct             Mylan         $0.13        $5.88        March 6, 2013        4,317%

500 ct             Mylan         $0.13        $5.88        March 6, 2013        4,549%

100 ct             Sun           $0.13        $4.70        April 15, 2013       3,485%

500 ct             Sun           $0.12        $4.70        April 15, 2013       3,674%



                         b.    Fosinopril HCTZ

         2238. At all relevant times, Heritage, Aurobindo, Citron, Sandoz, and Glenmark dominated

and continue to dominate the market for Fosinopril HCTZ. By April 2014, Heritage had a 47%

market share for Fosinopril HCTZ.

         2239. On May 2, 2014, Edelson (Heritage) contacted Glenmark’s Vice President of Sales,

Jim Brown via LinkedIn. Lukasiewicz (Heritage) spoke with McMahon (Aurobindo) on May 8, 2014

via phone. That same day, McMahon (Aurobindo) called Glenmark’s Executive Vice President of

Generics, James Grauso, and they spoke on the phone. On May 9, 2014, Aurobindo’s Tim

Gustafson spoke with Glenmark’s Director of Sales and Marketing, Jeff Johnson. All of these calls

were regarding price increases for Fosinopril HCTZ.

         2240. That same day, Heritage held another internal call regarding price increases where

Fosinopril HCTZ was on the agenda. Within one month, Sather (Heritage) spoke to Aurobindo and

Sandoz representatives about the Heritage “price increase strategies” for Fosinopril HCTZ and

other generics during an MMCAP conference.

         2241. After in-person meetings with Gustafson (Aurobindo) and Christopher Bihari (a

Sandoz Director of National Accounts) on May 14, Sather (Heritage) confirmed to Malek that the

three were of “similar like minding on the pricing strategies we discussed.” The next day,

representatives of Aurobindo and Sandoz spoke numerous times.




                                                 558
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 578 of 1189
                                REDACTED – PUBLIC VERSION

          2242.   On June 3, 2014, Sather (Heritage) texted Bihari (Sandoz) and invited him to meet

with a group of competitors at the Sandbar Restaurant while at an HDMA conference in Phoenix.

This initiated a series of communications during the summer of 2014 that included three calls

between Gustafson (Aurobindo) and Bihari (Sandoz) and five calls, and multiple texts, between

Gustafson (Aurobindo) and Johnson (Glenmark). Gustafson (Aurobindo) would have one final call

with Johnson (Glenmark) on August 26, 2014, before going radio silent until April 8, 2015.

          2243. Lukasiewicz (Heritage) and McMahon (Aurobindo) spoke on June 25, 2014 via

phone, and again on July 7, 2014.

          2244. On June 25, 2014, Sather (Heritage) texted Citron’s Kaitlin Alexander to find out if

Citron was entering the market for Glyburide but found out that Citron was actually entering the

market for both Glyburide and Fosinopril HCTZ. Sather (Heritage) informed Alexander (Citron) of

the pricing scheme. Then, on July 1, Citron’s Executive Vice President of Sales & Marketing, Karen

Strelau called Lukasiewicz (Heritage), informing him that she had been “looped” in on the pricing

plan and that Heritage employees should not contact Citron employees via e-mail. Strelau (Citron)

also told Lukasiewicz (Heritage) that Sather (Heritage) should communicate through Citron’s Vice

President of Sales, Laura Short, if she had sensitive information about Fosinopril HCTZ or other

price increases. The following day, Short (Citron) and Sather (Heritage) spoke for over 20 minutes.

Their conversations continued through July and August 2014.

          2245. Lukasiewicz (Heritage) also spoke directly with Grauso (Glenmark) on July 18, 2014

and July 30, 2014. On July 28, 2014, Short (Citron) called and texted McMahon (Aurobindo) to

discuss Fosinopril HCTZ.

          2246. On June 26, 2014, Heritage began sending out Price Increase Notices to its

Fosinopril HCTZ customers. On June 27, McMahon (Aurobindo) and Grauso (Glenmark) spoke

twice.



                                                  559
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 579 of 1189
                              REDACTED – PUBLIC VERSION

       2247. By July 9, 2014, Heritage successfully raised prices on 18 different customers for

Fosinopril HCTZ. That same day, Citron confirmed that it was trying to match Heritage’s price

increases. On July 14, 2014, Strelau (Citron) and Grauso (Glenmark) spoke. The next day, Citron

matched Heritage’s supracompetitive prices.

       2248. Sandoz also increased its pricing for Fosinopril HCTZ. By early January 2015, it was

charging twice as much for Fosinopril HCTZ than it had been one year earlier.

                       c.      Glipizide-Metformin

       2249. At all relevant times, Heritage, Mylan, and Teva dominated the market for Glipizide-

Metformin.

       2250. On April 15, 2014, Malek (Heritage) discussed with his Teva counterpart their

intention and agreement to raise the price of Glipizide-Metformin and other drugs.

       2251. O’Mara (Heritage) spoke to Aigner (Mylan) on April 23, 2014 and reached an

agreement to raise prices.

       2252. To complete the conspiratorial triangle, Teva and Mylan were also in frequent

contact with one another, including a May 9, 2014 phone call between a Vice President of Sales at

Mylan and a National Accounts Director at Teva.

       2253. Heritage slated Glipizide-Metformin for a price increase on an internal May 9, 2014

call. Heritage informed customers by the end of June of a 100% price increase on Glipizide-

Metformin.

       2254. By July 9, 2014, Heritage increased the price nationwide to 27 different customers

for Glipizide-Metformin. Mylan did not challenge Heritage’s price increases, while Teva actually

increased its bids to potential customers to protect Heritage’s increases. By November 2014, a

Heritage employee reported to Malek that most of Heritage’s price increases “had stuck.”




                                                560
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 580 of 1189
                               REDACTED – PUBLIC VERSION


                        d.      Glyburide

        2255. Aurobindo, Heritage, and Teva dominated the Glyburide market at all relevant times.

        2256. On April 15, 2014, Malek (Heritage) spoke with Patel and discussed Heritage’s

intention to raise prices on Glyburide. Patel agreed that if Heritage raised the price, Teva would

follow suit.

        2257. Heritage also brought Aurobindo into the scheme. On May 8, 2014, Lukasiewicz

(Heritage) contacted McMahon (Aurobindo) by phone to discuss Glyburide price increases.

        2258. On May 9, 2014, Heritage held an internal call on price increases, and included

Glyburide on the list of drugs set for an increase.

        2259. One week later, Heritage and Aurobindo representatives spoke to one another at the

MMCAP conference in Minnesota. The Heritage representative reported to Malek (Heritage) that

the Aurobindo representative expressed “similar like minding on the pricing strategies we

discussed.”

        2260. On June 23, 2014, Heritage held a “Price Change Call” where it listed Glyburide for

a 200% increase.

        2261. In June 2014, Heritage learned of a potential new competitor in the Glyburide

market. Sather (Heritage) texted Alexander (Citron) inquiring into whether Citron would be entering

the Glyburide market.

        Sather (Heritage): “Work question: is Citron launching Glyburide anytime soon?”

        Alexander (Citron): “Yes we currently have the product in our warehouse.”

        Sather (Heritage): “We are raising the price right now – just letting you know. Teva says they

        will follow.”

        Sather (Heritage): “Aurobindo agrees too.”

        Alexander (Citron): “?”



                                                  561
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 581 of 1189
                         REDACTED – PUBLIC VERSION

 Alexander (Citron): “You have micronaise brand equivalent.”

 Alexander (Citron): “And are you also raising your wacs?”

 Sather (Heritage): “Sorry – was on conference call. Ours is Micronaise? Is yours Micro or

 Diabeta?”

 Alexander (Citron): “Micro”

 Sather (Heritage): “I don’t think we are changing WAC – verifying now”

 Alexander (Citron): “Okay i talked to [K.S., Executive Vice President, Sales & Marketing at

 Citron] we are def in to raise pricing…are doing this immediately, i know she was

 mentioning teva can take a while to raise prices”

 Sather (Heritage): Teva is slow but conversations have been good.”

 Sather (Heritage): “No change to WAC for us”

 Sather (Heritage): “We are raising our customers 200% over current market price.”

 Alexander (Citron): “Okay ill make sure the appropriate people find out”

 Sather (Heritage): “Teva has 66% of mkt – great target for share! By [sic] [t]hey should play

 fair. Aurobindo and us each have about 18% share. Good luck!”

 Alexander (Citron): “Thanks! Is this something you will be doing like this week?”

 Sather (Heritage): “Letters going out this week! A lot of customers have 30 days notices and

 price protection so real price will be felt in 30+ days”

 Alexander (Citron): “Perfect makes sense…Your not going anything with glyb/met pricing

 right?

 Sather (Heritage): “Not yet – but is on a short list!”

 Sather (Heritage): “Glyburide and Fosi/HCTZ are increasing too – those are Aurobindo

 items too”

 Alexander (Citron): “Okay yeah we have that too…Thanks for the info!”



                                            562
          Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 582 of 1189
                                 REDACTED – PUBLIC VERSION

           2262. Sather (Heritage) quickly reported to the Heritage sales team. Then, on July 2, 2014,

Strelau (Citron) called Lukasiewicz (Heritage) confirming Citron’s agreement to raise prices and

informing him that she had been “looped” in on Heritage’s plan. On July 2, a different Citron

representative spoke to Sather (Heritage). They continued to communicate throughout the summer

of 2014.

           2263. By the end of June, Heritage had cemented its price raising agreements with

Aurobindo, Citron, and Teva and notified its customers of the hikes. By July 9, Heritage increased

the price for Glyburide on at least 17 customers. When Heritage customers, wary of the price

increases, contacted Teva to supply alternative bids, Teva representatives instructed their teams “we

will not be bidding. Thanks.”

           2264. Teva also increased its WAC pricing on Glyburide by July 9, 2014. Not even one

week later, on July 15, 2014, Citron raised its WAC and AWP for Glyburide to meet Heritage’s

levels.

           2265. Teva and Aurobindo both declined to provide bids when a Heritage customer,

outraged with the price increases, requested bids from both companies. Teva and Aurobindo acted

at the direction of Malek (Heritage).

                          e.      Glyburide-Metformin

           2266. Actavis, Aurobindo, Citron, and Heritage, and Teva dominated the Glyburide-

Metformin market at all relevant times. As of April 2014, Heritage had 5% market share and was

eager to raise prices.

           2267. On April 15, 2014, Malek (Heritage) contacted Patel and discussed Heritage’s price

increase goals. Patel agreed that if Heritage raised the price on Glyburide-Metformin, as well as other

drugs, Teva would follow with its own price increases. Their communications continued over the

next several months.



                                                   563
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 583 of 1189
                               REDACTED – PUBLIC VERSION

        2268. On April 22, 2014, Heritage held an internal call during which Malek identified a

large number of drugs that Heritage targeted for price increases, including Glyburide-Metformin.

After the call, Malek assigned D.L. to contact Aurobindo about Glyburide-Metformin, and A.S. was

assigned to Actavis to discuss Glyburide-Metformin.

        2269. After the internal conference call, A.S. (Heritage) called M.D. (Actavis) on April 22,

2014 about the Glyburide-Metformin price increase. They reached an agreement to increase the

price of Glyburide-Metformin and Verapamil.

        2270. Shortly thereafter, M.D. (Actavis) informed the sales and pricing team at Actavis of

Heritage’s intention to raise prices on these two drugs. In an internal April 28 email, an Actavis

pricing manager stated, “[M.D.] made mention of keeping an eye out for an increase on

Glyburide/Met and Verapamil IR.”

        2271. On May 1, 2014, Falkin (Actavis), who was a recipient of the email described above,

called a Teva counterpart regarding the scheme. Their communications continued over the next

several months.

        2272. On May 12, Falkin (Actavis) spoke twice with Aurobindo’s CEO regarding price

increases. Falkin (Actavis) also exchanged thirty (30) text messages with a Teva representative

between May 19 and May 22, 2014.

        2273. Around this same time, several Heritage employees communicated with their

counterparts at Aurobindo about the Glyburide-Metformin price increase.

        2274. For example, D.L. (Heritage) made contact with Aurobindo by phone on May 8,

2014, and then in person on May 14. He reported that he had “found similar like minding on the

pricing strategies we discussed.”

        2275. On May 9, 2014, Heritage slated Glyburide-Metformin for a price increase on an

internal call. Heritage continued to plan price increase through the next month.



                                                  564
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 584 of 1189
                               REDACTED – PUBLIC VERSION

       2276. Heritage also communicated the terms of the agreement to Citron and Sun. Because

Citron had agreed to increase prices of Glyburide, Heritage sought to ensure that Citron (which had

authority to market Glyburide-Metformin, but did not actively manufacture the drug at that time)

did not take any steps that would undermine or reveal the collusion on Glyburide-Metformin.

Accordingly, a Heritage sales executive discussed the Glyburide-Metformin price agreement by text.

       2277. On June 25, 2014, Sather (Heritage) exchanged text messages with a Citron

representative about raising prices for Glyburide-Metformin wherein Citron agreed to raise prices,

and then inquired “Your [Heritage] [sic] not doing anything with glyb/met pricing right?” Sather

(Heritage) responded “Not yet- but is on a short list!” Although Citron had approval to sell

Glyburide-Metformin, it was not yet actively selling the drug.

       2278. In Summer 2014, Aurobindo, Actavis, Heritage, and Teva increased their WAC

pricing on Glyburide-Metformin. Citron also agreed to “match their price increases.”

       2279. To facilitate collusion on other drugs, Heritage informed Sun through a chain of text

messages sent in August 2014 about the successful price increases on Glyburide-Metformin and

Verapamil. In an August 20, 2014 text message exchange, a Heritage representative admitted that

Heritage had reached an agreement with Actavis to increase the prices of Glyburide-Metformin and

Verapamil.

       Sun representative: “Have you heard anything about an Actavis price increase?”

       Heritage representative: “I heard they were on board with it. What item specifically?”

       Sun representative: “I don’t know. I am just hearing about an increase but no details. What

       product have you heard about”

       Heritage representative: “We were communicating on Glyburide/Metformin and Verapamil”

       Sun representative: “We haven’t touched verapamil yet”




                                                 565
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 585 of 1189
                                REDACTED – PUBLIC VERSION

        2280. By September 2014, Citron had mobilized to enter the Glyburide-Metformin market.

Instead of undercutting the prices of Actavis, Aurobindo, Heritage, and Teva in an effort to gain

market share, Citron announced list prices higher than all of them.

        2281. This agreement between Heritage, Teva, Citron, Aurobindo, and Actavis was part of

an overarching conspiracy of the Defendants to unreasonably restrain trade in the generic

pharmaceutical market.

                         f.     Hydralazine HCL

        2282. Hydralazine HCL is a drug used to treat high blood pressure. It is also known by the

brand names Apresoline and Dralzine.

        2283. During the relevant time period, Teva, Par, Heritage, Strides, Camber, and Glenmark

dominated the market for Hydralazine tablets.

        2284. In approximately August 2014, Defendants applied the “fair share” understanding to

the market for Hydralazine in order to prevent any price erosion for the drug.

        2285. As of August 2014, Defendant Strides was in the process of ramping back up its

domestic operations, following its 2013 sale of its specialty injectable business to Defendant Mylan.

As a result of this ramp up, Strides sought to obtain its “fair share” of the Hydralazine market,

consistent with the principles of Defendants’ fair share agreement. As a company with more share

for Hydralazine than the market allocation scheme allowed, it was up to Heritage to concede

business to Strides.

        2286. L.S. joined Defendant Heritage as VP of Marketing on August 1, 2014. One of his

first acts of business for Heritage was to facilitate an agreement to allow Defendant Strides to obtain

market share for Hydralazine.

        2287. In early August 2014, L.S. spoke to S.R., an executive working with co-conspirator

TruPharma, who relayed the message that Strides would submit an unsolicited bid to Morris &



                                                 566
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 586 of 1189
                               REDACTED – PUBLIC VERSION

Dickson, a wholesaler, for its Hydralazine business. Through Randazzo, Strides requested that

Heritage concede the business.

       2288. On August 20, 2014, L.S. informed Malek that Strides wanted Morris & Dickson’s

Hydralazine business. L.S. advised Malek that Heritage should concede this business to Strides.

Malek also looped in A.S., who was responsible for the Morris & Dickson account.

       2289. On September 5, Morris & Dickson informed A.S. that it had received a competing

bid for its Hydralazine business and asked for Heritage to provide a better price for Hydralazine.

       2290. Consistent with the fair share understanding, Heritage declined to match Strides’ bid

and instead conceded the Morris & Dickson business to Strides.

       2291. Upon information and belief, Heritage’s decision to concede this business to Strides

was communicated to Teva, Par, Camber, and Glenmark, so that each of these Defendants would

know that Heritage was complying with the fair share agreement for the benefit of each Defendant.

       2292. As a result of the overarching fair share agreement, Defendants have been able to

maintain the market allocation agreement for Hydralazine tablets since at least August 2014, which

has allowed them to sell Hydralazine at supracompetitive prices to Plaintiffs and other.

                       g.        Meprobamate

       2293. In 2013, Heritage and Dr. Reddy’s were the only manufacturers for Meprobamate.

The two companies had an agreement in place to allocate market share between them and not

compete on price.

       2294. On March 21, 2013, Malek (Heritage) e-mailed members of his team that he is

“Looking to take a price increase on [mepro]. Only other competition is DRL. We don’t want to

make any waves and we are not looking for additional share, just want to maintain what we have at a

minimum of a 4x price. Anyone want to reach out to DRL [Dr. Reddy’s] and communicate to feel

out?” His team confirmed that they will touch base with counterparts at Dr. Reddy’s.



                                                 567
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 587 of 1189
                                REDACTED – PUBLIC VERSION

        2295. On a call on March 22, the two companies agreed to set and increase prices on

Meprobamate. The agreement was confirmed in an e-mail later that day from a Heritage

representative: “DRL is on board with price increase. I will fill you in later.”

        2296. On March 27, 2013, Heritage received a request for a bid from a national wholesaler

on Meprobamate that was a Dr. Reddy’s customer. The Heritage employee reported to Malek

(Heritage) that “Due to my conversation with [Dr. Reddy’s] the other day, I think we should tread

lightly or else bid a high price to show them where we are going.” Malek (Heritage) replied “Unless

[the national wholesaler] calls you and asks for supply, I recommend letting the market dry up a bit

and showing DRL we stayed away from their business.”

        2297. In April 2013, Dr. Reddy’s requested Heritage “walk away” from a national

pharmacy chain. Heritage then e-mailed the large pharmacy chain that it was increasing

Meprobamate prices. The pharmacy replied that it “made a business decision to name another

manufacturer as our primary supplier of Meprobamate tablets.”

        2298. The following month, Malek (Heritage) told his employee to explain to Heritage “we

decided to walk away based on the conversation we had two weeks ago. This makes the playing field

for market share more even and I assume since you were looking for one more customers that you

are good now. Tell him you don’t think the team is going to walk from anymore share at this point.”

        2299. Both Heritage and Dr. Reddy’s were able to significantly raise prices across the

board, nearly simultaneously, as a result of their agreement, in late April 2013 and early May 2013,

respectively.

        2300. Over the next several years, the market remained highly stable, but at

supracompetitive levels.




                                                   568
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 588 of 1189
                                REDACTED – PUBLIC VERSION


                        h.      Methimazole

        2301. Starting in late 2013, Defendants Heritage, Par, and Sandoz—with non-Defendant

Qualitest joining in 2014—colluded to maintain supracompetitive prices and prevent further price

erosion that had been occurring in the market for Methimazole since Heritage aggressively entered

the market in February 2012.

        2302. In August 2013, a large wholesaler received a price challenge from Sandoz and was

                               Instead of soliciting a competitive bid from Heritage, it

                    that Heritage

                      Heritage understood the communication to come from Sandoz, as retaliation

for the aggressive prices Heritage had adopted when entering the market the year before. Three days

later, Malek sent an email with the subject line                  instructing K.F. simply to

              to which K.F. responded                    ” This low price at the wholesaler caused other

customers to approach Heritage for price reductions, which it declined to do.

        2303. When another customer requested a price reduction at the end of August 2013,

Jason Malek instructed a Heritage employee to collude with non-Defendant Boca Pharmacal, Inc.

(“Boca”) stating,                                                      However, Heritage ultimately

backed off from this strategy because of a lack of personal relationships with employees at Boca.

        2304. In winter 2013-14, however, two events occurred that facilitated greater collusion.

First, Qualitest announced its acquisition of Boca, a small manufacturer that had been aggressively

pursuing share and lacked the personal relationships with the other manufacturers that facilitated

collusion. Second, Sandoz went into extended backorder on Methimazole from January to May of

2014, allowing prices to rebound. The competitors saw a renewed opportunity to halt price erosion.

When Qualitest employees took over sales and marketing of Methimazole in February from Boca, it

sought to leverage its relationships to keep Methimazole prices high. On February 25, a Senior



                                                   569
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 589 of 1189
                                REDACTED – PUBLIC VERSION

Director of National Accounts at Qualitest called Defendant Armando Kellum at Sandoz and the

two spoke for thirteen minutes. The two spoke again frequently in late April, on April 23, 25, 27,

and 29, as Sandoz grew ready to reenter the market following their extended backorder.

        2305. Heritage learned of Sandoz’s backorder in January. Instead of challenging Sandoz’s

share, Heritage saw an opportunity to cooperate. Prior to Heritage’s April 22, 2014 Price Increase

discussion call, Malek circulated a spreadsheet listing all drugs targeted for a price increase, the

competitors for each such drug, and their respective market shares. Methimazole was among the

drugs listed.

        2306. Malek identified Heritage employees to reach out to the two biggest competitors in

the market, Par and Sandoz. N.O. was identified as the Heritage employee primarily responsible for

communicating with Par on Methimazole, with A.S. identified as the Heritage employee primarily

responsible for communicating with Sandoz.

        2307. In mid-May, 2014, A.S. attended the MMCAP conference and met with K.O. of Par

and C.B. of Sandoz. On May 15, A.S. emailed Malek from MMCAP reporting that she had



                      and that Sandoz had agreed to follow any price increase and to refrain from

targeting Heritage customers. Specifically, A.S. reported that

          and that Sandoz



        2308.    With this agreement in place, Heritage declined to provide a price adjustment to a

small customer seeking a price reduction on Methimazole the following week, with Malek instructing

his team to

        2309. From June 1st to 4th, relevant employees from the four competitors attended the

HDMA 2014 Business and Leadership Conference. While there, N.O. (Heritage) called a Senior



                                                   570
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 590 of 1189
                                REDACTED – PUBLIC VERSION

Director of National Accounts at Par on June 2. Furthermore, Sandoz—which had been in

communication with Qualitest through Kellum—communicated further with Heritage. A.S.

(Heritage) and C.B. (Sandoz) texted on June 3 before both meeting with K.O. of Par at the Sandbar

Restaurant.

        2310.    Following these communications, the competitors were able to arrest and/or

markedly slow down further price erosion by agreeing not to compete for customers and stabilizing

the market at supracompetitive levels above those seen in August 2013. Collusion continued even

after corporate acquisitions changed the composition of the market. For instance, following Endo’s

acquisition of Par, resulting in the merger of Qualitest and Par, Methimazole was divested to Non-

Defendant Rising Pharmaceuticals, transferring at the end of September 2015. Immediately upon

taking over Methimazole, the Vice President of Sales at Rising called C.B. of Sandoz, speaking on

September 29 as well as four times on October 1, and again on October 2 for eight minutes.

                         i.     Metronidazole

        2311. Metronidazole Cream and Lotion. During the period relevant to this Complaint,

Defendants Sandoz and Actavis were the primary generic manufacturers of Metronidazole Lotion in

2011, and Sandoz, G&W, and Actavis dominated the market for Metronidazole Cream.

        2312. Beginning in early July 2011, Actavis initiated its plan to raise the prices of both

products by reaching out to its rival G&W. On July 6, 2011, Mike Perfetto, then a senior sales and

marketing executive at Actavis, called Grauso at G&W twice. The calls lasted four minutes and

twenty-one minutes. The next day, on July 7, 2011, the conversation continued, with Perfetto

initiating a six minute call to Grauso.

        2313. Confident that at least G&W was on board with the planned increase, Actavis raised

the price of Metro Cream and Lotion effective July 22, 2011. The new WAC price for Metro Cream




                                                  571
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 591 of 1189
                               REDACTED – PUBLIC VERSION

was $153.33 for a 45gm tube, an increase of 278%. The WAC price for Metro Lotion increased by

189% to $208.03 for a 59ml bottle.

        2314. That same day, M.A., a Fougera marketing executive, e-mailed several colleagues,

including Kaczmarek, with the precise details of the Actavis increase. Kaczmarek began at once

assessing how Fougera would follow, mindful of the fair share rules and the agreement among the

competitors. He inquired of her about G&W’s current share of the market, saying:



        2315. The next morning, on Saturday July 23, 2011, Fougera utilized one of its most

reliable sources of information – the relationship between Fougera’s CW-6 and Grauso at G&W.

CW-6 called Grauso and the two competitors spoke for four minutes. A few minutes later, CW-6

called Grauso again and they spoke for fourteen minutes. Just after 9:00 a.m. on Monday, July 25,

2011, Kaczmarek cautioned his team at Fougera to consult with management before quoting a price

to any customer on Metro Cream or Metro Lotion, saying:



        2316. By 10:31 a.m. that morning, Kaczmarek had already decided on the exact amount by

which Fougera should increase its price on these products to stay in lockstep with Actavis. He told

his colleagues:



                            By early afternoon, a price increase announcement letter had already

been drafted and circulated for comment, incorporating Kaczmarek’s                        formula.

        2317. Meanwhile, CW-6 and Grauso continued their discussions that same morning. CW-6

initiated calls to Grauso at 9:55 a.m. and 12:21 p.m. Less than twenty minutes after the second call

with Grauso ended, CW-6 called his boss, Kaczmarek, to report the information he had obtained. A




                                                 572
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 592 of 1189
                               REDACTED – PUBLIC VERSION

total of eight calls were exchanged between CW-6 and Kaczmarek on the afternoon and early

evening of July 25, 2011.

        2318. During those calls – only 3 days after the Actavis increase and before G&W had

even been able to follow – Kaczmarek informed the Fougera team that



        2319. In the early afternoon of Monday, July 25, 2011, a large customer reached out to

CW-6 at Fougera seeking a new source of supply for Metro Lotion and another product. CW-6

asked whether the request was the result of supply issues or                                The

buyer, tongue-in-cheek, asked which answer would yield the better price. CW-6, following

Kaczmarek’s earlier instructions replied:

        2320. That same day, Fougera informed its customers that it was increasing its pricing for

both Metro Cream and Metro Lotion effective July 26, 2011, closely tracking Actavis’s new prices.

The new WAC price for Metro Cream was $151.80 for a 45gm tube. The new WAC price for Metro

Lotion was $205.95 for a 59ml bottle.

        2321. Customers quickly began to complain to Fougera about the sharp price increase,

prompting one Fougera customer service representative to ask Kaczmarek for help in framing a

response to a disgruntled customer that e-mailed protesting that the roughly 150% price hike was



        2322. Undaunted by the obvious dissatisfaction of its customers, Fougera’s singular focus

was on ensuring that the competitors all followed the price increases. In response to yet another

customer inquiry about the price spike, Kaczmarek virtually disregarded the news of the customer’s

displeasure, saying instead:

        2323. Kaczmarek did not have to worry for long, however, as G&W’s plans to follow the

Actavis and Fougera price increases on Metro Cream were already in full swing. On July 26, 2011 –



                                                 573
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 593 of 1189
                               REDACTED – PUBLIC VERSION

the day of the Fougera increase – Grauso of G&W called CW-6 of Fougera. The call lasted one

minute. CW-6 hung up and immediately called Kaczmarek.

        2324. Meanwhile, less than ten minutes after ending his call with CW-6, Grauso brought

Actavis into the conversation, initiating a two minute call to Perfetto. Orlofski of G&W similarly

followed up with a text message to Perfetto at Actavis roughly a half hour after that. Grauso called

CW-6 at Fougera again a few hours later, and the resulting call lasted seven minutes. Within five

minutes of the end of that call, Grauso had placed yet another call to Perfetto at Actavis, this one

lasting five minutes.

        2325. By that evening, Grauso had spoken to Perfetto by phone for thirty-five more

minutes, and had sent him a text message, while CW-6 of Fougera had conferred twice more with

his boss, Kaczmarek. Over the next two days, July 27 and July 28, 2011, Grauso spoke to Perfetto at

Actavis four more times and to CW-6 at Fougera six more times.

        2326. With its competitors fully apprised, G&W raised the price of Metro Cream on July

28, 2011, following close on the heels of the Actavis and Fougera increases.

        2327. As the news of yet another Metro Cream price increase hit the market, customers

again scrambled to find more reasonably priced sources of supply. One large customer reached out

to Fougera and Actavis on the same day as the G&W increase seeking quotes. Fougera sales

executive K.K. contacted Kaczmarek about the request, surmising both that the customer was

currently supplied by G&W and that G&W must be implementing a price increase.

        2328. Despite over a week of receiving nearly constant updates from G&W through CW-6,

Kaczmarek remained coy about his knowledge of G&W’s increase, saying:

Then, to ensure that K.K. did not try to compete for the business, he added:




                                                 574
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 594 of 1189
                                REDACTED – PUBLIC VERSION

        2329. Finally, just four days later on August 1, 2011, the remaining competitor, Harris (a

co-conspirator), fell in line with an increase of its own on Metro Cream. The new Harris WAC price

was $135.00, an increase of 437%.

        2330. On August 2, 2011, a customer informed G&W that its increase would bump G&W

from its primary position on Metro Cream, but only by a small margin considering the market wide

increases. Vogel-Baylor promised the customer a slight price adjustment in order to maintain the

primary position.

        2331. Metronidazole Gel. G&W, Impax, Sandoz, and Teva conspired to increase the price

of Metronidazole jelly. The Metronidazole jelly price increase occurred shortly after trade association

meetings where representatives from G&W, Impax, Sandoz, and Teva were in attendance, such as:

(i) April -May 2011 NACDS Annual Meeting; (ii) August 27-30, 2011 NACDS Pharmacy and

Technology Conference in Boston; (iii) April 24-27, 2012 NACDS Annual Meeting; and (iv) August

2012 NACDS Pharmacy and Technology Conference.

        2332. Metronidazole Gel (“Metro Gel” also known by the brand name Metrogel) is a

topical antibiotic prescribed for the treatment of skin lesions in patients suffering from rosacea.

Defendants G&W, Sandoz, Taro, and Teva were the primary manufacturers of the gel formulation

in 2011. Impax entered the market in 2012.

        2333. Beginning around July 2011, G&W, Sandoz/Fougera, and Taro engaged in price

increases of Metronidazole Gel of more than 400%. When Impax entered the market in 2012, it did

not disturb the artificially inflated pricing because it adhered to the fair share understanding.

        2334. In the summer of 2011, Sandoz was seeking opportunities to increase prices on its

products. In pursuit of that goal, on July 6, 2011, James Park, a product manager at Sandoz, sent an

internal e-mail asking for information on any recent price increases instituted by rivals Taro and

Fougera on a list of products on which the companies overlapped. The list included Metro Gel



                                                   575
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 595 of 1189
                                REDACTED – PUBLIC VERSION

.75%. Park urged that obtaining such information would



        2335. That same day, July 6, 2011, CW-4, a senior sales executive at Sandoz, exchanged

three calls with D.S. at Taro, including one call lasting sixteen minutes. During these calls, D.S.

informed CW-4, among other things, that Taro would be raising prices on Metro Gel .75%. Based

on their prior conversations and understanding, CW-4 knew that Sandoz was expected to follow the

price increase.

        2336. Later that day, CW-4 responded to Park's e-mail stating

                         She then listed out the competitive intelligence she had just gathered from

D.S. Regarding Metro Gel .75%, she included the notation

        2337. Over the coming months, Sandoz kept watch on the market, waiting to follow Taro’s

expected price increase on Metro Gel .75%. In the interim, on July 20, 2011, a fourth competitor,

G&W, entered the Metro Gel .75% market. Despite only recently entering the market, G&W quickly

got to work coordinating a price increase on Metro Gel .75%. For the increase to succeed, G&W

would need to ensure that the other competitors in the market would follow – and follow they did.

        2338. From January 29 to February 1, 2012, the ECRM held its Retail Pharmacy Generic

Pharmaceuticals Conference in Atlanta, Georgia. Representatives from all four competitors in the

Metro Gel .75% market – Fougera, Sandoz, Taro, and G&W – were in attendance. These

representatives included CW-6 and Kaczmarek of Fougera, CW-4 of Sandoz, D.S. of Taro, and

Vogel-Baylor and Orlofski of G&W. Grauso, then at Aurobindo, was also in attendance.

        2339. On February 2, 2012, the day after the conference concluded, G&W generated a

price increase analysis for Metro Gel .75%, which included a 245% increase to the WAC price from

$39.99 to $137.99. That same day, Vogel-Baylor used her former colleague Grauso (then at




                                                  576
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 596 of 1189
                                     REDACTED – PUBLIC VERSION

Aurobindo) to convey information to CW-6 at Fougera regarding the Metro Gel .75% price

increase.

          2340. For example, on February 2, 2012, Vogel-Baylor called Grauso and they spoke for

eight minutes. Grauso hung up and immediately called CW-6 of Fougera. The two men spoke for

four minutes. Immediately upon hanging up, Grauso called Vogel-Baylor back and they spoke for

eleven minutes. Grauso then called CW-6 again and spoke to him for five minutes. Grauso hung up,

received a call from Orlofski at G&W, and the two men spoke for thirteen minutes. These calls,

which all occurred within the span of less than an hour, are detailed in the chart below:

   Date        Call        Target Name                Direction      Contact Name                Time          Duration
               Type
   2/2/2012    Voice       Grauso, Jim (Aurobindo)    Incoming       Vogel-Baylor, Erika (G&W)   9:29:00       0:08:00
   2/2/2012    Voice       Grauso, Jim (Aurobindo)    Outgoing       CW-6 (Fougera)              9:36:00       0:04:00
   2/2/2012    Voice       Grauso, Jim (Aurobindo)    Outgoing       Vogel-Baylor, Erika (G&W)   9:40:00       0:11:00
   2/2/2012    Voice       Grauso, Jim (Aurobindo)    Outgoing       CW-6 (Fougera)              10:14:00      0:05:00
   2/2/2012    Voice       Grauso, Jim (Aurobindo)    Incoming       Orlofski, Kurt (G&W)        10:19:00      0:13:00



          2341. Later that evening, CW-6 e-mailed his boss at Fougera, Kaczmarek, asking him to

give him a call. CW-6 and Kaczmarek spoke by phone three times the following day.

          2342. On February 7, 2012, Vogel-Baylor e-mailed Orlofski her latest price increase

analysis for Metro Gel .75%. The next day, on February 8, 2012, Orlofski called Kaczmarek at

Fougera. The two competitors exchanged two more calls over the next few days and finally

connected on February 10, 2012 for a twenty-five minute call.

          2343. The communications intensified on February 14, 2012 as G&W made final

preparations for its price increase announcement. As they had done previously, Vogel-Baylor and

CW-6 used Grauso as the conduit to coordinate their plans on Metro Gel .75%. These calls are

detailed in the chart below:

 Date          Call Type    Target Name                  Direction       Contact Name                   Time       Duration
 2/14/2012     Voice        Grauso, Jim (Aurobindo)      Incoming        Vogel-Baylor, Erika (G&W)      8:42:00    0:25:00
 2/14/2012     Voice        Grauso, Jim (Aurobindo)      Incoming        CW-6 (Fougera)                 11:34:00   0:02:00
 2/14/2012     Voice        Grauso, Jim (Aurobindo)      Outgoing        CW-6 (Fougera)                 11:56:00   0:13:00



                                                           577
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 597 of 1189
                                REDACTED – PUBLIC VERSION

 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Outgoing   Orlofski, Kurt (G&W)        12:09:00   0:01:00
 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Outgoing   Vogel-Baylor, Erika (G&W)   12:10:00   0:01:00
 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Incoming   Vogel-Baylor, Erika (G&W)   12:19:00   0:04:00
 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Outgoing   CW-6 (Fougera)              12:22:00   0:04:00
 2/14/2012   Text      Vogel-Baylor, Erika (G&W)   Incoming   Grauso, Jim (Aurobindo)     12:26:30   0:00:00
 2/14/2012   Text      Vogel-Baylor, Erika (G&W)   Outgoing   Grauso, Jim (Aurobindo)     13:25:08   0:00:00
 2/14/2012   Text      Vogel-Baylor, Erika (G&W)   Incoming   Grauso, Jim (Aurobindo)     13:25:59   0:00:00
 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Outgoing   Vogel-Baylor, Erika (G&W)   13:40:00   0:05:00
 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Outgoing   CW-6 (Fougera)              13:44:00   0:06:00
 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Outgoing   Vogel-Baylor, Erika (G&W)   13:49:00   0:04:00
 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Incoming   CW-6 (Fougera)              13:55:00   0:01:00
 2/14/2012   Voice     Grauso, Jim (Aurobindo)     Incoming   Vogel-Baylor, Erika (G&W)   14:39:00   0:08:00



       2344. Similarly, the next day, on February 15, 2012, Vogel-Baylor called Grauso and they

spoke for eleven minutes. Less than ten minutes later, Grauso called Vogel-Baylor back and they

spoke for forty-one minutes. Grauso hung up the phone and immediately called CW-6 at Fougera.

That call lasted one minute. The next day, Vogel-Baylor instructed her team to generate price

increase letters for Metro Gel .75%, and to issue them by 1:00 p.m. on February 17, 2012.

       2345. Even before G&W notified its customers of the increase, other competitors in the

market knew that G&W would be increasing price and planned to do the same. For example, on

February 15, 2012, two days before G&W sent its notice letters to its customers, Blashinsky, then a

senior marketing executive at Taro, informed his colleagues that prices had

for Metro Gel .75% and one other product.                                    he added. B.S., a senior

executive at Taro, responded:



       2346. On February 17, 2012, Orlofski e-mailed Blashinsky of Taro asking if he was going

to the annual GPhA industry conference the following week. Orlofski stated,

                              Blashinsky responded,

             The next day, Orlofski e-mailed B.S., a senior Taro executive, asking



              B.S. replied,


                                                    578
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 598 of 1189
                                REDACTED – PUBLIC VERSION

        2347. On February 17, 2012, G&W sent out letters notifying its customers of the Metro

Gel .75% price increase. That same day, Grauso called Vogel-Baylor and they spoke for sixteen

minutes. Following the now normal pattern, Grauso hung up and called CW-6 at Fougera. The two

men spoke for five minutes. Immediately upon hanging up, Grauso called Vogel-Baylor again. That

call lasted two minutes.

        2348. On February 18, 2012, a GPO customer e-mailed Vogel-Baylor after receiving the

Metro Gel .75% notice asking,

                                                                                           Vogel-

Baylor responded,

                                                 Of course, Vogel-Baylor already knew that her

competitors would follow G&W’s price increase, but she could not tell the customer that.

Ultimately, the customer negotiated a 45-day notice period and noted,

                     On February 20, 2012, Blashinsky reiterated to his colleagues that

          were taking place in the Metro Gel .75% market, and that Taro

        2349. From February 22 to February 24, 2012, the GPhA held its annual meeting in

Orlando, Florida. Senior executives from all four competitors in the Metro Gel .75% market –

Fougera, Sandoz, Taro, and G&W – were in attendance. These representatives included Kaczmarek

and D.K., a senior executive at Fougera, Tremonte of Sandoz, B.S. of Taro, and Orlofski of G&W.

During the conference, the competitors were actively discussing and agreeing on the details of the

Metro Gel .75% price increase.

        2350. On February 22, 2012, the first day of the GPhA meeting, Orlofski e- mailed B.S.

again, stating

                                 B.S. replied,




                                                  579
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 599 of 1189
                               REDACTED – PUBLIC VERSION

       2351. Immediately after meeting with Orlofski on February 22, B.S. e-mailed Blashinsky

regarding Metro Gel .75% stating:

Blashinsky responded,                 B.S. replied,                                to which

Blashinsky answered,                                    B.S. further inquired,

                   and Blashinsky replied,                                         Of course,

Fougera and Sandoz had not increased their Metro Gel .75% pricing yet – but B.S. of Taro

understood that they would from his conversation with Orlofski.

       2352. Similarly, that same evening, on February 22, 2012, Kaczmarek of Fougera (who was

also at the GPhA conference) sent an e-mail to the Fougera Pricing Committee stating:




       2353. On March 9, 2012, Rite Aid e-mailed Sandoz asking for a bid on Metro Gel .75%.

CW-4 of Sandoz forwarded the invitation to Kellum with the simple comment

Kellum wasted no time in telling his colleagues that Sandoz should stay clear of the Rite Aid bid, as

Sandoz intended to follow the price increase that he believed spawned the opportunity, saying:




                                                  580
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 600 of 1189
                               REDACTED – PUBLIC VERSION

       2354. One week later, when Rite Aid pressed again for a Sandoz bid, CW-4 contacted

Kellum to verify that the decision was to decline. Kellum not only confirmed that fact, but also

suggested a pretext:                                 Consistent with this instruction, CW-4

responded to Rite Aid:



       2355. Within the next several weeks, all three competitors followed G&W's increase on

Metro Gel .75% as agreed and essentially matched G&W's WAC pricing. Fougera increased on

March 16, 2012, Taro increased on March 23, 2012, and Sandoz increased on April 6, 2012. On

March 22, 2012, the day before Taro increased its price, Orlofski at G&W received two phone calls

from a Taro employee lasting twelve minutes and two minutes, respectively. Customers began to

react immediately to the dramatic price hikes by seeking price quotes from the competitors. The

competitors, however, refused to break ranks. On April 3, 2012, for example, Fougera received a

request from a Taro customer to bid on Metro Gel .75% in light of the Taro increase. CW-6 relayed

the information to Kaczmarek, saying:                        Kaczmarek responded simply:



       2356. The following day, on April 4, 2012, CW-6 sent Kaczmarek an updated market share

breakdown for the Metro Gel .75% market. CW-6 expressed satisfaction that the market had arrived

at an appropriate equilibrium in accordance with fair share principles, saying:



       2357. Two years later, in June 2014, Taro began making plans to enter the market for

Metro Gel 1% and, on July 1, 2014, Taro launched the product and matched Sandoz’s WAC pricing.

       2358. In the days leading up to the launch, CW-3 of Sandoz and Aprahamian of Taro

exchanged several calls during which they discussed the launch and Sandoz’s allocation of customers

to the new entrant, Taro. Further, during these calls, Aprahamian told CW-3 that Taro was targeting



                                                  581
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 601 of 1189
                                     REDACTED – PUBLIC VERSION

35% market share and identified the customers that it planned to target. Immediately upon hanging

up with Aprahamian, CW-3 reported this information back to his superiors, CW-1 and Kellum. This

call pattern is detailed in the chart below:

 Date           Call Type   Target Name              Direction   Contact Name               Time       Duration
 6/17/2014      Voice       Aprahamian, Ara (Taro)   Outgoing    CW-3 (Sandoz)              13:44:00   0:01:00
 6/18/2014      Voice       Aprahamian, Ara (Taro)   Outgoing    CW-3 (Sandoz)              12:03:00   0:01:00
 6/18/2014      Voice       Aprahamian, Ara (Taro)   Outgoing    CW-3 (Sandoz)              12:18:00   0:01:00
 6/19/2014      Voice       Aprahamian, Ara (Taro)   Outgoing    CW-3 (Sandoz)              9:55:00    0:01:00
 6/20/2014      Voice       Aprahamian, Ara (Taro)   Outgoing    CW-3 (Sandoz)              11:40:00   0:02:00
 6/20/2014      Voice       CW-3 (Sandoz)            Outgoing    Kellum, Armando (Sandoz)   11:42:00   0:01:00
 6/20/2014      Voice       CW-3 (Sandoz)            Outgoing    Kellum, Armando (Sandoz)   11:43:00   0:01:00
 6/20/2014      Voice       Aprahamian, Ara (Taro)   Incoming    CW-3 (Sandoz)              11:56:00   0:04:00
 6/20/2014      Voice       Aprahamian, Ara (Taro)   Outgoing    CW-3 (Sandoz)              12:40:00   0:10:00
 6/20/2014      Voice       CW-3 (Sandoz)            Outgoing    Kellum, Armando (Sandoz)   12:50:00   0:01:00
 6/25/2014      Voice       Aprahamian, Ara (Taro)   Outgoing    CW-3 (Sandoz)              13:02:00   0:13:00
 6/25/2014      Voice       CW-3 (Sandoz)            Outgoing    Kellum, Armando (Sandoz)   13:15:00   0:01:00
 6/25/2014      Voice       CW-3 (Sandoz)            Outgoing    CW-1 (Sandoz)              13:18:00   0:01:00



          2359. On June 18, 2014, Aprahamian sent an internal e-mail to A.L., a pricing executive at

Taro, stating

            WBAD is a GPO that purchases generic drugs on behalf of its members, including ABC

and Walgreens. On June 25, 2014, Taro submitted an offer to Walgreens. A few days later, on June

30, 2014, Taro submitted a separate offer to ABC.

          2360. On the same day that ABC received the offer from Taro, the customer notified

Sandoz that it had received a competitive bid from Taro and asked whether Sandoz would lower its

price to retain the business. S.G., a sales executive at Sandoz, forwarded the request along internally,

including to CW-1 and Kellum. CW-1 responded to S.G. stating:




                                                                                                   Kellum

agreed:




                                                      582
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 602 of 1189
                                   REDACTED – PUBLIC VERSION

        2361. The next day, July 1, 2014, Anuj Hasija, a sales executive at Sandoz, sent an internal

e-mail stating that Taro was                                                                 Kellum

responded,



                         CW-1 replied:



        2362. Walgreens accepted Taro’s bid on July 2, 2014 and ABC accepted Taro’s bid on July

7, 2014. WBAD (including ABC and Walgreens) represented approximately 20% of Sandoz's

volume and sales for Metro Gel 1%.

        2363. On July 8, 2014, Taro also submitted a bid to Wal-Mart for Metro Gel 1%. That

same day, Aprahamian called CW-3 of Sandoz twice. Both calls lasted one minute. Two days later,

on July 10, 2014, Aprahamian e-mailed Elizabeth Guerrero, a Taro sales executive, asking her to

follow up with Wal-Mart regarding the offer. The next day, on July 11, 2014, CW-3 and Aprahamian

exchanged four calls. After the last call, CW-3 hung up and immediately called Kellum. These calls

are detailed in the chart below:

 Date        Call Type    Target Name              Direction   Contact Name               Time       Duration
 7/11/2014   Voice        CW-3 (Sandoz)            Outgoing    Aprahamian, Ara (Taro)     8:31:00    0:01:00
 7/11/2014   Voice        CW-3 (Sandoz)            Outgoing    Aprahamian, Ara (Taro)     8:49:00    0:01:00
 7/11/2014   Voice        Aprahamian, Ara (Taro)   Incoming    CW-3 (Sandoz)              10:05:00   0:03:00
 7/11/2014   Voice        Aprahamian, Ara (Taro)   Incoming    CW-3 (Sandoz)              12:52:00   0:05:00
 7/11/2014   Voice        CW-3 (Sandoz)            Outgoing    Kellum, Armando (Sandoz)   12:57:00   0:01:00



        2364. The following Monday, on July 14, 2014, Wal-Mart notified Sandoz that it had

received a competitive bid on Metro Gel 1% that was 10% lower than Sandoz’s pricing and asked

whether it would bid to retain the business.

        2365. On July 18, 2014, B.G., a pricing executive at Sandoz, forwarded the request

internally, including to CW-1 and Kellum, stating




                                                    583
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 603 of 1189
                               REDACTED – PUBLIC VERSION




                                           CW-1 responded by recommending that Sandoz

relinquish Wal-Mart and stating,



                                                                 Kellum then replied,

         2366. Notably, after sending this e-mail, someone at Sandoz changed the language in the

earlier e-mail string from                                     to

                Sandoz made this change to avoid documenting the fact that the competitively

sensitive information came directly from its competitor, Taro.

         2367. Although Sandoz gave up the business, Wal-Mart was unexpectedly reluctant to stop

ordering Metro Gel 1% from Sandoz. On August 7, 2014, L.B., a sales executive at Sandoz, sent an

internal e-mail advising that Wal-Mart was still ordering and stating,



                                               B.G. of Sandoz replied,




         2368. On August 4, 2014, McKesson also notified Sandoz that it had received an

unsolicited bid for the Rite Aid portion of its Metro Gel 1% business and gave Sandoz the

opportunity to bid to retain the business. Kellum responded that

                                                                             After some internal

discussion, Sandoz decided to cede the Rite Aid portion of the business to Taro.

         2369. As P.C., a pricing executive at Sandoz, explained in an internal e-mail on August 8,

2014:




                                                  584
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 604 of 1189
                                 REDACTED – PUBLIC VERSION

           2370.   On August 11, 2014, McKesson awarded the Rite Aid portion of its Metro Gel 1%

business to Taro. Two days later, on August 13, 2014, Aprahamian called CW-3 and they spoke

again for seven minutes.

           2371. Metronidazole Vaginal. Sandoz and Valeant conspired to increase the price of

Metronidazole vaginal. Valeant manufactures a brand metronidazole drug under the name MetroGel

vaginal.

           2372. Prior to January 2015, prices for Metronidazole Vaginal remained stable for years.

           2373. Beginning in around February 2015, Defendants Sandoz and Valeant engaged in

price increases of more than 300%.

           2374. Notably, the Metronidazole vaginal price increase occurred around the same time

Valeant was also dramatically increasing prices of numerous other drugs. At the end of 2012,

Valeant acquired Medicis, which originally manufactured brand MetroGel vaginal, and proceeded to

engage in a series of price increases on MetroGel vaginal in 2013 and 2014. Such price increase is a

well-known business strategy of Valeant. 52 Valeant was among the generic manufacturers that

received a letter as part of the Congressional investigation into generic price increases.

           2375. These price increases were not the result of supply shortages, demand spikes,

increased input costs, or other competitive market conditions. There were no reported drug

shortages nor was there a spike in demand that could explain the price hikes.

           2376. Upon information and belief, the agreement to increase prices on all formulations of

Metronidazole was the result of collusive communications between and among Defendants, and this

agreement to increase prices was facilitated because each Defendant adhered to the overarching

market allocation agreement in the generic drug industry. The collusive agreement to increase prices


52
  See Sanders and Cummings Press Release (asking Valeant why prices of drugs increased when the
only change in the drugs is “the company that owns them”).


                                                   585
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 605 of 1189
                                REDACTED – PUBLIC VERSION

on Metronidazole was furthered, at least in part, through in-person discussions conducted at

meetings and industry events hosted by GPhA and HDMA as well as other meetings and

communications such as those described below.

        2377. The Metronidazole vaginal price increase occurred shortly after trade association

meetings where representatives from Sandoz and Valeant were in attendance such as: (i) June 2014

HDMA Business and Leadership Conference; (ii) December 3, 2014, NACDS Foundation and

Reception Dinner in New York, New York; and (iii) April 2015 NACDS Annual Meeting.

                        j.      Nimodipine

                                i.      The Heritage/Sun Agreement

        2378. As of June 2012, Heritage and Sun, through its division Caraco, were the only two

competitors in the market for Nimodipine, as Teva had recently left the market. Heritage saw Teva’s

departure as an opportunity to raise prices.

        2379. In June 2012, Malek (Heritage) asked Sather (Heritage) to contact Caraco to discuss

raising the price of Nimodipine.

        2380. Sather (Heritage) subsequently exchanged numerous text messages and participated

in calls with her Caraco contact throughout June 2012. On June 28, 2012, in an e-mail titled

“Caraco”, Sather (Heritage) wrote:

        [Knoblauch (Sun)] brought up nimo[dipine] to her boss [Sun President GP Singh Sachdeva],
        his only concern was that they get their fair share of the market. She was not so much help
        on the pricing discussion- because she does nothave muhc control over it. All pricing goes
        through [Sachdeva (Sun)] and [Sachdeva (Sun)] sets is. I do not know [Sachdeva (Sun)] but
        [Knoblauch (Sun)] mentioned our discussion with him so I can only hope the ground work
        has been set. I reiterated that we would like to see $ go up and we would be fair.

        2381. Malek (Heritage) responded: “Thanks for the info. Not sure what this means ‘his

only concern was that they get their fair share of the market.’ They are getting their fair share of the

market at a price they don’t need to go to is what I wanted to communicate to them.”

        2382. In her e-mail response, Sather (Heritage) agreed:


                                                  586
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 606 of 1189
                                 REDACTED – PUBLIC VERSION


        That is exactly how I stated it to [Knoblauch (Sun)] too! She made it almost seem like he did
        not care about the price of even this product. She admitted she knew nothing about the item
        – it is not a big/key item for them. I said it is big for us and with only two players it should
        command more $. I’d like to see if [Knoblauch (Sun)] can communicate back to [Sachdeva
        (Sun)] and the Nimo[dipine] on the Cardinal RFP (when it gets closer to the close of the RPF)
        – specifically mentioning the pricing we are going at so that Caraco can bring their price up
        too. This could demonstrate how communication can and should work between us to get the
        $ up.

        2383. The same day Sather (Heritage) sent an analysis of the upcoming Cardinal RFP to

Malek (Heritage) and others at Heritage. The notes section regarding Nimodipine reflected that

Heritage should “keep price high for Caraco.” The plan for Heritage was that it would bid at a high

price, which would be communicated to Sun beforehand, and would allow Sun to raise its price and

still retain the Cardinal business.

        2384. Heritage and Caraco were both able to significantly raise prices to other customers as

a result of this agreement.

        2385. On July 20, 2012, Fleming (Heritage) circulated proposed pricing for the Cardinal

RFP which included pricing for Nimodipine that was lower than that proposed by Sather (Heritage).

In an e-mail exchange that same day, Sather (Heritage) and Malek (Heritage) discussed raising prices:

        Sather (Heritage): “My only concern is Nimodipine – and situation with Caraco and raising
        our market pricing. If we don’t let them increase pricing here – will it always be a fight to the
        bottom with them?
        Malek (Heritage): “I don’t have a problem with it but, we need another account. Who is that
        account? They took CVS from us and we let it go and now they are getting aggressive at public
        and at GPO’s.”

        Sather (Heritage): “I understand – I just think the timing is critical if we want to raise our
        pricing everywhere. This Cardinal RFP was mentioned in previous conversations – and now
        with NACDS coming – it is a perfect time to have those off-show conversations with the right
        folks and reiterate the ‘plan.’ Plus the RFP pricing will not be effective until Oct 1st – we
        would have time to discuss our pricing with Cardinal (and others) before that final date. Ie: I
        think we could still lowball the Nimo a little later if necessary.”

        Malek (Heritage): “If you feel comfortable we can have those conversations and benefit from
        this then I agree. We can talk off line.”

        Sather (Heritage): “If I don’t continue the conversations now (and at NACDS) and if we
        lowball right of the gate on the RFP, I think we close the door for a long time.”


                                                  587
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 607 of 1189
                                REDACTED – PUBLIC VERSION


        Malek (Heritage): “Ok, lets give it a shot. So we will increase the price, you should tell them
        that so they can do the same without any comp.”

        2386. That same day, Sather (Heritage) spoke to Knoblauch (Sun). During this and other

communications in the succeeding weeks, the two companies reached an understanding about

raising the price and avoiding competition for Nimodipine. Pursuant to the agreement, Heritage

provided a cover bid so that Sun would be able to significantly raise its price and still retain the

Cardinal business.

        2387. When Malek (Heritage) learned that Sun would potentially be subject to FDA recall

on Nimodipine, he directed employees to contact their Sun counterparts to inquire about the recall.

A Heritage employee later reported that her contact at Sun was “not aware or [sic] any

problems/issues and supply was fine.”

        2388. Then, on April 16, 2013, after an employee reported that Caraco has not been

bidding as it was unsure when it would have product, Malek (Heritage) responded “Great feedback,

time for next increase!” He later reiterated “to make sure if/when they are back [on the market] they

talk to us first so we can be smart about it.”

        2389. On May 23, 2013, Sather (Heritage) again spoke with Knoblauch (Sun), who

indicated that Caraco may be returning to the market for Nimodipine in June or July. Sather

(Heritage) immediately reported this news to Malek (Heritage): “Caraco’s Nimodipine has an

estimated ship date of June/July but frankly that looks even too hopeful. And there’s a small rumor

they may not come back with it. A reminder was provided about our recent changes on that item.”

        2390. This resulted in the following e-mail exchange between the two:

        Malek (Heritage): OK...Where did you hear this from!!

        Sather (Heritage): Vendor/friend [Knoblauch (Sun)]

        Malek (Heritage): Are they raising theirs?

        Sather (Heritage): They are not yet but admit it would be nice to


                                                   588
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 608 of 1189
                                REDACTED – PUBLIC VERSION

        Malek (Heritage): Well we would follow in one second……

        Sather (Heritage): I did say that!

        Malek (Heritage): hahahahahahaha

        2391. During the next year, Caraco did not return to the market. Heritage was able to

continue charging the artificially inflated prices previously agreed to by Caraco, and at times higher

prices, as a result – knowing that if Caraco did return to the market, the original agreement between

the companies would continue.

                                ii.      The Heritage/Ascend Agreement

        2392. When the FDA approved Ascend’s Nimodipine generic in early April 2014, Malek

(Heritage) immediately reached out to Ascend’s Executive Vice President of Sales and Marketing,

John Dillaway, through LinkedIn, asking if Dillaway (Ascend) had “time to catch up tomorrow

afternoon or Thursday morning.” Dillaway (Ascend) responded “I would like to catch up.”

        2393. On April 22, 2014, Heritage identified Nimodipine as one of eighteen different drugs

designated for a price increase. A large majority of the price increases were to be achieved through

collusive efforts. During a “Price Increase Discussion” conference call with members of the

Heritage sales team, led by Malek (Heritage), Heritage noted that Ascend was going to launch

Nimodipine. Malek (Heritage) took responsibility within Heritage to communicate with Ascend

about market shares. Heritage planned to offer Ascend one-third (1/3) market share, so that Ascend

would not compete with Heritage on price.

        2394. Malek (Heritage) took this responsibility to communicate with Ascend because he

already had a relationship with Dillaway (Ascend). The pair had previously met in February 2013.

Malek (Heritage) had also been communicating frequently with Dillaway (Ascend) through the

website LinkedIn in the weeks leading up to the April 22, 2014 Price Increase Discussion.




                                                  589
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 609 of 1189
                                REDACTED – PUBLIC VERSION

          2395. Later in the day after the Heritage “Price Increase Discussion” on April 22, 2014,

Malek (Heritage) called Dillaway (Ascend) and the two spoke for nineteen (19) minutes. Upon

information and belief, during this conversation they agreed on a plan where Heritage would raise its

prices, Ascend would enter the market at a high price to avoid erosion, and in exchange Heritage

would walk away from certain accounts that Ascend had targeted so that Ascend could gain market

share at favorable pricing.

          2396. On May 9, 2014 Heritage had another internal conference to discuss price increases.

After obtaining buy-in from Ascend during the April 22 telephone call between Malek (Heritage)

and Dillaway (Ascend), Heritage confirmed that it would be raising prices of Nimodipine across the

board. Heritage also identified specific customers that it would “let go” to the “new entrant into

market” Ascend.

          2397. In June 2014, Malek (Heritage) sought to continue his conversations with Dillaway

(Ascend) regarding Nimodipine. He e-mailed Dillaway (Ascend) on June 6, 2014 seeking to arrange

a phone call. After they were unable to connect by phone, Dillaway (Ascend) suggested they meet in

person and “grab coffee” at the NACDS conference in Boston.

          2398. At the end of June, Heritage implemented the price increase. Heritage raised the

price of Nimodipine to at least twelve customers.

          2399. Malek (Heritage) e-mailed Dillaway (Ascend) on October 29, 2014, again asking to

“catch up.” The two spoke by phone for ten minutes the next day. On November 4, 2014, Malek

(Heritage) e-mailed Dillaway (Ascend) to “[l]et me know when we re-connect to continue our

discussions from the other day.” Instead of communicating specifics over e-mail, Malek (Heritage)

and Dillaway (Ascend) made plans to have lunch together when Malek (Heritage) returned from

India.




                                                  590
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 610 of 1189
                               REDACTED – PUBLIC VERSION

        2400. Two weeks later, on November 18, 2014, Malek (Heritage) e-mailed Dillaway

(Ascend) stating “[Dillaway (Ascend)], [j]ust sent you a text. Fresh back from India. Wanted to pick

up discussions. Let me know fi you can chat.” On November 25, 2014, Malek (Heritage) e-mailed

Dillaway (Ascend) again asking if Dillaway (Ascend) “had a few minutes to connect.”

        2401. On January 22, 2015, Malek (Heritage) asked Heritage employee R.S. to reach out to

Ascend to see if Ascend had Nimodipine in its warehouse. Malek (Heritage) stressed that this

inquiry should be kept confidential.

        2402. R.S. (Heritage) reached someone as Ascend. By January 24, 2015, Malek (Heritage)

was able to inform his sales team that Ascend had Nimodipine in its warehouse.

        2403. By May 1, 2015, Ascend had fully launched Nimodipine. Instead of trying to

compete with Heritage upon entry, Ascend’s WAC price, per tablet, was even higher than Heritage’s.

        2404. Notwithstanding this higher pricing per tablet, Ascend began to gain market share

throughout the second half of 2015.

                         k.    Paromomycin

        2405. Heritage and Sun, through its division Caraco, dominated the Paromomycin market

at all relevant times.

        2406. In April 2014, Heritage had approximately 65% of the market. Sun had

approximately 35% market share.

        2407. On April 22, 2014, Heritage’s representative spoke to a Sun counterpart for 45

minutes. Shortly thereafter, the Heritage representative notified her superiors via e-mail that Caraco

was on board with price increases, to which a superior responded, “No e-mails please.”

        2408. On May 8, 2014 a Heritage employee e-mailed Malek (Heritage), who had asked for

an update on pricing agreement progress, explaining “I made contact with all my take aways – with

positive results.”



                                                 591
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 611 of 1189
                                  REDACTED – PUBLIC VERSION

        2409. Heritage held another internal pricing call on May 9, 2014. Paromomycin was on the

list for a price increase.

        2410. On May 20, a Sun employee informed a Heritage employee that Sun would be

“temporarily discontinuing” Paromomycin production to transfer its operations to another facility.

The employee immediately relayed the information to Malek who responded “Need price increase to

go immediately. Jack it up.”

        2411. On a June 23, 2014 internal pricing call, Heritage slated Paromomycin for a 100%

increase. By July 9, 2014, Heritage successfully increased prices for over a dozen nationwide

customers.

        2412. Sun continued to sell the drug through January 2015, maintaining a 40% market

share. Despite this, Heritage continued to increase its prices with no fear of losing market share as

an agreement was already in place.

                             l.   Zoledronic Acid

        2413. At all relevant times, Dr. Reddy’s and Heritage dominated the marketed for

Zoledronic Acid.

        2414. Zoledronic Acid was marketed singularly by the brand manufacturer, Novartis, until

the spring of 2013, when it came off patent. It was sold in two formulations: a 4 mg and a 5mg, both

injectables. Heritage initially sought only to launch the 5mg formulation.

        2415. In early 2013, Heritage received FDA approval to market Zoledronic Acid in the

United States. Heritage began communicating with potential competitors before then to avoid price

competition and to carve up market share.

        2416. On January 21, 2013, Malek (Heritage) e-mailed O’Mara (Heritage) directing him to

reach out to Dr. Reddy’s, the only other competitor Malek (Heritage) believed would be marketing

Zoledronic Acid. Malek (Heritage) wrote:



                                                  592
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 612 of 1189
                               REDACTED – PUBLIC VERSION


                Would like you to have a call with [Austin (Dr. Reddy’s)] on Zoledronic.

                Right now, only us and DRL have a tentative on the 5mg (reclast).

                Need to know if he’s going to be there day one and see if he’s willing to
                discuss strategy at all.

                This is huge right now if it’s only a two player market and we need to lock in
                our strategy.

         2417. In a follow-up communication to O’Mara (Heritage) the next day, Malek (Heritage)

outlined what O’Mara (Heritage) should ask Austin (Dr. Reddy’s):

                OK. Here are the questions if you would.

                Are they going to be there day one (March 4)

                Have they heard of any others there say [sic] one?

                Are they launching the 4mg (Zometa) at risk?

                Have they heard of anyone else launching the 4mg at risk?

                What’s their market share goal?

         2418. Communications between the two companies continued in March 2013 in

preparation for Heritage’ market entry, including communications on March 1, 4, 6, 12, and 13,

2013.

         2419. On March 1, O’Mara (Heritage) emailed Malek (Heritage) informing him that he had

left Austin (Dr. Reddy’s) a message “to have him call me back.” He added, “Did not leave anything

that would incriminate me—very generic.” O’Mara (Heritage) and Austin (Dr. Reddy’s) then spoke

for almost eight (8) minutes on March 4, 2013.

         2420. The March 6 communication arose from Malek’s (Heritage) concern that Dr.

Reddy’s initial pricing to at least one customer appeared to be lower than he had hoped. Malek

(Heritage) emailed O’Mara (Heritage) asking, “[a]ny chance you can talk to them and educate them




                                                  593
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 613 of 1189
                                 REDACTED – PUBLIC VERSION

on supply and demand economics?” O’Mara’s (Heritage”) response was “[y]es, they were working

on it yesterday, but [I] will give him a call and discuss.”

        2421. On March 13, M.E., a Senior National Accounts Manager at Heritage, told Malek

that he had called his counterpart at Dr. Reddy’s about Zoledronic Acid and they would “talk about

it soon.” The two spoke on April 3, 2013 and M.E. confirmed that Dr. Reddy’s had begun shipping

the 5mg product that day and that pricing would be “in the 500 range.” The two continued to speak

throughout April.

        2422. On April 19, 2013, Malek (Heritage) instructed his sales team not to put any collusive

discussions on Zoledronic Acid or other drugs in writing to ensure the conspiracy remained hidden:

“Team: please hold off on emails regarding zoledronic indication, insert, prescribing, etc. take all

questions off line.”

        2423. Heritage and Dr. Reddy’s continued to police their market allocation agreement. For

example, in November 2013, Dr. Reddy’s offered a lower price for Zoledronic Acid to one of

Heritage’s customers. When Malek (Heritage) learned of this, he emailed M.E. (Heritage), “When

you spoke to [your counterpart at Dr. Reddy’s], weren’t they going to chill on share[?]” M.E.

(Heritage) replied. “He told me that he was going to speak to their injectable people and let them

know that they should chill.”

        2424. For most of 2013 and 2014, the market for Zoledronic Acid remained stable with

Dr. Reddy’s maintaining roughly 60 percent share to Heritage’s 40 percent share for the 5mg

formulation.

                4.       Lupin

        2425. In Patel’s initial May 2013 quality competitor ranking list, Lupin was given a ranking

of +2. When Patel updated her quality competitor rankings a year later, Lupin received the highest

possible rating of +3.



                                                    594
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 614 of 1189
                               REDACTED – PUBLIC VERSION

        2426. Lupin was awarded the highest score in the quality competitor ranking in 2014

because Berthold of Lupin earned Patel’s trust by consistently agreeing to her price increase plans.

From May 2013 through April 2014, for example, Patel and Berthold spoke at least seventy-six (76)

times by phone. Green, while still at Teva, also had a very strong relationship with Berthold. As

discussed above, at times Patel and Green would even coordinate with each other regarding which

one of them should coordinate a price increase or customer allocation agreement with Berthold.

        2427. As discussed more fully above, in 2013 – after Patel joined Teva – Teva and Lupin

conspired to fix and raise prices on at least the following four drugs: Cefdinir oral suspension,

Cefdinir capsules, Cefprozil tablets, and Pravastatin. Then in early 2014, executives at the two

companies coordinated Lupin’s entrance into the market for Balziva.

        2428. The relationship was so strong between Teva and Lupin that even when Green left

Teva, and Patel was out of the office on maternity leave, Berthold still found other executives at

Teva to communicate with regarding a price increase for the drug Cephalexin oral suspension. As

discussed above, in October 2013, Berthold called Rekenthaler and T.S., a national account

executive at Teva, to coordinate Lupin’s November 1, 2013 price increase for Cephalexin oral

suspension. When Patel returned from maternity leave and began planning the next round of Teva

price increases, she continued these communications with Berthold until Teva followed Lupin’s

price increase on April 4, 2014.

        2429. Patel and Berthold also coordinated a price increase and market allocation scheme

with regard to the drug Niacin ER, as Lupin was entering the market in March 2014. Given the

successful track record between the two competitor companies, Lupin warranted a +3 in the quality

competitor rankings when Patel updated them in May 2014.




                                                  595
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 615 of 1189
                               REDACTED – PUBLIC VERSION


                5.     Par

       2430. In Patel’s initial May 2013 quality competitor ranking list, Par was given a ranking of

+1. When Patel updated her quality competitor rankings a year later, Par improved to a ranking of

+2.

       2431. Par rose in the rankings largely because of several strong relationships between

executives at the two companies. For example, T.S. (Teva) had a strong relationship with R.K., a

senior sales executive at Par. The two began communicating by telephone in September 2013.

Between September 2013 and May 2014, the two spoke at least twenty-seven (27) times by phone.

       2432. Similarly, Rekenthaler (Teva) had a very strong relationship with another senior

executive at Par, M.B. Rekenthaler spoke with M.B. frequently throughout 2013 and 2014. From the

beginning of 2013 through May 2014, Rekenthaler spoke to M.B. (Par) at least thirty-two (32) times

by phone.

       2433. Patel was well aware of these strong relationships and relied on the information that

T.S. and Rekenthaler obtained from their communications with senior Par executives in order to

make pricing or bidding decisions for Teva’s drugs. One such example occurred on Friday, February

7, 2014 when Teva received notice from a customer that it had received a competitive challenge

from Par on Labetalol HCL tablets. Patel forwarded the e-mail to T.S. with three question marks:

“???” T.S. responded immediately: “left message.” The message that T.S. had left was for R.K. at

Par, and the two executives spoke five (5) times that same day. After these calls with R.K., T.S.

responded back to Patel saying “[l]et’s speak on Monday. Just received call back with more

information.”

       2434. The following Monday, Patel also forwarded the original e-mail (discussing the

competitive challenge from Par on Labetalol HCL) to Rekenthaler, saying “[n]eed to make a

decision quickly.” One minute after receiving that e-mail, Rekenthaler called M.B. (Par) and the two



                                                 596
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 616 of 1189
                               REDACTED – PUBLIC VERSION

spoke for eighteen (18) minutes. Shortly after hanging up the phone with M.B., Rekenthaler sent

another e-mail to Patel, stating: “[h]old off on this until I get back with you.” Rekenthaler spoke to

M.B. again later that afternoon for three (3) minutes.

        2435. After these discussions between Teva and Par executives, Teva ultimately offered

only a nominal price reduction to that customer – knowing that this would likely concede the

business to Par.

        2436. As discussed more fully above, Teva continued to conspire with Par on various

market allocation and price fixing schemes throughout the remainder of 2014 and into 2015.

                6.      Greenstone

        2437. Greenstone was not a highly-ranked competitor when Patel first created the quality

competitor ranking list in May 2013. Patel had, at that time, given Greenstone a ranking of “0.”

However, when Patel updated her quality competitor rankings in May 2014, Greenstone improved

to a +1 ranking.

        2438. One of the reasons for Greenstone’s improvement in the rankings was Patel’s

developing relationship with R.H., a national account executive at Greenstone. Patel and R.H. were

former co-workers at ABC and had a longstanding relationship. From the time Patel started her

employment at Teva in April 2013, through the time that she updated the quality competitor

rankings in May 2014, Patel and R.H. communicated by phone or text at least sixty-six (66) times.

Patel also spoke to R.H.’s supervisor, Nailor, numerous times in early 2014 to coordinate

Greenstone and Teva price increases and customer allocation agreements.

        2439. Patel and R.H. (Greenstone) spoke consistently at or around the time of every price

increase effectuated by either company on drugs where they overlapped, including for example: July

3, 2013 – the day of Teva’s price increase on Fluconazole; December 2, 2013 the day that

Greenstone sent notices to customers of its price increases on Azithromycin suspension,



                                                  597
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 617 of 1189
                               REDACTED – PUBLIC VERSION

Azithromycin oral suspension, and Medroxyprogesterone; and April 4, 2014 – the day that Teva

followed Greenstone’s price increases on Azithromycin suspension, Azithromycin oral suspension,

and Medroxyprogesterone.

       2440. Given the willingness of Greenstone’s executives to coordinate price increases with

Teva, Patel increased Greenstone’s quality competitor ranking in May 2014.

               7.      Amneal

       2441. In Patel’s initial May 2013 quality of competitor ranking list, Amneal was given a

ranking of +1. When Patel updated her quality competitor rankings a year later, Amneal improved to

a ranking of +2.

       2442. One of the reasons why Amneal rose in the rankings was because of several strong

relationships between executives at the two companies. For example, Rekenthaler (Teva) had a

strong relationship with S.R.(2), a senior sales executive at Amneal. From May 2013 to May 2014,

they spoke eight (8) times by phone, and attended many trade association meetings and customer

conferences together as well. Rekenthaler and S.R.(2) were regular participants in an annual golf

outing hosted by a packaging contractor in Kentucky, where – as discussed above – the generic drug

manufacturer participants (competitors) played golf by day and gathered socially by night, referring

to each other as “friends” and “fraternity brothers.” (Green and Ostaficiuk were also participants.)

As noted above, Rekenthaler and S.R. coordinated price increases on Ranitidine HCL in May 2013.

The two coordinated again with respect to Warfarin Sodium tablets several times between May and

August 2014. (S.R. also spoke with K.R. of Zydus, another manufacturer of Warfarin Sodium, days

before his August conversation with Rekenthaler). And after a brief exit by Amneal from the

Warfarin Sodium market in late 2014, S.R spoke with Rekenthaler again in early March 2015, days

before Amneal reentered the market at a higher price than it had charged just months earlier.




                                                 598
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 618 of 1189
                               REDACTED – PUBLIC VERSION

        2443. Similarly, Patel also developed strong relationships with two Amneal executives:

S.R.(1), a senior sales and finance executive at Amneal, and S.R.(2). As discussed above, Patel and

S.R.(1) coordinated price increases for the drugs Norethindrone Acetate (September 2014) and

Bethanechol Chloride (January 2015).

        2444. Patel also spoke to S.R.(2) regarding Norethindrone Acetate in September 2014, and

continued to communicate with S.R.(2) into at least 2015 – sometimes using alternative forms of

communication. In addition to their cell phones, the two executives also used Facebook Messenger

to coordinate anticompetitive conduct. In the message exchange below (relating to a drug not

identified in this Complaint), S.R.(2) informs Patel that Amneal will concede one customer –

Econdisc (“E”) – so long as Amneal is able to retain another large customer, Red Oak Sourcing

(“RO”):




        2445. On the day of this message exchange, Patel and S.R.(2) also spoke by phone for

nearly five (5) minutes.



                                                 599
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 619 of 1189
                                REDACTED – PUBLIC VERSION


               8.      Rising

       2446. In Patel’s initial May 2013 quality competitor ranking list, non-defendant Rising was

given a ranking of +1. When Patel updated her quality competitor rankings a year later, Rising

improved to a ranking of +2.

       2447. Rising improved in the quality competitor rankings because of the relationship

between Rekenthaler and CW-2. In 2013, CW-2 left Sandoz to join Rising. At that time, Rising was

already preparing to enter the market for a drug called Hydroxyzine Pamoate. Teva was one of the

competitors already in that market. During several calls in early October 2013, CW-2 coordinated

with Green and Rekenthaler of Teva to acquire a large customer and facilitate Rising’s entry into the

Hydroxyzine Pamoate market.

       2448. Later, in March 2014, CW-2 sought to return the favor. At that time, Rising

experienced supply problems for Diflunisal tablets – a two-player market involving only Teva and

Rising. In an effort to “play nice in the sandbox,” and to further the ongoing understanding between

the two competitors, CW-2 contacted Rekenthaler of Teva and informed him of Rising’s supply

problems and the fact that Rising may have to leave the market at some point in the future. The

purpose for the call was to alert Rekenthaler that Teva would have the opportunity to take a price

increase, as Rising would not be in a position to take on any additional market share.

       2449. On April 4, 2014, Teva increased the price on Diflunisal tablets by as much as 182%,

as well as Hydroxyzine Pamoate by as much as 165%. In the weeks leading up to those price

increases, Rekenthaler communicated several times with CW-2 at Rising to coordinate the increases.

The two spoke by phone twice on March 17, 2014 and once on March 31.

       2450. When Rising decided to leave the Diflunisal market in mid-July 2014, CW-2 called

Rekenthaler to let him know. Four months later – after Rising remedied its supply problems – Rising

re-entered the market for Diflunisal. CW-2 and Rekenthaler communicated in advance of Rising’s



                                                 600
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 620 of 1189
                               REDACTED – PUBLIC VERSION

re-entry to identify specific customers that Rising would obtain and, most importantly, to ensure the

retention of the high prices that Teva had established through its price increase in April 2014. On

December 3, 2014, Rising re-entered the market for Diflunisal tablets. Its new pricing matched

Teva’s WAC price increase from April 2014.

         2451. Rekenthaler’s successful efforts to coordinate price increases and customer allocation

agreements with CW-2 (Rising) led Patel to increase Rising’s quality competitor ranking in May

2014.

                9.      Breckenridge

         2452. In Patel’s initial May 2013 quality competitor ranking list, she gave Breckenridge a

ranking of +1. When Patel updated her quality competitor rankings a year later, Breckenridge

improved to a ranking of +2.

         2453. Breckenridge improved in the quality competitor rankings largely because of the

strong relationship established between Patel and Rekenthaler and certain executives at

Breckenridge, which led to several successful price increases.

         2454. For example, on November 14, 2013, Breckenridge increased the WAC pricing of

both Estradiol/Norethindrone Acetate and Cyproheptadine HCL tablets. In the weeks leading up to

those Breckenridge price increases, Rekenthaler communicated by phone several times with D.N., a

sales executive at Breckenridge. The two spoke twice on October 14, 2013 and once on October 24,

2013. The call on October 24 lasted twenty-six (26) minutes.

         2455. On April 4, 2014, Teva followed the Breckenridge price increases on

Estradiol/Norethindrone Acetate tablets increasing the WAC pricing by over 100% and

Cyproheptadine HCL tablets increasing the WAC pricing by over 90%, to match Breckenridge’s

WAC pricing on both products. Teva raised prices even higher on its customer contracts. Teva

increased the contract pricing of Estradiol/Norethindrone Acetate by as much as 393%, and the



                                                  601
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 621 of 1189
                               REDACTED – PUBLIC VERSION

contract pricing of Cyproheptadine HCL tablets by as much as 526%, depending on the dosage

strength.

       2456. As Patel planned for Teva’s April 4, 2014 price increases, both she and Rekenthaler

continued to communicate with their counterparts at Breckenridge. Rekenthaler spoke to D.N. at

Breckenridge on January 15, 2014 – the day after Patel sent her first list of “Increase Potentials Q1

2014” to K.G. – for nineteen (19) minutes. Similarly, Patel spoke with S.C. – a sales executive at

Breckenridge – two times on February 7, 2014, as she was determining whether Teva should provide

a bid to a customer. After her discussions with S.C., Teva declined to bid for the business in order to

avoid taking market share away from Breckenridge as a result of the price increases.

       2457. As a result of the successful coordination of these price increases between Teva and

Breckenridge, Patel increased Breckenridge’s quality competitor ranking in May 2014.

               10.     Glenmark

       2458. Not every Teva competitor saw its quality competitor ranking increase between 2013

and 2014. Glenmark, for example, declined slightly in the rankings. In Patel’s initial May 2013 quality

competitor ranking list, Glenmark was given a ranking of +3. When Patel updated her quality

competitor rankings a year later, Glenmark was given a ranking of +2.

       2459. The reason that Glenmark declined in the rankings was because Patel lost her most

valuable relationship at that company – CW-5. CW-5 left Glenmark in April 2014. In the eleven-

month period between Patel joining Teva in late April 2013 and CW-5 leaving Glenmark in April

2014, the two competitors communicated by phone or text message one hundred and twenty-one

(121) times. They also communicated frequently using an encrypted messaging application,

WhatsApp. As discussed more fully above, starting in early May 2013 Teva and Glenmark conspired

to fix and raise prices on a number of drugs, including: Adapalene, Nabumetone, Fluconazole

tablets, Ranitidine HCL, Moexipril HCL, Moexipril HCL/HCTZ, and Pravastatin.



                                                 602
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 622 of 1189
                               REDACTED – PUBLIC VERSION

        2460. In addition to CW-5, Patel also had other contacts at Glenmark – which is why

Glenmark did not fall dramatically in the quality competitor rankings when CW-5 left the company.

For instance, Patel exchanged forty-four (44) phone calls or text messages with J.C., a sales and

marketing executive at Glenmark, between May 2013 and July 2015. Similarly, Patel exchanged

thirty-six (36) calls with Brown, the Vice President of Sales at Glenmark, between August 2013 and

October 2014. As discussed more fully above, Patel continued to coordinate with J.C. and Brown

throughout 2014 on several drugs, including Desogestrel/Ethinyl Estradiol and Gabapentin tablets –

demonstrating that Glenmark remained a quality competitor even after CW-5 left the company.

                11.     Camber

        2461. When Patel first created the quality of competitor rankings in early May 2013, she

gave Camber a ranking of -2. When Patel revised those rankings one year later in May 2014,

Camber’s ranking did not change. It remained one of the lowest ranked of all of Teva’s competitors.

        2462. Nonetheless, Camber adhered to the fair share understanding, and consistently

applied those rules in dealing with its competitors.

        2463. This was evident when, in September 2014, Camber entered the market for two

different drugs that overlapped with Teva.

        2464. One of those drugs was Raloxifene HCL tablets.

        2465. Teva had begun marketing Raloxifene HCL in March of that year. Actavis had

received approval to begin marketing Raloxifene HCL in 2014 as well but had not yet entered by

September 2014.

        2466. The other drug was Lamivudine/Zidovudine – a combination medication also

known by the brand name Combivir. Camber had received approval to market a generic form of

Combivir in February 2014, but as of September 2014 was still in the process of entering the market.

Already in the market were competitors Teva, Aurobindo and Lupin. As discussed more fully above,



                                                  603
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 623 of 1189
                                REDACTED – PUBLIC VERSION

Teva, Lupin, and Aurobindo agreed to divide up the generic Lamivudine/Zidovudine market in

2012 when Teva was losing exclusivity on that drug.

        2467. As the anticipated product launches for Raloxifene HCL approached, the new

entrants discussed an allocation strategy with Teva to ensure they each received their fair share of

the market. On September 9, 2014, Rekenthaler had a twenty-six (26) minute phone call with A.B., a

senior sales and marketing executive at Actavis. A short time later, a Teva executive told colleagues

that she had “just heard Camber and Actavis expect to launch 9/24.”

        2468. Teva’s discussions with Actavis escalated over the coming week. On September 10,

Rekenthaler exchanged two calls with Falkin (Actavis) lasting fifteen (15) minutes and one (1)

minute, respectively. On September 11, the men talked for ten (10) more minutes. On September

16, Rekenthaler spoke by phone a total of six (6) times with different Actavis personnel, including

one call with A.B. lasting thirty-four (34) minutes.

        2469. The following morning, in response to an inquiry regarding whether Teva intended

to retain a major customer’s Raloxifene HCL business, K.G. of Teva replied in the affirmative.

Rekenthaler then shared the information he had gathered through his communications with

competitors: “I know Actavis will be late. Camber is talking but their [sic] being somewhat unclear

as well. I’ll know more about them after my trip this week.” That same day, on September 17, 2014,

Camber sent an offer for Raloxifene HCL to a large Teva customer, Econdisc.

        2470. Rekenthaler and Ostaficiuk, the President of Camber, spent the next three days –

September 17 through September 19 – playing golf during the day and socializing at night at an

industry outing in Kentucky sponsored by a packaging vendor.

        2471. On September 21, 2014, Ostaficiuk called Rekenthaler and the two spoke for two (2)

minutes. The next day, Rekenthaler initiated a series of four (4) phone calls with Ostaficiuk. The two

spoke for a total of thirty (30) minutes that day. Notably, these are the first identified phone calls



                                                   604
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 624 of 1189
                              REDACTED – PUBLIC VERSION

ever between the two competitors. As a result, Camber sent a revised offer to its potential customer

that same afternoon, containing modified prices for Raloxifene HCL.

       2472. On September 24, Patel discussed a Raloxifene HCL allocation strategy with her

Teva colleagues in light of Camber’s offer to the large Teva customer, Econdisc. She emphasized

Camber’s expressed commitment to the overarching conspiracy among the competitors – and

conveyed information she obtained from Rekenthaler during his conversations with Ostaficiuk –

stating: “Camber indicated that they are targeting Econdisc and a small retailer … and then they

would be ‘done.’”

       2473. As a part of this discussion, K.G. considered whether Teva should just concede

Econdisc to Camber and seek to recover that market share with another customer. At 9:07am that

morning, Patel informed her supervisor K.G. and numerous others at Teva, that Rekenthaler

planned to discuss the matter with Camber:




       2474. Indeed, at 9:28am that morning, Rekenthaler called Ostaficiuk and the two spoke for

two (2) minutes. They spoke two more times that day, including one call that lasted eight (8)

minutes.

       2475. Some of these calls also related to Camber’s entry into the market for

Lamivudine/Zidovudine. Teva and Lupin were already in the market for Lamivudine/Zidovudine,

and Ostaficiuk was engaging in contemporaneous communications with Rekenthaler of Teva and


                                                 605
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 625 of 1189
                               REDACTED – PUBLIC VERSION

Berthold of Lupin to negotiate Camber’s entry into that market. At least some of those calls on

September 24, 2014 are set forth below:




       2476. On that same day, Berthold also spoke with P.M., a senior operations executive at

Aurobindo, for more than eighteen (18) minutes, to close the loop on the Lamivudine/Zidovudine

communications.

       2477. On September 25, after discussing with his colleagues which customers Teva should

concede in order to give Camber its fair share of the Raloxifene HCL market, and aimed with the

information Rekenthaler had gathered from Camber’s President, K.G. concluded: “Okay, we will

concede additional smaller customer challenges (particularly distributors) since they are not going to

target One Stop.” Rekenthaler and Ostaficiuk spoke again twice that day.

       2478. That evening, a Camber executive instructed a colleague to gather market intelligence

on possible additional customers for Camber’s new Raloxifene HCL product but stressed that the

company would not bid on any additional Teva accounts “until we know how we do with

Econ[disc].”

       2479. On Friday September 26, 2014, Camber publicly announced that it was launching

Raloxifene HCL. Rekenthaler called Ostaficiuk that day, for a short one (1) minute call.

       2480. From those telephone calls, Rekenthaler expressed to Ostaficiuk that Teva did not

want Camber challenging for any more of its customers, on Raloxifene HCL or

Lamivudine/Zidovudine. As a result of this communication, on Monday September 29, 2014

Ostaficiuk sent the following e-mail to his colleagues at Camber:



                                                 606
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 626 of 1189
                               REDACTED – PUBLIC VERSION




       2481. A.R., a senior sales executive at Camber, replied: “We have not made any offers to

any Teva Raloxifene accounts since we received the Econ award. Both Sales and Contracts are

aware, & requesting incumbent detail for all offers, if Teva, no offer.” A.R. also added that “We are

also not seeking any Lupin business on Lamo/Zidovudine.” Ostaficiuk replied: “Thank you. We

don’t want to antagonize either of them and start a war…”

       2482. About a week later, on October 7, 2014, a large Teva customer informed a Teva sales

representative that Camber had made an unsolicited bid for its Raloxifene HCL business. J.P., a

Director of National Accounts at Teva, sent an e-mail to certain employees at Teva, including

Rekenthaler, notifying them of her conversation with the customer, and expressing surprise given

the agreement Teva had previously reached with Camber: “I thought they were done after securing

Econdisc?” Based on his prior conversations with Ostaficiuk, Rekenthaler doubted that Camber

made an offer to another Teva customer, stating: “You’re positive they sent them an offer?”

       2483. J.P. of Teva “relayed ‘the message” to the customer that “the market should be

stable at this point” and Teva would be surprised if Camber had intended to make an offer to the

customer. After further discussion with the customer, Teva staff learned that it was a




                                                 607
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 627 of 1189
                              REDACTED – PUBLIC VERSION

misunderstanding. Camber never actually made the offer but had instead complied with its

agreement with Teva.

       2484. The fair share agreement continued to govern as usual until mid-December 2014,

when Camber learned of supply problems at Teva on Raloxifene HCL. A Camber employee

described the prospect of Teva being on backorder for this drug as a “Game changer.” Expressing

her understanding of the rules of the conspiracy, she pointed out: “Fair share only applies when

there is not supply constraints.” Ostaficiuk responded optimistically, but cautiously: “Good luck

guys but go fishing and gather information before we commit . . ..”

               Other Examples of Price Fixing and Customer Allocation

               1.      Adapalene Cream

       2485. On July 6, 2010, Fougera received FDA approval as the first-to-file generic for

Adapalene Cream. Two weeks later, on July 20, 2010, Fougera entered the market and published

WAC pricing.

       2486. Fougera quickly realized, however, that it would not be alone in the market for long,

and that Perrigo would soon emerge as a competitor. On August 9, 2010, Kaczmarek e-mailed D.K.,

a senior executive at Fougera, regarding                       stating:



Similarly, a few weeks later, on August 30, 2010, D.K. informed other Fougera executives:



                           Several Perrigo representatives attended NACDS, including T.P.,

Wesolowski, and S.K., a senior Perrigo executive.

       2487. On September 27, 2010, CW-6 of Fougera called T.P. of Perrigo. The call lasted less

than one (1) minute. Minutes later, T.P. called CW-6 back and they spoke for three (3) minutes.




                                                608
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 628 of 1189
                                  REDACTED – PUBLIC VERSION

           2488. Two days later, on September 29, 2010, Kaczmarek informed D.K. that Perrigo

would be shipping Adapalene Cream in two (2) weeks and sending out offers to customers starting

that day. D.K. passed that information along to other senior Fougera executives.

           2489. On October 1, 2010, M.A., a marketing executive at Fougera, e-mailed D.K. to

inform him that there had been no publicly reported changes in the Adapalene market. D.K.

responded:

           2490. Between October 5 and October 7, 2010, CW-6 of Fougera and T.P. of Perrigo

exchanged several calls. Shortly after hanging up with T.P., CW-6 called his supervisor Kaczmarek

to report on his conversations. These calls are detailed in the chart below:

     Date          Call      Target Name        Direction      Contact Name                 Time        Duration
                   Typ
     10/5/2010     Voice     T.P. (Perrigo)     Outgoing       CW-6 (Fougera)               15:52:49       0:00:04
     10/5/2010     Voice     T.P. (Perrigo)     Incoming       CW-6 (Fougera)               15:53:18       0:03:26
     10/5/2010     Voice     CW-6 (Fougera)     Outgoing       Kaczmarek, Walt (Fougera)    16:07:16       0:00:05
     10/7/2010     Voice     T.P. (Perrigo)     Incoming       CW-6 (Fougera)               16:44:57       0:00:40
     10/7/2010     Voice     CW-6 (Fougera)     Outgoing       Kaczmarek, Walt (Fougera)    16:53:16       0:00:57
     10/7/2010     Voice     CW-6 (Fougera)     Incoming       Kaczmarek, Walt (Fougera)    16:56:59       0:10:40

           2491. On October 8, 2010, D.K. e-mailed Kaczmarek with a subject line

stating:                                That same day, Kaczmarek called CW-6 and they spoke for two

(2) minutes. After that call, CW-6 again exchanged several calls with T.P. of Perrigo. After hanging

up with CW-6, T.P. immediately called his supervisor, Wesolowski. These calls are detailed in the

chart below:



      Date            Call    Target Name      Directio     Contact Name                 Time          Duration
                     Typ
      10/8/2010      Voice    T.P. (Perrigo)   Incoming     CW-6 (Fougera)                 10:53:45       0:03:30
      10/8/2010      Voice    T.P. (Perrigo)   Incoming     CW-6 (Fougera)                 15:59:25       0:00:38
      10/8/2010      Voice    T.P. (Perrigo)   Outgoing     CW-6 (Fougera)                 16:01:31       0:04:47
      10/8/2010      Voice    T.P. (Perrigo)   Outgoing     Wesolowski, John (Perrigo)     16:07:04       0:00:49




                                                      609
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 629 of 1189
                                REDACTED – PUBLIC VERSION

        2492. CW-6 of Fougera and T.P. of Perrigo continued to exchange calls in the days leading

up to Perrigo's launch of Adapalene Cream. As before, CW-6 and T.P. continued to keep their

supervisors, Kaczmarek and Wesolowski, informed of their conversations. These calls are detailed in

the chart below:

     Date          Call    Target Name      Directio   Contact Name                 Time        Duration
                   Typ
     10/14/2010    Voice   CW-6 (Fougera)   Outgoing   T.P. (Perrigo)                 9:53:56      0:01:00
     10/14/2010    Voice   CW-6 (Fougera)   Outgoing   T.P. (Perrigo)                 9:55:16      0:00:08
     10/14/2010    Voice   CW-6 (Fougera)   Outgoing   T.P. (Perrigo)                 9:55:46      0:05:04
     10/14/2010    Voice   CW-6 (Fougera)   Outgoing   Kaczmarek, Walt (Fougera)     10:01:36      0:00:03
     10/14/2010    Voice   CW-6 (Fougera)   Outgoing   Kaczmarek, Walt (Fougera)     10:33:46      0:00:36
     10/14/2010    Voice   CW-6 (Fougera)   Incoming   Kaczmarek, Walt (Fougera)     11:46:18      0:15:02
     10/14/2010    Voice   CW-6 (Fougera)   Outgoing   T.P. (Perrigo)                15:58:59      0:01:40
     10/19/2010    Voice   CW-6 (Fougera)   Incoming   Kaczmarek, Walt (Fougera)     16:37:08      0:00:58
     10/19/2010    Voice   T.P. (Perrigo)   Incoming   CW-6 (Fougera)                16:49:32      0:12:42
     10/19/2010    Voice   T.P. (Perrigo)   Incoming   Wesolowski, John (Perrigo)    17:10:46      0:04:14
     10/21/2010    Voice   T.P. (Perrigo)   Incoming   CW-6 (Fougera)                13:03:06      0:02:35
     10/21/2010    Voice   CW-6 (Fougera)   Outgoing   Kaczmarek, Walt (Fougera)     13:05:59      0:00:00

        2493. On October 25, 2010, Perrigo entered the Adapalene Cream market and published

WAC pricing that matched Fougera's WAC pricing exactly. That same day, CW-6 and T.P. spoke

again for nearly four (4) minutes.

        2494. From the outset, and consistent with fair share principles, Fougera understood and

agreed that it needed to give up 40% of its share of the market to Perrigo. CW-6 of Fougera and

        2495. T.P. of Perrigo also discussed which customers Fougera would give up. For example,

the day after Perrigo’s entry, on October 26, 2010, CW-6 and T.P. spoke at least four times. Shortly

after the last of those calls, CW-6 sent the following e-mail to Kaczmarek regarding

                           stating:




                                                610
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 630 of 1189
                                REDACTED – PUBLIC VERSION




           2496. Fougera wasted no time in acting on CW-6’s recommendations and ceding

significant share to the new entrant, Perrigo. Perrigo, in turn, focused specifically on the list of

customers provided by CW-6. For example, on October 25, 2010, Publix informed Fougera that it

had received a competitive offer for Adapalene Cream and offered Fougera the opportunity to retain

the business. The next day, on October 26, 2010, S.H., a Fougera sales executive, declined to bid

stating,



           2497. Also on October 25, 2010, NC Mutual informed Fougera that it had received a

competitive offer for Adapalene Cream. On October 28, 2010, CW-3 forwarded the request to

Kaczmarek asking:                                                 Kaczmarek responded in the

affirmative. Later that day, CW-3 responded to NC Mutual stating:




                                                   611
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 631 of 1189
                               REDACTED – PUBLIC VERSION

       2498. On October 26, 2010, Rite Aid advised Fougera that it had received a competitive

bid for Adapalene Cream. Consistent with the plan, on November 2, 2010, Fougera ceded the

account to Perrigo, telling the customer:                                   and reasoning that



       2499. On October 29, 2010, Kroger informed CW-3 that it had received a competitive

offer from Perrigo for Adapalene Cream. CW-3 forwarded the e-mail to Kaczmarek asking:



                                                                          Kaczmarek responded:



                                                      CW-3 would later acknowledge in his

October 2010 monthly recap that the decision not to match Perrigo’s offer was a

          meant                                   to the new entrant, Perrigo.

       2500. Further, by the end of October 2010, Fougera had also given up Cardinal’s

Adapalene Cream business to Perrigo.

       2501. The agreement operated successfully for both Fougera and Perrigo. Fougera was

impressed that Perrigo had behaved responsibly by keeping prices high and focusing on the agreed-

upon customers as it entered the market for Adapalene Cream. As D.K. noted in an internal e-mail,



                                               He stated further,



       2502. Two years later, in November 2012, Sandoz (which had acquired Fougera) left the

Adapalene Cream market temporarily due to supply issues. This left Perrigo as the sole manufacturer

of the product.

       2503. By early January 2013, Sandoz was making plans for its re-entry into the market.


                                               612
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 632 of 1189
                               REDACTED – PUBLIC VERSION

       2504. On January 14, 2013, CW-3 provided M.A., a Sandoz marketing executive, a list of

potential targets for Adapalene Cream stating that

                                                          CW-3 further explained that



                                      The list of potential targets was organized by historical volume

of units purchased and Walgreens was the first name on that list. Wal-Mart was not listed as a target.




       2505. On June 24, 2013, approximately one month before Sandoz’s re-launch, CW-3 and

T.P. of Perrigo had a ten (10) minute phone call during which T.P. shared Perrigo’s non- public dead

net pricing for Adapalene Cream for two customers – Walgreens and Optisource. During that

conversation, CW-3 recorded those prices in a notebook as follows:

       2506. On July 15, 2013, Sandoz held a Commercial Operations call during which they

discussed, among other things, the Adapalene Cream re-launch scheduled for July 26, 2013. That

same day, T.P. and CW-3 exchanged two more calls, both lasting one (1) minute. After exchanging a

third call that lasted one (1) minute on July 16, 2013, the two competitors connected on July 17,

2013 and spoke for nineteen (19) minutes. During this call, T.P. provided CW-3 with Perrigo's non-

public pricing for Adapalene Cream for a list of customers. T.P. also told CW-3 that Perrigo was not




                                                 613
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 633 of 1189
                               REDACTED – PUBLIC VERSION

willing to give up Walgreens to Sandoz. CW-3's contemporaneous notes from this call are detailed

below:




         2507. The purpose of conveying this information was so that Sandoz, when it re-entered

the market, could target and obtain specific agreed-upon customers with the highest prices possible,

to minimize price erosion.

         2508. Also, between July 16, 2013 and July 18, 2013, CW-3 and A.F., a sales executive at

Perrigo, exchanged at least nineteen (19) text messages.

         2509. On July 26, 2013, the day of Sandoz’s re-launch of Adapalene Cream, CW-3 called

CW-1 and they spoke for eight (8) minutes. On this call, CW-3 provided CW-1 with the customer

pricing for Adapalene Cream that T.P. had provided to him. Within minutes of hanging up with

CW-3, CW-1 sent an internal e-mail, including to Kellum, regarding Adapalene Cream. In that e-

mail, CW-1 recommended that Sandoz approach




                                                 614
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 634 of 1189
                              REDACTED – PUBLIC VERSION

                                                      CW-1 also provided the following pricing

information for those customers:




        2510. Notably, the price points matched exactly with the price points T.P. had provided to

CW-3. In his e-mail, CW-1 also stated that Sandoz would need to bid 30% lower than ABC's current

price in order to win the business upon re-launch.

        2511. That same day, on July 26, 2013, Sandoz prepared and sent offers for Adapalene

Cream to the three customers CW-1 identified – ABC, McKesson, and Wal-Mart – as well as Rite

Aid and Morris & Dickson. Consistent with the prior conversations between CW-3 and T.P. of

Perrigo, Sandoz did not submit a bid to Walgreens.

        2512. Later that day, on July 26, 2013, Morris & Dickson accepted Sandoz’s bid for

Adapalene Cream. Also, that same day, Wal-Mart declined the opportunity – but for reasons other

than price – stating:



        2513. The following Monday (the next business day), on July 29, 2013, T.P. of Perrigo

called CW-3 twice. Both calls lasted one (1) minute. The next day, on July 30, 2013, CW-3 called

T.P. back and they spoke for thirteen (13) minutes. CW-3 hung up and immediately called CW-1 to

report about his conversation with the competitor. The call lasted four (4) minutes. That same day,

Rite Aid accepted Sandoz’s bid for Adapalene Cream.


                                                615
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 635 of 1189
                               REDACTED – PUBLIC VERSION

         2514. The next day, on July 31, 2013, Sandoz sent an offer for Adapalene Cream to

Econdisc. The next morning, on August 1, 2013, Econdisc notified Perrigo of the offer and gave the

incumbent an opportunity to bid to retain the business. Within the hour, T.P. called CW-3. The call

lasted one (1) minute. Ten minutes later, T.P. called CW-3 again and they spoke for five (5) minutes.

Later that day, in an effort to avoid putting evidence of his collusive conversations in writing, CW-3

sent the following e-mail to CW-1:




That same day, CW-3 and CW-1 spoke for five (5) minutes.

         2515.   On August 2, 2013, ABC accepted Sandoz’s bid for Adapalene Cream.

         2516. On August 6, 2013, T.P. and CW-3 exchanged two calls lasting four (4) minutes and

twelve (12) minutes, respectively. Later that day, T.P. and his colleagues at Perrigo, including his

supervisor, Wesolowski, had a conference call to discuss Adapalene Cream. That same afternoon,

Perrigo notified Econdisc that it was declining to bid to retain the customer’s business. Later that

day, Econdisc accepted Sandoz’s bid for Adapalene Cream.

         2517. The next day, on August 7, 2013, McKesson accepted Sandoz’s offer for Adapalene

Cream.

         2518. T.P. of Perrigo and CW-3 continued to talk throughout August 2013 to coordinate

Sandoz’s smooth entry into the market. For example, between August 12 and August 15, 2013, the

two competitors exchanged at least eight calls, including two calls on August 15, 2013 lasting eight

(8) minutes and fourteen (14) minutes, respectively. Later that day, M.A., a Sandoz marketing

executive, e-mailed CW-1 regarding Adapalene Cream stating that Sandoz’s market share was now

                                                  616
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 636 of 1189
                               REDACTED – PUBLIC VERSION

25.5% and asking whether Walgreens could be                As detailed above, Sandoz had stayed

away from Walgreens because Perrigo said they would not give up the business.

        2519. Respecting the agreement that the two competitors had arranged, Sandoz stayed

away from Walgreens and instead submitted another offer to Wal-Mart on August 27, 2013. Wal-

Mart, again, summarily refused the offer stating that it                                     because

Perrigo had been its supplier for less than one year. The next day, on August 28, 2013, CW-3 called

T.P. and they spoke for fourteen (14) minutes. T.P. hung up and spoke with his supervisor,

Wesolowski, for seven (7) minutes.

        2520. As of December 2013, and without the Wal-Mart business, Sandoz had only

obtained approximately 30% share of the Adapalene Cream market. This was well below its

expected share in a two-player market and less than the 47% market share that Sandoz had

maintained prior to leaving the market in November 2012 due to supply issues.

        2521. This underperformance caught the attention of high-level executives at Sandoz. On

January 8, 2014, R.A., a Sandoz finance executive, convened a meeting to discuss the Adapalene

Cream re-launch and the issue of securing more market share on the product. By that time, it had

been decided internally by the sales team that Sandoz would pursue Walgreens – representing

approximately 19% share – to meet its fair share targets on Adapalene Cream.

        2522. That same day, on January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted one

(1) minute. First thing the next morning, CW-3 called T.P. again and they spoke for sixteen (16)

minutes. T.P. and CW-3 would exchange two more calls the following week, on January 13 and

January 16, 2013, lasting one (1) minute and ten (10) minutes, respectively. Immediately upon

hanging up from the ten (10) minute call, CW-3 called CW-1 and they spoke for eight (8) minutes.

        2523. On January 28, 2014, Sandoz held a follow-up meeting to discuss the Adapalene

Cream re-launch and Walgreens as Sandoz’s next target. Two days later, on January 30, 2014,


                                                  617
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 637 of 1189
                                REDACTED – PUBLIC VERSION

Sandoz met with Walgreens to discuss new product opportunities, including Adapalene Cream. The

next day, on January 31, 2014, CW-3 called T.P. and they spoke for eight (8) minutes. Upon hanging

up with T.P., CW-3 called CW-1. The call lasted one (1) minute.

         2524. After this series of communications between CW-3 of Sandoz and T.P. of Perrigo,

Sandoz submitted a bid to Walgreens for Adapalene on February 14, 2014. Perrigo promptly

conceded the customer and Walgreens awarded the business to Sandoz on March 5, 2014. This

award brought Sandoz’s share back to 47% -- the same percentage it had before exiting the market

in 2010.

                2.      Albuterol Sulfate

         2525. At all relevant times, Mylan and Sun have dominated market for Albuterol Sulfate.

         2526. Prior to 2013, the effective prices for Albuterol Sulfate were stable.

         2527. Beginning in March 2013, the average NADAC price for Albuterol Sulfate rose

dramatically.

         2528. For example, Mylan’s 100ct Albuterol Sulfate 2mg increased price by over 4,300%

from $0.13 to $5.88 on March 6, 2013. Sun’s 100ct Albuterol Sulfate 2mg increased 3,400% from

$0.13 to $4.70 on April 15, 2013, as illustrated by WAC data:



Product 2MG          Defendant Old WAC New                   Date of Increase Percentage Increase
                                       WAC
100 ct               Mylan     $0.13   $5.88                 March 6, 2013              4,317%
500 ct               Mylan     $0.13   $5.88                 March 6, 2013              4,549%
100 ct               Sun       $0.13   $4.70                 April 15, 2013             3,485%
500 ct               Sun       $0.12   $4.70                 April 15, 2013             3,674%


                3.      Alclometasone Dipropionate

         2529. During the relevant time period, Glenmark, Taro, and Sandoz were the primary

manufacturers of Alclometasone Dipropionate.


                                                  618
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 638 of 1189
                               REDACTED – PUBLIC VERSION

         2530. The market for Alclometasone Dipropionate cream and ointment was mature and at

all relevant times had multiple manufacturers.

         2531. After years of relatively low pricing, the prices of Alclometasone Dipropionate cream

and ointment sold by Glenmark, Taro, and Sandoz leaped to approximately three times their former

prices. By complying with their fair share agreement, Glenmark, Taro, and Sandoz were able to

impose and sustain higher prices for Alclometasone Dipropionate.

         2532. Alclometasone Ointment. In May 2013, Sandoz was the exclusive generic

manufacturer of Alclometasone Ointment. The other competitors – Taro and Glenmark – had

exited the market due to supply issues. However, around this time, Sandoz began experiencing

supply issues of its own on Alclometasone Ointment. As a result, Taro and Glenmark – in

consultation with Sandoz – used this as an opportunity to raise the price of the product and re-enter

at that higher price.

         2533. The competitors began discussing their plans for Alclometasone cream and ointment

as early as April 2013. For example, on April 15, 2013 and April 16, 2013, CW-3 (Sandoz) exchanged

several calls with Aprahamian (Taro) and Blashinsky (Glenmark). These calls are detailed in the chart

below:




         2534. On these calls, Blashinsky relayed that Glenmark expected to re-enter the

Alclometasone Ointment market in the                       and was seeking           percent share.

CW-3 took contemporaneous notes during these conversations, and his complete notes from those

calls are pictured below:

                                                 619
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 639 of 1189
                               REDACTED – PUBLIC VERSION




       2535. Three days later, on April 19, 2013, CW-3 of Sandoz e-mailed M.A., a Sandoz

marketing executive, stating



                                However, the true source of CW-3’s information was Glenmark,

not a customer. CW-3 wanted a breakdown of sales by customer so that he could understand how

best to divide up customers as Glenmark entered the market.

       2536. On May 23, 2013, Sandoz sent an internal e-mail advising that it could no longer

supply the 45gm formulation of Alclometasone Ointment. At that time, both the 15gm and 60gm

formulations were also on temporary back order. That same day, on May 23, 2013, CW-3 called

Blashinsky and they spoke for four (4) minutes.



                                                  620
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 640 of 1189
                               REDACTED – PUBLIC VERSION

       2537. On May 29, 2013, D.S., a Taro sales executive, forwarded Aprahamian an e-mail he

received from Cardinal regarding Sandoz’s supply issues on Alclometasone Ointment. The next day,

Aprahamian responded,




       2538. Over the next several days, Taro had several calls with Glenmark during which the

two competitors coordinated their plans to increase pricing in advance of their re-entry into the

Alclometasone Ointment market. These calls are detailed in the chart below:




       2539. On June 6, 2013, after exchanging e-mails with Taro's supply chain regarding

Alclometasone Ointment, Aprahamian sent an internal e-mail stating,

                                                             The next day, on June 7, 2013,

Aprahamian called CW-3 of Sandoz and they spoke for eleven (11) minutes.

       2540. On June 10, 2013, Glenmark re-entered the Alclometasone Ointment market with

WAC pricing that was significantly higher than Sandoz's WAC pricing. The next day, on June 11,

2013, Taro issued notices to the three big wholesalers – ABC, Cardinal, and McKesson –

announcing it was re-entering the Alclometasone Ointment market at new WAC pricing that

matched Glenmark. Taro increased its WAC pricing between 201% and 239%, depending on the

formulation.




                                                 621
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 641 of 1189
                               REDACTED – PUBLIC VERSION

       2541. That same day, on June 11, 2013, M.A. of Sandoz sent an internal e-mail indicating

that Taro had increased pricing on Alclometasone Ointment. J.R., a senior Sandoz marketing

executive, responded approvingly:

       2542. The next day, on June 12, 2013, Aprahamian e-mailed Perfetto and J.K., a Taro

executive, regarding Alclometasone Ointment stating that Taro had launched the product and




       2543. That same day, S.B., a Taro sales executive, e-mailed Aprahamian stating,



          Aprahamian responded:                                 S.B. replied:

                                                       Aprahamian – not wanting to take more

share than Taro was entitled to – responded,

       2544. Alclometasone Cream. In May 2013, Taro increased its pricing on Alclometasone

cream by 223%. Over the next several months, and consistent with their ongoing understandings,

Taro's competitors – Sandoz and Glenmark – followed Taro’s May 2013 Increases with increases of

their own as detailed in the chart below:




                                               622
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 642 of 1189
                              REDACTED – PUBLIC VERSION




       2545. Sandoz followed Taro’s price increases on Alclometasone Cream with its own price

increases on May 10, 2013, and Glenmark followed Taro’s and Sandoz’s price increases on

Alclometasone Cream shortly thereafter, on May 16, 2013. The following chart details the

competitor calls surrounding those increases:




                                                623
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 643 of 1189
                               REDACTED – PUBLIC VERSION

        2546. Consistent with their ongoing understandings, Taro exercised restraint, just as its

competitors had done, and did not poach customers from its competitors after they followed with

price increases of their own. For example, on May 23, 2013, after Glenmark raised its prices,

Econdisc, one of Glenmark’s large customers, solicited bids on Alclometasone Dipropionate from

Taro, seeking a better price. Aprahamian asked D.S., a Taro sales executive, why Econdisc was

looking for a bid and D.S. replied:



                                                         Aprahamian responded:

              Consistent with Aprahamian’s directive, Taro subsequently declined to bid on the

business. The reason was their fair share agreement, not inadequate supply.

                 4.     Allopurinol

        2547. During the relevant time period, Actavis, Dr. Reddy’s, Mylan, and Par were the

primary manufacturers of Allopurinol.

        2548. The market for Allopurinol was mature and at all relevant times had multiple

manufacturers.

        2549. For years, the prices for Allopurinol were relatively low and stable. Par/Qualitest,

Actavis, Dr. Reddy’s, and Mylan all offered prices for Allopurinol tablets for pennies per pill. Dr.

Reddy’s exited the market in 2012, and prices remained low and stable. In the spring of 2014, there

were brief supply disruptions for Allopurinol. Par/Qualitest and Actavis used this as a reason to

impose large price increases, which they did almost simultaneously. Actavis announced WAC prices

approximately five times higher than its former prices, and Par/Qualitest announced list prices

higher than Actavis. Their wholesale prices charged to pharmacies, as reflected by IQVIA’s National

Sales Perspective database (“NSP” price) increased by even more.




                                                  624
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 644 of 1189
                                REDACTED – PUBLIC VERSION

          2550. Mylan did not immediately follow the Actavis and Par/Qualitest price increases, but

eventually did so. Approximately six months after Actavis and Par announced their WAC prices,

Mylan joined them, announcing WAC prices identical to those of Actavis, and it also raised its NSP

prices.

          2551. When prices increased in the Allopurinol market, Dr. Reddy’s began to assess

whether it should re-enter.

          2552. In August 2014, Dr. Reddy’s assessed possible re-entry into the Allopurinol market.

Since it would be the fourth manufacturer in the market, the Head of National Accounts at Dr.

Reddy’s recognized—in line with the fair share agreement—that it should target a 20 to 25% share.

          2553. Dr. Reddy’s did decide to re-enter the market. As it ramped up for re-entry, it

complied with the fair share agreement between the Allopurinol manufacturers. In January 2015,

rather than offer better prices to win market share, Dr. Reddy’s announced identical WAC prices as

Actavis.

          2554. When Dr. Reddy’s began pursuing a fair share of the market, it was careful not to

disrupt pricing. For example, in January 2015, as Dr. Reddy’s internally discussed an Allopurinol

opportunity at a large customer, the Vice President and Head of Prescription Drugs reminded his

team, “We just need to be careful we don't spook Qualitest [Par].”

          2555. Dr. Reddy’s was similarly careful about abiding by its fair share agreement when

opportunities to take Allopurinol business from Mylan arose: “To be frank, even with Mylan having

[supply] issues, I feel we should not get too excited with inquiries and disrupt the market, we got our

share goal (actually exceeded it) – we should limit any additional business to a couple small strategic

customers at most and I feel additional share would be good for the plant.”




                                                  625
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 645 of 1189
                                 REDACTED – PUBLIC VERSION

       2556. Pricing data show steep and parallel price increases beginning in May 2014 by

Actavis, Par/Qualitest, and Mylan for Allopurinol tables. Dr. Reddy’s joined in the price increases

when it re-entered the market.

       2557. Throughout this period, Actavis, Dr. Reddy’s, Mylan, and Par met at trade

conferences and communicated directly with each other in furtherance of their price-fixing

agreement on Allopurinol and their fair share agreement.

       2558. For example, Falkin (Actavis) was in touch with Nesta (Mylan) in September 2014.

Falkin (Actavis) also communicated with C.S., Dr. Reddy’s Senior Director of National Accounts, in

September. Actavis announced its list (WAC) price increases on Allopurinol on September 19, 2014.

       2559. On September 26, 2014, a week after Actavis’s price increase, A.S., Actavis VP of

Sales, spoke to C.P., VP of National Accounts at Par, for nearly 15 minutes. A few days later, Par

announced list (WAC) prices for Allopurinol that were even higher than those of Actavis.

       2560. Falkin (Actavis) also spoke to C.S. (Dr. Reddy’s) multiple times in January and in

early February. Dr. Reddy’s announced its list (WAC) price increases on January 26, 2015.

       2561. Falkin (Actavis) also spoke to Nesta (Mylan) again in March 2015, shortly after

Mylan announced its list (WAC) price increases on Allopurinol on March 4, 2015.

               5.      Amantadine HCL

       2562. During the relevant time period, Sandoz, Upsher-Smith, and Lannett were the

primary manufacturers of Amantadine HCL capsules.

       2563. The market for Amantadine HCL capsules was mature and at all relevant times had

multiple manufacturers.

       2564. Amantadine HCL capsules had relatively low and stable prices for years. In late 2011,

however, Sandoz and Upsher-Smith imposed extraordinary price increases, driving the price of

Amantadine HCL capsules to more than five times their former price. They also imposed identical


                                                 626
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 646 of 1189
                               REDACTED – PUBLIC VERSION

WAC prices for their capsules. Lannett, which did not have much presence in the market, made a

push into the market in early 2013. Rather than offer lower prices to win customers, Lannett

announced an identical list price, and was careful not disturb market pricing, as required by the fair

share agreement between Lannett, Upsher-Smith, and Sandoz.

        2565. Pricing data show steep and parallel price increases beginning in December 2011 by

Sandoz and Upsher-Smith, which were later joined by Lannett.

        2566. Throughout this period, Sandoz, Upsher-Smith, and Lannett met at trade

conferences and communicated directly with each other in furtherance of their price-fixing

agreements on Amantadine HCL capsules and their fair share agreement.

        2567. For example, in 2011, as Sandoz and Upsher-Smith began their parallel and

coordinated price increases, K.K., a Senior National Account Executive at Sandoz, and D.Z.,

Upsher-Smith Senior National Account Manager, were in contact throughout that year, with

telephone communications in (at least) March, April, July, September, November, and December of

2011, as well as January and February of 2012. In February, Sandoz followed Upsher-Smith’s

October 2011 increase.

                 6.      Amitriptyline

        2568. At all relevant times, Mylan, Par, and Sandoz have dominated the market for

Amitriptyline.

        2569. Prior to 2014, the effective prices for Amitriptyline were stable.

        2570. Beginning in May 2014, the average NADAC price for Amitriptyline rose

dramatically.

        2571. These price increases followed the (i) April 1, 2014 HDMA Annual CEO

Roundtable Fundraiser in New York, New York, which Mylan, Par, and Sandoz attended. See

Exhibit A.


                                                  627
                      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 647 of 1189
                                              REDACTED – PUBLIC VERSION

                        2572. The charts below show average price increases for various dosages of Amitriptyline

tablets:

                                                          Amitriptyline
                     $0.60


                     $0.50


                     $0.40
  NADAC price/unit




                     $0.30
                                                                                                             10mg
                     $0.20                                                                                   25mg
                                                                                                             50mg
                     $0.10


                     $0.00




                                                             Date




                                                          Amitriptyline
                     $1.80

                     $1.60

                     $1.40

                     $1.20
  NADAC price/unit




                     $1.00

                     $0.80                                                                                 75mg
                     $0.60                                                                                 100mg

                     $0.40                                                                                 150mg

                     $0.20

                     $0.00




                                                             Date



                        2573. WAC data confirms that Mylan, Par, and Sandoz increased Amitriptyline prices

largely in unison by the following amounts:



                                                               628
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 648 of 1189
                                REDACTED – PUBLIC VERSION


     Package                                                     New           Date of      Percentage
                 Defendant         NDC          Old WAC
       Size                                                      WAC          Increase      of Increase
       100ct         Sandoz     00781148801        $0.05         $0.57       5/23/2014        1,032%
      1,000ct        Sandoz     00781148810        $0.05         $0.48       5/23/2014         945%
       100ct         Mylan      00378265001        $0.05         $0.57       7/16/2014        1,032%
      1,000ct        Mylan      00378265010        $0.05         $0.57       7/16/2014        1,157%
       100ct           Par      00603221421                      $0.57       9/26/2014
      1,000ct          Par      00603221432                      $0.48       9/26/2014


         2574. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, and market-wide price increases. For example, The Financial Times reported on

May 12, 2015 that the $1.07 price for a 100 mg pill of Amitriptyline “jumped by 2,487 per cent in

under two years” noting that “in July 2013, the same pill cost just 4 cents.” 53 The Boston Globe

similarly reported, in November of the same year, “The cost of the antidepressant drug amitriptyline

jumped 2,475 percent, from 4 cents for a 100-milligram pill in 2013 to $1.03 in 2015.” 54

                7.       Atenolol Chlorthalidone

         2575. During the relevant time period, Mylan and Actavis were the primary manufacturers

of Atenolol Chlorthalidone tablets.

         2576. The market for Atenolol Chlorthalidone tablets was mature and at all relevant times

had multiple manufacturers.

         2577. For years, the prices for Atenolol Chlorthalidone tablets were relatively low and

stable. Beginning in the spring of 2014, Mylan and Actavis began to raise the prices of Atenolol

Chlorthalidone tablets. By the end of 2014, WAC prices for both manufacturers had more than

doubled, and NSP prices for both manufacturers had increased even more.



53
  David Crow, Teva bids for Mylan amid pressure on copycat drugmakers, FIN. TIMES, May 12, 2015,
available at https://www.ft.com/content/8ff2fc5a-f513-11e4-8a42-00144feab7de.
54
  Priyanka Dayal McCluskey, As competition wanes, prices for generics skyrocket, BOS. GLOBE, Nov. 6,
2015, available at https://www.bostonglobe.com/business/2015/11/06/generic-drug-price-
increases-alarm-insurers-providers-and-consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.

                                                  629
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 649 of 1189
                                REDACTED – PUBLIC VERSION

        2578. As Mylan and Actavis raised prices, they aimed to divide the market between

themselves. Whenever market share diverged from a roughly equal split (as happened in a couple of

instances when Mylan experienced supply disruptions), they eventually worked back toward a 50/50

division. All the while, Mylan and Actavis were careful not to erode pricing.

        2579. Pricing data show steep and parallel price increases beginning in March 2014 by

Mylan and Actavis for Atenolol Chlorthalidone tablets.

        2580. Throughout this period, Mylan and Actavis met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on Atenolol

Chlorthalidone and their fair share agreement.

        2581. For example, Nesta of Mylan and Falkin of Actavis communicated extensively

throughout the time of the price increases.

                 8.       Atropine Sulfate Ophthalmic Solution

        2582. Atropine Sulfate is an anticholinergic and is available as, for example, a 1% Ophthalmic

Solution for use in eye examinations to dilate the pupil and to treat certain eye conditions. It has been

available in the United States for over a decade in a generic form.

        2583. The market for Atropine Sulfate Ophthalmic Solution is mature. At all relevant times,

there have been multiple manufacturers.

        2584. Valeant and Sandoz dominated the sales of Atropine Sulfate with close to an 80/20

split at all relevant times.

        2585. For several years, the price for Atropine Sulfate 1% ophthalmic solution was relatively

stable. Prices began to rise in early 2010 with Valeant and Sandoz coordinating their price increases

and continuing to maintain supracompetitive pricing for many years.

        2586. Valeant and Sandoz’s prices remained elevated for many years.




                                                  630
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 650 of 1189
                               REDACTED – PUBLIC VERSION

        2587. The ability of Valeant and Sandoz to reach agreements on Atropine Sulfate

Ophthalmic Solution was aided by the prevalence of trade association meetings and conferences where

the parties were able to meet in person.

        2588. The parallel price increases by Valeant and Sandoz are consistent with the Fair Share

Agreement.

        2589. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

        2590. The agreement between Valeant and Sandoz was part of an overarching conspiracy

between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market

and customer allocation for generic drugs, including Atropine Sulfate Ophthalmic Solution (1%).

                   9.   Balsalazide Disodium

        2591. During the relevant time period, Mylan, West-Ward and Apotex were the primary

manufacturers of Balsalazide Disodium.

        2592. The market for Balsalazide Disodium was mature and at all relevant times had

multiple manufacturers.

        2593. For years, the prices for Balsalazide Disodium capsules were relatively low and

stable. West-Ward and Mylan were the dominant manufacturers in the market during the earlier

years. Apotex joined the market in the spring of 2012 but remained a small player.

        2594. As with other drugs identified in this Complaint, Defendants arranged for

manufacturers to exit the market so that they could increase prices. With respect to Balsalazide,

West-Ward, Apotex, and Mylan arranged for Mylan to exit the market, which it did in June 2013.

West-Ward managed to gain most of Mylan’s market share. Apotex, Mylan and West-Ward also

controlled the market on Butorphanol Tartrate and Mylan and West-Ward controlled the market for




                                                 631
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 651 of 1189
                                REDACTED – PUBLIC VERSION

Captopril. Whereas Mylan exited the Balsalazide, Apotex exited the market for Butorphanol, and

West-Ward exited the market for Captopril.

        2595. In January 2014, Apotexa briefly exitied the market for Balsalazide based on what it

claimed to be a supply issue. West-Ward immediately increased prices. It raised WAC prices

approximately 400% and NSP prices increased as well.

        2596. Upon its re-entry in February 2014, rather than compete for market share, Apotex

matched West-Ward’s price increase. It announced an identical WAC price, and raised NSP prices

even higher than West-Ward.

        2597. Even with the higher prices, Apotex was able to build share. It quickly captured

nearly twice the unit sales it had before the price increase, and owing to higher prices, its dollar sales

increased more than five-fold. Meanwhile, although it had to cede some share to Apotex, West-

Ward’s dollar sales more than doubled as a result of the higher market prices.

        2598. Pricing data show steep and parallel price increases beginning in November 2013 by

West-Ward and Apotex for Balsalazide Disodium.

        2599. Furthermore, Senior sales executives from Mylan, West-Ward and Apotex

communicated directly with each other in furtherance of the conspiracy in order to coordinate the

price increases and market allocation for Balsalazide Disodium, as well as Butorphanol Tartrate and

Captopril. For example, K.B. of West-Ward was in frequent contact with M.W. (Mylan’s Director of

National Accounts), with the two communicating by phone at least 20 times between March and

June of 2013. Executives from West-Ward, Apotex, and Mylan also met regularly at trade

association events frequently throughout this time period, as detailed in Exhibit A..




                                                   632
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 652 of 1189
                                   REDACTED – PUBLIC VERSION


                 10.      Betamethasone Dipropionate

        2600. During the time period relevant to this Complaint, Sandoz/Fougera and Taro

manufactured various formulations of Betamethasone Dipropionate, including cream, lotion, and

ointment. Additionally, Actavis manufactured cream, ointment, while Perrigo manufactured lotion.

        2601. Lotion, Cream and Ointment. In 2010, Fougera, Perrigo, and Teva were the only

three competitors in the market for Betamethasone Dipropionate lotion.

        2602. On December 16, 2010, CW-6 of Fougera e-mailed Kaczmarek to inform him that

Teva was exiting the market, leaving Fougera and Perrigo as the only competitors. With a strong

collusive understanding firmly in place between Fougera and Perrigo at that point, Kaczmarek was

thrilled with the news and immediately suggested that Fougera take advantage of Teva’s departure by

increasing pricing on the product:




        2603. Also on December 16, 2010, Perrigo held an internal meeting to discuss increasing

pricing on Betamethasone Dipropionate. Notes from that meeting stated:

                                That same day, T.P. of Perrigo and CW-6 of Fougera exchanged several

calls. After hanging up with T.P., CW-6 called Kaczmarek to update him on their discussions. These

calls are detailed in the chart below:

 Date         Call Type   Target Name            Direction   Contact Name          Time      Duration
 12/16/2010   Voice       T.P. (Perrigo)         Outgoing    CW-6 (Fougera)        8:58:29   0:00:25
 12/16/2010   Voice       CW-6 (Fougera)         Outgoing    T.P. (Perrigo)        9:12:49   0:05:32

                                                   633
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 653 of 1189
                                   REDACTED – PUBLIC VERSION

 12/16/2010   Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)   9:18:34    0:01:03
 12/16/2010   Voice       CW-6 (Fougera)       Outgoing    T.P. (Perrigo)              9:20:00    0:03:51
 12/16/2010   Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)   9:24:02    0:05:03
 12/16/2010   Voice       CW-6 (Fougera)       Incoming    T.P. (Perrigo)              10:00:24   0:01:08
 12/16/2010   Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)   10:34:32   0:01:04



        2604. After this series of phone calls, Perrigo also decided to raise prices – and did so even

before Fougera. On January 4, 2011, Perrigo increased its WAC pricing for Betamethasone

Dipropionate by 504% to $37.50. That same day, Polman called CW-6 and they spoke for seven

minutes. Just minutes after hanging up, CW-6 again called Kaczmarek. The call lasted one minute.

        2605. Three days later, on January 7, 2011, the Fougera sales team held a conference call

during which they discussed the upcoming increase on Betamethasone Dipropionate, among other

products. That same day, T.P. called CW-6 and they spoke for four minutes. Over the course of the

day, the two competitors would exchange several more calls and CW-6 would continue to keep

Kaczmarek apprised of his discussions. This call pattern is detailed in the chart below:

 Date         Call Type   Target Name          Direction   Contact Name                Time       Duration
 1/7/2011     Voice       CW-6 (Fougera)       Incoming    T.P. (Perrigo)              5:02:00    0:04:00
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)   9:48:35    0:00:00
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    T.P. (Perrigo)              10:21:00   0:01:00
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    T.P. (Perrigo)              10:22:00   0:01:00
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    T.P. (Perrigo)              11:17:00   0:02:00
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)   13:45:31   0:00:00
 1/7/2011     Voice       CW-6 (Fougera)       Incoming    Kaczmarek, Walt (Fougera)   14:56:11   0:00:14
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)   15:00:53   0:20:39
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    T.P. (Perrigo)              16:00:36   0:04:27
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)   16:05:31   0:01:57
 1/7/2011     Voice       T.P. (Perrigo)       Incoming    CW-6 (Sandoz)               16:17:40   0:01:15
 1/7/2011     Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)   17:09:52   0:00:00



        2606. On January 12, 2011, Fougera followed Perrigo and increased its WAC pricing on

Betamethasone Dipropionate to $39.99 – slightly higher than Perrigo’s WAC pricing. The next day,

on January 13, 2011, CW-6 called T.P. again and they spoke for twelve minutes.

        2607. At the same time that Fougera was coordinating to raise prices on Betamethasone

Dipropionate lotion, it also coordinated with Actavis and Taro to increase prices on the ointment


                                                 634
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 654 of 1189
                                 REDACTED – PUBLIC VERSION

and cream formulations. For example, Actavis increased prices on Betamethasone Dipropionate

cream in December 2010, and Fougera and Taro agreed to follow this increase in January 2011,

which they ultimately did within days of each other. At the same time that Actavis increased its

prices on cream, it also increased its prices on Betamethasone Dipropionate ointment. And although

Fougera did not follow this increase until late in 2011, it complied with the fair share agreement to

support Actavis’ price increase by refraining from taking any of Actavis’ customers during this time

period.

          2608. In May 2013, Aprahamian and Perfetto of Taro coordinated another round of price

increases on Betamethasone Dipropionate cream and lotion, and also augmented Betamethasone

Dipropionate, shortly after leaving Actavis for Taro.

                 11.     Betamethasone Dipropionate Clotrimazole

          2609. In early 2011, the competitors in the generic market for Betamethasone

Dipropionate Clotrimazole (“CBD”) Cream were Fougera, Taro, and Actavis and the competitors in

the generic market for CBD Lotion were Fougera and Taro.

          2610. On March 9, 2011, J.R., a senior Actavis pricing executive, circulated internally a

proposed price increase plan for four products, including CBD Cream, to take effect on March 28,

2011. Actavis planned to raise WAC prices for CBD Cream by 227% and to increase contract prices

to customers by as much as 1100%. Notably, Actavis had not yet conveyed the proposed increases

to its customers. In fact, in that March 9, 2011 e-mail, J.R. specifically told his colleagues



          2611. Even though Actavis had not yet told its customers of these substantial price

increases, its competitors, Fougera and Taro, were already aware. For example, on March 9, 2011 –

the same day that J.R. circulated the price increase proposal internally at Actavis – D.H., a Fougera

sales executive, sent a National Accounts Monthly Recap report for February 2011 to Kaczmarek. In


                                                   635
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 655 of 1189
                                REDACTED – PUBLIC VERSION

that recap, D.H. reported that for CBD                                               Further, Hicks

reported:                                                  The reference to                           is a

reference to all of Taro’s betamethasone products. Importantly, Taro had not yet raised its prices on

those products.

        2612. Fougera was already aware of its competitors’ price increases for CBD products

because, in the preceding month, representatives of Actavis, Fougera, and Taro were in contact with

one another to ensure that each competitor would follow the other’s price increases.

        2613. For example, from February 1, 2011 to March 9, 2011, Perfetto, then a senior

Actavis sales and marketing executive, spoke with Blashinsky, then a senior Taro marketing

executive, eight times for a total of approximately fifty-two minutes. During that same time, H.M., a

Taro sales executive, spoke with CW-6 of Fougera three times for a total of approximately fifteen

minutes.

        2614. On March 25, 2011, Actavis informed its customers of the price increases for CBD

Cream. By happenstance, just days before the announcement, Actavis learned that its API costs for

CBD Cream would increase. Actavis immediately recognized that it could use this news to mislead

its customers and provide cover for its illegal price-fixing conspiracy.

        2615. Before the announcements went out, Perfetto e-mailed the Actavis sales executives,

telling them to               and to stick to the story that the price increase is

                                                 One sales executive even went so far as to tell

Econdisc that the increase was necessary because Actavis’s                                        In reality,

Actavis knew the API                                                                            and were

                  for the pricing of prescription medications such as CBD Cream.




                                                  636
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 656 of 1189
                                  REDACTED – PUBLIC VERSION

       2616. In furtherance of their conspiracy to raise prices, Actavis, Taro, and Fougera

remained in contact during the days leading up to Actavis’s formal price increase announcement on

March 25, 2011, including calls between the following individuals:

 Date        Call Type   Target Name                     Direction   Contact Name               Time       Duration
 3/17/2011   Voice       H.M. (Taro)                     Outgoing    CW-6 (Fougera)             12:03:40   0:01:44
 3/21/2011   Voice       H.M. (Taro)                     Outgoing    CW-6 (Fougera)             10:50:22   0:00:00
 3/21/2011   Voice       H.M. (Taro)                     Outgoing    CW-6 (Fougera)             10:51:24   0:00:34
 3/21/2011   Voice       H.M. (Taro)                     Outgoing    CW-6 (Fougera)             12:27:28   0:02:38
 3/22/2011   Voice       H.M. (Taro)                     Outgoing    CW-6 (Fougera)             15:26:45   0:02:00
 3/23/2011   Voice       H.M. (Taro)                     Outgoing    CW-6 (Fougera)             12:31:15   0:00:24
 3/23/2011   Voice       Blashinsky, Mitchell (Taro)     Incoming    Perfetto, Mike (Actavis)   12:44:00   0:09:00
 3/23/2011   Voice       Blashinsky, Mitchell (Taro)     Incoming    Perfetto, Mike (Actavis)   13:07:00   0:15:00
 3/24/2011   Voice       Blashinsky, Mitchell (Taro)     Incoming    Perfetto, Mike (Actavis)   6:49:00    0:15:00



       2617. On March 30, 2011 – just three business days after Actavis sent out its price increase

notices for CBD Cream – Fougera sent out notices to its customers stating that it was raising prices

for CBD Cream. Those increases, which took effect April 1, 2011, increased Fougera’s WAC prices

for CBD Cream by 54% and increased contract prices across the board, in some cases by over

1200%. The day after Fougera announced those price increases, CW-6 of Fougera and H.M. of Taro

spoke three separate times for a total of eighteen minutes.

       2618. Within days, on April 4, 2011, Taro implemented its own substantial price increases

across the board for both CBD Cream and CBD Lotion. For some customers, Taro raised prices for

CBD Cream by approximately 1350% and raised prices for CBD Lotion by approximately 960%.

The next day, H.M. called CW-6 and they spoke for eighteen minutes.

       2619. On April 14, 2011, Fougera followed Taro with a price increase on CBD Lotion –

raising its WAC by 71% and increasing its contract prices across the board, in some cases by over

900%. At the time, Fougera’s gross profit margin on CBD Lotion was already                      , yet, with this

price increase, their gross profit percentage would soar to                Fougera estimated that these

increases accounted for an extra                       in profit for the rest of 2011 alone.



                                                          637
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 657 of 1189
                               REDACTED – PUBLIC VERSION

         2620. In furtherance of the conspiracy, Fougera refrained multiple times from taking

customers that approached it for bids. For example, after Taro’s increase, Wal-Mart, a Taro

customer for CBD Cream and Lotion, asked Fougera to bid for that business. Kaczmarek cautioned

                                                       In an effort to conceal the reason for not

bidding, Kaczmarek instructed his colleagues that the

                                            Likewise, when Rite-Aid approached Fougera, Fougera

did not even consider making a competitive offer. Instead, a Fougera employee asked internally:

                                                Kaczmarek determined that Fougera should opt for

the latter.

         2621. Shortly after pulling off one massive coordinated price increase, Taro wasted no time

planning the next. In an e-mail to Kaczmarek on May 6, 2011, D.K., a senior Fougera executive,

detailed how Taro had already approached Fougera about raising CBD prices again:




         2622. By March 5, 2012, Taro reignited its desire to raise prices on CBD Cream. Over the

next several weeks, representatives of Taro spoke several times with their contacts at Actavis and

Fougera. During these calls, Taro conveyed to its competitors its intentions to increase prices and



                                                 638
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 658 of 1189
                                   REDACTED – PUBLIC VERSION

secured their commitments not to poach Taro’s customers. These calls are detailed in the chart

below:

 Date         Call Type   Target Name                   Direction   Contact Name                Time       Duration
 3/7/2012     Voice       Blashinsky, Mitchell (Taro)   Incoming    Perfetto, Mike (Actavis)    6:29:00    0:07:00
 3/7/2012     Voice       D.S. (Taro)                   Incoming    K.K. (Fougera)              13:18:00   0:01:00
 3/7/2012     Voice       D.S. (Taro)                   Incoming    K.K. (Fougera)              13:27:00   0:02:00
 3/8/2012     Voice       D.S. (Taro)                   Incoming    K.K. (Fougera)              13:19:00   0:03:00
 3/9/2012     Voice       CW-6 (Sandoz)                 Incoming    H.M. (Taro)                 4:05:00    0:08:00
 3/12/2012    Voice       Blashinsky, Mitchell (Taro)   Outgoing    Perfetto, Mike (Actavis)    7:37:00    0:01:00
 3/12/2012    Voice       Blashinsky, Mitchell (Taro)   Outgoing    Perfetto, Mike (Actavis)    9:42:00    0:01:00
 3/12/2012    Voice       Blashinsky, Mitchell (Taro)   Incoming    Perfetto, Mike (Actavis)    9:49:00    0:02:00
 3/12/2012    Voice       Blashinsky, Mitchell (Taro)   Outgoing    Perfetto, Mike (Actavis)    15:34:00   0:01:00
 3/16/2012    Voice       Blashinsky, Mitchell (Taro)   Incoming    Perfetto, Mike (Actavis)    4:51:00    0:10:00
 3/17/2012    Voice       D.S. (Taro)                   Outgoing    K.K. (Fougera)              11:08:00   0:02:00
 3/20/2012    Voice       Blashinsky, Mitchell (Taro)   Incoming    Perfetto, Mike (Actavis)    11:11:00   0:05:00
 3/20/2012    Voice       Blashinsky, Mitchell (Taro)   Incoming    Perfetto, Mike (Actavis)    11:29:00   0:01:00
 3/22/2012    Voice       CW-3 (Sandoz)                 Outgoing    Aprahamian, Ara (Actavis)   7:32:00    0:13:00
 3/29/2012    Voice       Blashinsky, Mitchell (Taro)   Outgoing    Perfetto, Mike (Actavis)    8:49:00    0:05:00
 3/29/2012    Voice       CW-6 (Sandoz)                 Outgoing    H.M. (Taro)                 10:58:00   0:05:00



         2623. The day after the final calls detailed above, on March 30, 2012, Taro increased its

WAC prices for CBD Cream by approximately 7% and its contract prices by 15% for most of its

existing customers.

         2624. In May 2012, McKesson twice asked Taro to reduce its price based on comparable

sales by competitors. Both times Taro declined, comfortable that its competitors would not poach

its business. Taro’s confidence was well placed.

         2625. On May 23, 2012, McKesson contacted an Actavis sales executive, asking if Actavis’s

recent RFP bid still stood because

               At 5:02 p.m., the sales executive forwarded McKesson’s request to Perfetto and

Aprahamian, then a senior pricing executive at Actavis. Perfetto said he was

                            and that Actavis                                 Aprahamian replied,

                                       The following day, Perfetto exchanged three calls with Blashinsky

of Taro, including one call lasting fourteen minutes. Following his calls with Blashinsky, Perfetto

instructed Aprahamian to call him. Aprahamian called Perfetto the next morning on May 25, 2012.

                                                         639
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 659 of 1189
                                  REDACTED – PUBLIC VERSION

After that call, an Actavis employee suggested that Actavis should stick by their RFP price and take

the business because it was

Aprahamian, however, responded simply and directly:

        2626. In the Fall of 2012, a fourth competitor (Prasco) was entering the CBD Cream

market. However, Taro and Sandoz (which acquired Fougera in July 2012) were still the only

competitors in the CBD Lotion market. Facing new competition on CBD Cream, Sandoz and Taro

sought to maximize profits by raising the price of CBD Lotion.

        2627. Starting in late August 2012, Sandoz began planning a 100% price increase on CBD

Lotion to take place in October, which – assuming                                              – would

bring in an estimated additional $3.9 million to Sandoz annually. In the weeks leading up to its

planned increase, Sandoz made repeated overtures to Taro to secure that              behavior,

including the following calls:

 Date         Call Type   Target Name           Direction   Contact Name            Time        Duration
 9/6/2012     Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             10:15:00    0:01:00
 9/20/2012    Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             7:13:00     0:17:00
 9/21/2012    Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             8:18:00     0:03:00
 9/28/2012    Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             9:54:00     0:01:00
 9/28/2012    Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             11:11:00    0:01:00
 9/28/2012    Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             11:12:00    0:04:00
 9/28/2012    Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             11:27:00    0:01:00
 9/28/2012    Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             11:53:00    0:01:00
 10/1/2012    Voice       D.S. (Taro)           Incoming    CW-4 (Sandoz)           6:25:00     0:02:00
 10/1/2012    Voice       D.S. (Taro)           Incoming    CW-4 (Sandoz)           6:49:00     0:21:00
 10/2/2012    Voice       D.S. (Taro)           Outgoing    CW-4 (Sandoz)           10:11:00    0:02:00
 10/2/2012    Voice       D.S. (Taro)           Outgoing    CW-4 (Sandoz)           10:12:00    0:03:00
 10/8/2012    Voice       D.S. (Taro)           Incoming    CW-4 (Sandoz)           10:32:00    0:09:00
 10/11/2012   Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             7:00:00     0:01:00
 10/11/2012   Voice       CW-3 (Sandoz)         Incoming    H.M. (Taro)             11:28:25    0:06:36
 10/11/2012   Voice       CW-3 (Sandoz)         Incoming    H.M. (Taro)             11:28:25    0:06:36
 10/11/2012   Voice       CW-3 (Sandoz)         Incoming    H.M. (Taro)             11:58:15    0:00:50
 10/11/2012   Voice       CW-3 (Sandoz)         Incoming    H.M. (Taro)             11:58:15    0:00:50
 10/12/2012   Voice       CW-3 (Sandoz)         Outgoing    H.M. (Taro)             11:12:00    0:01:00



        2628. On October 18, 2012, Sandoz increased prices for CBD Lotion, doubling its WAC

price (from $61.90 to $123.80) as well as its contract prices. As expected, Taro did not attempt to



                                                 640
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 660 of 1189
                                REDACTED – PUBLIC VERSION

poach Sandoz’s customers. For example, when MMCAP e-mailed Taro on October 26, 2012 to

request a bid from Taro for a dual award in light of Sandoz’s increase, Taro did not even respond to

the customer’s request.

       2629. Taro also made plans to follow the Sandoz price increase. On January 4, 2013, J.J., a

senior Taro sales executive, instructed Taro sales executives, including H.S. and D.S., to gather

competitive intelligence on CBD Lotion in anticipation of Taro’s planned price increase. That same

day, H.M. spoke with CW-3 of Sandoz for five minutes. The pair spoke again on January 7, 2013 for

thirteen more minutes. Three days later, on January 10, 2013, D.S. spoke with CW-4 of Sandoz for

twenty-three minutes.

       2630. On February 12, 2013, Taro instituted its price increase on CBD Lotion, raising

WAC by approximately 80% and contract prices by approximately 60%.

       2631. After Taro’s increase was issued, news of it spread throughout Sandoz. One Sandoz

employee remarked                                          Just as Taro did not poach Sandoz’s

customers when Sandoz raised CBD Lotion prices, Sandoz was careful not to poach Taro’s

customers. In fact, CW-1, a Sandoz senior pricing executive, specifically instructed Sandoz

employees to                                     for CBD Lotion bids, because



               12.        Betamethasone Valerate

       2632. Betamethasone Valerate (“Beta Val”), also known by brand names such as

Betamethacot, Beta-Val and Betacort, among others, is a medium strength topical corticosteroid

prescribed for the treatment of skin conditions such as eczema and dermatitis, as well as allergies

and rashes. It is manufactured in various formulations, including cream, lotion, and ointment.

During the time period relevant to this Complaint, Sandoz manufactured each of the three




                                                 641
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 661 of 1189
                              REDACTED – PUBLIC VERSION

formulations. Additionally, Taro manufactured cream; G&W and Teva manufactured lotion; and

Actavis manufactured both cream and ointment.

       2633. Lotion. In mid-2011, two companies shared the market for Beta Val Lotion –

Fougera with 79% of the market, and Teva with 21% market share.

       2634. In early November 2011, however, Grauso at G&W contacted CW-6 with some

important news about G&W’s plans to enter the Beta Val Lotion market. Grauso called CW-6 late

in the afternoon of November 9, 2011. They also spoke three times the next morning. Later that

day, CW-6 informed his Fougera colleagues that G&W would be launching                            and

that he believed Teva had discontinued the product. He opined that, under those circumstances,

Beta Val Lotion                                 Kaczmarek responded:



       2635. Fougera promptly began preparing for an even larger price increase than CW-6 had

recommended. On December 13, 2011, CW-3, a Fougera sales executive, created a spreadsheet

detailing Fougera’s upcoming price increases, including a 200% increase in WAC pricing for Beta

Val Lotion from $20.00 to $60.00 per 60ml bottle. The average net sales price for the product would

go from $10.11 to $30.33.

       2636. With the Fougera price increase details now firm, CW-6 began coordinating the price

increase directly with G&W. Between December 14 through December 21, 2011, CW-6 and Grauso

spoke by phone 12 times. Fougera’s price increase to $60.00 for Beta Val Lotion, went into effect on

December 22, 2011.

       2637. CW-6 and Grauso remained in close contact in the days that followed the Fougera

price increase, as G&W also finalized plans for its Beta Val Lotion launch, including a twenty minute

call on December 28, 2011, Grauso’s last day as a G&W employee. During these calls, the




                                                642
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 662 of 1189
                                  REDACTED – PUBLIC VERSION

competitors discussed G&W’s market share goals and identified customers for G&W to target as it

launched.

        2638. On January 9, 2012, Vogel-Baylor of G&W (who had just taken over for Grauso)

distributed to her colleagues a

                            That same day, she sent an e-mail to Wal-Mart announcing the G&W

launch. On January 11, 2012, she followed up with a quote, offering to supply the product for

$10.40, far below Fougera’s newly increased average net sales price. Vogel-Baylor directed her

colleagues at G&W to generate a nearly identical offer letter for another customer – Rite Aid – on

January 10, 2012, offering a price of $10.20.

        2639. Something had clearly been lost in translation after Grauso’s departure, and CW-6 of

Fougera set out to figure out what had happened. Late in the afternoon on January 11, 2012, CW-6

placed an urgent call to Grauso, who had recently started at Aurobindo.

        2640. Grauso called him back quickly and the two spoke for five minutes. Immediately

upon ending that call, Grauso called his former colleague at G&W, Vogel-Baylor, to convey

Fougera’s concerns about G&W’s drastically underpriced offers. As soon as that call ended, Grauso

called CW-6 of Fougera to confirm that he had addressed the problem.

        2641. At 10:02 p.m. that same day, Vogel-Baylor e-mailed Orlofski with the news she had

just received about Fougera:




                                                643
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 663 of 1189
                               REDACTED – PUBLIC VERSION




       2642. At 7:55 a.m. the following morning, Vogel-Baylor asked that the G&W team

resubmit the Rite Aid proposal with a new price of $20.00, bringing it more in line with Fougera’s

new price. That same day, G&W also issued a revised price proposal to Wal-Mart, quoting the new

price of $20.00.

       2643. Vogel-Baylor explained the sudden about-face to a colleague by saying that she had

revised the G&W launch pricing for this product                                   The modified

schedule included $30.00 for large chains, $32-$75 for small chains, and $38.53 for wholesalers,

closely paralleling the new Fougera prices.

       2644. One week later, on January 19, 2012, Vogel-Baylor announced to Orlofski that

G&W had already reached its target market share for Beta Val Lotion:

                                  By following Fougera’s price increase, that 45% share equated to

$1.6 million in total annual gross sales for G&W.

       2645. In a February 17, 2012 e-mail exchange with a distributor, Orlofski explained G&W's

rationale for not seeking additional market share on this product:




                                                 644
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 664 of 1189
                                   REDACTED – PUBLIC VERSION

       2646. Ointment. As noted above with respect to Betamethasone Dipropionate,

Sandoz/Fougera coordinated large price increases across all formulations of Betamethasone

beginning in late 2010.

       2647. For Betamethasone Valerate ointment, prices remained at the supracompetitive

levels established through this collusion, including during a brief period in 2012, when Sandoz

stopped production.

       2648. In early January 2013, Sandoz began making plans to re-enter the market for

Betamethasone Valerate and targeted February 15, 2013 as its re-launch date. At that time, Actavis

was the only other generic competitor in the market.

       2649. On January 21, 2013, Sandoz held a Commercial Operations call during which the

Betamethasone Valerate re-launch was discussed. During that call, CW-3 noted that Sandoz was

seeking 40% of the market – which was typical (and consistent with fair share principles) for a

second entrant in a two-player market – and was looking for price points and customer information.

       2650. On February 4, 2013, CW-3 called Aprahamian, who at that time was still at Actavis.

The call lasted one minute. The next day, February 5, 2013, CW-3 spoke with Aprahamian two more

times – with one call lasting twenty-three minutes. Immediately after each call with Aprahamian,

CW-3 called Kellum or CW-1 to report back what he had learned. These calls are detailed in the

chart below:

 Date          Call Type   Target Name         Direction   Contact Name                Time       Duration
 2/5/2013      Voice       CW-3 (Sandoz)       Outgoing    Aprahamian, Ara (Actavis)   10:14:00   0:23:00
 2/5/2013      Voice       CW-3 (Sandoz)       Outgoing    Kellum, Armando (Sandoz)    10:38:00   0:01:00
 2/5/2013      Voice       CW-3 (Sandoz)       Outgoing    CW-1 (Sandoz)               10:39:00   0:01:00
 2/5/2013      Voice       CW-3 (Sandoz)       Outgoing    Aprahamian, Ara (Actavis)   11:24:00   0:03:00
 2/5/2013      Voice       CW-3 (Sandoz)       Outgoing    Kellum, Armando (Sandoz)    11:27:00   0:01:00



       2651. During these calls, Aprahamian provided CW-3 with Actavis's non-public pricing for

Betamethasone Valerate at its largest customers, as well as the percentage of the market that each


                                                 645
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 665 of 1189
                               REDACTED – PUBLIC VERSION

customer represented. The purpose of providing this specific information was so that Sandoz would

be able to price as high as possible while still obtaining business from specific, agreed-upon

customers that represented an agreed-upon market share. CW-3 took contemporaneous notes in his

Notebook, placing check marks next to Rite Aid and Walgreens, two of the customers that he and

Aprahamian agreed that Sandoz would target. These notes are pictured below:




        2652. Later in the evening on February 5, 2013, J.R., a senior Sandoz marketing executive,

sent an internal e-mail, including to CW-3, stating:




        2653. Two days later, on February 7, 2013, C.P., a pricing analyst at Sandoz, sent an

internal e-mail, including to CW-3, stating that Sandoz planned to send an offer to Walgreens shortly


                                                  646
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 666 of 1189
                              REDACTED – PUBLIC VERSION

and would send offers to additional targets once they received feedback from Walgreens. CW-3

responded:

       2654. On February 13, 2013, CW-3 called Aprahamian and they spoke for nearly sixteen

minutes. That same day, on February 13, 2013, Rick Rogerson, a senior pricing executive at Actavis,

discussed ceding the Walgreens account to Sandoz, stating in an internal e-mail:

                                                                              In response,

Aprahamian confirmed that Actavis would be ceding the Walgreens business, stating

                                                          Two days later, on February 15, 2013,

Sandoz re-entered the market and published WAC pricing that matched Actavis’s WAC pricing.

That same day, on February 15, 2013, Sandoz was awarded the Betamethasone Valerate business at

Walgreens.

       2655. On February 19, 2013, Sandoz bid on the Betamethasone Valerate business at Rite

Aid. That same day, CW-3 called Aprahamian to let him know. The call lasted less than one minute.

On February 28, 2013, Rite Aid awarded the business to Sandoz.

       2656. On March 15, 2013, Sandoz bid on the Betamethasone Valerate business at Cardinal.

A few weeks later, on March 27, 2013, Cardinal awarded the business to Sandoz. These three

accounts – Walgreens, Rite Aid, and Cardinal – accounted for approximately 32% of the

Betamethasone Valerate market.

       2657. On April 1, 2013, Sandoz held a Commercial Operations call during which they

discussed, among other items, the status of the Betamethasone Valerate re-launch. CW-3’s notes

from that call reflect that Sandoz had been able to secure three customers, but was

one additional customer, OptiSource, to reach its original 40% market share goal.




                                                647
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 667 of 1189
                                REDACTED – PUBLIC VERSION




           2658. The next day, April 2, 2013, CW-3 called and spoke with Aprahamian twice, with

one call lasting six minutes.

           2659. On April 4, 2013, Sandoz submitted an offer to Optisource for its Betamethasone

Valerate business. Four days later, on April 8, 2013, Optisource awarded Sandoz the business.

                  13.    Bromocriptine Mesylate

           2660. As of December 2012, the three competitors in the market for Bromocriptine were

Sandoz (with 65% share), Perrigo (with 30%), and Mylan (with 5%).

           2661. On March 1, 2013, Walgreens reached out to Sandoz asking for a one-time buy for

Bromocriptine because Mylan was having supply issues and would be out of the market for two

months. On March 4, 2013, S.G. responded to Walgreens stating that Sandoz could not fill the

customer’s request.

           2662. Viewing Mylan’s supply issues as an opportunity, S.G. forwarded his exchange with

Walgreens to Kellum asking,                                    Kellum responded within the hour

stating,         That same day, March 4, 2013, CW-4, a Sandoz senior sales executive, spoke with Jim

Nesta, a senior sales executive at Mylan, for nearly four minutes. The two competitors spoke again

on March 11, 2013 for nearly ten minutes.

           2663. On March 22, 2013, Kellum e-mailed the Pricing Committee recommending that

Sandoz increase prices on Bromocriptine, among other products. In particular, Kellum sought a


                                                 648
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 668 of 1189
                               REDACTED – PUBLIC VERSION

206% increase to Sandoz’s WAC pricing for Bromocriptine and noted the reason for the increase

was due to

         2664. By March 31, 2013, all members of the Sandoz Pricing Committee (which included

Kellum and CW-1, among others) had approved the increase. The very next day, on April 1, 2013,

CW-3, a Sandoz senior sales executive, called T.P. of Perrigo – the other competitor on

Bromocriptine – and they spoke for seventeen minutes. The next morning, on April 2, 2013, CW-3

called T.P. again and they spoke for five minutes. On this call, CW-3 conveyed to hiscompetitor a

list of products that Sandoz planned to increase pricing on in April 2013, including Bromocriptine,

as well as the amount of those increases. CW-3’s contemporaneous notes from that call are detailed

below:




         2665. After hanging up with T.P., CW-3 called Kellum. The call lasted one minute. A few

hours later, CW-3 called CW-1, a senior pricing executive at Sandoz, and they spoke for eleven

minutes.

         2666. The next day, on April 3, 2013, Sandoz held an internal meeting attended by sales

and pricing personnel, including CW-3, CW-4, CW-1, and Kellum, to discuss the upcoming Sandoz

price increases, including Bromocriptine.

                                                649
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 669 of 1189
                                REDACTED – PUBLIC VERSION

        2667. Two days later, on April 5, 2013, Sandoz implemented the Bromocriptine increase

 and raised WAC pricing on the product by 205%.

        2668. Throughout the first three weeks of May 2013, CW-4 spoke with Nesta of Mylan

 regularly, including on May 8, 13, and 20.

        2669. By late May 2013, Mylan had resolved its supply issues on Bromocriptine and was

 readying to increase its own price. To that end, on May 22, 2013, Mylan held an internal meeting to

 discuss Bromocriptine.

        2670. That same day, on May 22, 2013, ABC e-mailed Sandoz to request a bid on

 Bromocriptine, citing supply issues with its incumbent manufacturer. S.G., a Sandoz sales executive,

 who had a better idea of Mylan’s plans, forwarded the request to Kellum stating



        2671. Sandoz quickly set out to confirm the reason for ABC’s request. First thing the next

 morning, on May 23, 2013, Kellum called L.W., a sales executive at Mylan. The call lasted two

 minutes. Notably, this was the only call ever between the two competitors according to the available

 phone records. That same morning, CW-3 spoke twice with T.P. of Perrigo and CW-4 exchanged

 two calls with Nesta of Mylan. These calls are detailed in the chart below:

Date         Call     Target Name          Direction    Contact Name                 Time       Duration
             Type
5/23/2013    Voice    T.P. (Perrigo)       Outgoing     CW-3 (Sandoz)                8:04:00    0:05:00
5/23/2013    Voice    L.W. (Mylan)         Incoming     Kellum, Armando (Sandoz)     8:33:00    0:01:55
5/23/2013    Voice    Nesta, Jim (Mylan)   Incoming     CW-4 (Sandoz)                10:49:23   0:00:37
5/23/2013    Voice    Nesta, Jim (Mylan)   Outgoing     CW-4 (Sandoz)                12:40:43   0:01:25
5/23/2013    Voice    T.P. (Perrigo)       Outgoing     CW-3 (Sandoz)                14:48:00   0:03:00


        2672. After speaking with their competitors, CW-3 and T.P. reported back to their

 superiors, CW-1 and Kellum of Sandoz and Wesolowski of Perrigo. During these calls, Sandoz

 learned that ABC was in fact Perrigo’s customer, and that Perrigo might be leaving the market for

 Bromocriptine due to supply problems. This call pattern is illustrated in the chart below:

                                                  650
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 670 of 1189
                                 REDACTED – PUBLIC VERSION


Date         Call      Target Name      Direction Contact Name                        Time       Duration
             Type
5/23/2013    Voice     T.P. (Perrigo)   Outgoing     CW-3 (Sandoz)                    8:04:00    0:05:00
5/23/2013    Voice     CW-3 (Sandoz)    Outgoing     CW-1 (Sandoz)                    9:13:00    0:07:00
5/23/2013    Voice     CW-3 (Sandoz)    Outgoing     Kellum, Armando (Sandoz)         9:20:00    0:01:00
5/23/2013    Voice     T.P. (Perrigo)   Outgoing     Wesolowski, John (Perrigo)       10:26:00   0:01:00
5/23/2013    Voice     T.P. (Perrigo)   Outgoing     CW-3 (Sandoz)                    14:48:00   0:03:00
5/23/2013    Voice     T.P. (Perrigo)   Outgoing     Wesolowski, John (Perrigo)       14:51:00   0:01:00
5/23/2013    Voice     T.P. (Perrigo)   Incoming     Wesolowski, John (Perrigo)       16:14:00   0:16:00


          2673. After this series of calls, Kellum called S.G. of Sandoz and they spoke for twenty-

  one minutes. While on the phone with Kellum, sent the following internal e-mail, with a copy to

  Kellum, regarding the reason for ABC’s bid request on Bromocriptine:




          2674. Not wanting to upset the market balance between the competitors, Sandoz ultimately

  decided to submit an offer to ABC for a one-time buy. However, the customer declined the offer

  because Sandoz’s pricing was too high.

          2675. Just one week later, on May 31, 2013, Mylan re-entered the market and published

  WAC pricing for Bromocriptine that matched Sandoz’s increased pricing. In the days leading up to,

  and on the day of, Mylan’s price increase, the competitors again exchanged several calls. These calls

  are detailed in the chart below:



                                                   651
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 671 of 1189
                               REDACTED – PUBLIC VERSION


 Date          Call     Target Name           Direction Contact Name             Time       Duration
               Type
 5/28/2013     Voice    L.W. (Mylan)          Outgoing     CW-3 (Sandoz)         7:58:00    0:07:00
 5/29/2013     Voice    Nesta, Jim (Mylan)    Outgoing     CW-4 (Sandoz)         9:46:30    0:12:51
 5/31/2013     Voice    Nesta, Jim (Mylan)    Incoming     CW-4 (Sandoz)         11:46:43   0:08:32
 5/31/2013     Voice    Nesta, Jim (Mylan)    Outgoing     CW-4 (Sandoz)         13:45:59   0:00:06
 5/31/2013     Voice    Nesta, Jim (Mylan)    Outgoing     CW-4 (Sandoz)         13:54:01   0:00:04
 5/31/2013     Voice    Nesta, Jim (Mylan)    Incoming     CW-4 (Sandoz)         13:54:45   0:03:01
 5/28/2013     Voice    L.W. (Mylan)          Outgoing     CW-3 (Sandoz)         14:23:00   0:03:00
 5/28/2013     Voice    T.P. (Perrigo)        Incoming     CW-3 (Sandoz)         15:29:00   0:04:00
 5/29/2013     Voice    T.P. (Perrigo)        Outgoing     CW-3 (Sandoz)         16:21:00   0:02:00


        2676. As of June 2013, Sandoz decided not to pursue additional market share on

Bromocriptine because it had reached its               and achieved a

        2677. Perrigo did not quickly follow the price increases taken by Sandoz and Mylan, in part

due to their intermittent supply issues. As a result, Sandoz received several complaints from its

customers that Perrigo was selling the product at a cheaper price.

        2678. For example, on July 22, 2013, McKesson e-mailed Sandoz requesting a price

reduction for Bromocriptine because a competitor was selling the product at

                                       The next day, on July 23, 2013, CW-3 called Lance Wyatt of

Mylan and they spoke for eight minutes. Within minutes of hanging up, CW-3 called CW-1. The call

lasted two minutes. Two days later, Sandoz responded to McKesson and declined to lower its

pricing stating,

        2679. On July 29, 2013, McKesson asked that Sandoz reconsider its decision because

otherwise it would need to request a bid from Perrigo. That same day, T.P. of Perrigo called CW-3

twice. Both calls lasted one minute. The next morning, CW-3 called T.P. and they spoke for thirteen

minutes. During these calls, the competitors discussed the fact that Perrigo had not followed the

Sandoz and Mylan price increases on Bromocriptine. However, T.P. assured CW-3 that Perrigo




                                                 652
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 672 of 1189
                               REDACTED – PUBLIC VERSION

would not take Sandoz’s business at McKesson. CW-3’s contemporaneous notes from his

conversation with T.P. are pictured below:




        2680. After hanging up with T.P., CW-3 called CW-1 and they spoke for four minutes. On

this call, CW-3 conveyed to CW-1 what T.P. had told him about Bromocriptine. According to CW-

3, it was not a question of whether Perrigo would follow, but when they would follow. Armed with

this assurance from Perrigo, Sandoz responded to McKesson’s request by declining to lower its

pricing and reiterating

        2681. Similarly, on August 23, 2013, Omnicare, a Sandoz customer, e-mailed Perrigo

stating that they noticed Perrigo’s price for Bromocriptine was significantly lower than the other

competitors and asked

P.H., a sales executive at Perrigo, forwarded the e-mail to T.P. asking,

                                                To that, T.P. responded,

                                         Although Perrigo considered bidding on the business, it

ultimately declined the opportunity. On September 5, 2013, P.H. e-mailed Omnicare stating,



        2682. Sandoz and Mylan generated a substantial amount of money from Bromocriptine

sales in 2013. For example, on February 4, 2014, Sandoz released a business review report that

detailed how the 2013 price increases for certain drugs delivered upwards of $197 million of revenue



                                                  653
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 673 of 1189
                                REDACTED – PUBLIC VERSION

for Sandoz after price protection. Among the drugs mentioned, Bromocriptine realized incremental

net sales of $3.2 million after price protection.

        2683. Perrigo ultimately followed its competitors and implemented a price increase on

Bromocriptine in October 2014.

        2684. On October 2, 2014, T.P. of Perrigo called CW-3 and they spoke for seven minutes.

Immediately upon hanging up with CW-3, T.P. called his supervisor, Wesolowski. Less than one

week later, on October 7, 2014, Perrigo sent letters to its customers notifying them of the

Bromocriptine increase. The next day, on October 8, 2014, CW-3 sent an internal e-mail to Kellum

and CW-1, among others, noting that Perrigo

                           That same day, CW-3 called Polman and they spoke for four minutes.

                14.     Butorphanol Tartrate

        2685. During the relevant time period, Mylan, West-Ward, and Apotex were the primary

manufacturers of Butorphanol Tartrate.

        2686. The market for Butorphanol Tartrate was mature and at all relevant times had

multiple manufacturers.

        2687. For years, the prices for Butorphanol Tartrate nasal spray were relatively low and

stable. West-Ward, Mylan, and Apotex were the dominant manufacturers in the market during the

earlier years. West-Ward and Mylan had roughly equal and larger shares of the market than did

Apotex. In late 2013, Apotex temporarily exited the market, at which point West-Ward and Mylan

immediately raised prices. Rather than compete on price to win Apotex’s customers, West-Ward and

Mylan increased prices by more than 200%, and divided Apotex’s share between them evenly.

        2688. In the spring of 2015, Apotex re-joined the market. Rather than offer better prices to

win market share, it announced WAC prices identical to West-Ward, and roughly matched NSP

prices as well. Even without better pricing, Apotex rapidly gained share, and the market shifted to


                                                    654
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 674 of 1189
                                 REDACTED – PUBLIC VERSION

roughly equal shares split between Mylan, West-Ward, and Apotex. Even with three manufacturers

back in the market, prices did not decline, and have never returned to prior levels.

       2689. Pricing data show steep and parallel price increases beginning in December 2013 by

West-Ward and Mylan for Butorphanol Tartrate, which were later matched by Apotex when it re-

entered the market.

       2690. Throughout this period, Mylan, West-Ward, and Apotex met at trade conferences

and communicated directly with each other in furtherance of their price-fixing agreement on

Butorphanol Tartrate and their fair share agreement.

               15.     Captopril

       2691. During the relevant time period, Mylan, West-Ward, and Wockhardt were the

primary manufacturers of Captopril.

       2692. Prior to 2013, Captopril was priced competitively, and cost roughly one cent per

dose. However, as with Balsalazide and Butorphanol, Mylan and West-Ward agreed for West-Ward

to temporarily halt production in April 2013. Mylan and Wockhardt followed fair share rules, and

divided West-Ward’s market share roughly evenly between them. Further, Mylan and Wockhardt

increased prices by approximately 2000% by the end of 2013.

       2693. In March 2014, West-Ward re-entered the market (less than a year after it halted

production). Rather than compete for market share through competitive pricing, Mylan, West-Ward,

and Wockhardt increased prices substantially. For the 12.5 mg dosage, this resulted in an increase of

approximately one hundred times what it had been before West-Ward halted its production in

furtherance of the conspiracy.

       2694. Additionally, Wockhardt and Mylan conceded share to West-Ward in accordance

with the fair share rules. Mylan’s internal documents indicated that




                                                 655
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 675 of 1189
                                 REDACTED – PUBLIC VERSION

        2695. Mylan, Wockhardt and West-Ward communicated directly with each other in

furtherance of the conspiracy. For example, M.W. of Mylan (the Director of National Accounts)

communicated by phone with K.B. of West-Ward (the National Account Manager) more than 20

times during the spring, including at least six times in June 2013 and for nearly twelve minutes on

July 1st, in order to coordinate West-Ward’s exit and reentry. Mylan’s price increase was announced

on July 2, the day after this last call with K.B.

        2696. Additionally, Wockhardt and West-Ward sent representatives to the February 2014

ECRM Retail Pharmacy Efficient Program Planning Session in Amelia Island, Florida. In April, both

companies announced large WAC price increases on the heels of Mylan’s second list price increase.

        2697. In mid-2015, Wockhardt exited the Captopril market, even though prices were

significantly more profitable than they had been just a few years earlier. Upon information and

belief, Wockhardt’s decision to exit was discussed with Mylan, which agreed to concede market

share to Wockhardt on Enalapril in late 2015.

                16.       Carbamazepine

        2698. During the period relevant to this Complaint, Apotex, Taro, Teva, and Torrent

dominated the market for Carbamazepine tablets (“Tablets”); Taro, Teva, and Torrent dominated

the market for Carbamazepine chewable tablets (“Chewable Tablets”); and Sandoz and Taro

dominated the market for Carbamazepine Extended Release tablets (“Carbamazepine ER”).

        2699. Taro was the first generic manufacturer to enter the market for Carbamazepine ER.

However, because Novartis – Sandoz’ parent – held the patent for branded Carbamazepine

(Tergetol), Novartis directed Sandoz to enter the market as an authorized generic during Taro’s 180-

day exclusivity period.

        2700. Beginning in March 2009, Taro and Sandoz made plans to allocate the

Carbamazepine ER market between them in accordance with fair share principles. D.S of Taro and


                                                    656
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 676 of 1189
                                REDACTED – PUBLIC VERSION

CW-4 of Sandoz spoke frequently by phone in 2009 to coordinate this allocation. D.S. informed

CW-4 that Taro intended to secure 50%-60% of the market, and was targeting Wal-Mart, Walgreens,

and Supervalu. CW-4 understood from that conversation that Sandoz should not compete for the

customers that D.S. had identified, and that by identifying those specific customers Sandoz would,

in turn, know which customers it should target. As requested, CW-4 reported this information to

R.T. at Sandoz.

        2701. Based on those conversations, Taro and Sandoz were able to enter the market with

little competition, initially leaving generic pricing nearly as high as pricing for the branded drug.

        2702. D.S. and CW-4 continued to communicate competitively sensitive information about

the Carbamazepine ER market into 2010. For example, when Taro was delayed in launching the

100mg formulation, Novartis put pressure on R.T. and others at Sandoz to get information about

Taro’s launch. R.T., in turn, asked CW-4 to obtain the information.

        2703. After exchanging several text messages in January 2010, D.S. informed CW-4 that

Taro would not be launching the 100mg formulation because Taro was having trouble filling orders

on the other strengths and needed the raw material for those other strengths (which were more

profitable for Taro).

        2704. Taro and Sandoz also refused to challenge each other’s accounts. For example, on

January 5, 2011, CVS provided Sandoz with a list of product opportunities for Sandoz to bid on,

including Carbamazepine ER. CW-2, then a senior sales executive at Sandoz, was hesitant, and asked

his colleagues if there was any appetite to compete for the business. The purpose for pursuing CVS,

he opined, would be

             He added:                                            Sandoz ultimately declined to bid on

the CVS account because it did not want to               the successful collusion with Taro.




                                                   657
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 677 of 1189
                              REDACTED – PUBLIC VERSION

       2705. M.M., a Sandoz marketing executive, responded that pursuing CVS was tempting

given that Taro’s market share was higher than Sandoz’s, but supply issues created short-term

obstacles. Further, the executive concluded that challenging for the business at CVS would

the market and erode pricing. As a result, Sandoz declined to bid on the Carbamazepine XR

business at CVS.

       2706. As a result of this collusion, Carbamazepine ER prices remained at supracompetitive

levels from the point of generic entry and did not drop significantly from the branded price.

       2707. The companies continued to collude on Carbamazepine into 2013. D.S. and CW-4

spoke by phone on May 16, 2013, and again on May 17, 2013. Upon information and belief, the

purpose of these calls was to coordinate a price increase on Carbamazepine ER.

       2708. Following these calls between D.S. and CW-4, both Taro and Sandoz implemented

substantial and abrupt price increases on Carbamazepine ER of more than 50%.

       2709. Given their long history of collusion on Carbamazepine ER, not surprisingly, when

Taro added Carbamazepine ER to its June 2014 Price Increase list, it described the increase as

"Low" risk.

       2710. Taro spoke with each of these competitors in the days leading up to the increases on

Carbamazepine ER. The sequence and timing of these calls is listed in the chart below:




                                                 658
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 678 of 1189
                               REDACTED – PUBLIC VERSION




        2711. After Taro’s price increases for Carbamazepine ER were announced, and consistent

with their ongoing understandings, Taro’s competitors declined opportunities to bid on customers

so as not to take advantage of Taro’s price increases, except in those circumstances where they

sought additional market share to meet their fair share targets.

        2712. For example, on June 4, 2014, Wal-Mart e-mailed Sandoz asking whether it would

like to submit a bid for Carbamazepine ER because Wal-Mart had received a price increase from

Taro. Wal-Mart followed up on the request again on June 10, 2014. L.B., a sales executive at Sandoz,

e-mailed the request to Defendant Kellum asking,



                                          Not wanting to bid, and instead planning to take a price

increase as well, Kellum suggested a pretext:

        2713. On June 23, 2014, McKesson presented Sandoz with an opportunity to take on

additional business for several products, including Carbamazepine ER. K.K., a senior sales executive

at Sandoz, responded to the customer:


                                                  659
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 679 of 1189
                                  REDACTED – PUBLIC VERSION




                                                                   Less than five minutes later,

Kellum responded to K.K. (without copying the customer) stating:



                                      K.K. replied:

                                                         The next day, K.K. responded to

McKesson, raising the familiar refrain:




        2714. Throughout June 2014, Aprahamian exchanged several calls with his contacts at

Taro's principal competitors on Carbamazepine ER – Sandoz and Hi-Tech – to discuss the increases

and coordinate their actions. For example, on June 6, 2014, Aprahamian called E.B., a senior sales

and marketing executive at Hi-Tech twice. Both calls lasted one (1) minute. These were the first calls

ever between the two competitors according to the available phone records. Then, on June 9, 2014,

Aprahamian and E.B. exchanged two more calls, including one call lasting ten (10) minutes.

        2715. On June 20, 2014, Aprahamian engaged in a series of communications with both

CW-3 of Sandoz and E.B. of Hi-Tech. Each time that CW-3 hung up with Aprahamian, he

immediately called his supervisor, Defendant Kellum, to report the conversations. This call pattern

is detailed in the chart below:




                                                 660
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 680 of 1189
                              REDACTED – PUBLIC VERSION

       2716. During these calls, Aprahamian provided CW-3 with Taro’s new non-public prices,

by class of trade, for Carbamazepine ER (and Fluocinonide). In all, Aprahamian identified more

than seventy (70) different price points for these products. CW-3 took contemporaneous notes of

these conversations in his Notebook. A snapshot of these notes is pictured below:




                                               661
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 681 of 1189
                              REDACTED – PUBLIC VERSION




       2717. When CW-3 conveyed the price points to Defendant Kellum and CW-1, Kellum was

shocked by the size of the increases and asked CW-3 to go back and confirm with Aprahamian that

the information was correct. When CW-3 called Aprahamian to confirm, he placed a  next to each

price point that he confirmed. When CW-3 later conveyed this information to Kellum, he wrote a

second  next to each of the price points.

       2718. Taro also led price increases on other formulations of Carbamazepine.

       2719. In early June 2014, Taro increased prices on all formulations of Carbamazepine

tablets, including price increases on the Carbamazepine Tablets and Chewable Tablets of between

200% and 1000%.

       2720. As a result of the overarching fair share agreement, Aprahamian knew that his

competitors would follow these massive price increases – which each did for their respective

formulations in July 2014.

       2721. Aprahamian continued to speak with Patel by phone in June and July 2014.

Additionally, David Rekenthaler of Teva and J.H. (a senior vice president at Apotex) texted and

spoke by phone a number of times between June and September 2014. Further, K.G. of Torrent

spoke by phone with T.C. of Teva on September 11, 2014.

                                                662
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 682 of 1189
                                REDACTED – PUBLIC VERSION

          2722. Additionally, the competitors complied with the fair share rules during this time

period. As an internal Taro spreadsheet indicated in March 2014,

           on chewable tablets. Following this adjustment, the three competitors’ market shares for

chewable tablets were stable for the remainder of 2014, consistent with fair share principles.

          2723. Due to these collusive communications and each Defendant’s commitment to the

overarching fair share agreement, prices on Carbamazepine have remained elevated since May 2013.

For example, Defendants continue to sell Carbamazepine Tablets at prices more than 700% higher

than in early 2014. Additionally, Defendants’ prices for Carbamazepine ER are more than 100%

higher today than in early 2013, and their prices for Carbamazepine Chewable Tablets are more than

300% higher than before the collusive price increase.

                 17.     Carisoprodol tablets

          2724. Carisoprodol is a muscle relaxant and pain reliever. It is available in Tablet form,

including a 350 mg strength and has been available in the United States for many years in a generic

form.

          2725. The market for Carisoprodol is mature. At all relevant times, there have been multiple

manufacturers.

          2726. Par and Teva dominate sales of Carisoprodol Tablets with each accounting for roughly

55% and 35% of the market, respectively in the relevant times.

          2727. Prices began to rise in early 2011 with Par and Teva coordinating their price increases

and continuing to maintain supracompetitive pricing for many years.

          2728. The ability of Par and Teva to reach agreements on Carisoprodol was aided by the

prevalence of trade association meetings and conferences where the parties were able to meet in

person.




                                                  663
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 683 of 1189
                               REDACTED – PUBLIC VERSION

        2729. The parallel price increases by Par and Teva are consistent with the Fair Share

Agreement.

        2730. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

        2731. The agreement between Par and Teva was part of an overarching conspiracy

between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market

and customer allocation for generic drugs, including Carisoprodol Tablets (350 mg).

                   18.   Cefuroxime Axetil

        2732. During the relevant time frame, Lupin, Aurobindo, and Citron were the primary

manufacturers of Cefuroxime Axetil.

        2733. The market for Cefuroxime Axetil was mature and at all relevant times had multiple

manufacturers.

        2734. For years, the prices for Cefuroxime Axetil tablets were relatively low and stable. In

late 2013, however, Wockhardt exited the market, at which point Lupin and Aurobindo immediately

imposed large price increases, even though each had enough supply to compete for more sales.

Instead, they each only took a fair share at much higher prices.

        2735. Almost simultaneously, Lupin and Aurobindo announced identical, 500% WAC

price increases.

        2736. In line with the higher WAC prices, Lupin’s and Aurobindo’s NSP prices also

increased. Even though Aurobindo’s NSP prices increased more than Lupin’s, it was able to

maintain its fair share of the market. Both manufacturers saw multi-fold increases in Cefuroxime

Axetil revenue.

        2737. Not long after the large price increases imposed by Lupin and Aurobindo, Citron

entered the market in April 2014. Rather than offer lower prices to compete for share, in late March


                                                 664
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 684 of 1189
                                REDACTED – PUBLIC VERSION

2014, Citron announced WAC prices identical to those of Lupin and Aurobindo. Lupin, Aurobindo,

and Citron adhered to their fair share agreement to avoid competition. For example, in the spring of

2014, a large customer requested that Aurobindo lower its prices significantly for Cefuroxime Axetil.

Internally at Aurobindo, T.G., Director of National Accounts, rejected the idea: “we don’t need to

be competitive (my opinion)…. If we want to hold firm, I can convey that message.”

          2738. Pricing data show steep and parallel price increases beginning in December 2013 by

Lupin and Aurobindo for Cefuroxime Axetil, which were matched by Citron when it entered the

market.

          2739. Throughout this period, Lupin, Aurobindo, and Citron met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on Cefuroxime

Axetil and their fair share agreement. For example, David Berthold of Lupin (the VP of sales) spoke

with K.S. of Citron (the EVP of Sales) for nearly ten minutes on January 10, 2014, for over thirty

minutes on April 10, 2014, three times in June, on July 16, 2014 for fifteen minutes and on July 17,

2014 for fourteen minutes.

          2740. Lupin’s Berthold also communicated by phone multiple times in January and

February 2014 with P.M. of Aurobindo (the Senior Director of Commercial Operations). Notably,

they spoke on the days close to their coordinated WAC price increases. This included conversations

on January 23, 2014 for seven minutes; twice on February 4, 2014; three times on February 5; once

on February 14 for over eight minutes; once on February 15; three times on February 18; twice on

February 20; and once on February 25.

                 19.    Chlorpromazine HCL

          2741. During the period relevant to this Complaint, Sandoz, Mylan, and Upsher-Smith

dominated the market for Chlorpromazine.




                                                 665
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 685 of 1189
                                REDACTED – PUBLIC VERSION

       2742. The market for Chlorpromazine HCL tablets was mature and at all relevant times

had multiple manufacturers.

       2743. In the summer of 2011, after years of relatively low and stable prices for

Chlorpromazine HCL tablets, Sandoz, Mylan, and Upsher-Smith colluded to implement a series of

abrupt and substantial price increases.

       2744. Pricing data show steep and parallel price increases beginning in July 2011 by Sandoz

and Upsher-Smith for Chlorpromazine HCL tablets.

       2745. Throughout this period, Sandoz and Upsher-Smith met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreements on

Chlorpromazine HCL tablets and their fair share agreement. For example, in 2011, K.K., a Senior

National Account Executive at Sandoz, and D.Z., Upsher-Smith Senior National Account Manager,

were in contact throughout that year, with telephone communications in (at least) March, April, July,

September, November, and December of 2011.

       2746. By January 2012, Sandoz and Upsher-Smith WAC prices approximately quadrupled

and NSP prices increased nearly 10 times. Both manufacturers’ WAC prices eventually exceeded

$7.50 (compared to less than 50 cents before they agreed to raise prices) and their NSP prices

peaked over

       2747. The companies also coordinated price increases through their common purchase of

the APIs for Chlorpromazine. For example, on July 1, 2013, D.C. of Upsher-Smith emailed D.P.,

Armando Kellum, L.J., and others at Sandoz to discuss an increase in the APIs for Chlorpromazine

and other drugs. Although the price increase on the API for Chlorpromazine represented a cost

increase to the manufacturers of a fraction of a cent per tablet, Sandoz’s procurement director asked

internally on July 16, 2013, whether there was

                              And indeed there was, as that very same day, Kellum circulated a list of


                                                  666
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 686 of 1189
                               REDACTED – PUBLIC VERSION

drugs for which Sandoz would increase prices that included Chlorpromazine (along with other drugs

such as Betamethasone, Cholestyramine, Clomipramine, Etodolac, and Methazolamide for which

Kellum and others at Sandoz also communicated with competitors to implement price increases).

       2748. Kellum was able to add Chlorpromazine to the list of pending price increase because

senior executives from Mylan, Sandoz, and Upsher-Smith had been in frequent contact by phone

during the two months prior to his email. For example, D.Z. of Upsher-Smith spoke with M.A of

Mylan and CW-3 of Sandoz a number of times between May and August July 2013. During this

same period, James Nesta of Mylan had dozens of calls with CW-4 of Sandoz.

       2749. D.Z. continued to speak with CW-3 of Sandoz and M.A. of Mylan in 2014 and 2015,

and the companies continued to coordinate additional price increases on Chlorpromazine. Although

Upsher-Smith led another price increase in August 2014, Sandoz and Mylan did not follow until

early 2015. However, upon information and belief, D.Z. confirmed with CW-3 and Aigner that the

companies would comply with the fair share rules, and refrain from taking Upsher-Smith’s

customers.

       2750. As a result of these communications, Sandoz, Mylan, and Upsher-Smith were able to

increase prices on Chlorpromazine by approximately 1000% between August 2011 and May 2015.

Additionally, the companies have been able to maintain prices at supracompetitive levels they

established during the conspiracy as of the filing of this Complaint.

                 20.   Cholestyramine

       2751. During the relevant time period, Upsher-Smith, Par, and Sandoz were the primary

manufacturers of Cholestyramine.

       2752. The market for Cholestyramine was mature and at all relevant times had multiple

manufacturers.




                                                  667
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 687 of 1189
                                REDACTED – PUBLIC VERSION

        2753. For years, the prices for Cholestyramine were relatively low and stable. Then, in the

space of a few months during the summer of 2013, Upsher-Smith, Sandoz, and Par all implemented

large and similar price increases in -close succession. The manufacturers all had different list prices

for Cholestyramine before the summer, but by the end, they all had identical WAC prices that were

much higher than before. Their NSP prices shot straight up as well. Upsher-Smith’s prices, for

example, approximately quadrupled.

        2754. Pricing data show the steep and parallel price increases beginning in April 2013 by

Upsher-Smith, Par, and Sandoz on Cholestyramine.

        2755. Throughout this period, Upsher-Smith, Par, and Sandoz met at trade conferences

and communicated directly with each other in furtherance of their price-fixing agreement on

Cholestyramine and their fair share agreement.

        2756. For example, D.Z., Upsher-Smith Senior National Account Manager, and C.B.,

Sandoz Director of National Accounts, spoke briefly on May 29, 2013. Upsher-Smith announced its

WAC price increase on June 7, 2013.

        2757. Shortly after raising prices, Upsher-Smith reached out directly to Par. On June 20,

2013, C.O., Upsher-Smith’s Director of Strategic Generic Portfolio and Marketing, spoke twice to

K.O., Par’s VP of National Accounts. The two spoke again on June 25.

        2758. On July 16, Upsher-Smith’s M.M., National Account Manager, spoke to Sandoz’s

C.B. for approximately 14 minutes. Ten days later, on July 26, 2013, Sandoz announced its WAC

price increase on Cholestyramine. A few days later, on July 29, Upsher-Smith’s C.O. and Par’s K.O.

spoke again for nearly 20 minutes.

        2759. Par followed the WAC price increase on August 27, 2013. On September 5, K.O. at

Par again spoke to C.O. at Upsher-Smith for nearly 22 minutes.




                                                  668
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 688 of 1189
                               REDACTED – PUBLIC VERSION


                21.     Ciclopirox

        2760. Ciclopirox, also known by the brand names Loprox and Penlac, is an antifungal

medicine that is sold in a variety of formulations including cream, gel, shampoo, solution, and

suspension.

        2761. Ciclopirox Cream: In the summer of 2011, the market for Ciclopirox cream was

evenly split between four competitors – Perrigo with 26%; Paddock Laboratories, LLC – which was

acquired by Perrigo in July 2011 – with 30%; Fougera with 21%; and Glenmark with 21%.

Defendant G&W was not in the market at this time.

        2762. On September 21, 2011, however, Vogel-Baylor learned from a customer that

Fougera had temporarily discontinued Ciclopirox Cream. Vogel-Baylor forwarded that information

to her supervisor, Grauso, who then called CW-6 at Fougera twice to confirm the information. The

two competitors also spoke again the next morning.

        2763. G&W saw Fougera’s exit as an opportunity to enter the market for Ciclopirox

Cream. After confirming Fougera’s plans to exit, G&W began making plans to enter the market.

        2764. On October 28, 2011, Vogel-Baylor e-mailed Grauso regarding a meeting she had

with Rite Aid concerning G&W's upcoming launches. Regarding Ciclopirox Cream, Vogel-Baylor

noted that Rite Aid’s current incumbent was Glenmark and stated that



        2765. Throughout January 2012, G&W began formalizing its strategy for the Ciclopirox

Cream launch and reached out to various customers to obtain incumbent information, usage, and

pricing intelligence.

        2766. On February 3, 2012, Vogel-Baylor e-mailed Orlofski, a senior G&W executive,

notifying him that Ciclopirox Cream was now available in small quantities and that several additional




                                                 669
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 689 of 1189
                                 REDACTED – PUBLIC VERSION

batches would be ready for shipment in the next few weeks. She further stated that she needed to sit

down with him to discuss which customers G&W wanted to approach.

           2767. On February 20, 2012, Orlofksi e-mailed Vogel-Baylor with a list of the tasks that

she was accountable for. One of those responsibilities was to secure approximately 20% market

share of Ciclopirox Cream per the company’s launch plan.

           2768. The next day, on February 21, 2012, Orlofski exchanged eight text messages with

S.K., a high-level executive at Perrigo. Two days later, on February 23, 2012, the two competitors

exchanged an additional ten text messages.

           2769. As of March 2012, Glenmark had 60% share of the Ciclopirox Cream market,

Perrigo had 25%, and Fougera had the remaining share even as it was phasing out of the market.

           2770. By March 19, 2012, G&W had secured the Ciclopirox Cream business at Walgreens.

Walgreens was a Glenmark customer that accounted for slightly less than G&W’s goal of 20% of the

market for Ciclopirox Cream.

           2771. On March 23, 2012, Vogel-Baylor asked C.M., a sales executive at G&W, to reach

out to Publix to see if the customer would be interested in a bid for Ciclopirox Cream. C.M.

responded:

                                                                  Vogel-Baylor responded:

                                                                                 C.M. replied:

                                                                Vogel-Baylor answered immediately

stating:



           2772. On March 27, 2012, C.M. advised Vogel-Baylor that G&W should put together a

proposal for Publix and that the customer planned to award G&W the business before the




                                                   670
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 690 of 1189
                               REDACTED – PUBLIC VERSION

upcoming RFP. That same day, while they were both at a Rite Aid event in Las Vegas, Nevada,

Vogel-Baylor met CW-5, a senior executive at Glenmark, for the first time.

       2773. Two days later, on March 29, 2012, Vogel-Baylor e-mailed CW-5 stating,

                                                                       and asked the Glenmark

executive to send his full contact information. The next day, CW-5 responded to Vogel-Baylor’s e-

mail, providing his contact information and adding,

After exchanging a few more e-mails, the two then also exchanged several text messages.

       2774. On April 2, 2012, CW-5 e-mailed Vogel-Baylor stating that he had forgotten his cell

phone at home and was



       2775. Throughout the month of April 2012, Vogel-Baylor and CW-5 exchanged hundreds

of text messages and phone calls. During these communications, and others over the next several

months, G&W and Glenmark colluded to significantly raise their contract pricing on Ciclopirox

Cream almost simultaneously.

       2776. For example, on April 11 and April 12, 2012, Vogel-Baylor and CW-5 exchanged

more than fifty text messages and phone calls. In the early morning of April 12, 2012, Vogel-Baylor

e-mailed her supervisor, Orlofski, recommending that G&W increase contract pricing for Walgreens

and Publix. She suggested a direct price increase for Publix between 57% and 82% and between

233% and 408% for Walgreens, depending on the dosage size.

       2777. On April 18, 2012, Vogel-Baylor e-mailed C.M. at G&W with specific pricing to

submit for the upcoming Publix RFP. Regarding Ciclopirox Cream, Vogel-Baylor advised that

because G&W was doing a price increase on the product, she was including increased pricing on the

bid. Vogel-Baylor further stated that C.M. should discuss this with her before submitting the bid.




                                                 671
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 691 of 1189
                              REDACTED – PUBLIC VERSION

That same day, Vogel-Baylor exchanged at least twenty text messages and phone calls with CW-5 of

Glenmark.

       2778. That same day, Glenmark also began sending out notices to its customers that it

would be increasing its prices for Ciclopirox Cream.

       2779. From April 24 to April 27, 2012, the NACDS held its annual meeting in Palm Beach,

Florida. Representatives from Glenmark, G&W, and Perrigo all attended, including C.M. of Perrigo,

Orlofksi and Vogel-Baylor of G&W, and CW-5 of Glenmark.

       2780. C.M. of Perrigo and Orlofski of G&W communicated several times by phone in

advance of the conference, as well as on the day the conference began. Between April 19 and 24,

2012, Orlofski and C.M. exchanged at least fifteen text messages. Orlofski also called C.M. once on

April 24, 2012. The call lasted less than one minute. Vogel-Baylor and CW-5 of

       2781. Glenmark continued to communicate constantly throughout this time period. On

April 24, 2012 alone, Vogel-Baylor exchanged eighty-eight text messages with CW-5.

       2782. That same day, April 24, 2012, Cardinal e-mailed G&W requesting a bid on

Ciclopirox Cream. C.M., a sales executive at G&W, forwarded the request to Vogel-Baylor stating:

“Clearly, the reason Cardinal wants us to bid on Ciclopirox is due to the price increases.” G&W

declined to bid on the opportunity.

       2783. The next day, on April 25, 2012, Vogel-Baylor e-mailed C.M. asking him to




       2784. Two days later, on April 27, 2012, Vogel-Baylor requested that G&W prepare a price

increase letter for Walgreens raising the prices for Ciclopirox Cream between 233% and 408%

depending on the formulation.


                                                672
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 692 of 1189
                                  REDACTED – PUBLIC VERSION

        2785. On May 21, 2012, Plaintiff Kroger, a Glenmark customer, e-mailed Vogel-Baylor

asking if G&W would like to bid on Ciclopirox Cream. Vogel-Baylor declined to bid on the

opportunity claiming that G&W could not handle the volume.

        2786. On May 24, 2012, Vogel-Baylor e-mailed C.M. asking if he had heard whether Publix

would accept the price increase on Ciclopirox Cream. C.M. responded that Perrigo had submitted

low pricing on the RFP.

        2787. By this time, Vogel-Baylor had been introduced to CW-6 at Fougera and was

communicating with him directly (instead of through Grauso, as she had done previously). Vogel-

Baylor knew that CW-6 had a relationship with T.P. at Perrigo, so she reached out to him that same

day to have CW-6 act as a conduit between her and T.P. (Perrigo). Immediately upon hanging up

with Vogel-Baylor, CW-6 called T.P. (Perrigo). After speaking with T.P. (Perrigo), CW-6 hung up

and immediately called Vogel-Baylor back. This call pattern is detailed in the chart below:

 Date        Call Type   Target Name                  Direction   Contact Name                 Time       Duration
 5/24/2012   Voice       Vogel-Barylor, Erika (G&W)   Outgoing    CW-6 (Fougera)               17:35:03   0:01:01
 5/24/2012   Voice       CW-6 (Fougera)               Outgoing    Vogel-Barylor, Erika (G&W)   17:39:00   0:05:00
 5/24/2012   Voice       CW-6 (Fougera)               Outgoing    T.P. (Perrigo)               17:43:00   0:02:00
 5/24/2012   Voice       CW-6 (Fougera)               Outgoing    Vogel-Baylor, Erika (G&W)    17:45:00   0:01:00
 5/24/2012   Voice       Vogel-Barylor, Erika (G&W)   Incoming    CW-6 (Fougera)               17:46:02   0:00:44



        2788. Later that day, Vogel-Baylor replied to her colleague C.M. stating,

                                                                         Vogel-Baylor forwarded Perrigo's

pricing to her supervisor, Orlofski.

        2789. On June 4, 2012, G&W sent its price increase notice to Walgreens. In an internal

pricing spreadsheet, Perrigo listed its direct pricing at one of its customers on the 15gm, 30gm, and

90gm package sizes as $7.14, $11.22, and $19.39, respectively. Notably, this pricing was even higher

than the increased pricing G&W sent to Walgreens on June 4, 2012.




                                                        673
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 693 of 1189
                                REDACTED – PUBLIC VERSION

        2790. On June 6, 2012, Vogel-Baylor and CW-5 of Glenmark exchanged eight phone calls.

All of the calls lasted less than one minute.

        2791. On June 11, 2012, C.M. of G&W e-mailed Vogel-Baylor stating that he had spoken

with Walgreens and the customer had told him

                                                         C.M. stated,

                                                                  Vogel-Baylor responded:

                                                              That same day, Vogel-Baylor and CW-

5 of Glenmark exchanged more than eighty text messages.

        2792. Vogel-Baylor forwarded her exchange with C.M. to Orlofski. The next day, on June

13, 2012, Vogel-Baylor exchanged eighteen text messages with CW-5 of Glenmark. G&W ultimately

retained the Walgreens business.

        2793. Between June 15, 2012 and June 26, 2012, Vogel-Baylor and CW-5 continued to

exchange multiple text messages each day. During that time period, the two competitors exchanged

545 text messages.

        2794. On June 29, 2012, C.M. e-mailed Vogel-Baylor to advise her that MMCAP was

requesting a bid on Ciclopirox Cream. Vogel-Baylor asked:                          C.M. replied:



                                    Vogel Baylor responded:                       Vogel-Baylor

later changed her mind and recommended to C.M. that he bid on the MMCAP business. As she

explained:



        2795. The following spring, in May 2013, Glenmark coordinated another price increase on

Ciclopirox Cream.




                                                 674
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 694 of 1189
                              REDACTED – PUBLIC VERSION

        2796. Glenmark’s P.D. and Jim Brown, Vice President of Sales, communicated by phone

multiple times with Vogel-Baylor (G&W). Vogel-Baylor also communicated with Perrigo via a

conduit; A.T., Aurobindo Director of National Accounts, served as a go-between with T.P.

(Perrigo).

        2797. Again, the coordination worked. Each company imposed price increases on

Ciclopirox cream. As the companies made their price-increase announcements in May 2013, they

continued to communicate to ensure that Fair Shares were maintained.

        2798. Ciclopirox Shampoo. During the relevant time frame, the primary manufacturers of

Ciclopirox shampoo were Perrigo, Actavis, Taro, and Sandoz.

        2799. In the summer of 2012, Perrigo, Actavis, and Taro were the manufacturers of

generic Ciclopirox shampoo. Sandoz (then Fougera) had exited the market in the year prior, but was

making plans to re-enter in July 2012. This prompted a series of conspiratorial communications

among Sandoz, Perrigo, Taro and Actavis.

        2800. In September 2012, C.B., Sandoz Director of National Accounts, communicated by

phone with T.P., Perrigo Director of National Accounts, and H.M., Taro Director of Corporate

Accounts. The express purpose of the communications was to coordinate Sandoz’s re-entry into the

market for Ciclopirox shampoo.

        2801. In November 2012, C.B. (Sandoz) communicated by phone multiple times with Ara

Aprahamian, Actavis Director of Pricing, to coordinate on Ciclopirox Shampoo. C.B. (Sandoz) also

continued his communications with T.P. (Perrigo) in November to coordinate on pricing and

market share for Ciclopirox shampoo.

        2802. In early December 2012, Sandoz re-entered the market. That week, C.B. (Sandoz)

again communicated with Aprahamian (Actavis). Meanwhile, T.P. (Perrigo) communicated by phone




                                               675
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 695 of 1189
                                  REDACTED – PUBLIC VERSION

directly with M.D., Actavis Director of National Accounts. C.B. (Sandoz) communicated again with

H.M. (Taro) in mid-December 2012.

        2803. The coordination among conspirators worked. Sandoz launched Ciclopirox shampoo

and quickly obtained its Fair Share of the market, as agreed with Actavis, Perrigo and Taro.

        2804. Ciclopirox Solution. During the relevant time period, Akorn, Perrigo, G&W, and

Sandoz were the primary manufacturers of Ciclopirox Dermatological Liquid.

        2805. The market for Ciclopirox was mature and at all relevant times had multiple

manufacturers.

        2806. For years, the prices of Ciclopirox were relatively low and stable. In the spring of

2013, Akorn and G&W prices shot up, increasing more than 700% in just weeks. Perrigo’s prices

increased as well, though it took a few months to reach the heights of Akorn and G&W.

        2807. Despite these price increases, each Defendant’s share of the market remained

relatively stable, as contemplated by the fair share agreement.

        2808. Pricing data shows steep and parallel price increases beginning in April 2013 by

Akorn, Perrigo, and G&W on Ciclopirox.

        2809. As of January 2013, Perrigo and G&W were the two dominant suppliers of

Ciclopirox Solution, with 46% and 41% share of the market, respectively. Sandoz had 7% share and

the remaining 5% of the market was split among non-defendant Hi-Tech, non-defendant Harris

Pharmaceutical, and Versapharm.

        2810. Throughout this period, Akorn, Perrigo, and G&W met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on Ciclopirox

and their fair share agreement.

        2811. For example, Akorn, Perrigo, and G&W all sent representatives to the GPhA Annual

Meeting in Orlando, Florida on February 20 to 22, 2013. All three companies also attended the


                                                  676
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 696 of 1189
                                REDACTED – PUBLIC VERSION

NACDS 2013 Annual Meeting at the Sands Expo Convention Center in Palm Beach, Florida on

April 20 to 23, 2013. Shortly after these meetings, each manufacturer’s prices for Ciclopirox

increased.

        2812. Between April 20 and April 23, 2013, representatives from Perrigo, G&W, and

Sandoz attended the NACDS 2013 Annual Meeting in Palm Beach, Florida ("NACDS 2013").

During the conference, the attendees had many opportunities to interact with each other at various

programming and social events.

        2813. Vogel-Baylor was among the attendees at NACDS 2013. Immediately upon

returning from the conference, on April 24, 2013, Vogel-Baylor prepared a price increase analysis for

Ciclopirox Solution and e-mailed it to Orlofski and R.G., a senior G&W executive. Vogel-Baylor

proposed increasing WAC pricing by 132% – from $16.00 to $37.15. According to the analysis, the

increase would result in over $7.6 million in additional sales revenue to G&W annually. R.G. was

excited at the prospect of this large price increase, replying to the e-mail:




        2814. The following Monday, April 29, 2013, Vogel-Baylor coordinated on the price

increase with competitors Perrigo and Sandoz. Vogel-Baylor used CW-6 (then at Aurobindo) as a

messenger to communicate with both T.P. of Perrigo and CW-3 of Sandoz. Vogel-Baylor often used

CW-6 as a conduit to convey competitively sensitive information to competitors – even on products

that Aurobindo did not sell.

        2815. Vogel-Baylor had an early morning phone call with CW-6 on April 29, 2013 that

lasted four (4) minutes. After that call ended, CW-6 immediately called T.P. and then CW-3. The

phone calls between CW-6 and Vogel-Baylor, T.P., and CW-3 continued throughout the day.




                                                   677
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 697 of 1189
                               REDACTED – PUBLIC VERSION

        2816. After the flurry of calls on April 29, 2013, Vogel-Baylor e-mailed J.G., an operations

manager at G&W, advising him that she would know the next day whether G&W was going to be

able to increase price on Ciclopirox Solution.

        2817. The phone calls between the competitors continued throughout the next day and on

May 1, 2013. On April 30, 2013, while speaking with CW-6, CW-3 made the following

contemporaneous note in a notebook detailing the amount of the proposed G&W price increase:




        2818. After her calls with CW-6 on May 1, 2013, Vogel-Baylor confirmed to J.G. that

G&W would increase the price of Ciclopirox Solution and directed her sales team to start drafting

price increase letters to customers.

        2819. On Tuesday, May 7, 2013, Vogel-Baylor and G&W sales representatives began

informing customers about the price increases. Several customers noted that although the product

was available from other manufacturers for a lower price, the customer would wait to see what the

market did before making G&W a secondary supplier. One customer remarked that product pricing

had gotten too low and hoped that more manufacturers would increase pricing. Another customer

thanked C.M., a G&W sales executive, for calling him about the price increase before sending the

letter and C.M. responded:




When the customer told C.M. he should "feel free to stop practicing," C.M. responded:




                                                 678
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 698 of 1189
                               REDACTED – PUBLIC VERSION

       2820. On May 8, 2013, Vogel-Baylor e-mailed her "BFF" L.S., an account manager at the

customer Ahold, to tell her that G&W was implementing a price increase on Ciclopirox Solution.

Ahold was not G&W's customer for the product. Vogel-Baylor wrote that L.S. should “keep [her]

eyes out” as a price increase on this product from Ahold’s supplier "may be coming."

       2821. By the end of the day on May 9, 2013, G&W's customer Rite Aid had sought a bid

from Sandoz for Ciclopirox Solution as a result of the G&W price increase.

       2822. CW-4, a Sandoz senior sales executive, received Rite Aid's bid request and forwarded

it to Kellum with the message "?". Kellum responded that the bid request was due to a price

increase. C.P., a pricing analyst at Sandoz, asked whether Sandoz should bid for the business or "just

leave it alone." Kellum replied, "[l]eave alone." Accordingly, Sandoz did not submit a bid for this

business.

       2823. While G&W was in the midst of its price increase on Ciclopirox Solution, CW-6 left

the industry and was no longer available to serve as a conduit between the competitors. Going

forward, Vogel-Baylor would need to collude with T.P. (Perrigo) directly and use him as a conduit to

collude with CW-3 of Sandoz.

       2824. On July 30, 2013, T.P. had a thirteen (13) minute call with CW-3 of Sandoz and

exchanged five (5) phone calls with Vogel-Baylor. These calls are detailed in the chart below:




       2825. That same day, Perrigo prepared price increase letters for Ciclopirox Solution. Two

days later, on August 1, 2013, Perrigo raised its WAC pricing by 60% -- from $15.00 to $24.00.




                                                 679
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 699 of 1189
                               REDACTED – PUBLIC VERSION

       2826. On August 5, 2013, Perrigo's customer Kroger reached out to Vogel-Baylor and

asked if G&W would like to bid on Ciclopirox Solution. Vogel-Baylor declined the opportunity,

explaining to the customer that it is currently a "4 player market" and G&W "has 45%."

       2827. Later in August, Versapharm, a small player with under 1% of the Ciclopirox

Solution market, submitted a bid to Cardinal, a G&W customer. Cardinal reached out to Vogel-

Baylor to ask G&W to lower its price. Vogel-Baylor wanted to keep the business but also thought,

consistent with fair share principles, that she may need to give it up to VersaPharm because of its

low share. Vogel-Baylor asked Orlofski, her supervisor, for his direction on this. Orlofski decided

G&W should retain the business, but should use the customer to convey a message to its competitor

VersaPharm explaining the fair share understanding and the rules of engagement between generic

manufacturers:




       2828. Consistent with Orlofski's recommendation, Vogel-Baylor lowered Cardinal's price

on Ciclopirox Solution and sent Cardinal the following e-mail:




                                                 680
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 700 of 1189
                               REDACTED – PUBLIC VERSION


                22.     Clindamycin Phosphate

        2829. During the relevant time period, the primary manufactures of these products were:

Gel—Sandoz, non-defendant Greenstone; Lotion—Sandoz, Greenstone; Vaginal Cream—Sandoz,

Greenstone; and Solution—Sandoz, Greenstone, Perrigo, Taro, Actavis.

        2830. The markets for Clindamycin Phosphate gel, lotion, solution, and vaginal cream were

mature and at all relevant times had multiple manufacturers.

                        a.         The First Coordinated Price Increase (60ml Solution – Fougera
                                   and Greenstone)

        2831. In 2010, Defendants Fougera and Greenstone were the only suppliers in the market

for Clindamycin 60ml solution. Fougera – a separate entity that was subsequently acquired by

Sandoz in 2012 – temporarily discontinued the product in September 2010, leaving Greenstone as

the sole supplier in the market.

        2832. By late 2010, however, Greenstone also began to experience production problems,

although it did continue to supply certain select customers. Fougera immediately started preparing to

re-enter the market and significantly raise price – in direct coordination with Greenstone.

        2833. On November 1, 2010, Fougera learned that it had Clindamycin 60ml solution in

stock and that the product was available for shipping. That day, Kaczmarek stated internally that



         In response, a Fougera sales executive indicated that Greenstone

                                                                          That same executive initially

suggested that Fougera double its WAC price, from $7.50 to $15.

        2834. Fougera did get the price point                  with the help of Greenstone. The next

day – November 2, 2010 – Fougera scheduled an internal

                                           for the call included Kaczmarek, CW-3 and CW-6, among

others. Before that conference call, CW-6 of Fougera called Jill Nailor of Greenstone – someone he

                                                  681
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 701 of 1189
                               REDACTED – PUBLIC VERSION

generally did not speak with on the phone for social reasons – and the two spoke for nearly six

minutes.

        2835. At some point that day, Fougera changed plans and decided to re-enter the market

with a much more dramatic WAC price increase than originally suggested the day before, going from

$7.50 to $31.50 – or a 320% increase. Customer contract prices increased even higher. Within two

days after the price increase, for example, during a conversation with a Fougera national account

representative, a customer complained that it had only just recently taken Clindamycin off contract

with Fougera but                                                             That same day,

November 4, 2010, CW-6 and Nailor of Greenstone exchanged twenty-one text messages.

        2836. Based on their communications, Fougera knew that Greenstone would follow its

price increase – but it could not tell its customers that. For example, in January 2011, a large

wholesaler customer, ABC, approached Fougera asking if it knew whether Greenstone would be

following Fougera’s price increase on Clindamycin Solution. In an internal Fougera e-mail exchange,

CW-3 asked CW-6 (who, as stated above, had spoken with Nailor at Greenstone on the day of the

Fougera price increase) if there was

                                        CW-6 responded that he did not have any new information,

other than that a Greenstone price increase                When CW-3 pressed for more detail about

how quickly it would be coming, CW-6 responded:                                              Indeed,

CW-6 had called Nailor at Greenstone and left a 43-second voicemail immediately before sending

that e-mail to CW-3.

        2837. Over the ensuing months, Fougera was contacted by several customers requesting

price reductions due to the fact that Greenstone had not yet followed. Fougera continued to

coordinate regularly with Greenstone and did not reduce its price, but grew frustrated when its




                                                  682
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 702 of 1189
                                REDACTED – PUBLIC VERSION

competitor did not promptly follow as expected – internally stating that Greenstone was

                         and that they                    and that they were

        2838. Greenstone did ultimately follow Fougera’s price increase with an increase of its own

on Clindamycin Solution in July 2011, but it did not fully match Fougera’s public WAC pricing.

Nonetheless, Fougera refused to bid on any of Greenstone’s accounts as it did not want to punish

Greenstone for actually raising its prices.

        2839. During this time period, the anticompetitive understanding and coordination

between Fougera and Greenstone applied to the other formulations of Clindamycin as well. For

example, in May 2012 Greenstone notified customers that it would be raising the price of

Clindamycin Gel. Shortly after that, Fougera was approached by a customer asking for a bid on

Clindamycin Gel. In conveying the request to Kaczmarek, a Fougera senior executive explained that



                              Kaczmarek agreed.

        2840. The next day, CW-6 exchanged five text messages with Nailor of Greenstone, likely

to convey Fougera’s decision not to challenge Greenstone’s market share at that customer.

        2841. Similarly, on June 27, 2012, CW-3 at Fougera learned that ABC had put Clindamycin

Gel, Lotion and Cream out to bid                                         According to CW-3,

                                              That same day, CW-6 of Fougera placed a call to Nailor

at Greenstone and left a 31-second voicemail.

                        b.      The Second Coordinated Increase (October 2012 – All
                                Formulations – Sandoz and Greenstone)

        2842. In late July 2012, Sandoz formally acquired Fougera. As discussed more fully below,

even before the acquisition Sandoz had been conspiring separately with Greenstone to fix prices on

Latanoprost Drops, and thus had its own separate relationships with Greenstone.



                                                  683
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 703 of 1189
                               REDACTED – PUBLIC VERSION

         2843. After the merger, Sandoz began to scrutinize the Fougera business line and search

for ways to maximize revenue for Fougera products in order to meet its pre-merger expectations.

Starting in or about August 2012, Kellum (of Sandoz) and Kaczmarek (of Fougera, still with the

company during the transition) – now co-workers – were tasked with discussing and identifying a list

of price increase candidates from the Fougera drug portfolio.

         2844. By August 1, 2012, Greenstone had identified Clindamycin Solution as a

                      On August 7, 2012, Kellum called R.H. and the competitors exchanged six text

messages. The next day, August 8, 2012, Kellum and R.H. spoke for ten minutes.

         2845. Later that month, on August 22, 2012, Kellum identified Clindamycin, in all of its

various formulations, as a price increase candidate. In describing his reasoning, Kellum indicated

that the only competitor for all four formulations was Greenstone,

                                                Kellum was referring to his recent successful

collusion with Greenstone on Latanoprost drops (discussed below) which had resulted in a

significant price increase. In response, Kaczmarek recalled his own experience of Greenstone’s

failure to follow Fougera’s Clindamycin Solution price increase as quickly as he wanted, stating



         2846. Kellum’s confidence in Greenstone was based on his own relationship with R.H. of

Greenstone, and his prior conversations with her. Kellum pushed forward with the planned price

increases for Clindamycin, noting in a late-August 2012 presentation that




         2847. As Sandoz was planning for the Clindamycin price increase in August 2012, Kellum

was coordinating with R.H.. For example, on August 29, 2012, a colleague at Sandoz sent Kellum a

draft                                         which included detailed information about the


                                                 684
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 704 of 1189
                                  REDACTED – PUBLIC VERSION

proposed Clindamycin price increase. After speaking with R.H. of Greenstone that same day for

more than three minutes, Kellum responded to his colleague saying,



       2848. Similarly, in September 2012 when Kellum was asked for his                            for the price

increases on Clindamycin, he told colleagues that he expected Greenstone would

                                         and follow the Sandoz price increase. Although others at

Sandoz expressed some concern that Greenstone might not follow, Kellum remained confident in

his agreement with R.H. and Greenstone.

       2849. On October 19, 2012, Sandoz implemented price increases on all four formulations

of Clindamycin ranging from 77% for vaginal cream to 188% for gel.

       2850. In the days leading up to the price increases, Kellum continued his coordination – by

phone and text message – with R.H. of Greenstone. As detailed in the table below, Kellum reached

out repeatedly by phone and text message to R.H. at Greenstone in the days leading up to Sandoz’s

announcement of the price increases. This culminated in a nearly four minute call between the two

competitors on October 19, 2012 – the day the Sandoz price increases became effective:

   Date         Call Type   Target Name          Direction   Contact Name               Time        Duration
   10/17/2012   Voice       R.H. (Greenstone)    Incoming    Kellum, Armando (Sandoz)   13:10:55    0:00:00
   10/17/2012   Voice       R.H. (Greenstone)    Incoming    Kellum, Armando (Sandoz)   19:03:16    0:00:00
   10/18/2012   Voice       R.H. (Greenstone)    Incoming    Kellum, Armando (Sandoz)   9:38:07     0:00:00
   10/18/2012   Voice       R.H. (Greenstone)    Incoming    Kellum, Armando (Sandoz)   13:37:57    0:00:00
   10/18/2012   Voice       R.H. (Greenstone)    Outgoing    Kellum, Armando (Sandoz)   14:14:42    0:00:33
   10/18/2012   Voice       R.H. (Greenstone)    Incoming    Kellum, Armando (Sandoz)   16:46:17    0:00:00
   10/18/2012   Voice       R.H. (Greenstone)    Incoming    Kellum, Armando (Sandoz)   17:58:49    0:00:00
   10/18/2012   Voice       R.H. (Greenstone)    Outgoing    Kellum, Armando (Sandoz)   17:59:38    0:00:00
   10/18/2012   Voice       R.H. (Greenstone)    Incoming    Kellum, Armando (Sandoz)   18:24:33    0:00:00
   10/19/2012   Voice       R.H. (Greenstone)    Incoming    Kellum, Armando (Sandoz)   8:23:59     0:03:56



       2851. During these communications, the competitors confirmed their understanding that

Greenstone would follow the Sandoz price increases. With the agreement in hand and understood

between the two competitors, Kellum and R.H. would not need to speak again by phone or text


                                                     685
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 705 of 1189
                                REDACTED – PUBLIC VERSION

message for nearly a year-and-a-half, until March 18, 2014 – as Sandoz was preparing for another

large increase on Clindamycin (discussed below).

        2852. Greenstone followed the price increases quickly this time, notifying its customers of

a price increase on all of Clindamycin formulations on November 27, 2012 – although the WAC

price increases did not become effective and publicly visible until December 27, 2012. In the interim

period before Greenstone publicly followed the Sandoz price increases, Sandoz made sure to avoid

disrupting the market.

        2853. When Greenstone’s customers approached Sandoz looking for a lower price, Sandoz

refused to bid. Kellum, in particular,                        that Sandoz avoid bidding as a result

of the Greenstone price increases.

        2854. During that same time period, Sandoz’s own customers also approached the

company, seeing lower public prices from Greenstone and requesting that Sandoz reduce its pricing

because they were not yet aware that Greenstone had followed. Knowing that Greenstone would

follow, however, Sandoz refused. For example, in early December 2012 Sandoz was approached by

its customer McKesson asking Sandoz to reduce its pricing for Clindamycin because Greenstone

was offering significantly lower pricing in the market. A Sandoz pricing employee initially responded

to the customer by refusing to lower the price, saying



                 your e-mail. When the customer challenged those responses and asked for

additional details about what intelligence Sandoz was referring to, the pricing employee forwarded

the e-mail string to Kellum and CW-1, asking for advice on how to avoid referring to the illegal

understanding between the two companies by                       McKesson that

                         Kellum responded by instructing the employee to call McKesson and




                                                 686
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 706 of 1189
                               REDACTED – PUBLIC VERSION

                                          Knowing that a Greenstone increase would be coming,

Kellum concluded:

       2855. The Greenstone Clindamycin WAC price increases became effective and publicly

visible on December 27, 2012. Greenstone followed Sandoz’s WAC price increases to the penny on

every formulation, with Greenstone’s prices on Clindamycin Solution increasing by 416%.

       2856.    The coordinated price increases were a success. In a May 2013 Sandoz Planning

Meeting, Sandoz noted with respect to Clindamycin:

By May 2014, those price increases had resulted in an additional $61,000,000 in net sales to Sandoz.

                       c.      New Entrants on Clindamycin Solution – Actavis, Perrigo and
                               Taro – Do Not Significantly Erode Pricing

       2857. The late-2012 Sandoz and Greenstone price increases got the attention of two

competitors – Taro and Perrigo – that had previously obtained approval to market Clindamycin

Solution but had not recently been active in the market.

       2858. For example, in a January 2013 internal e-mail Perrigo employees noted that they had

                                              on Clindamycin Solution. They noted that Perrigo

already possessed approved ANDAs for the product that were



         Perrigo did indeed begin making plans to return to the market; and was in frequent

communication with its competitors at every important step throughout the process.

       2859. Taro similarly had approval to sell Clindamycin Solution; but had not been marketing

the product. As early as April 2013, however, Taro began taking steps to bring the product back to

market, which included reaching out to competitors. For example, on April 17, 2013, Taro circulated

an internal e-mail about a                    for Clindamycin Solution, requesting specific

information about material availability in order to estimate an available launch date. That same day,

Aprahamian called his contact at Sandoz, CW-3, and the two spoke for four minutes.

                                                 687
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 707 of 1189
                                   REDACTED – PUBLIC VERSION

        2860. Similarly, Aprahamian scheduled a meeting with colleagues at Taro on June 6, 2013

to discuss Taro’s entry into the market for Clindamycin Solution. The day before that meeting, he

sent an e-mail internally saying,



                                                                                      The day after

his internal meeting – June 7, 2013 – Aprahamian called CW-3 at Sandoz and the two competitors

spoke for nearly eleven minutes.

        2861. Starting in July 2013, Sandoz started having temporary supply problems for

Clindamycin Solution, due to a change in the adhesive label which required additional testing. The

disruption was temporary, and Sandoz expected to be back in the market by the end of the year.

However, this left Greenstone as the only viable competitor while Taro and Perrigo were planning

to enter the market.

        2862. Because it was well understood under “fair share” principles that Greenstone would

have to concede market share and “play nice in the sandbox” as these new competitors entered the

market (and as Sandoz subsequently re-entered the market), it was important for Taro, Perrigo and

Sandoz to coordinate with each other in order to avoid competition and minimize price erosion as

they re-entered the market.

        2863. Perrigo started preparing in earnest to enter the market for Clindamycin Solution in

August 2013. Over the next several weeks, executives at Perrigo, Taro and Sandoz were in almost

constant communication, as set forth below:

  Date        Call Type   Target Name         Direction   Contact Name             Time       Duration
  8/1/2013    Voice       T.P. (Perrigo)      Outgoing    CW-3 (Sandoz)            13:32:00   0:01:00
  8/1/2013    Voice       T.P. (Perrigo)      Outgoing    CW-3 (Sandoz)            13:42:00   0:05:00
  8/5/2013    Voice       CW-3 (Sandoz)       Outgoing    Aprahamian, Ara (Taro)   17:54:00   0:05:00
  8/5/2013    Voice       CW-3 (Sandoz)       Outgoing    Aprahamian, Ara (Taro)   17:07:00   0:01:00
  8/6/2013    Voice       T.P. (Perrigo)      Outgoing    CW-3 (Sandoz)            13:22:00   0:04:00
  8/6/2013    Voice       T.P. (Perrigo)      Incoming    CW-3 (Sandoz)            14:27:00   0:12:00
  8/7/2013    Voice       CW-3 (Sandoz)       Outgoing    Aprahamian, Ara (Taro)   11:45:00   0:03:00


                                                688
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 708 of 1189
                                  REDACTED – PUBLIC VERSION

  8/7/2013    Voice       Boothe, Douglas (Perrigo)   Outgoing   Perfetto, Mike (Taro)    14:33:00   0:13:00
  8/7/2013    Voice       Boothe, Douglas (Perrigo)   Outgoing   Perfetto, Mike (Taro)    18:19:00   0:02:00
  8/8/2013    Voice       CW-3 (Sandoz)               Outgoing   Aprahamian, Ara (Taro)   8:47:00    0:01:00
  8/8/2013    Voice       Boothe, Douglas (Perrigo)   Incoming   Perfetto, Mike (Taro)    10:32:00   0:06:00
  8/8/2013    Voice       CW-3 (Sandoz)               Outgoing   Aprahamian, Ara (Taro)   16:42:00   0:04:00
  8/8/2013    Voice       CW-3 (Sandoz)               Outgoing   Aprahamian, Ara (Taro)   8:37:00    0:08:00
  8/12/2013   Voice       T.P. (Perrigo)              Incoming   CW-3 (Sandoz)            6:42:00    0:03:00
  8/12/2013   Voice       T.P. (Perrigo)              Outgoing   CW-3 (Sandoz)            11:04:00   0:01:00
  8/12/2013   Voice       T.P. (Perrigo)              Outgoing   CW-3 (Sandoz)            14:39:00   0:02:00
  8/12/2013   Voice       T.P. (Perrigo)              Outgoing   CW-3 (Sandoz)            16:04:00   0:01:00
  8/12/2013   Voice       T.P. (Perrigo)              Incoming   CW-3 (Sandoz)            16:22:00   0:01:00
  8/14/2013   Voice       T.P. (Perrigo)              Outgoing   CW-3 (Sandoz)            13:01:00   0:01:00
  8/15/2013   Voice       T.P. (Perrigo)              Incoming   CW-3 (Sandoz)            12:53:00   0:08:00
  8/15/2013   Voice       T.P. (Perrigo)              Outgoing   CW-3 (Sandoz)            13:09:00   0:14:00
  8/21/2013   Voice       Boothe, Douglas (Perrigo)   Outgoing   Perfetto, Mike (Taro)    13:51:00   0:08:00
  8/21/2013   Voice       Boothe, Douglas (Perrigo)   Incoming   Perfetto, Mike (Taro)    19:41:00   0:05:00
  8/26/2013   Voice       CW-3 (Sandoz)               Outgoing   Aprahamian, Ara (Taro)   15:54:00   0:03:00



        2864. On August 28, 2013, at 1:30 p.m. ET, the Perrigo sales team held an internal launch

meeting regarding Clindamycin Solution. In advance of that meeting, a Perrigo executive circulated

pricing and market share information to the team, including a pricing grid with proposed Perrigo

pricing for different          of customers. One of the attached documents listed Perrigo’s

                        This led to several more phone calls between Taro, Perrigo, and Sandoz that

same day. Aprahamian of Taro and T.P. of Perrigo both spoke to CW-3 of Sandoz in the morning

before the 1:30 p.m. ET Perrigo launch meeting. Shortly after the meeting, at 2:36 p.m., Boothe of

Perrigo called the Taro main line and spoke to someone at Taro – likely Perfetto – for

approximately thirteen minutes.

        2865. Perrigo formally launched and entered the market for Clindamycin Solution on

Monday, September 9, 2013 – a week earlier than expected. The week before the launch, as Perrigo

was deciding which customers to approach, executives at the company were again in frequent

contact with competitors Taro and Sandoz. On Wednesday, September 4, 2013, a Perrigo executive

sent an e-mail to the Perrigo sales team about Clindamycin Solution, stating:

                                 The next day, T.P. of Perrigo called his contact at Sandoz, CW-3, and

the two spoke for approximately ten minutes. The day after that – Friday September 6, 2013 –

                                                        689
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 709 of 1189
                                    REDACTED – PUBLIC VERSION

Boothe of Perrigo spoke to Perfetto of Taro for nearly two minutes. Perrigo was quickly able to

obtain ABC and Walmart as customers, allowing the company to even exceed its initial market share

targets.

           2866. Shortly after Perrigo entered the market, on September 12, 2013, Aprahamian of

Taro sent an internal e-mail announcing that




           2867. Over the next several weeks, executives at Taro communicated frequently with their

counterparts at Perrigo and Sandoz to determine which customers to target, and how to avoid

competing with each other. At least some of those communications are set forth below:

  Date          Call Type   Target Name                 Direction   Contact Name            Time       Duration
  9/17/2013     Voice       T.P. (Perrigo)              Incoming    CW-3 (Sandoz)           15:10:07   0:16:39
  9/17/2013     Voice       Boothe, Douglas (Perrigo)   Outgoing    Perfetto, Mike (Taro)   19:08:00   0:02:00
  9/18/2013     Voice       T.P. (Perrigo)              Incoming    CW-3 (Sandoz)           11:52:11   0:11:14
  9/19/2013     Voice       Boothe, Douglas (Perrigo)   Outgoing    Perfetto, Mike (Taro)   14:41:00   0:17:00
  9/19/2013     Voice       Aprahamian, Ara (Taro)      Outgoing    CW-3 (Sandoz)           15:23:00   0:01:00
  9/23/2013     Voice       Aprahamian, Ara (Taro)      Outgoing    CW-3 (Sandoz)           13:24:00   0:01:00
  9/24/2013     Voice       Aprahamian, Ara (Taro)      Outgoing    CW-3 (Sandoz)           11:42:00   0:15:00
  9/26/2013     Voice       T.P. (Perrigo)              Incoming    CW-3 (Sandoz)           14:37:17   0:06:44
  9/26/2013     Voice       Aprahamian, Ara (Taro)      Incoming    CW-3 (Sandoz)           15:22:00   0:15:00
  9/27/2013     Voice       Aprahamian, Ara (Taro)      Outgoing    CW-3 (Sandoz)           16:00:00   0:05:00
  10/1/2013     Voice       Aprahamian, Ara (Taro)      Outgoing    CW-3 (Sandoz)           17:56:00   0:01:00
  10/2/2013     Voice       Aprahamian, Ara (Taro)      Incoming    CW-3 (Sandoz)           12:41:00   0:10:00
  10/3/2013     Voice       Aprahamian, Ara (Taro)      Incoming    CW-3 (Sandoz)           16:13:00   0:05:00
  10/3/2013     Voice       Boothe, Douglas (Perrigo)   Outgoing    Perfetto, Mike (Taro)   18:16:00   0:01:00
  10/4/2013     Voice       T.P. (Perrigo)              Incoming    CW-3 (Sandoz)           14:32:20   0:00:12
  10/4/2013     Voice       T.P. (Perrigo)              Incoming    CW-3 (Sandoz)           14:32:52   0:04:51
  10/4/2013     Voice       Aprahamian, Ara (Taro)      Incoming    CW-3 (Sandoz)           15:37:00   0:02:00



           2868. As can be seen in the table above, Aprahamian called CW-3 at Sandoz on October 1,

2013, most likely leaving a voicemail. CW-3 called Aprahamian back the next day, and the two spoke

for ten minutes. During that call, Aprahamian and CW-3 talked about specific pricing in the market

and which customers Taro should approach as it entered the market. That same day – October 2,

2013 – Aprahamian created a spreadsheet titled                                                           which


                                                          690
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 710 of 1189
                              REDACTED – PUBLIC VERSION

documented some of the information he had received during that call. In that document,

Aprahamian created an initial pricing model for Taro’s upcoming launch of Clindamycin Solution,

based on his conversations with CW-3. The spreadsheet included not only public WAC pricing for

Sandoz, Greenstone and Perrigo, but also in a separate tab of the spreadsheet titled

non-public price points for three potential customers: Rite Aid, Publix, and ABC:




       2869. On October 8, 2013, Taro was busy preparing for the launch. Aprahamian sent an e-

mail to the Taro sales team indicating that Taro was planning to launch Clindamycin Solution

            and asking those sales executives to reach out to customers and

         Aprahamian said he was

                                           Consistent with the “fair share” understanding,

Aprahamian indicated that                                                      meaning that Taro

would only target Greenstone customers – not Perrigo – due to Greenstone’s very high market

share. Another Taro employee was concurrently creating a

with information about the product, recent price trends in the market, competitors, and Taro’s

                            of 20%. That same day, Aprahamian called CW-3 at Sandoz and left a

message. CW-3 returned the call immediately and the two spoke for approximately three minutes.


                                                 691
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 711 of 1189
                                REDACTED – PUBLIC VERSION

        2870. Taro also scheduled an internal meeting regarding the Clindamycin launch for

October 11, 2013. The day before and the day of that meeting, Aprahamian was again busy

communicating with CW-3 of Sandoz. On October 10, 2013, Aprahamian called CW-3 twice – first

on CW-3’s office line, leaving a message, and then immediately after on his cell phone, leaving

another message. The next day – the day of the Taro internal launch meeting – the two competitors

spoke three times, with calls lasting three, one, and five minutes, respectively.

        2871. As Aprahamian kept speaking to CW-3 at Sandoz, who was in turn speaking with

T.P. at Perrigo, he continued compiling competitively sensitive, non-public price points for various

customers. For example, by October 25, 2013, the                     tab of Aprahamian’s Clindamycin

Solution pricing spreadsheet had grown.




        2872. Having this competitively sensitive, non-public information allowed Taro to price as

high as possible while still obtaining new business – accomplishing one of the fundamental goals of

the “fair share” understanding by minimizing price erosion as it entered the market.




                                                   692
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 712 of 1189
                               REDACTED – PUBLIC VERSION

       2873. Taro entered the market for Clindamycin Solution on October 28, 2013, matching

Sandoz, Greenstone and Perrigo’s WAC pricing exactly. When launching, Taro quickly targeted and

obtained Rite Aid – not ABC or Walmart – to avoid competing with Perrigo for market share. This

gave Taro approximately 13% market share immediately, almost reaching its target goal with just one

customer.

       2874. When Sandoz subsequently re-entered the market for Clindamycin Solution in early

2014, it also did so in coordination with its competitors. For example, on Monday, February 10,

2014, members of the Sandoz sales team had a conversation about the company’s upcoming

relaunch of Clindamycin Solution. As a result of that discussion, it was decided that



       2875.    That same day, Kellum sent an internal e-mail to the Sandoz sales team reminding

them of the important understanding already in place with Greenstone across all of the Clindamycin

formulations, not just the Solution:




       2876. Two days later, on February 12, 2014, CW-3 of Sandoz called Aprahamian of Taro

and the two spoke for seventeen minutes. They spoke again on February 13 for one minute. That


                                                 693
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 713 of 1189
                                  REDACTED – PUBLIC VERSION

same day – February 13, 2014 – CW-1 of Sandoz sent an internal e-mail again stressing the broader

relationship with Greenstone and the desire not to disrupt that relationship:




        2877. Over the next several weeks until Sandoz re-launched, the four competitors for

Clindamycin Solution – Sandoz, Taro, Perrigo and Greenstone – coordinated through numerous

phone calls, in order to minimize any disruption that might be caused by Sandoz’s re-entry:

  Date        Call Type   Target Name                 Direction   Contact Name                 Time       Duration
  2/14/2014   Voice       Boothe, Douglas (Perrigo)   Incoming    Perfetto, Mike (Taro)        13:04:00   0:17:00
  2/19/2014   Voice       Boothe, Douglas (Perrigo)   Outgoing    Perfetto, Mike (Taro)        15:42:00   0:02:00
  2/20/2014   Voice       T.P. (Perrigo)              Incoming    CW-3 (Sandoz)                4:56:11    0:00:34
  2/20/2014   Voice       D.S. (Taro)                 Outgoing    CW-4 (Sandoz)                9:21:00    0:03:00
  2/20/2014   Voice       D.S. (Taro)                 Incoming    CW-4 (Sandoz)                9:24:00    0:11:00
  2/24/2014   Voice       CW-3 (Sandoz)               Outgoing    T.P. (Perrigo)               12:38:00   0:01:00
  2/26/2014   Voice       Boothe, Douglas (Perrigo)   Outgoing    Perfetto, Mike (Taro)        3:52:00    0:02:00
  3/1/2014    Voice       Boothe, Douglas (Perrigo)   Incoming    Perfetto, Mike (Taro)        18:06:00   0:01:00
  3/5/2014    Voice       Boothe, Douglas (Perrigo)   Incoming    Perfetto, Mike (Taro)        6:48:00    0:12:00
  3/11/2014   Voice       Nailor, Jill (Greenstone)   Outgoing    Wesolowski, John (Perrigo)   8:18:40    0:00:16
  3/11/2014   Voice       Nailor, Jill (Greenstone)   Outgoing    Wesolowski, John (Perrigo)   8:23:15    0:00:00
  3/11/2014   Voice       Nailor, Jill (Greenstone)   Outgoing    Wesolowski, John (Perrigo)   9:02:21    0:00:09
  3/11/2014   Voice       Nailor, Jill (Greenstone)   Incoming    Wesolowski, John (Perrigo)   11:51:57   0:00:00
  3/11/2014   Voice       Nailor, Jill (Greenstone)   Outgoing    Wesolowski, John (Perrigo)   11:53:16   0:02:38
  3/13/2014   Voice       CW-3 (Sandoz)               Outgoing    T.P. (Perrigo)               4:05:00    0:01:00
  3/13/2014   Voice       CW-3 (Sandoz)               Outgoing    T.P. (Perrigo)               9:42:00    0:12:00
  3/18/2014   Voice       R.H. (Greenstone)           Outgoing    Kellum, Armando (Sandoz)     11:43:38   0:00:31
  3/18/2014   Voice       R.H. (Greenstone)           Incoming    Kellum, Armando (Sandoz)     12:22:44   0:07:39



        2878. Sandoz set its target market share at 25%, choosing to target 20% from Greenstone

and 5% from Perrigo. In a May 2014 internal Sandoz presentation, Sandoz laid out its plan for

reentry, specifically referring to one of its competitors as               rather than




                                                        694
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 714 of 1189
                               REDACTED – PUBLIC VERSION




       2879. Ultimately, these coordinated efforts to minimize price erosion were very successful.

Even after both Taro and Perrigo’s entry, and Sandoz’s re-entry, prices for Clindamycin Solution

remained significantly higher than they had been prior to the first coordinated price increase. In a

                    presentation to Pfizer in 2017, Greenstone summarized the lock-step price

increases in the market for Clindamycin Solution, while also showing relatively minimal price

erosion even after two additional competitors had entered the market:




                                                 695
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 715 of 1189
                               REDACTED – PUBLIC VERSION




        2880. Indeed, even when Actavis entered the market in early 2015, the competitors’

commitment to the fair share scheme allowed a fifth entrant without materially affecting market

prices. This was because Aprahamian coordinated Actavis’ entry with M.D. of Actavis during several

lengthy calls in January 2015. During, Actavis identified which customers to target to gain its fair

share, which allowed Actavis to gain share at the same supracompetitive pricing as the existing

competitors.

                       d.       The Third Coordinated Price Increase (2014 – All Formulations
                                Except Solution – Sandoz and Greenstone)

        2881. Starting in April 2014, Sandoz decided to raise prices on the three formulations of

Clindamycin where Greenstone was still its only competitor. This led to a quick flurry of phone calls

between Greenstone and Sandoz in early April 2014 to confirm the understanding, as shown below:

                                                  696
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 716 of 1189
                                  REDACTED – PUBLIC VERSION

  Date       Call Type   Target Name                 Direction   Contact Name               Time       Duration
  4/2/2014   Voice       Nailor, Jill (Greenstone)   Outgoing    Kellum, Armando (Sandoz)   13:49:38   0:06:59
  4/2/2014   Voice       R.H. (Greenstone)           Outgoing    Kellum, Armando (Sandoz)   14:52:52   0:03:05
  4/2/2014   Voice       R.H. (Greenstone)           Outgoing    Kellum, Armando (Sandoz)   10:50:27   0:00:25
  4/2/2014   Voice       R.H. (Greenstone)           Incoming    Kellum, Armando (Sandoz)   11:36:07   0:03:04



        2882. The phone call between Nailor and Kellum listed above was the first phone call ever

between the two, according to phone records. As a result of these calls, Sandoz understood that

Greenstone would follow its price increases. During these calls, the competitors also discussed a

separate price increase on Eplerenone Tablets, discussed more fully below.

        2883. Sandoz moved quickly, raising its WAC prices on Clindamycin Gel, Clindamycin

Lotion, and Clindamycin Cream by approximately 20%, effective April 18, 2014. Shortly after the

Sandoz increase, on April 23, 2014, Nailor of Greenstone and Kellum spoke again for nearly fifteen

minutes.

        2884. By now, Greenstone understood the need to follow the Sandoz price increases

quickly – and did so. It followed the Sandoz WAC increases to the penny less than a month-anda-

half later, with an effective date of June 2, 2014. Shortly before Greenstone followed the Sandoz

Clindamycin increases – on May 22, 2014 – R.H. of Greenstone called Kellum of Sandoz twice,

leaving him a forty-seven second voicemail. They did not speak again for nearly three months.

Similarly, three days before the increases became effective, on May 29, 2014, Nailor of Greenstone

called Kellum of Sandoz, leaving him a twenty-six second voicemail. As part of that same price

increase, Greenstone also raised its pricing on Eplerenone Tablets.

        2885. Sandoz honored the “fair share” understanding with Greenstone and the agreement

to raise prices on Clindamycin. For example, when approached by a customer, Omnicare, on May

28, 2014 to provide a bid for Clindamycin Gel, the first reaction from a Sandoz marketing manager

was that Kellum                                                               Omnicare approached Sandoz

again in August, asking if Sandoz had enough supply to meet the customer’s needs. The e-mail from

                                                       697
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 717 of 1189
                               REDACTED – PUBLIC VERSION

Omnicare followed a flurry of phone calls between Kellum and R.H. of Greenstone only a few days

prior, on August 14, 2014 (their first calls since May 2014). After receiving the e-mail from

Omnicare, CW-3 of Sandoz informed the customer that Sandoz would not do anything that would

disrupt the market.

               23.     Clobetasol Propionate

       2886. In 2009, there were approximately ten Clobetasol Propionate manufacturers. In

2012, Novartis acquired Fougera and in 2013, Akorn acquired Hi-Tech, consolidating the market. By

2014, many Clobetasol Propionate manufacturers exited the market, including Teva and Glenmark.

       2887. Prior to June 2014, prices for Clobetasol Propionate were stable.

       2888. As of June 2014, Sandoz and Hi-Tech were Taro’s primary competitors on the

various formulations of Clobetasol, including the Cream, Emollient Cream, Gel, Ointment, and

Solution. In addition, Wockhardt marketed the Solution.

       2889. Taro spoke with each of these competitors in the days leading up to the increases on

Clobetasol. The sequence and timing of these calls is listed in the chart below:




                                                 698
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 718 of 1189
                               REDACTED – PUBLIC VERSION

        2890. After Taro’s price increases for Clobetasol were announced, and consistent with their

ongoing understandings, Taro’s competitors declined opportunities to bid on customers so as not to

take advantage of Taro’s price increases, except in those circumstances where they sought additional

market share to meet their fair share targets.

        2891. For example, on June 4, 2014, Cardinal e-mailed Sandoz asking it to bid on its

Clobetasol business as a result of the Taro price increase. Kellum responded similarly:




        2892. Further, on June 23, 2014, McKesson presented Sandoz with an opportunity to take

on additional business for several products, including Clobetasol. K.K., a senior sales executive at

Sandoz, responded to the customer:



                                                                    Less than five minutes later,

Kellum responded to K.K. (without copying the customer) stating:



                                       K.K. replied:

                                                           The next day, K.K. responded to

McKesson, raising the familiar refrain:




        2893. Throughout June 2014, Aprahamian exchanged several calls with his contacts at

Taro's principal competitors on Clobetasol (and Carbamazepine ER) – Sandoz and Hi-Tech – to

discuss the increases and coordinate their actions.


                                                  699
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 719 of 1189
                                  REDACTED – PUBLIC VERSION

        2894. For example, on June 6, 2014, Aprahamian called E.B., a senior sales and marketing

executive at Hi-Tech twice. Both calls lasted one (1) minute. These were the first calls ever between

the two competitors according to the available phone records. Then, on June 9, 2014, Aprahamian

and E.B. exchanged two more calls, including one call lasting ten (10) minutes. The next day, on

June 10, 2014, E.B. met in-person with B.K., a senior executive at Akorn, and S.G., a sales executive,

                          regarding Clobetasol.

        2895. On June 20, 2014, Aprahamian engaged in a series of communications with both

CW-3 of Sandoz and E.B. of Hi-Tech. Each time that CW-3 hung up with Aprahamian, he

immediately called his supervisor, Defendant Kellum, to report the conversations. This call pattern

is detailed in the chart below:




        2896. During these calls, Aprahamian provided CW-3 with Taro’s new non-public prices,

by class of trade, for the various formulations of Clobetasol (and Carbamazepine and Fluocinonide.

In all, Aprahamian identified more than seventy (70) different price points for these products. CW-3

took contemporaneous notes of these conversations in his Notebook. A snapshot of these notes is

pictured in Paragraph 2707 of this Complaint.

        2897. When CW-3 conveyed the price points to Defendant Kellum and CW-1, Kellum was

shocked by the size of the increases and asked CW-3 to go back and confirm with Aprahamian that

the information was correct. Indeed, Taro had increased WAC pricing on certain formulations of

Clobetasol by more than 1000%. When CW-3 called Aprahamian to confirm, he placed a  next to


                                                  700
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 720 of 1189
                                  REDACTED – PUBLIC VERSION

each price point that he confirmed. When CW-3 later conveyed this information to Kellum, he

wrote a second  next to each of the price points. Armed with this information, Kellum then

directed CW-3 to tell Aprahamian that Sandoz would follow and remarked:



           2898. Similarly, after E.B.’s conversations with Aprahamian, on June 24, 2014, Hi-Tech

held an internal                                            which E.B. attended. The agenda for the

call was




           2899. Over the next several days, Hi-Tech held several internal meetings during which they

discussed the Clobetasol price increase – including on July 1, July 2, and July 8. E.B. attended all

three meetings. On July 8, the day of the third meeting, E.B. called Aprahamian. The call lasted one

(1) minute. Less than a half hour later, Aprahamian called CW-3 of Sandoz. The call lasted one (1)

minute.

           2900. Three days later, on July 11, 2014, Hi-Tech sent letters to its customers notifying

them that it was increasing WAC pricing on the various formulations of Clobetasol effective August

9, 2014. The new pricing matched Taro’s pricing exactly. That same day, Aprahamian exchanged

two calls with CW-3 – lasting three (3) minutes and five (5) minutes – and two calls with E.B – each

lasting one (1) minute. Notably, these were the last calls that Aprahamian and E.B. exchanged,

according to the available phone records.

           2901. Shortly after Hi-Tech increased its price on Clobetasol, the other competitors

followed suit. On July 18, 2014, Sandoz increased its WAC pricing on Clobetasol to match both

Taro and Hi-Tech.” On September 2, 2014, Wockhardt increased its WAC pricing on Clobetasol

Solution to match Taro, Hi-Tech, and Sandoz. As had been the pattern, Aprahamian spoke with

                                                    701
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 721 of 1189
                               REDACTED – PUBLIC VERSION

both CW-3 of Sandoz and M.C. of Wockhardt in advance of these price increases. These calls are

detailed in the chart below:




        2902. Notably, after the calls highlighted above, Aprahamian and M.C. of Wockhardt

would not speak again by phone until June 9, 2015, according to the available phone records.

        2903. Collectively, these Defendants raised prices for Clobetasol Propionate by

approximately 1,300% between July 2014 and September 2014.

        2904. According to NADAC data, the average market price for generic Clobetasol

Propionate saw the following price increases from July 2014 to September 2014, as shown below:

                 Clobetasol .05% Ointment (15g): increased by 1,852%;

                 Clobetasol 0.05% Solution (50mL): increased by 1,176%; and

                 Clobetasol 0.05% Cream (30g): increased by 1,596%.




                                                702
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 722 of 1189
                  REDACTED – PUBLIC VERSION




                               703
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 723 of 1189
                              REDACTED – PUBLIC VERSION




       2905. WAC data confirms that Actavis, Hi-Tech, Sandoz, and Taro all increased prices in

their Clobetasol Propionate cream largely in unison by the following amounts:

  Clobetasol cream
       .05%:           Defendant:       Old WAC:     New WAC:     Date of Increase: Percentage Increase:
15gm                  Taro                   $0.38        $6.84             3-Jun-14               1684%
15gm                  Sandoz                $0.73        $6.84              18-Jul-14               833%
15gm                  Hi-Tech               $0.37        $6.84              9-Aug-14               1732%
15gm                  Actavis       *                    $6.84             10-Mar-15 *
30gm                  Taro                  $0.33        $6.84              3-Jun-14               1993%
30gm                  Sandoz                $0.50        $6.84              18-Jul-14              1268%
30gm                  Hi-Tech               $0.32        $6.84              9-Aug-14               2026%
30gm                  Actavis       *                    $6.84             10-Mar-15 *
45gm                  Taro                  $0.33        $6.84              3-Jun-14               1971%
45gm                  Sandoz                $0.59        $6.84              18-Jul-14              1057%
45gm                  Hi-Tech               $0.31        $6.84              9-Aug-14               2138%
45gm                  Actavis       *                    $6.84             10-Mar-15 *
60gm                  Taro                  $0.32        $6.12              3-Jun-14               1832%
60gm                  Sandoz                $0.50        $6.12              18-Jul-14              1124%
60gm                  Hi-Tech               $0.29        $6.12              9-Aug-14               2016%
60gm                  Actavis       *                    $6.12             10-Mar-15 *

       2906. Although WAC data is not available for Akorn, Fougera, Morton Grove, Perrigo,

Sandoz, and Wockhardt, upon information and belief, they implemented simultaneous and identical

price increases for their Clobetasol Propionate products.

       2907. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases.

       2908. For example, by October 2014, pharmacists expressed outrage at the dramatic price

increases. Kushal Patel, a pharmacy manager at Well Future Pharmacy said “Clobetasol, which used




                                                     704
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 724 of 1189
                                REDACTED – PUBLIC VERSION

to cost $10 for the entire tube, now costs $300. The same exact medication we got one day. Next

day, it’s an increase of three thousand percent.” 55

        2909. Ascension Health, a hospital system based in Missouri with facilities in 23 states,

reported a price increase from $2.89 in 2013 to $198.64 (or 6,773%) in 2014 for a 45-gram tube of

generic Clobetasol Propionate cream. 56

        2910. A dermatologist reported the experience of his patient in Tucson, Arizona in 2015.

He expressed shock and dismay when his patient informed him that a 60-gram tube of Clobetasol

Propionate cream would now cost him $220. The dermatologist was so surprised that he called

around to other local pharmacies, all of whom were pricing the product above $200. 57

        2911. Patient reports also corroborate the skyrocketing prices for Clobetasol Propionate.

In 2014, Millicent Graves of Williamsburg, Virginia paid $35 for her prescription of Clobetasol

Propionate solution, but in 2015, it cost $475.88. And just five weeks later, it rose to $627, overall a

1,691% increase over the course of a few months. 58




55
  Dorothy Tucker, Prices Soar For Some Generic Drugs – Why?, CBS CHICAGO, Oct. 31, 2014,
http://chicago.cbslocal.com/2014/10/31/prices-soar-for-some-generic-drugs-why/.
56
   Samantha Liss, Hospitals and Pharmacies Grapple With Rising Drug Prices, St. Louis Post-Dispatch,
Nov. 16, 2014, http://www.stltoday.com/business/local/hospitals-and-pharmacies-grapple-with-
rising-drug-prices/article_c6616678-bf8f-5b0e-8df1-9238df0f6919.html.
57
  Norman Levine, The Tale of the $200 Tube of Clobetasol Cream, DERMATOLOGY TIMES, Aug. 5, 2015,
http://dermatologytimes.modernmedicine.com/dermatology-times/news/tale-220-tube-Clobetasol-
cream-2
58
  Unprecedented Generic Drug Price Spikes Wreaking Havoc, THE SENIOR CITIZENS LEAGUE, Jul. 6, 2015,
http://seniorsleague.org/unprecedented-generic-drug-price-spikes-wreaking-havoc/.

                                                   705
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 725 of 1189
                               REDACTED – PUBLIC VERSION

        2912. Express Scripts, a PBM company that compiles its own price index for generic drugs,

included Clobetasol Propionate in the top four most significant price increases for 2014 59 and in the

top ten for 2015. 60

        2913. An article in the Boston Globe described price changes from 2013 to 2015, when one

form of Clobetasol Propionate’s price spiked 1,496% from $0.23 per gram to $4.15 per gram. In

response, Akorn representative Dewey Steadman said that the company simply reacted to price

increases by its competitors, Novartis and Taro. In doing so, he invoked the influence of their

market dominance and rejected the possibility of outside price factors: “Following price increases by

others in this highly competitive market, Akorn brought Clobetasol’s price in line with other generic

versions of the product.” 61

        2914. Defendants had numerous opportunities to coordinate their price increases. Key

pricing executives from at least Actavis, Sandoz, Taro, and Wockhardt attended the (i) June 1-4,

2014 HDMA Business and Leadership Conference in Phoenix, Arizona; and key executives from at

least Actavis, Fougera, Hi-Tech, Morton Grove, Perrigo, Sandoz, and Taro attended the (ii) June 3-

4, 2014 GPhA Annual CMC Workshop in Bethesda, Maryland. See Exhibit A.

                24.     Clotrimazole Cream

        2915. In early January 2015, Sandoz was readying to re-launch into the Clotrimazole Cream

market. At that time, there were three (3) other competitors in the market – Taro, Glenmark, and




59
  The Reality Behind Generic Drug Inflation, EXPRESS SCRIPTS, Dec. 30, 2014, http://lab.express-
scripts.com/lab/insights/drug-options/the-reality-behind-generic-drug-inflation.
60
  2015 Drug Trend Report, EXPRESS SCRIPTS, March 2016, available at http://lab.express-
scripts.com/lab/drug-trend-report/previous-reports.
61
  Priyanka Dayal McCluskey, As Competition Wanes, Prices for Generics Skyrocket, THE BOSTON GLOBE,
Nov. 6, 2015, https://www.bostonglobe.com/business/2015/11/06/generic-drug-price-increases-
alarm-insurers-providers-and-consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.

                                                  706
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 726 of 1189
                              REDACTED – PUBLIC VERSION

Major Pharmaceuticals. Sandoz had some supply constraints and was only targeting between 15%

and 20% market share as the fourth entrant.

       2916. On the evening of January 7, 2015, A.G., a senior Sandoz launch executive, sent an

internal e-mail to the Sandoz launch team, stating that the Pricing Department was preparing pre-

launch offers for Clotrimazole Cream to be sent the following week.

       2917. First thing the next morning, on January 8, 2015, CW-3 of Sandoz called

Aprahamian of Taro. Aprahamian called him back shortly thereafter. Both calls lasted one (1)

minute. That same day, E.D., a Sandoz launch executive, told his colleague CW- 1, a Sandoz senior

pricing executive, that CW-3 was getting an additional price point for the Clotrimazole Cream

launch. The next day, on January 9, 2015, Aprahamian called CW-3. CW- 3 called him back and they

spoke for four (4) minutes.

       2918. First thing the next business day, Monday January 12, 2015, E.D. followed up with

an e-mail to CW-3 stating, "[j]ust wanted to follow-up on our conversation from last week re:

Clotrimazole. Were you able to get a price point?" CW-3 responded: "Will have the price points for

you today."

       2919. That same day, CW-3 called Aprahamian. Aprahamian returned the call and they

spoke for seven (7) minutes. On that call, Aprahamian provided CW-3 with Taro’s non-public

pricing for two different categories of customer – wholesalers and retailers. CW-3 told Aprahamian

that Sandoz had limited supply of Clotrimazole Cream and that it planned to target Wal-Mart and

Walgreens only. CW-3's contemporaneous notes from the call are detailed below:




                                                707
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 727 of 1189
                              REDACTED – PUBLIC VERSION




       2920. Immediately after his call with Aprahamian, CW-3 called CW-1. The call lasted one

(1) minute. Also, later that day CW-3 sent the following e-mail to E.D. at Sandoz, with a copy to

CW-1, conveying the competitively sensitive information he had learned from Aprahamian:




The prices matched exactly the prices that CW-3 had written down in his Notebook.

       2921. The next day, on January 13, 2015, CW-3 spoke with CW-1 for sixteen (16) minutes.

Later that afternoon, Aprahamian called CW-3. CW-3 returned the call and they spoke for eight (8)

minutes.

       2922. On January 29, 2015, Sandoz bid on Clotrimazole Cream at Wal-Mart, a Taro

customer. Wal-Mart e-mailed Aprahamian to inform him of the bid and asked if Taro wanted to bid



                                                708
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 728 of 1189
                                REDACTED – PUBLIC VERSION

to retain the business. Aprahamian responded, "[w]e will review and let you know by Monday if that

is OK . . .." That same day, Aprahamian called CW-3 and they spoke for nine (9) minutes.

        2923. The following Monday, February 2, 2015, Aprahamian e-mailed Wal-Mart and

declined the opportunity explaining that "[w]e have reviewed your price on the Clotrimazole and

unfortunately we are unable to adjust at this time. Certainly appreciate you giving us a crack at this.

Please let us know what you decide so we can plan accordingly." Aprahamian then forwarded his

response along internally stating: "Heads up, we will be losing this at Walmart due to new entrant."

        2924. On February 9, 2015, Wal-Mart e-mailed Sandoz to notify the company that it had

won the Clotrimazole Cream business.

        2925. In March 2015, and consistent with its plans, Sandoz also bid on Clotrimazole

Cream at Walgreens, a Glenmark customer. On March 27, 2015, Walgreens awarded the business to

Sandoz.

                25.     Desonide

        2926. Desonide Lotion. Between 2009 and 2011, Defendants Actavis and Fougera were

the only two generic manufacturers of Desonide Lotion. In those years, the competitors instituted

WAC price increases that were in lock step with one another. For example, on June 1, 2009, Fougera

increased WAC pricing by roughly 90% and Actavis followed and matched on September 1, 2009.

Similarly, on July 22, 2011, Actavis increased WAC pricing by nearly 200% and Fougera followed

three (3) days later, on July 25, 2011.

        2927. Following the increases, and consistent with fair share principles, the competitors

declined opportunities to bid on each other’s business so as not to take advantage of the price

increases. For example, when CW-3, then a Fougera sales executive, asked CW-6, his colleague at

Fougera, whether Walgreens had accepted the 2011 price increase, CW-6 responded:




                                                  709
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 729 of 1189
                               REDACTED – PUBLIC VERSION




        2928. As of August 2012, the market for Desonide Lotion was evenly split between the

two competitors with Sandoz at 56% market share and Actavis at 44%. On August 23, 2012,

Defendant Kellum circulated a list of Fougera products that he recommended taking price increases

on, including Desonide Lotion.

        2929. Between August 25 and August 28, 2012, the NACDS held its Pharmacy and

Technology Conference in Denver, Colorado. Representatives from Defendants Actavis and Sandoz

attended the conference, including CW-3 and Kellum of Sandoz and Defendant Aprahamian, then a

senior pricing executive at Actavis.

        2930. At the conference, Aprahamian approached CW-3 and told him that Actavis was

having supply issues on Desonide Lotion and would be exiting the market for a period of time. CW-

3 then passed this information along to Kellum because he knew Kellum was interested in raising

the price on Desonide Lotion and would view Actavis’s temporary exit from the market as a positive

development.

        2931. J.P., a product manager at Sandoz, was tasked with putting together information for

the potential price increases, including on Desonide Lotion. On September 12, 2012, J.P. emailed

CW-1, a senior pricing executive at Sandoz, and Kellum asking for input on the rationale for the

price increases. Regarding Desonide Lotion, Kellum responded:




                                                710
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 730 of 1189
                              REDACTED – PUBLIC VERSION

         2932. One month later, in October 2012, Kellum asked CW-3 to reach out to Aprahamian

to get more specific information regarding Actavis’s supply issues on Desonide Lotion. On October

17 and 18, 2012, CW-3 exchanged several calls with Aprahamian. These calls are detailed in the chart

below:




         2933. Later that evening on October 18, 2012, CW-3 sent the following e-mail to Kellum

and other Sandoz colleagues reporting what he had learned from Aprahamian:




         2934. As would become his customary practice, CW-3 referred to his source vaguely as a

             because he wanted to avoid putting anything incriminating in writing. Further, CW-3

knew that Kellum understood that his true source for the information was not a customer, but

rather his contact at Actavis, Aprahamian.




                                                711
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 731 of 1189
                               REDACTED – PUBLIC VERSION

        2935. After confirming their own ability to supply, Sandoz decided to move forward with a

price increase on Desonide Lotion. In November 2012, Sandoz generated a price increase analysis

for the product. In that analysis, Sandoz assumed



        2936. On December 5, 2012, Sandoz raised its WAC prices for Desonide Lotion by 75%.

On the day before and the day of the price increase, CW-3 called Aprahamian twice, letting him

know the details of the increase. The calls lasted seven (7) minutes and two (2) minutes, respectively.

Several months later, on May 10, 2013, Sandoz again increased WAC pricing for Desonide Lotion –

this time by 11%.

        2937. On August 22, 2013, Actavis finally re-entered the Desonide Lotion market and

matched Sandoz’s increased pricing. That same day, CW-3 received a text message from A.G., a

sales executive at Actavis.

        2938. On August 26, 2013, CW-3 notified the rest of the Fougera sales team that Actavis

had re-entered the market. In response, CW-1 sarcastically recommended reducing all Desonide

prices by 75%.

        2939. Instead of cutting prices Kellum recommended that Sandoz

                                          Kellum noted that



        2940. Sandoz proceeded to concede several of its Desonide Lotion customers to Actavis

in order to allow Actavis to regain its market share without eroding the high market pricing. For

example, in a December 2013 Business Review, Sandoz noted that it had

                                                       Several months later, in a Fougera Business

Review, Sandoz further stated that the Desonide Lotion




                                                 712
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 732 of 1189
                               REDACTED – PUBLIC VERSION

         2941. Desonide Ointment. As discussed in detail above in an earlier Section, Taro and

Perrigo coordinated to significantly raise prices on Desonide Ointment in May 2013. At the same

time, Taro and Perrigo were also speaking with Sandoz about Desonide Ointment, knowing that

Sandoz had plans to re-enter the market.

         2942. Indeed, as early as March 2013, Sandoz began discussing its potential re-entry into

the market for Desonide Ointment both internally and with its competitors.

         2943. For example, on March 28, 2013, M.A., a Sandoz marketing executive, sent an

internal e-mail, including to CW-3, stating



                                   CW-3 immediately forwarded the e-mail to Defendant Kellum.

         2944. The next morning, on March 29, 2013, CW-3 called Kellum and they spoke for

seven (7) minutes. CW-3 then spent the next twenty-five minutes communicating alternately with

Defendant Aprahamian and with his superiors at Sandoz. After each call with Aprahamian, CW-3

would immediately hang up and call either Kellum or CW-1. This call pattern is detailed in the chart

below:




         2945. The next business day, on April 1, 2013, CW-3 called T.P. of Perrigo – the other

competitor for Desonide Ointment – and they spoke for seventeen (17) minutes. During that call,

T.P. provided CW-3 with a list of products, including Desonide Ointment, for which Perrigo had

recently increased prices. Notably, however, Perrigo had not yet increased pricing on several of




                                                 713
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 733 of 1189
                               REDACTED – PUBLIC VERSION

those products, including Desonide Ointment. CW-3's contemporaneous notes from that call are

detailed below:




        2946. Later that day, CW-3 typed up the information into an e-mail and forwarded it along

internally, including to Kellum:




                                               714
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 734 of 1189
                               REDACTED – PUBLIC VERSION




        2947. The next day, April 2, 2013, CW-3 called Aprahamian and they spoke for six (6)

minutes. CW-3 hung up and immediately called T.P. of Perrigo. The call lasted five (5) minutes. On

these calls, and as discussed in detail in an earlier Section, the competitors spoke about the products

that Taro planned to increase prices on in May 2013, including Desonide Ointment. CW-3’s

contemporaneous notes from these calls reflect as much:




        2948. Several months later, after both Taro and Perrigo had implemented their price

increases on Desonide Ointment, Sandoz was readying to re-enter the market. On December 18,


                                                  715
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 735 of 1189
                                REDACTED – PUBLIC VERSION

2013, M.A., a marketing executive at Sandoz, sent the following internal e-mail summarizing the

facts surrounding the re-launch:




         2949. That same day, CW-3 of Sandoz called T.P. of Perrigo and they spoke for five (5)

minutes. CW-3 hung up and called CW-1 twice. First thing the next morning, on December 19,

2013, CW-3 called T.P. again. The call lasted one (1) minute. CW-3 hung up and immediately called

CW-1 and they spoke for four (4) minutes. Later that day, CW-3 spoke with Defendant Aprahamian

at Taro. The call lasted fifteen (15) minutes.

         2950. On January 6, 2014, Sandoz held a Commercial Operations call during which they

discussed, among other things, the Desonide Ointment re-launch. In particular, they discussed the

market share breakdown between Taro and Perrigo, Sandoz's target market share, and the

anticipated re-launch date of January 17, 2014. CW-3's contemporaneous notes from the call are

below:




                                                 716
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 736 of 1189
                               REDACTED – PUBLIC VERSION




       2951. Two days later, on January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted one

(1) minute. The next day, on January 9, 2014, CW-3 called T.P. again and they spoke for nearly

sixteen (16) minutes. During that call, T.P. provided CW-3 with Perrigo's non-public pricing for

Desonide Ointment at various customers. T.P. also warned CW-3 not to go after Walgreens. CW-3's

contemporaneous notes from that call are below:




       2952. Immediately upon hanging up with T.P., CW-3 called Aprahamian and they spoke

for nine (9) minutes. That same day, Defendant Perfetto of Taro and Defendant Boothe of Perrigo

also exchanged two calls lasting six (6) minutes and twenty-nine (29) minutes, respectively.

       2953. On January 16, 2014 – the day before Sandoz’s anticipated re-launch – CW-3 called

T.P. of Perrigo and they spoke for ten (10) minutes. CW-3 hung up and immediately called CW-1.

The call lasted eight (8) minutes. A few days later, on January 22, 2014, Aprahamian called CW-3.

The call lasted one (1) minute. On January 24, 2014, CW-3 called Aprahamian back and they spoke

for twenty-two (22) minutes.



                                                 717
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 737 of 1189
                              REDACTED – PUBLIC VERSION

       2954. On these calls, T.P. of Perrigo and Aprahamian of Taro provided CW-3 with

nonpublic pricing for Desonide Ointment at various customers. The competitors also discussed

which customers they would agree to cede to Sandoz. CW-3 contemporaneously listed this

information in his Notebook and placed check marks next to the customers that Perrigo and Taro

agreed to give up to Sandoz. These notes are below:




       2955. In accordance with their agreement, on January 28 and January 29, 2014, Sandoz

submitted bids for Desonide Ointment to Taro's customers Econdisc, McKesson, and Omnicare,

and to Perrigo's customer, Rite Aid. In each instance, the competitors declined to reduce their

pricing to retain the business. As a result, the customers awarded their Desonide Ointment business

to the new entrant, Sandoz.

       2956. On February 13, 2014, Sandoz was presented with the opportunity to supply

Cardinal with Desonide Ointment. Not wanting to disturb the delicate market balance it had

negotiated with its competitors, CW-1 responded,


                                                 718
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 738 of 1189
                               REDACTED – PUBLIC VERSION




                  26.    Digoxin

       2957. Digoxin was first approved by the FDA in 1975, and forms of it have been on the

market in the United States since before the passage of the Federal Food, Drug, and Cosmetic Act

in 1938. Variants of the drug, which is derived from the Digitalis lanata plant, have been used since

the 18th century.

       2958. In late 2012, Impax and Lannett were the only active domestic manufacturers of

Digoxin. Sun, Par and West-Ward re-entered the market in 2014 and Mylan re-entered in 2015.

Since that time, Impax, Lannett, Mylan, Par, Sun, and West-Ward have dominated the market for

Digoxin.

       2959. Prior to October 2013, effective prices for Digoxin were stable.

       2960. Beginning in October 2013, Impax and Lannett increased their prices abruptly and in

unison. During this period, prices for generic Digoxin rose more than 630%.

       2961. As a result, prices across the market rose more than 884% for Digoxin, according to

data compiled by the Healthcare Supply Chain Association and released by Senator Sanders and

Representative Cummings, depicted in the chart below:

                             Avg. Market Price          Avg. Market Price
           Drug                                                               Percentage Increase:
                                 Oct. 2012                  June 2014
 Digoxin (single tablet
                                    $0.11                     $1.10                    884%
      250mcg)


       2962.      According to NADAC data, the average market price for generic Digoxin saw the

following price increases from November 2013 to February 2014:

                  Digoxin 125 mcg tablets: 881%

                  Digoxin 250 mcg tablets: 825%


                                                  719
                     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 739 of 1189
                                            REDACTED – PUBLIC VERSION

                      2963. These dramatic price increases, initially instituted by Impax and Lannett were

maintained even after Par’s entry into the market in early 2014, West-Ward’s entry soon thereafter,

and Mylan’s entry in early 2015. In fact, these Defendants including the new entrants continued to

increase prices for Digoxin during the first six months of 2014. This is especially telling evidence of

collusion, as entry of two (and later three) additional competitors would typically lead to substantial

price decreases.

                      2964. NADAC data shows that average market prices for Digoxin rose dramatically and

remained artificially high after November 2013, as depicted below.


                                                       Digoxin
                   $1.40
                   $1.20
NADAC price/unit




                   $1.00
                   $0.80
                   $0.60
                   $0.40
                                                                                  125 mcg
                   $0.20
                                                                                  250 mcg
                     $-




                                                          Date



                      2965. WAC and AWP data for 0.25mg Digoxin tablets also shows that prices for Digoxin

remained relatively stable prior to the November 2013 price increase. This chart was submitted by

Dr. Stephen Schondelmeyer, Director of the PRIME Institute at the College of Pharmacy for the

University of Minnesota, as part of his testimony at the Senate Hearing on drug price inflation.




                                                                 720
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 740 of 1189
                               REDACTED – PUBLIC VERSION




       2966. WAC pricing depicted below confirms that Impax, Lannett, Mylan, Par, and West-

Ward all increased their Digoxin prices substantially and largely in unison.

 Package       Defendant      NDC             Old WAC       New WAC        Date of      Percentage
 size (0.125                                                               Increase     Increase
 mg)
 100ct         Lannett        00527132401     $0.14         $1.19          10/16/2013   734%
 1,000ct       Lannett        00527132410     $0.12         $0.99          10/16/2013   738%
 100ct         Impax          00115981101     $0.14         $1.19          10/22/2013   734%
 1,000ct       Impax          00115981103     $0.12         $0.99          10/22/2013   738%
 100ct         Par            49884051401                   $1.19          1/17/2014
 1,000         Par            49884051410                   $0.99          1/17/2014
 100ct         West-Ward      00143124001     $0.16         $1.19          4/14/2014    638%
 1,000ct       West-Ward      00143124010     $0.13         $0.99          4/14/2014    687%
 100ct         Mylan          00378615501                   $1.19          11/17/2014
 1,000ct       Mylan          00378615510                   $0.99          11/17/2014


                                                  721
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 741 of 1189
                               REDACTED – PUBLIC VERSION

        2967. Although WAC data is not available for Sun, upon information and belief, Sun

implemented simultaneous and identical price increases for Digoxin after it re-entered the market.

        2968. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. Bill Drilling, a pharmacy owner in Sioux City,

Iowa, apologized to his customers in December of 2013 because a 3-month supply of digoxin

totaled $113.12, ten times its cost in August. Drilling shared in his customer’s outrage, adding “I’ve

been doing this since 1985, and the only direction that generics-drug prices have gone is down.” 62

        2969. Rob Frankil, another pharmacist who testified before the Senate in November 2014,

offered a similar narrative: “A recent example from my own experience is the price of Digoxin—a

drug used to treat heart failure. The price of this medication jumped from about $15 for 90 days’

supply, to about $120 for 90 days’ supply. That’s an increase of 800%. One of my patients had to

pay for this drug…The patient called around to try to get the medicine at the old, lower price, but to

no avail.”

        2970. Defendants had ample opportunity to coordinate their pricing agreements. Shortly

before the price increase, key executives from at least Impax, Lannett, Mylan, Par, and Sun attended

the October 28-30, 2013 GPhA Fall Technical Conference. See Exhibit A.

               27.     Diphenoxylate Atropine

        2971. During the relevant time period, Mylan and Greenstone were the primary

manufacturers of Diphenoxylate Atropine tablets.

        2972. The market for Diphenoxylate Atropine tablets was mature and at all relevant times

had multiple manufacturers.



62
  Alan Katz, BLOOMBERG, Surprise! Generic-Drug Prices Spike (Dec. 12, 2013),
https://www.bloomberg.com/news/articles/2013-12-12/generic-drug-prices-spike-in-
pharmaceutical-market-surprise.

                                                  722
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 742 of 1189
                               REDACTED – PUBLIC VERSION

        2973. For years, the prices for Diphenoxylate Atropine tablets were relatively low and

stable. In the space of about six weeks in the spring of 2014, Mylan and Greenstone imposed large

and identical price increases on Diphenoxylate Atropine tablets. Mylan and Greenstone announced

identical WAC prices that were nearly double the old prices, and their NSP prices tracked each other

as well, rising approximately 300% in lockstep fashion.

        2974. Both manufacturers saw an immediate jump in revenue from sales of Diphenoxylate

Atropine. Prices have never returned to their former levels, and, for years after the price increases,

the dollar sales of Mylan and Greenstone remained remarkably stable.

        2975. Pricing data show steep and parallel price increase beginning in March 2014 by

Mylan and Greenstone for Diphenoxylate Atropine tablets.

        2976. Throughout this period, Mylan and Greenstone met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on

Diphenoxylate Atropine and their fair share agreement.

        2977. For example, M.A., Mylan’s National Account Director, communicated by telephone

with R.H., Greenstone’s Director of National Accounts, on April 3, 4, 22, 28 and 29. Mylan

announced its WAC price increases on April 17, 2004.

        2978. When Greenstone followed the increase on June 2, 2004, R.H. again spoke to M.A.

on June 24.

                28.     Divalproex Sodium ER

        2979. At all relevant times, Dr. Reddy’s, Mylan, Par, and Zydus dominated the market for

Divalproex Sodium ER.

        2980. Prior to June 2013, effective prices for Divalproex Sodium ER were stable.

        2981. In June 2013, Dr. Reddy’s, Mylan, Par, and Zydus increased their prices for

Divalproex Sodium ER dramatically and largely in unison.


                                                  723
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 743 of 1189
                               REDACTED – PUBLIC VERSION

       2982. As a result, Divalproex Sodium ER prices rose across the market by more than

700%, according to data compiled by the Healthcare Supply Chain Association and released by

Senator Sanders and Representative Cummings, depicted in the chart below:

                            Avg. Market Price          Avg. Market Price
         Drug                                                                 Percentage Increase:
                                Oct. 2012                  June 2014
  Divalproex Sodium
  ER (bottle of 80, 500             $31                      $234                      736%
  mg tablets ER 24H)


       2983. NADAC data shows that average market prices of Divalproex Sodium ER remained

stable prior to June 2013, but rose dramatically and remained artificially high after September 2013,

as depicted in a sample dosage below. For example, the average market price for Divalproex Sodium

ER increased 920%, from $0.31 per tablet to $3.18 per tablet between September 12, 2013 and

September 19, 2013.




                                                 724
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 744 of 1189
                              REDACTED – PUBLIC VERSION




       2984. These dramatic price increases, initially instituted by Mylan and Par, were maintained

even after Dr. Reddy’s and Zydus’ entry into the market in August 2013. WAC pricing, depicted

below, confirms that Mylan and Par increased their prices uniformly and largely in unison and Dr.

Reddy’s and Zydus joined in the price increase when they entered the market, instead of competing

on price as would be expected of new entrants:

 Package Size                                       Old       New          Date of    Percentage
                  Defendant         NDC
 (500mg ER)                                        WAC        WAC         Increase     Increase
     100ct          Mylan        00378047301       $0.74      $3.26      6/14/2013       338%
     500ct          Mylan        00378047305       $0.71      $3.26      6/14/2013       361%
     100ct            Par        10370051110       $0.74      $3.26      6/26/2013       338%
     500ct            Par        10370051150       $0.71      $3.26      6/26/2013       361%
     100ct          Zydus        68382031501                  $3.26      8/14/2013
     500ct          Zydus        68382031505                  $3.26      8/14/2013
     100ct        Dr. Reddy’s    55111053401                  $3.26      8/14/2013
     500ct        Dr. Reddy’s    55111053405                  $3.26      8/14/2013


                                                 725
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 745 of 1189
                                   REDACTED – PUBLIC VERSION

           2985. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. According to Spalitto’s Pharmacy in Missouri, 500

pills of Divalproex Sodium ER cost $122.99 in May of 2013. By August 2013, the same number of

pills skyrocketed to $1,629.95, an increase of 1,225%. “We’ve been doing this for 30 years. We’ve

never seen anything like this,” said the third-generation pharmacy owner. 63

           2986. Industry experts and audit reports echoed this same narrative. In January 2014, a

Morgan Stanley analyst report found that “companies have been raising prices on

divalproex….aggressively.” 64

           2987. Defendants had numerous opportunities to coordinate their price increases and

market share agreements. Shortly before the price increase, key pricing executives from Dr. Reddy’s,

Mylan, Par, and Zydus all attended the June 2-5, 2013 GPhA CMC Workshop in Bethesda,

Maryland. Among others, Burton (Par, Dr. Reddy’s), Nesta (Mylan), Tighe (Mylan), Wyatt (Mylan),

Aigner (Mylan), Green (Zydus), and Ronco (Zydus) all attended the June GPhA Workshop.

                   29.     Doxy Hyclate

           2988. Prior to October 2012, prices for Doxy Hyclate were stable.

           2989. Beginning in October 2012, Actavis, Par, Sun, Teva, and West-Ward increased their

prices for Doxy Hyclate abruptly and largely in unison. Collectively, these Defendants raised prices

for generic Doxy Hyclate by at least 2,000% (for certain dosages, as much as 8,200%) between

November 2012 and March 2013.

           2990. As a result, prices rose dramatically and largely in unison. According to a report

produced by PRIME Institute and presented by Dr. Stephen Schondelmeyer at a Senate hearing in



63
  Rob Low, Rising Cost Some of Generic Drugs Set to Shock Consumers, FOX4 (Aug. 14, 2013),
https://fox4kc.com/2013/08/14/rising-cost-some-of-generic-drugs-set-to-shock-consumers/.
64
     Morgan Stanley, Specialty Pharmaceuticals Rx Trends in Pictures (Jan. 27, 2014).

                                                       726
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 746 of 1189
                               REDACTED – PUBLIC VERSION

November 2014, Doxy Hyclate prices rose approximately 2,000% between December 2012 and

December 2013. Dr. Shondelmeyer’s report chronicled the retail prices for West-Ward’s Doxy

Hyclate prices, depicted in the chart below:

                                                                          Retail        Retail
                                                             Usual
                                                                        price/day     price/day      Percentage
    Drug        Dosage     Manufacturer        NDC Code:     Dose/
                                                                        (Median)      (Median)        Increase
                                                              Day
                                                                        Dec. 2012     Dec. 2013
 Doxycycline     100mg
                             West-Ward         00143211205     2.00      $0.36154      $7.21887       1,896%
  Hyclate         tablet
 Doxycycline     100mg
                             West-Ward         00143314205     2.00      $0.34746      $7.46247       2,047%
  Hyclate        capsule


       2991. NADAC data shows that the average market price for Doxy Hyclate rose

dramatically around November 2012 and remained artificially high thereafter, as depicted in the

50mg capsules below:




       2992. WAC and AWP data for West-Ward’s 100mg Doxy Hyclate capsules show that

prices for Doxy Hyclate remained relatively stable prior to the November 2012 price increase. This

chart was also submitted by Dr. Stephen Schondelmeyer, as part of his testimony at the Senate

Hearing on drug price inflation.

                                                 727
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 747 of 1189
                             REDACTED – PUBLIC VERSION




       2993. WAC data confirms that Actavis, Sun, and West-Ward all increased their prices in

generic Doxy Hyclate by the following amounts:

             Package                                   Old     New      Date of    Percentage
  Product            Defendant           NDC
               Size                                    WAC     WAC     Increase     Increase
   100mg
               50ct     West-Ward 00143314250          $0.10   $4.43   1/21/2013     4,326%
   capsule
   100mg
               500ct    West-Ward 00143314205          $0.10   $4.43   1/21/2013     4,370%
   capsule
   100mg
               50ct       Actavis    00591544050       $0.10   $2.74   2/1/2013      2,515%
   capsule
   100mg
               500ct      Actavis    00591544005       $0.10   $2.74   2/1/2013      2,663%
   capsule
   100mg
               50ct         Sun      53489011902       $0.10   $4.92   2/5/2013      4,847%
   capsule
   100mg
               500ct        Sun      53489011905       $0.06   $4.92   2/5/2013      7,844%
   capsule
   100mg
               50ct       Actavis    00591555350       $0.10   $2.74   2/1/2013      2,515%
    tablet

                                                 728
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 748 of 1189
                               REDACTED – PUBLIC VERSION


     100mg
                500ct        Actavis     00591555305       $0.10    $2.74    2/1/2013        2,663%
      tablet
     100mg
                 50ct         Sun        53489012002       $0.09    $4.92    2/5/2013        5,631%
      tablet
     100mg
                500ct         Sun        53489012005       $0.08    $4.92    2/5/2013        6,268%
      tablet


         2994. Although WAC data is not available for Par, upon information and belief, Par

implemented simultaneous and identical price increases in Doxy products.

         2995. Actavis, Par, Sun, Teva, and West-Ward had ample opportunity to conspire and

coordinate their price increases and market share agreements. Shortly before or while implementing

the price increase, key pricing executives from at least Actavis, Par, Sun, and Teva attended the

October 1-3, 2012 GPhA Technical Conference in Bethesda, Maryland. See Exhibit A.

         2996. In May of 2013, after the price increase was implemented, Teva discontinued

production of Doxy Hyclate – a product it had manufactured for three decades. This act contradicts

Teva’s self-interest, but furthered Defendants’ conspiracy to coordinate pricing and allocate market

share across the entire generic pharmaceutical industry.

         2997. In April 2014, DAVA Pharmaceuticals, Inc. (“DAVA”), a company that Endo

acquired in August 2014, launched its Doxy Hyclate. Endo was already in discussions to acquire

DAVA as of this time (April 2014). This launch led to litigation between DAVA and Chartwell

Therapeutics Licensing, LLC (“Chartwell”). In that litigation, Chartwell alleged that DAVA and

Endo refused to take delivery of Doxy Hyclate from Chartwell despite demand in the market and

conspired to set Doxy Hyclate at an artificially high price. 65 For example, Chartwell cites to an e-mail




65
  See Dava Pharm., LLC v. Chartwell Therapeutics Licensing, LLC, Index No. 502775/15 (N.Y.
Supreme Court, County of Kings).

                                                  729
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 749 of 1189
                               REDACTED – PUBLIC VERSION

dated on or about July 11, 2014 where Aram Moezinia 66 e-mailed Chartwell and stated that DAVA’s

plan was to sell doxycycline “slowly not to disturb pricing.” Upon information and belief, all actions

taken by DAVA as described in Chartwell’s complaint were done at the direction of Endo and

targeted at the U.S. market. According to Chartwell, Par and Endo both produced discovery

materials to the DOJ and State AGs, whose inquiries focus on at least three drugs that Endo

acquired rights to through its acquisition of DAVA, including Doxy Hyclate.

       2998. News reports and testimonials from hospitals and pharmacists corroborate these

dramatic, immediate, market-wide price increases. Michael O’Neil, pharmacy manager at Vanderbilt

University Medical Center, expresses his concern over the dramatic price increase for Doxy Hyclate,

which increased from $10 for a 50-count bottle of 100mg tablets, to $250: “It’s a change that

occurred overnight,” he said in the March 2013 report. Dr. Joshua Vaughn, a veterinarian with the

Columbia Hospital for Animals, also lamented the dramatic price increase shortly prior to March

2013, when a doxycycline prescription increased from $77 to nearly $3,000. 67

               30.     Econazole

       2999. In the summer of 2014, there were three competitors in the market for Econazole:

Perrigo, Taro, and Teligent.

       3000. NADAC data shows that the average market prices for Econazole remained stable

prior to June 2014.

       3001. Between January 2011 and September 2013, Econazole cost approximately 12 cents

for one month’s worth of treatment.




66
  Aram Moezinia was a Defendant in the litigation and a Director on DAVA’s Board at the time of
the merger with Endo
67
  http://www.wsmv.com/story/21616095/sudden-increase-in-cost-of-common-drug-
concernsmany.

                                                 730
                                 Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 750 of 1189
                                                         REDACTED – PUBLIC VERSION

                                  3002. Starting at least as early as July 2014, Fougera, Perrigo, Sandoz, Taro, and Teligent

increased their prices for generic Econazole abruptly and in unison. During this period, prices for

generic Econazole rose more than 1,657%.

                                  3003. In 2015, these Defendants’ total revenue from sales of Econazole was approximately

$145 million. Two years prior, in 2013, that figure was only $10 million.

                                  3004. According to NADAC data, the average market price for Econazole saw the

following price increases from July 2014 to March 2015:

                                          Econazole 1% Cream (15g): increased by 853%

                                          Econazole 1% Cream (30g): increased by 1,024%

                                          Econazole 1% Cream (85g): increased by 929%

                                                               Econazole Nitrate 1% Cream
                                 $6.00
  NADAC Avg. Market price/unit




                                 $5.00                                                                                      15g
                                                                                                                            30g
                                 $4.00                                                                                      85g

                                 $3.00

                                 $2.00

                                 $1.00

                                   $-




                                                                              Date


                                  3005. WAC data depicted below confirms that Perrigo, Teligent, and Taro all increased

their prices for Econazole cream between July and November 2014 by the following amounts:

  Package                                                                               New           Date of     Percentage
                                         Defendant         NDC          Old WAC
    Size                                                                                WAC          Increase     of Increase
   15gm                                     Perrigo     45802046635        $0.79        $5.80       7/24/2014        637%
   30gm                                     Perrigo     45802046611        $0.69        $5.80       7/24/2014        736%
   85gm                                     Perrigo     45802046653        $0.50        $4.09       7/24/2014        719%

                                                                           731
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 751 of 1189
                                REDACTED – PUBLIC VERSION


    15gm          Teligent     52565002215        $0.82          $5.80       9/1/2014          610%
    30gm          Teligent     52565002230        $0.72          $5.80       9/1/2014          704%
    85gm          Teligent     52565002285        $0.52          $4.09       9/1/2014          688%
    15gm           Taro        51672130301        $0.66          $5.80      11/18/2014         779%
    30gm           Taro        51672130302        $0.59          $5.80      11/18/2014         890%
    85gm           Taro        51672130308        $0.42          $4.09      11/14/2014         871%


        3006. Although WAC data is not available for Fougera, upon information and belief,

Fougera implemented simultaneous and identical price increases in their Econazole products.

        3007. No supply shortages or other market events can explain the Econazole price

increases. The only significant change was Teligent’s market entry in February 2013, which should

have, but did not, drive prices down.

        3008. Prior to 2012, Teligent focused its business on contract manufacturing. But in late

2012 it sought to enter the market for numerous topical generic products. By September 2013,

Teligent had 12 ANDAs pending. Teligent currently manufactures 20 topical generics covered by

33 ANDAs. For seventeen of the 20 drugs, Teligent directly competes with Taro, and for fifteen of

the drugs, Teligent directly competes with Perrigo. This situation in particular lends itself to the

Defendants’ “fair share” agreement, as these three Defendants can creatively allocate drugs and

market share to maintain an artificial equilibrium

        3009. On February 1, 2013, Teligent obtained an ANDA for Econazole from Prasco LLC.

Shortly thereafter, Teligent’s CEO, Jason Grenfell-Gardner, attended the 2013 GPhA Annual

Meeting on February 20-22, 2013 in Orlando, Florida and the 2013 ECRM EPPS Retail Pharmacy

Generics conference on February 24-27, 2013 in Dallas, Texas, along with representatives from

Perrigo and Taro. Specifically, the CEOs of Perrigo (Joseph Papa) and Taro (Kal Sundaram) joined

Teligent’s CEO at the 2013 GPhA Annual Meeting.

        3010. When Teligent launched Econazole under its own ANDA, it irrationally increased

effective prices immediately, rather than compete for market share on price.

                                                   732
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 752 of 1189
                                REDACTED – PUBLIC VERSION

        3011. Perrigo began coordinating the price increase in June 2014. On June 17, 2014,

Defendant Boothe of Perrigo called a Taro employee – likely Defendant Perfetto – and they spoke

for forty-five (45) minutes.

        3012. One week later, on June 25, 2014, S.B., a sales executive at Taro, sent an internal e-

mail stating that                                                                                   and

suggested bidding at Associated Pharmacies. On July 8, 2014, Taro put together an offer for that

customer. With regard to Taro’s pricing for the bid, Defendant Aprahamian stated:

                                                                                 Notably, the price of

Econazole had not yet gone up – and would not do so for another several weeks.

        3013. On July 18 and July 19, 2014, Defendant Boothe of Perrigo and Defendant Perfetto

of Taro exchanged three short calls. The next business day, on July 21, 2014, the two competitors

spoke for twenty-six (26) minutes. On July 22, 2014, T.P. of Perrigo spoke with S.M., a sales

executive at Teligent, for more than five (5) minutes. Three days later, on July 24, 2014, Boothe

called Perfetto again. The call lasted two (2) minutes. Perfetto returned the call and the two

competitors spoke for seven (7) minutes.

        3014. That same day, on July 24, 2014, Perrigo instituted a dramatic price increase for

Econazole. Customers saw increases ranging from 637% to 735%.

        3015. That morning, Aprahamian notified his colleagues at Taro of the development. He

instructed them not to capitalize on any opportunities that might come Taro’s way as a result of

Perrigo’s price increase, saying:

                                           Aprahamian further instructed his team to increase Taro’s

Econazole price to GPOs to $0.02 under its WAC price with just five (5) days’ notice for all such

customers.




                                                  733
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 753 of 1189
                               REDACTED – PUBLIC VERSION

       3016. The next day, on July 25, 2014, E.G., a Taro sales executive, placed two calls to S.M.

at Teligent. E.G. called S.M. again on August 12, 2014 and they spoke for nearly five (5) minutes.

The next day, on August 13, 2014, Defendant Perfetto spoke with Defendant Boothe for eleven (11)

minutes.

       3017. The coordination among the competitors bore fruit quickly. Just two weeks later, on

September 1, 2014, Teligent increased its WAC prices for Econazole to match Perrigo. Taro’s price

increases followed two months later, on November 18, 2014. After the Taro increase, a customer

forwarded the Taro notification to K.M., a sales executive at Perrigo, stating



       3018. By May 2015, Sandoz was making plans to re-enter the Econazole market, attracted

by the fact that the other players had instituted price increases. CW-3 advocated a relaunch strategy

that considered fair share principles as well as Sandoz’s ongoing understanding with Perrigo. He

advised his colleagues:



       3019. On October 1, 2015, W.W., a Sandoz launch executive, e-mailed CW-3 seeking intel

on current prices for various customer accounts in anticipation of the upcoming Econazole re-

launch. Less than an hour later, CW-3 called T.P. at Perrigo and they spoke for twenty-seven (27)

minutes.

       3020. Later that day, CW-3 responded to his colleague’s e-mail with details of Perrigo's

pricing at Morris & Dickson. Not wanting to put additional details about his conversation with T.P.

in writing, CW-3 copied CW-1, a senior pricing executive at Sandoz, stating:




                                                 734
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 754 of 1189
                                REDACTED – PUBLIC VERSION




        3021. On November 30, 2015, Sandoz bid on the Econazole business at Morris &

Dickson. Perrigo, however, refused to cede the business to Sandoz because it had already given up

one customer to the new entrant and was not inclined to hand over another.

        3022. Intent on working out a deal with the market share leader, CW-3 and T.P. of Perrigo

exchanged four calls on December 16, 2015. The next day, on December 17, 2015, Sandoz

contacted Morris & Dickson and convinced the customer to consider a revised offer from Sandoz.

This time, Perrigo ceded the customer to Sandoz.

        3023. When Sandoz’s re-launch of Econazole finally came to fruition in late 2015, it

matched its competitors’ increased WAC prices.

        3024. Significant price increases shortly followed or occurred at about the time of the

following trade conferences: June 1-4, 2014 HDMA 2014 Business and Leadership Conference in

Phoenix, Arizona; June 3-4, 2014 GPhA CMC Workshop in North Bethesda, Maryland; October

27-29, 2014 GPhA Fall Technical Conference in Bethesda, MD; February 9-11, 2015 GPhA Annual

Meeting in Miami Beach, FL; and February 22- 25, 2015 ECRM 2015 Retail Pharmacy Generic

Pharmaceuticals EPPS in Destin, FL. Key executives from Fougera, Perrigo, Sandoz, Taro, and

Teligent all attended. See Exhibit A.

                31.     Exemestane tablets

        3025. Exemestane is used to treat certain types of breast cancer. It is available in Tablet form

and has been available in the United States for many years as a generic medication.



                                                  735
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 755 of 1189
                               REDACTED – PUBLIC VERSION

        3026. The market for Exemestane is mature. At all relevant times, there have been multiple

manufacturers of Exemestane.

        3027. West-Ward and non-defendant Greenstone dominate sales of Exemestane Tablets

with approximately a 50/50 split of the market in the relevant times.

        3028. For several years, the price for Exemestane was relatively stable. Prices began to rise

in late 2013 with Greenstone and West-Ward coordinating their price increases and continuing to

maintain supracompetitive pricing for multiple years.

        3029. The ability of Greenstone and West-Ward to reach agreements on Exemestane was

aided by the prevalence of trade association meetings and conferences where the parties were able to

meet in person.

        3030. The parallel price increases by Greenstone and West-Ward are consistent with the Fair

Share Agreement.

        3031. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

        3032. The agreement between West-Ward and non-defendant Greenstone was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids,

and engage in market and customer allocation for generic drugs, including Exemestane Tablets (25

mg).

                   32.   Fluocinolone Acetonide

        3033. During the relevant time period, the primary manufacturers of Fluocinolone

Acetonide were: Cream—Sandoz, G&W, Teligent; Ointment—Sandoz, G&W, Teligent; and

Solution—Sandoz, Taro, Telligent.




                                                  736
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 756 of 1189
                              REDACTED – PUBLIC VERSION

       3034. Before 2012, Sandoz was the sole supplier of Fluocinolone Acetonide cream,

ointment and solution. As the sole supplier, Sandoz’s WAC prices for cream ointment and solution

were well under $1 for each product, and its NSP prices were lower still.

       3035. At an October 3, 2011 meeting of the Fougera Pricing Committee, members

discussed their confidence that they were nearly ready to execute the planned increase. Moreover,

they discussed the possibility that Fougera could use the impending entry of a competitor into the

Fluocinolone market to ensure the success of the price hike, saying:



       3036. The market intelligence that the Fougera Pricing Committee had when it convened

was the result of at least a week’s worth of preparatory conversations that CW-6 had in late

September 2011 with the entering competitor – G&W. Between September 20, 2011 and September

27, 2011, CW-6 and Grauso at G&W exchanged five phone calls, speaking for a total of forty-six

minutes.

       3037. The conversations between CW-6 and Grauso continued at a vigorous pace over the

coming weeks as Fougera moved towards its price increase, and G&W planned for its launch. The

two exchanged sixteen calls during October and November 2011:




                                                 737
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 757 of 1189
                               REDACTED – PUBLIC VERSION




        3038. On the morning of December 14, 2011, Fougera learned that G&W had launched

Fluocinolone the preceding day and, importantly, that it had done so at nearly the same pricing as

Fougera’s current (pre-increase) price.

        3039. D.K, a senior executive at Fougera, was quite displeased with the development

considering Fougera’s impending price increase, saying:



        3040. Less than a half hour later, Kaczmarek called CW-6. The call lasted two minutes.

Immediately after hanging up, CW-6 placed a call to Grauso. They spoke for six minutes. Later that

day, the competitors exchanged two more calls lasting nine minutes and eighteen minutes,

respectively.

        3041. Having received some peace of mind from the conversations between CW-6 and

Grauso, D.K. of Fougera sent an internal e-mail recommending that Fougera move forward with the

planned price increase on Fluocinolone, adding




                                                 738
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 758 of 1189
                                REDACTED – PUBLIC VERSION

        3042. To solidify the plan, CW-6 and Grauso placed three more calls to each other that

afternoon. Less than an hour after his final call with CW-6, Grauso initiated the first of three calls to

his superior, Orlofski, to update him on the Fluocinolone discussions with Fougera. CW-6 also

called to update his supervisor, Kaczmarek.

        3043. Six more calls followed between CW-6 and Grauso in the days that followed

between December 15, 2011 and December 21, 2011.

        3044. At the conclusion of that series of calls, on December 22, 2011, Fougera increased

WAC pricing on Fluocinolone Cream and Ointment by 200%.

        3045. Fougera knew from its discussions with G&W that G&W would follow the price

increase. On the morning of December 28, 2011, D.K. of Fougera instructed a co-worker to find

out whether G&W had followed Fougera’s price increase yet. The co-worker reported that the

competitor had not.

        3046. Shortly before noon that day, CW-6 and Grauso had a twenty minute phone

conversation. Immediately after that call ended, Grauso called his colleague at G&W, Vogel-Baylor.

        3047. Less than a week later, on January 3, 2012, G&W followed through with its

assurances to Fougera, increasing WAC prices on Fluocinolone Cream and Ointment to within

pennies of Fougera’s prices. D.K. was delighted by the news and agreed with a colleague’s

suggestion that Fougera would



        3048. Almost immediately after G&W announced its prices, Sandoz acknowledged

internally that, because G&W had followed the price increase, Sandoz would

                  Over the following weeks, Sandoz declined to bid on multiple accounts to allow

G&W to build its fair share of the market. If questions arose about specific accounts that were being

let go, Sandoz explained,


                                                  739
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 759 of 1189
                               REDACTED – PUBLIC VERSION

        3049. In early February 2012, the two companies continued to collaborate on allocating the

market between themselves to give the new entrant its fair share. CW-6 called Orlofski on the

morning of February 1, 2012, because his regular contact at G&W – Grauso – had left the company

for employment at Aurobindo a few weeks earlier. Less than one hour later, Orlofski called CW-6

back. On February 8, 2012, Orlofski called Kaczmarek. Kaczmarek called Orlofski back on February

9, 2012, and the competitors exchanged two more calls the following day, including one call lasting

over twenty-five minutes.

        3050. At the conclusion of these communications, on February 14, 2012, Fougera ceded

another large customer to G&W, telling Cardinal that it would



        3051. In late 2012, Sandoz (having recently acquired Fougera) learned that Teligent was

planning to enter the market. In advance of Teligent’s entry, Sandoz raised its WAC prices again,

and also made plans to concede to Teligent its fair share of the market. For example, when Ahold

sought to negotiate lower pricing from Sandoz based on Teligent’s entry on March 6, 2013, CW-1 of

Sandoz notified others internally that Sandoz

                                                                                       In exchange

for Sandoz and G&W conceding market share, Teligent agreed to match the WAC price increases

announced by Sandoz and G&W on each formulation.

        3052. Upon information and belief, the Defendants coordinated these price increases with

Teligent by phone and also at various trade association events. For example, Erika Vogel-Baylor of

G&W spoke with J.G.G. (Teligent’s CEO) and S.M. (Teligent’s Director of National Accounts)

several times each between November 2013 and May 2014, in order to coordinate Teligent’s fair

share allocation and also Teligent’s entry into the market for Fluocinolone cream (which it did in

early 2014).


                                                 740
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 760 of 1189
                                 REDACTED – PUBLIC VERSION

        3053. Additionally, when Taro entered the market for Fluocinolone in 2015, it did so at the

prices set by Sandoz, G&W, and Teligent, and in return, Taro received its fair share of the market

from the existing competitors.

        3054. In the solution market, a similar pattern emerged. In late October 2012, in

anticipation of Teligent entering the market, Sandoz doubled the list prices of its solution (on top of

the tripled prices it had imposed less than a year earlier). Weeks later, Teligent announced virtually

identical WAC prices for its new solution products.

        3055. As it had done with G&W earlier that year, internally, Sandoz planned to—and

ultimately did—cede approximately 30% of the market to Teligent because it had followed the price

increases. Over the ensuing weeks, Sandoz closely monitored the market to ensure that Teligent was

getting its fair share.

        3056. When Teligent joined the ointment market in early 2013 and the cream market in

mid-2014 it announced list prices nearly identical to those of Sandoz and G&W. And when Taro

entered the solution market in the spring of 2015, it matched the list prices of Sandoz and Teligent.

        3057. Pricing data shows steep and parallel price increase beginning in January 2012 for

Fluocinolone Acetonide cream, ointment, and solution by Sandoz, G&W, Teligent, and Taro.

        3058. Throughout this period, Sandoz, G&W, Teligent, and Taro met at trade conferences

and communicated directly with each other in furtherance of their price-fixing agreements on

Fluocinolone Acetonide and their fair share agreement.

                 33.      Fluocinonide

        3059. Fluocinonide 0.1% Cream. On January 14, 2014, Perrigo launched Fluocinonide .1%

Cream as the first-to-file generic, giving it 180 days of exclusivity against all other generic

competitors, except for the authorized generic (the “AG”). Two weeks later, on January 31, 2014,

Oceanside launched the AG of Fluocinonide .1% and published WAC pricing that matched Perrigo.


                                                   741
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 761 of 1189
                                  REDACTED – PUBLIC VERSION

        3060. When Valeant entered the market, the company submitted a bid to Publix for

Fluocinonide .1% Cream. After consultation with T.P., a sales executive at Perrigo, and Wesolowski,

a senior Perrigo executive, the company decided to                     and gave up the business to Valeant.

        3061. As the end of Perrigo’s exclusivity approached, Taro and Glenmark both began

making plans to enter the Fluocinonide .1% Cream market. Although Sandoz also had plans to

enter, manufacturing issues would delay its launch until later in 2015.

        3062. On June 3, 2014, Perfetto of Taro exchanged four (4) calls with Boothe of Perrigo,

including one call lasting five (5) minutes.

        3063. On June 9, 2014, A.L., a Taro pricing executive, sent an internal e-mail stating that

Taro was nearing the Fluocinonide .1% Cream launch and

A.L. further stated that

                                                                     A.L. also explained,

                                                                                         Attached to the e-mail

was a fact sheet about the launch that identified Taro’s target market share goal as 15%. Thereafter,

Aprahamian responded to A.L. directly to express his approval of the direction the pricing executive

had given to the sales team, stating simply:

        3064.   At the same time, Glenmark was planning its launch and targeting approximately

25% share of the Fluocinonide .1% Cream market. Over the next several days, Perfetto of Taro

exchanged several calls with Boothe of Perrigo and Grauso, a senior executive at Glenmark. These

calls among the three competitors are detailed in the chart below:

  Date      Call Type      Target Name                 Direction   Contact Name              Time      Duration
  6/12/2014   Voice        Grauso, Jim (Glenmark)      Incoming    Perfetto, Mike (Taro)       3:58:00    0:09:00
  6/17/2014   Voice        Boothe, Douglas (Perrigo)   Outgoing    Taro Pharmaceuticals       12:13:00    0:45:00
  6/18/2014   Voice        Perfetto, Mike (Taro)       Outgoing    Boothe, Douglas (Perrigo)   6:33:00    0:02:00
  6/19/2014   Voice        Grauso, Jim (Glenmark)      Outgoing    Perfetto, Mike (Taro)      12:31:00    0:27:00
  6/19/2014   Voice        Grauso, Jim (Glenmark)      Outgoing    Perfetto, Mike (Taro)      13:00:00    0:01:00
  6/19/2014   Voice        Grauso, Jim (Glenmark)      Outgoing    Perfetto, Mike (Taro)      13:16:00    0:02:00



                                                        742
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 762 of 1189
                               REDACTED – PUBLIC VERSION

         3065. On June 25, 2014, Taro submitted an offer to Publix, a Valeant customer, for

Fluocinonide .1% Cream. On June 30, 2014, Publix e-mailed Valeant asking whether the company

wanted to bid to retain the business. S.S., a sales executive at Valeant, forwarded the request along

internally stating that he had spoken with his contact at Publix who told him that Taro




                             After discussing the issue internally, M.S., a marketing executive at

Valeant, responded with his agreement:

Thereafter, on July 7, 2014, Publix awarded the business to Taro.

         3066. In the days leading up to Taro’s and Glenmark’s Fluocinonide .1% Cream launch,

Aprahamian of Taro and Grauso of Glenmark exchanged several calls, including two calls on July

14, 2014 – the day that both competitors launched the product. These calls are detailed in the chart

below:




                                                  743
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 763 of 1189
                                REDACTED – PUBLIC VERSION

Date          Call    Target Name                  Direction   Contact Name                Time       Duration
             Type
 7/1/2014   Voice     Aprahamian,   Ara   (Taro)   Outgoing    Grauso, Jim (Glenmark)      13:33:00     0:18:00
 7/8/2014   Voice     Aprahamian,   Ara   (Taro)   Incoming    Grauso, Jim (Glenmark)       6:11:00     0:07:00
 7/8/2014   Voice     Aprahamian,   Ara   (Taro)   Outgoing    Grauso, Jim (Glenmark)       6:21:00     0:01:00
 7/9/2014   Voice     Aprahamian,   Ara   (Taro)   Incoming    Grauso, Jim (Glenmark)      11:55:00     0:06:00
7/14/2014   Voice     Aprahamian,   Ara   (Taro)   Outgoing    Grauso, Jim (Glenmark)      13:26:00     0:01:00
7/14/2014   Voice     Aprahamian,   Ara   (Taro)   Incoming    Grauso, Jim (Glenmark)      13:31:00     0:02:00

        3067. On July 14, 2014, Taro and Glenmark published WAC pricing that essentially

matched each other. Prior to their entry, the generic market was evenly split between Perrigo (with

56%) and Valeant (with 44%).

        3068. Through the end of July 2014, the competitors continued to talk with each other.

Aprahamian and Perfetto of Taro exchanged several calls with Grauso of Glenmark and Perfetto

exchanged several calls with Boothe of Perrigo. These calls are detailed in the table below:

Date           Call   Target Name                  Direction Contact Name                  Time       Duration
              Type
7/18/2014    Voice    Aprahamian, Ara (Taro)       Incoming    Grauso, Jim (Glenmark)       7:35:00     0:03:00
7/18/2014    Voice    Boothe, Douglas (Perrigo)    Outgoing    Perfetto, Mike (Taro)       12:10:00     0:01:00
7/19/2014    Voice    Boothe, Douglas (Perrigo)    Outgoing    Perfetto, Mike (Taro)        3:51:00     0:01:00
7/19/2014    Voice    Boothe, Douglas (Perrigo)    Outgoing    Perfetto, Mike (Taro)        3:52:00     0:02:00
7/21/2014    Voice    Perfetto, Mike (Taro)        Outgoing    Boothe, Douglas (Perrigo)   14:19:00     0:26:00
7/22/2014    Voice    Perfetto, Mike (Taro)        Outgoing    Grauso, Jim (Glenmark)      12:51:00     0:05:00
7/24/2014    Voice    Boothe, Douglas (Perrigo)    Outgoing    Perfetto, Mike (Taro)       10:40:00     0:02:00
7/24/2014    Voice    Perfetto, Mike (Taro)        Outgoing    Boothe, Douglas (Perrigo)   15:02:00     0:07:00


        3069. During this time, and in accordance with fair share principles, Perrigo and Valeant

both ceded several accounts to the new entrants, Taro and Glenmark. For example, on July 14,

2014, Meijer, a Perrigo customer, e-mailed Glenmark to advise that it was interested in receiving an

offer for Fluocinonide .1%. Cream. J.J., a sales executive at Glenmark, forwarded the e-mail to his

colleague Jim Brown, a senior sales executive at Glenmark, who responded:



        3070. Over the next several days, Glenmark secured awards for Fluocinonide .1% Cream

at Econdisc, a Valeant customer, and Rite Aid and ABC, both Perrigo customers. With respect to

ABC, when J.C., a Glenmark sales executive, received the customer’s acceptance she forwarded it

                                                     744
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 764 of 1189
                               REDACTED – PUBLIC VERSION

along internally, stating, “[a]warded to Glenmark! Signed offer to follow later this morning. Perrigo

walked.”

       3071. After securing these accounts, J.J. of Glenmark followed up with his colleague

Brown regarding Meijer, asking

                                    Brown replied to J.J.’s e-mail stating,

                                                        To that, J.J. responded:



       3072. Notably, after Glenmark bid on Fluocinonide .1% Cream at Econdisc, but before it

was awarded the business, the customer e-mailed S.B., a Taro sales executive, asking

                                                                               After forwarding the

request along internally, S.B. replied to the customer on July 18, 2014 stating that Taro would not

bid for the business. That same day, Aprahamian of Taro spoke with Grauso of Glenmark for three

(3) minutes and Perfetto of Taro exchanged a one (1) minute call with Boothe of Perrigo.

       3073. In addition to securing Publix from Valeant in July, Taro also secured business at

Walgreens, Optisource, and McKesson from Perrigo that same month. When Optisource

awarded Taro the business, the customer noted

                                                          Further, in October and November 2014,

Perrigo also gave up its business at Meijer and Omnicare to its competitors.

       3074. Approximately one year later, in September 2015, Sandoz had resolved its

manufacturing issues and was readying to enter the Fluocinonide .1% Cream market. At that time,

Valeant was the market share leader with 43.93% followed by Glenmark (23.79%), Perrigo (18.33%),

and Taro (13.94%).

       3075. On September 18, 2015, W.W., a launch executive at Sandoz, e-mailed Sandoz sales

executives CW-3 and W.G., requesting pricing, usage, and incumbent information for Fluocinonide


                                                 745
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 765 of 1189
                                REDACTED – PUBLIC VERSION

.1% Cream at three customers that Sandoz was considering targeting – H.D. Smith, Morris &

Dickson, and Premier. W.W. stated that



           3076. On September 24, 2015, CW-1, a Sandoz senior pricing executive, followed up

regarding W.W.’s request, asking                               CW-3 responded to CW-1 only

stating,                    That same day, CW-3 called Aprahamian. The call lasted one (1) minute.

An hour and half later, CW-3 called T.P. of Perrigo and they spoke for twenty-three (23) minutes.

On this call, T.P. provided CW-3 with contract pricing for Fluocinonide .1% Cream for various

customers, including Walgreens, HEB, Target, McKesson, and Econdisc. None of these customers

were CW-3’s customers. Later that day, CW-3 e-mailed the information he had obtained from his

competitor to CW-1, W.W., and others at Sandoz.

           3077. A few days later, on September 28, 2015, Sandoz provided CW-3 with an offer for

Fluocinonide .1% Cream to submit to his customer, Morris & Dickson. CW-3 responded stating

                                                                     and then re-forwarded his e-

mail from September 24, 2015.

           3078. The next day, on September 29, 2015, CW-3 called Aprahamian and they spoke for

eleven (11) minutes. After that call, CW-3 sent the following e-mail to CW-1 and others at Sandoz:




                                                 746
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 766 of 1189
                               REDACTED – PUBLIC VERSION

        3079. Thereafter, Sandoz revised its offer to Morris & Dickson and the customer awarded

Sandoz the business. On October 12, 2015, Sandoz also secured the Fluocinonide 1% Cream

business at Wal-Mart, a Taro customer:




        3080. Fluocinonide Solution. In early 2011, the competitors in the Fluocinonide Solution

market were Teva, Taro, and Fougera. All three competitors produced Fluocinonide Solution in

60ml bottles, while only Taro produced them in 20ml bottles.

        3081. In the beginning of April 2011, Fougera’s Fluocinonide Solution products had been

on long-term backorder due to quality control issues with the tips of the bottles leaking. As a result,

the market was split between Teva (76% market share) and Taro (19% market share) until Fougera

returned to production. Fougera was working to re-launch its Fluocinonide Solution products by

mid-May 2011.

        3082. On April 21, 2011, Defendant Kaczmarek learned by e-mail that Teva was

             Fluocinonide Solution; that is, Teva was stopping production and leaving the market.

This meant the only competitors in the market would now be Fougera and Taro.

        3083. Even though it was still on backorder due to supply problems, Fougera viewed

Teva’s exit as an opportunity to increase prices. In internal calculations of the expected benefit from

the pricing action, Fougera assumed that                                                       and that



                                                  747
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 767 of 1189
                               REDACTED – PUBLIC VERSION

they would split the market 50/50. Fougera estimated that this would provide it with a yearly gain of

$4.6 million.

        3084. On May 10, 2011, Fougera raised its WAC pricing for Fluocinonide Solution by

100% from – $12.50 to $25.00 – with the change effective the following day. That evening, Fougera

also sent out contract price-change notifications to customers where it had existing contracts for

Fluocinonide Solution. With those increases, the average net sales price jumped 800% from $2.50 to

$20.

        3085. On May 13, 2011 – three days after Fougera sent out its price changes – CW-6 and

H.M. of Taro exchanged two calls, with one call lasting five (5) minutes.

        3086. One week later, on May 20, 2011, Taro followed Fougera’s lead by substantially

increasing its pricing for Fluocinonide Solution. Taro increased the WAC price for the 20ml and

60ml formulations by 200% and 400%, respectively. Taro also increased average net sales prices by

260% and by over 500% for the 20ml and 60ml formulations, respectively.

        3087. Following their respective price increases, the market share between Taro and

Fougera stabilized to rough parity. By September 2011, Fougera had approximately 50% market

share and Taro had approximately 48% market share.

        3088. On January 25, 2012, CW-6 and H.M. exchanged several calls. These calls are

detailed in the chart below:




        3089. First thing the next morning, on January 26, 2012, Defendant Kaczmarek sent an e-

mail to his Fougera colleagues stating,

                                                 748
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 768 of 1189
                                   REDACTED – PUBLIC VERSION




                                        The proposed price increase involved nearly tripling

Fougera’s WAC price and increasing associated contract prices in a little over two weeks’ time.

        3090. This price increase opportunity was viewed as so pressing by Kaczmarek that he

asked A.R., a Fougera business analyst, to put together a pricing analysis that evening while flying on

a plane because she had a scheduled day off the next day.

        3091. First thing the next morning, on January 27, 2012, Kaczmarek called CW-6 and they

spoke for twenty-two (22) minutes. CW-6 hung up and immediately called H.M. of Taro. The call

lasted one (1) minute. A few minutes later, CW-6 called H.M. again and they spoke for twenty-one

(21) minutes. Later that day, CW-6 called Kaczmarek twice. The calls lasted four (4) minutes and

three (3) minutes, respectively.

        3092. Later that evening, on January 27, 2012, Kaczmarek submitted the proposed price

increase to the Fougera Pricing Committee. Now, the price increase had grown even larger. The plan

was to raise Fougera’s WAC price from $25 to $80.99 and increase its average net sales price from

$18.08 to $58.57. This increase was estimated to bring in an additional $10.1 million in gross profit

for the rest of 2012. Members of the Fougera Pricing Committee enthusiastically embraced the

massive price hike, with one member responding:

        3093. On February 13, 2012, CW-6 called H.M. and they spoke for five (5) minutes. The

next day, on February 14, 2012, Fougera formally raised its WAC and contract prices for

Fluocinonide Solution as planned.

        3094. The increases more than tripled Fougera’s WAC price as well as direct and indirect

contract prices for its customers. The increase was so dramatic, that third party data vendor Medi-

Span – which tracks WAC prices – reached out to Fougera to confirm that the new WAC amount

was not an error.


                                                 749
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 769 of 1189
                              REDACTED – PUBLIC VERSION

       3095. On February 15, 2012, the day after the increases, CW-6 called H.M. again and they

spoke for six (6) minutes. Later that day, Defendant Blashinsky, a senior Taro marketing executive,

circulated an e-mail informing others within Taro that prices in the Fluocinonide Solution



       3096. In furtherance of their price increase conspiracy, and consistent with the overarching

conspiracy, Taro was careful not to use Fougera’s price increase to poach customers and upset

market share. Indeed, Taro refused to poach even very small customers. For example, Meijer

requested that Taro submit a bid for Fluocinonide Solution. Internally, Taro noted

                                           of market share. Nonetheless, Taro declined to provide

Meijer with a bid and instead falsely claimed that Taro did not have inventory to supply them.

       3097.    Similarly, HD Smith asked Taro to bid for its Fluocinonide Solution business after

Fougera increased. The representative at HD Smith even stated that she

                                             S.B., a Taro sales executive, relayed this news to J.J., a

senior Taro sales executive, who then chastised him for even considering the offer:




                                                750
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 770 of 1189
                                REDACTED – PUBLIC VERSION

          3098. While Taro planned and implemented corresponding price increases, representatives

of Taro and Fougera remained in contact, including but not limited to exchanging the following

calls:




          3099. The day after the final calls detailed above, on March 9, 2012, Taro implemented its

price increase, which essentially doubled its WAC and contract prices for both the 60ml and 20ml

formulations of Fluocinonide Solution.

          3100. Fluocinonide Ointment. In early 2013, the Fluocinonide Ointment market was

evenly split between Teva with 50% share and Taro with 42% share.

          3101. On February 12, 2013, Taro increased pricing on several products, including

Fluocinonide Ointment. The increase included a 15% increase to WAC.

          3102. On February 21, 2013, M.A., a Sandoz marketing executive, e-mailed Defendant

Kellum and other Sandoz executives to advise that Taro had increased pricing on several products

for which Sandoz was re-entering the market, including Fluocinonide Ointment. That same

morning, CW-3 of Sandoz called H.M. of Taro and they spoke for (9) minutes. Immediately after

hanging up with H.M., CW-3 called his supervisor, Defendant Kellum, and they spoke for four (4)

minutes.

          3103. One week later, on February 28, 2013, McKesson e-mailed Taro stating that it had

received an unsolicited bid on Fluocinonide Ointment and asked whether Taro wanted to bid to

retain the business. Later that day, CW-3 called H.M. again and the two competitors spoke for

                                                  751
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 771 of 1189
                               REDACTED – PUBLIC VERSION

eleven (11) minutes. First thing the next morning, on March 1, 2013, CW-3 called his boss Kellum,

and they spoke for five (5) minutes.

       3104. On March 2, 2013, CW-3 and H.M. exchanged three (3) text messages. That same

day, E.G., a Taro sales executive, forwarded the customer request along internally and attached a

spreadsheet indicating that McKesson was Taro's largest customer and including the notation:



       3105. Two days later, on March 4, 2013, M.L., a Taro pricing executive, forwarded the

McKesson request to Defendant Perfetto and other Taro executives suggesting that Taro reduce its

pricing by 20% and retract the price increase to retain the business. Perfetto responded that he was

okay with this approach, but posed a question:



       3106. On March 5, 2013, M.L. confirmed that Taro supplied all three wholesalers and

Perfetto responded by asking J.J., a senior Taro sales executive,



                   After confirming that Taro was primary on all three, J.J. replied,




       3107. Looking for a creative way to communicate with Sandoz that Taro would rather it

approach ABC or Cardinal instead of McKesson, Perfetto reached out to his former colleague at

Actavis, Defendant Aprahamian, who he knew had a relationship with CW-3 at Sandoz. 68




 Aprahamian was in the process of leaving Actavis at this point, but would not formally begin
68

working at Taro until two weeks later – on March 18, 2013.

                                                  752
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 772 of 1189
                                REDACTED – PUBLIC VERSION

        3108. Perfetto asked Aprahamian to speak with CW-3 about Fluocinonide Ointment. The

twoexchanged calls, and Aprahamian reported back to Perfetto what they discussed. These calls are

detailed in the chart below:




        3109. At the same time, CW-3 was reporting back to CW-1, a Sandoz senior pricing

executive, what he had discussed with Aprahamian. Shortly after that discussion, CW-1 emailed

Kellum and F.R., a Sandoz pricing executive, regarding Fluocinonide Ointment stating that he had




           Less than an hour later, Kellum called CW-3 and they spoke for twenty-three (23)

minutes. Later that day, CW-3 called Aprahamian. The call lasted less than one (1) minute.

        3110. Having identified ABC as its target, CW-1 then asked CW-3 to contact Taro and

obtain price points for the customer. Following this directive, CW-3 exchanged several calls with

Aprahamian who, in turn, spoke with Perfetto and then relayed the information back to CW-3. This

call pattern is detailed in the chart below:




                                                753
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 773 of 1189
                              REDACTED – PUBLIC VERSION

       3111. After speaking with Aprahamian for the last time on March 11, 2013, CW-3 called

CW-1 and left him the following voicemail:




       3112. In accordance with the agreement between the two competitors, Sandoz bid on

Fluocinonide Ointment at ABC and Taro promptly conceded the business.

       3113. Fluocinonide Gel: For most of 2015, Taro was the only player in the market, with

Teva and Sandoz having discontinued Fluocinonide Gel from their product lines in late 2014.

       3114. In the fall of 2015, however, G&W was making plans to join Taro in the market by

launching the product that November, after purchasing the product from Teva. G&W built into its

plans an assumption that Taro would cede approximately twenty-five (25%) percent market share to

G&W upon its launch.

       3115. By mid-November, G&W had bumped its product launch date back to December

because of a product testing problem at an outside lab. No longer content with assuming that Taro

would give it a quarter of the market when the launch came to fruition, G&W executives reached

out to the competitor to confirm. On November 17, 2015, Defendant Orlofski of G&W called

Defendant Aprahamian at Taro, and the two competitors spoke for seventeen (17) minutes. Later

that same day, Defendant Perfetto of Taro placed a brief call to Orlofski. M.P., a G&W business

development executive, also continued the dialogue with a call to Perfetto on November 18, 2015.

       3116. On November 20, 2015, Defendant Vogel-Baylor of G&W worked on confirming

that Taro was, indeed, the only competitor with whom G&W had to confer, asking a colleague to

pull information for Fluocinonide Gel:

                              placed another quick call to Perfetto on November 21, 2015.



                                               754
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 774 of 1189
                              REDACTED – PUBLIC VERSION

       3117. Two days later, on November 23, 2015 at 11:25 a.m., Orlofski called Perfetto yet

again. They spoke for seven (7) minutes. Less than two hours later, Vogel-Baylor sent Kroger an e-

mail with news of the G&W launch of Fluocinonide Gel and a request for information about the

purchaser’s usage numbers for the product. On November 24, 2015, Kroger responded that G&W

would need to offer all three sizes of the product – 15gm, 30gm, and 60gm – before it would

consider moving the business. G&W, however, would not be prepared to launch the two smaller

sizes until May 2016.

       3118. The Kroger response sent the competitors back to square one in figuring out how to

allocate the Fluocinonide Gel market between them. G&W set to work quickly exploring other

options. On November 25, 2015, Orlofski called Perfetto and the two competitors spoke for seven

(7) minutes.

       3119. On December 3, 2015, Vogel-Baylor reached out to Walgreens asking whether the

customer would entertain a bid for Fluocinonide Gel. Vogel-Baylor explained to Walgreens that it

was

       3120. A few days later on December 8, 2015, Aprahamian and Orlofski had a twenty three

(23) minute phone conversation. Later that day, Vogel-Baylor moved forward, e-mailing her

Walgreens contact to ask where G&W should send its Fluocinonide Gel proposal soliciting

Walgreens’ business.

       3121. While Vogel-Baylor awaited Walgreens’ response, other G&W executives continued

their conversations with their counterparts at Taro. On December 13, 2015, Perfetto called M.P. of

G&W and they spoke for twenty-nine (29) minutes. The following day, December 14, 2015,

Aprahamian called Orlofski and they spoke for nine (9) minutes.




                                                755
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 775 of 1189
                               REDACTED – PUBLIC VERSION

       3122. Having gotten the requested information from Walgreens late in the evening on

December 14, 2015, and having vetted the plan with its competitor, G&W sent its pricing proposal

on Fluocinonide Gel to Walgreens the following day.

       3123. Walgreens contacted Taro two days later, on December 17, 2015, to inform the

incumbent of G&W’s proposal and to find out whether Taro intended to defend. Taro sales

executive C.U. asked Aprahamian:                              Aprahamian responded simply

                             C.U. wrote back, emphasizing that he was well aware of Taro’s

cooperative arrangement with its competitors, saying:



       3124. To keep the lines of communication open, Orlofski called Perfetto first thing the

following morning.

       3125. C.U. refrained from responding to Walgreens’ question about Taro’s intentions in

writing, instead cautiously e-mailing his Walgreens contact on December 21, 2015:

                              ”

       3126. Having somehow overlooked C.U.’s request for a phone call, on January 4, 2016 the

Walgreens representative again pressed for an answer on what Taro’s approach would be on

Fluocinonide Gel, asking:                                                  C.U. responded:




       3127. The following day, January 5, 2016, a Taro pricing executive, M.L., confirmed that

Taro had voluntarily ceded its Walgreens business to the competitor, telling his colleague:



       3128. That same day, a Taro pricing executive, A.L., advised C.U. that he should have

someone on the pricing team send e-mails to customers when Taro declines to bid – like the one he


                                                 756
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 776 of 1189
                                 REDACTED – PUBLIC VERSION

sent to Walgreens for Fluocinonide Gel. As A.L. explained,




        3129. On January 6, 2016, the day after Taro declined to bid at Walgreens, Vogel-Baylor

called C.U. at Taro and they spoke for twenty-five (25) minutes. Notably, this was the only phone

call ever between these two competitors according to the available phone records.

        3130. Several months later, on April 26, 2016, C.U. forwarded along internally a monthly

tracking spreadsheet entitled:                                      In the spreadsheet, C.U. noted

with respect to Fluocinonide Gel at Walgreens:



              34.       Griseofulvin Microsize Tablets

        3131. Throughout 2013, non-defendant Rising had a virtual monopoly on the Griseofulvin

market, with Valeant maintaining only a small percentage of the share.

        3132. On August 7, 2013, Sandoz received FDA approval to market Griseofulvin. Sandoz

planned to talk to customers at the NACDS Annual Total Store Expo that weekend and then launch

the following week.

        3133. However, on August 14, 2013, Sandoz learned that the Griseofulvin launch would be

delayed due to production problems. Despite the delay, Sandoz estimated that it could still realize

$2.5 million in sales in 2013                                                       On September

19, 2013, CW-2, then a senior sales and marketing executive at Rising, called CW-3 of Sandoz twice.

Both calls lasted one (1) minute. CW-3 returned the calls later that day and they spoke for twenty-

one (21) minutes. During these calls, CW-2 and CW-3 discussed Sandoz’s manufacturing issues on

Griseofulvin and its continued delay in launching the product.




                                                 757
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 777 of 1189
                                REDACTED – PUBLIC VERSION

          3134. However, just one week later, on September 25, 2013, Sandoz learned that its

production problems had been resolved. The following Monday, on September 30, 2013, CW-3

informed CW-2 of this unexpected news in the following text message exchange:




          3135. That same day, CW-2 called CW-3 twice. The calls lasted one (1) minute and eight

(8) minutes. That evening, Sandoz held an internal meeting to discuss launch strategy for

Griseofulvin, including which customers to approach in order to achieve Sandoz’s market share

goal.

          3136. Over the next several days, CW-2 of Rising exchanged several calls with CW-3 and

L.J., a Sandoz sales executive, during which they discussed pricing for Griseofulvin and the

allocation of market share to the new entrant, Sandoz. These calls are detailed in the chart below:

        Date          Call   Target Name      Direction   Contact Name      Time         Duration
                     Type
        10/1/2013   Voice    CW-2 (Rising)    Outgoing    CW-3 (Sandoz)        6:32:00      0:01:00
        10/1/2013   Voice    CW-2 (Rising)    Outgoing    CW-3 (Sandoz)       12:15:00      0:10:00
        10/2/2013   Voice    CW-2 (Rising)    Outgoing    CW-3 (Sandoz)       12:35:00      0:02:00
        10/2/2013   Voice    CW-2 (Rising)    Incoming    L.J. (Sandoz)       13:30:00      0:22:00
        10/2/2013   Voice    CW-2 (Rising)    Outgoing    L.J. (Sandoz)       13:59:00      0:03:00
        10/2/2013   Voice    CW-2 (Rising)    Incoming    CW-3 (Sandoz)       14:46:00      0:09:00



After this series of communications between the two competitors, on October 2, 2013, Kellum sent

an internal e-mail identifying four (4) customers that Sandoz planned to target to obtain

approximately 40% share of the Griseofulvin market – CVS (20%), McKesson (8%), Rite Aid (6%),


                                                 758
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 778 of 1189
                                 REDACTED – PUBLIC VERSION

and ABC (8%). That evening, Sandoz prepared and sent its initial round of offers to CVS and

McKesson.

           3137. The next day, on October 3, 2013, CW-2 of Rising exchanged three calls with L.J.,

the Sandoz sales executive responsible for the McKesson account, and one (1) call with CW-3 that

lasted twenty-one (21) minutes. These calls are detailed in the chart below:

  Date                Call     Target          Direction Contact Name Time              Duration
                     Type      Name
   10/3/2013         Voice     CW-2 (Rising)   Outgoing    L.J. (Sandoz)  6:23:00           0:01:00
   10/3/2013         Voice     CW-2 (Rising)   Incoming    L.J. (Sandoz)  6:24:00           0:02:00
   10/3/2013         Voice     CW-2 (Rising)   Incoming    L.J. (Sandoz)  6:25:00           0:05:00
   10/3/2013         Voice     CW-2 (Rising)   Incoming    CW-3 (Sandoz) 11:34:00           0:21:00


           3138. On October 4, 2013, McKesson e-mailed CW-2 asking if Rising wanted to submit a

bid for Griseofulvin. Rising responded to the request by submitting a high bid so that Sandoz would

win the business. On October 7, 2013, McKesson advised Rising that its bid was not competitive

and awarded the business to Sandoz.

           3139. On October 8, 2013, CVS e-mailed Sandoz and declined its Griseofulvin offer,

stating:

                              Later that evening, CVS e-mailed CW-2 asking whether Rising planned

to bid on the business.

           3140. First thing the next morning, on October 9, 2013, CW-2 of Rising and CW-3 of

Sandoz exchanged three calls, including one call lasting nine (9) minutes. After these calls, Sandoz

reduced its pricing and sent a revised offer to CVS. At the same time, Rising prepared and submitted

a high bid to CVS with the intention that Sandoz would win the business.

           3141. However, CVS threw a wrench in the competitors’ plans when it refused to accept

Rising’s high bid that same day stating:

Knowing he had agreed to give up the customer to Sandoz, CW-2 asked his colleague to reduce the


                                                  759
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 779 of 1189
                               REDACTED – PUBLIC VERSION

CVS offer only slightly – by $10 – and                              Thereafter, on October 10, 2013,

CVS declined the Rising bid and awarded the business to Sandoz.

         3142. On October 15, 2013, Sandoz submitted an offer to Rite Aid for its Griseofulvin

business.

         3143. Between October 16 and October 21, 2013, CW-2 of Rising and CW-3 of Sandoz

spoke several additional times to coordinate Sandoz’s entry. These calls are detailed in the chart

below:

    Date       Call Type      Target Name     Direction    Contact Name     Time      Duration
    10/16/2013   Voice        CW-2 (Rising)   Outgoing     CW-3 (Sandoz)     14:37:00    0:01:00
    10/17/2013   Voice        CW-2 (Rising)   Outgoing     CW-3 (Sandoz)      5:12:00    0:14:00
    10/17/2013   Voice        CW-2 (Rising)   Outgoing     CW-3 (Sandoz)      5:27:00    0:01:00
    10/18/2013   Voice        CW-2 (Rising)   Outgoing     CW-3 (Sandoz)      7:06:00    0:02:00
    10/18/2013   Voice        CW-2 (Rising)   Outgoing     CW-3 (Sandoz)      7:45:00    0:02:00
    10/18/2013   Voice        CW-2 (Rising)   Incoming     CW-3 (Sandoz)      9:42:00    0:07:00
    10/18/2013   Voice        CW-2 (Rising)   Incoming     CW-3 (Sandoz)     13:24:00    0:06:00
    10/21/2013   Voice        CW-2 (Rising)   Outgoing     CW-3 (Sandoz)      7:24:00    0:01:00
    10/21/2013   Voice        CW-2 (Rising)   Incoming     CW-3 (Sandoz)      8:12:00    0:05:00



         3144. On these calls, the two competitors discussed Griseofulvin and the accounts that

Sandoz had targeted or planned to target. CW-2 also advised CW-3 that Rising would not give up

Rite Aid to Sandoz. On October 21, 2013, CW-3 took the following contemporaneous notes in his

Notebook:




                                                 760
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 780 of 1189
                                 REDACTED – PUBLIC VERSION

         3145. First thing the next morning, on October 22, 2013, CW-2 of Rising called CW-3 of

Sandoz twice. Both calls lasted one (1) minute. CW-3 returned the call later that morning and they

spoke for eight (8) minutes.

         3146. The next day, on October 23, 2013, Rite Aid advised Sandoz that it declined to

accept Sandoz’s offer for Griseofulvin – as expected, Rising had lowered its pricing to retain the

customer. That same day, Sandoz began making plans to approach Wal-Mart and Cardinal as their

next targets.

         3147. On October 28, 2013, CW-3 e-mailed Wal-Mart to see if the customer was interested

in an indirect bid for Griseofulvin. Wal-Mart replied that it was. The next morning, on October 29,

2013, CW-3 of Sandoz called CW-2 of Rising and they spoke for twenty-two (22) minutes. During

that call, CW-3 informed CW-2 that Sandoz would approach Wal-Mart, and CW-2 agreed that

Rising would relinquish that customer. Later that day, Sandoz prepared an offer and sent it to Wal-

Mart.

         3148. On November 4, 2013, CW-3 of Sandoz called CW-2 of Rising and they spoke for

twenty-eight (28) minutes. The next day, on November 5, 2013, Wal-Mart accepted Sandoz’s offer

for Griseofulvin and awarded it the business.

         3149. On November 20, 2013, CW-2 of Rising and L.J. of Sandoz spoke for three (3)

minutes. Later that day, Sandoz submitted an offer to Cardinal for its Griseofulvin business.

         3150. On November 22, 2013, CW-3 of Sandoz called CW-2 of Rising and they spoke for

seventeen (17) minutes. Later that day, Rising executives held a Commercial Operations meeting at

which CW-2 conveyed that Sandoz needed Rising to relinquish one more account – Cardinal – so

that it could meet its share goal. CW-2 advised that Sandoz would be done after Cardinal and would

not seek any additional share.




                                                 761
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 781 of 1189
                                REDACTED – PUBLIC VERSION

          3151. Thereafter, Rising conceded Cardinal, and Cardinal awarded its Griseofulvin business

to Sandoz.

          3152. The following Monday, on November 25, 2013, Rising held a sales and marketing

meeting during which it discussed Griseofulvin, among other products. CW-2 forwarded the

minutes from that meeting to several Rising executives and S.S., a senior Rising executive responded,

                                                                                                   CW-

2 responded with the following e-mail to S.S.:




          3153. To that, S.S. replied, apologizing that he had not put two-and-two together, and

stated

          3154. One year later, on October 15, 2014, Rising increased WAC pricing on Griseofulvin.

In advance of the increase, CW-2 of Rising exchanged several calls with L.J. of Sandoz, during

which they discussed the price increase. These calls are detailed in the chart below.




                                                  762
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 782 of 1189
                                  REDACTED – PUBLIC VERSION


     Date              Call       Target Name      Direction    Contact Name      Time         Duration
                      Type
       10/1/2014      Voice       CW-2 (Rising)    Incoming     L.J. (Sandoz)       14:16:00       0:04:00
       10/2/2014      Voice       CW-2 (Rising)    Outgoing     L.J. (Sandoz)       13:01:00       0:02:00
       10/2/2014      Voice       CW-2 (Rising)    Incoming     L.J. (Sandoz)       15:23:00       0:11:00
       10/8/2014      Voice       CW-2 (Rising)    Incoming     L.J. (Sandoz)       14:47:00       0:01:00
       10/8/2014      Voice       CW-2 (Rising)    Outgoing     L.J. (Sandoz)       14:57:00       0:07:00
     10/13/2014       Voice       CW-2 (Rising)    Incoming     L.J. (Sandoz)       14:33:00       0:08:00



Further, CW-2 also met in-person with L.J. and the two men discussed the increase over drinks.

        3155. Even after the Rising price increase, CW-2 of Rising continued to communicate with

his former Sandoz colleagues about the increase. For example, on November 12, 2014, CW-3 and

CW-2 exchanged the following text messages:




        3156. The next day, on November 13, 2014, CW-2 also exchanged several lengthy calls

with CW-3 and L.J. of Sandoz. These calls are detailed in the chart below:

     Date            Call     Target Name         Direction    Contact Name     Time        Duration
                    Type
     11/13/2014     Voice     CW-2 (Rising)       Incoming     CW-3 (Sandoz)      3:05:00       0:14:00
     11/13/2014     Voice     CW-2 (Rising)       Outgoing     CW-3 (Sandoz)      3:19:00       0:01:00
     11/13/2014     Voice     CW-2 (Rising)       Incoming     CW-3 (Sandoz)      3:19:00       0:20:00
     11/13/2014     Voice     CW-2 (Rising)       Outgoing     L.J. (Sandoz)     10:51:00       0:02:00
     11/13/2014     Voice     CW-2 (Rising)       Incoming     L.J. (Sandoz)     13:59:00       0:09:00



        3157. After speaking with CW-2 of Rising, CW-3 sent an e-mail to CW-1, a Sandoz senior

pricing executive, stating only                      CW-1 responded that he was                           and

CW-3 replied,




                                                    763
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 783 of 1189
                                REDACTED – PUBLIC VERSION

As was his customary practice, CW-3 stated that he had learned the information from a

when he had actually obtained the information directly from his competitor, CW-3. Later that day,

CW-1 and CW-3 spoke for twelve (12) minutes.

        3158. Sandoz did not follow the Rising price increase immediately because, after

conducting several analyses, it determined that the price protection penalties it would have incurred

were too high to justify the increase.

        3159. However, by July 2015 those concerns were alleviated. On July 27, 2015, P.C., a

Sandoz pricing executive, sent an internal e-mail detailing that Sandoz planned to increase prices the

following week on a list of products, including Griseofulvin. P.C. noted that for Griseofulvin,

Sandoz was assuming                        In other words, Sandoz knew that Rising would not seek

to take any of its customers after the price increase.

        3160. Two days later, on July 29, 2015, CW-3 of Sandoz called S.G., then a senior sales

executive at Rising, and the two competitors spoke for nine (9) minutes. One week later, on August

7, 2015, Sandoz followed Rising’s price increase and published WAC pricing that matched its

competitor.

              35.       Halobetasol Propionate

        3161. During the relevant time frame, Perrigo, G&W, Sandoz, and Taro were the primary

manufacturers of Halobetasol Propionate cream and ointment.

        3162. The markets for Halobetasol Propionate cream and ointment were mature and at all

relevant times had multiple manufacturers.

                        a.      The September 2012 Price Increase

        3163. On September 25, 2012, both G&W and Perrigo announced price increases for

Halobetasol Cream and Ointment. G&W’s price increases took effect on September 28, 2012 and

Perrigo’s price increases took effect one month later on October 28, 2012.



                                                  764
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 784 of 1189
                                REDACTED – PUBLIC VERSION

       3165. In the days leading up to the price increases, both Vogel-Baylor of G&W and T.P. of

Perrigo had numerous discussions with CW-6 of Aurobindo concerning Halobetasol. Although

Aurobindo did not manufacture either form of Halobetasol, Vogel-Baylor and T.P. used CW-6 as a

conduit to convey information between them about the price increases. As discussed in detail above,

CW-6 had formerly worked at Fougera and had developed relationships with Vogel-Baylor and T.P.

of Perrigo during his tenure there.

       3166. For instance, on September 19, 2012, less than one week before the price increases,

Vogel-Baylor exchanged three text messages with CW-6. Then, CW-6 called Vogel-Baylor, hung up,

and immediately called T.P.. After speaking with T.P., CW-6 hung up and immediately called Vogel-

Baylor back, relaying the information he had learned from T.P.. Indeed, within a twenty-minute

period, CW-6 had exchanged at least eight calls with Vogel-Baylor and T.P. These calls are detailed

in the chart below:




       3167. After speaking with CW-6 for the final time on September 19, 2012, Vogel-Baylor

immediately called her boss, Orlofski and spoke to him for thirteen minutes. Similarly, T.P. also

reported back to his boss, Wesolowski, a senior executive at Perrigo, exchanging two calls with him

totaling roughly six minutes.




                                                 765
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 785 of 1189
                                REDACTED – PUBLIC VERSION

        3168. Further, two days later, on September 21, 2012, and then again on September 27,

2012, the day before the G&W price increase went into effect, the same call pattern occurred. These

calls are detailed in the chart below:




        3169. In early November 2012, a customer reached out to G&W asking it to submit a bid

for Halobetasol Cream and Ointment because the customer believed its prices were inconsistent

with the market.

        3170. After receiving the request, Vogel-Baylor had several calls with CW-6 who, again,

served as a conduit between Vogel-Baylor and T.P. to discuss Halobetasol. These calls are detailed in

the chart below:




        3171. After this call exchange, Vogel-Baylor sent the following directive to C.M., a sales

executive at G&W, instructing him to submit a cover bid to the customer in order to create a false

appearance of competition between G&W and Perrigo:




                                                 766
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 786 of 1189
                              REDACTED – PUBLIC VERSION




                       b.      The March/April 2013 Price Increase

       3172. The competitors colluded to raise the price of Halobetasol again in 2013. This time,

there were multiple channels of communication between the competitors. For example, Doug

Boothe, Perrigo EVP and General Manager, and K.O, G&W President, spoke twice by telephone

on March 19, 2013, texted on March 25 and spoke for approximately seven minutes on March 26.

That same day, T.P. of Perrigo once again called CW-6. The call lasted two minutes. Right after that

call, CW-6 called Vogel-Baylor. That call lasted one minute.

       3173. The next day, on March 27, 2013, Perrigo increased its WAC pricing for Halobetasol

Cream and Ointment by over 250%.

       3174. K.O. at G&W also was communicating with M.P., Taro Chief Commercial Officer,

during the same period of time. K.O. tried to connect with M.P. on March 19, 2013 (the same day

he had spoken to Doug Boothe at Perrigo) but did not get through. The two did connect, however,

on March 21. They text messaged on March 25 (the same day that K.O. texted with Doug Boothe at

Perrigo), and had two relatively long conversations (15 and 20 minutes) on March 28, 2013, the day

after Perrigo increased its WAC prices.




                                                 767
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 787 of 1189
                                REDACTED – PUBLIC VERSION

        3175. They also spoke two weeks later on April 11, 2013, the day that G&W announced

WAC price increases for Halobetasol Propionate that were double what it had been just the year

before. The next day, the two executives spoke by telephone for approximately 28 minutes.

        3176. G&W told one of its customers, Morris & Dickson, that G&W increased prices in

                                                            Indeed, in the days leading up to the G&W

price increase, Vogel-Baylor and T.P. had again engaged in a game of telephone with CW-6 to

coordinate their pricing actions. After speaking with T.P. for four minutes on April 8, 2013, CW-6

immediately called Vogel-Baylor. The call lasted one minute. CW-6 then called Vogel-Baylor a short

while later and they spoke for four minutes. Immediately after that call, Vogel-Baylor called her

boss, Orlofski. The call lasted a little over one minute.

                        c.      Sandoz Launches Halobetasol Cream

        3177. In December 2013, Sandoz began preparing to re-launch Halobetasol Cream. At that

time, G&W had 63% of the market and Perrigo had 36%. Sandoz was targeting 20% market share.

Because G&W was the market share leader, Sandoz wanted to



        3178. On December 11, 2013, A.S., a senior Sandoz launch executive, instructed Sandoz

employees to reach out to Rite-Aid and Walgreens to learn who their suppliers were for Halobetasol

Cream and what their pricing was. Upon learning that both customers were with G&W – the market

share leader – Sandoz decided to target those customers.

        3179. On December 12, 2013, Walgreens reached out to G&W to advise that Sandoz had

expressed interest in its Halobetasol Cream business. When Vogel-Baylor shared this information

with Orlofski, he remarked that G&W

Although Sandoz submitted a bid for Halobetasol on December 16, 2013, Walgreens declined to

move the business because the price was slightly higher than G&W’s price.


                                                   768
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 788 of 1189
                               REDACTED – PUBLIC VERSION

        3180. On December 17, 2013, another one of G&W's customers, Ahold, informed G&W

that it had received a bid from Sandoz and was now seeking a lower price from G&W. Vogel-Baylor

e-mailed Orlofski stating,

                                                                Orlofski responded by asking Vogel-

Baylor to call him, noting                                                     Later that day, Rite Aid

also e-mailed Vogel-Baylor stating that Sandoz had submitted a bid for Halobetasol Cream and

requested that G&W lower its price to retain the business.

        3181. Vogel-Baylor tried calling Orlofski three times on December 17, 2013. After the

third call, Vogel-Baylor called Polman of Perrigo and they spoke for more than seven minutes.

        3182. Vogel-Baylor hung up with Polman and called Orlofski again. Orlofski returned her

call later that day and they spoke for five minutes.

        3183. After speaking with Orlofski, Vogel-Baylor e-mailed Rite-Aid stating,



                                                       Rite-Aid accepted Sandoz’s offer the next day.

        3184. At the same time that Sandoz was going after G&W’s Halobetasol customers, it was

also approaching some Perrigo customers as well, albeit in coordination with Perrigo. On December

17, 2013, CW-1, a senior Sandoz pricing executive, e-mailed CW-3, a senior Sandoz sales executive,

asking him to inquire whether Wal-Mart, a Perrigo customer, was interested in receiving a bid from

Sandoz for Halobetasol Cream. CW-3 happened to be meeting with Wal-Mart at that time at its

offices in Bentonville, Arkansas.

        3185. Wal-Mart told CW-3 that it was interested in receiving an offer. Thereafter, CW-3

called T.P. of Perrigo. During that call, T.P. provided CW-3 with Perrigo’s price points for

Halobetasol Cream at Wal-Mart and Omnicare and agreed to give up Wal-Mart to Sandoz. CW-3

took the following contemporaneous notes in his Notebook during that call:


                                                  769
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 789 of 1189
                               REDACTED – PUBLIC VERSION




       3186. Also on December 17, 2013, CW-3 responded to an e-mail exchange with CW-1 and

Kellum regarding Halobetasol Cream, stating:



       3187. Two days later, on December 19, 2013, CW-3 called T.P. again. The call lasted one

minute. After hanging up, CW-3 called CW-1, and they spoke for four minutes. That same day,

Sandoz sent offers to Wal-Mart and Omnicare. The next day, on December 20, 2014, Kirko Kirkov,

a senior Sandoz launch executive, followed up with CW-3 regarding the Wal-Mart offer. CW-3

responded,



       3188. That same day, Boothe of Perrigo called Orlofski of G&W. The call lasted two

minutes. Orlofski returned the call a half hour later and they spoke for eleven minutes. Later that

day, Orlofski called Vogel-Baylor and they spoke for more than seventeen minutes.

       3189. On January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted one minute. Later

that day, Wal-Mart accepted Sandoz's bid for Halobetasol Cream. CW-3 forwarded the acceptance

to his supervisor, CW-1, who asked,                                CW-3 replied in two separate e-

mails sent simultaneously:

       3190. The next day, on January 9, 2014, CW-1 and CW-3 agreed that

             That same day, CW-3 called T.P. and they spoke for more than fifteen minutes.




                                                 770
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 790 of 1189
                               REDACTED – PUBLIC VERSION

       3191. In early February 2014, K.K. joined G&W as a Director of Sales & Marketing. Once

at G&W, K.K. wasted no time using his competitor contacts at Sandoz – CW-3 and CW-4 to

coordinate regarding Halobetasol.

       3192. On February 18, 2014, K.K. of G&W e-mailed Vogel-Baylor stating that Sandoz had

bid on Halobetasol at Walgreens again and the customer was providing G&W with an opportunity

to bid to retain the business. Less, than an hour later, Vogel-Baylor called T.P. at Perrigo and K.K.

called CW-3 at Sandoz to coordinate a response. The calls lasted one minute and two minutes,

respectively. Immediately after hanging up, K.K. sent Vogel-Baylor the following e-mail:




       3193. After receiving the e-mail, Vogel-Baylor called K.K. He returned the call and they

spoke for sixteen minutes. Immediately after hanging up with K.K, Vogel-Baylor sent a text message

to T.P. of Perrigo. Later that day, K.K. sent the following e-mail to Vogel-Baylor:




                                                 771
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 791 of 1189
                                REDACTED – PUBLIC VERSION




       3194. Two days later, on February 20, 2014, K.K. had still not heard back from CW-3 and

so he reached out to his other contact at Sandoz, CW-4, and the competitors spoke for four

minutes. Immediately after hanging up, K.K. called Vogel-Baylor and they spoke for four minutes.

Later that morning, Vogel-Baylor and K.K. exchanged two more calls lasting thirteen minutes and

three minutes, respectively. Upon hanging up with Vogel-Baylor, K.K. sent an internal e-mail,

including to Vogel-Baylor, stating




Vogel-Baylor later responded:

       3195. A few minutes after receiving K.K.’s e-mail, Vogel-Baylor sent a text message to T.P.

of Perrigo. A half hour later, she called T.P. and they spoke for more than seven minutes. At around

the same time, CW-3 of Sandoz called K.K. and they spoke for minutes. Immediately after hanging

up with CW-3, K.K. called Vogel-Baylor to report back what he had learned. That call lasted

nineteen minutes.

       3196. Later that afternoon, Vogel-Baylor called her supervisor, Orlofski, to apprise him of

the situation and they spoke for twenty-one minutes. Upon hanging up, Vogel-Baylor called K.K.




                                                772
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 792 of 1189
                              REDACTED – PUBLIC VERSION

and they spoke for nearly twelve minutes. Immediately after talking to K.K., Vogel-Baylor called

T.P. of Perrigo one more time that day. The call lasted less than one minute.

       3197. That evening, after his conversation with G&W, CW-3 emailed CW-1 and asked that

he call him                        Within a half hour of receiving the e-mail, CW-1 called CW-3 and

they spoke for twenty minutes.

       3198. The next morning, on February 21, 2014, CW-3 and CW-1 spoke again for fourteen

minutes. CW-3 hung up and immediately called K.K. of G&W. The call lasted one minute.

Immediately after that call, K.K. called Vogel-Baylor. The call lasted one minute. That same day,

K.K. sent the following response to Walgreens (which accounted for more than 33% of G&W’s

business for Halobetasol Cream:




                                                 773
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 793 of 1189
                               REDACTED – PUBLIC VERSION


                         d.    Taro Launches Halobetasol Cream and Ointment

       3199. In mid-March 2014, Taro was making plans to re-launch Halobetasol Cream and

Ointment. Although its launch was ultimately delayed until May 2014 due to issues relating to the

FDA, Aprahamian called Vogel-Baylor on March 27, 2014 and they spoke for fourteen minutes.

Notably, this was the first phone call ever between these two competitors, according to the available

phone records. Four days later, on March 31, 2014, Vogel-Baylor called Aprahamian and they spoke

for over five minutes.

       3200. On May 13, 2014, Taro re-entered the Halobetasol Cream and Ointment markets

and published WAC pricing that matched its competitors. In the days leading up to the re- launch,

all four competitors were speaking frequently by phone. At least some of those calls are detailed in

the chart below:




       3201. After the phone calls detailed above, Aprahamian would not speak to Vogel-Baylor

again until September 2015. Similarly, the two calls between Aprahamian and Wesolowski of Perrigo

are the only calls ever exchanged between the two competitors, according to the available phone

records.

       3202. On May 11, 2014, Aprahamian circulated a Fact Sheet including detils regarding the

Halobetasol re-launch. Taro stated that




                                                 774
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 794 of 1189
                                 REDACTED – PUBLIC VERSION

                 The Fact Sheet detailed the following market share breakdown and set Taro’s target

market shall goal at 15%:




           3203. On June 10, 2014, Aprahamian instructed a colleague to put together offers for

Halobetasol at Publix (a G&W and Perrigo customer) and HD Smith (a Perrigo customer).

Aprahamian cautioned                                                                    That same day,

Perfetto of Taro exchanged three text messages with Orlofski of G&W.

           3204. In response to Taro’s offers, T.P. (Perrigo) advised his colleagues:




           3205. On June 11, 2014, Vogel-Baylor called T.P. of Perrigo. The call lasted one minute.

The next day, on June 12, 2014, HD Smith informed Taro that Perrigo had proactively revised its

pricing shortly after Taro submitted the bid and asked Taro to lower its bid to win the business.

           3206. On June 17, 2014, Boothe of Perrigo called a Taro employee on his office line. The

call lasted forty-five minutes. Later that day, A.L., a Taro pricing executive, sent an internal e-mail

stating,

The next day, June 18, 2014, Perfetto called Boothe. That call lasted two minutes.




                                                    775
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 795 of 1189
                                 REDACTED – PUBLIC VERSION

           3207. Around that same time, G&W employees were having a similar exchange over email.

On June 17, 2014, K.K. sent an internal e-mail to Orlofski stating:




           3208. On June 18, 2014, Orlofski sent a text message to Perfetto and also called him. The

call lasted two minutes. The next morning, on June 19, 2014, Orlofski replied to K.K.’s e-mail

stating:



                                 K.K. then sent an internal e-mail directing that G&W should cede the

Publix and Morris & Dickson accounts to Taro. As K.K. explained to his colleagues, it was



           3209. On June 20, 2014, Orlofski exchanged two text messages and two calls with Perfetto,

including one call lasting nearly thirty-eight minutes.

           3210. At the same time, G&W was also careful not to take any steps that would throw off

its market share balance with Perrigo. For example, on June 18, 2014, Plaintiff HEB, a Perrigo

customer, asked G&W to bid on their Halobetasol business. K.K. responded,




                  36.     Hydrocodone Acetaminophen tablets

           3211. Hydrocodone Acetaminophen is a pain reliever and is available in tablet form in

multiple strengths, including 5-325 mg and 10-325 mg Tablets. It has been available in the United

States for over a decade in a generic form.


                                                   776
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 796 of 1189
                               REDACTED – PUBLIC VERSION

        3212. The market for Hydrocodone Acetaminophen 5-325 mg and 10-325 mg Tablets is

mature. At all relevant times, there have been multiple manufacturers.

        3213. Amneal, non-defendant Mallinckrodt, Par, and Teva dominated the sales of

Hydrocodone Acetaminophen 5-325 mg and 10-325 mg Tablets in the relevant period with

Mallinckrodt, Par, and Teva having roughly equal shares of the 5-325 mg Tablet market, and Amneal

having a smaller share. On the 10-325 mg Tablets, Mallinckrodt and Par had large shares of the market,

Teva had a smaller but still significant share, and Amneal had a relatively small share of the market.

        3214. For several years, the price for Hydrocodone Acetaminophen was relatively stable.

Prices began to rise in mid-2014 with Amneal, Mallinckrodt, Par, and Teva coordinating their price

increases and continuing to maintain supracompetitive pricing for many years.

        3215. Amneal, Mallinckrodt, Par, and Teva’s prices remained elevated.

        3216. The ability of Amneal, Mallinckrodt, Par, and Teva to reach agreements on

Hydrocodone Acetaminophen was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person.

        3217. The parallel price increases by Amneal, Mallinckrodt, Par, and Teva are consistent with

the Fair Share Agreement.

        3218. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

        3219. The agreement between Amneal, Mallinckrodt, Par, and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids,

and engage in market and customer allocation for generic drugs, including Hydrocodone

Acetaminophen Tablets (5-325, 10-325 mg).




                                                  777
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 797 of 1189
                                   REDACTED – PUBLIC VERSION


                37.       Hydrocortisone Valerate

        3220. The two competitors on Hydrocortisone Valerate Cream were Taro and Perrigo.

Boothe of Perrigo colluded with Perfetto of Taro to raise the price of Hydrocortisone Valerate

Cream in August 2013, including raising WAC pricing by 351% on certain formulations. Building on

this success, the competitors colluded to raise the price again in June 2014.

        3221. On June 3, 2014, Taro published increased WAC pricing for the June 2014 Increase

products, including Hydrocortisone Valerate. That same day, M.C., a sales executive at Perrigo, sent

an internal e-mail advising of the Taro price increases. Wesolowski, a senior executive at Perrigo,

responded stating:                                                     That same day, Boothe and Perfetto

exchanged four phone calls, including one call lasting five minutes. Two days later, on June 5, 2014,

Boothe followed up with Perfetto again. The call lasted two minutes.

        3222. On July 14, 2014, A.F., a sales executive at Perrigo, sent an internal e-mail asking for

a list of products that were due for a price increase. The next day, on July 15, 2014, Doug Boothe, a

Perrigo pricing executive responded

                                                             Hydrocortisone Valerate was on the list.

        3223. Over the next several days, Boothe and Perfetto exchanged several calls during

which they discussed the price increase on Hydrocortisone Valerate, as well as other products. These

calls are detailed in the chart below:

 Date         Call Type   Target Name                 Direction    Contact Name            Time       Duration
 7/18/2014    Voice       Boothe, Douglas (Perrigo)   Outgoing     Perfetto, Mike (Taro)   12:10:00   0:01:00
 7/19/2014    Voice       Boothe, Douglas (Perrigo)   Outgoing     Perfetto, Mike (Taro)   3:51:00    0:01:00
 7/19/2014    Voice       Boothe, Douglas (Perrigo)   Outgoing     Perfetto, Mike (Taro)   3:52:00    0:02:00
 7/21/2014    Voice       Boothe, Douglas (Perrigo)   Outgoing     Perfetto, Mike (Taro)   14:20:00   0:26:00
 7/24/2014    Voice       Boothe, Douglas (Perrigo)   Outgoing     Perfetto, Mike (Taro)   10:40:00   0:02:00
 7/24/2014    Voice       Boothe, Douglas (Perrigo)   Outgoing     Perfetto, Mike (Taro)   15:03:00   0:07:00



        3224. After the lengthy twenty-six minute call between Boothe and Perfetto on July 21,

2014, Perrigo notified its customers on July 22, 2014 that it would be increasing its WAC pricing on


                                                       778
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 798 of 1189
                               REDACTED – PUBLIC VERSION

a list of products, including Hydrocortisone Valerate, effective July 24, 2014. Notably, Perrigo was

also colluding with competitors regarding other products on its list – Econazole Nitrate Cream

(Taro and Teligent) and Hydrocortisone Acetate Suppositories (G&W). These products are

discussed in detail below in other subsections of this Complaint.

       3225. Indeed, Teligent’s role in agreeing to the price increase on Econazole is reflective of

its knowledge of and support for the overarching conspiracy. Without Teligent’s support for the

Econazole price increase – which Shawn McMorrow promised during his conversations with T.P. of

Perrigo and L.G. of Taro in July 2014 – the Econazole price increase would have failed, but so

would the market allocation agreements and collusive price increases on those products for which

Taro, Perrigo, and Sandoz overlapped, such as Clobetasol, Hydrocortisone Valerate, Halobetasol

Propionate, and Imiquimod. This allowed the competitors to implement the                      in

which Sandoz would exit the market for certain drugs and Taro would lead price increases with the

remaining competitors in those markets. And in return for its express support of the overarching

conspiracy, Teligent was rewarded upon Sandoz’s reentry into the Econazole market, as Sandoz

knew to take share from Perrigo and not Teligent.

               38.     Latanoprost ophthalmic solution

       3226. As of March 2012, there were three generic manufacturers in the market for

       3227. Latanoprost Drops: Sandoz, Greenstone, and Valeant (sometimes referred to as

Bausch & Lomb (“B&L”)). Greenstone had the largest market share with 42%, followed by Valeant

with 30% and Sandoz with 19%. In April 2012, all three manufacturers raised their prices in direct

coordination with one another.

       3228. In early April 2012, Greenstone informed its customers that it would be taking a

price increase on Latanoprost Drops. In the days and weeks leading up to the Greenstone price




                                                 779
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 799 of 1189
                                 REDACTED – PUBLIC VERSION

increase notice, Robin Hatosy of Greenstone was coordinating with both Defendant Kellum of

Sandoz and B.P., a sales executive at Valeant, by phone and text message:




        3229. Hatosy consistently acted as the conduit, sharing information between Sandoz and

Valeant in order to secure an agreement from both to raise prices.

        3230. On the day that Greenstone sent out the price increase notices, April 3, 2012, both

CVS and Walgreens approached Sandoz looking for a lower price on Latanoprost Drops. That same

day, Hatosy and Kellum exchanged five (5) text messages while Kellum replied internally to his

colleagues at Sandoz, stating:

                                                                  Later that evening, Kellum

instructed his sales team not to make any               for Latanoprost and to put the product on

                   Kellum also instructed S.G., one of his sales executives, to lie to Walgreens about

why Sandoz was unable to bid, instructing S.G. to                    even though Sandoz had plenty

of supply.




                                                 780
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 800 of 1189
                               REDACTED – PUBLIC VERSION

        3231. Sandoz immediately began preparing an increase of its own. On April 4, 2012,

Kellum called Hatosy but was unable to connect. He called her again on April 5, 2012, and the two

competitors spoke for nearly two (2) minutes.

        3232. On April 6, 2012, Kellum requested a customer list from a colleague so that he could

begin calculating the financial impact of a Sandoz price increase. He also added the item

                                   to the agenda for that day’s

          After some quick calculations, Kellum determined that a Sandoz increase on Latanoprost

Drops could increase the company’s revenues by up to $14,900,000 per year.

        3233. In a presentation he created that same day to support the Latanoprost price increase,

Kellum was intentionally opaque about why Sandoz should take the increase, stating that



                                    But that was a lie. Kellum had first learned of the Greenstone

price increase directly from Hatosy, not a customer. In addition, the Valeant price increase had not

even happened yet. In fact, it would not be effective until April 24, 2012, three weeks in the future;

Kellum’s inside information instead came directly from his prior conversations with his competitor,

Greenstone.

        3234. While he was in the midst of planning the Sandoz price increase on April 6, 2012,

Kellum also exchanged two (2) more text messages and had a nearly seven (7) minute call with

Hatosy of Greenstone. Hatosy, in turn, then called B.P. at Valeant and the two spoke for nearly five

(5) minutes. Later that evening, Kellum told colleagues:



        3235. Things moved quickly from there. On April 9, 2012, Defendant Kellum sent around

an agenda for the Pricing Committee meeting the next day. The agenda included

                                      He also called Hatosy of Greenstone but was unable to reach


                                                  781
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 801 of 1189
                               REDACTED – PUBLIC VERSION

her. Kellum quickly obtained approval for the Latanoprost price increase; customers were notified

of the increase on April 11, 2012, and it became effective on April 13, 2012. As a result of this quick

action, Sandoz’s price increase became effective even before Greenstone’s.

       3236. On April 12, 2012, a large retail pharmacy customer, Rite-Aid, sent Greenstone a

request for a bid on Latanoprost. Knowing that this was likely an indication that Sandoz had

followed Greenstone’s price increase, Hatosy (then using a different surname) forwarded the email

directly to Kellum with an approving message:




       3237. That same day, a different customer, Optisource, approached Sandoz – angry that it

was not notified in advance of Sandoz’s Latanoprost price increase. A Sandoz sales executive told

the customer that Sandoz was simply                                            but Optisource

challenged that idea, saying that Valeant – which was also on a secondary contract with that

customer – had not raised its price. Questioning Defendant Kellum’s intel about the price increases,

a senior sales and pricing executive at Sandoz forwarded the e-mail string directly to Defendant

Kellum on Friday, April 13, 2012, asking:                                  Kellum immediately

responded:                             Kellum’s understanding, of course – based on his

conversations with Hatosy – was that Valeant would be raising, or already had raised, its price. The

following Monday, April 16, 2012, Kellum called Hatosy. She called him back the next day, but they


                                                 782
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 802 of 1189
                               REDACTED – PUBLIC VERSION

were unable to connect. On April 18 and 19, 2012, Hatosy and B.P. of Valeant then communicated

several times by phone and text message, including one call lasting nearly fourteen (14) minutes.

        3238. On April 24, 2012, Valeant raised its WAC pricing on Latanoprost to a point even

higher than Sandoz’s. That same day, B.P. of Valeant called Hatosy of Greenstone, likely to report

the news.

        3239. Three price increases in the span of roughly three weeks caused a lot of customer

activity and confusion – which in turn required additional coordination among the three

manufacturers to make sure prices stayed high and the market remained stable. For the most part,

Sandoz tried to avoid taking any of its competitors’ customers after the price increases, but it did

want to pick up one customer to get closer to its “fair share” of the market.

        3240. For example, on Friday May 4, 2012 – shortly after the Greenstone and Valeant price

increases became effective – Cardinal approached Sandoz with an opportunity to bid and take the

business with a lower price. Kellum called Hatosy that day, but they were unable to connect. He

called her again on Monday, and they spoke for more than six (6) minutes. They spoke about

Sandoz’s desire to obtain another customer, and which customer it should target. Monday morning,

before speaking to Hatosy, Kellum responded to the internal Sandoz e-mail saying,




            The next day, after speaking to Hatosy, Kellum followed up the e-mail, confirming that

Sandoz should pass on Cardinal, stating                                            and

                             Consistent with the agreement reached with Greenstone, Sandoz

retained its secondary position with Cardinal, instead of bidding for the primary position, and

decided to wait until ABC put its Latanoprost business out to bid and let Greenstone concede that

customer instead.


                                                  783
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 803 of 1189
                               REDACTED – PUBLIC VERSION

        3241. Around this same time, CW-1 started at Sandoz. He had previously worked with

Hatosy at a prior employer and thus had a pre-existing relationship with the Greenstone sales

executive. When some confusion arose later in May 2012 around the Cardinal business, Hatosy

communicated with both CW-1 and Defendant Kellum from Sandoz, as well as B.P. of Valeant, in

order to enforce the agreement already in place among the three manufacturers.

        3242. For example, on the morning of May 31, 2012, B.P. of Valeant and Hatosy of

Greenstone exchanged one text message and had several phone calls of varying lengths. In the midst

of those communications with B.P., Hatosy was simultaneously communicating with CW-1 of

Sandoz using iPhone chat, resulting in the following message exchange:




        3243. As Hatosy explained to CW-1, Valeant (B&L) had the Cardinal business, not

Greenstone, but Cardinal was telling Valeant that Sandoz had a lower price in the market. Hatosy

expressed the need to call                        because CW-1 had only recently started at Sandoz

and thus did not completely understand the scope of the prior collusive communications between

Hatosy and Defendant Kellum about the Latanoprost price increases.

        3244. Immediately following this exchange, Hatosy did call Defendant Kellum, setting off

a flurry of calls between the three competitors that day, as set forth below:




                                                  784
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 804 of 1189
                              REDACTED – PUBLIC VERSION




       3245. Over the next several weeks, Hatosy went to great lengths to make sure Sandoz and

Valeant lived up to their agreement to keep prices high across the board for Latanoprost. For

example, between June 26 and 28, 2012, Hatosy and B.P. of Valeant exchanged twelve (12) text

messages.

       3246. After that series of communications, on June 29, 2012, Hatosy reached out again to

CW-1 via iPhone chat:




       3247. At the exact same time that Hatosy was exchanging these iPhone chat messages with

CW-1 at Sandoz, she was also exchanging separate text messages with B.P. of Valeant.

       3248. Those efforts were successful. On July 3, 2012, CW-1 followed up with Hatosy via

iPhone chat message confirming that Sandoz’s pricing for Latanoprost was not low at Cardinal – or

any other customer for that matter:




                                                785
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 805 of 1189
                               REDACTED – PUBLIC VERSION




         3249. Again, shortly after receiving this information from CW-1 about Sandoz’s pricing,

Hatosy sent a text message to B.P. at Valeant. They exchanged several other text messages that same

day.

         3250. Greenstone similarly lived up to its agreement to concede the ABC business to

Sandoz, allowing Sandoz to get closer to its “fair share” of the Latanoprost market. On June 22,

2012, ABC requested a bid from Sandoz on Latanoprost, as expected, due to the Greenstone price

increase. Consistent with the agreement, Greenstone quickly conceded the customer to Sandoz,

allowing Sandoz to obtain the business

         3251. As discussed above, this successful effort at price fixing convinced Kellum to

recommend further efforts at price fixing with Greenstone on various formulations of Clindamycin

beginning in August 2012, continuing through 2014. That history also paved the way for yet another

successful price fixing agreement between Sandoz and Greenstone on Eplerenone Tablets, discussed

below.

                39.     Isosorbide Dinitrate

         3252. During the relevant time period, Sandoz, Par, and West-Ward were the primary

manufacturers of Isosorbide Dinitrate tablets.


                                                 786
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 806 of 1189
                                REDACTED – PUBLIC VERSION

         3253. The market for Isosorbide Dinitrate tablets was mature and at all relevant times had

multiple manufacturers.

         3254. For years, the prices of Isosorbide Dinitrate tablets were relatively low and stable.

For example, before the spring of 2012, Sandoz and West-Ward had WAC prices for 10 mg tablets

of                    and NSP prices of                    Par, which had a negligible presence in the

market during that time period, offered similarly low prices.

         3255. On June 6, 2012, Sandoz’s C.B, Director of National Accounts, spoke for

approximately 25 minutes to M.R., West-Ward’s Director of National Accounts. The next week, on

June 15, Sandoz announced its large WAC price increases on Isosorbide. The two executives next

spoke, for approximately 21 minutes, on October 11. The next day, West-Ward announced its

Isosorbide WAC price increases.

         3256. In July 2012, due to claimed supply disruptions, both Sandoz and West-Ward

dramatically increased their prices by approximately 1000%. Following these price increases, internal

Sandoz documents kept by Armando Kellum and CW-3 concluded that Sandoz had its fair share of

the market for Isosorbide Dinitrate and did not seek more share for this reason.

         3257. Following this price increase, Par sought to increase its presence in the market for

Isosorbide Dinitrate. Rather than compete for price, Par knew that Sandoz and West-Ward would

concede share. Accordingly, Par matched the 1000% price increase announced by Sandoz and West-

Ward.

         3258. These price increases were coordinated by senior sales executives from each of

Sandoz, Par, and West-Ward. For example, J.G.G. of West-Ward spoke to K.B. of Sandoz for nearly

twenty minutes on September 5, 2012. Likewise, on June 6, 2012, Sandoz’s CW-3 spoke for

approximately twenty-five minutes to M.R., West-Ward’s Director of National Accounts. The next

week, on June 15th, Sandoz announced its price increases on Isosorbide. The two executives next


                                                  787
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 807 of 1189
                                REDACTED – PUBLIC VERSION

spoke for approximately twenty-one minutes on October 11th, and West-Ward announced its

Isosorbide Dinitrate list price increases the next day.

          3259. Pricing data show steep and parallel price increases beginning in March 2012 by

Sandoz, West-Ward, and Par for Isosorbide Dinitrate tablets, with prices remaining elevated after

the supply disruption was resolved.

          3260. In the spring of 2013, Par made a push into the Isosorbide Dinitrate market. Rather

than offer lower prices to customers in order to build market share, Par announced WAC prices that

matched Sandoz (and which were higher than West-Ward). Par’s NSP prices also were very high,

and close to Sandoz and West-Ward. Par announced its WAC price increases on March 11, 2013.

Not long after, on March 26, K.O, VP of National Accounts at Par, spoke to M.V., Associate

Director of Pricing at Sandoz for approximately 25 minutes.

          3261. In 2013, an internal Sandoz analysis of the Isosorbide Dinitrate market from the files

of Kellum shows that Sandoz understood its                   of the market to be split 50/50 with West-

Ward. Because Sandoz’s share exceeded 50% at that point in time, it answered the question

                    as        The analysis explains that Sandoz’s did not want to grow sales of

Isosorbide Dinitrate, but only to                       Sandoz also noted that Par was entering the

market.

          3262. In a spreadsheet maintained by Sandoz’s Chris Bihari, he included notes to his

superiors (including Kellum) explaining that the Isosorbide Dinitrate market was a

                                                                Notably, there is no mention of a supply

disruption as justification for the price increase.

                 40.     Lidocaine HCL

          3263. During the relevant time period, Fougera, Taro, and non-defendant Hi-Tech were

the primary manufacturers of Lidocaine HCL 5% ointment.


                                                      788
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 808 of 1189
                               REDACTED – PUBLIC VERSION

         3264. The market for Lidocaine HCL 5% ointment was mature and at all relevant times

had multiple manufacturers.

         3265. The prices of Lidocaine HCL 5% ointment were relatively low and stable for years.

         3266. In late 2011, Hi-Tech began making plans to launch Lidocaine Ointment. At that

time, Fougera was the sole generic manufacturer in the market and had a dominant share of the

market. In order to cede share to Hi-Tech—as required by the fair share agreement—Sandoz

needed to raise prices to maintain (or even augment) its dollar sales notwithstanding the loss of

volume.

         3267. On November 21, 2011, A.R., a Fougera sales executive, forwarded an invitation to

CW-6, among others, for a conference call on November 28, 2011 to discuss

                   referred to Fluocinolone Acetonide – a product on which Fougera and G&W

overlapped and where CW-6 was colluding with Grauso of G&W at the same time.

         3268. The next day, on November 22, 2011, E.B. of Hi-Tech called CW-6 and they spoke

for seven minutes. Immediately after hanging up, CW-6 called his supervisor, Kaczmarek, and they

spoke for four minutes. The November 2011 call between CW-6 and E.B. was the first time that the

two competitors had ever spoken by phone (according to the available phone records). During these

calls, the two competitors discussed Hi-Tech’s entry into the market and Fougera’s plan to raise its

prices before Hi-Tech entered.

         3269.   Fougera held its internal strategy meeting on November 28, 2011. A few days later,

on December 2, and then again on December 5, 2011, CW-6 called E.B.. The calls lasted one minute

each.

         3270. Later that month, on December 22, 2011, and consistent with the competitors’

discussions, Fougera increased WAC pricing for Lidocaine Ointment by 200%.




                                                 789
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 809 of 1189
                               REDACTED – PUBLIC VERSION

       3271. Starting in February 2012, as Hi-Tech began preparing in earnest to enter the market,

E.B. and CW-6 began speaking more frequently. On February 23, 2012, E.B. of Hi-Tech called CW-

6 and they spoke for seven minutes. Immediately upon hanging up, CW-6 called his supervisor,

Kaczmarek, to report the conversation. That call lasted one minute. An hour later, Kaczmarek called

CW-6 back and they spoke for six minutes. Further, on March 7, 2013, E.B. called CW-6 and they

spoke for five minutes. CW-6 called E.B. back a few minutes later. The call lasted one minute.

During these calls, the competitors discussed which customers Hi-Tech should target as it entered

the Lidocaine market, as well as pricing.

       3272. One week later, on March 13, 2012, Hi-Tech entered the Lidocaine Ointment market

and matched Fougera’s increased WAC pricing.

       3273. After Hi-Tech entered, and consistent with fair share principles, Fougera gave up

several of its Lidocaine Ointment customers to the new entrant. For example, on March 22, 2012,

ABC e-mailed Fougera to advise that it had received an offer for Lidocaine Ointment and asked

whether Fougera wanted to bid to retain the business. CW-3, then a sales executive at Fougera,

asked Kaczmarek how to respond and he directed that CW-3                  to the new player.

       3274. Similarly, on March 27, 2012, CW-6 advised Kaczmarek that Hi-Tech had made an

offer to another customer, Ahold, for Lidocaine Ointment. CW-6 suggested that Fougera

                                            to which Kaczmarek replied:

       3275. On May 17, 2012, Wal-Mart e-mailed K.K., another Fougera sales executive, to

advise that Fougera was not the lowest bidder on its RFP for Lidocaine Ointment and asked

whether Fougera wanted to bid to retain the business. K.K. forwarded Wal-Mart’s request to

Kaczmarek, asking how he should respond.

       3276. First thing the next morning, Kaczmarek called CW-6 and they spoke for ten

minutes. A few hours later, Kaczmarek called CW-6 again and they spoke for three minutes.


                                                790
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 810 of 1189
                               REDACTED – PUBLIC VERSION

Immediately upon hanging up, CW-6 called E.B. of Hi-Tech. The call lasted one minute. A half

hour later, CW-6 called E.B. again. The call lasted one minute. That same morning, Kaczmarek

responded to K.K.’s e-mail stating,



       3277. Later that day, Kaczmarek e-mailed the sales team regarding Lidocaine Ointment and

stated that Fougera had already given up CVS, ABC, and Rite Aid, which accounted for 34% market

share, and advised that Fougera was                                        A Fougera sales executive,

then reminded Kaczmarek that Fougera had also given up HD Smith and Anda to Hi-Tech.

Therefore, Kaczmarek recommended that Fougera

     The next day, on May 19, 2012, CW-6 called E.B., speaking for four minutes – likely letting him

know that Fougera was now done conceding customers to the new entrant.

       3278. One year later, in March 2013, Taro began preparing to re-launch into the Lidocaine

Ointment market. At that time, Sandoz (which by that point had acquired Fougera) had

approximately 56% market share and Hi-Tech had 42%.

       3279. On March 18, 2013, the same day that Aprahamian started at Taro, Perfetto sent an

internal e-mail, welcoming Aprahamian to the team and listing potential topics for a Monday call.

One of those topics was

       3280. Over the next several days, Aprahamian and CW-3 of Sandoz exchanged several

calls, including a call on March 19, 2013 lasting sixteen minutes and a call on March 21, 2013 lasting

twelve minutes.

       3281. Later in the day on March 21, 2013, after Aprahamian’s conversations with CW-3,

J.J., a senior Taro sales executive, sent an internal e-mail listing Lidocaine Ointment usage numbers

by competitor at various customers and stating:

                                                                                                .


                                                  791
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 811 of 1189
                                REDACTED – PUBLIC VERSION




                     The next day, on March 22, 2013, Aprahamian called CW-3 again. CW-3

returned the call and the two competitors spoke for seventeen minutes.

          3282. During these calls in March 2013, Aprahamian informed CW-3 that Taro would be

re-entering the Lidocaine Ointment market. CW-3, in turn, provided Aprahamian with non-public

price points that Sandoz was charging to its customers for the product.

          3283. Armed with this competitively sensitive information, on or about March 23, 2013,

Taro re-launched Lidocaine Ointment and matched Sandoz and Hi-Tech WAC pricing. Over the

next two weeks, Aprahamian and CW-3 exchanged numerous calls during which they discussed,

among other things, the allocation of customers to the new entrant, Taro. These calls are listed in

the chart below:




          3284. Although Aprahamian wanted CW-3 to tell him which customers to target, CW-3

had a difficult time obtaining that guidance from Kellum. Aprahamian told CW-3 that Taro would

be taking two customers from Sandoz – CW-3 understood that to mean that Taro planned to take

one wholesaler and one retailer.

          3285. On April 5, 2013, J.R., a senior Sandoz marketing executive, sent an internal e-mail

asking,                                                                                  CW-3

                                                  792
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 812 of 1189
                                REDACTED – PUBLIC VERSION

responded:

                                     J.R. replied by asking Kellum,                        Kellum

answered by providing his understanding of the conversations between CW-3 and Taro:



               Later that day, J.R. sent another e-mail to others at Sandoz stating:



        3286. On April 8, 2013, Taro held a Sales and Marketing conference call. According to the

meeting minutes, Perfetto reported the following:

                                                              and                            The next

day, on April 9, 2013, CW-3 called Aprahamian and they spoke for seven minutes.

        3287. On April 15, 2013, Aprahamian and CW-3 exchanged three calls, including one

lasting eighteen minutes and another lasting nine minutes. Later that day, Aprahamian sent an

internal e-mail attaching a                                         The Summary detailed that,

consistent with fair share principles, Taro’s                was                and they had achieved

         share. For pricing, Taro matched



        3288. The next day, on April 16, 2013, CW-3 called Aprahamian. Aprahamian returned the

call and the two competitors spoke for eleven minutes. At the same time, J.J. of Taro called E.B., a

senior Hi-Tech sales and marketing executive, and they spoke for eight minutes. Throughout the

rest of April, CW-3 and Aprahamian would exchange at least ten more phone calls.

        3289. In June 2013, Taro circulated a spreadsheet detailing its gains and losses for May

2013 for various products. With respect to Lidocaine Ointment, Taro noted that it did not bid at

Omnicare because




                                                  793
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 813 of 1189
                               REDACTED – PUBLIC VERSION

         3290. By January 2014, Sandoz held a                              which included a

presentation on                                                    The presentation contained a

slide titled,                                 which included Taro, and identified the Lidocaine

Ointment launch as a key launch for Taro. Sandoz described Taro’s

           as a

         3291. Throughout 2014, Sandoz was careful not to disrupt the market balance it had

achieved with Taro and Hi-Tech with regard to Lidocaine Ointment. For example, in March 2014

Sandoz created a list of products to target at Wal-Mart in 2014. With regard to Lidocaine Ointment,

CW-3 responded that Sandoz had




                  41.   Metformin ER

         3292. During the relevant time period, Actavis, Amneal, Lupin, Sun, and Teva dominated

the market for Metformin ER tablets.

         3293. The market for Metformin ER was mature and at all relevant times had multiple

manufacturers.

         3294. For years, the prices for Metformin ER were relatively low, stable, and declining. In

the summer of 2015, Actavis and Lupin began to impose large price increases. Lupin increased

prices more than 300% and Actavis increased prices about 250%.

         3295. Between August 2015 and January 2016, Amneal, Sun, and Teva also each supported

Actavis’ and Lupin’s price increase by following it themselves and by refraining from adding market

share beyond each Defendant’s “fair share” of the market.

         3296. Price data show steep and parallel price increases beginning in June 2015 by Actavis,

Amneal, Sun, Lupin, and Teva for Metformin ER tables.


                                                 794
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 814 of 1189
                              REDACTED – PUBLIC VERSION

       3297. Senior sales executives from each Defendant were in active contact with each other

during the period in which they implemented the price increase, both by telephone and at trade

shows and industry events.

       3298. For example, and as detailed in the phone records tables depicted throughout this

Complaint, between July 2015 and February 2016, David Berthold of Lupin was in frequent contact

with S.R. and S.R. (both of Amneal); and with Mark Falkin and T.G. of Actavis. Berthold

communicated by telephone with Actavis’s T.G., in June, July, and October 2015, and again in May,

June, and July of 2016. Similarly, during this same time period, Ara Aprahamian (on behalf of Taro’s

corporate parent, Sun) was in frequent contact with S.R. (Amneal); Rick Rogerson, Mark Falkin, and

M.D. of Actavis; and Nisha Patel of Teva.

               42.     Methadone HCL

       3299. During the relevant time period, West-Ward and non-defendant Mallinckrodt were

the primary manufacturers of Methadone HCL tablets.

       3300. The market for Methadone HCL tablets was mature and at all relevant times had

multiple manufacturers.

       3301. For years, the prices for Methadone HCL tablets were relatively low and stable.

Before the summer of 2014, West-Ward and Mallinckrodt sold Methadone HCL tablets for less than

10 cents per pill. However, in June 2014, West-Ward and Mallinckrodt significantly increased their

WAC prices by approximately 200%.

       3302. Pricing data show steep and parallel price increases beginning in June 2014 by West-

Ward and Mallinckrodt on Methadone HCL tablets.

       3303. Throughout this period, West-Ward and Mallinckrodt met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on Methadone

HCL tablets and their fair share agreement.


                                                795
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 815 of 1189
                                REDACTED – PUBLIC VERSION

       3304. For example, D.S., West-Ward’s Senior Director and Head of Sales, and K.K.,

Mallinckrodt’s National Account Director, both attended a February 2014 ECRM event at the Omni

Amelia Island Plantation Resort in Amelia Island, Florida. They spoke by phone on May 15, 2014,

and attended the August 2014 NACDS Total Store Expo in Boston. Upon information and belief,

K.K. and D.S. agreed that West-Ward would lead the price increase and Mallinckrodt would follow

it.

       3305. Approximately one month after the NACDS meeting, West-Ward announced WAC

price increases for Methadone HCL tablets. A few weeks later, Mallinckrodt matched West-Ward’s

WAC prices.

               43.     Methylphenidate

       3306. During the relevant time period, Actavis, Sandoz, non-defendant Mallinckrodt, Sun,

Impax (through a predecessor entity Corepharma), and Par were the primary manufacturers of

Methylphenidate.

       3307. The market for Methylphenidate tablets was mature and at all relevant times had

multiple manufacturers.

       3308. For years, the prices of Methylphenidate tablets were relatively low and stable.

       3309. As of November 2012, there were three competitors in the Methylphenidate IR

market – Mallinckrodt with 43% share, Watson (Actavis) with 37%, and Sandoz with 16%. For

Methylphenidate ER, there were only two competitors – Mallinckrodt with 54% share and Sandoz

with 16%.

       3310. On February 13, 2013, L.J., a Sandoz sales executive, sent an internal e-mail stating

that he had heard that Mallinckrodt was experiencing supply issues on Methylphenidate. Further,

L.J. requested the following:




                                                796
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 816 of 1189
                              REDACTED – PUBLIC VERSION




       3311. A few minutes later, D.P., a senior Sandoz sales executive, forwarded L.J.’s email to

his sales team, including to CW-3, asking



       3312. That same day, on February 13, 2013, CW-3 called K.K., a senior Mallinckrodt sales

executive, and they spoke for sixteen (16) minutes. Immediately upon hanging up, CW-3 called

Defendant Aprahamian, then a sales executive at Actavis, and they spoke for sixteen (16) We need

to get customer intel on the following important questions: 1) When will Mallinckrodt be back in the

market for Methylphenidate SR and IR? Previously we heard June 2013. 2) What caused

Mallinckrodt to leave the market? 3) Specifically on Methylphenidate IR, where Watson is also

present, will Watson be able to take some of Mallinckrodt's share? minutes. A few hours later, CW-3

called D.P. of Sandoz to report back what he had learned. That call lasted ten (10) minutes.

       3313. Later that day, CW-3 also sent the following e-mail conveying the information he

had obtained from his competitors:




                                                 797
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 817 of 1189
                                REDACTED – PUBLIC VERSION




        3314. As was his customary practice, CW-3 stated that the sources of his information were

his               to keep out of writing the fact that he obtained the information directly from his

competitors – Mallinckrodt and Actavis (Watson). But CW-3’s superiors were aware that the

information was coming directly from Mallinckrodt and Actavis, not a customer.

        3315. Having confirmed Mallinckrodt’s supply issues – and the fact that the market share

leader would be out of the market for a period of time – Sandoz immediately set to work on

implementing a price increase on Methylphenidate.

        3316. Indeed, less than one week later, on February 19, 2013, Sandoz prepared a price

increase analysis for Methylphenidate to send to the Pricing Committee for approval. In the analysis,

Sandoz noted that Mallinckrodt had a                               and recommended increasing price

by 340% on Methylphenidate IR and 125% on Methylphenidate ER. Sandoz estimated that these

increases would result in the accrual of an additional $12.9 to $36.0 million in profits.




                                                  798
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 818 of 1189
                              REDACTED – PUBLIC VERSION

       3317. On March 1, 2013, CW-3 of Sandoz exchanged at least nine (9) text messages with

Defendant Kaczmarek, then a senior executive at Mallinckrodt. Through those text messages, the

competitors discussed Sandoz’s price increase on Methylphenidate and specific customer accounts.

During these conversations, CW-3 took the following contemporaneous notes in his Notebook:




       3318. Further, in the days leading up to the Sandoz price increase on Methylphenidate,

CW-3 exchanged at least twenty-three (23) calls and text messages with Kaczmarek and K.K. These

communications are listed in the chart below:




                                                799
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 819 of 1189
                               REDACTED – PUBLIC VERSION




       3319. During this same time period, CW-3 was also in frequent contact with Defendant

Aprahamian at Actavis, as detailed in the table below:




       3320. After this series of communications with both Mallinckrodt and Actavis, on March 8,

2013, Sandoz followed through with its plans and increased WAC pricing on Methylphenidate IR

between 293% and 449%, depending on the formulation, and on Methylphenidate ER by 125%.

       3321. Three days later, on March 11, 2013, Aprahamian of Actavis called Defendant

Perfetto, at that point a senior executive at Taro, and they spoke for fifty-four (54) minutes. The two


                                                 800
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 820 of 1189
                                REDACTED – PUBLIC VERSION

competitors would exchange two more calls that day lasting one (1) minute and three (3) minutes.

Immediately upon hanging up with Perfetto, Aprahamian called CW-3 of Sandoz. The call lasted

one (1) minute. A few minutes later, Aprahamian called CW-3 again and they spoke for five (5)

minutes.

        3322. The next day, on March 12, 2013, Perfetto e-mailed J.K., a senior Taro executive,

and G.S., a senior executive at Taro’s parent company, Sun, regarding Methylphenidate stating:




        3323. Perfetto’s reference to “Mutual” was to one of Taro’s sister companies, which was

also a subsidiary of Sun. When G.S. of Sun expressed some confusion over what product Perfetto

was referring to, he sent the following e-mail to clarify:




                                                   801
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 821 of 1189
                               REDACTED – PUBLIC VERSION

       3324. G.S. responded that Methylphenidate was a                              for Sun and the

company was working as quickly as possible to bring it to market.

       3325. Between March 13 and April 2, 2013, CW-3 of Sandoz and Defendant Kaczmarek

exchanged at least twenty-nine (29) text messages. During that same time period, CW-3 was also

communicating frequently with his contact at Actavis, Aprahamian, who was also in the process of

transitioning to a position at Taro (his first day at Taro was March 18, 2013, but he continued to

speak frequently with Actavis colleagues after his departure). Those calls are detailed below:




       3326. During his calls with Aprahamian on April 2, 2013, CW-3 took the following

contemporaneous notes in his Notebook regarding Methylphenidate:




       3327. Notably, as of April 2, 2013, Actavis had not yet published increased WAC pricing

for Methylphenidate IR and would not do so for another several weeks.




                                                 802
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 822 of 1189
                               REDACTED – PUBLIC VERSION

         3328. Between April 20 and April 23, 2013, the NACDS held its annual meeting in Palm

Beach, Florida. Representatives from Sandoz, Mallinckrodt, Actavis, Sun, and Taro were all in

attendance. These included senior executives -- D.P. of Sandoz, Defendant Kaczmarek of

Mallinckrodt, G.S. of Sun, and Defendant Perfetto and J.K. of Taro.

         3329. The day after the NACDS annual meeting had concluded, on April 24, 2013, Actavis

published increased WAC pricing for Methylphenidate IR that matched Sandoz’s WAC pricing. Two

days later, on April 26, 2013, Sun entered the Methylphenidate IR market and matched its

competitors’ WAC pricing. And, one week later, on May 1, 2013, Mallinckrodt reentered the market

and matched competitor WAC pricing on both formulations. That same day, Kaczmarek sent a text

message to CW-3 of Sandoz.

         3330. The day after Mallinckrodt announced that its supply disruption had been resolved,

K.K. – a national accounts director at Mallinckrodt – spoke by phone with CW-3, his former

colleague from Sandoz. Upon information and belief, the purpose of this call was to determine

which customers that Sandoz would concede to Mallinckrodt so that it could regain its market share.

         3331. And that is just what happened. In August 2013, CW-2 and Armando Kellum – both

of Sandoz – acknowledged conceding a large customer

                       upon reentry into the market.

         3332. In late 2014, Sun’s market share was well below what it determined would be its fair

share of 17% in what was then a five-manufacturer market. S.K. and G.S. of Sun then coordinated

with the other Defendants to arrange for Sun to increase its market share on Methylphenidate.

         3333. In 2014 and 2015, Impax and Par entered the Methylphenidate market. Rather than

offer

         3334. In March 2013, Mallinckrodt experienced supply disruptions. Although Mallinckrodt

informed the market that it expected to have the supply disruptions resolved by May or June—and


                                                 803
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 823 of 1189
                                REDACTED – PUBLIC VERSION

they, in fact, were resolved in that time frame—Sandoz, Sun, Mallinckrodt, and Actavis used this

shortage as an excuse to hike prices and to keep them high.

        3335. Impax and Par, which joined the market later, chose not to offer lower prices to win

market share, both . Instead, both eentered at the same inflated prices of Sandoz, Sun, Mallinckrodt,

and Actavis. Impax announced identical list prices to the incumbent manufacturers, and although

Par announced lower list prices, both Impax and Par NSP prices closely tracked the inflated prices

of the other manufacturers.

        3336. As Mallinckrodt’s supply challenges became known in early 2013, Sandoz held an

internal meeting about the market opportunity. Rather than focus on winning over Mallinckrodt’s

customers—who all would be looking for a new supplier—Sandoz focused on raising prices.

        3337. Between March 1, 2013, and March 8, 2013, CW-3 (a senior sales executive at

Sandoz) and Walt Kaczmarek (a Vice President of Mallinckrodt) spoke by phone four times and

exchanged. Following their fourth call of the week on March 8, 2013, Sandoz announced that it was

raising its prices on Methylphenidate by 400%.

        3338. Following Sandoz’s announcement, T.G., a Director of National Accounts at

Watson (later Actavis) spoke with D.P., the VP of Generic Sales of Sandoz for more than 20

minutes on April 21, 2013. Upon information and belief, T.G. confirmed to D.P. that Actavis would

follow Sandoz’s price increase.

        3339. Two days after the call between T.G. and D.P., S.K. of Sun reported to her superior

that Actavis/Watson would raise price effective May 25 (even though Actavis had not yet

announced a price increase) and that Mallinckrodt would follow this price increase when it resolved

its supply issue.

        3340. Sure enough, on April 25, 2013, Actavis/Watson announced that it was matching

Sandoz’s 400% price increase.


                                                 804
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 824 of 1189
                               REDACTED – PUBLIC VERSION

       3341. Less than a week later, Mallinckrodt sought to re-enter the market and regain the

share that it had forfeited during the period of its claimed supply disruption – which lasted just two

months. Despite selling the product at competitive levels in February 2013, Mallinckrodt reentered

the market at the elevated price set by Sandoz and Actavis.

       3342. The day after Mallinckrodt announced that its supply disruption had been resolved,

K.K. – a national accounts director at Mallinckrodt – spoke by phone with CW-3, his former

colleague from Sandoz. Upon information and belief, the purpose of this call was to determine

which customers that Sandoz would concede to Mallinckrodt so that it could regain its market share.

       3343. And that is just what happened. In August 2013, CW-2 and Armando Kellum – both

of Sandoz – acknowledged conceding a large customer

                       upon reentry into the market.

       3344. In late 2014, Sun’s market share was well below what it determined would be its fair

share of 17% in what was then a five-manufacturer market. S.K. and G.S. of Sun then coordinated

with the other Defendants to arrange for Sun to increase its market share on Methylphenidate.

       3345. In 2014 and 2015, Impax and Par entered the Methylphenidate market. Rather than

offer lower prices to win market share, both entered at the same inflated prices of Sandoz, Sun,

Mallinckrodt, and Actavis. Impax announced identical list prices to the incumbent manufacturers,

and although Par announced lower list prices, both Impax and Par NSP prices closely tracked the

inflated prices of the other manufacturers.

       3346. Consistent with the overarching fair share agreement, Impax and Par communicated

with the existing manufacturers to arrange for the seamless transfer of a “fair share” of the market

without disrupting the price. For example, J.M., Sun’s Manager of National Accounts, spoke with

G.B. and K.O. – both senior sales executives at Par – to coordinate Par’s entry into the market and

arrange for Par to receive fair share in mid-2015.


                                                 805
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 825 of 1189
                              REDACTED – PUBLIC VERSION


               44.     Methylprednisolone

       3347. During the relevant time period, Sandoz, Par, Greenstone, Breckenridge, and Cadista

were the primary manufacturers of Methylprednisolone.

       3348. The market for Methylprednisolone 4 mg tablets was mature and at all relevant times

had multiple manufacturers.

       3349. For years, the prices of Methylprednisolone were relatively low and stable. In early

2011, Methylprednisolone cost just a few cents per tablet. For example, Cadista sold packages of 21

4 mg tablets for 85 cents each. Between March and June 2011, however, Defendants colluded to

implement a massive price increase.

       3350. When some manufacturers had supply disruptions, all manufacturers used it as

pretext to increase prices. Although the supply disruption—which in any event did not impact all

manufacturers—was resolved in few months, prices never returned to the prior, lower levels.

       3351. Cadista and Sandoz both raised their prices by more than 2000%. For example, the

same 21 tablet package that Cadista sold for 85 cents in March cost more than $19.00 by June.

Sandoz concurrently imposed the same price increase as Cadista. Although Par and Breckenridge did

not announce identical WAC prices, they followed the actual (NSP) prices of the others.

       3352. Qualitest – which was obligated by contractual price protections to maintain its

current prices for large customers – complied with the fair share agreement by declining to supply

Cadista’s and Sandoz’s customers. As Qualitest’s contractual price obligations for

Methylprednisolone phased out, Qualitest also raised its prices in accordance with Sandoz and

Cadista.

       3353. Between October 2011 and October 2012, Greenstone and Breckenridge entered the

market for Methylprednisolone. Consistent with the fair share agreement, Greenstone and

Breckenridge communicated with the other Defendants and confirmed their intentions to enter the


                                                 806
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 826 of 1189
                                REDACTED – PUBLIC VERSION

market at the elevated price. For example, in September 2011, D.N., the Director of Sales at

Breckenridge, exchanged text messages with G.B., Par’s Vice President of National Accounts, both

before (August 14) and after (November 14) Breckenridge’s entry.

        3354. Similarly, as Greenstone entered the market and ramped up from the spring to the

fall of 2012, R.H., a Director of National Accounts at Greenstone, communicated by telephone with

M.S., Breckenridge Vice President of Sales, in February and again in November.

        3355. In return, Cadista, Qualitest, and Sandoz conceded market share to the new entrants

so that they could receive their “fair share.”

        3356. In response to this price increase, customers pushed back on the Defendants to

lower their pricing on Methylprednisolone. For example, Walgreens – who was supplied by Cadista

– solicited Sandoz to submit a bid in December 2012. Upon learning that Walgreens was soliciting

bids, Richard Tremonte, the Vice President of Sales & Marketing at Sandoz, instructed his sales

associate that

                                                   Of course, the         was the collusion between

the competitors that led to the price increase in the first place, which Tremonte was unwilling to put

in writing. Tremonte confirmed this instruction with Armando Kellum of Sandoz.

        3357. Walgreens continued to seek a lower price on Methylprednisolone in 2013. In

September 2013, Kellum of Sandoz intervened again to prevent a sales associate from bidding on

the large account, which still belonged to Cadista. Upon learning that a sales executive was working

on a bid for Walgreens for Methylprednisolone, Kellum instructed Dave Picard:



                 Upon learning of Kellum’s concern, the sales associate then confirmed to Kellum

that he would                                                             which was a lie. Kellum

then pushed harder, admonishing his subordinate:


                                                 807
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 827 of 1189
                               REDACTED – PUBLIC VERSION

       3358. Qualitest and Endo also openly acknowledged in a 2013 internal quarterly business

review prepared in July 2013, that they had

                which had resulted in a $600,000 credit above what Qualitest and Endo had

budgeted to sell for Methylprednisolone in the second quarter, notwithstanding the loss of some

accounts.

       3359. In September 2013, S.G. of Sandoz wrote to Walgreens about the possibility of

picking up additional market share. Kellum quickly followed up with S.G., asking

                                                          S.G. responded,

                                                     Kellum admonished, consistent with the fair

share agreement between Sandoz and Cadista (and the other manufacturers),



                                              S.G. confirmed to Kellum that Sandoz will



       3360. As a result of these collusive communications and each Defendants’ adherence to

the fair share agreement, the price increase on Methylprednisolone stuck, and Defendants have been

able to sell the drug at supracompetitive levels ever since. Indeed, in August 2012, roughly a year

after the initial Methylprednisolone price increase, Kellum of Sandoz conducted an analysis to

determine how likely its price increases were to          He determined that, of the 54 products for

which Sandoz had increased prices between 2010 and July 2012, the price increases had failed on

only two occasions – a success rate of better than 96%.

               45.     Metronidazole

       3361. At all relevant times, G&W, Heritage, Impax, Sandoz, Teva, and Valeant dominated

the market for Metronidazole. Heritage entered the market for Metronidazole in May 2013.




                                                   808
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 828 of 1189
                                 REDACTED – PUBLIC VERSION

           3362. G&W, Sandoz, and Teva conspired to increase the price of Metronidazole cream.

Throughout the period, G&W, Sandoz, and Teva had ample opportunity to discuss and coordinate

pricing of Metronidazole cream at various trade association and industry events including (i) the

August 30-21, 2010 NACDS Pharmacy and Technology Conference in San Diego, California; (ii) the

August 27-30, 2011 NACDS Pharmacy and Technology Conference in Boston, Mass. (iii) the April

24-27, 2012 NACDS Annual Meeting; (iv) the February 20-22, 2012 GPhA Annual Meeting in

Orlando, Florida; (v) the December 3, 2014 NACDS Foundation and Reception Dinner in New

York, N.Y.; and (vi) the April 25-28, 2015 NACDS Annual Meeting in Florida.

           3363. G&W, Impax, Sandoz, and Teva conspired to increase the price of Metronidazole

jelly. The Metronidazole jelly price increase occurred shortly after trade association meetings where

representatives from G&W, Impax, Sandoz, and Teva were in attendance, such as: (i) April -May

2011 NACDS Annual Meeting; (ii) August 27-30, 2011 NACDS Pharmacy and Technology

Conference in Boston; (iii) April 24-27, 2012 NACDS Annual Meeting; and (iv) August 2012

NACDS Pharmacy and Technology Conference.

           3364. Sandoz and Teva conspired to increase the price of Metronidazole lotion. The

Metronidazole lotion price increase occurred shortly after trade association meetings where

representatives from Sandoz and Teva were in attendance such as: (i) August 30-31, 2010 NACDS

Pharmacy and Technology Conference in San Diego; (ii) August 27-30, 2011 NACDS Pharmacy and

Technology Conference in Boston; (iii) April 24-27, 2012 NACDS Annual Meeting; (iv) February

20-22, 2012 GPhA Annual Meeting in Orlando, Florida; (v) December 3, 2014 NACDS Foundation

and Reception Dinner in New York; and (vi) the April 25-28, 2015 NACDS Annual Meeting in

Florida.

           3365. Sandoz and Valeant conspired to increase the price of Metronidazole vaginal.

Valeant manufactures a branded metronidazole gel under the name MetroGel vaginal.


                                                  809
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 829 of 1189
                                REDACTED – PUBLIC VERSION

        3366. The Metronidazole vaginal price increase occurred shortly after trade association

meetings where representatives from Sandoz and Valeant were in attendance such as: (i) June 2014

HDMA Business and Leadership Conference; (ii) December 3, 2014, NACDS Foundation and

Reception Dinner in New York, New York; and (iii) April 2015 NACDS Annual Meeting.

        3367. Notably, the Metronidazole vaginal price increase occurred around the same time

Valeant was also dramatically increasing prices of numerous other drugs. At the end of 2012,

Valeant acquired Medicis, which originally manufactured brand MetroGel vaginal, and proceeded to

engage in a series of price increases on MetroGel vaginal in 2013 and 2014. Such price increases are

a well-known business strategy of Valeant. 69 Valeant was among the generic manufacturers that

received a letter as part of the Congressional investigation into generic price increases.

                46.     Naproxen Sodium

        3368. During the relevant time period, Glenmark and Amneal were the primary

manufacturers of Naproxen Sodium tablets.

        3369. The market for Naproxen Sodium tablets was mature and at all relevant times had

multiple manufacturers.

        3370. For years, the prices for Naproxen Sodium tablets were relatively low and stable.

Prior to 2015, Naproxen Sodium cost pennies per tablet. However, in March 2015, Amneal and

Glenmark imposed abrupt and substantial price increases of more than 1000%.

        3371. Price data show steep and parallel price increases beginning in January 2015 by

Glenmark and Amneal for Naproxen Sodium tables.

        3372. Amneal and Glenmark communicated directly with each other in furtherance of the

conspiracy. For example, Jim Brown of Glenmark (the VP of Sales) and Stephen Rutledge of


69
  See Sanders and Cummings Press Release (asking Valeant why prices of drugs increased when the
only change in the drugs is “the company that owns them”).

                                                  810
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 830 of 1189
                               REDACTED – PUBLIC VERSION

Amneal (the Senior Director of Sales) frequently communicated during the period when Glenmark

and Amneal raised and maintained the prices of Naproxen Sodium. The two executives

communicated by phone multiple times per month in every month of 2015 – including before and

after their respective price increases – which allowed the companies to increase prices and maintain

the fair share rules.

        3373. As a result of this collusion, Defendants charged supracompetitive pricing on

Naproxen Sodium to Plaintiffs and others in the United States.

                 47.    Neomycin Polymyxin Hydrocortisone

        3374. Neomycin Polymyxin Hydrocortisone is a topical antibiotic used to treat outer ear

infections caused by bacteria. It is available in several forms, including a Solution and has been

available in the United States for over a decade in a generic form.

        3375. The market for Neomycin Polymyxin Hydrocortisone Solution (3.5mg-10MU 1%) is

mature. At all relevant times, there have been multiple manufacturers.

        3376. Valeant and Sandoz dominate sales of Neomycin Polymyxin Hydrocortisone with

about a 70/30 split of the market in the relevant times.

        3377. For several years, the price was relatively stable. Prices began to rise in Spring 2010

with Valeant and Sandoz coordinating their price increases and continuing to maintain

supracompetitive pricing for many years.

        3378. The ability of Valeant and Sandoz to reach agreements on Neomycin Polymyxin

Hydrocortisone was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person.

        3379. The parallel price increases by Valeant and Sandoz are consistent with the Fair Share

Agreement.




                                                 811
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 831 of 1189
                               REDACTED – PUBLIC VERSION

        3380. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

        3381. The agreement between Valeant and Sandoz was part of an overarching conspiracy

between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market

and customer allocation for generic drugs, including Neomycin Polymyxin Hydrocortisone Solution

(3.5mg-10MU 1%).

                   48.   Nystatin Triamcinolone cream and ointment

        3382. Nystatin Triamcinolone is a steroid medication used to treat fungal infections. It

comes in a Cream and Ointment formulation, among others.

        3383. It has been available in the United States in a generic form for several years.

        3384. During the relevant time frame, Taro, Sandoz, and Teva were the primary

manufacturers of Nystatin Triamcinolone.

        3385. Prior to certain Defendants launching Nystatin Triamcinolone, Taro, Sandoz, and

Teva engaged in conversations about their launch. These conversations involved discussions of

market and customer allocations.

        3386. The ability of Taro, Sandoz, and Teva to reach agreements on Nystatin Triamcinolone

was aided by the prevalence of trade association meetings and conferences where the parties were able

to meet in person.

        3387. The coordination by Taro, Sandoz, and Teva is consistent with the Fair Share

Agreement.

        3388. The agreement between Taro, Sandoz, and Teva was part of an overarching conspiracy

between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market

and customer allocation for generic drugs, including Nystatin Triamcinolone Cream and Ointment.

        3389.


                                                 812
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 832 of 1189
                               REDACTED – PUBLIC VERSION


                49.     Oxycodone Acetaminophen

        3390. During the relevant timeframe, Actavis, Alvogen, Amneal, Aurobindo, non-

defendant Mallinckrodt, Mayne, and Par were the primary manufacturers of Oxycodone

Acetaminophen.

        3391. The market for Oxycodone Acetaminophen, sometimes abbreviated

“Oxy/Apap,”was mature and at all relevant times had multiple manufacturers.

        3392. During the time period relevant to this Complaint, Actavis, Alvogen, Amneal,

Aurobindo, Mallinckrodt, Mayne, and Par dominated the market for Oxycodone Acetaminophen.

Given the large number of competitors that entered the market for the drug between 2011 and

2015, pricing for Oxycodone Acetaminophen should have fallen substantially over time. Instead, the

opposite occurred. For example, by December 2013, Mallinckrodt, Actavis, Alvogen, Amneal and

Par all sold 100-tablet bottles of 10/325 mg pills that had cost roughly $18 per bottle throughout

2011 and 2012 for more than $80.

        3393. In the summer of 2013, market prices increased greatly. In the space of less than two

months, Mallinckrodt, Alvogen, Amneal, and Actavis more than doubled their NSP prices. Around

the same time, Aurobindo and Par re-entered the market. Rather than offer lower prices to win

market share, they each entered at even higher prices than had been imposed by Mallinckrodt,

Alvogen, Amneal, and Actavis.

        3394. Despite these price increases, each manufacturer’s share of the market remained

relatively stable, as contemplated by the fair share agreement.

        3395. Pricing data show steep and parallel price increases beginning in August 2013 by

Actavis, Alvogen, Amneal, Aurobindo, Mallinckrodt, and Par for Oxycodone Acetaminophen.




                                                  813
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 833 of 1189
                               REDACTED – PUBLIC VERSION

        3396. Throughout this period, Actavis, Alvogen, Amneal, Aurobindo, Mallinckrodt, and

Par met at trade conferences and communicated directly with each other in furtherance of their

price-fixing agreement on Oxycodone Acetaminophen and their fair share agreement.

        3397. Although the Defendants did not increase prices on the drug until late 2013,

Defendants ensured that the fair share agreement applied as new competitors entered the market.

For example, Alvogen received approval to launch Oxy/Apap in July 2012. Upon learning that

Alvogen was entering the market for Oxy/Apap, Dr. Reddy’s – which did not manufacture the drug

– reached out to W.H., Alvogen’s EVP of US Commercial Sales, to congratulate him on the

approval. W.H. responded that Alvogen’s entry “should be a fun ride. We’re just trying to find the

right spots to fill some holes in the market.” In other words, Hill confirmed to a Defendant that did

not manufacture the drug that Alvogen was complying with the overarching agreement by not

seeking any more than its “fair share” of the market.

        3398. Between July and December 2013, Defendants coordinated to more than quadruple

their prices on Oxy/Apap. Mallinckrodt led the price increase, and Actavis, Alvogen, Amneal, and

Qualitest quickly followed. Upon information and belief, the campaign to increase prices on the

drug was spearheaded by Actavis and Mallinckrodt. Between July 2013 and December 2013, Marc

Falkin of Actavis spoke with W.H., Alvogen’s EVP of US Commercial Sales; S.R., VP of Sales at

Amneal; R.C., the CEO of Aurobindo; and Walt Kaczmarek, Vice President and General Manager

at Mallinckrodt. W.H. (Alvogen) and S.R. (Amneal) also coordinated with Aurobindo and Actavis,

respectively, during this timeframe. Additionally, Falkin spoke with C.P. of Qualitest at least 10

times between May 2 and May 19, 2014.

        3399. On November 19, 2013, Qualitest received an inquiry from Econdisc to bid for

Oxycodone Acetaminophen. Upon learning that the RFP was requested due to a price increase from

the incumbent supplier. Qualitest and Endo declined to bid for this business based on its


                                                  814
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 834 of 1189
                               REDACTED – PUBLIC VERSION

commitment to the fair share rules. Further, although sales executives from Qualitest participated in

the collusion, this was done on Endo’s behalf, as it was Endo that held the ANDA for the drug.

And following the acquisition of Par by Endo in May 2015, sales executives from Par began to sell

Oxycodone Acetaminophen on behalf of Endo as well, adhering to the collusive pricing set before

the acquisition, and continuing to abide by the fair share rules.

        3400. As a Teva sales executive reported internally in a November 26, 2013 e-mail to T.C.,

K.G., Rekenthaler, Patel, and others, “Mallinkrodt [sic] recently took a price increase on

Acetaminophen/Oxycodone; Actavis is planning to take a price increase.” This information proved

accurate, as Actavis followed Mallinckrodt’s price increase just a few days later. Notably, T.C. of

Teva had spoken with W.P. of Qualitest a number of times in the weeks prior to this exchange.

Although Teva did not manufacture Oxycodone Acetaminophen, it did manufacture

Codeine/Acetaminophen, which is prescribed for similar uses. Reflecting the overarching nature of

the conspiracy, Teva therefore communicated with competitors about drugs that it did not

manufacture, because it did make drugs that could be substituted those drugs.

        3401. Between September and December 2013—when Oxycodone prices were

increasing—Actavis’s Falkin communicated by telephone with Par (multiple calls in September with

J.H., Par Regional VP of Sales), Alvogen (multiple calls in October and November with B.H.,

Alvogen EVP of Sales), Amneal (voice and text in October with S.R., Amneal VP of Sales) and

Aurobindo (communications in November and December with R.C., Aurobindo CEO).

        3402. While Falkin was communicating with the rest of the manufacturers, A.S., Actavis

VP of Sales, and A.B., Senior VP of Sales and Marketing at Actavis, were communicating with W.K.,

VP and General Manager at Mallinckrodt, between September and December 2013. Actavis’s A.B.

also had multiple telephone communications during this period with S.R., Senior Director of Sales

Finance at Amneal.


                                                  815
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 835 of 1189
                               REDACTED – PUBLIC VERSION

          3403. Alvogen’s B.H. also communicated with Aurobindo’s J.K., Director of National

Accounts, in December 2013 and January 2014.

          3404. Mayne entered the market for Oxycodone Acetaminophen in late 2014. In planning

for the launch, Stefan Cross, Mayne’s President, encouraged his sales team to engage in “off-line

discussions on tendering tactics” with competitors to determine which customers Mayne should

target to receive its “fair share.” Indeed, upon entry, Mayne received its “fair share” as the eighth

entrant into the market without any disruption to price, in accordance with the overarching

conspiracy.

          3405. As a result of these collusive communications, Defendants have been able to

maintain Oxy/Apap at supracompetitive levels since July 2012.

                 50.    Oxycodone HCL oral solution and tablets

          3406. Oxycodone HCL is an opioid agonist indicated for the management of moderate to

severe acute and chronic pain where the use of an opioid analgesic is appropriate. It is available in

several forms, including Tablet and Oral Solution, and has been available in the United States for over

a decade in generic form.

          3407. The market for Oxycodone HCL is mature. At all relevant times, there have been

multiple manufacturers of Oxycodone HCL. Glenmark and Lannett dominated the market for

Oxycodone HCL 20mg/ml Oral Solution with roughly an 80/20 split in the relevant times. Par and

Teva, along with non-defendant Mallinckrodt dominated the market for Oxycodone HCL 15 mg and

30mg Tablets, with each holding at the relevant times roughly 30% shares of the market in the relevant

times.

          3408. For several years, the price for Oxycodone HCL Oral Solution was relatively stable.

Prices began to rise in the spring of 2010 with Glenmark and Lannett coordinating their price increases

and continuing to maintain supracompetitive pricing for many years.


                                                  816
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 836 of 1189
                                 REDACTED – PUBLIC VERSION

          3409. Glenmark and Lannett’s prices remained elevated for many years.

          3410. The ability of Glenmark and Lannett to reach agreements on Oxycodone HCL was

aided by the prevalence of trade association meetings and conferences where the parties were able to

meet in person.

          3411. The parallel price increases by Glenmark and Lannett are consistent with the Fair

Share Agreement.

          3412. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

          3413. The agreement between Glenmark and Lannett was part of an overarching conspiracy

between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market

and customer allocation for generic drugs, including Oxycodone HCL Oral Solution (20mg/ml).

          3414. Similarly, for several years, the price of 15 mg and 30 mg Oxymorphone Tablets

remained relatively stable. Prices began to rise in the fall of 2013 with Mallinckrodt, Par, and Teva

coordinating their price increases and continuing to maintain supracompetitive pricing for multiple

years.

          3415. The ability of Mallinckrodt, Par, and Teva to reach agreements on Oxycodone HCL

Tablets was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person.

          3416. The parallel price increases by Mallinckrodt, Par, and Teva are consistent with the Fair

Share Agreement.

          3417. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

          3418. The agreement between Mallinckrodt,Par, and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage


                                                   817
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 837 of 1189
                                REDACTED – PUBLIC VERSION

in market and customer allocation for generic drugs, including Oxycodone HCL Tablets (15 mg and

30 mg).

                 51.     Permethrin

          3419. During the relevant time period, Actavis, Perrigo, and Mylan were the primary

manufacturers of Permethrin cream.

          3420. The market for Permethrin cream was mature and at all relevant times had multiple

manufacturers.

          3421. Prior to 2010, Perrigo and Actavis sold Permethrin cream for pennies per dose.

However, beginning in May 2010, senior executives from Actavis and Perrigo began coordinating to

increase prices substantially. On May 27, 2010, M.D. of Actavis (the Director of National Accounts)

spoke by phone with T.P. of Perrigo (the Director of National Accounts). Upon information and

belief, the two executives reached an agreement to double their WAC prices for Permethrin by July

2010.

          3422. After successfully doubling their prices, M.D. (Mylan) and T.P. (Perrigo) began

speaking again in August 2011 to discuss another price increase. The two spoke twice on August 5,

and at least four times on August 8, 2011. Upon information and belief, these conversations resulted

in an agreement that each company would increase their prices on Permethrin by at least an

additional 200% (on top of the 2010 price increase).

          3423. In early 2013, Perrigo and Actavis learned that Mylan would be entering the market.

As a result, M.D. (Mylan) and T.P. (Perrigo) spoke again on March 12, 14, and 18 to coordinate yet

another price increase of approximately 100%, which Perrigo led by increasing its WAC prices on

March 13. M.D. and T.P. then spoke again on April 11, in order to confirm their third successful

price increase on Permethrin, which Actavis announced on April 25.




                                                  818
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 838 of 1189
                               REDACTED – PUBLIC VERSION

       3424. In June 2013, Mylan entered the market for Permethrin. Even though prices were

more than 1000% higher than they had been in 2010, Mylan entered the market at higher prices than

either Actavis or Perrigo, and announcing identical WAC prices. Pursuant to the fair share rules,

Perrigo and Actavis conceded market share to Mylan.

       3425. To coordinate Mylan’s entry and determine which customers Actavis and Perrigo

would concede, Jim Nesta of Mylan and T.P. of Perrigo called each other nine times between

August 27 and August 28, 2013. Nesta and T.P. then spoke again on November 15, 2013. T.P. also

acted as the intermediary between Nesta and M.D. (Mylan), as he continued to speak with M.D.

regularly about the Permethrin market, including multiple calls on August 21, August 23rd,

September 6th, September 9th, and September 10th and once on September 11th, 2013.

       3426. As a result of this coordination between the three companies, Mylan, Actavis, and

Perrigo were able to implement the fair share rules and maintain supracompetitive pricing on

Permethrin cream that they sold to Plaintiffs and others in the United States.

       3427.    For example, on May 27, 2010—around when Actavis and Perrigo first raised NSP

prices—M.D., Actavis’s Director of National Accounts spoke by telephone with T.P., Perrigo’s

Director of National Accounts for nearly 10 minutes.

       3428. The two spoke again the following summer. In late July 2011, Actavis announced a

WAC price increase. Shortly thereafter, the Perrigo Director of National Accounts and the Actavis

Director of National Accounts spoke for three minutes on August 3. Two days later, Perrigo

announced an identical WAC price. That day, the Perrigo Director called the Actavis Director and

appears to have left a message. A few days later, on August 8, they finally connected and spoke for

nearly 9 minutes.




                                                 819
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 839 of 1189
                              REDACTED – PUBLIC VERSION

        3429. This conduct repeated in 2013. This time,. The next day, the Actavis and Perrigo

Directors spoke for more than 10 minutes. They spoke again for nearly 25 minutes on April 12.,

Actavis announced WAC prices identical to those of Perrigo.

        3430. Before Mylan entered the market in late 2013, Mylan’s Nesta and Perrigo’s T.P.

(Director of National Accounts) communicated. On August 27, the two executives exchanged

messages but finally connected on the 28th and spoke for 10 minutes. They spoke again on

November 15. Perrigo’s Director of National Accounts again spoke to M.D., Director of National

Accounts at Actavis on August 21, 23 and September 11, 2013.

                   52.   Perphenazine

        3431. During the relevant time period, Qualitest/Par and Sandoz were the primary

manufacturers of Perphenazine.

        3432. The market for Perphenazine was mature and at all relevant times had multiple

manufacturers.

        3433. In 2007 and 2008, Par and Sandoz sold Perphenazine tablets for less than 40 cents

per unit. However, Qualitest left the market in 2009 due to a disruption in supply, and Sandoz

dramatically increased prices. When Qualitest re-entered in the summer of 2009, rather than resume

its formerly low pricing to compete with Sandoz to win back customers, it matched Sandoz’s

increased price.

        3434. The market shares of Qualitest and Sandoz are wholly reflective of each company’s

adherence to the fair share rules. As of May 2010, Qualitest had less than 14% market share,

compared to Sandoz’s 86.1% share of the market. Over the next year, Sandoz conceded

approximately 20% market share to Qualitest, and by May 2011, Qualitest’s share was more than

33% compared to 66% for Sandoz. But during this time, despite the fact that Qualitest increased its

market share from 13% to 33%, prices charged by both companies remained virtually unchanged.


                                                820
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 840 of 1189
                                REDACTED – PUBLIC VERSION

        3435. Indeed, between May 2011 and May 2014, the respective market shares of Qualitest

and Sandoz remained essentially fixed, with Par supply roughly one third of the market, and Sandoz

supplying the remaining two thirds. As a result of their adherence to the fair share rules, the

companies were able to increase prices twice (once in 2011 and again in 2013), and as a result, their

average prices roughly doubles from the supracompetitive pricing establishing by Sandoz in 2009.

And although executives from Qualitest and Sandoz did communicate regarding their pricing during

this time, their adherence to the fair share rules rendered the price increases virtually self-executing.

Because each company knew that the other was committed to the conspiracy, the communications

about pricing were essentially a formality.

        3436. In mid-2014, the companies reallocated share to be more consistent with fair share

rules, and Sandoz conceded additional share to Qualitest so that the two companies had market

share close to 50%. Following this reallocation, Sandoz and Qualitest maintained market share

within a few percentage points of 50% until at least the end of 2016.

                 53.    Pentoxifylline

        3437. Pentoxifylline, also known by the brand names Pentopak, Pentoxil, and TRENtal, is

a medication used to reduce leg pain caused by poor blood circulation.

        3438. During the relevant time frame, Defendants Teva, Mylan, Apotex and Valeant were

the primary manufacturers of Pentoxifylline.

        3439. The market for Pentoxifylline was mature and at all relevant times had multiple

manufacturers.

        3440. In 2008 and 2009, Teva, Mylan and Apotex NSP unit prices for Pentoxifylline tablets

were approximately 7 cents. Beginning at least as early as August 2009, these Defendants agreed to

impose significant price increases.




                                                   821
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 841 of 1189
                               REDACTED – PUBLIC VERSION

         3441. When Apotex exited the market in late 2009, Mylan and Teva took the opportunity

to raise prices significantly. NSP prices more than doubled. Consistent with their Fair Share

agreement, Teva and Mylan achieved nearly an equal split of dollar sales during 2010 and most of

2011.

         3442. In October 2011, Apotex re-joined the market. Instead of competing for customers

by lowering prices, as would be expected in a competitive generic market, the addition of another

manufacturer had the opposite effect; all three manufactures increased prices. By early 2012,

Pentoxifylline effective prices had nearly tripled over 2008 levels and remain elevated today.

         3443. The pattern repeated in October 2014 when Valeant entered the market. Teva,

Mylan, and Apotex had led a price increase but Valeant was able to coordinate with these companies

– through Purcell, Saharyan, and others – to obtain its fair share because the relationships existed

between Valeant and the other conspirators to implement the fair share rules. Rather than offer

lower prices to win customers, Valeant matched the market pricing of Teva, Mylan and Apotex.

         3444. Throughout this period, Teva, Mylan, Apotex and Valeant met at trade conferences

and communicated directly with each other in furtherance of their price-fixing agreement on

Pentoxifylline and their fair share agreement.

         3445. For example, during 2010 and 2011, when Teva and Mylan imposed price increases

and split the market for Pentoxifylline, the contacts between the two manufacturers were extensive.

For example, Teva’s Rekenthaler was communicating by phone with Mylan employees at least as

early as April 2010. Rekenthaler communicated with J.K., Mylan Vice President and Executive

Director of Sales in April and May 2010. Rekenthaler also communicated frequently with Jim Nesta,

Muylan Vice President of National Accounts, from 2012 until Rekenthaler left Teva in the spring of

2015.




                                                  822
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 842 of 1189
                               REDACTED – PUBLIC VERSION

        3446. Rekenthaler was not the only employee to cultivate relationships with Mylan. R.C., a

Teva Vice President of Sales, was, until he left Teva to become the CEO of Aurobindo, in contact

with B.P., Mylan’s Senior Vice President of National Accounts, as well as Nesta.

        3447. Similarly, in 2014 when Teva wanted to increase its prices for Pentoxifylline, it

reached out to coordinate with Mylan and Apotex in the days and weeks leading up to the increase.

For example, Teva’s Rekenthaler spoke to J.H., a Senior Vice President and General Manager at

Apotex, on March 20 for four (4) minutes and March 25, 2013 for two (2) minutes. Then, on the day

that Teva imposed price increases, April 4, 2014, Rekenthaler spoke to Nesta of Mylan for six (6)

minutes. A week after Teva increased its price – on April 11, 2014 – Rekenthaler followed-up with

the SVP at Apotex and the two spoke again for five (5) minutes. During these calls, Rekenthaler

gathered Apotex’s pricing plans and conveyed them to his Teva colleague, Nisha Patel.

                54.     Phenytoin Sodium

        3448. During the relevant time period, Mylan, Taro, Amneal, and Sun were the primary

manufacturers of Phenytoin Sodium capsules.

        3449. The market for Phenytoin Sodium capsules was mature and at all relevant times had

multiple manufacturers.

        3450. For years, the prices for Phenytoin Sodium capsules were relatively low and

declining. Mylan, which had a dominant share of the market going back to at least January 2008,

kept its NSP prices high, but as a result of its higher prices, Mylan saw its market share erode. Sun,

Taro, and Amneal gained market share in the Phenytoin Sodium market. But once shares began to

equalize into fair shares, these Defendants were ready to coordinate a price increase.

        3451. In 2014, Mylan, Taro, Amneal, and Sun decided to re-align prices at a much higher

level. Price data show steep and parallel price increases beginning in March 2014 by Mylan, Taro,

Amneal, and Sun for Phenytoin Sodium capsules.


                                                  823
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 843 of 1189
                               REDACTED – PUBLIC VERSION

        3452. Within the space of a few months, Mylan, Taro and Amneal announced price

increases that brought their WAC prices to identical levels. The increases ranged from a little less

than 200% to more than 300%, but all ended up at the same price.

        3453. Sun did not change its WAC price, but it did dramatically increase the prices it

charged its customers. Sun’s Phenytoin Sodium NSP prices increased approximately 300% between

March 2014 and March 2015, alongside the prices of Taro and Amneal, and ending up higher than

Mylan’s prices.

        3454. In early April 2014, Taro began formulating its list of products for the June 2014

Increases. On April 3, 2014, Aprahamian exchanged an e-mail with A.S., a pricing executive at Taro,

concerning Phenytoin Sodium pricing and, by April 7, 2014, Taro had added the product to its price

increase list.

        3455. Three days later, on April 10, 2014, Aprahamian and M.A., a Mylan sales executive,

exchanged two calls lasting two minutes and ten minutes, respectively. Notably, the competitors

would not speak again by phone until June 4, 2014, one day after Taro increased its pricing on

Phenytoin Sodium.

        3456. On April 16, 2014, Walgreens – an Amneal customer – e-mailed Taro asking for a

bid on Phenytoin Sodium. After an internal discussion regarding market shares, Aprahamian

responded on April 20, 2014 stating:

         On April 24, 2014, Walgreens also e-mailed Mylan, another competitor in the market, asking

for a bid on the product.

        3457. Sun also indicated knowledge of the coordinated price increase. On April 21, 2014,

W.F., Sun Senior Manager of National Accounts, informed a colleague: “No price increase yet on

Phenytoin but I have heard one might be coming.” Earlier that day, G.S., President of Sun,




                                                  824
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 844 of 1189
                                 REDACTED – PUBLIC VERSION

communicated by telephone with Taro’s M.P., Chief Commercial Officer. The two communicated

by telephone again later that month, and in May, June, July, August and September 2014.

        3458. Between April 26 and 29, 2014, NACDS held its annual meeting in Scottsdale,

Arizona. Key representatives from Taro, Mylan, Amneal, and Sun all attended the conference. The

attendees included Aprahamian and Perfetto of Taro, Jim Nesta of Mylan, S.R., a pricing executive

at Amneal, and G.S., a senior executive at Sun.

        3459. While attending the NACDS annual meeting, the competitors had numerous

opportunities at various programming and social events to discuss Phenytoin Sodium, along with

other products on which they competed. Indeed, between April 27 and April 29, Nesta of Mylan

and S.R. of Amneal exchanged at least twenty-two phone calls and text messages. Further, on April

29, 2014, while still at the NACDS meeting, Aprahamian sent an e-mail to an administrative clerk at

Taro, asking,

        3460. One month later, on May 29, 2014, the Pricing and Contracts (“P&C”) team at

Mylan generated a Daily Report listing the Mylan opportunity at Walgreens on Phenytoin Sodium.

In the report, Mylan noted that it could supply in July 2014 and identified the product as

                         Notably, no generic manufacturer of Phenytoin Sodium had increased

pricing yet, including Amneal.

        3461. In the days leading up to the generation of the P&C Report, Nesta and M.A., a sales

executive at Mylan, both communicated multiple times with S.R. of Amneal. These communications

are detailed in the chart below:




                                                  825
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 845 of 1189
                              REDACTED – PUBLIC VERSION




       3462. Ultimately, Mylan declined to bid on the Walgreens business, refusing to take the

business away from its competitor, Amneal.

       3463. As detailed above, on June 2, 2014 Taro notified its customers that it would be

increasing its prices on the June 2014 Increase products, including Phenytoin Sodium. That same

day, S.R. of Amneal called both M.A. and Nesta several times. Over the next several days, all three

competitors would exchange a number of calls. These are detailed in the chart below:




                                                826
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 846 of 1189
                                REDACTED – PUBLIC VERSION

         3464. On July 2, 2014, S.K., a sales executive at Sun, sent an internal e-mail advising G.S., a

senior executive at Sun, and others, that Amneal had raised pricing on Phenytoin Sodium. However,

Amneal would not publish its increased WAC pricing until several months later – on September 1,

2014.

         3465. In the days leading up to July 2, Taro, Mylan, and Amneal continued to

communicate. These calls are detailed in the chart below:




         3466. On July 10, 2014, Wal-Mart e-mailed Mylan requesting a bid on Phenytoin Sodium

because its incumbent supplier had increased its pricing. That same day, M.A. of Mylan called

Aprahamian. The call lasted seven minutes. First thing the next morning, on July 11, 2014,

Aprahamian called S.R. of Amneal. S.R. returned the call a few minutes later and they spoke for

three minutes. Later that day, Courtney Wilson, a pricing executive at Mylan, sent an internal e-mail

regarding the Wal-Mart opportunity stating:




                           (emphasis in original).




                                                     827
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 847 of 1189
                               REDACTED – PUBLIC VERSION

        3467. On July 14, 2014, Sun followed its competitors and increased pricing on Phenytoin

Sodium. Similarly, Mylan followed suit on July 16, 2014, increasing its WAC pricing by 210% to

match market pricing.

        3468. On July 31, 2014, Wal-Mart was still looking for a supplier for Phenytoin Sodium

and reached out to Taro asking for a bid. E.G., a Taro sales executive, forwarded the request along

internally, asking                   Although it was confirmed that Taro could, in fact, supply the

customer, A.L., a Taro pricing executive, advised that E.G. respond to the Wal-Mart request as

follows:

                                                          To that, Aprahamian replied to Likvornik

separately stating –

        3469. One month later, on September 1, 2014, Amneal followed and matched its

competitors’ WAC pricing. Leading up to the increase, Mylan’s Nesta was in touch with A.L.,

Amneal’s Director of Pricing, in June, August and September 2014.

        3470. These Defendants continued to abide by the fair share agreement well after the price

increases became effective. For example, in July 2015, Taro chose not to bid on Phenytoin Sodium

Capsules for a customer “due to Taro having enough market share.” In August 2015, Taro again

declined an opportunity because “we have our share.”

                55.     Pilocarpine HCL

        3471. During the relevant time period, Lannett, Actavis, and Impax were the primary

manufacturers of Pilocarpine HCL tablets.

        3472. The market for Pilocarpine HCL tablets was mature and at all relevant times had

multiple manufacturers.

        3473. Prior to 2014, Pilocarpine tablets cost pennies per dose. However, when Impax

claimed to suffer a brief disruption in supply in late 2013, Lannett and Actavis conspired to increase


                                                 828
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 848 of 1189
                               REDACTED – PUBLIC VERSION

prices by approximately 200% in March 2014. When Impax re-entered the market in the fall of 2015,

it matched or exceeded the prices offered by Actavis and Lannett, but was still able to recover its fair

share of the market (because Actavis and Lannett conceded this share back to Impax pursuant to the

fair share rules).

        3474. Senior sales executives from Actavis, Lannett and Impax communicated directly with

each other in furtherance of the conspiracy. For example, Falkin of Actavis spoke with K.S. of

Lannett on November 10th, 22nd and 25th, and December 12th and 13th of 2013, while the two

companies were determining what to do in response to Impax’s claimed supply disruption. They

spoke again on January 17, 2014, twice on February 20th and once on February 27th, just weeks

before the two companies imposed their price increases. Likewise, Falkin and M.G. of Impax spoke

on November 11, 2013. K.S. of Lannett and D.D. of Impax also spoke once January 15, 2014. Upon

information and belief, during these calls, Defendants promised to follow Lannett’s price increase

and to abide by the fair share rules upon Impax’s reentry into the market.

        3475. Pricing data show steep and parallel price increases beginning in January 2014 by

Lannett and Actavis for Pilocarpine HCL tables, with Impax joining the price increases when it re-

entered the market.

        3476. Throughout this period, Lannett, Actavis, and Impax met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on Pilocarpine

HCL and their fair share agreement.

        3477. As a result of this coordination, Defendants were able to charge supracompetitive

prices on Pilocarpine HCL to Plaintiffs and others in the United States.

                 56.    Potassium Chloride

        3478. During the relevant time period, Upsher-Smith, Sandoz, Actavis, Zydus, and Mylan

were the primary manufacturers of Potassium Chloride 8 MEQ, 10 MEQ and 20 MEQ tablets.


                                                  829
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 849 of 1189
                               REDACTED – PUBLIC VERSION

       3479. The market for Potassium Chloride tablets was mature and at all relevant times had

multiple manufacturers.

       3480. For years, the prices of Potassium Chloride tablets were relatively low and stable.

Upsher-Smith, Sandoz, and Actavis were the dominant suppliers in the market in the early years.

Upsher-Smith manufactured tablets and marketed and sold them under the brand name KlorCon.

Upsher-Smith also supplied tablets to Sandoz, which in turn marketed and sold them under a

Sandoz label.

       3481. In the summer of 2010, Upsher-Smith, Sandoz, and Actavis imposed nearly

simultaneous and very large price increases. In the space of approximately six weeks, all three

manufacturers tripled their WAC prices. Their NSP prices quadrupled. For example, bottles of 100

tablets of 8 MEQ dosage strength that sold for less than $7.00 at the end of July 2010 increased to

more than $42.00 by mid-August.

       3482. Upon information and belief, this price increase was agreed upon during telephone

calls between K.K., the Director of Contracts and Pricing at Sandoz, and D.Z., the Senior National

Accounts Manager at Upsher-Smith, who spoke several times in August 2010, including before and

after price increase. Additionally, representatives of each of the three companies met at trade shows

and other industry events throughout Summer 2010.

       3483. In June 2011, Zydus entered the market. Rather than offer better prices to win

market share, Zydus entered at the high prices of Upsher-Smith, Sandoz, and Actavis. Prior to

Zydus’ entry, Kristy Ronco – the company’s Associate Vice President of National Accounts –

communicated frequently with CW-4 of Sandoz. The purpose of these communications was to

determine which accounts Zydus would add in order for the company to receive its “fair share” of

the market. In exchange for Zydus’ support of the supracompetitive conspiracy pricing for

Potassium Chloride, Actavis, Sandoz, and Upsher-Smith each conceded market share to Zydus.


                                                 830
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 850 of 1189
                              REDACTED – PUBLIC VERSION

       3484. As of July 1, 2014, Upsher-Smith ceased to market and sell Klor-Con under the

Upsher-Smith label, but instead licensed the Klor-Con name to Sandoz. Thus, after July 1, 2014,

Sandoz sold Klor-Con Potassium Chloride tablets under the Sandoz label, though the tablets

continued to be manufactured by Upsher-Smith.

       3485. In late 2014, Mylan also entered the market for Potassium Chloride. Consistent with

the fair share agreement, Jim Nesta of Mylan reached out to Marc Falkin of Actavis in September

2014 to coordinate Mylan’s receipt of its “fair share” of the market. Like Zydus, Mylan agreed to

support the pricing as already fixed by Actavis, Sandoz, and Upsher-Smith, and in return, the

existing manufacturers of Potassium Chloride conceded market share to Mylan.

       3486. Internal Upsher-Smith documents prepared in late 2014 confirmed that the fair share

agreement was followed by all competitors, noting that

                and that                                                    The document also

advocated for another price increase, noting – wholly consistent with the overarching fair share

agreement – that Upsher-Smith could                                           in part because

                                                                 and in part because



       3487. Throughout this period, Upsher-Smith, Sandoz, Actavis, Zydus, and Mylan met at

trade conferences and communicated directly with each other in furtherance of their price-fixing

agreement on Potassium Chloride tablets and their fair share agreement.

       3488. For example, during the summer of 2010, D.Z, the Senior National Account

Manager at Upsher-Smith, and K.K., a Senior National Account Executive at Sandoz,

communicated numerous times by telephone both before and after the August WAC price increases

by Sandoz and Upsher-Smith.




                                                831
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 851 of 1189
                                 REDACTED – PUBLIC VERSION

           3489. During the summer of 2011, before Zydus entered the Potassium Chloride ER

market, it first communicated with the incumbent suppliers. K.R., Zydus’s Assistant Vice President

of National Accounts, communicated frequently that summer by telephone, including voice and text

messages, with D.L., a Director of National Accounts at Sandoz.

           3490. In the fall of 2014 when Mylan was entering the Potassium Chloride ER market,

Mylan’s Nesta spoke to Falkin at Actavis twice on September 23, 2014. They also had been

communicating over the summer leading up to Mylan’s entry. When Mylan finally joined the market,

it did so at elevated prices consistent with the fair share and price-fixing agreement.

           3491. As a result of these collusive communications, Defendants have been able to

maintain supracompetitive pricing for Potassium Chloride tablets and capsules since August 2010.

                  57.     Prednisone

           3492. During the relevant time period, Actavis, Cadista, Qualitest/Par, and West-Ward

were the primary manufacturers of Prednisone tablets.

           3493. The market for Prednisone was mature and at all relevant times had multiple

manufacturers.

           3494. Prior to 2013, Prednisone tablets cost pennies per pill. However, beginning in

February of 2013, Actavis, Cadista, Qualitest, Roxane, and West-Ward colluded to raise their prices

by approximately 200%. In January 2013, a marketing manager at Actavis inquired about the

possibility of increasing prices on Prednisone. At the time, Cadista had exited the market

temporarily, and Actavis knew from its regular communications with West-Ward that its supply was

limited.

           3495. In early March 2013, Qualitest submitted revised pricing to Rite Aid for Prednisone

knowing that it would be rejected, which allowed Qualitest to concede the account to Roxane in




                                                   832
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 852 of 1189
                               REDACTED – PUBLIC VERSION

accordance with the fair share rules, and in return, Roxane agreed to support the upcoming price

increase (which it did).

        3496. Between April and June, Actavis, Roxane, and Qualitest each increased their prices

on Prednisone by approximately 200%. Additionally, West-Ward was able to cure its supply issues

and followed the price increase as well during this same timeframe. And when Cadista reentered the

market in August, it followed the higher pricing as well. Shortly after re-joining the market, on

November 1, 2013, M.D. at Cadista spoke for nearly 40 minutes with S.G, VP of Sales and

Marketing at West-Ward. In accordance with the fair share rules, Actavis, Qualitest, and Roxane

allowed West-Ward and Cadista to receive their fair share of the market.

        3497. Senior sales executives continued to communicate to implement this agreement. For

example, shortly after joining Actavis in July 2013, Mark Falkin began communicating with M.D. of

Cadista (the VP of Sales) to coordinate Cadista’s reentry into the market. Falkin also spoke regularly

with C.P. of Qualitest beginning in September 2013. Additionally, Mark Falkin of Actavis spoke with

L.M. of Qualitest twice on May 2, 2014.

        3498. Furthermore, throughout this period, Actavis, Cadista, Par, and West-Ward met at

trade conferences and communicated directly with each other in furtherance of their price-fixing

agreements on Prednisone tablets and their fair share agreement.

        3499. D.S., who began as Head of Sales at West-Ward in January 2014 after leaving Taro,

called K.O., VP of National Accounts at Par, during his first weeks on the job. The two had

communicated when D.S. was at Taro, and the practice continued when D.S. moved to West-Ward.

D.S. communicated by telephone with K.O. throughout 2014. They communicated in January,

February, April, May, June, July, October, November, and December of that year. Prices for

Prednisone remained high throughout this time.




                                                  833
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 853 of 1189
                               REDACTED – PUBLIC VERSION

        3500. J.H., Par Regional VP of Sales at Par, began communicating with Falkin shortly after

Falkin joined Actavis. The two communicated by telephone in September 2013, then throughout

2014, including (at least) in February, March, April, May, June, July, August, and October.

        3501. As a result of this coordination, Defendants were able to charge supracompetitive

prices for Prednisone to Plaintiffs and others in the United States.

                58.     Prednisolone Acetate

        3502. During the relevant timeframe, Sandoz and Greenstone (under the Pacific Pharma

label) were the primary manufacturers of Prednisolone Acetate.

        3503. The market for Prednisolone Acetate was mature and at all relevant times had

multiple manufacturers.

        3504. For years, the prices for Prednisolone Acetate ophthalmic suspension were relatively

low and stable. Between July and November 2013, however, Sandoz and Greenstone coordinated

large price increases. WAC prices for Prednisolone Acetate jumped more than 500% and to identical

levels. NSP prices jumped a similar amount.

        3505. Senior sales executives from Sandoz and Greenstone communicated directly with

each other in furtherance of the conspiracy. As noted with respect to Clindamycin, Latanoprost, and

Eplerenone, Kellum of Sandoz was in frequent contact with R.H. and Jill Nailor of Greenstone

during this time period, and other executives from both companies also communicated in

furtherance of the conspiracy. Indeed, between 2011 and 2014, there were at least 360

communications between senior sales executives of the two companies in furtherance of the

conspiracy.

        3506. During this period, Sandoz and Greenstone market shares remained stable owing to

their fair share agreement, to which they closely adhered during the relevant period. Sandoz

consistently had more than its fair share of the market. As the first generic entrant in what was


                                                  834
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 854 of 1189
                              REDACTED – PUBLIC VERSION

essentially a two-player market, Sandoz was arguably entitled to 60% share under the conspiracy’s

rules. However, Sandoz consistently maintained market share above this threshold, and as such, it

was cautious not to bid for any new business on the drug. For example, on January 22, 2014,

OptiSource approached Sandoz to see if it was interested in supplying OptiSource members with

Prednisolone Acetate. Sandoz’s Kellum relayed to his colleagues,

                                                             Kellum further advised,

                                                             D.H. at Sandoz agreed with this

strategy, and C.B. indicated that he would communicate to OptiSource that

                         Sandoz’s Kellum also encouraged his colleagues to walk away from

competing for what was presented as a                               to provide Prednisolone Acetate

because prices had gone up and were already stabilized.

       3507. Pricing data show steep and parallel price increases beginning in July 2013 by Sandoz

and Greenstone on Prednisolone Acetate.

       3508. Throughout this period, Sandoz and Greenstone met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on generic

Prednisolone Acetate and their fair share agreement.

       3509. For example, representatives from Greenstone and Sandoz convened at the NACDS

2013 Total Store Expo at the Sands Expo Convention Center in Las Vegas, Nevada on August 10-

13, 2013. Less than two weeks later, Sandoz announced a large WAC price increase, which

Greenstone promptly followed.

               59.     Prochlorperazine Maleate Suppositories

       3510. Since at least 2011, G&W and Perrigo have been the only generic suppliers of

Prochlorperazine Maleate Suppositories. Throughout 2011 and 2012, G&W and Perrigo priced

Prochlorperazine Maleate Suppositories similarly and maintained a virtually even split of the market.


                                                 835
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 855 of 1189
                                REDACTED – PUBLIC VERSION

        3511. In mid-January 2013, Perrigo hired Boothe as an executive. On January 25, 2013,

Orlofski called Boothe for the first time ever, according to the available phone records.

        3512. A little over one month later, on Friday, March 1, 2013, Boothe and Orlofski met for

lunch at an Italian restaurant, Al Dente Ristorante, in Piscataway, New Jersey.

        3513. The next business day, on Monday, March 4, 2013, Orlofski met with Vogel- Baylor

in his office at 1:00 p.m. Later that same day, Vogel-Baylor sent an internal e-mail to M.S., a sales

analyst at G&W, asking her to run sales reports on Prochlorperazine Maleate Suppositories in

anticipation of a price increase. M.S. provided the requested information to Vogel-Baylor on March

5, 2013.

        3514. On March 7, 2013, Vogel-Baylor e-mailed Orlofski a price increase analysis for

Prochlorperazine Maleate Suppositories. Vogel-Baylor recommended increasing WAC pricing by

200% from $35.66 to $106.98.

        3515. On March 19, 2013, G&W implemented the 200% increase. That same day, Orlofski

called Boothe. The two competitors would exchange two more phone calls later that day, including

one call lasting six (6) minutes. These were the first calls exchanged between Orlofksi and Boothe

since their lunch on March 1, 2013, according to the available phone records. Orlofski and Boothe

would exchange one text message and one more phone call in March 2013 and would not

communicate by phone again until August 30, 2013, according to the available phone records.

        3516. On April 11, 2013, Perrigo announced it would also be increasing its WAC price for

Prochlorperazine Maleate Suppositories by 200% from $34.85 to $104.55. However, Perrigo waited

to notify its customers of the specific changes to its contract pricing until after attending the

NACDS 2013 annual meeting.

        3517. The NACDS 2013 annual meeting was held at the Sands Expo Convention Center in

Palm Beach, Florida between April 20 and April 23, 2013. Boothe, Orlofksi, and Vogel-Baylor


                                                   836
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 856 of 1189
                               REDACTED – PUBLIC VERSION

attended the conference and had many opportunities to meet in person to discuss the

Prochlorperazine Maleate Suppositories increases at various programming and social events.

       3518. For example, on Sunday, April 21, 2013, Boothe and Orlofski had dinner together

with W.S., a representative of Pfizer. That same evening, Boothe and Orlofski also attended a wine

tasting hosted by Upsher-Smith. Also on Sunday, Vogel-Baylor told a potential GPO customer that

G&W would need to understand who its incumbent supplier was for Prochlorperazine Maleate

Suppositories, among other drugs, before participating in a bid for new business.

       3519. Over the next several days, Perrigo sent out price increase notices to its customers

for Prochlorperazine Maleate Suppositories specifying its new contract pricing.

       3520. On May 7, 2013, Associated Pharmacies, a Perrigo customer, e-mailed C.M., a sales

executive at G&W, asking for a bid on Prochlorperazine Maleate Suppositories. C.M. declined to bid

on the new business, responding:




       3521. Although G&W turned away this business, a few months later it would take the

customer back in retaliation against Perrigo for taking its Target business through McKesson's One

Stop program. After trading these accounts, the competitors fell back in line with the agreement. By

the fall of 2013, the Prochlorperazine Maleate Suppositories market was again virtually evenly split

between Perrigo and G&W.



                                                 837
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 857 of 1189
                                REDACTED – PUBLIC VERSION


                60.     Prochlorperazine Maleate Tablets

        3522. As detailed further above in Section IX.B.12., in August 2014, Patel and Rekenthaler

of Teva led price increases on a number of drugs, including Prochlorperazine tablets.

        3523. In order to coordinate the price increase with Mylan, Cadista, and Sandoz,

Rekenthaler communicated with Nesta at Mylan on August 7 and August 11. Nesta, in turn,

communicated with M.D., a senior sales executive at Cadista Pharmaceuticals, on the same days that

he had been communicating with Rekenthaler.

        3524. Further, Sandoz has admitted in its deferred prosecution agreement that, during this

time period, it was “conspiring with [Teva] to suppress and eliminate competition by agreeing to

allocate customers and rig bids for, and stabilize, maintain, and fix prices of, generic drugs sold in

the United States.” This collusion extended to Prochlorperazine tablets.

                61.     Propranolol HCL capsules

        3525. At all relevant times, Actavis, Breckenridge, and Upsher-Smith have dominated the

market for Propranolol HCL capsules.

        3526. Actavis, Breckenridge, and Upsher-Smith collusively increased prices on Propranolol

HCL capsules between December 2013 and October 2014.

        3527. According to NADAC data, various dosage levels of Propranolol HCL capsules saw

the following average price increases:

                Propranolol HCL ER 120mg capsules: increased by 181% between December 2013
                and July 2014; and

                Propranolol HCL ER 180mg capsules: increased by 174% between December 2013
                and October 2014.




                                                  838
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 858 of 1189
                                                                                    REDACTED – PUBLIC VERSION


                                                                                                                 Propranolol Capsules
                           $3.50
        NADAC price/unit   $3.00
                           $2.50
                           $2.00
                           $1.50                                                                                                                                                                                                                                           60mg

                           $1.00                                                                                                                                                                                                                                           80mg

                           $0.50                                                                                                                                                                                                                                           120mg

                             $-                                                                                                                                                                                                                                            160mg
                                                1/21/2014
                                                            3/21/2014
                                                                        5/21/2014
                                                                                    7/21/2014
                                                                                                9/21/2014


                                                                                                                         1/21/2015
                                                                                                                                     3/21/2015
                                                                                                                                                 5/21/2015
                                                                                                                                                             7/21/2015
                                                                                                                                                                         9/21/2015


                                                                                                                                                                                                  1/21/2016
                                                                                                                                                                                                              3/21/2016
                                                                                                                                                                                                                          5/21/2016
                                                                                                                                                                                                                                      7/21/2016
                                                                                                                                                                                                                                                  9/21/2016
                                   11/21/2013




                                                                                                            11/21/2014




                                                                                                                                                                                     11/21/2015




                                                                                                                                                                                                                                                              11/21/2016
                                                                                                                                                       Date




       3528. Medicaid reimbursement data also confirms that these Defendants increased their

prices abruptly and largely in unison. The following charts depict Medicaid reimbursement rates for

exemplary dosage levels of Propranolol HCL capsules.




                                                                                                                                                      839
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 859 of 1189
                              REDACTED – PUBLIC VERSION




       3529. These price increases followed the October 28-30, 2013 GPhA Technical

Conference in North Bethesda, Maryland, which representatives from Actavis, Breckenridge, and

Upsher-Smith attended.

               62.     Silver Sulfadiazine cream

       3530. Silver Sulfadiazine is an antibiotic used to treat second and third-degree burns. It has

been available in the United States for many years in a generic form. It is available in a Cream

formulation.

       3531. The market for Silver Sulfadiazine 1% Cream is mature. At all relevant times there

have been multiple manufacturers.

       3532. Ascend and Teva dominate sales of Silver Sulfadiazine Cream (1% ) with a roughly

30/70 split of the market.

       3533. For several years, the price for Silver Sulfadiazine was relatively stable. Prices began to

rise in the spring of 2012 with Ascend and Teva coordinating their price increases and continuing to

maintain supracompetitive pricing for many years.




                                                 840
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 860 of 1189
                               REDACTED – PUBLIC VERSION

        3534. The ability of Ascend and Teva to reach agreements on Silver Sulfadiazine was aided

by the prevalence of trade association meetings and conferences where the parties were able to meet

in person.

        3535. The parallel price increases by Ascend and Teva are consistent with the Fair Share

Agreement.

        3536. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

        3537. The agreement between Ascend and Teva was part of an overarching conspiracy

between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market

and customer allocation for generic drugs, including Silver Sulfadiazine Cream (1%).

                   63.   Spironolactone HCTZ

        3538. During the relevant time period, Mylan, Sun, and Greenstone were the primary

manufacturers of Spironolactone HCTZ.

        3539. The market for Spironolactone HCTZ tablets was mature and at all relevant times

had multiple manufacturers.

        3540. After years of relatively low and stable pricing, in early 2013 the prices of

Spironolactone HCTZ radically increased. Within approximately one month, Mylan, Sun, and

Greenstone each announced WAC price increases of approximately 400%. Their NSP prices also

skyrocketed as customers were forced to pay much higher price.

        3541. A little more than a year later, in the summer of 2014, all three manufacturers again

raised prices. Almost simultaneously, Mylan, Sun, and Greenstone imposed NSP price increases of

approximately 50%.

        3542. Pricing data show steep and parallel price increases beginning in January 2013 for

Spironolactone HCTZ by Mylan, Sun, and Greenstone.


                                                  841
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 861 of 1189
                              REDACTED – PUBLIC VERSION

       3543. Greenstone, Mylan, and Sun and communicated directly with each other in

furtherance of the conspiracy. As noted elsewhere in this Complaint, Jim Nesta of Mylan was in

constant contact with Jill Nailor and R.H. of Greenstone throughout the conspiracy, including

during the periods that Defendants were implementing their price increases on Spironolactone

HCTZ. For example, R.H. and Nesta spoke at least 12 times between February 2013 and April 2013.

Nailor and R.H. were likewise in frequent contact with Aprahamian, Perfetto, and CW-1 of Sun’s

subsidiary, Taro. Additionally, Gary Tighe of Mylan spoke with Chris Urbanski of Sun/Taro for

twenty-five minutes on March 17, 2014 and for five minutes on March 18th. M.A. of Mylan and

Aprahamian of Taro (and on behalf of Sun) spoke several times during this period: on March 18,

2014, on June 4th, twice on June 6th, once on June 9th, at least three times on July 2nd and for

seven minutes on July 10th.

       3544. Also throughout this period, Mylan, Sun, and Greenstone met at trade conferences

and communicated directly with each other in furtherance of their price-fixing agreements on

Spironolactone HCTZ tablets and their fair share agreement.

       3545. For example, Mylan, Sun, and Greenstone all sent representatives to the GPhA

Annual Meeting in Orlando, Florida on February 20 to 22, 2013. All three companies also attended

the NACDS 2013 Annual Meeting at the Sands Expo Convention Center in Palm Beach, Florida on

April 20 to 23, 2013. During this time, all three manufacturers announced WAC price increases of

more than 400%.

               64.     Triamcinolone Acetonide

       3546. During the relevant time period, Sandoz, Perrigo, Taro, Par, and Ascend were the

primary manufacturers of Triamcinolone Acetonide cream, Sandoz, Perrigo, and Taro were the

primary manufacturers of Triamcinolone Acetonide ointment, and Rising and Taro were the primary

manufacturers of Triamcinolone Acetonide paste.


                                                 842
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 862 of 1189
                                 REDACTED – PUBLIC VERSION

        3547. The markets for Triamcinolone Acetonide cream and ointment were mature and at

all relevant times had multiple manufacturers.

        3548. As of July 2010, Fougera and Perrigo were the only generic manufacturers in the

market for both Triamcinolone Acetonide Cream and Ointment. They took advantage of their

already ongoing collusive relationship to raise prices on both products. On July 1, 2010 and again on

July 20, 2010, Fougera raised WAC prices for various sizes and formulations of both the cream and

the ointment. CW-3, a sales executive at Fougera, later described these price increases as a “strategic

decision.” On July 21 and July 30, 2010, Perrigo increased its own WAC prices on the same

products to comparable levels.

        3549. In the days leading up to, and surrounding these increases, CW-6 and T.P. (Perrigo)

exchanged at least eight calls. These calls are detailed in the chart below:




        3550. After the price increases, both companies adhered to their understanding not to

poach the other’s customers or improperly take advantage of the price increase by seeking additional

market share. For example, on July 30, 2010, a Perrigo customer, ABC, provided Fougera an

opportunity to bid on its Triamcinolone Acetonide business because of Perrigo’s price increase.

CW-3 of Fougera e-mailed Kaczmarek, his supervisor, stating,




                                                   843
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 863 of 1189
                               REDACTED – PUBLIC VERSION

       3551. That same day, Kaczmarek called CW-6. The call lasted two minutes. CW-6 then

called T.P. and they spoke for three minutes. CW-6 hung up with T.P., called Kaczmarek back, and

they spoke for five minutes. Immediately upon hanging up, Kaczmarek responded to CW-3's e-mail,

with a copy to CW-6. Confident that the agreement with Perrigo was strong, Kaczmarek stated,

                                                            At the same time, T.P. called his

supervisor, Wesolowski, and they spoke for five minutes.

       3552. The following week, on August 3 and 6, K.O. of Par spoke twice with a sales

executive from Taro calling from the company’s main line. Between October 2010 and March 2011,

K.O. spoke at least 10 times with D.S. of Taro, and also exchanged calls with Taro’s main company

line during this period as well (which makes it impossible to determine from phone records whether

she was speaking with D.S. or someone else from Taro). Upon information and belief, K.O.

communicated to D.S. that Par was following the price increase on Triamcinolone Acetate as well,

and that Par would also follow the fair share rules and not poach market share from the other

manufacturers.

       3553. Specifically, in the cream market, Fougera, Perrigo, and Par approximately tripled

their prices in the second half of 2010 to bring them in line with those of Taro. In early 2011, Taro

then proceeded to more than double its prices. Although Taro’s prices were much higher than

Fougera, Perrigo, and Par, it was nonetheless able to maintain a relatively stable share of the market,

consistent with their fair share agreement. As Taro noted in an internal document in 2012,



       3554. Specifically in the ointment market, Fougera and Perrigo imposed significant price

increases between June and September 2010. Their prices more than tripled and remained at

supracompetetive levels thereafter. When Taro re-launched its ointment in June 2011, rather than




                                                  844
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 864 of 1189
                               REDACTED – PUBLIC VERSION

offer lower prices to win customers, it entered the market at even higher prices than Fougera and

Perrigo, thus entering without disturbing the already high prices.

       3555. Pricing data for Triamcinolone Acetonide cream and ointment show the parallel and

inflated pricing by Fougera, Perrigo, Taro, Par, and Ascend.

       3556. Throughout this period, Fougera, Perrigo, Taro, Par, and Ascend met at trade

conferences and communicated directly with each other in furtherance of their price-fixing

agreement on Triamcinolone Acetonide cream and ointment and their fair share agreement.

       3557. For example, in the summer of 2010, Fougera and Perrigo raised prices for

Triamcinolone Acetonide cream significantly to match those of Taro. Par, which also increased its

prices, did not raise them to the same level as the others. A series of communications between Par

and Taro followed, after which Par raised its prices to the same level as the others. On August 3 and

6, 2010, K.O., a Vice President of National Accounts at Par, received two calls from the Taro

offices. On October 11, 2010, the same Par VP had a brief call with D.S., Assistant Vice President

of National Accounts at Taro. The Par VP received another call from Taro’s offices on December

10 and had calls with D.S. (the Taro AVP of National Accounts) on January 24, 25 and February 22,

2011, and also received a text message on March 18 from the Taro executive. On April 5, 2011, the

Par VP received yet another call from the Taro offices. Shortly thereafter, Par’s cream prices steeply

increased to the same heights as Taro, Fougera, and Perrigo. When Taro raised its cream prices even

higher in June 2011, the Taro and Par executives spoke again for approximately 6 minutes on June

28, 2011.

       3558. The Taro AVP was also communicating with Perrigo, and had telephone calls with

A.F., a National Account Director at Perrigo, on January 24 and February 10, 2011.

       3559. During this period, the same AVP at Taro also was communicating with Fougera. As

Taro was entering the ointment market in June 2011, D.S. (Taro AVP) received a call from D.L., a


                                                 845
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 865 of 1189
                               REDACTED – PUBLIC VERSION

Director of National Accounts at Fougera. They spoke for approximately 3 minutes. Taro entered

the ointment market at prices even higher than the already inflated prices imposed by Fougera and

Perrigo. The two spoke again on July 6, 2011.

          3560. In May 2012, Ascend entered the cream market. Less than a week before, on April

26, G.W., Ascend’s Vice President of National Accounts, spoke twice on the telephone with G.B.,

Vice President of National Accounts at Par. When Ascend did enter the market days later, it did so

at the inflated prices that Par, Perrigo, Fougera, and Taro already had imposed. Shortly after Ascend

entered the market, its VP of National Accounts spoke to D.S., the AVP at Taro (on July 11, 19 and

20). The Taro AVP also was in touch with his contacts at Par (July 12) and Sandoz (June 11, 15 and

August 17).

          3561. As of October 2013, non-defendant Rising and Taro were the two competitors in

the market for Triamcinolone Acetonide paste and each maintained approximately 50% market

share.

          3562. Triamcinolone Paste. In October 2013, Rising was considering implementing a price

increase on Triamcinolone Acetonide paste. Prior to increasing the price, CW-2, then a senior sales

and marketing executive at Rising, reached out to D.S., a Taro sales executive, to discuss the

increase. These calls are detailed in the chart below. CW-2 felt internal pressure to make money on

the product and wanted assurance from D.S. that Taro would follow before Rising raised prices.

     Date               Call   Target Name        Direction   Contact Name     Time         Duration
                       Type
          9/27/2013    Voice   CW-2 (Rising)      Outgoing    D.S. (Taro)        13:32:00        0:02:00
          9/30/2013    Voice   CW-2 (Rising)      Incoming    D.S. (Taro)         5:41:00        0:04:00
         10/11/2013    Voice   CW-2 (Rising)      Outgoing    D.S. (Taro)        12:09:00        0:02:00
         10/14/2013    Voice   CW-2 (Rising)      Outgoing    D.S. (Taro)         9:31:00        0:04:00




                                                 846
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 866 of 1189
                               REDACTED – PUBLIC VERSION

        3563. Two days after the final call detailed above, on October 16, 2013, Rising increased its

WAC pricing for Triamcinolone Acetonide paste by 25%. Two weeks later, on November 1, 2013,

Taro published increased WAC pricing that matched Rising's pricing exactly.

        3564. Prior to implementing the increase, Aprahamian of Taro described in an internal e-

mail that Taro was             its prices                                          and noted that the

risk of losing business was       Indeed, the risk was        because CW-2 and D.S. had discussed

the increase in advance and Taro had confidence that Rising would respect its market position and

not poach its customers.

                 65.    Timolol Maleate

        3565. During the relevant time period, Valeant and Sandoz were the primary

manufacturers of Timolol Maleate.

        3566. The market for Timolol Maleate was mature and at all relevant times had multiple

manufacturers.

        3567. For years, the prices for Timolol Maleate ophthalmic gel forming solution were

relatively low and stable.

        3568. On internal spreadsheets, Sandoz kept track of their market share for Timolol

Maleate versus what they viewed as their fair share of that market, and – consistent with the fair

share rules – declined to compete for business that would have resulted in Sandoz getting more than

its fair share. For example, in May 2013 Sandoz decided not to bid for one of Valeant’s accounts

because                          Similarly, following the successful price increase, a Sandoz

executive advised CW-1 and CW-3 that Sandoz should continue to refrain from bidding on Valeant

accounts because

        3569. Not long afterward, beginning in November 2013, Sandoz and Valeant coordinated

to increase their prices on Timolol Maleate. Valeant first initiated a modest WAC price increase of


                                                 847
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 867 of 1189
                               REDACTED – PUBLIC VERSION

approximately 25% in November 2013. In January 2014, Sandoz responded with a WAC increase of

more than 200%. One month later, Valeant raised its prices again, matching Sandoz’s price increase.

WAC prices more than tripled, as did NSP prices. Even as prices increased, market share remained

roughly split between the companies.

       3570. Valeant and Sandoz communicated directly with each other in furtherance of the

conspiracy. For example, both companies sent representatives to the February 2014 ECRM Retail

Pharmacy Efficient Program Planning Session in Amelia Island, Florida. Sandoz had raised its list

(WAC) prices before the conference, and Bausch announced the second portion of its price

increases in March.

       3571. Throughout this period, Valeant and Sandoz met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on Timolol

Maleate and their fair share agreement.

       3572. For example, both companies sent representatives to the ECRM Retail Pharmacy

Efficient Program Planning Session at the Omni Amelia Island Plantation Resort in Amelia Island,

Florida on February 23-26, 2014. Sandoz had raised its WAC prices shortly before the conference.

Valeant announced its own WAC price increases for Timolol Maleate shortly after the conference,

on March 12, 2014.

               66.     Tobramycin Dexamethasone

       3573. Tobramycin Dexamethasone is an antibiotic used to treat bacterial eye infections. It

has been available in the United States for over a decade in a generic form.

       3574. The market for Tobramycin Dexamethasone is mature. At all relevant times, there

have been multiple manufacturers.

       3575. Valeant and Sandoz dominate sales of Tobramycin Dexamethasone Ophthalmic

Liquid (0.3-0.1%) with about a 50/50 split of the market in the relevant times.


                                                 848
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 868 of 1189
                               REDACTED – PUBLIC VERSION

        3576. For several years, the price for Tobramycin Dexamethasone was relatively stable.

Prices began to rise at the end of 2012 with Valeant and Sandoz coordinating their price increases and

continuing to maintain supracompetitive pricing for many years.

        3577. The ability of Valeant and Sandoz to reach agreements on Tobramycin

Dexamethasone was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person.

        3578. The parallel price increases by Valeant and Sandoz are consistent with the Fair Share

Agreement.

        3579. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

        3580. The agreement between Valeant and Sandoz was part of an overarching conspiracy

between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market

and customer allocation for generic drugs, including Tobramycin Dexamethasone Ophthalmic Liquid

(0.3-0.1%).

                   67.   Trazodone HCL

        3581. Trazodone HCL is a serotonin uptake inhibitor that is used to treat depression. It is

available in tablet form in several strengths, including 100 mg Tablets. It has been available in the

United States for over a decade in a generic form.

        3582. The market for Trazodone HCL is mature. At all relevant times, there have been

multiple manufacturers of Trazodone HCL. Teva and Par dominated the market for Trazodone HCL

100mg Tablets, with Teva holding about 70% of the market and Par holding about 15% within that

timeframe. Apotex and Sun each held smaller shares.




                                                 849
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 869 of 1189
                               REDACTED – PUBLIC VERSION

        3583. For several years, the price for 100 mg Trazodone HCL tablets was relatively stable.

Prices began to rise in early 2015 with Apotex, Par, Sun, and Teva coordinating their price increases

and continuing to maintain supracompetitive pricing for many years.

        3584. The ability of Apotex, Par, Sun, and Teva to reach agreements on Trazodone HCL

was aided by the prevalence of trade association meetings and conferences where the parties were able

to meet in person.

        3585. The parallel price increases by Apotex, Par, Sun, and Teva are consistent with the Fair

Share Agreement.

        3586. No non-collusive market factors (e.g., product shortages) can explain the artificially

inflated prices.

        3587. The agreement between Apotex, Par, Sun, and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and engage

in market and customer allocation for generic drugs, including 100mg Trazodone HCL Tablets (100

mg).

                   68.   Triamterene HCTZ

        3588. During the relevant time period, Actavis, Mylan, Sandoz, and Apotex were the

primary manufacturers of Triamterene HCTZ tablets and Mylan, Sandoz, and Lannett were the

primary manufacturers of Triamterene HCTZ capsules.

        3589. In late 2011, Mylan led price increases on both capsules and tablets, and Sandoz and

Actavis followed shortly thereafter. Mylan’s price increases were between 100% and 300%,

depending on the strength and formulation. Throughout this time period, CW-1 of Sandoz was in

constant contact with Edgar Escoto, Mylan’s Director of National Accounts. Indeed, the two spoke

hundreds of times in 2011 and 2012. Additionally, Armando Kellum of Sandoz spoke with Rick

Rogerson of Actavis on May 5, 2011, July 28, 2011, and September 28, 2011, and M.W. of Mylan


                                                 850
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 870 of 1189
                               REDACTED – PUBLIC VERSION

spoke with J.R. (Sandoz’s Executive Director of Marketing) in November 2011. As a result of this

coordination, each of the three companies announced their price increases on the formulations of

Triamterene HCTZ that each manufactured by November 2011.

       3590. Prior to 2012, neither Apotex nor Lannett manufactured Triamterene HCTZ.

However, in a familiar pattern, both entered the market in early 2012 after the existing

manufacturers imposed large price increases. However each company received its fair share of the

market after the incumbent suppliers followed the fair share rules, and both Apotex (on tablets) and

Lannett (on capsules) were able to enter the market at prices that were higher than the existing

market prices.

       3591. Additionally, to determine which tablet customers it should bid on, M.B. of Actavis

spoke with T.K. (a National Account Manager at Apotex) on March 8 and March 16, 2012.

       3592. Similarly, J.K. (Mylan’s VP of Sales) coordinated with K.S. (Lannett’s VP of Sales) on

April 19, 20, and 23, to determine which customers Lannett should bid on to get its fair share of the

capsules market.




                                                 851
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 871 of 1189
                                REDACTED – PUBLIC VERSION


                Involvement of Distributors in the Overarching Conspiracy.

                1.      Introduction

        3593. Certain major drug distributors (namely ABC, 70 Cardinal, 71 McKesson, 72 Morris &

Dickson, 73 and Walgreens / WBAD, 74collectively the “Distributors”) were used by Defendants to

prevent price erosion by “stabilizing” and “settling” the market and to facilitate, if not encourage,

coordinated price increases. These Distributors are drug wholesalers that purchase from the

Defendants.

        3594. The Distributors and the Defendants agreed with one another that the industry

operated on a fair share basis in order to control prices.


70
  AmerisourceBergen Drug Corporation (“ABC”) is a Delaware corporation with a principal place
of business in Chesterbrook, Pennsylvania. On January 3, 2018, ABC acquired H.D. Smith, LLC
(“H.D. Smith”). Formerly known as H.D. Smith Wholesale Drug Co., H.D. Smith, was a Delaware
corporation and limited liability company with a principal place of business in Springfield, Illinois.
At the time of its acquisition, it was the largest wholesaler of drugs to independent pharmacies in the
United States. Unless addressed individually, ABC and H.D. Smith are collectively referred to as
ABC.
 Cardinal Health, Inc. (“Cardinal”) is an Ohio Corporation with a principal place of business in
71

Dublin, Ohio. On July 6, 2015, Cardinal acquired The Harvard Drug Group, LLC (“Harvard”).
Unless addressed individually, Cardinal Health and Harvard are collectively referred to as “Cardinal.”
At all times relevant to the Complaint, Cardinal distributed one or more of the Subject Drugs in this
District and throughout the United States.
72
  McKesson Corp. (“McKesson”) is a Delaware corporation with a principal place of business in
Irving. Texas.
73
  Morris & Dickson Co., LLC (“Morris & Dickson”) is a Louisiana limited liability company with a
principal place of business in Shreveport, Louisiana.
74
   Walgreens Boots Alliance, Inc. (“WBA”) is a Delaware corporation with a principal place of
business in Deerfield, Illinois. Walgreens Boots Alliance Development GmbH (“WBAD”) is WBA’s
drug purchasing arm. It is incorporated in Switzerland, with a principal place of business in Bern,
Switzerland. It was formed in 2012 as a joint venture between Alliance Boots and Walgreens Co. and
later became a subsidiary of WBA. Since 2013, WBAD has negotiated and purchased generic drugs
on behalf of ABC and WBA under the terms of an agreement that extends until 2026. Unless
addressed individually, WBA and WBAD are collectively referred to as “Walgreens.” In more recent
communications relevant to the price-fixing conspiracy, conspirators refer to “WBAD.” In sections
of this complaint describing the earlier days of the conspiracy (circa 2011), conspirators refer to
“Walgreens,” “WAG” or “Wags,” WBA and WBAD had not yet been formed and WAG was the
stock ticker of the business formerly known as Walgreens.

                                                  852
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 872 of 1189
                              REDACTED – PUBLIC VERSION

           a. On April 23, 2012, Lannett told Cardinal that

                                           Lannett hoped to reach its

               Lannett added that the strategy might be hampered by

           b. In September 2013, a WBA generics buyer agreed with Dr. Reddy’s Senior Director

               of National Accounts that it was inappropriate for Apotex to continue to seek share

               for a certain drug because Apotex already had more than 70% share in a two-player

               market.

       3595.   “Fair share” was consistently used as a conspiratorial term of art in the discussions

between the Distributors and the Defendants.

           a. On November 3, 2014, Dr. Reddy’s executives discussed a                        of fair

               share in a 6-player market. The Senior Director and Head of National Accounts

               noted that they had spoken with multiple distributors and had highlighted fair share

               as a reason to do business with Dr. Reddy’s.

           b. On July 10, 2014, WBAD asked Taro for a call to discuss a Mylan price increase and

               noted that Taro was                                             Because Walgreens so

               frequently involved itself in market allocation schemes, Heritage noted that

               Walgreens                                          and that



           c. In January 2015, a WBAD category manager told Teva that Teva was entitled to

               additional business because Teva was                its fair share. He wrote ‘fair share’

               in quotes because he understood the term of art and the associated rules.

           d. In October 2015, Teva told Cardinal that it was                            of an opioid

               addiction treatment and




                                                853
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 873 of 1189
                              REDACTED – PUBLIC VERSION

           e. In April 2016, Taro sent offers to McKesson along with a note that the Taro

               salespeople were still looking for their fair share of the market for that particular

               drug.

       3596. Discussions and decisions based on fair share were effective because the Distributors

and the Defendants alike collectively understood the meaning of the term and its rules. The

Defendants knew that the Distributors required no further explanation in order to carry out

Defendants’ common goals.

       3597. The Distributors often requested from the Defendants a summary of the current fair

share arrangement. On more than one occasion, Teva’s emails to distributors included spreadsheet

attachments showing each manufacturer’s current accounts and the corresponding market share so

that distributors would understand the balance of share of that drug, handle bids in accordance with

the fair share arrangement, and pass updates to other manufacturers about the intentions of their

competitors.

       3598. The Distributors went beyond the normal course of business in their

communications with their suppliers, the Defendants. A distributor must necessarily discuss its own

purchases with its suppliers, the manufacturers. But the Distributors did more: they were an

instrumentality in anticompetitive communications that affected the market as a whole.

       3599. The reason for the Distributors’ involvement in the conspiracy was that they—like

the Defendants—benefit from higher prices for generic drugs. The Distributors and Defendants

called, texted, emailed, messaged through cellular telephone applications, and met with one another

regarding their common interest in higher prices marketwide. For example, in May 2012, at a widely-

attended trade show organized by H.D. Smith, manufacturers and wholesaler distributors discussed

price increases for topical creams and ointments. Over email, a Fougera national accounts executive

reported


                                                  854
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 874 of 1189
                               REDACTED – PUBLIC VERSION

                                        because they can pass along the increase and



        3600. For example, McKesson’s SEC 10-K filing from 2014 confirms that it benefits from

higher prices and may lose profits when the manufacturer-level price increases decrease in frequency

or decrease in magnitude:

                 A significant portion of our distribution arrangements with the
                 manufacturers provides us compensation based on a percentage of
                 our purchases. In addition, we have certain distribution arrangements
                 with pharmaceutical manufacturers that include an inflation-based
                 compensation component whereby we benefit when the
                 manufacturers increase their prices as we sell our existing inventory at
                 the new higher prices. For these manufacturers, a reduction in the
                 frequency and magnitude of price increases, as well as restrictions in
                 the amount of inventory available to us, could have a material adverse
                 impact on our gross profit margin.

        3601.   ABC also admits that it has reason to benefit from higher prices in its 2014 10-K,

and in filings in subsequent years.

                 [ABC’s] gross profit from brand-name and generic manufacturers
                 continues to be subject to fluctuation based upon the timing and
                 extent of manufacturer price increases. If the frequency or rate of
                 branded and generic pharmaceutical price increases slows, our results
                 of operations could be adversely affected. In addition, generic
                 pharmaceuticals are also subject to price deflation. If the frequency or
                 rate of generic pharmaceutical price deflation accelerates, our results
                 of operations could be adversely affected.

        3602. From 2013 to 2016—the key years during which the market allocation and price

increase schemes took full effect—the revenue of Cardinal, ABC, and McKesson increased by 20%,

67%, and 55%, respectively.

        3603. In another example of a distributor’s desire to pay higher prices, when Heritage listed

injections of the bone cancer drug Zoledronic Acid for sale at around $500, the oncology supply

division of ABC told Heritage that the distributor




                                                  855
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 875 of 1189
                                REDACTED – PUBLIC VERSION

        3604. Indeed, the Distributors encouraged the Defendants to increase prices. For example,

in spring 2014, Harvard called Heritage and                          how much Heritage should

increase its prices given competing bids of competitors. Harvard and Heritage reviewed 24 drugs

and Harvard suggested that Heritage should raise prices on 19 of the 24. The price increases ranged

from 10% to 40% higher than Heritage’s price at the time. Internal Heritage emails confirm that

both sides were pleased with the mutual effort to raise prices.

        3605. Cardinal had several discussions with Sandoz concerning a way to adjust contracts to

make it easier for manufacturers like Sandoz to increase prices. At the time, Cardinal knew it should

conceal such efforts. Sandoz reported Cardinal’s stance as follows:




        3606. Ultimately, because of Cardinal’s fears that the plan might become public, the plan

was canceled at that time. But Cardinal did agree that it was a                               and

ultimately Sandoz took other steps with Cardinal

          In June 2013, Sandoz noted that it had also made similar arrangements with McKesson.

        3607. Likewise, in April 2014 Morris & Dickson sought an across-the-board increase in the

list price of Oxycodone. According to one of her documents, Sun’s Knoblauch was left with the

impression that Morris & Dickson preferred a price increase after she discussed it with two

individuals from that company, including during an in-person meeting at the ECRM trade

conference. Morris & Dickson later wrote to clarify that it was interested in a price increase only so

long as it was                    meaning all the distributors would pay higher prices.

        3608. The following sections provide further examples of each of the Distributors roles in

the conspiracy generally, and then illustrate these roles with respect to specific drugs.



                                                   856
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 876 of 1189
                               REDACTED – PUBLIC VERSION


                2.      ABC

        3609. Sandoz employee notes from a 2015 trade association meeting list                     as

the first criterion of ABC’s philosophy on pricing. And a Mylan internal presentation identified ABC

as a distributor that followed the            model.

        3610. Many of the most active conspirators identified in this Complaint worked for ABC at

some point in their careers. Nisha Patel, whose computer files and dozens of acts of price-fixing are

the main corpus of evidence for this complaint, began her pharmaceutical career at ABC. Marc

Kikuchi arranged fair share deals as a Senior Vice President at ABC before he became a CEO at

Zydus. He is presently a CEO at Dr. Reddy’s.

        3611. In March 2013, ABC and Walgreens-Boots Alliance entered into a long-term

agreement (now extended until 2026) to collaborate on the purchase of drugs, including all

purchases from the Defendants. In practice, this meant that distributors who had formerly worked

separately to allocate fair share and facilitate price increases among the Defendants were now

officially working together. ABC and WBAD employees often joined one another’s email threads

and discussed allocations and price increases with the Defendants as a group. For example, when

Teva was gathering intelligence about whether a lesser-known competitor would be             after a

certain account, Teva’s Senior Director of Sales and Trade relations said she would

                                               the three men who were among the WBAD and ABC

executives that repeatedly were involved in the fair share conspiracy.

        3612. By 2017, WBAD ABC controlled a combined 26% of the volume of all generic

drugs purchased in the United States.



        3613. In March 2016, Teva and Sun communicated through ABC to coordinate Sun’s entry

into the Buprenorphine market. On March 15, 2016, Teva’s Senior Director of National Sales


                                                 857
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 877 of 1189
                                 REDACTED – PUBLIC VERSION

emailed ABC’s Director of Global Generic Sourcing with a request that ABC broker the market

allocation:

                                                                           The ABC Director

responded,                                                   and the Teva executive thanked her

              The next day, ABC wrote:




        3614. By March 22, 2016, ABC had communicated with Sun on behalf of Teva so that the

two could calibrate their share targets. An ABC executive wrote to Teva that she

                      The details included were that Sun’s                                        and

that Sun was                                     wrote T.C. on behalf of Teva. Sun then minimized

bidding on Teva accounts but, where it did do so, Teva knew that Sun’s goals were limited and Teva

could concede the account without fear of further loss of business. Sun knew it could bid at a higher

price and still win or retain the business because Teva would not defend every account.



        3615. In the first quarter of 2014, Actavis, Aurobindo, and Teva allocated the market for

Dextroamphetamine Amphetamine IR through ABC.

        3616. By March 18, 2014, ABC had communicated with Aurobindo about this drug and

then communicated to Teva that Aurobindo wanted only a 10% share of the market. ABC knew

that Teva would be able to maintain more accounts at higher prices once it was informed about

Aurobindo’s intention not to compete for share. That same day, Rekenthaler of Teva had a thirty-

minute telephone call with a senior executive at Aurobindo in which they discussed the allocation

for Dextroamphetamine Amphetamine IR.



                                                   858
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 878 of 1189
                                REDACTED – PUBLIC VERSION

       3617. ABC’s communications enabled Teva to make fair share arrangements to divide the

market with a third manufacturer, Actavis. On March 17, 2014, Patel of Teva had multiple calls with

Rogerson of Actavis and Rekenthaler spoke with Falkin, also of Actavis. Rekenthaler and Falkin

spoke again seven times on March 20, 2014 to discuss allocation of the market for

Dextroamphetamine Amphetamine IR.

       3618. On April 16, 2014, Teva learned of a challenger at one of its accounts but not its

identity. Patel informed her superiors that the challenger was Actavis and recommended that Teva

concede the account to Actavis. At 1:43pm, she communicated to another colleague that the

decision had been made to concede. She then called Rogerson at Actavis at 1:55pm to tell him that

Teva would play fair.



       3619. Mylan and Teva coordinated a price increase on Loperamide through ABC. On June

16, 2014, ABC’s Dave Vietri pointed out to Teva that Mylan had raised its prices on Loperamide in

April, but that Teva had failed to follow the price increase. ABC had spoken with Mylan regarding

the price increases and wanted Teva to raise the price, too.

       3620. Teva did in fact plan to follow Mylan’s increase, and planned to have ABC tell Mylan

this. Patel of Teva had discussed the future price increase with ABC at a recent HDMA conference.

Teva understood that Mylan would keep the price high only so long as it expected Teva to play fair

and follow with its own increase. Conversely,

                             Patel also knew that ABC executives wanted to see higher prices from

the manufacturers in order to                           She noted that ABC would

                    to quickly increase the price of Loperamide. But Patel was irked that Teva was

the secondary (i.e., backup) supplier and that Teva was being asked to increase its price without




                                                 859
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 879 of 1189
                                REDACTED – PUBLIC VERSION

being offered the primary slot. She wanted Mylan and ABC to                     before announcing

that Teva would increase its price.

        3621. Because Teva did in fact plan to support Mylan’s increase and had been in

discussions with ABC regarding a coordinated increase, the other members of the Teva team

considered this unacceptable. On a separate email thread excluding Patel, a Teva Senior Director

wrote that Patel was                      for letting ABC and Mylan             A Teva Director of

National Accounts agreed that it was                                                       for Teva to

delay the price increase and the response to ABC. They described her unwillingness to immediately

play fair as        and discussed whether Patel should be reported to superiors. Teva followed

through with its price increase on August 28, 2014



        3622. On May 22, 2014, Teva learned that a new market entrant—a co-conspirator

manufacturer not named as a defendant in this complaint—had challenged Teva’s share of

Modafinil sales at ABC. Internally, Teva employees wondered whether the                     action was

to concede because they were unfamiliar with this competitor. They decided to discuss the

competitor’s intentions with ABC. During a call the following day, two individuals from ABC

informed Teva that the new entrant would not compete for any further Modafinil share if it could

win the ABC business. Patel of Teva, who had worked at ABC the previous year, remarked that this

competitor would               if it won the ABC business.

        3623. The Teva team then analyzed its market share and found that Teva had recently

dropped from                   share, which Teva considered far too low in a five-player market

(although its annualized gross profit for the drug had only dropped from

          Par and Mylan had higher share, and the fair share rules dictated that the bigger players

should be first to cede share. Thus, Teva decided to communicate back via ABC that the competitor


                                                  860
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 880 of 1189
                                  REDACTED – PUBLIC VERSION

                                                     and



        3624. Ultimately, ABC convinced Teva to give up the account for the benefit of the

market. A few months later, on September 22, 2014, an individual at Teva could not remember why

Teva had conceded and guessed it was perhaps related to a supply problem. ABC wrote to remind

Teva that it was in fact an arranged concession:




(ellipses in original). Teva’s Senior Director of Sales and Trade Relations responded that she would

                    from ABC over the phone.

        3625. The reference to the                  refers to a method used by the conspirators to

allocate share without competition. Instead of listing all the drugs in a catalog and then collecting

bids from the manufacturers, the Distributors—including Cardinal, McKesson, ABC, and WBAD—

began to request “wish lists” from the Defendants.

        3626. Bidding resulted in lower prices when incumbents were offered a chance to

counterbid (a “right of first refusal” or “ROFR”). The goal of wish lists was to allow the Defendants

to signal to one another that they wanted win or keep certain accounts for certain drugs without

forcing them to actually bid against one another. At the same time, the items left off the wish list

allowed the Distributors to identify for the Defendants the products of which their competitors had

expressed little interest in selling.

        3627. The next day, after ABC reminded Teva that Modafinil was part of the

        D.V. (ABC) called Teva. A Teva employee took notes of the call. ABC admitted the purpose

of the wish list and said that ABC would review the wish lists from seven of the major

                                                   861
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 881 of 1189
                               REDACTED – PUBLIC VERSION

manufacturers and would



       3628.      WBAD was also involved with ABC’s anticompetitive use of wish lists. WBAD’s

executives were clear that their goal was to pre-arrange which products would be primarily sold by

which Defendant so that, once any bidding occurred, each Defendant would be secure in knowing it

could win the business without having to put forth an aggressive price.

                                                                 wrote WBAD’s F.H. to Dr. Reddy’s.

He then requested that Dr. Reddy’s provide a wish list of items that Dr. Reddy’s would pursue if

competition could be minimized or eliminated.




               3629.    Prior to February 2013, Mylan and Teva were the only competitors in the

market for Pioglitazone Metformin. As a result of settling patent litigation with the brand

manufacturer, Mylan was entitled to 180 days exclusivity as the first-to-file generic and Teva earned

the right to market the authorized generic. During that period, Mylan and Teva split the market

equally with Teva controlling 48% share and Mylan controlling 52%.

           3630.        Mylan and Teva’s 180-day exclusivity period expired on February 13, 2013

and Aurobindo and Torrent Pharmaceuticals entered the market on that date. Although Sandoz also

planned to enter at that time, the company ran into regulatory obstacles that delayed its launch until

April 16, 2013.

           3631.        In advance of Aurobindo’s entry, CW-6 and Grauso were in frequent

communication with their contacts at Mylan and Teva to discuss, among other things, Aurobindo’s

entry into the Pioglitazone Metformin market. On these calls, the competitors spoke about pricing

and the allocation of market share to the new entrant.


                                                 862
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 882 of 1189
                                REDACTED – PUBLIC VERSION

            3632.       For example, in the week leading up to Aurobindo’s entry on February 13,

2013, CW-6 exchanged at least nine calls with Jim Nesta, a senior sales executive at Mylan. At the

same time, Grauso was communicating with his contacts at Teva, exchanging at least twenty-one

callswith sales executives Kevin Green and T.S. These calls are detailed in the chart below:




        3633. Illustrating the substance of these calls, on February 12, 2013, T.S. spoke to Grauso

at Aurobindo for forty-five minutes. Shortly after that call, T.S. sent an internal e-mail stating,

                                                               Cardinal was a Mylan customer.


                                                   863
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 883 of 1189
                               REDACTED – PUBLIC VERSION

       3634. At the same time, Mylan and Teva were communicating with each other. In the week

leading up to Aurobindo’s entry on February 13, 2013, Green of Teva exchanged at least seventeen

calls with Nesta of Mylan. These calls are detailed in the chart below:




       3635. Similarly, Green of Teva exchanged several calls with his contacts at Sandoz, Kellum

and CW-2. These calls are detailed in the chart below:




       3636. On February 7, 2013, the same day that Green talked to both Kellum and CW-2,

both of those Sandoz employees participated in a conference call in which they discussed

                on Pioglitazone Metformin.

       3637. The new entrants, Sandoz and Aurobindo, were also communicating directly with

each other regarding Pioglitazone Metformin. For example, CW-3 of Sandoz and CW-6 of


                                                  864
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 884 of 1189
                               REDACTED – PUBLIC VERSION

Aurobindo exchanged at least six calls between February 13 and February 19, 2013. These calls are

detailed in the chart below:




        3638. During their calls on February 19, 2013, CW-6 and CW-3 discussed specific

customers and price points for Pioglitazone Metformin, and the fact that Aurobindo had already

picked up Cardinal as a customer. CW-3’s contemporaneous notes are pictured below:




        3639. By mid-April, Aurobindo had secured approximately 20% of the Pioglitazone

Metformin market, including Cardinal, a portion of the CVS business, Costco, and several other

smaller customers.

        3640. Between February 24 and February 27, 2013, ECRM held its annual Retail Pharmacy

Generic Pharmaceuticals Conference in Dallas, Texas. Representatives from Aurobindo, Sandoz and

                                               865
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 885 of 1189
                              REDACTED – PUBLIC VERSION

Torrent attended, including A.T. and Grauso from Aurobindo, C.B. and Kellum from Sandoz, and

K.G., Vice President of Sales from Torrent.

        3641. On February 28, 2013, Kellum sent an internal e-mail to other Sandoz executives

regarding the                                            With respect to Pioglitazone Metformin, after

convening with the other manufacturers in Texas, Kellum was confident that the market would be

                                         owing to the fact that



Kellum used typical euphemisms for conspiratorial conduct:                    meant that Aurobindo

and Torrent could be expected not to compete on price, but instead to abide by the Fair Share

agreement;                meant that Sandoz would be sure to coordinate directly with the other

manufacturers so as not to disrupt the market pricing.

        3642. Kellum kept his word, and Sandoz did its                   before launching in April.

C.B. (Sandoz) communicated by phone with A.T. (Aurobindo) multiple times during that month.

The two discussed in detail pricing and customers for Pioglitazone Metformin.

        3643. Sandoz also did its               with Teva that month. Green (Teva) communicated

by phone multiple times in April 2013 with P.K. (Sandoz).

        3644. A month and a half later, on April 16, 2013, Sandoz finally received FDA approval

to market Pioglitazone Metformin. The next day, CW-1, a Sandoz senior pricing executive, emailed

the sales team stating:



           Six minutes later, CW-1 e-mailed CW-3 individually, asking him to



        3645. That same day, CW-3 exchanged two calls with CW-6 of Aurobindo lasting two

minutes and six minutes. The next day, on April 18, 2013, the two competitors spoke again for ten


                                                866
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 886 of 1189
                               REDACTED – PUBLIC VERSION

minutes. During that call, CW-6 provided CW-3 with Aurobindo’s dead net prices at several

customers, including Cardinal and CVS. CW-3’s contemporaneous notes from that call are pictured

below:




         3646. At the same time, Sandoz was speaking with Teva. On April 18 and April 19, 2013,

CW-2, a Sandoz senior sales executive, spoke three times with Green of Teva, including two calls

lasting four minutes and one call lasting eight minutes.

         3647. Later in the evening on April 19, 2013, CW-1 e-mailed Kellum and others at Sandoz

regarding Pioglitazone Metformin stating,

                                                                                      Others at

Sandoz agreed, and Sandoz submitted an offer to ABC on April 22, 2013.

         3648. On April 23, 2013, ABC contacted Teva executives Green and Rekenthaler. ABC’s

message was that Sandoz had entered the market for Pioglitazone Metformin IR and wanted Teva,

                                                  867
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 887 of 1189
                                REDACTED – PUBLIC VERSION

the biggest player, to give Sandoz the ABC business. ABC made clear that Teva’s decision on

whether to concede to Sandoz would affect the overall competition in the Pioglitazone Metformin

IR market because Sandoz would not compete further. ABC wrote to Teva:




        3649.    Within minutes, Green emailed his Teva team

           A Teva Senior Director replied,                               and noted that Teva had

maintained most of its accounts. Green agreed that there was no sense in maintaining the business.

In accordance with fair share, Teva conceded the account to Sandoz.

        3650. Three days later, on April 26, 2013, Teva declined to bid to retain the business and

noted in Delphi, its internal tracking database, that

                                             and stated the reason for the concession was

                        That same day, ABC awarded the business to Sandoz.

        3651. Also, that same day, on April 26, 2013, Sandoz officially entered the market and

published WAC pricing that matched its competitors.

        3652. A week later, a Sandoz employee who did not have a pricing or sales role wondered

whether Sandoz might pursue Rite Aid’s business for Pioglitazone-Metformin IR. A Sandoz

Associate Director of Pricing said it was an interesting proposition      he wrote,

                He knew Sandoz had just told Teva, via ABC, that Sandoz would be

                       meaning it would no longer compete with Teva for share.

        3653. Sandoz’s entry prompted even more communication between the competitors.

Between May 8 and May 20, Nesta of Mylan spoke with CW-4 of Sandoz three times and with

Green of Teva more than 20 times. Additionally, Grauso of Aurobindo spoke with K.G. of Torrent




                                                  868
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 888 of 1189
                               REDACTED – PUBLIC VERSION

on May 16, 2013. In addition to Green (Teva), Grauso (Aurobindo) communicated by phone

directly with Nisha Patel at Teva in the second half of 2013.

        3654. Through this coordination, Teva and Mylan conceded significant market share of

Pioglitazone Metformin to Sandoz, Taro, Aurobindo, and Torrent, and in return, the new entrants

agreed to support the supracompetitive pricing and not compete for market share in excess of their

fair share.

                3.     Cardinal

        3655. Cardinal communicated pricing and other confidential details among the Defendants.

For example, on January 20, 2014, Teva submitted a bid to Cardinal and added a note requesting

that Cardinal relay a message to Perrigo:

                                              Eight days later, over the telephone, Cardinal agreed

that it would                                          Cardinal informed Perrigo that Teva would

compete no further if allowed to take the Cardinal account, but, on this occasion, Perrigo wanted to

keep Cardinal’s business.

        3656. Cardinal’s generic drug buyers were in constant contact with the Defendants and

were aware of the rules of the scheme to concede share among the Defendants. Cardinal knew that

the goal was to reach fair share. For example, on May 11, 2012, Teva’s Senior Director of National

Sales told an executive at Cardinal about a change in plans for the HIV/AIDS drug Combivir. Teva

had made plans to supply Cardinal but had won more than its fair share of business, thereby

violating its understandings with competitors Lupin and Aurobindo. Teva apologized for the

confusion and wrote that, because Teva had won too much other business—more than its fair

share—Teva would                                    to its competitors. Cardinal’s executive replied

that he understood and then asked Teva for a favor.




                                                 869
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 889 of 1189
                                 REDACTED – PUBLIC VERSION

        3657. Cardinal executives told the Defendants that Cardinal wanted to prevent price

erosion by maintaining current customer allocations. For example, in December 2012, a Cardinal

executive in charge of generic drug purchasing explained to Teva on a telephone call why he wanted

to keep the current market allocation fixed—doing otherwise by allowing Teva to take share from

Sun would                        as Sun would seek share elsewhere by lowering its prices.

        3658. Cardinal’s involvement in the overarching conspiracy continued even after the

creation of Red Oak Sourcing in 2014. Red Oak is a joint venture between Cardinal and CVS Health

that is, according to its website,

              Red Oak employees negotiate on behalf of both Cardinal and CVS Health. Some of the

same employees who were involved in the overarching conspiracy while at Cardinal accepted new

positions at Red Oak and continued to be involved with price-fixing among the Defendants, except

that they were now responsible for an even larger share of the market.

        3659. The Red Oak executives often requested that the Defendants provide charts showing

the current allocation of market share. These overviews were requested so that Red Oak could more

knowledgeably engage with the Defendants on fair share. For example, on multiple occasions,

including at the end of April 2015 and in mid-August 2015, Red Oak requested that Teva provide

comparative market share charts showing which customers had been allocated to which

manufacturers. Teva replied in an email titled                        making clear that it was Red

Oak that sought the information. The spreadsheets contained a breakdown of the current market

share of each manufacturer for the requested drugs.



        3660. On February 25, 2010, Fougera received FDA approval to market Imiquimod

Cream. At that time, Fougera was the only generic manufacturer in the market and it used that as an

opportunity to set a high price for the product.


                                                   870
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 890 of 1189
                                REDACTED – PUBLIC VERSION

        3661. Less than two months later, on April 13, 2010, Perrigo announced that it would be

the AG for Imiquimod Cream. That same day, D.K., a senior Fougera executive, sent the following

e-mail to Kaczmarek, also a senior Fougera executive:




        3662. Later that same day, Kaczmarek called CW-6, a senior sales executive at Fougera,

and they spoke for nearly four minutes. CW-6 hung up and immediately called T.P., a sales executive

at Perrigo, and they spoke for nearly nine minutes. When CW-6 hung up with T.P., he promptly

called Kaczmarek back. That call lasted less than one minute.

        3663. It is rare that the entry of a generic competitor would cause prices to actually increase

– but it did so in this case. Three days later, on Friday, April 16, 2010, in advance of Perrigo’s entry

into the market, Fougera increased its WAC pricing for Imiquimod Cream. That same day, CW-6

called T.P. The call lasted more than two minutes. Immediately after hanging up, CW-6 called his

supervisor, Kaczmarek, and they ultimately spoke for more than six minutes. Immediately after

hanging up with Kaczmarek, CW-6 called T.P. back. The call lasted one minute.

        3664. The next business day, Monday April 19, 2010, Perrigo sent an internal e-mail stating

that

As a result of the increase, Perrigo’s WAC pricing would end up even slightly higher than Fougera’s.


                                                   871
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 891 of 1189
                                 REDACTED – PUBLIC VERSION

That same day, John Wesolowski, a senior executive at Perrigo, called T.P. and they spoke for nearly

six minutes. This set off another rush of communications between T.P. of Perrigo and CW-6 of

Fougera, with each of them concurrently reporting the results of those communications to their

superiors, Wesolowski and Kaczmarek. These calls, which all occurred within the span of less than

an hour, are detailed in the chart below:

 Date        Call Type   Target Name          Direction   Contact Name                 Time       Duration
 4/19/2010   Voice       T.P. (Perrigo)       Incoming    Wesolowski, John (Perrigo)   16:04:44   0:05:51
 4/19/2010   Voice       T.P. (Perrigo)       Outgoing    CW-6 (Fougera)               16:16:56   0:00:26
 4/19/2010   Voice       T.P. (Perrigo)       Incoming    CW-6 (Fougera)               16:34:36   0:03:48
 4/19/2010   Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)    16:39:16   0:07:13
 4/19/2010   Voice       T.P. (Perrigo)       Outgoing    CW-6 (Fougera)               16:48:29   0:03:42
 4/19/2010   Voice       T.P. (Perrigo)       Outgoing    Wesolowski, John (Perrigo)   16:52:43   0:03:16
 4/19/2010   Voice       CW-6 (Fougera)       Outgoing    Kaczmarek, Walt (Fougera)    16:54:33   0:08:49
 4/19/2010   Voice       T.P. (Perrigo)       Incoming    Wesolowski, John (Perrigo)   16:56:29   0:06:39



        3665. The following week, between April 24 and April 27, 2010, the NACDS held its

annual meeting in Palm Beach, Florida. Several executives from Fougera and Perrigo were in

attendance, including Kaczmarek, D.K., and CW-6 from Fougera and Wesolowski and S.K., senior

executives from Perrigo.

        3666. Fougera and Perrigo executives were speaking about Perrigo’s launch throughout the

conference. On April 26, 2010, T.P. and CW-6 spoke by phone for seven minutes. Immediately after

that call, CW-6 hung up and called Kaczmarek, speaking for four minutes.

        3667. Similarly, on April 27, 2010, D.K. e-mailed Kaczmarek while they were still at the

NACDS meeting, stating that he needed



        3668. On April 28, 2010, Perrigo officially entered the Imiquimod Cream market and

published WAC pricing that was slightly higher than Fougera’s. That same day, D.K. e-mailed

Fougera executives with an update regarding his conversations at the NACDS meeting. With respect

to Imiquimod Cream, D.K. stated,


                                                872
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 892 of 1189
                              REDACTED – PUBLIC VERSION

                      D.K. explained that Fougera gave up McKesson and ABC to Perrigo because

                                                                           He also noted that he was

pleased that Perrigo has

           CW-3, a sales executive at Fougera, expressed confusion that Fougera had lost ABC’s

business. Kaczmarek explained that                                CW-3 replied:



       3669. On April 30, 2010, a senior Fougera executive, L.B., demanded an urgent

explanation from D.K. as to why Fougera was willing to give up both McKesson and ABC. D.K.

reminded Boesch that it was inevitable that Perrigo would take some of the market. D.K. also

explained:



                                   D.K. stated that Perrigo’s share would likely settle in the range of

30-40%



       3670. Consistent with fair share principles and the prior discussions between the

competitors, by April 30, 2010 Fougera had given up more than ten of its Imiquimod customers to

Perrigo.

       3671. On May 16, 2010, Fougera was preparing an internal presentation regarding

Imiquimod Cream, which included a statement that

While reviewing the presentation, Boesch challenged D.K. about the statement, asking



D.K. assured Boesch that




                                                873
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 893 of 1189
                                REDACTED – PUBLIC VERSION




          3672. The next day, on May 17, 2010, CW-6 and T.P. exchanged at least six calls, including

one lasting more than six minutes, likely to confirm (again) the agreement in place between the two

competitors.

          3673. Several months later, on September 8, 2010, CW-6 circulated a press release to the

Fougera sales team announcing that Perrigo had received its own ANDA approval to market generic

Imiquimod Cream. Previously, Perrigo had been selling the AG through a license with a branded

manufacturer. That same day, CW-6 called T.P. That call lasted less than a minute. T.P. called CW-6

back almost immediately, and they spoke for more than two minutes.

          3674. On September 27, 2010, CW-6 gave a presentation to Fougera’s parent company

titled                                     during which he noted that Fougera had given up

Imiquimod share to Perrigo and that, with regard to the larger fair share understanding, Fougera is

                                                                  Later that year, in November 2010,

CW-6 also noted in his monthly recap that                                 in the Imiquimod market.

          3675. Fougera also continued to monitor the status of other competitors’ plans to enter the

Imiquimod market. For example, on February 7, 2011, a Glenmark employee called CW-6, and they

spoke for four minutes. Later that day, CW-6 e-mailed Kaczmarek and D.K. regarding Imiquimod

Cream that



          3676. Although Fougera was fortunate that Glenmark had no near-term plans to enter the

Imiquimod Cream market, another competitor – Sandoz – did receive FDA approval on February

28, 2011 to launch the product. That same day, CW-6 of Fougera and T.P. of Perrigo exchanged at

least five calls, including two calls lasting two minutes each.


                                                   874
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 894 of 1189
                                REDACTED – PUBLIC VERSION

        3677. On March 1, 2011, one of Fougera’s customers, NC Mutual, also e-mailed CW-3, a

sales executive at Fougera, to tell him that Sandoz was launching Imiquimod. CW-3 promptly

forwarded the e-mail to Kaczmarek. That same day, CW-6 called T.P. and they spoke for more than

three minutes.

        3678. When Sandoz entered the market, it did so seamlessly – initially taking comparable

share from the existing competitors Fougera and Perrigo.

        3679. For example, in late February and early March, Sandoz made offers to ABC, a

Perrigo customer, and Rite Aid, a Fougera customer. In total, the customers accounted for

approximately 13% of the Imiquimod Cream market (ABC at 8% and Rite Aid at 5%).

        3680. On March 3, 2011, Fougera declined to bid to retain the Rite Aid business and gave

up its primary position to Sandoz. The next day, on March 4, 2011, Kellum of Sandoz followed up

with S.G., a sales executive at Sandoz, stating,

                                                                           Later that day, Perrigo

followed suit and declined to bid to retain the ABC business. That same day, CW-6 called T.P. and

they spoke for four minutes. A few minutes later, Kaczmarek called CW-6 and they spoke for nearly

five minutes.

        3681. Around this same time, Taro was also starting to make plans to enter the market.

Between March 6 and March 10, 2011, representatives from Fougera, Perrigo, Sandoz, and Taro

were all in attendance together at the ECRM Retail Pharmacy Generic Pharmaceutical Conference in

Champions Gate, Florida. These representatives included CW-6 from Fougera, T.P. from Perrigo,

CW-4 and Kellum from Sandoz, and H.M. and D.S., sales executives from Taro.

        3682. On March 7, 2011, while at the ECRM conference, CW-4 of Sandoz and D.S. of

Taro spoke on the phone for four minutes. Later that day, Kellum – CW-4’s boss sent an internal e-

mail from ECRM stating that he had                 Taro may be entering the Imiquimod Cream market.


                                                     875
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 895 of 1189
                               REDACTED – PUBLIC VERSION

Also, while at the ECRM conference, CW-6 of Fougera and T.P. of Perrigo spoke once by phone on

March 9, 2011. The call lasted one minute. By March 9, 2011, Sandoz had acquired approximately

13% of the Imiquimod Cream market and Kellum recommended that they

                                                             referred to a group of direct purchasers

including Plaintiff HEB, Ahold, Schnucks, and Giant Eagle. These were all Perrigo customers, and

Sandoz intended to obtain their Imiquimod business

                                                                            Those customers were

the only additional customers whose business Sandoz was seeking. To that end, Kellum conveyed to

S.G., a sales executive at Sandoz, that



Ultimately, on March 17, 2011, Perrigo conceded the consortium business to Sandoz.

        3683. On March 10, 2011, Kellum provided additional color for his recommendation that

Sandoz only go after smaller Fougera customers moving forward, explaining that




        3684. A month or so later, on April 15, 2011, Taro received FDA approval to market

Imiquimod Cream. Taro immediately began coordinating its entry with competitors. On April 17,

2011, D.S. of Taro and CW-4 of Sandoz exchanged two calls, with one call lasting twelve minutes.

Within an hour of ending the second call, CW-4 called her supervisor, Kellum, and they spoke for

five minutes. The next day, on April 19, 2011, D.S. called CW-4 again. The call lasted one minute.

        3685. On these calls, D.S. conveyed to CW-4 that Taro had gotten FDA approval for

Imiquimod Cream but advised that Taro would not formally launch until June. D.S. also told CW-4

that Taro had already received a pre-commitment from Econdisc, a large GPO customer, and now

would only go after smaller customers. CW-4 understood that D.S. shared this information with her


                                                876
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 896 of 1189
                                    REDACTED – PUBLIC VERSION

so that she knew Taro would not attack Sandoz at large customers and, if it did compete for smaller

customers, it was only to obtain its fair share of the market. CW-4 also understood that Sandoz

should not compete for the Econdisc business, and in return, Taro



        3686. Perrigo and Fougera were also simultaneously coordinating how they would react to

Taro’s entry. For example, on April 18, 2011, Kaczmarek informed the Fougera sales executives that

Taro had received FDA approval to market Imiquimod Cream and asked,

            This set off a flurry of communications that same day between CW-6 of Fougera and

T.P. of Perrigo, who were both concurrently reporting to, and taking direction from, their

supervisors, Kaczmarek and Wesolowski. These calls are detailed in the chart below:

Date        Call Type   Target Name      Direction    Contact Name                 Time       Duration
4/18/2011   Voice       T.P. (Perrigo)   Incoming     CW-6 (Fougera)               12:17:23   0:00:27
4/18/2011   Voice       T.P. (Perrigo)   Outgoing     Wesolowski, John (Perrigo)   16:43:08   0:04:09
4/18/2011   Voice       T.P. (Perrigo)   Outgoing     CW-6 (Fougera)               16:56:57   0:02:44
4/18/2011   Voice       T.P. (Perrigo)   Outgoing     Wesolowski, John (Perrigo)   17:00:05   0:00:08
4/18/2011   Voice       T.P. (Perrigo)   Incoming     Wesolowski, John (Perrigo)   17:08:22   0:03:25
4/18/2011   Voice       CW-6 (Fougera)   Outgoing     Kaczmarek, Walt (Fougera)    21:41:15   0:06:03



        3687. Three days later, on April 21, 2011, CW-6 decided to reach out to Taro directly and

called H.M., a sales executive at Taro. The two men spoke for eight minutes. Upon hanging up, CW-

6 called Kaczmarek. The call lasted one minute. First thing the next morning, CW-6 sent a text

message to T.P. of Perrigo.

        3688. By early July 2011, Taro was finally starting to enter the Imiquimod Cream market.

On July 5, 2011, T.P. reached out to CW-6 of Fougera. The call lasted only two minutes, but it set

off another rush of communications among the three competitors – Perrigo, Fougera, and Taro – to

make sure they were on the same page regarding Taro’s entry. These calls, which all occurred within

the span of approximately fifteen minutes, are detailed in the chart below:



                                                     877
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 897 of 1189
                                  REDACTED – PUBLIC VERSION

        Date         Call Type   Target Name       Direction    Contact Name       Time        Duration
        7/5/2011     Voice       CW-6 (Fougera)    Incoming     T.P. (Perrigo)     9:12:00     0:02:00
        7/5/2011     Voice       CW-6 (Fougera)    Outgoing     H.M. (Taro)        9:13:00     0:01:00
        7/5/2011     Voice       CW-6 (Fougera)    Incoming     H.M. (Taro)        9:18:00     0:06:00
        7/5/2011     Voice       CW-6 (Fougera)    Outgoing     T.P. (Perrigo)     9:23:00     0:02:00
        7/5/2011     Voice       CW-6 (Fougera)    Outgoing     H.M. (Taro)        9:25:00     0:02:00



       3689. At the same time, D.S. of Taro was coordinating with CW-4 of Sandoz. On July 7,

2011, D.S. of Taro called CW-4 of Sandoz. The call lasted two minutes. CW-4 returned the call and

they spoke for sixteen minutes. A few hours later, CW-4 called D.S. and they spoke for another four

minutes.

       3690. On July 14, 2011, CW-6 of Fougera called H.M. at Taro again and they spoke for

nine minutes. As soon as CW-6 hung up he called his boss, Kaczmarek, and the two spoke for five

minutes. Later that day, Kaczmarek e-mailed the Fougera sales team stating,



       3691. On July 26, 2011, a customer, MedCo, informed Perrigo that it had received a

competitive offer for Imiquimod Cream and asked if Perrigo could match the price. MedCo declined

to disclose who made the offer. This sparked another flurry of phone communications starting first

thing the next morning between Perrigo, Taro and Fougera, as detailed in the chart below:

 Date        Call Type   Target Name              Direction    Contact Name                  Time      Duration
 7/27/2011   Voice       H.M. (Taro)              Outgoing     CW-6 (Fougera)                5:52:47   0:00:25
 7/27/2011   Voice       CW-6 (Fougera)           Outgoing     H.M. (Taro)                   6:19:00   0:05:00
 7/27/2011   Voice       CW-6 (Fougera)           Outgoing     H.M. (Taro)                   6:39:00   0:01:00
 7/27/2011   Voice       CW-6 (Fougera)           Outgoing     H.M. (Taro)                   6:40:00   0:05:00
 7/27/2011   Voice       CW-6 (Fougera)           Outgoing     T.P. (Perrigo)                6:55:00   0:01:00
 7/27/2011   Voice       H.M. (Taro)              Outgoing     CW-6 (Fougera)                7:00:17   0:00:25
 7/27/2011   Voice       CW-6 (Fougera)           Outgoing     T.P. (Perrigo)                7:27:00   0:08:00
 7/27/2011   Voice       CW-6 (Fougera)           Outgoing     H.M. (Taro)                   7:40:00   0:04:00
 7/27/2011   Voice       CW-6 (Fougera)           Outgoing     Kaczmarek, Walt (Fougera)     8:06:05   0:04:17



       3692. The next day, on July 28, 2011, Perrigo declined to bid to retain the MedCo business.

That same day, CW-6 of Fougera called T.P. of Perrigo. The call lasted one minute. T.P. returned

the call and they spoke for six minutes.


                                                   878
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 898 of 1189
                                  REDACTED – PUBLIC VERSION

         3693. On August 8, 2011, D.S. of Taro called CW-4 of Sandoz again. They ultimately

spoke for seventeen minutes. On that call, D.S. informed CW-4 that Taro had officially been

awarded the Econdisc business and the secondary position at Cardinal and that Taro could not

support any more customers. CW-4 understood this to mean that the market would remain strong

with no price erosion and Sandoz would not have to relinquish any additional customers to Taro.

Later that evening, on August 8, 2011, CW-4 passed along competitive intelligence to the effect that

Taro

         3694. On August 19, 2011, Hannaford – a retail pharmacy customer – advised CW-6 that it

had received a competitive offer for Imiquimod Cream, but similarly would not identify which

competitor made the offer. Thereafter, CW-6 spoke several times with T.P. (Perrigo) and H.M.

(Taro), in an effort to discover which competitor made the offer. These calls are detailed in the chart

below:

          Date        Call Type   Target Name      Direction   Contact Name      Time      Duration
          8/19/2011   Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)    6:07:00   0:01:00
          8/19/2011   Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)       6:07:00   0:02:00
          8/19/2011   Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)       6:09:00   0:01:00
          8/19/2011   Voice       CW-6 (Fougera)   Incoming    H.M. (Taro)       6:10:00   0:06:00



         1518. During those calls, CW-6 was able to confirm that Taro had in fact made the offer.

Later that day, CW-6 sent the e-mailed Kaczmarek that Hannaford received a competitive offer on

Imiquimod, but would not tell him                                          Despite not getting this info

from the customer, CW-6 reported                                          CW-5 responded again that he

thought they should                                  Kaczmarek ultimately agreed with this assessment,

and Fougera conceded the account to Taro.

         3695. The goal of these communications between the various competitors on Imiquimod

Cream – Fougera, Perrigo, Sandoz, and Taro – was always to avoid competition and minimize the



                                                    879
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 899 of 1189
                                 REDACTED – PUBLIC VERSION

price erosion that would typically come with the entry of new competitors. The results were highly

successful.

        3696. The next day, on August 20, 2011, D.K., a senior executive at Fougera, sent an e-

mail to other senior Fougera executives regarding Imiquimod Cream stating,




        3697. Throughout September 2011, H.M. of Taro, CW-6 of Fougera, and T.P. of Perrigo

spoke several times by phone during which they discussed, among other things, Taro’s new capacity

to take on additional market share for Imiquimod Cream and how that should be accommodated in

the market. As always, CW-6 and T.P. kept their supervisors, Kaczmarek and Wesolowski, informed

of the content of those conversations. Some of these calls are detailed in the chart below:

    Date        Call Type   Target Name      Direction   Contact Name                 Time       Duration
    9/21/2011   Voice       CW-6 (Fougera)   Incoming    H.M. (Taro)                  6:22:00    0:01:00
    9/21/2011   Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)                  6:24:00    0:04:00
    9/21/2011   Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)                  6:49:00    0:02:00
    9/23/2011   Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)               6:46:00    0:03:00
    9/23/2011   Voice       CW-6 (Fougera)   Incoming    Kaczmarek, Walt (Fougera)    11:31:14   0:12:00
    9/26/011    Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)               12:23:00   0:04:00
    9/26/011    Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)                  12:29:00   0:01:00
    9/26/011    Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)                  12:39:00   0:03:00
    9/26/011    Voice       CW-6 (Fougera)   Incoming    H.M. (Taro)                  12:46:00   0:04:00
    9/26/011    Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)               12:49:00   0:01:00
    9/26/011    Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)                  13:12:00   0:01:00
    9/26/011    Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)                  13:19:00   0:01:00
    9/26/011    Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)                  13:26:00   0:03:00
    9/27/2011   Voice       CW-6 (Fougera)   Outgoing    H.M. (Taro)                  4:05:00    0:08:00
    9/27/2011   Voice       CW-6 (Fougera)   Incoming    H.M. (Taro)                  5:48:00    0:03:00
    9/27/2011   Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)               5:50:00    0:01:00
    9/27/2011   Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)               6:16:00    0:01:00
    9/27/2011   Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)               6:16:00    0:04:00
    9/27/2011   Voice       CW-6 (Fougera)   Outgoing    Kaczmarek, Walt (Fougera)    8:46:35    0:05:00
    9/27/2011   Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)               9:05:00    0:03:00
    9/27/2011   Voice       T.P. (Perrigo)   Outgoing    Wesolowski, John (Perrigo)   8:42:00    0:01:00
    9/27/2011   Voice       CW-6 (Fougera)   Outgoing    T.P. (Perrigo)               12:24:00   0:01:00



        3698. After this series of calls, on September 30, 2011, Kaczmarek e-mailed other Fougera

sales executives, including D.K., to advise them that Taro had made an offer for Imiquimod Cream


                                                  880
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 900 of 1189
                               REDACTED – PUBLIC VERSION

at Wal-Mart, a Fougera customer. Kaczmarek explained that




                                                          Kaczmarek reluctantly recommended that

Fougera give up Wal-Mart’s business and                                         Kaczmarek noted

that, if Fougera defended Wal-Mart’s business, Taro would likely just go after other customers at

lower and lower prices                                   On the other hand, if Fougera gave up Wal-

Mart, Taro would hopefully

                                  D.K. agreed with Kaczmarek’s recommendation and Fougera

ultimately ceded the business to Taro in order to keep the market stable.

       3699. On February 7, 2014, a Cardinal executive called Teva and said he had explained to

Perrigo that Teva was                                  and would be done with competition but had

been unsuccessful in persuading certain people at Perrigo to play fair on this drug (Imiquimod

cream). Teva employees were frustrated that the Perrigo employee in charge had either missed the

signal or had decided not to play fair on this drug. They were



               4.        H.D. Smith

       3700. H.D. Smith was a pharmaceutical distributor that sold to dispensers of prescription

drugs including independent pharmacies and hospitals, reimbursement for which are in most cases

provided by payors such as Plaintiff. H.D. Smith was wholly acquired by ABC in January 2018.

       3701. Because the individuals responsible for arranging supply contracts for H.D. Smith

were in constant contact with the Defendants, they understood that, according to the rules of fair

share, Defendants agreed to act                by conceding share to new entrants and refusing to

steal share when another competitor increased prices. For example, on multiple occasions in the


                                                 881
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 901 of 1189
                               REDACTED – PUBLIC VERSION

spring and summer of 2015, Teva told H.D. Smith that Teva would not lower prices and would

concede business to other manufacturers

        3702. H.D. Smith’s employees were aware of the fair share rules and the pricing

consequences of not following them. For example, on March 4, 2014, Dr. Reddy’s complained to

H.D. Smith that another manufacturer not named in this complaint was not playing fair:



       H.D. Smith replied that it would have             to give Dr. Reddy’s its            but

lamented that the competitor continued to lower the prices for this specific drug and left H.D.

Smith with no choice. A few days later, on March 7, 2014, Dr. Reddy’s reiterated the message for

H.D. Smith to relay to other manufacturers.



        3703. As illustrated below, H.D. Smith was involved in the fair share conspiracy and

facilitated supracompetitive prices for generic drugs.



        3704. In November 2014, Heritage and Zydus allocated the market for Acyclovir through

H.D. Smith.

        3705. On November 10, 2014 when Zydus had recently entered the market for Acyclovir,

Heritage’s Associate Director for Pricing and Contracts recommended that Heritage            from

certain accounts where Zydus sought share. Vice President of Marketing Operations L.S. disagreed

that the fair share rules required Heritage to give up business at H.D. Smith:




        3706. The Heritage team wanted to retain the H.D. Smith business and thought it was fair

to do so but did not want Zydus to consider them irrational for refusing to give up share. A.S. of

                                                  882
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 902 of 1189
                               REDACTED – PUBLIC VERSION

Heritage then agreed with H.D. Smith’s D.M. that Mando would remind Zydus not to target

Heritage because they had a common goal in keeping prices elevated across the market. A.S. was the

Heritage contact person for H.D. Smith. On November 10, 2014, L.S. recommended to A.S.:




        3707. L.S. knew that his colleague A.S. would                         to send a message to

Zydus via D.M. at H.D. Smith because L.S. was the former Director of Generic Pharmaceuticals

Business Development at H.D. Smith. He had worked closely with D.M. A.S. replied              and

specifically confirmed that she would

        3708. At an in-person meeting on November 17, 2014, A.S. communicated                       to

H.D. Smith so that Zydus would know Heritage was already below its fair share and that Zydus

needed to target               in order to avoid price erosion.

        3709. In an internal Heritage email on November 19, 2014 L.S. mentioned the price

stability rationale behind the discussions with H.D. Smith:



                                                                     L.S. added that Sather would

follow up with Dena Mando from H.D. Smith

                                                                  In another email, L.S. confirmed

that



        3710. On September 21, 2015, Dr. Reddy’s, Camber, and Aurobindo allocated the market

for Valganciclovir through H.D. Smith. H.D. Smith asked Dr. Reddy’s for a new price for

Valganciclovir due to a competing bid from Camber, a new entrant in the market. Dr. Reddy’s

                                                 883
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 903 of 1189
                               REDACTED – PUBLIC VERSION

decided to concede the H.D. Smith account to Camber. Conceding accounts to new entrants is one

of the key principles of the Defendants’ overarching fair share agreement. Dr. Reddy’s Director of

Marketing C.W. wrote:

Dr. Reddy’s Senior Director & Head of National Accounts V.B. added:




       3711. H.D. Smith had told the Dr. Reddy’s team that the bid from Camber would be

              They then learned from H.D. Smith that the price being offered by Camber was twice

as high as they had expected. V.B. (Dr. Reddy’s) wrote:




       3712. On September 22, 2015, K.N. (Dr. Reddy’s Senior Director of National Accounts)

emailed D.M. (H.D. Smith) to make clear that the reason for the concession was to avoid

competition between manufacturers:                                        K.N. wrote to D.M.:




       3713. The next day, September 23, 2015, K.N. asked her Dr. Reddy’s colleagues to

reconsider the decision to walk away. If H.D. Smith could not buy Valganciclovir from Dr. Reddy’s,

it would fall short of the purchase points needed to qualify for a Dr. Reddy’s loyalty program, and

Neely felt that that would hurt her sales relationship with H.D. Smith.

       3714. The Dr. Reddy’s team changed its mind and decided to keep the H.D. Smith

business, but they worried that refusing to concede to Camber would disrupt the overarching fair




                                                 884
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 904 of 1189
                                REDACTED – PUBLIC VERSION

share agreement. Camber would see Dr. Reddy’s defending its current contracts and would be

inclined to                        thereby eroding price, to the detriment of all.

          3715. K.N. then asked D.M. at H.D. Smith to tell the competition directly:

                                                            In this context,                       is

meant to indicate that the price is the ‘right’ price and should be maintained. Neely knew that both

H.D. Smith and Camber would understand this meaning of the term                              and

Camber would then know to keep prices around $1200 rather than lowering them to $600 to obtain

share.

          3716. D.M. agreed to pass the price-fixing message to Camber so long as H.D. Smith could

keep the contract at the $1200-level price plus the loyalty points:                                she

wrote. K.N. replied           and then wrote to her team at Dr. Reddy’s:



          3717. Dr. Reddy’s Senior Director & Head of National Accounts V.B. wanted to double-

check that H.D. Smith would get the message through to Camber. He asked K.N.:



          3718.   That evening, D.M. and K.N. met for drinks at K.N.’s home before dining together

at a restaurant at the W Hotel in Hoboken. K.N. confirmed once again that the new entrant was

Camber, and that H.D. Smith would be willing to serve as a price-fixing liaison. K.N. replied to V.B.

at 6:13 pm:



          3719. H.D. Smith remained in contact a few days later as Aurobindo entered the market.

On September 28, 2015, K.N. wrote:

                                                                                     Mando replied




                                                  885
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 905 of 1189
                               REDACTED – PUBLIC VERSION

                 As a result of the H.D Smith’s involvement in this scheme, Camber, Dr. Reddy’s,

and Aurobindo were able to maintain high prices for Valganciclovir.

               5.      Harvard

       3720. Harvard is a formerly independent drug distributor that was wholly acquired by

Cardinal in 2016. Both before and after the acquisition, multiple Harvard employees were involved

in the overarching fair share scheme. The acquisition did not disrupt the channels of collusive

communication between the Defendants. At a meeting in 2016, ABC told Sandoz that Cardinal’s

acquisition of Harvard would serve to keep the number of players in the market stable and



       3721. Generic drug manufacturers have two main ways of making sales to distributors such

as Harvard. The simplest is when a customer requests a                   or                  of a

specific number of units. The manufacturer responds with a price—which is often the WAC price

or very close to it—and if the customer accepts, the drugs are shipped. The second and far more

prevalent means of selling generic drugs is through ongoing supply contracts, typically renegotiated

at least once a year. The customer sends a request for proposal (“RFP”) either for a single drug or

for a list of drugs and receives bids from the manufacturers. Incumbent manufacturers are usually

given a chance to counterbid the lowest bid, and the process may involve multiple rounds of

bidding. The manufacturer with the lowest net price typically wins the bid and sometimes the

runner-up is also awarded a               contract, to be used as a backup or for a certain percentage

of purchases. Until the next RFP or renegotiation, the customer can place orders for drugs and pay

the RFP contract price rather than the published list price.

       3722. During rounds of RFP bidding for multiple generic drugs at other distributors,

Harvard passed messages between the Defendants so that they could              one another’s pricing.

For example, at least one Harvard employee used a private email account to send RFP details to the


                                                  886
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 906 of 1189
                                REDACTED – PUBLIC VERSION

private email accounts of individuals at two or more of the Defendants. The use of private emails

was designed to avoid detection because the conspirators knew that exchanging confidential details

during RFPs was not an acceptable business practice.



        3723. During the relevant time frame, Sandoz and Greenstone were the primary

manufacturers of Eplerenone.

        3724. While Greenstone was coordinating with Sandoz in April 2014 to follow Sandoz’s

price increases on various formulations of Clindamycin, it was also coordinating to lead a price

increase on Eplerenone Tablets.

        3725. Originally, Greenstone planned its Eplerenone price increase to become effective on

May 1, 2014, but sometime in mid-April that increase was delayed. Shortly after the decision was

made to delay the Eplerenone price increase, on April 22, 2014, Nailor of Greenstone called Kellum

and left a message. They traded voicemails until they were able to speak the next day for nearly

fifteen minutes.

        3726. Greenstone planned its increases of Clindamycin and Eplerenone together, as it was

coordinating with Sandoz – and both increases ultimately became effective on June 2, 2014.

        3727. Shortly before the increases became effective, on May 29, 2014, Nailor of

Greenstone called Kellum of Sandoz, leaving him a twenty-six second voicemail.

        3728. Sandoz’s intent was always to follow Greenstone’s Eplerenone price increase, rather

than compete for market share. Sandoz began preparing to follow Greenstone’s Eplerenone price

increase in early July 2014. However, because of price protection terms with several of Sandoz’s

customers, the company decided to delay the roll-out of its Eplerenone price increase (and several

others) until it made more financial sense and Sandoz would be able to limit any contractual

penalties that would arise as a result of the increase.


                                                   887
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 907 of 1189
                                REDACTED – PUBLIC VERSION

       3729. Ultimately, Sandoz followed Greenstone’s price increase on Eplerenone on October

10, 2014. Sandoz increased its pricing by as much as 270% to certain customers. During the time

period after Greenstone’s price increase and before Sandoz could follow, the two competitors

continued to coordinate by phone, including a number of calls between Kellum and R.H. of

Greenstone in August 2014. Shortly after the Sandoz price increase became effective, on October

15, 2014, Kellum and Nailor of Greenstone also communicated briefly.

       3730. In 2015, Greenstone also allocated the market for Eplerenone with Upsher-Smith,

who purchased the drug from Sandoz.

       3731. Upsher-Smith and Greenstone communicated through Harvard to allow Upsher-

Smith to reach fair share without targeting Sandoz’s customers.

       3732. On or about May 7, 2015, Upsher-Smith’s Senior National Account Manager

communicated with Harvard’s Director of Sourcing/Supplier Relations to send the message that

Greenstone needed to concede share to Upsher-Smith. Upsher-Smith had also sent a nearly identical

message via Morris & Dickson about a week earlier, on April 28, 2015:



       3733.    Harvard’s Director of Sourcing/Supplier relations or another individual at Harvard

passed the message to Greenstone. By May 12, 2015, Harvard confirmed to Upsher-Smith that

Greenstone would concede the business to Upsher-Smith, as requested, consistent with the rules of

the fair share understanding.

       3734. A few weeks later, at an HDMA trade association meeting on June 6, 2015, Sandoz

representatives told Harvard representatives that Sandoz greatly appreciated Harvard’s work in

passing confidential competitive information between the manufacturers




                                                888
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 908 of 1189
                               REDACTED – PUBLIC VERSION




        3735. By January 2014, Dr. Reddy’s, Actavis, and Par had secured an agreement to

maintain or increase the price of Metoprolol Succinate ER through two Harvard employees.

Contemporaneous notes taken by a member of the Par sales team state that:




        3736.    By the time these notes were circulated in January 2014, Harvard had confirmed

with each of the manufacturers (Dr. Reddy’s, Actavis, and Par) that each would follow a price

increase by its competitors. Later in 2014, Harvard once again confirmed and then individually

reiterated to Dr. Reddy’s, Actavis, and Par that they were all mutually willing to

any increase.

                 6.     McKesson

        3737. McKesson shared the view that low-priced market entrants were irresponsible and

that to offer low prices for a drug was to ‘trash the market.’ On trip to India in 2014, McKesson

executives noted to former Heritage President and admitted conspirator Malek that another

competitor had            the market for Zoledronic Acid 4mg injections with too low a price and, as

a result, the competitor had been punished by other industry participants and never picked up

significant share.

        3738. The Defendants were aware that the key generics buyers at McKesson understood

the fair share system, particularly because of McKesson’s extensive involvement in multiple levels of

the pharmaceutical supply chain. For example, in certain circumstances, McKesson is a direct

competitor of the Defendants because it bid on contracts to supply large retailers such as Target. On

one such occasion, Teva conceded the account to McKesson in accordance with the fair share



                                                  889
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 909 of 1189
                               REDACTED – PUBLIC VERSION

agreement. McKesson also owns and operates a generic drug manufacturer known as Northstar, and

sold drugs including Pravastatin.

       3739. McKesson knew to provide the Defendants the information they needed in order to

avoid competition. For example, on August 10, 2015 a Perrigo employee wrote to McKesson:




       3740. The email contained nothing more than that message and the numerical code for

three product sizes of hydrocortisone cream, but another individual at McKesson understood what

she needed to do in order to further Perrigo’s desire not to compete with G&W. She asked a

subordinate to determine the                           and upon receiving the answer, told Perrigo

that a bid at McKesson would not disrupt much of G&W’s business.



       3741. In the summer of 2014, when a customer requested that Heritage reduce its price on

Amikacin, Heritage said that it was aware that Teva’s price was slightly lower but that it did not wish

to reduce its prices in to gain market share. The Heritage team decided they were                    at

the current price



       3742. On October 10, 2014, Heritage’s Neal O’Mara reported that he had had positive

conversations with an individual at McKesson who was willing to coordinate with other

manufacturers to help Heritage gain share for Amikacin. This person apparently believed it was

inappropriate to provide Heritage with precise prices but O’Mara noted that



       3743. Despite her supposed unwillingness to discuss prices, what the individual at

McKesson was in fact willing to do was to communicate Heritage’s intent to compete for only a


                                                 890
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 910 of 1189
                               REDACTED – PUBLIC VERSION

limited fair share so that Heritage would not face competition upon Teva’s right of first refusal. By

October 14, 2014, O’Mara reported that McKesson would help arrange the fair share conspiracy by

communicating with Teva:




        3744. McKesson successfully passed the message to Teva. With assurances that Heritage

would act responsibly in a two-player market. Heritage and Teva were then careful not to compete.

        3745. By a year later, October 1, 2015, Teva had raised both its list prices and its contract

prices for both the 500mg/2mL and 1g/4mL dosage forms of Amikacin by over 50%. Heritage’s

Katie Brodowski said she had                                   that Teva would also increase its

contract prices and would therefore                           Upon learning of the confirmation of

the price increase Heritage’s VP of Marketing Operations wrote that it was

and Brodowski responded:                                                     (Ellipsis in original.)

        3746. When contacted by customers looking to avoid high prices, Heritage supported

Teva’s price increase by refusing to lower prices. Heritage wrote that it

                                       because



        3747. At a sales and marketing meeting held in April 2013, the Dr. Reddy’s sales team

arrived with certain unspecified competitor intelligence regarding Lamotrigine ER.

        3748. In June 2013, the Dr. Reddy’s team was planning to enter the market for

Lamotrigine ER in either in July or August. The only other competitors at the time were Par and

Wockhardt, although the latter had supply problems.

        3749. On June 17, 2013 a member of the Dr. Reddy’s sales team wrote an internal email

about a customer that wanted a bid on Lamotrigine ER. She advised that they should

                                                  891
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 911 of 1189
                              REDACTED – PUBLIC VERSION

                                                             If Par was unwilling to concede the

business, an aggressive offer would only have the result of driving down prices. Thus, it was

important for Dr. Reddy’s to know which accounts Par would defend or concede.

         3750. The same day, Dr. Reddy’s Director of National Accounts told colleagues that he

had spoken to McKesson and confirmed that McKesson was still with Par and added that

                                                          Senior Director Victor Borelli told his

colleagues that ABC had communicated to him that Par wanted to keep the ABC account.

         3751. McKesson then communicated with Dr. Reddy’s and Par to arrange a market

allocation between the two manufacturers. Dr. Reddy’s remained concerned that Par might mistake

Dr. Reddy’s attempts to seek only a limited part of the Lamotrigine ER market for a move to take

unfair share. That would then risk that Par would lower prices to retain the account, and this could

disrupt the market and drive prices lower. Dr. Reddy’s Senior Director for Prescription Marketing

wrote:



         3752. Dr. Reddy’s Director of National Accounts replied with assurances that he had

            to Par through McKesson, an account that Par did not want to concede. He also said he

would meet with McKesson’s Senior Director of Generic Product Management in person to discuss

the rationale of McKesson’s decisions concerning Par and Dr. Reddy’s. This was the same

McKesson executive who would later be involved in the allocation of the market for Capecitabine

between Teva and Dr. Reddy’s in 2014. That same day, June 26, 2013, Dr. Reddy’s had knowledge

Par would be willing to              from another major account.

         3753. In October 2015, Dr. Reddy’s and a manufacturer not named as a defendant in this

complaint (Wilshire) allocated fair share for Lamotrigine ER through WBAD.




                                                 892
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 912 of 1189
                                REDACTED – PUBLIC VERSION

        3754. On October 28, 2015, Dr. Reddy’s executives had dinner with WBAD’s Director of

Generic Pharmaceutical Sourcing. The next morning, he told them he had received a bid for 25% of

the Walgreens business from a competitor and encouraged Dr. Reddy’s to concede this account in

exchange for no further competition from the competitor:




        3755.   Dr. Reddy’s responded that it believed the competitor

                           and Reddy’s thought that had already been achieved, fair share style, by

taking share                                                   Dr. Reddy’s noted that although its

                would be to retain the business because                                               it

would                      and its decision would depend on its knowledge of the market share

targets of its competitor, and asked WBAD                                             Dr. Reddy’s

added that it would                  WBAD for an update on the competitors’



        3756. Dr. Reddy’s then directed a national account manager to

                      Reddy’s was concerned that the plan had gone awry, because Par was supposed

to have conceded all portions of the McKesson business to Wilshire, thereby giving Wilshire its fair

share of 20%. But Wilshire had bid only on a portion of the McKesson business, and Dr. Reddy’s

was                   this happened. Dr. Reddy’s later learned that Wilshire intended to bid the

remainder and communicated back to McKesson that this was appropriate because Wilshire should

be targeting Par and not Dr. Reddy’s accounts.

        3757. WBAD continued to be involved in arranging allocation of share through 2016. By

this time, Actavis had entered the Lamotrigine ER market. On April 11, 2016, Dr. Reddy’s learned

of a challenge at WBAD. At this point, Dr. Reddy’s was waiting for confirmation that the challenger


                                                  893
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 913 of 1189
                               REDACTED – PUBLIC VERSION

was Actavis, because, even though Dr. Reddy’s was                      it knew it needed to play fair

and                                         in order to confirm for Actavis that it was

          Dr. Reddy’s Senior Director for National Accounts noted that she wanted to speak with

WBAD to obtain                and had called and emailed but had not yet received the competitive

information she expected from WBAD. Dr. Reddy’s Director of Prescription Marketing asked:



                                   The Senior Director said she was

              from an individual at WBAD. Once again, Dr. Reddy’s requested the information

because it knew that WBAD would communicate share intentions back and forth between the

manufacturers.

                 7.    Morris & Dickson

       3758. The Defendants were frank about their adherence to fair share in communications

with Morris & Dickson. For example, on March 17, 2015, a Sandoz Director of National Accounts

sent an offer to Morris & Dickson seeking additional volume for the drug Diclofenac gel, but

wanted to make clear to Morris & Dickson and Sandoz’s competitors (in this case, Global, a division

of Impax) that this additional share was fair and not an act of competitive aggression.

                                                                                   As another

example, in September 2014, when a new entrant made an offer to supply Morris & Dickson with

Hydralazine, Sather of Heritage wrote to her contact at Morris & Dickson and explained that, as per

an earlier discussion between the two, Heritage would concede the account to the new entrant

because

       3759. As a smaller wholesaler, Morris & Dickson had a strategy of offering competitive

intelligence and facilitating fair share in exchange for preferable treatment from the Defendants. For

example, on May 14, 2014, E.L. of Morris & Dickson requested a discount on Clonidine-TTS patch


                                                 894
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 914 of 1189
                               REDACTED – PUBLIC VERSION

from Teva. Teva’s Associate Director of National Accounts wrote to Patel

                                                Patel agreed:



                            However, Patel wanted Teva to concede the Morris & Dickson account

to Actavis rather than offer a price reduction because

                                                             Patel said,

                                                                              The Teva team was

insistent



        3760. As another example, in May 2014, Sullivan of Lannett met with Morris & Dickson to

obtain confidential information about how other manufacturers would support price increases. In

her notes she remarked that Morris & Dickson

                                                         Later that same week, she had dinner with

two Morris & Dickson employees along with S. of Heritage.

        3761. Like the other distributors, Morris & Dickson ensured that lines of communication

remained open among the Defendants even whA.en they were reluctant to speak to one another

directly. For example, in March 23, 2015, Morris &Dickson’s Dale Kelley learned from a new

contact at Apotex that Apotex did not yet have a launch date for generic Nasonex, which was

contrary to the industry perception that Apotex would launch imminently. The next day Kelley

forwarded that email directly to an individual at Sandoz, who replied



        3762. Teva, Dr. Reddy’s, Mylan, Lupin, Glenmark, Sun, and non-defendant Roxane

launched Eszopiclone on April 15, 2014. In the months leading up to the launch, the various

manufacturers sought to obtain                         with customers including the Distributors. The


                                                 895
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 915 of 1189
                                REDACTED – PUBLIC VERSION

Distributors, including Morris & Dickson, helped the Defendants to allocate the market with

minimal competition by relaying their intentions regarding share, preferred account targets, and

pricing.

           3763. Months before launch, on February 6, 2014, Cardinal reached out to Dr. Reddy’s to

begin gathering information about the likely allocation plan. Cardinal wrote



                                               That evening, a Reddy’s executive provided the

answer to Cardinal’s key question—“                                  and directed a more junior Dr.

Reddy’s employee to send Cardinal that answer. Cardinal’s purpose in asking about Dr. Reddy’s

market share goals was so that it could discuss Dr. Reddy’s market share goals with the other

manufacturers seeking pre-commitments.

           3764. Because of the large number of competitors, the Defendants and Roxane were

confused about pricing and share intentions, despite their frequent sharing of information. On

March 25, 2013, Dr. Reddy’s received a voicemail from a customer that explained that new bids

were being sent because manufacturers were                                     and that Glenmark

and Sun/Caraco also sensed that the market had shifted. The Dr. Reddy’s team was puzzled by this

but knew they could contact ABC and Morris & Dickson to learn about their competitors’

intentions.

           3765. On April 2, 2014, Dale Kelly at Morris & Dickson reached out to Susan Knoblach at

Sun to help avoid price erosion on Eszopiclone. He gave her the pricing proposals that had been

sent to Morris & Dickson by four manufacturers. He added that Roxane and another manufacturer

were




                                                 896
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 916 of 1189
                              REDACTED – PUBLIC VERSION


               8.      Walgreens / WBAD

       3766. Walgreens/WBAD is a major drug distributor that operates a chain of over 9,000

pharmacies. WBAD has a long-term agreement to purchase generic drugs together with ABC. The

same individuals who were involved in market allocation and price increase schemes for Walgreens

continued to do the same after Walgreens formed WBAD, and continued to do so when WBAD

combined its drug purchasing efforts with ABC. WBAD executives were equally as responsible for

ABC’s purchases and involvement in the collusion with the Defendants as those who were official

employed by ABC. For example, on April 9, 2015, a Teva executive wrote to WBAD that she had

                                                 and then communicated Teva’s expectation that

                a portion of the ABC business to Dr. Reddy’s, then Reddy’s would be

competing.

       3767. WBAD executives consistently shuttled between the Defendants so that they would

know each other’s market share goals and intentions not to compete. The following excerpt from an

email regarding the drug Fluconazole, written by Dr. Reddy’s Senior Director of National Accounts,

is typical of WBAD’s involvement in fair share. On a Sunday morning in October 2015 she wrote:




       3768. Walgreens and later WBAD employees were in close contact with the generic drug

manufacturers that participated in the fair share conspiracy. For example, in March 2014, WBAD

relayed a message from Dr. Reddy’s to Teva. Dr. Reddy’s wanted Teva to know that it was

underbidding Teva’s accounts for Moxifloxacin because Dr. Reddy’s believed Teva

     at the launch of the product. Dr. Reddy’s wanted Teva to know that it was still committed to

the overarching agreement, but that here, Dr. Reddy’s should be allowed to offer lower prices and

take share without further retaliation because Teva had not conceded accounts as it should have.

                                                897
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 917 of 1189
                              REDACTED – PUBLIC VERSION

        3769. Two years later, in April 2016, another WBAD executive continued to be involved in

anticompetitive activity regarding the same drug. He informed Teva that a new entrant wanted only

limited share on Moxifloxacin, implying that Teva should concede, and then, as a reward for playing

fair, told Teva                                    in the portfolio




        3770. In July 2014, Teva and Breckenridge allocated the market for Disulfiram through

WBAD. WBAD reached out to T.C. at Teva to inform her that WBAD had received a competitive

offer on Disulfiram tablets from Breckenridge (at the time, the only other competitor). In the same

email, WBAD passed Breckenridge’s market share intentions to Teva:



        3771. A Teva employee calculated the percentage of total market share represented by

WBAD and expressed to colleagues that Breckenridge was

meaning that Breckenridge must have miscalculated, because WBAD’s large account would by itself

surpass Breckenridge’s stated market share goal. Teva subsequently successfully matched the

competing bid to maintain the account and looked for other smaller accounts it could cede to

Breckenridge.



        3772. In March 2013, Teva and Dr. Reddy’s allocated the market for Isotretinoin through

WBAD and ABC. Dr. Reddy’s John Adams reported in an internal email on March 27, 2013:




                                                898
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 918 of 1189
                               REDACTED – PUBLIC VERSION

        3773. Although Marc Kikuchi is presently the CEO role at Dr. Reddy’s, at the time of the

email he was at ABC. In August 2014, Dr. Reddy’s added the drug to its               to WBAD,

asking to be given the ABC business along with other drugs.

        3774. By April 9, 2015, Teva had conceded CVS, Cardinal, and ABC to Dr. Reddy’s,

although Teva was internally divided on whether to concede ABC. The Senior Director, for one,

commented                                                       and that it was              because

Teva                                                       Nevertheless, she was overruled because,

given Teva’s earlier concessions,                                would                          which

was considered fair in what appeared at the time to be a three-player market.

        3775. Teva then discussed that it needed to                      via ABC regarding

Isotretinoin. That afternoon, the Teva Senior Director wrote to WBAD and ABC executives

                                                ” and that the Teva team hoped the Dr. Reddy’s team

would understand that



        3776. On December 20, 2012, Dr. Reddy’s and Mylan allocated the market for

Montelukast Sodium through what was then Walgreens. An individual at Walgreens gave Dr.

Reddy’s the name of the drug and the message                                                       In

response, an individual at Dr. Reddy’s wrote:




        3777. Having received the signal from Walgreens, Dr. Reddy’s did not need to directly

communicate with Mylan regarding this drug to implement a market allocation as per the rules of

the overarching fair share agreement. The Dr. Reddy’s team knew from prior discussions and

                                                   899
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 919 of 1189
                              REDACTED – PUBLIC VERSION

dealings with Mylan that Mylan would want the Walgreens account, that the fair share agreement

meant Dr. Reddy had to                                  and the estimated share value of Walgreens

plus one other account, so Dr. Reddy’s could calculate whether Mylan had achieved its fair share.

       3778. Earlier that year, Cardinal had been involved in communications between Dr.

Reddy’s and the other manufacturer of Montelukast Sodium, Teva, to allocate the market for that

drug before Mylan’s entry. Internal Teva emails from July 2012 note:




       3779. On August 3, 2016, Dr. Reddy’s and Valeant/Oceanside allocated the market and

discussed a price increase for Omeprazole Sodium Bicarbonate through WBAD.

       3780. Although they spoke on the telephone, their emails reflect the conversation. Dr.

Reddy’s V.B. wrote to WBAD:




WBAD replied:

       3781. V.B. then wrote on a separate email to his Dr. Reddy’s colleagues:

                                                                               ROS refers to Red

Oak Sourcing, indicating that WBAD was willing to discuss what the prices should be for Red Oak

Sourcing, which controls the purchasing for Cardinal.




                                                900
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 920 of 1189
                               REDACTED – PUBLIC VERSION




        3782. In late 2012 and early 2013, Akorn and Watson (now Actavis) allocated the market

for Progesterone and Vancomycin through an individual at what was then Walgreens (now WBAD),

with the explicit goal of preserving pricing in the overall marketplace.

        3783. During the week of February 18, 2013, two Akorn employees—including the

Director of Sales, National Accounts—held a call with Walgreens during which they arranged for

Walgreens to communicate with Akorn’s competitor regarding a fair share arrangement for at least

Progesterone and Vancomycin. After the call,                     to their discussion, Akorn sent bullet

points noting the fact that Akorn had significantly less market share than Watson/Actavis and

confirming that Walgreens would ask Watson/Actavis to concede one of the drugs to Akorn:




        3784. Walgreens then passed the message to Actavis so Actavis would know Akorn would

not compete fully and was seeking only limited share.

        3785. A week later, Walgreens and the Akorn employees scheduled a conference call to

discuss the Akorn-Watson allocation arrangement. Akorn sent a reminder email to Walgreens with

an admission that Walgreens had also been involved in another fair share deal involving the topical

anesthetic drug Lidocaine:




(In 2012, when an unknown manufacturer                                                   Akorn had

given up the Lidocaine business because Walgreens had insisted it would be




                                                  901
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 921 of 1189
                                REDACTED – PUBLIC VERSION

These communications involving multiple drugs demonstrate the interdependent nature of the

overarching fair share agreement.

        3786. Walgreens transmitted the message to Watson/Actavis. Later, Walgreens told Akorn

that Watson/Actavis wanted to keep the product and that Akorn should not make further attempts

to compete with Actavis because doing so would only drive the price down to a dollar and would

not serve to                                      Akorn asked if Walgreens would instead award it

Vancomycin without seeking a response price from the incumbent supplier,

      a fourth drug, Ketorolac 0.4% 5 ml.

        3787. Watson/Actavis was able to keep the business without having to lower its price.

Rather than going                   the average price per 125mg capsule of Vancomycin remained

above $10.00 for several years and did not drop below $5.00 until after Akorn and Actavis/Watson

were sued in this litigation.



        3788. In June 2016, writing from Bern, Switzerland, a WBAD executive wrote that he

needed to discuss Sumatriptan autoinjectors with Dr. Reddy’s. The next day, June 28, 2016, Dr.

Reddy’s Senior Director and Head of National Accounts Victor Borelli spoke with WBAD’s

Director of Global Generic Pharmaceutical Sourcing to arrange a truce with Teva regarding the

Sumatriptan autoinjector. An email from the Reddy’s senior director corroborates:




As on other occasions, WBAD had spoken with Teva about its market share goals, found out

which accounts Teva wanted to target or retain to meet those goals, and then relayed that

information. In this episode, WBAD specifically did this        for Dr. Reddy’s because Dr. Reddy’s



                                                  902
         Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 922 of 1189
                                REDACTED – PUBLIC VERSION

had helped WBAD with last-minute one-time buys when WBAD had to fill gaps in supply

                   .

XIII. CONCIOUSNESS OF GUILT

          3789. The Defendants were aware that their conduct was illegal. They all made consistent

efforts to avoid communicating with each other in writing, or to delete written electronic

communications after they were made. There are numerous examples, discussed throughout this

Complaint, where Teva employees indicated that they could not talk by e-mail, but had additional

information that they could only convey personally. This was part of a consistent effort by these

individuals, as well as individuals at other Defendants, to avoid putting incriminating information in

writing, in order to evade detection.

          3790. Going back to at least 2012, for example, Heritage executives took overt steps to

conceal their illegal activity and destroy evidence of wrongdoing.

          3791. None of the e-mail accounts maintained by Heritage had any document retention

policy associated with them. Heritage executives were aware of this and utilized the lack of a

company retention policy to routinely destroy e-mails that memorialized their illegal conduct.

Heritage executives were aware that in order to permanently destroy an e-mail, however, the e-mail

had to be deleted from more than just the recipient's in-box. For example, on June 27, 2012,

Heritage CEO Glazer sent an e-mail to Malek titled “Email” instructing: “Clean your sent file out as

well.”

          3792. Glazer continued to remind Malek not to put any evidence of his illegal conduct into

writing. In a text message dated June 26, 2014, Glazer sternly warned Malek about his use of e-mail:

“No emails about products, price and competitors.”




                                                  903
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 923 of 1189
                               REDACTED – PUBLIC VERSION

        3793. That same day, in an e-mail to the entire sales team at Heritage, Glazer made the

point as clearly as possible: “We don’t talk about pricing dynamics and competition on emails. If you

have questions – you can call JM or me directly and then punch yourself in the face.”

        3794. Heritage was not alone in its efforts to conceal its illegal activity. For example, in

June 2014, shortly after a text message exchange between K.A. of Citron and Anne Sather from

Heritage wherein the two competitors discussed and agreed to raise the price of Glyburide, K.S.

from Citron called D.L. at Heritage, informing him that she had been “looped” in on Heritage's

plan. According to Sather's notes, K.S. told D.L. that Heritage employees should not communicate

with Citron through e-mail, but should instead call L.S., the Vice President of Sales at Citron, if they

had information to convey.

        3795. As another example, when Green wanted to speak with a particular competitor, he

would routinely send a text message to that competitor, saying only “call me.” Again, this was done

to avoid putting any potentially incriminating communications in writing. Patel learned this

technique from Green, shortly after starting at Teva, and adopted a similar strategy for

communicating with competitors.

        3796. Kellum of Sandoz was also aware that what he and others at Sandoz were doing was

illegal. Kellum had received antitrust training and knew that conspiring with competitors to fix or

raise prices, or to allocate customers or markets, was a violation of the antitrust laws. Kellum would

routinely admonish Sandoz employees for putting anything incriminating into e-mails, and voiced

concern that the conduct they were engaging in – if discovered – could result in significant liability.

As a result of Kellum’s admonishments, Sandoz employees (including Kellum himself) routinely lied

in e-mails about the sources of their information to camouflage their conduct, claiming they learned

the information from a customer instead of a competitor.




                                                  904
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 924 of 1189
                                REDACTED – PUBLIC VERSION

        3797. Similarly, Nailor of Greenstone instructed her subordinates to avoid putting any

sensitive market intelligence in writing.

        3798. As Defendants became more aware that they were under state and federal

investigation, there was even more urgency to avoid detection. For example, on June 2, 2015, after it

had become public that Connecticut and the DOJ were investigating the industry, Malek sent Sather

a text message stating: “Just got your email on meprobamate. Let’s avoid emailing about other

manufacturers and having discussions with them. Can be misconstrued based on what we are

hearing elsewhere….” Heritage did not produce the referenced e-mail in response to Connecticut's

subpoena, even though the subpoena sought all such documents. Upon information and belief, the

referenced e-mail has, along with other relevant documents, been deleted by Heritage.

        3799. As further evidence that the price increases discussed above were not the result of

normal market factors, the massive price spikes that were occurring in the industry in 2013 and 2014

slowed dramatically after the State of Connecticut commenced its antitrust investigation in July

2014. This was not a coincidence. Generic drug manufacturers in the industry – including the

Defendants in this case – understood that they were under scrutiny and did not want to draw further

attention to themselves.

        3800. In January 2015, Sandoz conducted an analysis of the price increases in the generic

drug industry in 2013 and 2014, with an early look toward 2015. In its report, Sandoz found that

“For the years 2013 and 2014, there were 1,487 SKU ‘large price increases’ (WAC increase greater

than 100%)[;] of this 12% (178 SKUs) were increased by more than 1000%.” The number of “large

price increases,” however, began to decline after the Plaintiff States commenced their investigation.

Even so, the already-high prices for most of these drugs did not go down but remain at significantly

inflated, anti-competitive levels.




                                                 905
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 925 of 1189
                                REDACTED – PUBLIC VERSION


XIV. SPOILATION OF EVIDENCE

        3801. Many of the individuals named above, and other employees of the various

Defendants, took active steps to delete their conspiratorial communications with competitors, and

destroy evidence of their illegal behavior.

        3802. As set forth above, Heritage failed to maintain a document retention policy and took

active steps to have e-mails destroyed. Furthermore, upon information and belief, Glazer, Malek and

certain other Heritage employees also deleted all text messages from their company iPhones

regarding their illegal communications with competitors.

        3803. As another example, Patel produced text messages – in response to the States’

subpoena – going back as far as early 2014. Prior to producing those text messages, however, Patel

had deleted all of her text communications with competitors from the same time period, including

many text messages with Aprahamian, Brown, Cavanaugh, Grauso, Green, Nailor, Rekenthaler and

Sullivan; and many other text messages with employees of Dr. Reddy’s, Glenmark (including CW-5),

Greenstone (including R.H.), Par, Sandoz, Upsher-Smith and Zydus.

        3804. Patel deleted these text messages after a conversation with Rekenthaler in early 2015,

when Rekenthaler warned Patel to be careful about communicating with competitors. Rekenthaler

was aware of the government investigations that had been commenced and told Patel that the

government was showing up on people’s doorsteps. Sometime after that, Patel deleted her text

messages with competitors.

        3805. G.S. of Mayne, realizing the illegal nature of the agreements she entered into, also

deleted from her cell phone several of the most incriminating text messages between her and Sather

before the data on her phone was imaged and produced to Connecticut.

        3806. Apotex also destroyed an entire custodial file for one of its key employees (B.H., a

senior sales executive), after the States requested it through an investigatory subpoena in July 2017.


                                                  906
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 926 of 1189
                               REDACTED – PUBLIC VERSION

As discussed above, B.H. was involved in coordinating two significant price increases with Patel of

Teva in 2013, which resulted in Apotex soaring in the quality competitor rankings. After the States’

subpoena was issued, Apotex destroyed B.H.’s custodial file – and did not inform the States that it

had done so for over a year.

XV.     OBSTRUCTION OF JUSTICE

        3807. Many of the Defendants have been coordinating consistently to obstruct the ongoing

government investigations and to limit any potential response. This coordination goes back at least

as far as October 2014, when Congress first started investigating price increases in the generic drug

industry.

        3808. When the federal government executed a search warrant against Patel at her home

on June 21, 2017, she immediately called Rekenthaler (from another phone because her phone had

been seized) even though Rekenthaler was no longer employed at Teva and was by that point the

Vice President of Sales at Apotex. Rekenthaler then immediately called Cavanaugh and C.B., another

senior Teva executive. Rekenthaler spoke several times to Cavanaugh before then calling his own

attorney and speaking twice. Later that day, Patel called Rekenthaler two more times to coordinate

her response to the government.

        3809. Other Defendants took similar action in response to events in the States’

investigation. Several were speaking frequently at or around the time a subpoena was issued, or

when the States were engaging in substantive discussions with their counsel. As just one example, on

July 17, 2018 the States sent a subpoena to Grauso, through his counsel. That same day, Grauso

spoke to Aprahamian for more than twelve (12) minutes. The States then set up a conference call

with Grauso’s counsel for July 25, 2018. The day before that call – July 24, 2018 –Aprahamian spoke

to his lawyer, and then shortly thereafter called Grauso. The next day, shortly after a conversation




                                                 907
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 927 of 1189
                                REDACTED – PUBLIC VERSION

between the States and counsel for Grauso, Aprahamian and Grauso spoke again, this time for

nearly seven (7) minutes.

XVI. PLAINTIFF’S PURCHASES AND ANTITRUST INJURY

        3810. Because of Defendants’ illegal conduct, Plaintiff has been compelled to pay

artificially-inflated prices for each of the Subject Drugs listed above. Those prices have been

substantially higher than the prices that Plaintiff would have paid for the Subject Drugs but for

Defendants’ collusion.

        3811. Economic theory dictates that overcharges at higher levels of the distribution chain

generally get passed down thorugh the distribution chain resuling in higher prices at every level

below. This is particularly true given the structure of the pharmaceutical drug industry.

        3812. Consequently, Plaintiff has sustained substantial losses and damages to its business

and property in the form of overcharges. The full amount, forms, and components of such damages

will be determined after discovery and upon proof at trial.

        3813. Defendants’ unlawful conduct has successfully eliminated competition in the market,

and Plaintiff has sustained, and continues to sustain, significant losses in the form of artificially

inflated prices paid to Defendants. The full amount of such damages will be calculated after

discovery and upon proof at trial.

        3814. Defendants, through their unlawful acts, reduced competition in the United States

market for the Subject Drugs, increased prices, and caused antitrust injury to Plaintiff.

        3815. Prices for the Subject Drugs have been and will continue to be inflated as a direct

and foreseeable result of Defendants’ anticompetitive conduct. The inflated prices that Plaintiff has

paid, and will continue to pay, are traceable to, and the foreseeable result of, Defendants’ unlawful

conduct. Plaintiff therefore seeks injunctive relief as well as damages for all injuries proximately

caused by the unlawful conduct.


                                                   908
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 928 of 1189
                                 REDACTED – PUBLIC VERSION


XVII. INTERSTATE TRADE AND COMMERCE

          3816. Defendants are the leading manufacturers and suppliers of the Subject Drugs sold in

the United States. At all material times, the Subject Drugs were manufactured and sold by

Defendants, directly or through one of more of their affiliates, throughout the United States in a

continuous and uninterrupted flow through interstate commerce, including through and into this

District.

          3817. Between at least 2012 and the present, in connection with the purchase and sale of

the Subject Drugs, monies as well as contracts, bills and other forms of business communication and

transactions were transmitted in a continuous and uninterrupted flow across state lines.

          3818. Defendants’ and their co-conspirators’ activities were within the flow of interstate

commerce, intending to have and having a substantial effect on interstate commerce in the United

States.

          3819. Defendants’ and their co-conspirators’ conduct, including the marketing and sale of

the Subject Drugs, took place within, has had, and was intended to have, a direct, substantial, and

reasonably foreseeable anticompetitive effect upon interstate commerce in the United States.

          3820. The conspiracy alleged herein has directly and substantially affected interstate

commerce; Defendants deprived Plaintiff and others of the benefit of free and open competition in

the purchase of the Subject Drugs within the United States.

          3821. Defendants’ agreement to increase, fix, maintain, and stabilize prices, rig bids, and

engage in market and customer allocation of the Subject Drugs, and their actual inflating, fixing,

maintaining, or artificially stabilizing prices of the Subject Drugs, were intended to have, and have

had, a direct, substantial, and reasonably foreseeable effect on interstate commerce within the United

States.




                                                   909
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 929 of 1189
                               REDACTED – PUBLIC VERSION


XVIII. TOLLING AND FRAUDULENT CONCEALMENT

       3822. The claims asserted in this Complaint have been tolled as Defendants engaged in

affirmative and fraudulent concealment of the conspiracies alleged in this Complaint.

       3823. Defendants knew their actions were illegal and consistently took overt steps to

conceal their illegal conduct and destroy evidence of their agreements.

       3824. Among other things, as alleged in the State AG Complaint No. 2, Defendants’

executives took affirmative steps to conceal and destroy evidence of their wrongdoing since as early

as 2012. These steps included failing to maintain a document retention policy, instructing each other

and their co-conspirators not to put communications relating to the conspiracy in writing,

intentionally withholding documents subject to subpoenas, and deleting text messages from their

telephones, as alleged in paragraphs 158, 546, 647, 1117, among others, of the State AG Complaint

No. 2, which is incorporated by reference.

       3825. Furthermore, Defendants spoke and met in secret to conceal the conspiracies, often

under the pretext of legitimate trade association and industry activities as set forth above and took

steps (beyond those alleged above) to ensure that communications relating to the conspiracies were

not recoded in writing. In some cases, as alleged above, price increases were staggered to conceal the

existence of the price-fixing agreements. Also, as alleged above, Defendants engaged in bid

coordination and straw bidding activity, which were intended to, and did, give a false impression of

competition among Defendants.

       3826. Plaintiff acted with due diligence at all relevant times by, among other things,

monitoring available prices for the Subject Drugs and seeking to obtain the most competitive prices

possible, efforts that were hindered by Defendants’ concealment. As a result, Plaintiff did not know

or reasonably suspect the existence of the claims alleged in this Complaint more than four years




                                                  910
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 930 of 1189
                               REDACTED – PUBLIC VERSION

before the filing of this Complaint, nor was Plaintiff aware of any facts more than four years before

filing this Complaint that would have put it on reasonable notice of its claims.

XIX. DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY

        3827. Discovery is necessary to determine the full scope of Defendants’ conspiracy,

including years, products, and participants. Plaintiff reserves all rights to amend or supplement this

Complaint to add additional Defendants, claims, years, products, or other allegations based upon

discovery and further investigation.

XX.     CAUSES OF ACTION

                                              COUNT I

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

        3828. Molina incorporates by reference the preceding allegations.

        3829. Heritage knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Heritage Drugs”). This conspiracy was per se unlawful price-fixing.

                        Acetazolamide ER
                        Acyclovir
                        Amikacin
                        Doxycycline
                        Fosinopril HCTZ
                        Glipizide-Metformin
                        Glyburide
                        Glyburide-Metformin
                        Hydralazine HCL
                        Leflunomide
                        Meprobamate
                        Methimazole
                        Nimodipine
                        Nystatin
                        Paromomycin
                        Propranolol
                        Theophylline ER

                                                  911
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 931 of 1189
                               REDACTED – PUBLIC VERSION


                        Verapamil
                        Zoledronic Acid

         3830. Heritage has committed at least one overt act to further the conspiracy alleged in this

Complaint. Heritage’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Heritage Drugs throughout the United States.

         3831. The conspiracy realized its intended effect; Heritage has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Heritage

Drugs.

         3832. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Heritage Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Heritage Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Heritage Drugs was

                    unlawfully restrained, suppressed, or eliminated.

         3833. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Heritage Drugs until the market achieves a steady state.

         3834. As a direct and proximate result of Heritage’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Heritage Drugs than it would

have paid in the absence of Heritage’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         3835. There is no legitimate, non-pretextual, pro-competitive business justification for

Heritage’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.
                                                  912
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 932 of 1189
                                  REDACTED – PUBLIC VERSION

         3836. Heritage’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         3837. Heritage’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         3838. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Heritage’s unlawful

activities.

         3839. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.




                                                   913
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 933 of 1189
                                REDACTED – PUBLIC VERSION

        3840. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        3841.    For these additional reasons, Heritage’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                              COUNT II

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

        3842. Molina incorporates by reference the preceding allegations.

        3843. Heritage engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Heritage’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Heritage Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        3844. There was and is a gross disparity between the price for the Molina Purchases of

Heritage Drugs and the value received, given that more cheaply priced Heritage Drugs should have

been available, and would have been available, absent Heritage’s illegal conduct.

        3845. By engaging in the foregoing conduct, Heritage engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                 a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                 c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                 d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.


                                                   914
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 934 of 1189
                                REDACTED – PUBLIC VERSION

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                             COUNT III

                        UNJUST ENRICHMENT UNDER STATE LAW

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

        3846. Molina incorporates by reference the preceding allegations.

        3847. Heritage has benefitted from artificial prices in the sale of the Heritage Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

        3848. Heritage’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Heritage Drugs by Molina.

        3849. Molina has conferred upon Heritage an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        3850. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Heritage Drugs.

        3851. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Heritage Drugs, as it is not

liable and would not compensate Molina for the impact of Heritage’s unlawful conduct.




                                                  915
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 935 of 1189
                               REDACTED – PUBLIC VERSION

       3852. The economic benefit of overcharges derived by Heritage through charging

supracompetitive and artificially inflated prices for the Heritage Drugs is a direct and proximate

result of Heritage’s unlawful conduct.

       3853. The economic benefits derived by Heritage rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Heritage.

       3854. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Heritage to be permitted to retain any of the overcharges for the Heritage Drugs

derived from Heritage’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       3855. Heritage is aware of and appreciates the benefits bestowed upon it by Molina.

       3856. Heritage should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       3857. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Heritage traceable to Molina.

                                             COUNT IV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

       3858. Molina incorporates by reference the preceding allegations.

       3859. Heritage knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Heritage Drugs. Heritage injured Molina through

this conduct.




                                                 916
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 936 of 1189
                                REDACTED – PUBLIC VERSION

          3860. But for Heritage’s scheme to inflate the price of the Heritage Drugs, Molina would

have purchased lower-priced Heritage Drugs.

          3861. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Heritage Drugs than it would have paid absent Heritage’s continuing

anticompetitive conduct.

          3862. Molina has purchased substantial amounts of the Heritage Drugs during the relevant

period.

          3863. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Heritage’s conduct violates Sections 1 and 2 of the Sherman Act.

          3864. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Heritage’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                              COUNT V

                 FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                          OF TRADE UNDER STATE LAWS

             (As to Teva and All Other Defendants Under Joint and Several Liability)

          3865. Molina incorporates by reference the preceding allegations.

          3866. Teva knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Teva Drugs”). This conspiracy was per se unlawful price-fixing.

                         Acetazolamide
                         Adapalene
                         Amikacin
                         Amiloride HCL/HCTZ
                         Amoxicillin/Clavulanate
                         Amphetamine/Dextroamphetamine ER & IR
                         Azithromycin
                                                  917
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 937 of 1189
                   REDACTED – PUBLIC VERSION


            Baclofen
            Bethanechol Chloride
            Budesonide
            Bumetanide
            Buspirone HCL
            Cabergoline
            Capecitabine
            Carbamazepine
            Cefdinir
            Cefprozil
            Celecoxib
            Cephalexin
            Cimetidine
            Ciprofloxacin HCL
            Clarithromycin ER
            Clemastine Fumarate
            Clonidine TTS
            Clotrimazole
            Cyproheptadine HCL
            Desmopressin Acetate
            Desogestrel/Ethinyl Estradiol (Kariva)
            Dexmethylphenidate HCL ER
            Dextroamphetamine Sulfate ER
            Diclofenac Potassium
            Dicloxacillin Sodium
            Diflunisal
            Diltiazem HCL
            Disopyramide Phosphate
            Disulfiram
            Doxazosin Mesylate
            Doxycycline
            Drospirenone and Ethinyl Estradiol (Ocella)
            Enalapril Maleate
            Entecavir
            Epitol
            Estazolam
            Estradiol
            Estradiol Tablets
            Estradiol/Norethindrone Acetate (Mimvey)
            Ethambutol HCL
            Ethinyl Estradiol/Levonorgestrel (Portia and Jolessa)
            Ethinyl Estradiol/Norethindrone (Balziva)
            Ethosuximide
            Etodolac
            Fenofibrate
            Fluconazole
            Fluocinonide
            Fluoxetine HCL
                                     918
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 938 of 1189
                  REDACTED – PUBLIC VERSION


            Flurbiprofen
            Flutamide
            Fluvastatin Sodium
            Gabapentin
            Glimepiride
            Glipizide-Metformin
            Glyburide
            Glyburide-Metformin
            Griseofulvin
            Hydralazine
            Hydrocodone Acetaminophen
            Hydroxyurea
            Hydroxyzine Pamoate
            Imiquimod
            Irbesartan
            Isoniazid
            Isotretinoin
            Ketoconazole
            Ketoprofen
            Ketorolac Tromethamine
            Labetalol HCL
            Lamivudine/Zidovudine (Combivir)
            Leflunomide
            Loperamide HCL
            Medroxyprogesterone
            Metformin ER
            Methotrexate
            Metronidazole
            Modafinil
            Moexipril HCL
            Moexipril HCL/HCTZ
            Montelukast
            Nabumetone
            Nadolol
            Niacin ER
            Nitrofurantoin MAC
            Norethindrone Acetate
            Nortriptyline HCL
            Nystatin
            Omega-3-Acid Ethyl Esters
            Ondansetron
            Oxaprozin
            Oxybutynin Chloride
            Paricalcitol
            Penicillin VK
            Pentoxifylline
            Pioglitazone-Metformin
            Piroxicam
                                  919
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 939 of 1189
                               REDACTED – PUBLIC VERSION


                        Pravastatin
                        Prazosin HCL
                        Prochlorperazine
                        Propranolol HCL
                        Raloxifene HCL
                        Ranitidine HCL
                        Sotalol HCL
                        Sumatriptan
                        Tamoxifen Citrate
                        Temozolomide
                        Theophylline ER
                        Tobramycin
                        Tolmetin Sodium
                        Tolterodine
                        Topiramate Sprinkle
                        Trazodone HCL
                        Warfarin Sodium

         3867. Teva has committed at least one overt act to further the conspiracy alleged in this

Complaint. Teva’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Teva Drugs throughout the United States.

         3868. The conspiracy realized its intended effect; Teva has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Teva

Drugs.

         3869. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Teva Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Teva Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Teva Drugs was unlawfully

                    restrained, suppressed, or eliminated.




                                                  920
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 940 of 1189
                                     REDACTED – PUBLIC VERSION

        3870. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Teva Drugs until the market achieves a steady state.

        3871. As a direct and proximate result of Teva’s unlawful conduct, Molina has been injured

in its business and property in that it has paid more for the Teva Drugs than it would have paid in

the absence of Teva’s unlawful conduct. The full amount of such damages is presently unknown and

will be determined after discovery and upon proof at trial.

        3872. There is no legitimate, non-pretextual, pro-competitive business justification for

Teva’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        3873. Teva’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        3874. Teva’s conduct violated the following state antitrust or competition practices laws:

                    a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                    b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                    c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                    d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                         Michigan.

                    e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                    f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                    g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                    h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                    i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                    j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                    k.      Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.


                                                      921
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 941 of 1189
                                  REDACTED – PUBLIC VERSION

        3875. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Teva’s unlawful activities.

        3876. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        3877. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        3878.    For these additional reasons, Teva’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                              COUNT VI

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to Teva and All Other Defendants Under Joint and Several Liability)

        3879. Molina incorporates by reference the preceding allegations.

        3880. Teva engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Teva’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Teva Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        3881. There was and is a gross disparity between the price for the Molina Purchases of

Teva Drugs, and the value received, given that more cheaply priced Teva Drugs should have been

available, and would have been available, absent Teva’s illegal conduct.




                                                   922
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 942 of 1189
                                REDACTED – PUBLIC VERSION

        3882. By engaging in the foregoing conduct, Teva engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                             COUNT VII

                        UNJUST ENRICHMENT UNDER STATE LAW

           (As to Teva and All Other Defendants Under Joint and Several Liability)

        3883. Molina incorporates by reference the preceding allegations.

        3884. Teva has benefitted from artificial prices in the sale of the Teva Drugs resulting from

the unlawful and inequitable acts alleged in this Complaint.

        3885. Teva’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Teva Drugs by Molina.

        3886. Molina has conferred upon Teva an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  923
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 943 of 1189
                               REDACTED – PUBLIC VERSION

        3887. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Teva Drugs.

        3888. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Teva Drugs, as it is not liable

and would not compensate Molina for the impact of Teva’s unlawful conduct.

        3889. The economic benefit of overcharges derived by Teva through charging

supracompetitive and artificially inflated prices for the Teva Drugs is a direct and proximate result of

Teva’s unlawful conduct.

        3890. The economic benefits derived by Teva rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Teva.

        3891. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Teva to be permitted to retain any of the overcharges for the Teva Drugs derived from

Teva’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        3892. Teva is aware of and appreciates the benefits bestowed upon it by Molina.

        3893. Teva should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        3894. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Teva traceable to Molina.

                                            COUNT VIII

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

           (As to Teva and All Other Defendants Under Joint and Several Liability)

        3895. Molina incorporates by reference the preceding allegations.


                                                    924
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 944 of 1189
                                REDACTED – PUBLIC VERSION

          3896. Teva knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Teva Drugs. Teva injured Molina through this

conduct.

          3897. But for Teva’s scheme to inflate the price of the Teva Drugs, Molina would have

purchased lower-priced Teva Drugs.

          3898. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Teva Drugs than it would have paid absent Teva’s continuing

anticompetitive conduct.

          3899. Molina has purchased substantial amounts of the Teva Drugs during the relevant

period.

          3900. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Teva’s conduct violates Sections 1 and 2 of the Sherman Act.

          3901. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Teva’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                              COUNT IX

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

            (As to Actavis and All Other Defendants Under Joint and Several Liability)

          3902. Molina incorporates by reference the preceding allegations.

          3903. Actavis knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Actavis Drugs”). This conspiracy was per se unlawful price-fixing.

                         Allopurinol
                                                  925
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 945 of 1189
                  REDACTED – PUBLIC VERSION


            Ammonium Lactate
            Amphetamine/Dextroamphetamine ER & IR
            Atenolol Chlorthalidone
            Betamethasone Dipropionate
            Betamethasone Dipropionate Augmented
            Betamethasone Dipropionate Clotrimazole
            Betamethasone Valerate
            Budesonide
            Buspirone HCL
            Carisoprodol
            Celecoxib
            Ciclopirox
            Ciprofloxacin HCL
            Clarithromycin ER
            Clindamycin Phosphate
            Clobetasol Propionate
            Clonidine TTS
            Desmopressin Acetate
            Desogestrel/Ethinyl Estradiol (Kariva)
            Desonide
            Dextroamphetamine Sulfate ER
            Disopyramide Phosphate
            Doxycycline
            Drospirenone and Ethinyl Estradiol (Ocella)
            Estazolam
            Estradiol
            Fluocinonide
            Flutamide
            Glyburide-Metformin
            Griseofulvin
            Hydroxyzine Pamoate
            Labetalol
            Metformin ER (F)
            Methylphenidate
            Metoprolol Succinate
            Metronidazole
            Nabumetone
            Nortriptyline HCL
            Nystatin
            Nystatin Triamcinolone
            Oxycodone HCL
            Oxycodone/Acetaminophen
            Permethrin
            Pilocarpine HCL
            Potassium Chloride
            Prednisone
            Progesterone
            Promethazine HCL
                                   926
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 946 of 1189
                               REDACTED – PUBLIC VERSION


                        Propranolol HCL
                        Silver Sulfadiazine
                        Tamoxifen Citrate
                        Terconazole
                        Topiramate Sprinkle
                        Triamterene HCTZ
                        Ursodiol
                        Vancomycin HCL
                        Verapamil



         3904. Actavis has committed at least one overt act to further the conspiracy alleged in this

Complaint. Actavis’ anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Actavis Drugs throughout the United States.

         3905. The conspiracy realized its intended effect; Actavis has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Actavis

Drugs.

         3906. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Actavis Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Actavis Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Actavis Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         3907. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Actavis Drugs until the market achieves a steady state.

         3908. As a direct and proximate result of Actavis’ unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Actavis Drugs than it would have


                                                  927
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 947 of 1189
                                   REDACTED – PUBLIC VERSION

paid in the absence of Actavis’ unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

         3909. There is no legitimate, non-pretextual, pro-competitive business justification for

Actavis’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         3910. Actavis’ unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

         3911. Actaivis’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         3912. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Actavis’ unlawful activities.




                                                    928
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 948 of 1189
                                  REDACTED – PUBLIC VERSION

        3913. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        3914. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        3915.    For these additional reasons, Actavis’ conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                                   COUNT X

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Actavis and All Other Defendants Under Joint and Several Liability)

        3916. Molina incorporates by reference the preceding allegations.

        3917. Actavis engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Actavis’ anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Actavis Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        3918. There was and is a gross disparity between the price for the Molina Purchases of

Actavis Drugs, and the value received, given that more cheaply priced Actavis Drugs should have

been available, and would have been available, absent Actavis’ illegal conduct.

        3919. By engaging in the foregoing conduct, Actavis engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                 a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.


                                                   929
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 949 of 1189
                                REDACTED – PUBLIC VERSION

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                             COUNT XI

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Actavis and All Other Defendants Under Joint and Several Liability)

        3920. Molina incorporates by reference the preceding allegations.

        3921. Actavis has benefitted from artificial prices in the sale of the Actavis Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

        3922. Actavis’ financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Actavis Drugs by Molina.

        3923. Molina has conferred upon Actavis an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        3924. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Actavis Drugs.




                                                  930
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 950 of 1189
                                REDACTED – PUBLIC VERSION

        3925. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Actavis Drugs, as it is not

liable and would not compensate Molina for the impact of Actavis’ unlawful conduct.

        3926. The economic benefit of overcharges derived by Actavis through charging

supracompetitive and artificially inflated prices for the Actavis Drugs is a direct and proximate result

of Actavis’ unlawful conduct.

        3927. The economic benefits derived by Actavis rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Actavis.

        3928. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Actavis to be permitted to retain any of the overcharges for the Actavis Drugs derived

from Actavis’ unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        3929. Actavis is aware of and appreciates the benefits bestowed upon it by Molina.

        3930. Actavis should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

        3931. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Actavis traceable to Molina.

                                            COUNT XII

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

          (As to Actavis and All Other Defendants Under Joint and Several Liability)

        3932. Molina incorporates by reference the preceding allegations.




                                                  931
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 951 of 1189
                                REDACTED – PUBLIC VERSION

          3933. Actavis knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Actavis Drugs. Actavis injured Molina through

this conduct.

          3934. But for Actavis’ scheme to inflate the price of the Actavis Drugs, Molina would have

purchased lower-priced Actavis Drugs.

          3935. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Actavis Drugs than it would have paid absent Actavis’ continuing

anticompetitive conduct.

          3936. Molina has purchased substantial amounts of the Actavis Drugs during the relevant

period.

          3937. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Actavis’ conduct violates Sections 1 and 2 of the Sherman Act.

          3938. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Actavis’ unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                             COUNT XIII

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

            (As to Akorn and All Other Defendants Under Joint and Several Liability)

          3939. Molina incorporates by reference the preceding allegations.

          3940. Akorn knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Akorn Drugs”). This conspiracy was per se unlawful price-fixing.

                         Clobetasol Propionate
                                                  932
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 952 of 1189
                               REDACTED – PUBLIC VERSION

                        Lidocaine

         3941. Akorn has committed at least one overt act to further the conspiracy alleged in this

Complaint. Akorn’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Akorn Drugs throughout the United States.

         3942. The conspiracy realized its intended effect; Akorn has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Akorn

Drugs.

         3943. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Akorn Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Akorn Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Akorn Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         3944. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Akorn Drugs until the market achieves a steady state.

         3945. As a direct and proximate result of Akorn’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Akorn Drugs than it would have

paid in the absence of Akorn’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

         3946. There is no legitimate, non-pretextual, pro-competitive business justification for

Akorn’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.


                                                  933
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 953 of 1189
                                   REDACTED – PUBLIC VERSION

        3947. Akorn’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

                 a. Akorn’s conduct violated the following state antitrust or competition practices

                       laws:

                 b. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 c. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 d. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 e. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 f. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 g. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 h. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 i.    10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 j.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 k. Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 l.    Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        3948. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Akorn’s unlawful activities.

        3949. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        3950. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.


                                                     934
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 954 of 1189
                                REDACTED – PUBLIC VERSION

        3951.    For these additional reasons, Akorn’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                             COUNT XIV

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Akorn and All Other Defendants Under Joint and Several Liability)

        3952. Molina incorporates by reference the preceding allegations.

        3953. Akorn engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Akorn’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Akorn Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        3954. There was and is a gross disparity between the price for the Molina Purchases of

Akorn Drugs, and the value received, given that more cheaply priced Akorn Drugs should have

been available, and would have been available, absent Akorn’s illegal conduct.

        3955. By engaging in the foregoing conduct, Akorn engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                 a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                 c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                 d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                 e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                 f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.


                                                   935
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 955 of 1189
                               REDACTED – PUBLIC VERSION

               h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

               i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT XV

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Akorn and All Other Defendants Under Joint and Several Liability)

       3956. Molina incorporates by reference the preceding allegations.

       3957. Akorn has benefitted from artificial prices in the sale of the Akorn Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       3958. Akorn’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Akorn Drugs by Molina.

       3959. Molina has conferred upon Akorn an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       3960. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Akorn Drugs.

       3961. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Akorn Drugs, as it is not liable

and would not compensate Molina for the impact of Akorn’s unlawful conduct.

       3962. The economic benefit of overcharges derived by Akorn through charging

supracompetitive and artificially inflated prices for the Akorn Drugs is a direct and proximate result

of Akorn’s unlawful conduct.

       3963. The economic benefits derived by Akorn rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Akorn.


                                                 936
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 956 of 1189
                               REDACTED – PUBLIC VERSION

        3964. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Akorn to be permitted to retain any of the overcharges for the Akorn Drugs derived

from Akorn’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        3965. Akorn is aware of and appreciates the benefits bestowed upon it by Molina.

        3966. Akorn should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        3967. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Akorn traceable to Molina.

                                            COUNT XVI

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

           (As to Akorn and All Other Defendants Under Joint and Several Liability)

        3968. Molina incorporates by reference the preceding allegations.

        3969. Akorn knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Akorn Drugs. Akorn injured Molina through this

conduct.

        3970. But for Akorn’s scheme to inflate the price of the Akorn Drugs, Molina would have

purchased lower-priced Akorn Drugs.

        3971. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Akorn Drugs than it would have paid absent Akorn’s continuing

anticompetitive conduct.




                                                    937
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 957 of 1189
                                REDACTED – PUBLIC VERSION

          3972. Molina has purchased substantial amounts of the Akorn Drugs during the relevant

period.

          3973. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Akorn’s conduct violates Sections 1 and 2 of the Sherman Act.

          3974. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Akorn’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                            COUNT XVII

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

           (As to Alvogen and All Other Defendants Under Joint and Several Liability)

          3975. Molina incorporates by reference the preceding allegations.

          3976. Alvogen knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Alvogen Drugs”). This conspiracy was per se unlawful price-fixing.

                         Exemestane
                         Labetalol HCL
                         Nitrofurantoin MAC
                         Oxycodone/ Acetaminophen

          3977. Alvogen has committed at least one overt act to further the conspiracy alleged in this

Complaint. Alvogen’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Alvogen Drugs throughout the United States.

          3978. The conspiracy realized its intended effect; Alvogen has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Alvogen

Drugs.


                                                  938
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 958 of 1189
                                REDACTED – PUBLIC VERSION

         3979. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Alvogen Drugs;

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                     the Alvogen Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Alvogen Drugs was

                     unlawfully restrained, suppressed, or eliminated.

         3980. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Alvogen Drugs until the market achieves a steady state.

         3981. As a direct and proximate result of Alvogen’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Alvogen Drugs than it would

have paid in the absence of Alvogen’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         3982. There is no legitimate, non-pretextual, pro-competitive business justification for

Alvogen’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         3983. Alvogen’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         3984. Alvogen’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.


                                                   939
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 959 of 1189
                                    REDACTED – PUBLIC VERSION

                   d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                        Michigan.

                   e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                   f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                   g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                   h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         3985. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Alvogen’s unlawful

activities.

         3986. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         3987. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         3988.      For these additional reasons, Alvogen’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                              COUNT XVIII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

              (As to Alvogen and All Other Defendants Under Joint and Several Liability)

         3989. Molina incorporates by reference the preceding allegations.


                                                     940
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 960 of 1189
                                REDACTED – PUBLIC VERSION

        3990. Alvogen engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Alvogen’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Alvogen Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        3991. There was and is a gross disparity between the price for the Molina Purchases of

Alvogen Drugs, and the value received, given that more cheaply priced Alvogen Drugs should have

been available, and would have been available, absent Alvogen’s illegal conduct.

        3992. By engaging in the foregoing conduct, Alvogen engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.




                                                   941
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 961 of 1189
                               REDACTED – PUBLIC VERSION


                                           COUNT XIX

                       UNJUST ENRICHMENT UNDER STATE LAW

         (As to Alvogen and All Other Defendants Under Joint and Several Liability)

       3993. Molina incorporates by reference the preceding allegations.

       3994. Alvogen has benefitted from artificial prices in the sale of the Alvogen Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       3995. Alvogen’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Alvogen Drugs by Molina.

       3996. Molina has conferred upon Alvogen an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       3997. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Alvogen Drugs.

       3998. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Alvogen Drugs, as it is not

liable and would not compensate Molina for the impact of Alvogen’s unlawful conduct.

       3999. The economic benefit of overcharges derived by Alvogen through charging

supracompetitive and artificially inflated prices for the Alvogen Drugs is a direct and proximate

result of Alvogen’s unlawful conduct.

       4000. The economic benefits derived by Alvogen rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Alvogen.

       4001. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Alvogen to be permitted to retain any of the overcharges for the Alvogen Drugs derived




                                                 942
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 962 of 1189
                                REDACTED – PUBLIC VERSION

from Alvogen’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          4002. Alvogen is aware of and appreciates the benefits bestowed upon it by Molina.

          4003. Alvogen should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

          4004. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Alvogen traceable to Molina.

                                             COUNT XX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Alvogen and All Other Defendants Under Joint and Several Liability)

          4005. Molina incorporates by reference the preceding allegations.

          4006. Alvogen knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Alvogen Drugs. Alvogen injured Molina through

this conduct.

          4007. But for Alvogen’s scheme to inflate the price of the Alvogen Drugs, Molina would

have purchased lower-priced Alvogen Drugs.

          4008. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Alvogen Drugs than it would have paid absent Alvogen’s continuing

anticompetitive conduct.

          4009. Molina has purchased substantial amounts of the Alvogen Drugs during the relevant

period.

          4010. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Alvogen’s conduct violates Sections 1 and 2 of the Sherman Act.


                                                  943
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 963 of 1189
                               REDACTED – PUBLIC VERSION

         4011. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Alvogen’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                           COUNT XXI

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Amneal and All Other Defendants Under Joint and Several Liability)

         4012. Molina incorporates by reference the preceding allegations.

         4013. Amneal knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Amneal Drugs”). This conspiracy was per se unlawful price-fixing.

                        Bethanechol Chloride
                        Hydrocodone Acetaminophen
                        Metformin ER
                        Naproxen Sodium
                        Norethindrone Acetate
                        Oxycodone/Acetaminophen
                        Phenytoin Sodium
                        Ranitidine HCL
                        Warfarin

         4014. Amneal has committed at least one overt act to further the conspiracy alleged in this

Complaint. Amneal’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Amneal Drugs throughout the United States.

         4015. The conspiracy realized its intended effect; Amneal has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Amneal

Drugs.

         4016. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:
                                                 944
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 964 of 1189
                                   REDACTED – PUBLIC VERSION

                 a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Amneal Drugs;

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                       the Amneal Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Amneal Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        4017. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Amneal Drugs until the market achieves a steady state.

        4018. As a direct and proximate result of Amneal’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Amneal Drugs than it would

have paid in the absence of Amneal’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        4019. There is no legitimate, non-pretextual, pro-competitive business justification for

Amneal’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4020. Amneal’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4021. Amneal’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.


                                                    945
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 965 of 1189
                                   REDACTED – PUBLIC VERSION

                   f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                   g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                   h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4022. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Amneal’s unlawful

activities.

         4023. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4024. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4025.      For these additional reasons, Amneal’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                               COUNT XXII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

              (As to Amneal and All Other Defendants Under Joint and Several Liability)

         4026. Molina incorporates by reference the preceding allegations.

         4027. Amneal engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Amneal’s anticompetitive, deceptive, unfair, unconscionable, and


                                                     946
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 966 of 1189
                                REDACTED – PUBLIC VERSION

fraudulent conduct, Molina was deprived of the opportunity to purchase the Amneal Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4028. There was and is a gross disparity between the price for the Molina Purchases of

Amneal Drugs, and the value received, given that more cheaply priced Amneal Drugs should have

been available, and would have been available, absent Amneal’s illegal conduct.

        4029. By engaging in the foregoing conduct, Amneal engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT XXIII

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Amneal and All Other Defendants Under Joint and Several Liability)

        4030. Molina incorporates by reference the preceding allegations.




                                                   947
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 967 of 1189
                               REDACTED – PUBLIC VERSION

       4031. Amneal has benefitted from artificial prices in the sale of the Amneal Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       4032. Amneal’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Amneal Drugs by Molina.

       4033. Molina has conferred upon Amneal an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       4034. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Amneal Drugs.

       4035. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Amneal Drugs, as it is not

liable and would not compensate Molina for the impact of Amneal’s unlawful conduct.

       4036. The economic benefit of overcharges derived by Amneal through charging

supracompetitive and artificially inflated prices for the Amneal Drugs is a direct and proximate result

of Amneal’s unlawful conduct.

       4037. The economic benefits derived by Amneal rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Amneal.

       4038. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Amneal to be permitted to retain any of the overcharges for the Amneal Drugs derived

from Amneal’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       4039. Amneal is aware of and appreciates the benefits bestowed upon it by Molina.

       4040. Amneal should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.


                                                 948
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 968 of 1189
                                REDACTED – PUBLIC VERSION

          4041. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Amneal traceable to Molina.

                                            COUNT XXIV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Amneal and All Other Defendants Under Joint and Several Liability)

          4042. Molina incorporates by reference the preceding allegations.

          4043. Amneal knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Amneal Drugs. Amneal injured Molina through

this conduct.

          4044. But for Amneal’s scheme to inflate the price of the Amneal Drugs, Molina would

have purchased lower-priced Amneal Drugs.

          4045. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Amneal Drugs than it would have paid absent Amneal’s continuing

anticompetitive conduct.

          4046. Molina has purchased substantial amounts of the Amneal Drugs during the relevant

period.

          4047. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Amneal’s conduct violates Sections 1 and 2 of the Sherman Act.

          4048. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Amneal’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  949
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 969 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT XXV

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Apotex and All Other Defendants Under Joint and Several Liability)

         4049. Molina incorporates by reference the preceding allegations.

         4050. Apotex knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Apotex Drugs”). This conspiracy was per se unlawful price-fixing.

                        Balsalazide Disodium
                        Butorphanol Tartrate
                        Carbamazepine
                        Doxazosin Mesylate
                        Epitol
                        Etodolac
                        Fluticasone Propionate
                        Leflunomide
                        Omega-3-Acid Ethyl Esters
                        Oxybutynin Chloride
                        Pentoxifylline
                        Pravastatin
                        Tizanidine
                        Trazodone HCL
                        Triamterene HCTZ

         4051. Apotex has committed at least one overt act to further the conspiracy alleged in this

Complaint. Apotex’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Apotex Drugs throughout the United States.

         4052. The conspiracy realized its intended effect; Apotex has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Apotex

Drugs.

         4053. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:



                                                 950
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 970 of 1189
                                   REDACTED – PUBLIC VERSION

                 a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Apotex Drugs;

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                       the Apotex Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Apotex Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        4054. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Apotex Drugs until the market achieves a steady state.

        4055. As a direct and proximate result of Apotex’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Apotex Drugs than it would have

paid in the absence of Apotex’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4056. There is no legitimate, non-pretextual, pro-competitive business justification for

Apotex’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4057. Apotex’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4058. Apotex’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.


                                                    951
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 971 of 1189
                                  REDACTED – PUBLIC VERSION

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4059. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Apotex’s unlawful activities.

        4060. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4061. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4062.     For these additional reasons, Apotex’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                            COUNT XXVI

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Apotex and All Other Defendants Under Joint and Several Liability)

        4063. Molina incorporates by reference the preceding allegations.

        4064. Apotex engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Apotex’s anticompetitive, deceptive, unfair, unconscionable, and




                                                   952
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 972 of 1189
                                REDACTED – PUBLIC VERSION

fraudulent conduct, Molina was deprived of the opportunity to purchase the Apotex Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4065. There was and is a gross disparity between the price for the Molina Purchases of

Apotex Drugs, and the value received, given that more cheaply priced Apotex Drugs should have

been available, and would have been available, absent Apotex’s illegal conduct.

        4066. By engaging in the foregoing conduct, Apotex engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT XXVII

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Apotex and All Other Defendants Under Joint and Several Liability)

        4067. Molina incorporates by reference the preceding allegations.




                                                   953
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 973 of 1189
                                REDACTED – PUBLIC VERSION

       4068. Apotex has benefitted from artificial prices in the sale of the Apotex Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       4069. Apotex’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Apotex Drugs by Molina.

       4070. Molina has conferred upon Apotex an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       4071. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Apotex Drugs.

       4072. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Apotex Drugs, as it is not

liable and would not compensate Molina for the impact of Apotex’s unlawful conduct.

       4073. The economic benefit of overcharges derived by Apotex through charging

supracompetitive and artificially inflated prices for the Apotex Drugs is a direct and proximate result

of Apotex’s unlawful conduct.

       4074. The economic benefits derived by Apotex rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Apotex.

       4075. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Apotex to be permitted to retain any of the overcharges for the Apotex Drugs derived

from Apotex’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       4076. Apotex is aware of and appreciates the benefits bestowed upon it by Molina.

       4077. Apotex should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.


                                                 954
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 974 of 1189
                                REDACTED – PUBLIC VERSION

          4078. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Apotex traceable to Molina.

                                           COUNT XXVIII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Apotex and All Other Defendants Under Joint and Several Liability)

          4079. Molina incorporates by reference the preceding allegations.

          4080. Apotex knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Apotex Drugs. Apotex injured Molina through

this conduct.

          4081. But for Apotex’s scheme to inflate the price of the Apotex Drugs, Molina would

have purchased lower-priced Apotex Drugs.

          4082. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Apotex Drugs than it would have paid absent Apotex’s continuing

anticompetitive conduct.

          4083. Molina has purchased substantial amounts of the Apotex Drugs during the relevant

period.

          4084. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Apotex’s conduct violates Sections 1 and 2 of the Sherman Act.

          4085. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Apotex’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  955
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 975 of 1189
                               REDACTED – PUBLIC VERSION

                                              COUNT XXIX

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Ascend and All Other Defendants Under Joint and Several Liability)

         4086. Molina incorporates by reference the preceding allegations.

         4087. Ascend knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Ascend Drug”). This conspiracy was per se unlawful price-fixing.

                        Nimodipine
                        Silver Sulfadiazine

         4088. Ascend has committed at least one overt act to further the conspiracy alleged in this

Complaint. Ascend’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Ascend Drug throughout the United States.

         4089. The conspiracy realized its intended effect; Ascend has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Ascend

Drug.

         4090. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Ascend Drug;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Ascend Drug in the United States market; and

                c. Competition in establishing the prices paid for the Ascend Drug was unlawfully

                    restrained, suppressed, or eliminated.




                                                  956
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 976 of 1189
                                   REDACTED – PUBLIC VERSION

        4091. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Ascend Drug until the market achieves a steady state.

        4092. As a direct and proximate result of Ascend’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Ascend Drug than it would have

paid in the absence of Ascend’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4093. There is no legitimate, non-pretextual, pro-competitive business justification for

Ascend’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4094. Ascend’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4095. Ascend’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.


                                                    957
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 977 of 1189
                                  REDACTED – PUBLIC VERSION

        4096. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Ascend’s unlawful activities.

        4097. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4098. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4099.    For these additional reasons, Ascend’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                            COUNT XXX

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Ascend and All Other Defendants Under Joint and Several Liability)

        4100. Molina incorporates by reference the preceding allegations.

        4101. Ascend engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Ascend’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Ascend Drug at prices

restrained by competition and forced to pay artificially inflated prices.

        4102. There was and is a gross disparity between the price for the Molina Purchases of

Ascend Drug, and the value received, given that more cheaply priced Ascend Drug should have

been available, and would have been available, absent Ascend’s illegal conduct.




                                                   958
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 978 of 1189
                                REDACTED – PUBLIC VERSION

        4103. By engaging in the foregoing conduct, Ascend engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT XXXI

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Ascend and All Other Defendants Under Joint and Several Liability)

        4104. Molina incorporates by reference the preceding allegations.

        4105. Ascend has benefitted from artificial prices in the sale of the Ascend Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

        4106. Ascend’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Ascend Drug by Molina.

        4107. Molina has conferred upon Ascend an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  959
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 979 of 1189
                                REDACTED – PUBLIC VERSION

       4108. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Ascend Drug.

       4109. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Ascend Drug, as it is not liable

and would not compensate Molina for the impact of Ascend’s unlawful conduct.

       4110. The economic benefit of overcharges derived by Ascend through charging

supracompetitive and artificially inflated prices for the Ascend Drug is a direct and proximate result

of Ascend’s unlawful conduct.

       4111. The economic benefits derived by Ascend rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Ascend.

       4112. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Ascend to be permitted to retain any of the overcharges for the Ascend Drug derived

from Ascend’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       4113. Ascend is aware of and appreciates the benefits bestowed upon it by Molina.

       4114. Ascend should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4115. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Ascend traceable to Molina.




                                                 960
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 980 of 1189
                                REDACTED – PUBLIC VERSION

                                           COUNT XXXII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Ascend and All Other Defendants Under Joint and Several Liability)

          4116. Molina incorporates by reference the preceding allegations.

          4117. Ascend knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Ascend Drug. Ascend injured Molina through this

conduct.

          4118. But for Ascend’s scheme to inflate the price of the Ascend Drug, Molina would have

purchased lower-priced Ascend Drug.

          4119. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Ascend Drug than it would have paid absent Ascend’s continuing

anticompetitive conduct.

          4120. Molina has purchased substantial amounts of the Ascend Drug during the relevant

period.

          4121. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Ascend’s conduct violates Sections 1 and 2 of the Sherman Act.

          4122. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Ascend’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  961
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 981 of 1189
                               REDACTED – PUBLIC VERSION

                                          COUNT XXXIII

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

        (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

        4123. Molina incorporates by reference the preceding allegations.

        4124. Aurobindo knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Aurobindo Drugs”). This conspiracy was per se unlawful price-fixing.

                        Amphetamine/Dextroamphetamine IR
                        Cefpodoxime Proxetil
                        Cefuroxime Axetil
                        Dextroamphetamine Sulfate ER
                        Fosinopril HCTZ
                        Gabapentin
                        Glyburide
                        Glyburide-Metformin
                        Lamivudine/Zidovudine (Combivir)
                        Nafcillin Sodium
                        Oxacillin Sodium
                        Oxycodone/Acetaminophen
                        Penicillin VK
                        Pioglitazone HCL

        4125. Aurobindo has committed at least one overt act to further the conspiracy alleged in

this Complaint. Aurobindo’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Aurobindo Drugs throughout the United States.

        4126. The conspiracy realized its intended effect; Aurobindo has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Aurobindo Drugs.

        4127. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:




                                                  962
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 982 of 1189
                                 REDACTED – PUBLIC VERSION

                 a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Aurobindo Drugs;

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                     the Aurobindo Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Aurobindo Drugs was

                     unlawfully restrained, suppressed, or eliminated.

         4128. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Aurobindo Drugs until the market achieves a steady state.

         4129. As a direct and proximate result of Aurobindo’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Aurobindo Drugs than it would

have paid in the absence of Aurobindo’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         4130. There is no legitimate, non-pretextual, pro-competitive business justification for

Aurobindo’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         4131. Aurobindo’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         4132. Aurobindo’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                     Michigan.


                                                   963
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 983 of 1189
                                  REDACTED – PUBLIC VERSION

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4133. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Aurobindo’s unlawful

activities.

         4134. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4135. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4136.    For these additional reasons, Aurobindo’s conduct violated Cal. Bus. & Prof. Code

§§ 16700, et seq.

                                           COUNT XXXIV

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

         (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

         4137. Molina incorporates by reference the preceding allegations.

         4138. Aurobindo engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a


                                                   964
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 984 of 1189
                                REDACTED – PUBLIC VERSION

direct and proximate result of Aurobindo’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Aurobindo Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        4139. There was and is a gross disparity between the price for the Molina Purchases of

Aurobindo Drugs, and the value received, given that more cheaply priced Aurobindo Drugs should

have been available, and would have been available, absent Aurobindo’s illegal conduct.

        4140. By engaging in the foregoing conduct, Aurobindo engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT XXXV

                        UNJUST ENRICHMENT UNDER STATE LAW

        (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

        4141. Molina incorporates by reference the preceding allegations.


                                                   965
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 985 of 1189
                               REDACTED – PUBLIC VERSION

       4142. Aurobindo has benefitted from artificial prices in the sale of the Aurobindo Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       4143. Aurobindo’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Aurobindo Drugs by Molina.

       4144. Molina has conferred upon Aurobindo an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       4145. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Aurobindo Drugs.

       4146. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Aurobindo Drugs, as it is not

liable and would not compensate Molina for the impact of Aurobindo’s unlawful conduct.

       4147. The economic benefit of overcharges derived by Aurobindo through charging

supracompetitive and artificially inflated prices for the Aurobindo Drugs is a direct and proximate

result of Aurobindo’s unlawful conduct.

       4148. The economic benefits derived by Aurobindo rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Aurobindo.

       4149. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Aurobindo to be permitted to retain any of the overcharges for the Aurobindo Drugs

derived from Aurobindo’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       4150. Aurobindo is aware of and appreciates the benefits bestowed upon it by Molina.

       4151. Aurobindo should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.


                                                 966
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 986 of 1189
                               REDACTED – PUBLIC VERSION

       4152. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Aurobindo traceable to Molina.

                                          COUNT XXXVI

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

        (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

       4153. Molina incorporates by reference the preceding allegations.

       4154. Aurobindo knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Aurobindo Drugs. Aurobindo injured Molina

through this conduct.

       4155. But for Aurobindo’s scheme to inflate the price of the Aurobindo Drugs, Molina

would have purchased lower-priced Aurobindo Drugs.

       4156. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Aurobindo Drugs than it would have paid absent Aurobindo’s

continuing anticompetitive conduct.

       4157. Molina has purchased substantial amounts of the Aurobindo Drugs during the

relevant period.

       4158. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Aurobindo’s conduct violates Sections 1 and 2 of the Sherman Act.

       4159. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Aurobindo’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 967
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 987 of 1189
                               REDACTED – PUBLIC VERSION

                                          COUNT XXXVII

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

      (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

        4160. Molina incorporates by reference the preceding allegations.

        4161. Breckenridge knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of at least the drugs listed below in the

United States (the “Breckenridge Drugs”). This conspiracy was per se unlawful price-fixing.

                        Cyproheptadine HCL
                        Disulfiram
                        Estradiol/Norethindrone Acetate (Mimvey)
                        Methylprednisolone
                        Propranolol HCL

        4162. Breckenridge has committed at least one overt act to further the conspiracy alleged

in this Complaint. Breckenridge’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Breckenridge Drugs throughout the United States.

        4163. The conspiracy realized its intended effect; Breckenridge has benefited, and

continues to benefit, from its anticompetitive agreements which has artificially inflated the prices of

the Breckenridge Drugs.

        4164. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Breckenridge Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Breckenridge Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Breckenridge Drugs was

                    unlawfully restrained, suppressed, or eliminated.
                                                  968
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 988 of 1189
                                  REDACTED – PUBLIC VERSION

         4165. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Breckenridge Drugs until the market achieves a steady state.

         4166. As a direct and proximate result of Breckenridge’s unlawful conduct, Molina has

been injured in its business and property in that it has paid more for the Breckenridge Drugs than it

would have paid in the absence of Breckenridge’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

         4167. There is no legitimate, non-pretextual, pro-competitive business justification for

Breckenridge’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         4168. Breckenridge’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         4169. Breckenridge’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.


                                                   969
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 989 of 1189
                                  REDACTED – PUBLIC VERSION

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4170. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Breckenridge’s unlawful

activities.

         4171. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4172. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4173.   For these additional reasons, Breckenridge’s conduct violated Cal. Bus. & Prof.

Code §§ 16700, et seq.

                                          COUNT XXXVIII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

       (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

         4174. Molina incorporates by reference the preceding allegations.

         4175. Breckenridge engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Breckenridge’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Breckenridge Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

         4176. There was and is a gross disparity between the price for the Molina Purchases of

Breckenridge Drugs, and the value received, given that more cheaply priced Breckenridge Drugs

should have been available, and would have been available, absent Breckenridge’s illegal conduct.


                                                   970
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 990 of 1189
                                REDACTED – PUBLIC VERSION

        4177. By engaging in the foregoing conduct, Breckenridge engaged in unfair competition

or deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT XXXIX

                        UNJUST ENRICHMENT UNDER STATE LAW

      (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

        4178. Molina incorporates by reference the preceding allegations.

        4179. Breckenridge has benefitted from artificial prices in the sale of the Breckenridge

Drugs resulting from the unlawful and inequitable acts alleged in this Complaint.

        4180. Breckenridge’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Breckenridge Drugs by Molina.

        4181. Molina has conferred upon Breckenridge an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  971
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 991 of 1189
                               REDACTED – PUBLIC VERSION

       4182. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Breckenridge Drugs.

       4183. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Breckenridge Drugs, as it is

not liable and would not compensate Molina for the impact of Breckenridge’s unlawful conduct.

       4184. The economic benefit of overcharges derived by Breckenridge through charging

supracompetitive and artificially inflated prices for the Breckenridge Drugs is a direct and proximate

result of Breckenridge’s unlawful conduct.

       4185. The economic benefits derived by Breckenridge rightfully belong to Molina, as it

paid anticompetitive and monopolistic prices during the relevant period, benefiting Breckenridge.

       4186. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Breckenridge to be permitted to retain any of the overcharges for the Breckenridge

Drugs derived from Breckenridge’s unfair and unconscionable methods, acts, and trade practices

alleged in this Complaint.

       4187. Breckenridge is aware of and appreciates the benefits bestowed upon it by Molina.

       4188. Breckenridge should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4189. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Breckenridge traceable to Molina.




                                                 972
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 992 of 1189
                               REDACTED – PUBLIC VERSION

                                            COUNT XL

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

      (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

       4190. Molina incorporates by reference the preceding allegations.

       4191. Breckenridge knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Breckenridge Drugs.

Breckenridge injured Molina through this conduct.

       4192. But for Breckenridge’s scheme to inflate the price of the Breckenridge Drugs, Molina

would have purchased lower-priced Breckenridge Drugs.

       4193. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Breckenridge Drugs than it would have paid absent Breckenridge’s

continuing anticompetitive conduct.

       4194. Molina has purchased substantial amounts of the Breckenridge Drugs during the

relevant period.

       4195. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Breckenridge’s conduct violates Sections 1 and 2 of the Sherman Act.

       4196. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Breckenridge’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 973
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 993 of 1189
                               REDACTED – PUBLIC VERSION

                                            COUNT XLI

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Cadista and All Other Defendants Under Joint and Several Liability)

         4197. Molina incorporates by reference the preceding allegations.

         4198. Cadista knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Cadista Drugs”). This conspiracy was per se unlawful price-fixing.

                        Methylprednisolone
                        Prednisone
                        Prochlorperazine

         4199. Cadista has committed at least one overt act to further the conspiracy alleged in this

Complaint. Cadista’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Cadista Drugs throughout the United States.

         4200. The conspiracy realized its intended effect; Cadista has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Cadista

Drugs.

         4201. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Cadista Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Cadista Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Cadista Drugs was unlawfully

                    restrained, suppressed, or eliminated.



                                                  974
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 994 of 1189
                                   REDACTED – PUBLIC VERSION

        4202. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Cadista Drugs until the market achieves a steady state.

        4203. As a direct and proximate result of Cadista’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Cadista Drugs than it would have

paid in the absence of Cadista’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4204. There is no legitimate, non-pretextual, pro-competitive business justification for

Cadista’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4205. Cadista’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4206. Cadista’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.


                                                    975
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 995 of 1189
                                  REDACTED – PUBLIC VERSION

        4207. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Cadista’s unlawful activities.

        4208. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4209. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4210.    For these additional reasons, Cadista’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                            COUNT XLII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Cadista and All Other Defendants Under Joint and Several Liability)

        4211. Molina incorporates by reference the preceding allegations.

        4212. Cadista engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Cadista’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Cadista Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4213. There was and is a gross disparity between the price for the Molina Purchases of

Cadista Drugs, and the value received, given that more cheaply priced Cadista Drugs should have

been available, and would have been available, absent Cadista’s illegal conduct.




                                                   976
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 996 of 1189
                                REDACTED – PUBLIC VERSION

        4214. By engaging in the foregoing conduct, Cadista engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT XLIII

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Cadista and All Other Defendants Under Joint and Several Liability)

        4215. Molina incorporates by reference the preceding allegations.

        4216. Cadista has benefitted from artificial prices in the sale of the Cadista Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

        4217. Cadista’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Cadista Drugs by Molina.

        4218. Molina has conferred upon Cadista an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  977
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 997 of 1189
                                 REDACTED – PUBLIC VERSION

        4219. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Cadista Drugs.

        4220. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Cadista Drugs, as it is not

liable and would not compensate Molina for the impact of Cadista’s unlawful conduct.

        4221. The economic benefit of overcharges derived by Cadista through charging

supracompetitive and artificially inflated prices for the Cadista Drugs is a direct and proximate result

of Cadista’s unlawful conduct.

        4222. The economic benefits derived by Cadista rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Cadista.

        4223. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Cadista to be permitted to retain any of the overcharges for the Cadista Drugs derived

from Cadista’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        4224. Cadista is aware of and appreciates the benefits bestowed upon it by Molina.

        4225. Cadista should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

        4226. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Cadista traceable to Molina.




                                                  978
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 998 of 1189
                                REDACTED – PUBLIC VERSION

                                            COUNT XLIV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Cadista and All Other Defendants Under Joint and Several Liability)

          4227. Molina incorporates by reference the preceding allegations.

          4228. Cadista knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Cadista Drugs. Cadista injured Molina through

this conduct.

          4229. But for Cadista’s scheme to inflate the price of the Cadista Drugs, Molina would

have purchased lower-priced Cadista Drugs.

          4230. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Cadista Drugs than it would have paid absent Cadista’s continuing

anticompetitive conduct.

          4231. Molina has purchased substantial amounts of the Cadista Drugs during the relevant

period.

          4232. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Cadista’s conduct violates Sections 1 and 2 of the Sherman Act.

          4233. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Cadista’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  979
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 999 of 1189
                               REDACTED – PUBLIC VERSION

                                            COUNT XLV

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Camber and All Other Defendants Under Joint and Several Liability)

         4234. Molina incorporates by reference the preceding allegations.

         4235. Camber knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Camber Drugs”). This conspiracy was per se unlawful price-fixing.

                        Hydralazine
                        Lamivudine/Zidovudine (Combivir)
                        Raloxifene HCL
                        Valganciclovir

         4236. Camber has committed at least one overt act to further the conspiracy alleged in this

Complaint. Camber’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Camber Drugs throughout the United States.

         4237. The conspiracy realized its intended effect; Camber has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Camber

Drugs.

         4238. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Camber Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Camber Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Camber Drugs was unlawfully

                    restrained, suppressed, or eliminated.


                                                  980
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1000 of 1189
                                  REDACTED – PUBLIC VERSION

        4239. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Camber Drugs until the market achieves a steady state.

        4240. As a direct and proximate result of Camber’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Camber Drugs than it would

have paid in the absence of Camber’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        4241. There is no legitimate, non-pretextual, pro-competitive business justification for

Camber’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4242. Camber’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        4243. Camber’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.


                                                   981
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1001 of 1189
                                  REDACTED – PUBLIC VERSION

         4244. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Camber’s unlawful

activities.

         4245. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4246. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4247.     For these additional reasons, Camber’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                            COUNT XLVI

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

              (As to Camber and All Other Defendants Under Joint and Several Liability)

         4248. Molina incorporates by reference the preceding allegations.

         4249. Camber engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Camber’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Camber Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

         4250. There was and is a gross disparity between the price for the Molina Purchases of

Camber Drugs, and the value received, given that more cheaply priced Camber Drugs should have

been available, and would have been available, absent Camber’s illegal conduct.




                                                   982
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1002 of 1189
                                REDACTED – PUBLIC VERSION

        4251. By engaging in the foregoing conduct, Camber engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT XLVII

                        UNJUST ENRICHMENT UNDER STATE LAW

         (As to Camber and All Other Defendants Under Joint and Several Liability)

        4252. Molina incorporates by reference the preceding allegations.

        4253. Camber has benefitted from artificial prices in the sale of the Camber Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

        4254. Camber’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Camber Drugs by Molina.

        4255. Molina has conferred upon Camber an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  983
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1003 of 1189
                               REDACTED – PUBLIC VERSION

       4256. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Camber Drugs.

       4257. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Camber Drugs, as it is not

liable and would not compensate Molina for the impact of Camber’s unlawful conduct.

       4258. The economic benefit of overcharges derived by Camber through charging

supracompetitive and artificially inflated prices for the Camber Drugs is a direct and proximate

result of Camber’s unlawful conduct.

       4259. The economic benefits derived by Camber rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Camber.

       4260. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Camber to be permitted to retain any of the overcharges for the Camber Drugs derived

from Camber’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       4261. Camber is aware of and appreciates the benefits bestowed upon it by Molina.

       4262. Camber should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4263. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Camber traceable to Molina.




                                                 984
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1004 of 1189
                                REDACTED – PUBLIC VERSION

                                           COUNT XLVIII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Camber and All Other Defendants Under Joint and Several Liability)

          4264. Molina incorporates by reference the preceding allegations.

          4265. Camber knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Camber Drugs. Camber injured Molina through

this conduct.

          4266. But for Camber’s scheme to inflate the price of the Camber Drugs, Molina would

have purchased lower-priced Camber Drugs.

          4267. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Camber Drugs than it would have paid absent Camber’s continuing

anticompetitive conduct.

          4268. Molina has purchased substantial amounts of the Camber Drugs during the relevant

period.

          4269. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Camber’s conduct violates Sections 1 and 2 of the Sherman Act.

          4270. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Camber’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  985
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1005 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT XLIX

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Citron and All Other Defendants Under Joint and Several Liability)

         4271. Molina incorporates by reference the preceding allegations.

         4272. Citron knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Citron Drugs”). This conspiracy was per se unlawful price-fixing.

                        Cefuroxime Axetil
                        Fluconazole
                        Fosinopril HCTZ
                        Glyburide
                        Glyburide-Metformin

         4273. Citron has committed at least one overt act to further the conspiracy alleged in this

Complaint. Citron’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Citron Drugs throughout the United States.

         4274. The conspiracy realized its intended effect; Citron has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Citron

Drugs.

         4275. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Citron Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Citron Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Citron Drugs was unlawfully

                    restrained, suppressed, or eliminated.
                                                  986
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1006 of 1189
                                   REDACTED – PUBLIC VERSION

        4276. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Citron Drugs until the market achieves a steady state.

        4277. As a direct and proximate result of Citron’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Citron Drugs than it would have

paid in the absence of Citron’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4278. There is no legitimate, non-pretextual, pro-competitive business justification for

Citron’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4279. Citron’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4280. Citron’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.


                                                    987
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1007 of 1189
                                  REDACTED – PUBLIC VERSION

        4281. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Citron’s unlawful activities.

        4282. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4283. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4284.    For these additional reasons, Citron’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                              COUNT L

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Citron and All Other Defendants Under Joint and Several Liability)

        4285. Molina incorporates by reference the preceding allegations.

        4286. Citron engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Citron’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Citron Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4287. There was and is a gross disparity between the price for the Molina Purchases of

Citron Drugs, and the value received, given that more cheaply priced Citron Drugs should have

been available, and would have been available, absent Citron’s illegal conduct.




                                                   988
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1008 of 1189
                                REDACTED – PUBLIC VERSION

        4288. By engaging in the foregoing conduct, Citron engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                             COUNT LI

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Citron and All Other Defendants Under Joint and Several Liability)

        4289. Molina incorporates by reference the preceding allegations.

        4290. Citron has benefitted from artificial prices in the sale of the Citron Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

        4291. Citron’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Citron Drugs by Molina.

        4292. Molina has conferred upon Citron an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  989
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1009 of 1189
                                REDACTED – PUBLIC VERSION

        4293. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Citron Drugs.

        4294. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Citron Drugs, as it is not liable

and would not compensate Molina for the impact of Citron’s unlawful conduct.

        4295. The economic benefit of overcharges derived by Citron through charging

supracompetitive and artificially inflated prices for the Citron Drugs is a direct and proximate result

of Citron’s unlawful conduct.

        4296. The economic benefits derived by Citron rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Citron.

        4297. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Citron to be permitted to retain any of the overcharges for the Citron Drugs derived

from Citron’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        4298. Citron is aware of and appreciates the benefits bestowed upon it by Molina.

        4299. Citron should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        4300. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Citron traceable to Molina.




                                                    990
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1010 of 1189
                                REDACTED – PUBLIC VERSION

                                             COUNT LII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Citron and All Other Defendants Under Joint and Several Liability)

          4301. Molina incorporates by reference the preceding allegations.

          4302. Citron knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Citron Drugs. Citron injured Molina through this

conduct.

          4303. But for Citron’s scheme to inflate the price of the Citron Drugs, Molina would have

purchased lower-priced Citron Drugs.

          4304. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Citron Drugs than it would have paid absent Citron’s continuing

anticompetitive conduct.

          4305. Molina has purchased substantial amounts of the Citron Drugs during the relevant

period.

          4306. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Citron’s conduct violates Sections 1 and 2 of the Sherman Act.

          4307. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Citron’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  991
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1011 of 1189
                               REDACTED – PUBLIC VERSION

                                            COUNT LIII

                 FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                          OF TRADE UNDER STATE LAWS

       (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

        4308. Molina incorporates by reference the preceding allegations.

        4309. Dr. Reddy’s knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Dr. Reddy’s Drugs”). This conspiracy was per se unlawful price-fixing.

                        Allopurinol
                        Ciprofloxacin HCL
                        Divalproex Sodium ER
                        Eszopiclone
                        Fluconazole
                        Glimepiride
                        Isotretinoin
                        Lamotrigine ER
                        Meprobamate
                        Metoprolol Succinate ER
                        Montelukast
                        Omeprazole-Sodium Bicarbonate
                        Oxaprozin
                        Paricalcitol
                        Ranitidine HCL
                        Sumatriptan
                        Tizanidine
                        Valganciclovir
                        Zoledronic Acid

        4310. Dr. Reddy’s has committed at least one overt act to further the conspiracy alleged in

this Complaint. Dr. Reddy’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Dr. Reddy’s Drugs throughout the United States.

        4311. The conspiracy realized its intended effect; Dr. Reddy’s has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the Dr.

Reddy’s Drugs.



                                                  992
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1012 of 1189
                                REDACTED – PUBLIC VERSION

         4312. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Dr. Reddy’s Drugs;

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                     the Dr. Reddy’s Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Dr. Reddy’s Drugs was

                     unlawfully restrained, suppressed, or eliminated.

         4313. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Dr. Reddy’s Drugs until the market achieves a steady state.

         4314. As a direct and proximate result of Dr. Reddy’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Dr. Reddy’s Drugs than it would

have paid in the absence of Dr. Reddy’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         4315. There is no legitimate, non-pretextual, pro-competitive business justification for Dr.

Reddy’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         4316. Dr. Reddy’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         4317. Dr. Reddy’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.


                                                   993
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1013 of 1189
                                  REDACTED – PUBLIC VERSION

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4318. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Dr. Reddy’s unlawful

activities.

         4319. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4320. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4321.    For these additional reasons, Dr. Reddy’s conduct violated Cal. Bus. & Prof. Code

§§ 16700, et seq.

                                             COUNT LIV

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

        (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

         4322. Molina incorporates by reference the preceding allegations.


                                                   994
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1014 of 1189
                                REDACTED – PUBLIC VERSION

        4323. Dr. Reddy’s engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Dr. Reddy’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Dr. Reddy’s Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        4324. There was and is a gross disparity between the price for the Molina Purchases of Dr.

Reddy’s Drugs, and the value received, given that more cheaply priced Dr. Reddy’s Drugs should

have been available, and would have been available, absent Dr. Reddy’s illegal conduct.

        4325. By engaging in the foregoing conduct, Dr. Reddy’s engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.




                                                   995
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1015 of 1189
                               REDACTED – PUBLIC VERSION


                                            COUNT LV

                       UNJUST ENRICHMENT UNDER STATE LAW

       (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

       4326. Molina incorporates by reference the preceding allegations.

       4327. Dr. Reddy’s has benefitted from artificial prices in the sale of the Dr. Reddy’s Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       4328. Dr. Reddy’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Dr. Reddy’s Drugs by Molina.

       4329. Molina has conferred upon Dr. Reddy’s an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       4330. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Dr. Reddy’s Drugs.

       4331. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Dr. Reddy’s Drugs, as it is not

liable and would not compensate Molina for the impact of Dr. Reddy’s unlawful conduct.

       4332. The economic benefit of overcharges derived by Dr. Reddy’s through charging

supracompetitive and artificially inflated prices for the Dr. Reddy’s Drugs is a direct and proximate

result of Dr. Reddy’s unlawful conduct.

       4333. The economic benefits derived by Dr. Reddy’s rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Dr. Reddy’s.

       4334. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Dr. Reddy’s to be permitted to retain any of the overcharges for the Dr. Reddy’s Drugs




                                                 996
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1016 of 1189
                               REDACTED – PUBLIC VERSION

derived from Dr. Reddy’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       4335. Dr. Reddy’s is aware of and appreciates the benefits bestowed upon it by Molina.

       4336. Dr. Reddy’s should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4337. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Dr. Reddy’s traceable to Molina.

                                            COUNT LVI

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

       4338. Molina incorporates by reference the preceding allegations.

       4339. Dr. Reddy’s knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Dr. Reddy’s Drugs. Dr. Reddy’s

injured Molina through this conduct.

       4340. But for Dr. Reddy’s scheme to inflate the price of the Dr. Reddy’s Drugs, Molina

would have purchased lower-priced Dr. Reddy’s Drugs.

       4341. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Dr. Reddy’s Drugs than it would have paid absent Dr. Reddy’s

continuing anticompetitive conduct.

       4342. Molina has purchased substantial amounts of the Dr. Reddy’s Drugs during the

relevant period.

       4343. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Dr. Reddy’s conduct violates Sections 1 and 2 of the Sherman Act.


                                                 997
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1017 of 1189
                               REDACTED – PUBLIC VERSION

        4344. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Dr. Reddy’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                           COUNT LVII

               FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                        OF TRADE UNDER STATE LAWS

         (As to Emcure and All Other Defendants Under Joint and Several Liability)

        4345. Molina incorporates by reference the preceding allegations.

        4346. Emcure knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Emcure Drug”). This conspiracy was per se unlawful price-fixing.

                       Doxycycline

        4347. Emcure has committed at least one overt act to further the conspiracy alleged in this

Complaint. Emcure’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Emcure Drug throughout the United States.

        4348. The conspiracy realized its intended effect; Emcure has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Emcure

Drug.

        4349. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for the Emcure Drug;

               b. Molina was deprived of the benefits of free and open competition in the sale of

                   the Emcure Drug in the United States market; and
                                                 998
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1018 of 1189
                                 REDACTED – PUBLIC VERSION

                 c. Competition in establishing the prices paid for the Emcure Drug was unlawfully

                     restrained, suppressed, or eliminated.

         4350. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Emcure Drug until the market achieves a steady state.

         4351. As a direct and proximate result of Emcure’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Emcure Drug than it would have

paid in the absence of Emcure’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

         4352. There is no legitimate, non-pretextual, pro-competitive business justification for

Emcure’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         4353. Emcure’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         4354. Emcure’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                     Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.


                                                   999
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1019 of 1189
                                   REDACTED – PUBLIC VERSION

                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4355. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Emcure’s unlawful

activities.

         4356. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4357. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4358.      For these additional reasons, Emcure’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                              COUNT LVIII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

              (As to Emcure and All Other Defendants Under Joint and Several Liability)

         4359. Molina incorporates by reference the preceding allegations.

         4360. Emcure engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Emcure’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Emcure Drug at prices

restrained by competition and forced to pay artificially inflated prices.




                                                    1000
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1020 of 1189
                                REDACTED – PUBLIC VERSION

        4361. There was and is a gross disparity between the price for the Molina Purchases ofthe

Emcure Drug, and the value received, given that more cheaply priced Emcure Drug should have

been available, and would have been available, absent Emcure’s illegal conduct.

        4362. By engaging in the foregoing conduct, Emcure engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT LIX

                        UNJUST ENRICHMENT UNDER STATE LAW

         (As to Emcure and All Other Defendants Under Joint and Several Liability)

        4363. Molina incorporates by reference the preceding allegations.

        4364. Emcure has benefitted from artificial prices in the sale of the Emcure Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.




                                                  1001
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1021 of 1189
                               REDACTED – PUBLIC VERSION

       4365. Emcure’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Emcure Drug by Molina.

       4366. Molina has conferred upon Emcure an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       4367. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Emcure Drug.

       4368. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Emcure Drug, as it is not liable

and would not compensate Molina for the impact of Emcure’s unlawful conduct.

       4369. The economic benefit of overcharges derived by Emcure through charging

supracompetitive and artificially inflated prices for the Emcure Drug is a direct and proximate result

of Emcure’s unlawful conduct.

       4370. The economic benefits derived by Emcure rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Emcure.

       4371. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Emcure to be permitted to retain any of the overcharges for the Emcure Drug derived

from Emcure’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       4372. Emcure is aware of and appreciates the benefits bestowed upon it by Molina.

       4373. Emcure should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4374. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Emcure traceable to Molina.


                                                 1002
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1022 of 1189
                                REDACTED – PUBLIC VERSION

                                             COUNT LX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Emcure and All Other Defendants Under Joint and Several Liability)

          4375. Molina incorporates by reference the preceding allegations.

          4376. Emcure knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Emcure Drug. Emcure injured Molina through

this conduct.

          4377. But for Emcure’s scheme to inflate the price of the Emcure Drug, Molina would

have purchased lower-priced Emcure Drugs.

          4378. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Emcure Drug than it would have paid absent Emcure’s continuing

anticompetitive conduct.

          4379. Molina has purchased substantial amounts of the Emcure Drug during the relevant

period.

          4380. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Emcure’s conduct violates Sections 1 and 2 of the Sherman Act.

          4381. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Emcure’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1003
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1023 of 1189
                               REDACTED – PUBLIC VERSION

                                            COUNT LXI

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Epic and All Other Defendants Under Joint and Several Liability)

        4382. Molina incorporates by reference the preceding allegations.

        4383. Epic knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Epic Drug”). This conspiracy was per se unlawful price-fixing.

                        Ursodiol

        4384. Epic has committed at least one overt act to further the conspiracy alleged in this

Complaint. Epic’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Epic Drug throughout the United States.

        4385. The conspiracy realized its intended effect; Epic has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Epic

Drug.

        4386. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Epic Drug;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Epic Drug in the United States market; and

                c. Competition in establishing the prices paid for the Epic Drug was unlawfully

                    restrained, suppressed, or eliminated.

        4387. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Epic Drug until the market achieves a steady state.
                                                 1004
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1024 of 1189
                                     REDACTED – PUBLIC VERSION

        4388. As a direct and proximate result of Epic’s unlawful conduct, Molina has been injured

in its business and property in that it has paid more for the Epic Drug than it would have paid in the

absence of Epic’s unlawful conduct. The full amount of such damages is presently unknown and will

be determined after discovery and upon proof at trial.

        4389. There is no legitimate, non-pretextual, pro-competitive business justification for

Epic’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4390. Epic’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        4391. Epic’s conduct violated the following state antitrust or competition practices laws:

                    a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                    b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                    c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                    d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                         Michigan.

                    e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                    f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                    g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                    h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                    i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                    j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                    k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4392. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Epic’s unlawful activities.


                                                     1005
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1025 of 1189
                                  REDACTED – PUBLIC VERSION

        4393. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4394. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4395.    For these additional reasons, Epic’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                             COUNT LXII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to Epic and All Other Defendants Under Joint and Several Liability)

        4396. Molina incorporates by reference the preceding allegations.

        4397. Epic engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Epic’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Epic Drug at prices

restrained by competition and forced to pay artificially inflated prices.

        4398. There was and is a gross disparity between the price for the Molina Purchases of

Epic Drug, and the value received, given that more cheaply priced Epic Drug should have been

available, and would have been available, absent Epic’s illegal conduct.

        4399. By engaging in the foregoing conduct, Epic engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                 a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.


                                                  1006
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1026 of 1189
                                REDACTED – PUBLIC VERSION

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT LXIII

                        UNJUST ENRICHMENT UNDER STATE LAW

           (As to Epic and All Other Defendants Under Joint and Several Liability)

        4400. Molina incorporates by reference the preceding allegations.

        4401. Epic has benefitted from artificial prices in the sale of the Epic Drug resulting from

the unlawful and inequitable acts alleged in this Complaint.

        4402. Epic’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Epic Drug by Molina.

        4403. Molina has conferred upon Epic an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        4404. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Epic Drug.




                                                  1007
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1027 of 1189
                               REDACTED – PUBLIC VERSION

        4405. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Epic Drug, as it is not liable

and would not compensate Molina for the impact of Epic’s unlawful conduct.

        4406. The economic benefit of overcharges derived by Epic through charging

supracompetitive and artificially inflated prices for the Epic Drug is a direct and proximate result of

Epic’s unlawful conduct.

        4407. The economic benefits derived by Epic rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Epic.

        4408. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Epic to be permitted to retain any of the overcharges for the Epic Drug derived from

Epic’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        4409. Epic is aware of and appreciates the benefits bestowed upon it by Molina.

        4410. Epic should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        4411. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Epic traceable to Molina.

                                           COUNT LXIV

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

           (As to Epic and All Other Defendants Under Joint and Several Liability)

        4412. Molina incorporates by reference the preceding allegations.




                                                    1008
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1028 of 1189
                                REDACTED – PUBLIC VERSION

          4413. Epic knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Epic Drug. Epic injured Molina through this

conduct.

          4414. But for Epic’s scheme to inflate the price of the Epic Drug, Molina would have

purchased lower-priced Epic Drug.

          4415. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Epic Drug than it would have paid absent Epic’s continuing

anticompetitive conduct.

          4416. Molina has purchased substantial amounts of the Epic Drug during the relevant

period.

          4417. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Epic’s conduct violates Sections 1 and 2 of the Sherman Act.

          4418. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Epic’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                            COUNT LXV

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

            (As to G&W and All Other Defendants Under Joint and Several Liability)

          4419. Molina incorporates by reference the preceding allegations.

          4420. G&W knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“G&W Drug”). This conspiracy was per se unlawful price-fixing.

                         Betamethasone Valerate
                                                  1009
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1029 of 1189
                              REDACTED – PUBLIC VERSION


                       Calcipotriene
                       Ciclopirox
                       Ethambutol HCL
                       Fluocinolone Acetonide
                       Fluocinonide
                       Halobetasol Propionate
                       Hydrocortisone Acetate
                       Hydrocortisone Valerate
                       Metronidazole
                       Mometasone Furoate
                       Prochlorperazine Maleate
                       Promethazine HCL

        4421. G&W has committed at least one overt act to further the conspiracy alleged in this

Complaint. G&W’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the G&W Drug throughout the United States.

        4422. The conspiracy realized its intended effect; G&W has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the G&W

Drug.

        4423. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for the G&W Drug;

               b. Molina was deprived of the benefits of free and open competition in the sale of

                   the G&W Drug in the United States market; and

               c. Competition in establishing the prices paid for the G&W Drug was unlawfully

                   restrained, suppressed, or eliminated.

        4424. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the G&W Drug until the market achieves a steady state.

        4425. As a direct and proximate result of G&W’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the G&W Drug than it would have
                                                1010
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1030 of 1189
                                   REDACTED – PUBLIC VERSION

paid in the absence of G&W’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4426. There is no legitimate, non-pretextual, pro-competitive business justification for

G&W’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4427. G&W’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4428. G&W’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4429. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of G&W’s unlawful activities.




                                                   1011
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1031 of 1189
                                  REDACTED – PUBLIC VERSION

        4430. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4431. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4432.    For these additional reasons, G&W’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                            COUNT LXVI

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to G&W and All Other Defendants Under Joint and Several Liability)

        4433. Molina incorporates by reference the preceding allegations.

        4434. G&W engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of G&W’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the G&W Drug at prices

restrained by competition and forced to pay artificially inflated prices.

        4435. There was and is a gross disparity between the price for the Molina Purchases of

G&W Drug, and the value received, given that more cheaply priced G&W Drug should have been

available, and would have been available, absent G&W’s illegal conduct.

        4436. By engaging in the foregoing conduct, G&W engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                 a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.


                                                  1012
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1032 of 1189
                               REDACTED – PUBLIC VERSION

               b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

               c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

               d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

               e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

               f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

               g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

               h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

               i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                          COUNT LXVII

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to G&W and All Other Defendants Under Joint and Several Liability)

       4437. Molina incorporates by reference the preceding allegations.

       4438. G&W has benefitted from artificial prices in the sale of the G&W Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

       4439. G&W’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the G&W Drug by Molina.

       4440. Molina has conferred upon G&W an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       4441. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the G&W Drug.




                                                 1013
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1033 of 1189
                               REDACTED – PUBLIC VERSION

        4442. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the G&W Drug, as it is not liable

and would not compensate Molina for the impact of G&W’s unlawful conduct.

        4443. The economic benefit of overcharges derived by G&W through charging

supracompetitive and artificially inflated prices for the G&W Drug is a direct and proximate result

of G&W’s unlawful conduct.

        4444. The economic benefits derived by G&W rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting G&W.

        4445. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for G&W to be permitted to retain any of the overcharges for the G&W Drug derived

from G&W’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        4446. G&W is aware of and appreciates the benefits bestowed upon it by Molina.

        4447. G&W should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        4448. A constructive trust should be imposed upon all unlawful or inequitable sums

received by G&W traceable to Molina.

                                          COUNT LXVIII

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

           (As to G&W and All Other Defendants Under Joint and Several Liability)

        4449. Molina incorporates by reference the preceding allegations.




                                                    1014
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1034 of 1189
                                REDACTED – PUBLIC VERSION

          4450. G&W knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the G&W Drug. G&W injured Molina through this

conduct.

          4451. But for G&W’s scheme to inflate the price of the G&W Drug, Molina would have

purchased lower-priced G&W Drug.

          4452. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the G&W Drug than it would have paid absent G&W’s continuing

anticompetitive conduct.

          4453. Molina has purchased substantial amounts of the G&W Drug during the relevant

period.

          4454. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that G&W’s conduct violates Sections 1 and 2 of the Sherman Act.

          4455. Molina A seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by G&W’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                            COUNT LXIX

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

     (As to Generics Bidco and All Other Defendants Under Joint and Several Liability)

          4456. Molina incorporates by reference the preceding allegations.

          4457. Generics Bidco knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of at least the drugs listed below in the

United States (the “Generics Bidco Drugs”). This conspiracy was per se unlawful price-fixing.

                         Baclofen

                                                  1015
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1035 of 1189
                               REDACTED – PUBLIC VERSION

                        Propranolol HCL

        4458. Generics Bidco has committed at least one overt act to further the conspiracy alleged

in this Complaint. Generics Bidco’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Generics Bidco Drugs throughout the United States.

        4459. The conspiracy realized its intended effect; Generics Bidco has benefited, and

continues to benefit, from its anticompetitive agreements which has artificially inflated the prices of

the Generics Bidco Drugs.

        4460. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Generics Bidco Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Generics Bidco Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Generics Bidco Drugs was

                    unlawfully restrained, suppressed, or eliminated.

        4461. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Generics Bidco Drugs until the market achieves a steady state.

        4462. As a direct and proximate result of Generics Bidco’s unlawful conduct, Molina has

been injured in its business and property in that it has paid more for the Generics Bidco Drugs than

it would have paid in the absence of Generics Bidco’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        4463. There is no legitimate, non-pretextual, pro-competitive business justification for

Generics Bidco’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.


                                                 1016
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1036 of 1189
                                   REDACTED – PUBLIC VERSION

         4464. Generics Bidco’s unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

         4465. Generics Bidco’s conduct violated the following state antitrust or competition

practices laws:

                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4466. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Generics Bidco’s unlawful

activities.

         4467. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.




                                                   1017
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1037 of 1189
                               REDACTED – PUBLIC VERSION

        4468. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4469.   For these additional reasons, Generics Bidco’s conduct violated Cal. Bus. & Prof.

Code §§ 16700, et seq.

                                            COUNT LXX

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

     (As to Generics Bidco and All Other Defendants Under Joint and Several Liability)

        4470. Molina incorporates by reference the preceding allegations.

        4471. Generics Bidco engaged in unfair competition or unfair, unconscionable, deceptive,

or fraudulent acts or practices in violation of the state consumer protection statutes listed below. As

a direct and proximate result of Generics Bidco’s anticompetitive, deceptive, unfair, unconscionable,

and fraudulent conduct, Molina was deprived of the opportunity to purchase the Generics Bidco

Drugs at prices restrained by competition and forced to pay artificially inflated prices.

        4472. There was and is a gross disparity between the price for the Molina Purchases of

Generics Bidco Drugs, and the value received, given that more cheaply priced Generics Bidco Drugs

should have been available, and would have been available, absent Generics Bidco’s illegal conduct.

        4473. By engaging in the foregoing conduct, Generics Bidco engaged in unfair competition

or deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.


                                                  1018
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1038 of 1189
                               REDACTED – PUBLIC VERSION

               e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

               f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

               g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

               h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

               i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT LXXI

                       UNJUST ENRICHMENT UNDER STATE LAW

     (As to Generics Bidco and All Other Defendants Under Joint and Several Liability)

       4474. Molina incorporates by reference the preceding allegations.

       4475. Generics Bidco has benefitted from artificial prices in the sale of the Generics Bidco

Drugs resulting from the unlawful and inequitable acts alleged in this Complaint.

       4476. Generics Bidco’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Generics Bidco Drugs by Molina.

       4477. Molina has conferred upon Generics Bidco an economic benefit, profits from

unlawful overcharges, to the economic detriment of Molina.

       4478. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Generics Bidco Drugs.

       4479. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Generics Bidco Drugs, as it is

not liable and would not compensate Molina for the impact of Generics Bidco’s unlawful conduct.




                                                 1019
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1039 of 1189
                               REDACTED – PUBLIC VERSION

       4480. The economic benefit of overcharges derived by Generics Bidco through charging

supracompetitive and artificially inflated prices for the Generics Bidco Drugs is a direct and

proximate result of Generics Bidco’s unlawful conduct.

       4481. The economic benefits derived by Generics Bidco rightfully belong to Molina, as it

paid anticompetitive and monopolistic prices during the relevant period, benefiting Generics Bidco.

       4482. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Generics Bidco to be permitted to retain any of the overcharges for the Generics Bidco

Drugs derived from Generics Bidco’s unfair and unconscionable methods, acts, and trade practices

alleged in this Complaint.

       4483. Generics Bidco is aware of and appreciates the benefits bestowed upon it by Molina.

       4484. Generics Bidco should be compelled to disgorge in a common fund for the benefit

of Molina all unlawful or inequitable proceeds it received.

       4485. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Generics Bidco traceable to Molina.

                                          COUNT LXXII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

     (As to Generics Bidco and All Other Defendants Under Joint and Several Liability)

       4486. Molina incorporates by reference the preceding allegations.

       4487. Generics Bidco knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Generics Bidco Drugs. Generics

Bidco injured Molina through this conduct.




                                                  1020
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1040 of 1189
                               REDACTED – PUBLIC VERSION

        4488. But for Generics Bidco’s scheme to inflate the price of the Generics Bidco Drugs,

Molina would have purchased lower-priced Generics Bidco Drugs.

        4489. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Generics Bidco Drugs than it would have paid absent Generics

Bidco’s continuing anticompetitive conduct.

        4490. Molina has purchased substantial amounts of the Generics Bidco Drugs during the

relevant period.

        4491. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Generics Bidco’s conduct violates Sections 1 and 2 of the Sherman

Act.

        4492. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Generics Bidco’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                          COUNT LXXIII

               FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                        OF TRADE UNDER STATE LAWS

         (As to Glenmark and All Other Defendants Under Joint and Several Liability)

        4493. Molina incorporates by reference the preceding allegations.

        4494. Glenmark knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Glenmark Drugs”). This conspiracy was per se unlawful price-fixing.

                       Adapalene
                       Alclometasone Dipropionate
                       Ciclopirox
                       Desogestrel/Ethinyl Estradiol (Kariva)
                       Desoximetasone
                                                 1021
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1041 of 1189
                               REDACTED – PUBLIC VERSION


                        Fluconazole
                        Fluocinonide
                        Fluticasone Propionate
                        Fosinopril HCTZ
                        Gabapentin
                        Hydralazine
                        Moexipril HCL
                        Moexipril HCL/HCTZ
                        Mometasone Furoate
                        Nabumetone
                        Naproxen Sodium
                        Norethindrone Acetate
                        Ondansetron
                        Pravastatin
                        Ranitidine HCL

        4495. Glenmark has committed at least one overt act to further the conspiracy alleged in

this Complaint. Glenmark’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Glenmark Drugs throughout the United States.

        4496. The conspiracy realized its intended effect; Glenmark has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Glenmark Drugs.

        4497. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Glenmark Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Glenmark Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Glenmark Drugs was

                    unlawfully restrained, suppressed, or eliminated.

        4498. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Glenmark Drugs until the market achieves a steady state.


                                                  1022
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1042 of 1189
                                  REDACTED – PUBLIC VERSION

         4499. As a direct and proximate result of Glenmark’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Glenmark Drugs than it would

have paid in the absence of Glenmark’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         4500. There is no legitimate, non-pretextual, pro-competitive business justification for

Glenmark’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         4501. Glenmark’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         4502. Glenmark’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.




                                                  1023
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1043 of 1189
                                  REDACTED – PUBLIC VERSION

         4503. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Glenmark’s unlawful

activities.

         4504. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4505. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4506.   For these additional reasons, Glennmark’s conduct violated Cal. Bus. & Prof. Code

§§ 16700, et seq.

                                           COUNT LXXIV

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

         (As to Glenmark and All Other Defendants Under Joint and Several Liability)

         4507. Molina incorporates by reference the preceding allegations.

         4508. Glenmark engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Glenmark’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Glenmark Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

         4509. There was and is a gross disparity between the price for the Molina Purchases of

Glenmark Drugs, and the value received, given that more cheaply priced Glenmark Drugs should

have been available, and would have been available, absent Glenmark’s illegal conduct.




                                                  1024
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1044 of 1189
                                REDACTED – PUBLIC VERSION

        4510. By engaging in the foregoing conduct, Glenmark engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT LXXV

                        UNJUST ENRICHMENT UNDER STATE LAW

        (As to Glenmark and All Other Defendants Under Joint and Several Liability)

        4511. Molina incorporates by reference the preceding allegations.

        4512. Glenmark has benefitted from artificial prices in the sale of the Glenmark Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

        4513. Glenmark’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Glenmark Drugs by Molina.

        4514. Molina has conferred upon Glenmark an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1025
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1045 of 1189
                               REDACTED – PUBLIC VERSION

       4515. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Glenmark Drugs.

       4516. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Glenmark Drugs, as it is not

liable and would not compensate Molina for the impact of Glenmark’s unlawful conduct.

       4517. The economic benefit of overcharges derived by Glenmark through charging

supracompetitive and artificially inflated prices for the Glenmark Drugs is a direct and proximate

result of Glenmark’s unlawful conduct.

       4518. The economic benefits derived by Glenmark rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Glenmark.

       4519. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Glenmark to be permitted to retain any of the overcharges for the Glenmark Drugs

derived from Glenmark’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       4520. Glenmark is aware of and appreciates the benefits bestowed upon it by Molina.

       4521. Glenmark should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4522. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Glenmark traceable to Molina.




                                                 1026
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1046 of 1189
                               REDACTED – PUBLIC VERSION

                                          COUNT LXXVI

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

        (As to Glenmark and All Other Defendants Under Joint and Several Liability)

       4523. Molina incorporates by reference the preceding allegations.

       4524. Glenmark knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Glenmark Drugs. Glenmark injured Molina

through this conduct.

       4525. But for Glenmark’s scheme to inflate the price of the Glenmark Drugs, Molina

would have purchased lower-priced Glenmark Drugs.

       4526. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Glenmark Drugs than it would have paid absent Glenmark’s

continuing anticompetitive conduct.

       4527. Molina has purchased substantial amounts of the Glenmark Drugs during the

relevant period.

       4528. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Glenmark’s conduct violates Sections 1 and 2 of the Sherman Act.

       4529. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Glenmark’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 1027
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1047 of 1189
                               REDACTED – PUBLIC VERSION

                                          COUNT LXXVII

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Hi-Tech and All Other Defendants Under Joint and Several Liability)

         4530. Molina incorporates by reference the preceding allegations.

         4531. Hi-Tech knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Hi-Tech Drugs”). This conspiracy was per se unlawful price-fixing.

                        Clobetasol Propionate
                        Lidocaine

         4532. Hi-Tech has committed at least one overt act to further the conspiracy alleged in this

Complaint. Hi-Tech’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Hi-Tech Drugs throughout the United States.

         4533. The conspiracy realized its intended effect; Hi-Tech has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Hi-Tech

Drugs.

         4534. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Hi-Tech Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Hi-Tech Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Hi-Tech Drugs was

                    unlawfully restrained, suppressed, or eliminated.




                                                 1028
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1048 of 1189
                                  REDACTED – PUBLIC VERSION

         4535. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Hi-Tech Drugs until the market achieves a steady state.

         4536. As a direct and proximate result of Hi-Tech’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Hi-Tech Drugs than it would

have paid in the absence of Hi-Tech’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         4537. There is no legitimate, non-pretextual, pro-competitive business justification for Hi-

Tech’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         4538. Hi-Tech’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         4539. Hi-Tech’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.


                                                  1029
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1049 of 1189
                                  REDACTED – PUBLIC VERSION

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4540. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Hi-Tech’s unlawful

activities.

         4541. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4542. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4543.   For these additional reasons, Hi-Tech’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                          COUNT LXXVIII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Hi-Tech and All Other Defendants Under Joint and Several Liability)

         4544. Molina incorporates by reference the preceding allegations.

         4545. Hi-Tech engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Hi-Tech’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Hi-Tech Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

         4546. There was and is a gross disparity between the price for the Molina Purchases of Hi-

Tech Drugs, and the value received, given that more cheaply priced Hi-Tech Drugs should have

been available, and would have been available, absent Hi-Tech’s illegal conduct.


                                                  1030
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1050 of 1189
                                REDACTED – PUBLIC VERSION

        4547. By engaging in the foregoing conduct, Hi-Tech engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT LXXIX

                        UNJUST ENRICHMENT UNDER STATE LAW

         (As to Hi-Tech and All Other Defendants Under Joint and Several Liability)

        4548. Molina incorporates by reference the preceding allegations.

        4549. Hi-Tech has benefitted from artificial prices in the sale of the Hi-Tech Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

        4550. Hi-Tech’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Hi-Tech Drugs by Molina.

        4551. Molina has conferred upon Hi-Tech an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1031
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1051 of 1189
                               REDACTED – PUBLIC VERSION

       4552. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Hi-Tech Drugs.

       4553. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Hi-Tech Drugs, as it is not

liable and would not compensate Molina for the impact of Hi-Tech’s unlawful conduct.

       4554. The economic benefit of overcharges derived by Hi-Tech through charging

supracompetitive and artificially inflated prices for the Hi-Tech Drugs is a direct and proximate

result of Hi-Tech’s unlawful conduct.

       4555. The economic benefits derived by Hi-Tech rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Hi-Tech.

       4556. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Hi-Tech to be permitted to retain any of the overcharges for the Hi-Tech Drugs derived

from Hi-Tech’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       4557. Hi-Tech is aware of and appreciates the benefits bestowed upon it by Molina.

       4558. Hi-Tech should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4559. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Hi-Tech traceable to Molina.




                                                 1032
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1052 of 1189
                                REDACTED – PUBLIC VERSION

                                           COUNT LXXX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Hi-Tech and All Other Defendants Under Joint and Several Liability)

          4560. Molina incorporates by reference the preceding allegations.

          4561. Hi-Tech knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Hi-Tech Drugs. Hi-Tech injured Molina through

this conduct.

          4562. But for Hi-Tech’s scheme to inflate the price of the Hi-Tech Drugs, Molina would

have purchased lower-priced Hi-Tech Drugs.

          4563. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Hi-Tech Drugs than it would have paid absent Hi-Tech’s continuing

anticompetitive conduct.

          4564. Molina has purchased substantial amounts of the Hi-Tech Drugs during the relevant

period.

          4565. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Hi-Tech’s conduct violates Sections 1 and 2 of the Sherman Act.

          4566. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Hi-Tech’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                  1033
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1053 of 1189
                               REDACTED – PUBLIC VERSION

                                          COUNT LXXXI

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Impax and All Other Defendants Under Joint and Several Liability)

         4567. Molina incorporates by reference the preceding allegations.

         4568. Impax knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Impax Drugs”). This conspiracy was per se unlawful price-fixing.

                        Amphetamine/Dextroamphetamine ER and IR
                        Calcipotriene
                        Cyproheptadine HCL
                        Dextroamphetamine Sulfate ER
                        Digoxin
                        Lidocaine
                        Methylphenidate
                        Metronidazole
                        Mometasone Furoate
                        Pilocarpine HCL

         4569. Impax has committed at least one overt act to further the conspiracy alleged in this

Complaint. Impax’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Impax Drugs throughout the United States.

         4570. The conspiracy realized its intended effect; Impax has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Impax

Drugs.

         4571. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Impax Drugs;




                                                 1034
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1054 of 1189
                                   REDACTED – PUBLIC VERSION

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                       the Impax Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Impax Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        4572. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Impax Drugs until the market achieves a steady state.

        4573. As a direct and proximate result of Impax’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Impax Drugs than it would have

paid in the absence of Impax’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4574. There is no legitimate, non-pretextual, pro-competitive business justification for

Impax’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4575. Impax’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4576. Impax’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.


                                                    1035
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1055 of 1189
                                  REDACTED – PUBLIC VERSION

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4577. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Impax’s unlawful activities.

        4578. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4579. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4580.     For these additional reasons, Impax’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                           COUNT LXXXII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Impax and All Other Defendants Under Joint and Several Liability)

        4581. Molina incorporates by reference the preceding allegations.

        4582. Impax engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Impax’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Impax Drugs at prices

restrained by competition and forced to pay artificially inflated prices.




                                                  1036
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1056 of 1189
                                REDACTED – PUBLIC VERSION

        4583. There was and is a gross disparity between the price for the Molina Purchases of

Impax Drugs, and the value received, given that more cheaply priced Impax Drugs should have

been available, and would have been available, absent Impax’s illegal conduct.

        4584. By engaging in the foregoing conduct, Impax engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                          COUNT LXXXIII

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Impax and All Other Defendants Under Joint and Several Liability)

        4585. Molina incorporates by reference the preceding allegations.

        4586. Impax has benefitted from artificial prices in the sale of the Impax Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.




                                                  1037
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1057 of 1189
                               REDACTED – PUBLIC VERSION

        4587. Impax’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Impax Drugs by Molina.

        4588. Molina has conferred upon Impax an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        4589. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Impax Drugs.

        4590. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Impax Drugs, as it is not liable

and would not compensate Molina for the impact of Impax’s unlawful conduct.

        4591. The economic benefit of overcharges derived by Impax through charging

supracompetitive and artificially inflated prices for the Impax Drugs is a direct and proximate result

of Impax’s unlawful conduct.

        4592. The economic benefits derived by Impax rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Impax.

        4593. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Impax to be permitted to retain any of the overcharges for the Impax Drugs derived

from Impax’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        4594. Impax is aware of and appreciates the benefits bestowed upon it by Molina.

        4595. Impax should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        4596. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Impax traceable to Molina.


                                                    1038
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1058 of 1189
                                REDACTED – PUBLIC VERSION

                                          COUNT LXXXIV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Impax and All Other Defendants Under Joint and Several Liability)

          4597. Molina incorporates by reference the preceding allegations.

          4598. Impax knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Impax Drugs. Impax injured Molina through this

conduct.

          4599. But for Impax’s scheme to inflate the price of the Impax Drugs, Molina would have

purchased lower-priced Impax Drugs.

          4600. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Impax Drugs than it would have paid absent Impax’s continuing

anticompetitive conduct.

          4601. Molina has purchased substantial amounts of the Impax Drugs during the relevant

period.

          4602. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Impax’s conduct violates Sections 1 and 2 of the Sherman Act.

          4603. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Impax’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1039
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1059 of 1189
                               REDACTED – PUBLIC VERSION

                                          COUNT LXXXV

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Lannett and All Other Defendants Under Joint and Several Liability)

         4604. Molina incorporates by reference the preceding allegations.

         4605. Lannett knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Lannett Drugs”). This conspiracy was per se unlawful price-fixing.

                        Acetazolamide
                        Amantadine HCL
                        Ammonium Lactate
                        Baclofen
                        Calcipotriene Betamethasone Dipropionate
                        Digoxin
                        Doxycycline
                        Erythromycin
                        Fluticasone Propionate
                        Hydrocortisone Acetate
                        Levothyroxine
                        Methazolamide
                        Pilocarpine HCL
                        Promethazine HCL
                        Tacrolimus
                        Triamterene HCTZ
                        Ursodiol

         4606. Lannett has committed at least one overt act to further the conspiracy alleged in this

Complaint. Lannett’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Lannett Drugs throughout the United States.

         4607. The conspiracy realized its intended effect; Lannett has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Lannett

Drugs.

         4608. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:
                                                 1040
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1060 of 1189
                                   REDACTED – PUBLIC VERSION

                 a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Lannett Drugs;

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                       the Lannett Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Lannett Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        4609. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Lannett Drugs until the market achieves a steady state.

        4610. As a direct and proximate result of Lannett’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Lannett Drugs than it would

have paid in the absence of Lannett’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        4611. There is no legitimate, non-pretextual, pro-competitive business justification for

Lannett’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4612. Lannett’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4613. Lannett’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.


                                                    1041
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1061 of 1189
                                   REDACTED – PUBLIC VERSION

                   f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                   g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                   h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4614. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Lannett’s unlawful

activities.

         4615. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4616. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4617.      For these additional reasons, Lannett’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                             COUNT LXXXVI

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

              (As to Lannett and All Other Defendants Under Joint and Several Liability)

         4618. Molina incorporates by reference the preceding allegations.

         4619. Lannett engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Lannett’s anticompetitive, deceptive, unfair, unconscionable, and


                                                    1042
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1062 of 1189
                                REDACTED – PUBLIC VERSION

fraudulent conduct, Molina was deprived of the opportunity to purchase the Lannett Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4620. There was and is a gross disparity between the price for the Molina Purchases of

Lannett Drugs, and the value received, given that more cheaply priced Lannett Drugs should have

been available, and would have been available, absent Lannett’s illegal conduct.

        4621. By engaging in the foregoing conduct, Lannett engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                         COUNT LXXXVII

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Lannett and All Other Defendants Under Joint and Several Liability)

        4622. Molina incorporates by reference the preceding allegations.




                                                  1043
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1063 of 1189
                               REDACTED – PUBLIC VERSION

        4623. Lannett has benefitted from artificial prices in the sale of the Lannett Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

        4624. Lannett’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Lannett Drugs by Molina.

        4625. Molina has conferred upon Lannett an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        4626. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Lannett Drugs.

        4627. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Lannett Drugs, as it is not

liable and would not compensate Molina for the impact of Lannett’s unlawful conduct.

        4628. The economic benefit of overcharges derived by Lannett through charging

supracompetitive and artificially inflated prices for the Lannett Drugs is a direct and proximate result

of Lannett’s unlawful conduct.

        4629. The economic benefits derived by Lannett rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Lannett.

        4630. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Lannett to be permitted to retain any of the overcharges for the Lannett Drugs derived

from Lannett’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        4631. Lannett is aware of and appreciates the benefits bestowed upon it by Molina.

        4632. Lannett should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.


                                                 1044
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1064 of 1189
                                REDACTED – PUBLIC VERSION

          4633. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Lannett traceable to Molina.

                                         COUNT LXXXVIII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Lannett and All Other Defendants Under Joint and Several Liability)

          4634. Molina incorporates by reference the preceding allegations.

          4635. Lannett knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Lannett Drugs. Lannett injured Molina through

this conduct.

          4636. But for Lannett’s scheme to inflate the price of the Lannett Drugs, Molina would

have purchased lower-priced Lannett Drugs.

          4637. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Lannett Drugs than it would have paid absent Lannett’s continuing

anticompetitive conduct.

          4638. Molina has purchased substantial amounts of the Lannett Drugs during the relevant

period.

          4639. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Lannett’s conduct violates Sections 1 and 2 of the Sherman Act.

          4640. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Lannett’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1045
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1065 of 1189
                               REDACTED – PUBLIC VERSION

                                         COUNT LXXXIX

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Lupin and All Other Defendants Under Joint and Several Liability)

         4641. Molina incorporates by reference the preceding allegations.

         4642. Lupin knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Lupin Drugs”). This conspiracy was per se unlawful price-fixing.

                        Cefdinir
                        Cefprozil
                        Cefuroxime Axetil
                        Cephalexin
                        Drospirenone and Ethinyl Estradiol (Ocella)
                        Ethambutol HCL
                        Ethinyl Estradiol/Norethindrone (Balziva)
                        Fenofibrate
                        Irbesartan
                        Lamivudine/Zidovudine (Combivir)
                        Metformin ER (F)
                        Niacin ER
                        Pravastatin

         4643. Lupin has committed at least one overt act to further the conspiracy alleged in this

Complaint. Lupin’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Lupin Drugs throughout the United States.

         4644. The conspiracy realized its intended effect; Lupin has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Lupin

Drugs.

         4645. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Lupin Drugs;
                                                 1046
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1066 of 1189
                                   REDACTED – PUBLIC VERSION

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                       the Lupin Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Lupin Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        4646. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Lupin Drugs until the market achieves a steady state.

        4647. As a direct and proximate result of Lupin’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Lupin Drugs than it would have

paid in the absence of Lupin’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4648. There is no legitimate, non-pretextual, pro-competitive business justification for

Lupin’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4649. Lupin’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4650. Lupin’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.


                                                    1047
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1067 of 1189
                                  REDACTED – PUBLIC VERSION

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4651. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Lupin’s unlawful activities.

        4652. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4653. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4654.     For these additional reasons, Lupin’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                              COUNT XC

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to Lupin and All Other Defendants Under Joint and Several Liability)

        4655. Molina incorporates by reference the preceding allegations.

        4656. Lupin engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Lupin’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Lupin Drugs at prices

restrained by competition and forced to pay artificially inflated prices.




                                                  1048
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1068 of 1189
                                REDACTED – PUBLIC VERSION

        4657. There was and is a gross disparity between the price for the Molina Purchases of

Lupin Drugs, and the value received, given that more cheaply priced Lupin Drugs should have been

available, and would have been available, absent Lupin’s illegal conduct.

        4658. By engaging in the foregoing conduct, Lupin engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT XCI

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Lupin and All Other Defendants Under Joint and Several Liability)

        4659. Molina incorporates by reference the preceding allegations.

        4660. Lupin has benefitted from artificial prices in the sale of the Lupin Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.




                                                  1049
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1069 of 1189
                               REDACTED – PUBLIC VERSION

        4661. Lupin’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Lupin Drugs by Molina.

        4662. Molina has conferred upon Lupin an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        4663. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Lupin Drugs.

        4664. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Lupin Drugs, as it is not liable

and would not compensate Molina for the impact of Lupin’s unlawful conduct.

        4665. The economic benefit of overcharges derived by Lupin through charging

supracompetitive and artificially inflated prices for the Lupin Drugs is a direct and proximate result

of Lupin’s unlawful conduct.

        4666. The economic benefits derived by Lupin rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Lupin.

        4667. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Lupin to be permitted to retain any of the overcharges for the Lupin Drugs derived

from Lupin’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        4668. Lupin is aware of and appreciates the benefits bestowed upon it by Molina.

        4669. Lupin should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        4670. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Lupin traceable to Molina.




                                                    1050
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1070 of 1189
                                REDACTED – PUBLIC VERSION

                                            COUNT XCII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Lupin and All Other Defendants Under Joint and Several Liability)

          4671. Molina incorporates by reference the preceding allegations.

          4672. Lupin knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Lupin Drugs. Lupin injured Molina through this

conduct.

          4673. But for Lupin’s scheme to inflate the price of the Lupin Drugs, Molina would have

purchased lower-priced Lupin Drugs.

          4674. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Lupin Drugs than it would have paid absent Lupin’s continuing

anticompetitive conduct.

          4675. Molina has purchased substantial amounts of the Lupin Drugs during the relevant

period.

          4676. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Lupin’s conduct violates Sections 1 and 2 of the Sherman Act.

          4677. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Lupin’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1051
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1071 of 1189
                               REDACTED – PUBLIC VERSION

                                          COUNT XCIII

               FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                        OF TRADE UNDER STATE LAWS

          (As to Mayne and All Other Defendants Under Joint and Several Liability)

        4678. Molina incorporates by reference the preceding allegations.

        4679. Mayne knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Mayne Drug”). This conspiracy was per se unlawful price-fixing.

                       Doxycycline
                       Oxycodone/Acetaminophen

        4680. Mayne has committed at least one overt act to further the conspiracy alleged in this

Complaint. Mayne’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Mayne Drug throughout the United States.

        4681. The conspiracy realized its intended effect; Mayne has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Mayne

Drug.

        4682. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for the Mayne Drug;

               b. Molina was deprived of the benefits of free and open competition in the sale of

                   the Mayne Drug in the United States market; and

               c. Competition in establishing the prices paid for the Mayne Drug was unlawfully

                   restrained, suppressed, or eliminated.




                                                 1052
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1072 of 1189
                                   REDACTED – PUBLIC VERSION

        4683. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Mayne Drug until the market achieves a steady state.

        4684. As a direct and proximate result of Mayne’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Mayne Drug than it would have

paid in the absence of Mayne’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4685. There is no legitimate, non-pretextual, pro-competitive business justification for

Mayne’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4686. Mayne’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4687. Mayne’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.


                                                   1053
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1073 of 1189
                                  REDACTED – PUBLIC VERSION

        4688. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Mayne’s unlawful activities.

        4689. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4690. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4691.    For these additional reasons, Mayne’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                            COUNT XCIV

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Mayne and All Other Defendants Under Joint and Several Liability)

        4692. Molina incorporates by reference the preceding allegations.

        4693. Mayne engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Mayne’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Mayne Drug at prices

restrained by competition and forced to pay artificially inflated prices.

        4694. There was and is a gross disparity between the price for the Molina Purchases of

Mayne Drug, and the value received, given that more cheaply priced Mayne Drug should have been

available, and would have been available, absent Mayne’s illegal conduct.




                                                  1054
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1074 of 1189
                                REDACTED – PUBLIC VERSION

        4695. By engaging in the foregoing conduct, Mayne engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT XCV

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Mayne and All Other Defendants Under Joint and Several Liability)

        4696. Molina incorporates by reference the preceding allegations.

        4697. Mayne has benefitted from artificial prices in the sale of the Mayne Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

        4698. Mayne’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Mayne Drug by Molina.

        4699. Molina has conferred upon Mayne an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1055
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1075 of 1189
                               REDACTED – PUBLIC VERSION

        4700. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Mayne Drug.

        4701. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Mayne Drug, as it is not liable

and would not compensate Molina for the impact of Mayne’s unlawful conduct.

        4702. The economic benefit of overcharges derived by Mayne through charging

supracompetitive and artificially inflated prices for the Mayne Drug is a direct and proximate result

of Mayne’s unlawful conduct.

        4703. The economic benefits derived by Mayne rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Mayne.

        4704. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Mayne to be permitted to retain any of the overcharges for the Mayne Drug derived

from Mayne’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        4705. Mayne is aware of and appreciates the benefits bestowed upon it by Molina.

        4706. Mayne should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        4707. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Mayne traceable to Molina.




                                                    1056
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1076 of 1189
                                REDACTED – PUBLIC VERSION

                                            COUNT XCVI

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Mayne and All Other Defendants Under Joint and Several Liability)

          4708. Molina incorporates by reference the preceding allegations.

          4709. Mayne knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Mayne Drug. Mayne injured Molina through this

conduct.

          4710. But for Mayne’s scheme to inflate the price of the Mayne Drug, Molina would have

purchased lower-priced Mayne Drug.

          4711. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Mayne Drug than it would have paid absent Mayne’s continuing

anticompetitive conduct.

          4712. Molina has purchased substantial amounts of the Mayne Drug during the relevant

period.

          4713. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Mayne’s conduct violates Sections 1 and 2 of the Sherman Act.

          4714. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Mayne’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1057
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1077 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT XCVII

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

      (As to Morton Grove and All Other Defendants Under Joint and Several Liability)

        4715. Molina incorporates by reference the preceding allegations.

        4716. Morton Grove knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of at least the drugs listed below in the

United States (the “Morton Grove Drug”). This conspiracy was per se unlawful price-fixing.

                        Clobetasol Propionate

        4717. Morton Grove has committed at least one overt act to further the conspiracy alleged

in this Complaint. Morton Grove’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Morton Grove Drug throughout the United States.

        4718. The conspiracy realized its intended effect; Morton Grove has benefited, and

continues to benefit, from its anticompetitive agreements which has artificially inflated the prices of

the Morton Grove Drug.

        4719. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Morton Grove Drug;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Morton Grove Drug in the United States market; and

                c. Competition in establishing the prices paid for the Morton Grove Drug was

                    unlawfully restrained, suppressed, or eliminated.

        4720. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Morton Grove Drug until the market achieves a steady state.
                                                 1058
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1078 of 1189
                                   REDACTED – PUBLIC VERSION

        4721. As a direct and proximate result of Morton Grove’s unlawful conduct, Molina has

been injured in its business and property in that it has paid more for the Morton Grove Drug than it

would have paid in the absence of Morton Grove’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        4722. There is no legitimate, non-pretextual, pro-competitive business justification for

Morton Grove’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4723. Morton Grove’s unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        4724. Morton Grove’s conduct violated the following state antitrust or competition

practices laws:

                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.




                                                   1059
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1079 of 1189
                                  REDACTED – PUBLIC VERSION

         4725. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Morton Grove’s unlawful

activities.

         4726. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         4727. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         4728.   For these additional reasons, Morton Grove’s conduct violated Cal. Bus. & Prof.

Code §§ 16700, et seq.

                                          COUNT XCVIII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

       (As to Morton Grove and All Other Defendants Under Joint and Several Liability)

         4729. Molina incorporates by reference the preceding allegations.

         4730. Morton Grove engaged in unfair competition or unfair, unconscionable, deceptive,

or fraudulent acts or practices in violation of the state consumer protection statutes listed below. As

a direct and proximate result of Morton Grove’s anticompetitive, deceptive, unfair, unconscionable,

and fraudulent conduct, Molina was deprived of the opportunity to purchase the Morton Grove

Drug at prices restrained by competition and forced to pay artificially inflated prices.

         4731. There was and is a gross disparity between the price for the Molina Purchases of

Morton Grove Drug, and the value received, given that more cheaply priced Morton Grove Drug

should have been available, and would have been available, absent Morton Grove’s illegal conduct.




                                                  1060
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1080 of 1189
                                REDACTED – PUBLIC VERSION

        4732. By engaging in the foregoing conduct, Morton Grove engaged in unfair competition

or deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT XCIX

                        UNJUST ENRICHMENT UNDER STATE LAW

      (As to Morton Grove and All Other Defendants Under Joint and Several Liability)

        4733. Molina incorporates by reference the preceding allegations.

        4734. Morton Grove has benefitted from artificial prices in the sale of the Morton Grove

Drug resulting from the unlawful and inequitable acts alleged in this Complaint.

        4735. Morton Grove’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Morton Grove Drug by Molina.

        4736. Molina has conferred upon Morton Grove an economic benefit, profits from

unlawful overcharges, to the economic detriment of Molina.


                                                  1061
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1081 of 1189
                               REDACTED – PUBLIC VERSION

       4737. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Morton Grove Drug.

       4738. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Morton Grove Drug, as it is

not liable and would not compensate Molina for the impact of Morton Grove’s unlawful conduct.

       4739. The economic benefit of overcharges derived by Morton Grove through charging

supracompetitive and artificially inflated prices for the Morton Grove Drug is a direct and proximate

result of Morton Grove’s unlawful conduct.

       4740. The economic benefits derived by Morton Grove rightfully belong to Molina, as it

paid anticompetitive and monopolistic prices during the relevant period, benefiting Morton Grove.

       4741. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Morton Grove to be permitted to retain any of the overcharges for the Morton Grove

Drug derived from Morton Grove’s unfair and unconscionable methods, acts, and trade practices

alleged in this Complaint.

       4742. Morton Grove is aware of and appreciates the benefits bestowed upon it by Molina.

       4743. Morton Grove should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4744. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Morton Grove traceable to Molina.




                                                 1062
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1082 of 1189
                               REDACTED – PUBLIC VERSION

                                             COUNT C

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Morton Grove and All Other Defendants Under Joint and Several Liability)

        4745. Molina incorporates by reference the preceding allegations.

        4746. Morton Grove knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Morton Grove Drug. Morton

Grove injured Molina through this conduct.

        4747. But for Morton Grove’s scheme to inflate the price of the Morton Grove Drug,

Molina would have purchased lower-priced Morton Grove Drug.

        4748. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Morton Grove Drug than it would have paid absent Morton Grove’s

continuing anticompetitive conduct.

        4749. Molina has purchased substantial amounts of the Morton Grove Drug during the

relevant period.

        4750. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Morton Grove’s conduct violates Sections 1 and 2 of the Sherman

Act.

        4751. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Morton Grove’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 1063
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1083 of 1189
                               REDACTED – PUBLIC VERSION

                                            COUNT CI

               FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                        OF TRADE UNDER STATE LAWS

          (As to Mylan and All Other Defendants Under Joint and Several Liability)

       4752. Molina incorporates by reference the preceding allegations.

       4753. Mylan knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Mylan Drugs”). This conspiracy was per se unlawful price-fixing.

                       Albuterol Sulfate
                       Allopurinol
                       Amiloride HCL/HCTZ
                       Amitriptyline
                       Atenolol Chlorthalidone
                       Benazepril HCTZ
                       Bromocriptine Mesylate
                       Budesonide
                       Buspirone HCL
                       Butorphanol Tartrate
                       Capecitabine
                       Captopril
                       Cimetidine
                       Clomipramine
                       Clonidine TTS
                       Diclofenac Potassium
                       Digoxin
                       Diltiazem HCL
                       Diphenoxylate Atropine
                       Divalproex Sodium ER
                       Doxazosin Mesylate
                       Doxycycline
                       Enalapril Maleate
                       Estradiol
                       Fenofibrate
                       Fluoxetine HCL
                       Flurbiprofen
                       Fluvastatin Sodium
                       Glipizide-Metformin
                       Haloperidol
                       Ketoconazole
                       Ketoprofen
                       Ketorolac Tromethamine
                                                 1064
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1084 of 1189
                               REDACTED – PUBLIC VERSION


                        Levothyroxine
                        Loperamide HCL
                        Methotrexate
                        Modafinil
                        Montelukast
                        Nadolol
                        Nitrofurantoin MAC
                        Pentoxifylline
                        Permethrin
                        Phenytoin Sodium
                        Pioglitazone HCL
                        Piroxicam
                        Potassium Chloride
                        Prazosin HCL
                        Prochlorperazine
                        Promethazine HCL
                        Propranolol HCL
                        Sotalol HCl
                        Spironolactone HCTZ
                        Tamoxifen Citrate
                        Tizanidine
                        Tolmetin Sodium
                        Tolterodine
                        Triamterene HCTZ
                        Trifluoperazine HCL
                        Valsartan HCTZ
                        Verapamil

         4754. Mylan has committed at least one overt act to further the conspiracy alleged in this

Complaint. Mylan’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Mylan Drugs throughout the United States.

         4755. The conspiracy realized its intended effect; Mylan has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Mylan

Drugs.

         4756. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Mylan Drugs;


                                                 1065
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1085 of 1189
                                   REDACTED – PUBLIC VERSION

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                       the Mylan Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Mylan Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        4757. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Mylan Drugs until the market achieves a steady state.

        4758. As a direct and proximate result of Mylan’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Mylan Drugs than it would have

paid in the absence of Mylan’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4759. There is no legitimate, non-pretextual, pro-competitive business justification for

Mylan’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4760. Mylan’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4761. Mylan’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.


                                                    1066
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1086 of 1189
                                  REDACTED – PUBLIC VERSION

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4762. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Mylan’s unlawful activities.

        4763. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4764. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4765.     For these additional reasons, Mylan’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                             COUNT CII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Mylan and All Other Defendants Under Joint and Several Liability)

        4766. Molina incorporates by reference the preceding allegations.

        4767. Mylan engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Mylan’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Mylan Drugs at prices

restrained by competition and forced to pay artificially inflated prices.




                                                  1067
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1087 of 1189
                                REDACTED – PUBLIC VERSION

        4768. There was and is a gross disparity between the price for the Molina Purchases of

Mylan Drugs, and the value received, given that more cheaply priced Mylan Drugs should have been

available, and would have been available, absent Mylan’s illegal conduct.

        4769. By engaging in the foregoing conduct, Mylan engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT CIII

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Mylan and All Other Defendants Under Joint and Several Liability)

        4770. Molina incorporates by reference the preceding allegations.

        4771. Mylan has benefitted from artificial prices in the sale of the Mylan Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.




                                                  1068
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1088 of 1189
                               REDACTED – PUBLIC VERSION

        4772. Mylan’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Mylan Drugs by Molina.

        4773. Molina has conferred upon Mylan an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        4774. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Mylan Drugs.

        4775. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Mylan Drugs, as it is not liable

and would not compensate Molina for the impact of Mylan’s unlawful conduct.

        4776. The economic benefit of overcharges derived by Mylan through charging

supracompetitive and artificially inflated prices for the Mylan Drugs is a direct and proximate result

of Mylan’s unlawful conduct.

        4777. The economic benefits derived by Mylan rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Mylan.

        4778. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Mylan to be permitted to retain any of the overcharges for the Mylan Drugs derived

from Mylan’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        4779. Mylan is aware of and appreciates the benefits bestowed upon it by Molina.

        4780. Mylan should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        4781. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Mylan traceable to Molina.


                                                    1069
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1089 of 1189
                                REDACTED – PUBLIC VERSION

                                             COUNT CIV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Mylan and All Other Defendants Under Joint and Several Liability)

          4782. Molina incorporates by reference the preceding allegations.

          4783. Mylan knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Mylan Drugs. Mylan injured Molina through this

conduct.

          4784. But for Mylan’s scheme to inflate the price of the Mylan Drugs, Molina would have

purchased lower-priced Mylan Drugs.

          4785. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Mylan Drugs than it would have paid absent Mylan’s continuing

anticompetitive conduct.

          4786. Molina has purchased substantial amounts of the Mylan Drugs during the relevant

period.

          4787. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Mylan’s conduct violates Sections 1 and 2 of the Sherman Act.

          4788. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Mylan’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1070
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1090 of 1189
                               REDACTED – PUBLIC VERSION

                                            COUNT CV

               FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                        OF TRADE UNDER STATE LAWS

            (As to Par and All Other Defendants Under Joint and Several Liability)

       4789. Molina incorporates by reference the preceding allegations.

       4790. Par knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Par Drugs”). This conspiracy was per se unlawful price-fixing.

                       Allopurinol
                       Amitriptyline
                       Baclofen
                       Budesonide
                       Cabergoline
                       Carisoprodol
                       Cholestyramine
                       Dexmethylphenidate HCL ER
                       Digoxin
                       Divalproex Sodium ER
                       Doxazosin Mesylate
                       Doxycycline
                       Entecavir
                       Fluoxetine HCL
                       Flutamide
                       Hydralazine
                       Hydroxyurea
                       Isosorbide Dinitrate
                       Labetalol HCL
                       Lamotrigine ER
                       Nystatin
                       Methimazole
                       Methotrexate
                       Methylphenidate
                       Methylprednisolone
                       Metoprolol Succinate ER
                       Modafinil
                       Omega-3-Acid Ethyl Esters
                       Oxybutynin Chloride
                       Oxycodone HCL
                       Oxycodone/Acetaminophen
                       Perphenazine
                       Prednisone
                                                 1071
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1091 of 1189
                               REDACTED – PUBLIC VERSION


                        Propranolol HCL
                        Trazodone HCL
                        Triamcinolone Acetonide

         4791. Par has committed at least one overt act to further the conspiracy alleged in this

Complaint. Par’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Par Drugs throughout the United States.

         4792. The conspiracy realized its intended effect; Par has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Par

Drugs.

         4793. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Par Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Par Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Par Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         4794. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Par Drugs until the market achieves a steady state.

         4795. As a direct and proximate result of Par’s unlawful conduct, Molina has been injured

in its business and property in that it has paid more for the Par Drugs than it would have paid in the

absence of Par’s unlawful conduct. The full amount of such damages is presently unknown and will

be determined after discovery and upon proof at trial.




                                                 1072
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1092 of 1189
                                     REDACTED – PUBLIC VERSION

        4796. There is no legitimate, non-pretextual, pro-competitive business justification for

Par’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

the conspiracy is broader than necessary to achieve such purpose.

        4797. Par’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        4798. Par’s conduct violated the following state antitrust or competition practices laws:

                    a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                    b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                    c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                    d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                         Michigan.

                    e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                    f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                    g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                    h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                    i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                    j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                    k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4799. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Par’s unlawful activities.

        4800. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.




                                                     1073
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1093 of 1189
                                REDACTED – PUBLIC VERSION

        4801. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4802.    For these additional reasons, Par’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                             COUNT CVI

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

            (As to Par and All Other Defendants Under Joint and Several Liability)

        4803. Molina incorporates by reference the preceding allegations.

        4804. Par engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

acts or practices in violation of the state consumer protection statutes listed below. As a direct and

proximate result of Par’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

Molina was deprived of the opportunity to purchase the Par Drugs at prices restrained by

competition and forced to pay artificially inflated prices.

        4805. There was and is a gross disparity between the price for the Molina Purchases of Par

Drugs, and the value received, given that more cheaply priced Par Drugs should have been available,

and would have been available, absent Par’s illegal conduct.

        4806. By engaging in the foregoing conduct, Par engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                 a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                 c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                 d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.


                                                  1074
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1094 of 1189
                                REDACTED – PUBLIC VERSION

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT CVII

                        UNJUST ENRICHMENT UNDER STATE LAW

            (As to Par and All Other Defendants Under Joint and Several Liability)

        4807. Molina incorporates by reference the preceding allegations.

        4808. Par has benefitted from artificial prices in the sale of the Par Drugs resulting from

the unlawful and inequitable acts alleged in this Complaint.

        4809. Par’s financial benefit resulting from its unlawful and inequitable acts are traceable to

overpayments for the Par Drugs by Molina.

        4810. Molina has conferred upon Par an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        4811. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Par Drugs.

        4812. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Par Drugs, as it is not liable

and would not compensate Molina for the impact of Par’s unlawful conduct.




                                                  1075
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1095 of 1189
                               REDACTED – PUBLIC VERSION

        4813. The economic benefit of overcharges derived by Par through charging

supracompetitive and artificially inflated prices for the Par Drugs is a direct and proximate result of

Par’s unlawful conduct.

        4814. The economic benefits derived by Par rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Par.

        4815. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Par to be permitted to retain any of the overcharges for the Par Drugs derived from

Par’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        4816. Par is aware of and appreciates the benefits bestowed upon it by Molina.

        4817. Par should be compelled to disgorge in a common fund for the benefit of Molina all

unlawful or inequitable proceeds it received.

        4818. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Par traceable to Molina.

                                           COUNT CVIII

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

            (As to Par and All Other Defendants Under Joint and Several Liability)

        4819. Molina incorporates by reference the preceding allegations.

        4820. Par knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Par Drugs. Par injured Molina through this

conduct.

        4821. But for Par’s scheme to inflate the price of the Par Drugs, Molina would have

purchased lower-priced Par Drugs.


                                                 1076
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1096 of 1189
                                REDACTED – PUBLIC VERSION

          4822. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Par Drugs than it would have paid absent Par’s continuing

anticompetitive conduct.

          4823. Molina has purchased substantial amounts of the Par Drugs during the relevant

period.

          4824. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Par’s conduct violates Sections 1 and 2 of the Sherman Act.

          4825. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Par’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                             COUNT CIX

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

           (As to Perrigo and All Other Defendants Under Joint and Several Liability)

          4826. Molina incorporates by reference the preceding allegations.

          4827. Perrigo knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Perrigo Drugs”). This conspiracy was per se unlawful price-fixing.

                         Adapalene
                         Ammonium Lactate
                         Betamethasone Dipropionate
                         Betamethasone Dipropionate Augmented
                         Bromocriptine Mesylate
                         Calcipotriene Betamethasone Dipropionate
                         Ciclopirox
                         Clindamycin Phosphate
                         Clobetasol Propionate
                         Desonide
                         Econazole
                                                  1077
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1097 of 1189
                               REDACTED – PUBLIC VERSION


                        Erythromycin
                        Fenofibrate
                        Fluocinonide
                        Fluticasone Propionate
                        Halobetasol Propionate
                        Hydrocortisone Acetate
                        Hydrocortisone Valerate
                        Imiquimod
                        Methazolamide
                        Nystatin
                        Permethrin
                        Prochlorperazine Maleate
                        Promethazine HCL
                        Tacrolimus
                        Triamcinolone Acetonide

         4828. Perrigo has committed at least one overt act to further the conspiracy alleged in this

Complaint. Perrigo’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Perrigo Drugs throughout the United States.

         4829. The conspiracy realized its intended effect; Perrigo has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Perrigo

Drugs.

         4830. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Perrigo Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Perrigo Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Perrigo Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         4831. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Perrigo Drugs until the market achieves a steady state.


                                                 1078
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1098 of 1189
                                   REDACTED – PUBLIC VERSION

        4832. As a direct and proximate result of Perrigo’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Perrigo Drugs than it would have

paid in the absence of Perrigo’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4833. There is no legitimate, non-pretextual, pro-competitive business justification for

Perrigo’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4834. Perrigo’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4835. Perrigo’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4836. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Perrigo’s unlawful activities.


                                                   1079
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1099 of 1189
                                  REDACTED – PUBLIC VERSION

        4837. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4838. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4839.    For these additional reasons, Perrigo’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                              COUNT CX

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Perrigo and All Other Defendants Under Joint and Several Liability)

        4840. Molina incorporates by reference the preceding allegations.

        4841. Perrigo engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Perrigo’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Perrigo Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4842. There was and is a gross disparity between the price for the Molina Purchases of

Perrigo Drugs, and the value received, given that more cheaply priced Perrigo Drugs should have

been available, and would have been available, absent Perrigo’s illegal conduct.

        4843. By engaging in the foregoing conduct, Perrigo engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                 a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.


                                                  1080
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1100 of 1189
                                REDACTED – PUBLIC VERSION

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT CXI

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Perrigo and All Other Defendants Under Joint and Several Liability)

        4844. Molina incorporates by reference the preceding allegations.

        4845. Perrigo has benefitted from artificial prices in the sale of the Perrigo Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

        4846. Perrigo’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Perrigo Drugs by Molina.

        4847. Molina has conferred upon Perrigo an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        4848. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Perrigo Drugs.




                                                  1081
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1101 of 1189
                                 REDACTED – PUBLIC VERSION

        4849. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Perrigo Drugs, as it is not

liable and would not compensate Molina for the impact of Perrigo’s unlawful conduct.

        4850. The economic benefit of overcharges derived by Perrigo through charging

supracompetitive and artificially inflated prices for the Perrigo Drugs is a direct and proximate result

of Perrigo’s unlawful conduct.

        4851. The economic benefits derived by Perrigo rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Perrigo.

        4852. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Perrigo to be permitted to retain any of the overcharges for the Perrigo Drugs derived

from Perrigo’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        4853. Perrigo is aware of and appreciates the benefits bestowed upon it by Molina.

        4854. Perrigo should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

        4855. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Perrigo traceable to Molina.

                                           COUNT CXII

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

          (As to Perrigo and All Other Defendants Under Joint and Several Liability)

        4856. Molina incorporates by reference the preceding allegations.




                                                 1082
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1102 of 1189
                                REDACTED – PUBLIC VERSION

          4857. Perrigo knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Perrigo Drugs. Perrigo injured Molina through

this conduct.

          4858. But for Perrigo’s scheme to inflate the price of the Perrigo Drugs, Molina would

have purchased lower-priced Perrigo Drugs.

          4859. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Perrigo Drugs than it would have paid absent Perrigo’s continuing

anticompetitive conduct.

          4860. Molina has purchased substantial amounts of the Perrigo Drugs during the relevant

period.

          4861. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Perrigo’s conduct violates Sections 1 and 2 of the Sherman Act.

          4862. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Perrigo’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                            COUNT CXIII

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

          (As to Greenstone and All Other Defendants Under Joint and Several Liability)

          4863. Molina incorporates by reference the preceding allegations.

          4864. Greenstone knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Greenstone Drugs”). This conspiracy was per se unlawful price-fixing.

                         Azithromycin

                                                  1083
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1103 of 1189
                               REDACTED – PUBLIC VERSION


                        Cabergoline
                        Fluconazole
                        Medroxyprogesterone
                        Oxaprozin
                        Penicillin VK
                        Piroxicam
                        Tolterodine

        4865. Greenstone has committed at least one overt act to further the conspiracy alleged in

this Complaint. Greenstone’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Greenstone Drugs throughout the United States.

        4866. The conspiracy realized its intended effect; Greenstone has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Greenstone Drugs.

        4867. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Greenstone Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Greenstone Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Greenstone Drugs was

                    unlawfully restrained, suppressed, or eliminated.

        4868. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Greenstone Drugs until the market achieves a steady state.

        4869. As a direct and proximate result of Greenstone’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Greenstone Drugs than it would

have paid in the absence of Greenstone’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.


                                                  1084
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1104 of 1189
                                  REDACTED – PUBLIC VERSION

         4870. There is no legitimate, non-pretextual, pro-competitive business justification for

Greenstone’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         4871. Greenstone’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         4872. Greenstone’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         4873. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Greenstone’s unlawful

activities.




                                                  1085
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1105 of 1189
                                  REDACTED – PUBLIC VERSION

        4874. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4875. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4876.    For these additional reasons, Greenstone’s conduct violated Cal. Bus. & Prof. Code

§§ 16700, et seq.

                                            COUNT CXIV

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

       (As to Greenstone and All Other Defendants Under Joint and Several Liability)

        4877. Molina incorporates by reference the preceding allegations.

        4878. Greenstone engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Greenstone’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Greenstone Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        4879. There was and is a gross disparity between the price for the Molina Purchases of

Greenstone Drugs, and the value received, given that more cheaply priced Greenstone Drugs should

have been available, and would have been available, absent Greenstone’s illegal conduct.

        4880. By engaging in the foregoing conduct, Greenstone engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.


                                                  1086
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1106 of 1189
                               REDACTED – PUBLIC VERSION

               b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

               c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

               d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

               e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

               f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

               g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

               h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

               i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT CXV

                       UNJUST ENRICHMENT UNDER STATE LAW

       (As to Greenstone and All Other Defendants Under Joint and Several Liability)

       4881. Molina incorporates by reference the preceding allegations.

       4882. Greenstone has benefitted from artificial prices in the sale of the Greenstone Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       4883. Greenstone’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Greenstone Drugs by Molina.

       4884. Molina has conferred upon Greenstone an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       4885. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Greenstone Drugs.




                                                 1087
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1107 of 1189
                               REDACTED – PUBLIC VERSION

       4886. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Greenstone Drugs, as it is not

liable and would not compensate Molina for the impact of Greenstone’s unlawful conduct.

       4887. The economic benefit of overcharges derived by Greenstone through charging

supracompetitive and artificially inflated prices for the Greenstone Drugs is a direct and proximate

result of Greenstone’s unlawful conduct.

       4888. The economic benefits derived by Greenstone rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Greenstone.

       4889. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Greenstone to be permitted to retain any of the overcharges for the Greenstone Drugs

derived from Greenstone’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       4890. Greenstone is aware of and appreciates the benefits bestowed upon it by Molina.

       4891. Greenstone should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       4892. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Greenstone traceable to Molina.

                                           COUNT CXVI

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Greenstone and All Other Defendants Under Joint and Several Liability)

       4893. Molina incorporates by reference the preceding allegations.




                                                 1088
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1108 of 1189
                               REDACTED – PUBLIC VERSION

       4894. Greenstone knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Greenstone Drugs. Greenstone

injured Molina through this conduct.

       4895. But for Greenstone’s scheme to inflate the price of the Greenstone Drugs, Molina

would have purchased lower-priced Greenstone Drugs.

       4896. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Greenstone Drugs than it would have paid absent Greenstone’s

continuing anticompetitive conduct.

       4897. Molina has purchased substantial amounts of the Greenstone Drugs during the

relevant period.

       4898. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Greenstone’s conduct violates Sections 1 and 2 of the Sherman Act.

       4899. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Greenstone’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                          COUNT CXVII

               FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                        OF TRADE UNDER STATE LAWS

          (As to Sandoz and All Other Defendants Under Joint and Several Liability)

       4900. Molina incorporates by reference the preceding allegations.

       4901. Sandoz knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Sandoz Drugs”). This conspiracy was per se unlawful price-fixing.

                       Adapalene
                                                 1089
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1109 of 1189
                    REDACTED – PUBLIC VERSION


             Alclometasone Dipropionate
             Amantadine HCL
             Amitriptyline
             Amoxicillin/Clavulanate
             Amphetamine/Dextroamphetamine IR
             Atropine Sulfate
             Benazepril HCTZ
             Betamethasone Dipropionate
             Betamethasone Dipropionate Augmented
             Betamethasone Dipropionate Clotrimazole
             Betamethasone Valerate
             Bromocriptine Mesylate
             Budesonide
             Bumetanide
             Calcipotriene
             Calcipotriene Betamethasone Dipropionate
             Carbamazepine
             Cefdinir
             Cefpodoxime Proxetil
             Cefprozil
             Chlorpromazine HCL
             Cholestyramine
             Ciclopirox
             Clemastine Fumarate
             Clindamycin Phosphate
             Clobetasol Propionate
             Clomipramine
             Clotrimazole
             Desonide
             Desoximetasone
             Dexmethylphenidate HCL ER
             Diclofenac Potassium
             Dicloxacillin Sodium
             Ethinyl Estradiol/Levonorgestrel (Portia and Jolessa)
             Econazole
             Eplerenone
             Erythromycin
             Etodolac
             Fluocinolone Acetonide
             Fluocinonide
             Fluticasone Propionate
             Fosinopril HCTZ
             Griseofulvin
             Halobetasol Propionate
             Haloperidol
             Hydroxyzine Pamoate
             Imiquimod
             Isoniazid
                                     1090
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1110 of 1189
                               REDACTED – PUBLIC VERSION


                        Isosorbide Dinitrate
                        Ketoconazole
                        Labetalol HCL
                        Latanoprost
                        Levothyroxine
                        Lidocaine
                        Lidocaine HCL
                        Methazolamide
                        Methylphenidate
                        Methylprednisolone
                        Metronidazole
                        Nabumetone
                        Nadolol
                        Nafcillin Sodium
                        Nystatin
                        Nystatin Triamcinolone
                        Oxacillin Sodium
                        Oxaprozin
                        Penicillin VK
                        Perphenazine
                        Pioglitazone-Metformin
                        Potassium Chloride
                        Prednisolone Acetate
                        Prochlorperazine
                        Ranitidine HCL
                        Tacrolimus
                        Temozolomide
                        Terconazole
                        Timolol Maleate
                        Tizanidine
                        Tobramycin
                        Tobramycin Dexamethasone
                        Triamcinolone Acetonide
                        Triamterene HCTZ
                        Trifluoperazine HCL
                        Valsartan HCTZ

         4902. Sandoz has committed at least one overt act to further the conspiracy alleged in this

Complaint. Sandoz’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Sandoz Drugs throughout the United States.

         4903. The conspiracy realized its intended effect; Sandoz has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Sandoz

Drugs.
                                                 1091
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1111 of 1189
                                  REDACTED – PUBLIC VERSION

        4904. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Sandoz Drugs;

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                       the Sandoz Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Sandoz Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        4905. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Sandoz Drugs until the market achieves a steady state.

        4906. As a direct and proximate result of Sandoz’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Sandoz Drugs than it would have

paid in the absence of Sandoz’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4907. There is no legitimate, non-pretextual, pro-competitive business justification for

Sandoz’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4908. Sandoz’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4909. Sandoz’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.




                                                    1092
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1112 of 1189
                                  REDACTED – PUBLIC VERSION

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4910. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Sandoz’s unlawful activities.

        4911. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4912. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4913.     For these additional reasons, Sandoz’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                           COUNT CXVIII

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Sandoz and All Other Defendants Under Joint and Several Liability)

        4914. Molina incorporates by reference the preceding allegations.




                                                  1093
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1113 of 1189
                                REDACTED – PUBLIC VERSION

        4915. Sandoz engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Sandoz’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Sandoz Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4916. There was and is a gross disparity between the price for the Molina Purchases of

Sandoz Drugs, and the value received, given that more cheaply priced Sandoz Drugs should have

been available, and would have been available, absent Sandoz’s illegal conduct.

        4917. By engaging in the foregoing conduct, Sandoz engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.




                                                  1094
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1114 of 1189
                                REDACTED – PUBLIC VERSION


                                           COUNT CXIX

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Sandoz and All Other Defendants Under Joint and Several Liability)

       4918. Molina incorporates by reference the preceding allegations.

       4919. Sandoz has benefitted from artificial prices in the sale of the Sandoz Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       4920. Sandoz’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Sandoz Drugs by Molina.

       4921. Molina has conferred upon Sandoz an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       4922. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Sandoz Drugs.

       4923. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Sandoz Drugs, as it is not

liable and would not compensate Molina for the impact of Sandoz’s unlawful conduct.

       4924. The economic benefit of overcharges derived by Sandoz through charging

supracompetitive and artificially inflated prices for the Sandoz Drugs is a direct and proximate result

of Sandoz’s unlawful conduct.

       4925. The economic benefits derived by Sandoz rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Sandoz.

       4926. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Sandoz to be permitted to retain any of the overcharges for the Sandoz Drugs derived




                                                 1095
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1115 of 1189
                                REDACTED – PUBLIC VERSION

from Sandoz’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          4927. Sandoz is aware of and appreciates the benefits bestowed upon it by Molina.

          4928. Sandoz should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

          4929. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Sandoz traceable to Molina.

                                            COUNT CXX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Sandoz and All Other Defendants Under Joint and Several Liability)

          4930. Molina incorporates by reference the preceding allegations.

          4931. Sandoz knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Sandoz Drugs. Sandoz injured Molina through

this conduct.

          4932. But for Sandoz’s scheme to inflate the price of the Sandoz Drugs, Molina would

have purchased lower-priced Sandoz Drugs.

          4933. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Sandoz Drugs than it would have paid absent Sandoz’s continuing

anticompetitive conduct.

          4934. Molina has purchased substantial amounts of the Sandoz Drugs during the relevant

period.

          4935. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Sandoz’s conduct violates Sections 1 and 2 of the Sherman Act.


                                                  1096
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1116 of 1189
                                 REDACTED – PUBLIC VERSION

         4936. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Sandoz’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                             COUNT CXXI

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

           (As to Stride and All Other Defendants Under Joint and Several Liability)

         4937. Molina incorporates by reference the preceding allegations.

         4938. Stride knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Stride Drugs”). This conspiracy was per se unlawful price-fixing.

                          Hydralazine

         4939. Stride has committed at least one overt act to further the conspiracy alleged in this

Complaint. Stride’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Stride Drugs throughout the United States.

         4940. The conspiracy realized its intended effect; Stride has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Stride

Drugs.

         4941. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Stride Drugs;

                  b. Molina was deprived of the benefits of free and open competition in the sale of

                      the Stride Drugs in the United States market; and
                                                   1097
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1117 of 1189
                                   REDACTED – PUBLIC VERSION

                 c. Competition in establishing the prices paid for the Stride Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        4942. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Stride Drugs until the market achieves a steady state.

        4943. As a direct and proximate result of Stride’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Stride Drugs than it would have

paid in the absence of Stride’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        4944. There is no legitimate, non-pretextual, pro-competitive business justification for

Stride’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        4945. Stride’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        4946. Stride’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.


                                                    1098
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1118 of 1189
                                  REDACTED – PUBLIC VERSION

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4947. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Stride’s unlawful activities.

        4948. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4949. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4950.     For these additional reasons, Stride’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                           COUNT CXXII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to Stride and All Other Defendants Under Joint and Several Liability)

        4951. Molina incorporates by reference the preceding allegations.

        4952. Stride engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Stride’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Stride Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4953. There was and is a gross disparity between the price for the Molina Purchases of

Stride Drugs, and the value received, given that more cheaply priced Stride Drugs should have been

available, and would have been available, absent Stride’s illegal conduct.


                                                  1099
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1119 of 1189
                                REDACTED – PUBLIC VERSION

        4954. By engaging in the foregoing conduct, Stride engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                          COUNT CXXIII

                        UNJUST ENRICHMENT UNDER STATE LAW

           (As to Stride and All Other Defendants Under Joint and Several Liability)

        4955. Molina incorporates by reference the preceding allegations.

        4956. Stride has benefitted from artificial prices in the sale of the Stride Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

        4957. Stride’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Stride Drugs by Molina.

        4958. Molina has conferred upon Stride an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1100
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1120 of 1189
                                REDACTED – PUBLIC VERSION

        4959. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Stride Drugs.

        4960. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Stride Drugs, as it is not liable

and would not compensate Molina for the impact of Stride’s unlawful conduct.

        4961. The economic benefit of overcharges derived by Stride through charging

supracompetitive and artificially inflated prices for the Stride Drugs is a direct and proximate result

of Stride’s unlawful conduct.

        4962. The economic benefits derived by Stride rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Stride.

        4963. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Stride to be permitted to retain any of the overcharges for the Stride Drugs derived

from Stride’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        4964. Stride is aware of and appreciates the benefits bestowed upon it by Molina.

        4965. Stride should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        4966. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Stride traceable to Molina.

                                           COUNT CXXIV

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

           (As to Stride and All Other Defendants Under Joint and Several Liability)

        4967. Molina incorporates by reference the preceding allegations.


                                                    1101
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1121 of 1189
                                REDACTED – PUBLIC VERSION

          4968. Stride knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Stride Drugs. Stride injured Molina through this

conduct.

          4969. But for Stride’s scheme to inflate the price of the Stride Drugs, Molina would have

purchased lower-priced Stride Drugs.

          4970. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Stride Drugs than it would have paid absent Stride’s continuing

anticompetitive conduct.

          4971. Molina has purchased substantial amounts of the Stride Drugs during the relevant

period.

          4972. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Stride’s conduct violates Sections 1 and 2 of the Sherman Act.

          4973. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Stride’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                             COUNT CXXV

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

             (As to Sun and All Other Defendants Under Joint and Several Liability)

          4974. Molina incorporates by reference the preceding allegations.

          4975. Sun knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Sun Drugs”). This conspiracy was per se unlawful price-fixing.

                         Albuterol Sulfate
                                                  1102
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1122 of 1189
                               REDACTED – PUBLIC VERSION


                        Buprenorphine
                        Digoxin
                        Doxycycline
                        Eszopiclone
                        Hydrocodone Acetaminophen
                        Metformin ER
                        Methylphenidate
                        Nimodipine
                        Nystatin
                        Oxycodone HCL
                        Paromomycin
                        Phenytoin Sodium
                        Spironolactone HCTZ
                        Tizanidine
                        Trazodone HCL

         4976. Sun has committed at least one overt act to further the conspiracy alleged in this

Complaint. Sun’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Sun Drugs throughout the United States.

         4977. The conspiracy realized its intended effect; Sun has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Sun

Drugs.

         4978. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Sun Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Sun Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Sun Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         4979. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Sun Drugs until the market achieves a steady state.


                                                 1103
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1123 of 1189
                                     REDACTED – PUBLIC VERSION

        4980. As a direct and proximate result of Sun’s unlawful conduct, Molina has been injured

in its business and property in that it has paid more for the Sun Drugs than it would have paid in the

absence of Sun’s unlawful conduct. The full amount of such damages is presently unknown and will

be determined after discovery and upon proof at trial.

        4981. There is no legitimate, non-pretextual, pro-competitive business justification for

Sun’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

the conspiracy is broader than necessary to achieve such purpose.

        4982. Sun’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        4983. Sun’s conduct violated the following state antitrust or competition practices laws:

                    a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                    b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                    c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                    d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                         Michigan.

                    e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                    f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                    g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                    h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                    i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                    j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                    k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        4984. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Sun’s unlawful activities.


                                                     1104
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1124 of 1189
                                  REDACTED – PUBLIC VERSION

        4985. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        4986. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        4987.    For these additional reasons, Sun’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                           COUNT CXXVI

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

            (As to Sun and All Other Defendants Under Joint and Several Liability)

        4988. Molina incorporates by reference the preceding allegations.

        4989. Sun engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Sun’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Sun Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        4990. There was and is a gross disparity between the price for the Molina Purchases of Sun

Drugs, and the value received, given that more cheaply priced Sun Drugs should have been

available, and would have been available, absent Sun’s illegal conduct.

        4991. By engaging in the foregoing conduct, Sun engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                 a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.


                                                  1105
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1125 of 1189
                                REDACTED – PUBLIC VERSION

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                          COUNT CXXVII

                        UNJUST ENRICHMENT UNDER STATE LAW

            (As to Sun and All Other Defendants Under Joint and Several Liability)

        4992. Molina incorporates by reference the preceding allegations.

        4993. Sun has benefitted from artificial prices in the sale of the Sun Drugs resulting from

the unlawful and inequitable acts alleged in this Complaint.

        4994. Sun’s financial benefit resulting from its unlawful and inequitable acts are traceable to

overpayments for the Sun Drugs by Molina.

        4995. Molina has conferred upon Sun an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        4996. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Sun Drugs.




                                                  1106
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1126 of 1189
                               REDACTED – PUBLIC VERSION

        4997. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Sun Drugs, as it is not liable

and would not compensate Molina for the impact of Sun’s unlawful conduct.

        4998. The economic benefit of overcharges derived by Sun through charging

supracompetitive and artificially inflated prices for the Sun Drugs is a direct and proximate result of

Sun’s unlawful conduct.

        4999. The economic benefits derived by Sun rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Sun.

        5000. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Sun to be permitted to retain any of the overcharges for the Sun Drugs derived from

Sun’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        5001. Sun is aware of and appreciates the benefits bestowed upon it by Molina.

        5002. Sun should be compelled to disgorge in a common fund for the benefit of Molina all

unlawful or inequitable proceeds it received.

        5003. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Sun traceable to Molina.

                                         COUNT CXXVIII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Sun and All Other Defendants Under Joint and Several Liability)

        5004. Molina incorporates by reference the preceding allegations.




                                                 1107
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1127 of 1189
                                REDACTED – PUBLIC VERSION

          5005. Sun knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Sun Drugs. Sun injured Molina through this

conduct.

          5006. But for Sun’s scheme to inflate the price of the Sun Drugs, Molina would have

purchased lower-priced Sun Drugs.

          5007. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Sun Drugs than it would have paid absent Sun’s continuing

anticompetitive conduct.

          5008. Molina has purchased substantial amounts of the Sun Drugs during the relevant

period.

          5009. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Sun’s conduct violates Sections 1 and 2 of the Sherman Act.

          5010. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Sun’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                           COUNT CXXIX

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

             (As to Taro and All Other Defendants Under Joint and Several Liability)

          5011. Molina incorporates by reference the preceding allegations.

          5012. Taro knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Taro Drugs”). This conspiracy was per se unlawful price-fixing.

                         Acetazolamide
                                                  1108
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1128 of 1189
                               REDACTED – PUBLIC VERSION


                        Adapalene
                        Alclometasone Dipropionate
                        Ammonium Lactate
                        Betamethasone Dipropionate
                        Betamethasone Dipropionate Augmented
                        Betamethasone Dipropionate Clotrimazole
                        Betamethasone Valerate
                        Carbamazepine
                        Ciclopirox
                        Clindamycin Phosphate
                        Clobetasol Propionate
                        Clomipramine
                        Clotrimazole
                        Desonide
                        Desoximetasone
                        Econazole
                        Enalapril Maleate
                        Epitol
                        Etodolac
                        Fluocinolone Acetonide
                        Fluocinonide
                        Fluticasone Propionate
                        Halobetasol Propionate
                        Hydrocortisone Valerate
                        Imiquimod
                        Ketoconazole
                        Lidocaine HCL
                        Metronidazole
                        Nortriptyline HCL
                        Nystatin
                        Nystatin Triamcinolone
                        Phenytoin Sodium
                        Promethazine HCL
                        Terconazole
                        Triamcinolone Acetonide
                        Warfarin Sodium

         5013. Taro has committed at least one overt act to further the conspiracy alleged in this

Complaint. Taro’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Taro Drugs throughout the United States.

         5014. The conspiracy realized its intended effect; Taro has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Taro

Drugs.
                                                 1109
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1129 of 1189
                                   REDACTED – PUBLIC VERSION

        5015. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                    a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                        stabilized prices at supracompetitive levels for the Taro Drugs;

                    b. Molina was deprived of the benefits of free and open competition in the sale of

                        the Taro Drugs in the United States market; and

                    c. Competition in establishing the prices paid for the Taro Drugs was unlawfully

                        restrained, suppressed, or eliminated.

        5016. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Taro Drugs until the market achieves a steady state.

        5017. As a direct and proximate result of Taro’s unlawful conduct, Molina has been injured

in its business and property in that it has paid more for the Taro Drugs than it would have paid in

the absence of Taro’s unlawful conduct. The full amount of such damages is presently unknown and

will be determined after discovery and upon proof at trial.

        5018. There is no legitimate, non-pretextual, pro-competitive business justification for

Taro’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        5019. Taro’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        5020. Taro’s conduct violated the following state antitrust or competition practices laws:

                    a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                    b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                    c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.




                                                     1110
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1130 of 1189
                                  REDACTED – PUBLIC VERSION

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        5021. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Taro’s unlawful activities.

        5022. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        5023. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        5024.     For these additional reasons, Taro’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                            COUNT CXXX

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to Taro and All Other Defendants Under Joint and Several Liability)

        5025. Molina incorporates by reference the preceding allegations.




                                                  1111
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1131 of 1189
                                REDACTED – PUBLIC VERSION

        5026. Taro engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Taro’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Taro Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        5027. There was and is a gross disparity between the price for the Molina Purchases of

Taro Drugs, and the value received, given that more cheaply priced Taro Drugs should have been

available, and would have been available, absent Taro’s illegal conduct.

        5028. By engaging in the foregoing conduct, Taro engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.




                                                  1112
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1132 of 1189
                               REDACTED – PUBLIC VERSION


                                          COUNT CXXXI

                       UNJUST ENRICHMENT UNDER STATE LAW

           (As to Taro and All Other Defendants Under Joint and Several Liability)

        5029. Molina incorporates by reference the preceding allegations.

        5030. Taro has benefitted from artificial prices in the sale of the Taro Drugs resulting from

the unlawful and inequitable acts alleged in this Complaint.

        5031. Taro’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Taro Drugs by Molina.

        5032. Molina has conferred upon Taro an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        5033. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Taro Drugs.

        5034. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Taro Drugs, as it is not liable

and would not compensate Molina for the impact of Taro’s unlawful conduct.

        5035. The economic benefit of overcharges derived by Taro through charging

supracompetitive and artificially inflated prices for the Taro Drugs is a direct and proximate result of

Taro’s unlawful conduct.

        5036. The economic benefits derived by Taro rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Taro.

        5037. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Taro to be permitted to retain any of the overcharges for the Taro Drugs derived from

Taro’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.


                                                 1113
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1133 of 1189
                                REDACTED – PUBLIC VERSION

          5038. Taro is aware of and appreciates the benefits bestowed upon it by Molina.

          5039. Taro should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

          5040. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Taro traceable to Molina.

                                          COUNT CXXXII

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

             (As to Taro and All Other Defendants Under Joint and Several Liability)

          5041. Molina incorporates by reference the preceding allegations.

          5042. Taro knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Taro Drugs. Taro injured Molina through this

conduct.

          5043. But for Taro’s scheme to inflate the price of the Taro Drugs, Molina would have

purchased lower-priced Taro Drugs.

          5044. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Taro Drugs than it would have paid absent Taro’s continuing

anticompetitive conduct.

          5045. Molina has purchased substantial amounts of the Taro Drugs during the relevant

period.

          5046. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Taro’s conduct violates Sections 1 and 2 of the Sherman Act.

          5047. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects


                                                    1114
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1134 of 1189
                                 REDACTED – PUBLIC VERSION

caused by Taro’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                           COUNT CXXXIII

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

         (As to Teligent and All Other Defendants Under Joint and Several Liability)

        5048. Molina incorporates by reference the preceding allegations.

        5049. Teligent knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Teligent Drug”). This conspiracy was per se unlawful price-fixing.

                          Econazole
                          Fluocinolone Acetonide

        5050. Teligent has committed at least one overt act to further the conspiracy alleged in this

Complaint. Teligent’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Teligent Drug throughout the United States.

        5051. The conspiracy realized its intended effect; Teligent has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Teligent

Drug.

        5052. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Teligent Drug;

                  b. Molina was deprived of the benefits of free and open competition in the sale of

                      the Teligent Drug in the United States market; and




                                                   1115
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1135 of 1189
                                 REDACTED – PUBLIC VERSION

                 c. Competition in establishing the prices paid for the Teligent Drug was unlawfully

                     restrained, suppressed, or eliminated.

         5053. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Teligent Drug until the market achieves a steady state.

         5054. As a direct and proximate result of Teligent’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Teligent Drug than it would have

paid in the absence of Teligent’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

         5055. There is no legitimate, non-pretextual, pro-competitive business justification for

Teligent’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         5056. Teligent’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         5057. Teligent’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                     Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.


                                                  1116
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1136 of 1189
                                  REDACTED – PUBLIC VERSION

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         5058. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Teligent’s unlawful

activities.

         5059. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         5060. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         5061.    For these additional reasons, Teligent’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                          COUNT CXXXIV

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Teligent and All Other Defendants Under Joint and Several Liability)

         5062. Molina incorporates by reference the preceding allegations.

         5063. Teligent engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Teligent’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Teligent Drug at prices

restrained by competition and forced to pay artificially inflated prices.




                                                  1117
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1137 of 1189
                                REDACTED – PUBLIC VERSION

        5064. There was and is a gross disparity between the price for the Molina Purchases of

Teligent Drug, and the value received, given that more cheaply priced Teligent Drug should have

been available, and would have been available, absent Teligent’s illegal conduct.

        5065. By engaging in the foregoing conduct, Teligent engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                          COUNT CXXXV

                        UNJUST ENRICHMENT UNDER STATE LAW

         (As to Teligent and All Other Defendants Under Joint and Several Liability)

        5066. Molina incorporates by reference the preceding allegations.

        5067. Teligent has benefitted from artificial prices in the sale of the Teligent Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.




                                                  1118
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1138 of 1189
                               REDACTED – PUBLIC VERSION

        5068. Teligent’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Teligent Drug by Molina.

        5069. Molina has conferred upon Teligent an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        5070. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Teligent Drug.

        5071. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Teligent Drug, as it is not

liable and would not compensate Molina for the impact of Teligent’s unlawful conduct.

        5072. The economic benefit of overcharges derived by Teligent through charging

supracompetitive and artificially inflated prices for the Teligent Drug is a direct and proximate result

of Teligent’s unlawful conduct.

        5073. The economic benefits derived by Teligent rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Teligent.

        5074. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Teligent to be permitted to retain any of the overcharges for the Teligent Drug derived

from Teligent’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        5075. Teligent is aware of and appreciates the benefits bestowed upon it by Molina.

        5076. Teligent should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

        5077. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Teligent traceable to Molina.


                                                 1119
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1139 of 1189
                                REDACTED – PUBLIC VERSION

                                          COUNT CXXXVI

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Teligent and All Other Defendants Under Joint and Several Liability)

          5078. Molina incorporates by reference the preceding allegations.

          5079. Teligent knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Teligent Drug. Teligent injured Molina through

this conduct.

          5080. But for Teligent’s scheme to inflate the price of the Teligent Drug, Molina would

have purchased lower-priced Teligent Drug.

          5081. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Teligent Drug than it would have paid absent Teligent’s continuing

anticompetitive conduct.

          5082. Molina has purchased substantial amounts of the Teligent Drug during the relevant

period.

          5083. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Teligent’s conduct violates Sections 1 and 2 of the Sherman Act.

          5084. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Teligent’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1120
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1140 of 1189
                               REDACTED – PUBLIC VERSION

                                         COUNT CXXXVII

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

         (As to Torrent and All Other Defendants Under Joint and Several Liability)

        5085. Molina incorporates by reference the preceding allegations.

        5086. Torrent knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Torrent Drug”). This conspiracy was per se unlawful price-fixing.

                        Carbamazepine
                        Pioglitazone HCL

        5087. Torrent has committed at least one overt act to further the conspiracy alleged in this

Complaint. Torrent’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Torrent Drug throughout the United States.

        5088. The conspiracy realized its intended effect; Torrent has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Torrent

Drug.

        5089. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Torrent Drug;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Torrent Drug in the United States market; and

                c. Competition in establishing the prices paid for the Torrent Drug was unlawfully

                    restrained, suppressed, or eliminated.




                                                 1121
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1141 of 1189
                                   REDACTED – PUBLIC VERSION

        5090. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Torrent Drug until the market achieves a steady state.

        5091. As a direct and proximate result of Torrent’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Torrent Drug than it would have

paid in the absence of Torrent’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        5092. There is no legitimate, non-pretextual, pro-competitive business justification for

Torrent’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        5093. Torrent’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        5094. Torrent’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.


                                                   1122
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1142 of 1189
                                  REDACTED – PUBLIC VERSION

         5095. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Torrent’s unlawful

activities.

         5096. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         5097. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         5098.     For these additional reasons, Torrent’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                         COUNT CXXXVIII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

              (As to Torrent and All Other Defendants Under Joint and Several Liability)

         5099. Molina incorporates by reference the preceding allegations.

         5100. Torrent engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Torrent’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Torrent Drug at prices

restrained by competition and forced to pay artificially inflated prices.

         5101. There was and is a gross disparity between the price for the Molina Purchases of

Torrent Drug, and the value received, given that more cheaply priced Torrent Drug should have

been available, and would have been available, absent Torrent’s illegal conduct.




                                                  1123
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1143 of 1189
                                REDACTED – PUBLIC VERSION

        5102. By engaging in the foregoing conduct, Torrent engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                          COUNT CXXXIX

                        UNJUST ENRICHMENT UNDER STATE LAW

         (As to Torrent and All Other Defendants Under Joint and Several Liability)

        5103. Molina incorporates by reference the preceding allegations.

        5104. Torrent has benefitted from artificial prices in the sale of the Torrent Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

        5105. Torrent’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Torrent Drug by Molina.

        5106. Molina has conferred upon Torrent an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1124
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1144 of 1189
                               REDACTED – PUBLIC VERSION

        5107. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Torrent Drug.

        5108. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Torrent Drug, as it is not liable

and would not compensate Molina for the impact of Torrent’s unlawful conduct.

        5109. The economic benefit of overcharges derived by Torrent through charging

supracompetitive and artificially inflated prices for the Torrent Drug is a direct and proximate result

of Torrent’s unlawful conduct.

        5110. The economic benefits derived by Torrent rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Torrent.

        5111. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Torrent to be permitted to retain any of the overcharges for the Torrent Drug derived

from Torrent’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        5112. Torrent is aware of and appreciates the benefits bestowed upon it by Molina.

        5113. Torrent should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

        5114. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Torrent traceable to Molina.




                                                 1125
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1145 of 1189
                                REDACTED – PUBLIC VERSION

                                            COUNT CXL

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Torrent and All Other Defendants Under Joint and Several Liability)

          5115. Molina incorporates by reference the preceding allegations.

          5116. Torrent knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Torrent Drug. Torrent injured Molina through

this conduct.

          5117. But for Torrent’s scheme to inflate the price of the Torrent Drug, Molina would

have purchased lower-priced Torrent Drug.

          5118. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Torrent Drug than it would have paid absent Torrent’s continuing

anticompetitive conduct.

          5119. Molina has purchased substantial amounts of the Torrent Drug during the relevant

period.

          5120. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Torrent’s conduct violates Sections 1 and 2 of the Sherman Act.

          5121. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Torrent’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1126
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1146 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT CXLI

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

      (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

        5122. Molina incorporates by reference the preceding allegations.

        5123. Upsher-Smith knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of at least the drugs listed below in the

United States (the “Upsher-Smith Drugs”). This conspiracy was per se unlawful price-fixing.

                        Amantadine HCL
                        Baclofen
                        Chlorpromazine HCL
                        Cholestyramine
                        Eplerenone
                        Oxybutynin Chloride
                        Potassium Chloride
                        Propranolol HCL

        5124. Upsher-Smith has committed at least one overt act to further the conspiracy alleged

in this Complaint. Upsher-Smith’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Upsher-Smith Drugs throughout the United States.

        5125. The conspiracy realized its intended effect; Upsher-Smith has benefited, and

continues to benefit, from its anticompetitive agreements which has artificially inflated the prices of

the Upsher-Smith Drugs.

        5126. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Upsher-Smith Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Upsher-Smith Drugs in the United States market; and


                                                 1127
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1147 of 1189
                                  REDACTED – PUBLIC VERSION

                  c. Competition in establishing the prices paid for the Upsher-Smith Drugs was

                      unlawfully restrained, suppressed, or eliminated.

        5127. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Upsher-Smith Drugs until the market achieves a steady state.

        5128. As a direct and proximate result of Upsher-Smith’s unlawful conduct, Molina has

been injured in its business and property in that it has paid more for the Upsher-Smith Drugs than it

would have paid in the absence of Upsher-Smith’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        5129. There is no legitimate, non-pretextual, pro-competitive business justification for

Upsher-Smith’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        5130. Upsher-Smith’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        5131. Upsher-Smith’s conduct violated the following state antitrust or competition

practices laws:

                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.


                                                   1128
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1148 of 1189
                                  REDACTED – PUBLIC VERSION

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         5132. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Upsher-Smith’s unlawful

activities.

         5133. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         5134. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         5135.    For these additional reasons, Upsher-Smith’s conduct violated Cal. Bus. & Prof.

Code §§ 16700, et seq.

                                            COUNT CXLII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

       (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

         5136. Molina incorporates by reference the preceding allegations.

         5137. Upsher-Smith engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Upsher-Smith’s anticompetitive, deceptive, unfair, unconscionable,

and fraudulent conduct, Molina was deprived of the opportunity to purchase the Upsher-Smith

Drugs at prices restrained by competition and forced to pay artificially inflated prices.




                                                  1129
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1149 of 1189
                                REDACTED – PUBLIC VERSION

        5138. There was and is a gross disparity between the price for the Molina Purchases of

Upsher-Smith Drugs, and the value received, given that more cheaply priced Upsher-Smith Drugs

should have been available, and would have been available, absent Upsher-Smith’s illegal conduct.

        5139. By engaging in the foregoing conduct, Upsher-Smith engaged in unfair competition

or deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT CXLIII

                        UNJUST ENRICHMENT UNDER STATE LAW

      (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

        5140. Molina incorporates by reference the preceding allegations.

        5141. Upsher-Smith has benefitted from artificial prices in the sale of the Upsher-Smith

Drugs resulting from the unlawful and inequitable acts alleged in this Complaint.




                                                  1130
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1150 of 1189
                               REDACTED – PUBLIC VERSION

       5142. Upsher-Smith’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Upsher-Smith Drugs by Molina.

       5143. Molina has conferred upon Upsher-Smith an economic benefit, profits from

unlawful overcharges, to the economic detriment of Molina.

       5144. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Upsher-Smith Drugs.

       5145. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Upsher-Smith Drugs, as it is

not liable and would not compensate Molina for the impact of Upsher-Smith’s unlawful conduct.

       5146. The economic benefit of overcharges derived by Upsher-Smith through charging

supracompetitive and artificially inflated prices for the Upsher-Smith Drugs is a direct and proximate

result of Upsher-Smith’s unlawful conduct.

       5147. The economic benefits derived by Upsher-Smith rightfully belong to Molina, as it

paid anticompetitive and monopolistic prices during the relevant period, benefiting Upsher-Smith.

       5148. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Upsher-Smith to be permitted to retain any of the overcharges for the Upsher-Smith

Drugs derived from Upsher-Smith’s unfair and unconscionable methods, acts, and trade practices

alleged in this Complaint.

       5149. Upsher-Smith is aware of and appreciates the benefits bestowed upon it by Molina.

       5150. Upsher-Smith should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       5151. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Upsher-Smith traceable to Molina.


                                                 1131
       Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1151 of 1189
                               REDACTED – PUBLIC VERSION

                                          COUNT CXLIV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

        5152. Molina incorporates by reference the preceding allegations.

        5153. Upsher-Smith knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Upsher-Smith Drugs. Upsher-

Smith injured Molina through this conduct.

        5154. But for Upsher-Smith’s scheme to inflate the price of the Upsher-Smith Drugs,

Molina would have purchased lower-priced Upsher-Smith Drugs.

        5155. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Upsher-Smith Drugs than it would have paid absent Upsher-Smith’s

continuing anticompetitive conduct.

        5156. Molina has purchased substantial amounts of the Upsher-Smith Drugs during the

relevant period.

        5157. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Upsher-Smith’s conduct violates Sections 1 and 2 of the Sherman

Act.

        5158. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Upsher-Smith’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 1132
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1152 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT CXLV

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

         (As to Valeant and All Other Defendants Under Joint and Several Liability)

        5159. Molina incorporates by reference the preceding allegations.

        5160. Valeant knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Valeant Drug”). This conspiracy was per se unlawful price-fixing.

                        Atropine Sulfate
                        Enalapril Maleate
                        Fluocinonide
                        Latanoprost
                        Metronidazole
                        Omeprazole Sodium
                        Pentoxifylline
                        Timolol Maleate
                        Tobramycin Dexamethasone

        5161. Valeant has committed at least one overt act to further the conspiracy alleged in this

Complaint. Valeant’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Valeant Drug throughout the United States.

        5162. The conspiracy realized its intended effect; Valeant has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Valeant

Drug.

        5163. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Valeant Drug;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Valeant Drug in the United States market; and
                                                 1133
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1153 of 1189
                                   REDACTED – PUBLIC VERSION

                 c. Competition in establishing the prices paid for the Valeant Drug was unlawfully

                       restrained, suppressed, or eliminated.

        5164. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Valeant Drug until the market achieves a steady state.

        5165. As a direct and proximate result of Valeant’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Valeant Drug than it would have

paid in the absence of Valeant’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        5166. There is no legitimate, non-pretextual, pro-competitive business justification for

Valeant’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        5167. Valeant’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        5168. Valeant’s conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.


                                                    1134
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1154 of 1189
                                  REDACTED – PUBLIC VERSION

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        5169. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Valeant’s unlawful activities.

        5170. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        5171. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        5172.     For these additional reasons, Valeant’s conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                           COUNT CXLVI

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Valeant and All Other Defendants Under Joint and Several Liability)

        5173. Molina incorporates by reference the preceding allegations.

        5174. Valeant engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Valeant’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Valeant Drug at prices

restrained by competition and forced to pay artificially inflated prices.

        5175. There was and is a gross disparity between the price for the Molina Purchases of

Valeant Drug, and the value received, given that more cheaply priced Valeant Drug should have

been available, and would have been available, absent Valeant’s illegal conduct.


                                                  1135
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1155 of 1189
                                REDACTED – PUBLIC VERSION

        5176. By engaging in the foregoing conduct, Valeant engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                          COUNT CXLVII

                        UNJUST ENRICHMENT UNDER STATE LAW

         (As to Valeant and All Other Defendants Under Joint and Several Liability)

        5177. Molina incorporates by reference the preceding allegations.

        5178. Valeant has benefitted from artificial prices in the sale of the Valeant Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

        5179. Valeant’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Valeant Drug by Molina.

        5180. Molina has conferred upon Valeant an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1136
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1156 of 1189
                                 REDACTED – PUBLIC VERSION

        5181. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Valeant Drug.

        5182. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Valeant Drug, as it is not liable

and would not compensate Molina for the impact of Valeant’s unlawful conduct.

        5183. The economic benefit of overcharges derived by Valeant through charging

supracompetitive and artificially inflated prices for the Valeant Drug is a direct and proximate result

of Valeant’s unlawful conduct.

        5184. The economic benefits derived by Valeant rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Valeant.

        5185. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Valeant to be permitted to retain any of the overcharges for the Valeant Drug derived

from Valeant’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        5186. Valeant is aware of and appreciates the benefits bestowed upon it by Molina.

        5187. Valeant should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

        5188. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Valeant traceable to Molina.




                                                 1137
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1157 of 1189
                                REDACTED – PUBLIC VERSION

                                          COUNT CXLVIII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Valeant and All Other Defendants Under Joint and Several Liability)

          5189. Molina incorporates by reference the preceding allegations.

          5190. Valeant knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Valeant Drug. Valeant injured Molina through

this conduct.

          5191. But for Valeant’s scheme to inflate the price of the Valeant Drug, Molina would have

purchased lower-priced Valeant Drug.

          5192. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Valeant Drug than it would have paid absent Valeant’s continuing

anticompetitive conduct.

          5193. Molina has purchased substantial amounts of the Valeant Drug during the relevant

period.

          5194. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Valeant’s conduct violates Sections 1 and 2 of the Sherman Act.

          5195. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Valeant’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1138
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1158 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT CXLIX

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

       (As to Versapharm and All Other Defendants Under Joint and Several Liability)

        5196. Molina incorporates by reference the preceding allegations.

        5197. Versapharm knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Versapharm Drug”). This conspiracy was per se unlawful price-fixing.

                        Ethosuximide

        5198. Versapharm has committed at least one overt act to further the conspiracy alleged in

this Complaint. Versapharm’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Versapharm Drug throughout the United States.

        5199. The conspiracy realized its intended effect; Versapharm has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Versapharm Drug.

        5200. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Versapharm Drug;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Versapharm Drug in the United States market; and

                c. Competition in establishing the prices paid for the Versapharm Drug was

                    unlawfully restrained, suppressed, or eliminated.

        5201. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Versapharm Drug until the market achieves a steady state.
                                                  1139
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1159 of 1189
                                  REDACTED – PUBLIC VERSION

         5202. As a direct and proximate result of Versapharm’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Versapharm Drug than it would

have paid in the absence of Versapharm’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         5203. There is no legitimate, non-pretextual, pro-competitive business justification for

Versapharm’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         5204. Versapharm’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         5205. Versapharm’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.




                                                  1140
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1160 of 1189
                                  REDACTED – PUBLIC VERSION

         5206. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Versapharm’s unlawful

activities.

         5207. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         5208. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         5209.   For these additional reasons, Versapharm’s conduct violated Cal. Bus. & Prof. Code

§§ 16700, et seq.

                                             COUNT CL

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

        (As to Versapharm and All Other Defendants Under Joint and Several Liability)

         5210. Molina incorporates by reference the preceding allegations.

         5211. Versapharm engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Versapharm’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Versapharm Drug at

prices restrained by competition and forced to pay artificially inflated prices.

         5212. There was and is a gross disparity between the price for the Molina Purchases of

Versapharm Drug, and the value received, given that more cheaply priced Versapharm Drug should

have been available, and would have been available, absent Versapharm’s illegal conduct.




                                                  1141
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1161 of 1189
                                REDACTED – PUBLIC VERSION

        5213. By engaging in the foregoing conduct, Versapharm engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT CLI

                        UNJUST ENRICHMENT UNDER STATE LAW

       (As to Versapharm and All Other Defendants Under Joint and Several Liability)

        5214. Molina incorporates by reference the preceding allegations.

        5215. Versapharm has benefitted from artificial prices in the sale of the Versapharm Drug

resulting from the unlawful and inequitable acts alleged in this Complaint.

        5216. Versapharm’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Versapharm Drug by Molina.

        5217. Molina has conferred upon Versapharm an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1142
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1162 of 1189
                               REDACTED – PUBLIC VERSION

       5218. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Versapharm Drug.

       5219. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Versapharm Drug, as it is not

liable and would not compensate Molina for the impact of Versapharm’s unlawful conduct.

       5220. The economic benefit of overcharges derived by Versapharm through charging

supracompetitive and artificially inflated prices for the Versapharm Drug is a direct and proximate

result of Versapharm’s unlawful conduct.

       5221. The economic benefits derived by Versapharm rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Versapharm.

       5222. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Versapharm to be permitted to retain any of the overcharges for the Versapharm Drug

derived from Versapharm’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       5223. Versapharm is aware of and appreciates the benefits bestowed upon it by Molina.

       5224. Versapharm should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       5225. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Versapharm traceable to Molina.




                                                 1143
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1163 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT CLII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Versapharm and All Other Defendants Under Joint and Several Liability)

       5226. Molina incorporates by reference the preceding allegations.

       5227. Versapharm knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Versapharm Drug. Versapharm

injured Molina through this conduct.

       5228. But for Versapharm’s scheme to inflate the price of the Versapharm Drug, Molina

would have purchased lower-priced Versapharm Drug.

       5229. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Versapharm Drug than it would have paid absent Versapharm’s

continuing anticompetitive conduct.

       5230. Molina has purchased substantial amounts of the Versapharm Drug during the

relevant period.

       5231. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Versapharm’s conduct violates Sections 1 and 2 of the Sherman Act.

       5232. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Versapharm’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 1144
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1164 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT CLIII

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

       (As to West-Ward and All Other Defendants Under Joint and Several Liability)

        5233. Molina incorporates by reference the preceding allegations.

        5234. West-Ward knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“West-Ward Drugs”). This conspiracy was per se unlawful price-fixing.

                        Balsalazide Disodium
                        Butorphanol Tartrate
                        Captopril
                        Digoxin
                        Doxycycline
                        Exemestane
                        Fluticasone Propionate
                        Isosorbide Dinitrate
                        Methadone HCL
                        Methotrexate
                        Prednisone

        5235. West-Ward has committed at least one overt act to further the conspiracy alleged in

this Complaint. West-Ward’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the West-Ward Drugs throughout the United States.

        5236. The conspiracy realized its intended effect; West-Ward has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the West-

Ward Drugs.

        5237. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the West-Ward Drugs;



                                                 1145
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1165 of 1189
                                 REDACTED – PUBLIC VERSION

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                     the West-Ward Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the West-Ward Drugs was

                     unlawfully restrained, suppressed, or eliminated.

         5238. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the West-Ward Drugs until the market achieves a steady state.

         5239. As a direct and proximate result of West-Ward’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the West-Ward Drugs than it would

have paid in the absence of West-Ward’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         5240. There is no legitimate, non-pretextual, pro-competitive business justification for

West-Ward’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         5241. West-Ward’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         5242. West-Ward’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                     Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.


                                                  1146
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1166 of 1189
                                  REDACTED – PUBLIC VERSION

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         5243. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of West-Ward’s unlawful

activities.

         5244. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         5245. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         5246.    For these additional reasons, West-Ward’s conduct violated Cal. Bus. & Prof. Code

§§ 16700, et seq.

                                            COUNT CLIV

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

         (As to West-Ward and All Other Defendants Under Joint and Several Liability)

         5247. Molina incorporates by reference the preceding allegations.

         5248. West-Ward engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of West-Ward’s anticompetitive, deceptive, unfair, unconscionable, and




                                                  1147
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1167 of 1189
                                REDACTED – PUBLIC VERSION

fraudulent conduct, Molina was deprived of the opportunity to purchase the West-Ward Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        5249. There was and is a gross disparity between the price for the Molina Purchases of

West-Ward Drugs, and the value received, given that more cheaply priced West-Ward Drugs should

have been available, and would have been available, absent West-Ward’s illegal conduct.

        5250. By engaging in the foregoing conduct, West-Ward engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT CLV

                        UNJUST ENRICHMENT UNDER STATE LAW

        (As to West-Ward and All Other Defendants Under Joint and Several Liability)

        5251. Molina incorporates by reference the preceding allegations.




                                                  1148
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1168 of 1189
                               REDACTED – PUBLIC VERSION

       5252. West-Ward has benefitted from artificial prices in the sale of the West-Ward Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       5253. West-Ward’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the West-Ward Drugs by Molina.

       5254. Molina has conferred upon West-Ward an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

       5255. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the West-Ward Drugs.

       5256. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the West-Ward Drugs, as it is not

liable and would not compensate Molina for the impact of West-Ward’s unlawful conduct.

       5257. The economic benefit of overcharges derived by West-Ward through charging

supracompetitive and artificially inflated prices for the West-Ward Drugs is a direct and proximate

result of West-Ward’s unlawful conduct.

       5258. The economic benefits derived by West-Ward rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting West-Ward.

       5259. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for West-Ward to be permitted to retain any of the overcharges for the West-Ward Drugs

derived from West-Ward’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       5260. West-Ward is aware of and appreciates the benefits bestowed upon it by Molina.

       5261. West-Ward should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.


                                                 1149
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1169 of 1189
                               REDACTED – PUBLIC VERSION

       5262. A constructive trust should be imposed upon all unlawful or inequitable sums

received by West-Ward traceable to Molina.

                                           COUNT CLVI

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to West-Ward and All Other Defendants Under Joint and Several Liability)

       5263. Molina incorporates by reference the preceding allegations.

       5264. West-Ward knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the West-Ward Drugs. West-Ward injured Molina

through this conduct.

       5265. But for West-Ward’s scheme to inflate the price of the West-Ward Drugs, Molina

would have purchased lower-priced West-Ward Drugs.

       5266. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the West-Ward Drugs than it would have paid absent West-Ward’s

continuing anticompetitive conduct.

       5267. Molina has purchased substantial amounts of the West-Ward Drugs during the

relevant period.

       5268. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that West-Ward’s conduct violates Sections 1 and 2 of the Sherman Act.

       5269. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by West-Ward’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 1150
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1170 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT CLVII

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

        (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

        5270. Molina incorporates by reference the preceding allegations.

        5271. Wockhardt knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Wockhardt Drugs”). This conspiracy was per se unlawful price-fixing.

                        Captopril
                        Clobetasol Propionate
                        Enalapril Maleate
                        Erythromycin
                        Fluticasone Propionate

        5272. Wockhardt has committed at least one overt act to further the conspiracy alleged in

this Complaint. Wockhardt’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Wockhardt Drugs throughout the United States.

        5273. The conspiracy realized its intended effect; Wockhardt has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Wockhardt Drugs.

        5274. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Wockhardt Drugs;

                b. Molina was deprived of the benefits of free and open competition in the sale of

                    the Wockhardt Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Wockhardt Drugs was

                    unlawfully restrained, suppressed, or eliminated.
                                                  1151
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1171 of 1189
                                  REDACTED – PUBLIC VERSION

         5275. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Wockhardt Drugs until the market achieves a steady state.

         5276. As a direct and proximate result of Wockhardt’s unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Wockhardt Drugs than it would

have paid in the absence of Wockhardt’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         5277. There is no legitimate, non-pretextual, pro-competitive business justification for

Wockhardt’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         5278. Wockhardt’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         5279. Wockhardt’s conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.


                                                  1152
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1172 of 1189
                                  REDACTED – PUBLIC VERSION

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

         5280. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Wockhardt’s unlawful

activities.

         5281. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         5282. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         5283.   For these additional reasons, Wockhardt’s conduct violated Cal. Bus. & Prof. Code

§§ 16700, et seq.

                                           COUNT CLVIII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

         (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

         5284. Molina incorporates by reference the preceding allegations.

         5285. Wockhardt engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Wockhardt’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Wockhardt Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

         5286. There was and is a gross disparity between the price for the Molina Purchases of

Wockhardt Drugs, and the value received, given that more cheaply priced Wockhardt Drugs should

have been available, and would have been available, absent Wockhardt’s illegal conduct.


                                                  1153
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1173 of 1189
                                REDACTED – PUBLIC VERSION

        5287. By engaging in the foregoing conduct, Wockhardt engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                            COUNT CLIX

                        UNJUST ENRICHMENT UNDER STATE LAW

        (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

        5288. Molina incorporates by reference the preceding allegations.

        5289. Wockhardt has benefitted from artificial prices in the sale of the Wockhardt Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

        5290. Wockhardt’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Wockhardt Drugs by Molina.

        5291. Molina has conferred upon Wockhardt an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1154
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1174 of 1189
                               REDACTED – PUBLIC VERSION

       5292. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Wockhardt Drugs.

       5293. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Wockhardt Drugs, as it is not

liable and would not compensate Molina for the impact of Wockhardt’s unlawful conduct.

       5294. The economic benefit of overcharges derived by Wockhardt through charging

supracompetitive and artificially inflated prices for the Wockhardt Drugs is a direct and proximate

result of Wockhardt’s unlawful conduct.

       5295. The economic benefits derived by Wockhardt rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Wockhardt.

       5296. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Wockhardt to be permitted to retain any of the overcharges for the Wockhardt Drugs

derived from Wockhardt’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       5297. Wockhardt is aware of and appreciates the benefits bestowed upon it by Molina.

       5298. Wockhardt should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds it received.

       5299. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Wockhardt traceable to Molina.




                                                 1155
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1175 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT CLX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

       5300. Molina incorporates by reference the preceding allegations.

       5301. Wockhardt knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Wockhardt Drugs. Wockhardt injured Molina

through this conduct.

       5302. But for Wockhardt’s scheme to inflate the price of the Wockhardt Drugs, Molina

would have purchased lower-priced Wockhardt Drugs.

       5303. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Wockhardt Drugs than it would have paid absent Wockhardt’s

continuing anticompetitive conduct.

       5304. Molina has purchased substantial amounts of the Wockhardt Drugs during the

relevant period.

       5305. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Wockhardt’s conduct violates Sections 1 and 2 of the Sherman Act.

       5306. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Wockhardt’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 1156
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1176 of 1189
                               REDACTED – PUBLIC VERSION

                                           COUNT CLXI

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Zydus and All Other Defendants Under Joint and Several Liability)

         5307. Molina incorporates by reference the preceding allegations.

         5308. Zydus knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States (the

“Zydus Drugs”). This conspiracy was per se unlawful price-fixing.

                        Acetazolamide
                        Acyclovir
                        Clarithromycin ER
                        Divalproex Sodium ER
                        Etodolac
                        Fenofibrate
                        Haloperidol
                        Niacin ER
                        Paricalcitol
                        Potassium Chloride
                        Pravastatin
                        Topiramate Sprinkle
                        Warfarin Sodium

         5309. Zydus has committed at least one overt act to further the conspiracy alleged in this

Complaint. Zydus’ anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Zydus Drugs throughout the United States.

         5310. The conspiracy realized its intended effect; Zydus has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Zydus

Drugs.

         5311. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Zydus Drugs;
                                                 1157
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1177 of 1189
                                   REDACTED – PUBLIC VERSION

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                       the Zydus Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Zydus Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        5312. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Zydus Drugs until the market achieves a steady state.

        5313. As a direct and proximate result of Zydus’ unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Zydus Drugs than it would have

paid in the absence of Zydus’ unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        5314. There is no legitimate, non-pretextual, pro-competitive business justification for

Zydus’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        5315. Zydus’ unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        5316. Zydus’ conduct violated the following state antitrust or competition practices laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                       Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.


                                                    1158
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1178 of 1189
                                  REDACTED – PUBLIC VERSION

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

        5317. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Zydus’ unlawful activities.

        5318. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

        5319. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

        5320.     For these additional reasons, Zydus’ conduct violated Cal. Bus. & Prof. Code §§

16700, et seq.

                                            COUNT CLXII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Zydus and All Other Defendants Under Joint and Several Liability)

        5321. Molina incorporates by reference the preceding allegations.

        5322. Zydus engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Zydus’ anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Zydus Drugs at prices

restrained by competition and forced to pay artificially inflated prices.




                                                  1159
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1179 of 1189
                                REDACTED – PUBLIC VERSION

        5323. There was and is a gross disparity between the price for the Molina Purchases of

Zydus Drugs, and the value received, given that more cheaply priced Zydus Drugs should have been

available, and would have been available, absent Zydus’ illegal conduct.

        5324. By engaging in the foregoing conduct, Zydus engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                           COUNT CLXIII

                        UNJUST ENRICHMENT UNDER STATE LAW

          (As to Zydus and All Other Defendants Under Joint and Several Liability)

        5325. Molina incorporates by reference the preceding allegations.

        5326. Zydus has benefitted from artificial prices in the sale of the Zydus Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.




                                                  1160
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1180 of 1189
                               REDACTED – PUBLIC VERSION

        5327. Zydus’ financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Zydus Drugs by Molina.

        5328. Molina has conferred upon Zydus an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.

        5329. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Zydus Drugs.

        5330. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Zydus Drugs, as it is not liable

and would not compensate Molina for the impact of Zydus’ unlawful conduct.

        5331. The economic benefit of overcharges derived by Zydus through charging

supracompetitive and artificially inflated prices for the Zydus Drugs is a direct and proximate result

of Zydus’ unlawful conduct.

        5332. The economic benefits derived by Zydus rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Zydus.

        5333. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Zydus to be permitted to retain any of the overcharges for the Zydus Drugs derived

from Zydus’ unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        5334. Zydus is aware of and appreciates the benefits bestowed upon it by Molina.

        5335. Zydus should be compelled to disgorge in a common fund for the benefit of Molina

all unlawful or inequitable proceeds it received.

        5336. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Zydus traceable to Molina.




                                                    1161
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1181 of 1189
                                REDACTED – PUBLIC VERSION

                                           COUNT CLXIV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Zydus and All Other Defendants Under Joint and Several Liability)

          5337. Molina incorporates by reference the preceding allegations.

          5338. Zydus knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Zydus Drugs. Zydus injured Molina through this

conduct.

          5339. But for Zydus’ scheme to inflate the price of the Zydus Drugs, Molina would have

purchased lower-priced Zydus Drugs.

          5340. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Zydus Drugs than it would have paid absent Zydus’ continuing

anticompetitive conduct.

          5341. Molina has purchased substantial amounts of the Zydus Drugs during the relevant

period.

          5342. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Zydus’ conduct violates Sections 1 and 2 of the Sherman Act.

          5343. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Zydus’ unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.




                                                  1162
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1182 of 1189
                                REDACTED – PUBLIC VERSION

                                            COUNT CLXV

                 FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                 OF TRADE UNDER STATE LAWS (ALL SUBJECT DRUGS)

                                        (As to All Defendants)

          5344. Molina incorporates by reference the preceding allegations.

          5345. Defendants knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Subject Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

          5346. Each of the Defendants has committed at least one overt act to further the

conspiracy alleged in this Complaint. Defendants’ anticompetitive acts had a substantial and

foreseeable effect on commerce by raising and fixing Subject Drug prices throughout the United

States.

          5347. The conspiracy realized its intended effect; Defendants have benefited, and continue

to benefit, from their anticompetitive agreements which have artificially inflated the prices of the

Subject Drugs.

          5348. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Subject Drugs;

                 b. Molina was deprived of the benefits of free and open competition in the sale of

                     the Subject Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Subject Drugs was unlawfully

                     restrained, suppressed, or eliminated.

          5349. Even after free and open competition begins, Molina will continue to pay

supracompetitive prices for the Subject Drugs until the market achieves a steady state.
                                                  1163
        Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1183 of 1189
                                  REDACTED – PUBLIC VERSION

         5350. As a direct and proximate result of Defendants’ unlawful conduct, Molina has been

injured in its business and property in that it has paid more for the Subject Drugs than it would have

paid in the absence of Defendants’ unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

         5351. There is no legitimate, non-pretextual, pro-competitive business justification for

Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         5352. Defendants’ unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         5353. Defendants’ conduct violated the following state antitrust or competition practices

laws:

                 a. Ala. Code §6-5-60, with respect to purchases in Alabama.

                 b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

                 c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

                      Michigan.

                 e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

                 f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

                 g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

                 h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                 i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                 j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

                 k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.




                                                  1164
      Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1184 of 1189
                                  REDACTED – PUBLIC VERSION

         5354. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

and commerce in California (both intrastate and interstate) as a result of Defendants’ unlawful

activities.

         5355. A substantial number of significant events to the conspiracy took place and were

performed in California, including communications in furtherance of the conspiracy that were sent

from or received in California.

         5356. All relevant times, MCI was head quartered in Long Beach, California and is

ultimately financially responsible for the financial performance of all state health plans. MHI is the

assignee of claims from Molina’s subsidiary state health plans as described in paragraph 154.

         5357.   For these additional reasons, Defendants’ conduct violated Cal. Bus. & Prof. Code

§§ 16700, et seq.

                                           COUNT CLXVI

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                           (ALL SUBJECT DRUGS)

                                        (As to All Defendants)

         5358. Molina incorporates by reference the preceding allegations.

         5359. Defendants engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Defendants’ anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Molina was deprived of the opportunity to purchase the Subject Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

         5360. There was and is a gross disparity between the price for the Molina Purchases of the

Subject Drugs, and the value received, given that more cheaply priced generic drugs should have

been available, and would have been available, absent Defendants’ illegal conduct.



                                                  1165
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1185 of 1189
                                REDACTED – PUBLIC VERSION

        5361. By engaging in the foregoing conduct, Defendants engaged in unfair competition or

deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

following state laws:

                a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

                e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

                g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

                i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

                                          COUNT CLXVII

        UNJUST ENRICHMENT UNDER STATE LAW (ALL SUBJECT DRUGS)

                                        (As to All Defendants)

        5362. Molina incorporates by reference the preceding allegations.

        5363. Defendants have benefitted from artificial prices in the sale of the Subject Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

        5364. Defendants’ financial benefit resulting from their unlawful and inequitable acts are

traceable to overpayments for the Subject Drugs by Molina.

        5365. Molina has conferred upon Defendants an economic benefit, profits from unlawful

overcharges, to the economic detriment of Molina.


                                                  1166
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1186 of 1189
                               REDACTED – PUBLIC VERSION

        5366. It would be futile for Molina to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Subject Drugs.

        5367. It would be futile for Molina to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Subject Drugs, as it is not

liable and would not compensate Molina for the impact of Defendants’ unlawful conduct.

        5368. The economic benefit of overcharges derived by Defendants through charging

supracompetitive and artificially inflated prices for the Subject Drugs is a direct and proximate result

of Defendants’ unlawful conduct.

        5369. The economic benefits derived by Defendants rightfully belong to Molina, as it paid

anticompetitive and monopolistic prices during the relevant periods, benefiting Defendants.

        5370. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Defendants to be permitted to retain any of the overcharges for the Subject Drugs

derived from Defendants’ unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

        5371. Defendants are aware of and appreciate the benefits bestowed upon them by Molina.

        5372. Defendants should be compelled to disgorge in a common fund for the benefit of

Molina all unlawful or inequitable proceeds they received.

        5373. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Defendants traceable to Molina.




                                                 1167
     Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1187 of 1189
                               REDACTED – PUBLIC VERSION

                                         COUNT CLXVIII

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                     ACT (ALL SUBJECT DRUGS)

                                       (As to All Defendants)

       5374. Molina incorporates by reference the preceding allegations.

       5375. Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Subject Drugs. Defendants

injured Molina through this conduct.

       5376. But for Defendants’ scheme to inflate the price of the Subject Drugs, Molina would

have purchased lower-priced Subject Drugs.

       5377. Molina has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Subject Drugs than it would have paid absent Defendants’ continuing

anticompetitive conduct.

       5378. Molina has purchased substantial amounts of the Subject Drugs during the relevant

periods.

       5379. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Defendants’ conduct violates Sections 1 and 2 of the Sherman Act.

       5380. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Defendants’ unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.




                                                 1168
    Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1188 of 1189
                              REDACTED – PUBLIC VERSION


XXI. DEMAND FOR JUDGMENT

       WHEREFORE, Molina demands judgment against Defendants, as follows:

   A. Declaring the acts alleged herein to constitute unlawful restraints of trade in violation of the

       Sherman Act, 15 U.S.C. §§ 1-2;

   B. Judgment against Defendants, jointly and severally, awarding Molina actual, consequential,

       compensatory, treble, punitive, and/or other damages, in an amount to be proven at trial,

       including pre-judgment and post-judgment interest at the statutory rates;

   C. Awarding Molina its reasonable costs and expenses, including attorneys’ fees; and

   D. Awarding all other legal or equitable relief as the Court deems just and proper.

XXII. JURY DEMAND

       Molina demands a jury trial on all claims so triable under Federal Rule of Civil Procedure

       Rule 38(b).



Dated: December 15, 2020                                 Respectfully submitted:

                                                         LOWEY DANNENBERG, P.C.


                                                   By:      Laura K. Mummert
                                                         Laura K. Mummert, PA ID # 85964
                                                         One Tower Bridge
                                                         100 Front Street, Suite 520
                                                         West Conshohocken, Pennsylvania 19428
                                                         Tel: 215-399-4770
                                                         LMummert@lowey.com

                                                         LOWEY DANNENBERG, P.C.

                                                         Peter D. St. Phillip, PA ID # 70027
                                                         Thomas Skelton
                                                         44 South Broadway, Suite 1100
                                                         White Plains, New York 10601
                                                         Tel. 914-997-0500
                                                         PStPhillip@lowey.com
                                                         TSkelton@lowey.com

                                                1169
Case 2:20-cv-00695-CMR Document 57 Filed 12/15/20 Page 1189 of 1189
                  REDACTED – PUBLIC VERSION



                                      SCHNEIDER WALLACE COTTRELL
                                      KONECKY LLP

                                      Todd Schneider
                                      Jason Kim
                                      Matt Weiler
                                      Kyle Bates
                                      2000 Powell Street, Suite 1400
                                      Emeryville, California 94608
                                      Tel.: 415-421-7100
                                      TSchneider@schneiderwallace.com
                                      JKim@schneiderwallace.com
                                      MWeiler@schneiderwallace.com
                                      KBates@schneiderwallace.com

                                      Counsel for Molina Healthcare, Inc.




                               1170
